       Case
        Case5:19-cv-01873-MAK
             5:19-cv-01873-MAK Document
                                Document86-2 Filed12/05/19
                                         54 Filed  01/13/20 Page
                                                             Page11ofof186
                                                                        186




                                                                                              i
                                                                                          III
                                                                                            IIi
                                                                                             I
                                                                                             II
                                                                                              I
                                                                                         !I

                                                                                          I
                                                                                          I
                                                                                          I
                                                                                         :1
                                                                                          I




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA
                                                                                           c

                                                                                           I




JORDAN ECK,                                                                                I




HALEY HARTLINE, and                                                                        i




W NCENT FERRIZZI,
                                                                                           I


                Plaintiffs,                                                               I
                                                                                          I
                                                                                          I




                                                  NO. 5:19-cv-01873-MAI(                  I




              v.
                                                  JURY TRIAL DEMANDED
OLEY VALLEY SCHOOL DISTRICT,
et al .
               Defendants .                       FILED ELECTRONICALLY


                     TABLE OF CONTENTS TO JOINT APPENDIX

Deposition Transcript of Jordan Eck                                         1 43          .

Deposition Transcript of Haley Hartline                                     44- 75        .

Deposition Transcript of Vincent Ferrizzi                                   76- 110      !
                                                                                          :
                                                                                          I
                                                                                          I.
Deposition Transcript of Lily Glick                                         111 - 130    !
                                                                                           I
                                                                                         1
Deposition Transcript of Haley Richard                                      131 .. 147   II
                                                                                          I

Deposition Transcript of Christopher Becker                                 148 - 198    i
                                                                                         I
Deposition Transcript of Stacy Lyons                                        199 .. 236
Deposition Transcript of Tracy Shank                                        237 -271
Letter from Abagale Hartenstine to Tracy Shank (3/20/2019)                  272
Memo from Maria H. Jones                                                    273 -274
OVSD Policy 220 Student Expressio11HDistribution and Posting of Materials   275 -279
OVSD Policy 233 Suspension and Expulsion                                    280 -284
OVHS Code of Conduct                                                        285 u 290
Memo from Maria H. Jones                                                    291 -292
Discipline Referral Form Haley I-Iaxtline (3/21/2019)                       293
Email from Chris Becker to Tracy Shank (3/20/2019)                          294 -295
Email from Tracy Shank to "AH" (Board Members) (3/20/2019)                  296
Email from Chris Becker to Tracy Shank, Stacy Lyons (3/25/2019)             297 - 298
Email from Chris Becker to Tracy Shank (3/19/2019)                          299-300
Email from Stacy Lyons (3/20/2019)                                          301 -301-a
Email from Tracy Shank to "All" (Board Members) (3/20/2019)                 302
      Case
       Case5:19-cv-01873-MAK
            5:19-cv-01873-MAK Document
                               Document86-2 Filed12/05/19
                                        54 Filed  01/13/20 Page
                                                            Page22ofof186
                                                                       186




Email from Tracy Shank to Chris Becker (3/21/2019                            303
Discipline Referral Form - Jordan Eck - Bullying                             304
Discipline Referral Form - Jordan Eck - Disrespect                           305        |.
Email from Tracy Shank to Chris Becker and Stacy Lyons (3/24/2019)           306- 307   I
Email from Tracy Shank to all board members (3/24/2019)                      308
Email from Tracy Shank to all board members (4/14/2019)                      309
Email from Cenis Becker to Tracy Shank (4/2/2019)                            310 -312   l.

                                                                                        1.

Text messages (3/19-3/20/2019)                                               313 -314
Right~to-Know Response Form                                                  315        i.
Oley Valley School District Agreement of Co~Curricular/Extra Curricular      316
Assignment signed by Stacy Lyons
Submission of Video Evidence                                                 317 -318
Joint Report of Rule 26(f) Conference                                        319- 325
Email from Stacy Lyons (3/19/2019)                                           326-327    n
Central Berks Regional Police Department Incident Report Form                328- 329


                                                                                         I
                                                                                         II
                                                                                          I
                                                                                        II
                                                                                        l.....

                                                                                         ex




                                           Respectfully submitted,

                                           MARSHALL, DENNEHEY, WARNER,
                                           COLEMAN & GOGGIN

DATE: 12/5/2019                     B Y:   Is/Sharon M O'DonneII
                                           Sharon M. O'Donne11, Esquire                 I
                                                                                        I
                                                                                        i
                                           PA I.D. No. 79457
                                           100 Corporate Center Dr., Suite 201
                                           Camp Hill, PA 17011
                                           (717) 651-3503 Fax (717)651-3707             I

                                           smodonne11@mdwc,q.com
                                           Allorneysfor Defendant, Oley Valley School   :
                                           District                                     !I
                                                                                        II
                                                                                         I




                                                                                        !I,
                                                                                        |.
                                                                                        I


                                                                                        I




                                                                                        I
                                                                                        II
                                                                                        !Il
Ur-IIII I l II
11

                                                           I   .
                                                I                                                 11-11                     I
                                                                                                                                I
                        Case
                         Case5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                 Document86-2   Filed12/05/19
                                                          54 I Filed  01/13/20 Page
                                                                                Page33ofof186
                                                                                           186




                                                          CERTIFICATE OF SERVICE

                         I, Sharon IV. O'DonneII, Esquire, of Marshall Dennehey Warner Coleman & Goggin, do hereby

                 certify that on this Sth day of December, 2019, I served a copy of the foregoing Joint Appendix - Part 2

                 (Revised), electronically, as follows:
                                                                                                                                r


                 Joel A. Ready, Esquire
                 Cornerstone Law Firm, LLC
                 8500 Allentown Pike, Suite 3
                                                                                                                                 i
                 Blandon, PA 19510


                                                                                                                                II
                                                                                                                                 I
                                                                            MARSHALL, DENNEHEY, WARNER,
                                                                            COLEMAN & GOGGIN

                                                                   BY: Is/Sharon M. O'Donnelf
                                                                          Sharon M. O'Donnell, Esquire                          I
                                                                                                                                !
                                                                          PA l.D. No. 79457                                     IIL

                                                                          100 Corporate Center Dr., Suite 201                   4


                                                                                                                                ii
                                                                          Camp HH1, PA 17011
                                                                          (717)651-3503
                                                                          Fax (717) 651~3707
                                                                          smQdonneII@mdwcg.com




                                                                                                                                  II
                                                                                                                                III




                                                                                                                                I

                                                                                                                                II




                                                                                                                                J




                                                                                                                                I
                                                                                                                                II
llll

              I
                        l   II        I                            llllllll                                I
              I




                                 Case
                                  Case5:19-cv-01873-MAK
                                       5:19-cv-01873-MAK Document
                                                          Document86-2 Filed12/05/19
                                                                   54 Filed  01/13/20 Page
                                                                                       Page44ofof186
                                                                                                  186

                                     Case 5:19-cv~01873-MAK Document 48-2 Filed 12/03/19 page 1 of 181




                                 1                    IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                 2
                                             JORDAN ECK, HALEY                          an
                                                                                        I



                                 3           HARTLINE and VINCENT                       I
                                                                                        .



                                             FERRIZZI,                                  I
                                                                                        l



                                 4                            pi at nth Fas             .
                                                                                        .    NO. 5~19-cv-01873-mAK
                                                                                        I
                                                                                        |



                                 5                 VS h
                                                                                        I
                                                                                        |


                                                                                        I
                                                                                        I



                                 6           OLEY VALLEY SCHOOL                         .
                                                                                        11



                                             DISTRICT; TRACY SHANK ,                    |
                                                                                        I



                                 7           individually and as                        I
                                                                                        r    JURY TRIAL DEMANDED
                                             superintendent of the                      I
                                                                                        I



                                 8           of ey Valley school                        .
                                                                                        I



                                             District; CHRISTOPHER M.                   I
                                                                                        I



                                 9           BECKER, 1'ndividua1ly and                  I
                                                                                        .



                                             as principal of of ey                      II
                                                                                        I



                             10              Va1Tey High SchooW; and                    I
                                                                                        .



                                             STACEY LYONS 7                             I
                                                                                        .



                             11              individuallly and as an                    I
                                                                                        .



                                             employee of obey Va1Tey                    4
                                                                                        .



                             12              High school,                               I
                                                                                        11



                                                            Defendants                  .
                                                                                        I



                             13

                                 14

                             15                           DEPONENTZ     CHRISTOPHER M. BECKER

                             16
                                                    DATE AND TIME:            monday, November 11, 2019
                                 17                                           at 12~45 p.m.

                             18
                                                          LOCATION:     OF ey Valley High 5chooll
                                 19                                     17 Jefferson street
                                                                        obey, Pennsylvania
                             20

                             21

                             22
                                                             BERKS COURT REPORTING SERVICE
                             23                                   By: Lori A. Dilks
                                                               certified court Reporter
                             24                                    10 Fox G`ken Drive
                                                          sinking Spring, pennsylvani a 19608
                             25                                     (610) 678-9984
                                                            berkscourtreporting@gmai1.com                            1



       1 of $1 sheeTs                                              Fage 1 to 1 Df 123


                                                                                                       Joint Appendix00t48
Case
 Case5:19-cv-01873-MAK
      5:19-cv-01873-MAK Document
                         Document86-2 Filed12/05/19
                                  54 Filed  01/13/20 Page
                                                      Page55ofof186
                                                                 186
                                                                                            HH
                                                                                            1 ...
                                                                                            1',

 Case 5119-CV-01873-MAK Document 48-2 Filed 12/03/19 Page 2 of 181                          I




                                                                                            1


 1     APPEARANCES   :
 2
            CORNERSTUNE LAW FIRM, LLC                                                       i
 3          By: Joe'l A. Ready, Esquire                                                     I,
                                                                                            1
            8500 AT IIentown pike                                                            a


 4          sui te 3                                                                         E



            B`landon, PA 19510
 5                                                                                          Ig
                                                                                            i
                  Represents fig the Plai t7tiffs                                            3



 6
                                                                                            1.

                                                                                             l




                                                                                            .i




 7                                                                                          I
            MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN                                    I
 8          By:    Sharon M. O'Donne1ll, Esquire
            100 corporate Center Drive                                                      I

 9           suite £01                           `                                          3



             camp HN1,    PA   17011                                                         s




10
                  Representing the Defendants                                               E

11                                                                                          l

                                                                                            I


12                                                                                          9


        ALSO PRESENT:                                                                       l
13
            Dr. Tracy Shank
14

15

16
                                                                                            g
                                                                                            II
17
                                                                                                    f

18         STIPULATIONS  It has been stipulated by and between
        counsel swat they waive the sea.1ing of the transcribed                              i*
19      testimony by the witness and the f1'T~ing of the orlig"ina1                         1
       with the court, and aN objections, except as to form,                                I
20     until the time of trial .                                                            I5
21

22                                                                                          I
                                                                                            I
                                                                                            g
23

24                                                                                          v




25
                                                                       2
                                                                                            I
                                                                                            |
                                                                                            I
                                                                                            I
                                                                                            i

                                page 2 to 2 of 123                         2 of 51 sheets

                                                      Joint Appendix00149
                                                                                                                                                                                                                                                                                                                                                           I|-
                                                                                                              Case
                                                                                                               Case5:19-cv-01873-MAK
                                                                                                                    5:19-cv-01873-MAK Document
                                                                                                                                       Document86-2 Filed12/05/19
                                                                                                                                                54 Filed  01/13/20 Page
                                                                                                                                                                    Page66ofof186
                                                                                                                                                                               186
                                                                                                                                                                                                                                                                                                                                                            Ie
up'...........................................................................................................................................................   .......................   ...................................   .................   ..........................   . . . . . . ....
                                                                                                                                                                                                                                                                                                                                                lllllll
                                                                                                                                                                                                                                                                                                                                           1

                                                                                                                         Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 3 of 181


                                                                                                                                                                                                                                                                                                                                            l              I
                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                           I

                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                                           I



                                                                                                                                                                                                                                                                                                                                           E

                                                                                                                        1                                                                                                                                                                    INDEx                                          I

                                                                                                                                                                                                                                                                                                                                                     . 1
                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                            9



                                                                                                                        2                                                                                                                                                                                                                  i               I


                                                                                                                                                                             WITNESS                                                                                                                 .EXAMINED BY          PAGE            !
                                                                                                                        3
                                                                                                                                                                            Christopher M, Becker                                                                                                    MF. Ready                4
                                                                                                                         4                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                            !              4
                                                                                                                        5                                                                                                                                                                      EXHIBITS                                                    I


                                                                                                                                                                                                                                                                                                                                            I


                                                                                                                         6
                                                                                                                                                                             NUMBER                                                                                                        DESCRIPTION                                      I
                                                                                                                         7                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                      1                                          Letter dated march 20, 2019
                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                        8                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                            !


                                                                                                                                                                                       2                                         Maria Jones Narrative                                                                                      E


                                                                                                                                                                                                                                                                                                                                            s

                                                                                                                        9                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                            1

                                                                                                                                                                                       3                                         Discipline Refer*t~aT Form                                                                                 I
                                                                                                                10                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                       4                                         E~mai1 dated march 20, 2019                                                                                I
                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                           |
                                                                                                                 11                                                                                                                                                                                                                        :i
                                                                                                                                                                                       5                                         E-mai1 dated march 21, 2019 and Apt*'i1 25,                                                                3

                                                                                                                 12                                                                                                              2019                                                                                                       1.

                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                           II


                                                                                                                 13                                                                    6                                         Initial Evaluation Form for Jordan Eck                                                                     I




                                                                                                                                                                                                                                 dated 2/22/19, with attachments
                                                                                                                 14
                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                           I


                                                                                                                                                                                       7                                         Teacher Input Form, with attachments
                                                                                                                 15
                                                                                                                                                                                       8                                         Letter dated march 27, 2019, with
                                                                                                                   t6                                                                                                            attachments
                                                                                                                 17                                                                    9                                         E~mailI chain dated 3/24/19                                                                                               I
                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                           I


                                                                                                                                                                                                                                                                                                                                                           I

                                                                                                                 18                                                               10                                             Discipline Referral Form for Jordan ECI(
                                                                                                                 19                                                              11                                              Discipline Referral Form for Jordan Eck                                                                    I




                                                                                                                  20                                                             12                                              Joint Report of Run e 26(f) Conference                                                                     I

                                                                                                                                                                                                                                                                                                                                           !               :
                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                 21                                                              13
                                                                                                                                                                                                                                                                                                                                            I

                                                                                                                                                                                                                                 Letter dated May 9, 2019                                                                                                  E

                                                                                                                 22                                                              14                                              prior' Written Notice 'For Initial
                                                                                                                                                                                                                                 Evaluation and Request' for consent Form
                                                                                                                 23                                                                                                              for Vincent Ferrizzi                                                                                       a
                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                           :.
                                                                                                                  24                                                             15                                              Newsies cast members List                                                                                  i
                                                                                                                                                                                                                                                                                                                                            5              I



                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                            8              |I
                                                                                                                 25                                                              16                                              memorandum dated March 21, 2019                                                                           i
                                                                                                                                                                                                                                                                                                                                   3       E

                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                           i                   I



                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                           4
                                                                                                                                                                                                                                                                                                                                           .               I
                                                                                                                                                                                                                                                                                                                                                           I
                                3 of $1 sheets                                                                                                                                                                                                                           Page 3 to 3 of 123                                                3               I


                                                                                                                                                                                                                                                                                                                                           Il
                                                                                                                                                                                                                                                                                                                    Joint Appendix00'150   I
                                                                                                          Case
                                                                                                           Case5:19-cv-01873-MAK
                                                                                                                5:19-cv-01873-MAK Document
                                                                                                                                   Document86-2 Filed12/05/19
                                                                                                                                            54 Filed  01/13/20 Page
                                                                                                                                                                Page77ofof186
                                                                                                                                                                           186                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                         1
..........   . . . . . . . . . . . . . . . . . . . . . . . . . . . . .w»
                                                                      ..   iv , l..............   ......................................................................................................................................................................................................................   ...............................................   .............   ..........

                                                                                                                                                                                                                                                                                                                                                                                                                                iI
                                                                                                                   Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 4 of 181                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                                                i.          i

                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                         i

                                                                                                                                                                                                                                                                                                                                                                                                                                v
                                                                                                                                                                                                                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                                                                                                                                                                                                                r

                                                                                                                                                                                                                                                                                                                                                                                                                                            8
                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                I        I

                                                                                                                 1                                                   NUMBER                                                                                                                         DESCRIPTION                                                                                                                 I        I

                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                2
                                                                                                                  2                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                 17                                              section 220, student                                                                                                                                                                           g
                                                                                                                                                                                                                                                                                                                                                                                                                                            j


                                                                                                                  3                                                                                                              Expression/Distribution and Posting of
                                                                                                                                                                                                                                 Matet'ialls
                                                                                                                 4                                                                                                                                                                                                                                                                                                              l



                                                                                                                                                                           18                                                     section 233, Suspension and Expul soon
                                                                                                                  5                                                                                                                                                                                                                                                                                                             I


                                                                                                                                                                           19                                                     Section 248, un awful Harassment                                                                                                                                                              I



                                                                                                                  6
                                                                                                                                                                            20                                                    section 252, BuT1ying and Cyber* Bullying
                                                                                                                  7                                                                                                                                                                                                                                                                                                             I        r


                                                                                                                                                                            21                                                    May 19, 2019 Requi red Information
                                                                                                                                                                                                                                                                                                                                                                                                                                         I

                                                                                                                                                                                                                                                                                                                                                                                                                                         I


                                                                                                                  8
                                                                                                                                                                            22                                                    E-maii dated March 19, 2019                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                L


                                                                                                                  9
                                                                                                                                                                                                                                                                                                                                                                                                                                s



                                                                                                                                                                                                                                                                                                                                                                                                                                E


                                                                                                                                                                            23                                                    E-mai1 dated March 20, 2019                                                                                                                                                                   II
                                                                                                             10                                                                                                                                                                                                                                                                                                                 |i
                                                                                                                                                                                                                                                                                                                                                                                                                                 n
                                                                                                                                                                                                                                                                                                                                                                                                                                        1

                                                                                                                                                                             24                                                   E-mali1 dated March 20, 2019
                                                                                                            11
                                                                                                                                                                            25                                                    E-mai1 dated March 21, 2019 with                                                                                                                                                              4.


                                                                                                             12                                                                                                                   handwritten notes                                                                                                                                                                             I




                                                                                                            18                                                               26                                                    E-ma1'1 chain starting March 25, 2019                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                i       r
                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                        I

                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                            14                                                               27                                                   E-mail chain starting April 2, 2019                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                            15                                                              28                                                     E~mai1 dated Apr'i`{ 24, 2019                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                             to                                                              29                                                    E-mai1 dated Apr°i1 24, 2019                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                        III
                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                         II
                                                                                                             17                                                              30                                                    ovsb code of conduct
                                                                                                             18                                                              31                                                   Text messages                                                                                                                                                                                 I

                                                                                                             19
                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                             20                                                                                                                                                                                                                                                                                                                 E

                                                                                                                                                                                                                                                                                                                                                                                                                                !       |



                                                                                                             21                                                                                                                                                                                                                                                                                                                 f


                                                                                                                                                                                                                                                                                                                                                                                                                                .I
                                                                                                              22
                                                                                                                                                                                                                                                                                                                                                                                                                                ,Q  r


                                                                                                             23
                                                                                                             24
                                                                                                             25                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                           4                    i
                                                                                                                                                                                                                                                                                                                                                                                                                                I


                                                                                                                                                                                                                                                                                                                                                                                                                                4


                                                                                                                                                                                                                                                                                                                                                                                                               4 of 51 sheets   I
                                                                                                                                                                                                                                                                                        Page 4 to 4 of 123                                                                                                                      lr
                                                                                                                                                                                                                                                                                                                                                                                                                                E



                                                                                                                                                                                                                                                                                                                                                                                             Joint Appendix00151                i
                                                                                                                                                                                                                                                                                                        :
.............................
                                                                                   Case
                                                                                    Case5:19-cv-01873-MAK
                                                                                         5:19-cv-01873-MAK Document
                                                                                                            Document86-2 Filed12/05/19
                                                                                                                     54 Filed  01/13/20 Page
                                                                                                                                         Page88ofof186
                                                                                                                                                    186
                                ...........................................................................................................................................................................


                                                                                                                                                                                                                                                                                            X       _   :
                                                                                                                                                                                                                                                                                            IZ'
                                                                                         Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 5 of 181
                                1                                                      PROCEED1NGS                                                                                                                      1             A. Um-hum.                                             1



                                                                                                                                                                                                                        2             Q , Pm sorry. We need you to verbalize your            i
                                                                                                                                                                                                                                                                                                        II




                                2                                                                     CHRISTOPHER M. BECKER                                                                                             3    responses as yes or no because they're hard to take down
                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                             :


                                                                                                                                                                                                                        4    as just uh-huh.
                                a was called as a witness and, having been first duly sworn                                                                                                                             5             A. Sure, yes.
                           4 by the Reporter-Notary Public, was examined and testified
                                                                                                                                                                                                                        6             Q . So you were a high school Principal hers.          i
                           5 as follows:                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                        E

                                                                                                                                                                                                                        7    Is that right?                                                             !

                           6 BY MR. READY:                                                                                                                                                                                                                                                              I

                                                                                                                                                                                                                        B               A. Correct,                                                     I

                           7               Q . Good morning, Mr. Becker.
                           8              A . Good morning,                                                                                                                                                             g               Q . And then lei! ma, how does one become a
                           Q               Q . My name is Joel Ready, and l represent                                                                                                                                  10    high school Principal?                            _ ,


                          10 Jordan Eck, Haley Hanllne and Vinny Ferrizzl in this                                                                                                                                      11               A. Well, I mean, first of all, you have lo          I
                                                                                                                                                                                                                                                                                                        I
                          11 lawsuit.                                                                                                                                                                                  12     teach. At the time When I was a teacher, It was live          1
                                                                                                                                                                                                                                                                                                        II
                                                                                                                                                                                                                                                                                             F


                          12               A . Okay.                                                                                                                                                                   15    years of successful teaching experience. So you do that,                   r


                          13               Q . If l refer to the Plaintiffs throughout                                                                                                                                 14    you go through to get the live years experience as a            I
                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                             E
                          14 this conversation, you'll understand I'm referring to                                                                                                                                     15    teacher.           '                                            |
                                                                                                                                                                                                                                                                                            !.1


                          15 those three, correct?                f                                                                                                                                                    16                     On top of that you have to get a Masse/s       1
                                                                                                                                                                                                                                                                                                        I|
                                                                                                                                                                                                                                                                                                l
                          16               A . Correct.                                                                                                                                                                17    d I*gree in educational leadership, and you have to pass the                i
                          17               Q . I want to just ask you, have you ever had
                                                                                                                                                                                                                       18    Praxis to have your Principal Certification, which Is
                          18 your deposition taken before?
                                                                                                                                                                                                                       19     kindergarten through 12th grade. So I was able to do
                          19               A . No,                                                                                                                                                                                                                                           1          a
                                                                                                                                                                                                                       2D    that, and you're K to 12 certified to be a Principal,
                          20               Q . Well, congratulations to you. You can                                                                                                                                                                                                         i
                                                                                                                                                                                                                       21               Q . What did you teach?                      .       1
                          21 scratch this off your list of things to do.
                                                                                                                                                                                                                       22               A . Middle school math in the Reading School                    i
                          22                     So a few rules that were going to go by.                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                             I          I
                          23 l'm going to ask you to let me finish every sentence, and                                                                                                                                 23    District.                                       .                          I
                                                                                                                                                                                                                                                                                             s
                          24 , I wilt strive to do the same before interjecting, and                                                                                                                                   24               Q . When did you begin working at Oley Valley
                          25 that's for the benefit of Ms. Dilks so that she can take                                                                                                                                  25    School District?
                                                                                                                                                                                                                                                                                             5
                                                                                         5                                                                                                                                                                                       7
                                                                                                                                                                                                                                                                                             \
                           1 evel'ylhlng down, is that okay?                                                                                                                                                            1           A . So I started at Obey Valley School                  i           i|
                                                                                                                                                                                                                                                                                            I            |1
                           2               A . Sure.                                                                                                                                                                    2 District ~- It was officially July of 2018.                       I
                                                                                                                                                                                                                                                                                             g

                                                                                                                                                                                                                                                                                            II
                           3               Q . If at any point I ask you a question                                                                                                                                     3           Q . And when Was your last day here at the              II
                           4 you're not sure you understand, please ask me to clarify                                                                                                                                   4 Oley Valley School District, if you recall?
                           5 It andl'lI be happy to do so, but if you answer I will                                                                                                                                     5           A . The last day that I worked In the school
                           6 assume you understood the question. is that fair?                                                                                                                                          e Was like May -- I believe lt was right before May 20m
                                                                                                                                                                                                                                                                                             .
                           7               A . Sure,                                                                                                                                                                    7 'cause I was Board approved at Daniel Boone May 20th, I            I          i
                           8               Q . At any point if you need to take a break,                                                                                                                                8 believe, which was a Monday.                                      I
                                                                                                                                                                                                                                                                                            ;l
                                                                                                                                                                                                                                                                                                        I
                           9 that's fine. 1'1! just ask you to Finish the question                                                                                                                                      9           Q . Okay.
                                                                                                                                                                                                                                                                                             4
                          10 we're on, and then just Jet us know and we'II be happy to                                                                                                                                 10           A . So, yeah, May of 2019 because l was                  I

                          11 do that. All right?                                                                                                                                                                       11 hired in July of2018.
                          12               A . Okay.                                                                                                                                                                   12           Q . During your time here you had a                     lr          I
                                                                                                                                                                                                                                                                                                        II
                          13              Q . levant to ask you some questions here.                                                                                                                                   13 work~related e-mail account that was cbecker@ovsdpa.org.                       I
                                                                                                                                                                                                                                                                                             i           II
                          14 First of all, I understand, )use as a clerical matter,                                                                                                                                    14 Is that correoi?                                                                :
                                                                                                                                                                                                                                                                                            i
                          15 that you'ro no longer employed here at the Oley Valley                                                                                                                                    15           A . Correct.                                            I
                          16 School District, Is that right?                                                                                                                                                           16           Q . And everything to and from that address             I
                                                                                                                                                                                                                                                                                            I
                          17               A . Correct.                   '                                                                                                                                            17 would have been sent or received by you, correct?                 I
                          18               Q . Where do you work now?                                                                                                                                                  18           A . From my understanding.
                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                        I
                          19               A . Daniel Boone Area High school - School                                                                                                                                  19           Q . Assuming no IT glitches, In other words,                        ii
                          20 District, technically.                                                                                                                                                                    20 there wasn't someone else monitoring your inbox like your
                          21               Q . What do you do there?                   .                                                                                                                               21 secretary or somebody. correct?
                          22               A . l'm the Assfstant Principal at the high                                                                                                                                 22           A . Not that I believe, no.
                           23 school.                                                                                                                                                                                  23           Q . l'rn sorry, ITs hot a trick question.               I
                                                                                                                                                                                                                                                                                            r


                           24           Q , And you were a high school Principal here                                                                                                                                  24 Sometimes people will have like a secretary who sends or           8




                           25 et the Oley Valley School District?                                                                                                                                                      25 receives their e-mails for them. You handled your own             II          i
                                                                                                                                                                                                                                                                                            II          i|
                                                                                 6                                                                                                                                                                                            8             I
                                                                                                                                                                                                              Page 5 to B or 123                                                            I
                        5 of 51 sheets
                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                   Joint Appendix00152                      II
                                                                                                                                                                                                                                                                                            I1
                                                                                                                                                                                                                                                                                            I
               Case
                Case5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                        Document86-2 Filed12/05/19
                                                 54 Filed  01/13/20 Page
                                                                     Page99ofof186
                                                                                186                                                                           f


                                      \\V,   m,,
                                                                                                                                                      W
                                                                                                                                                              i
                  Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 6 of 181
 t   inbox on a day~1o-day basis?                                         1    BY MR. READY:                                                          3

 2            A.   Yeah. l mean, I responded to e-mails                   2           Q , Let me ask It like this. Are student                                I
                                                                                                                                                              I
 3   and it was my e-mail box, sure.                                      3    statements protected by the First Amendment?                               u
                                                                                                                                                          \


 4            Q , Before we get into the facts of this                     4            A.     I suppose. I don't know.                               a
                                                                                                                                                      i


                                                                                                                                                      I
                                                                                                                                                      a
                                                                                                                                                              i
 5   case, want no ask you a Yew general questions about                   5          Q . That's a perfectly acceptable answer.                       |



                                                                                                                                                      e       I
 6 your training in respect to student discipline.                         6 You would agree that some statements by students are
                                                                                                                                                              r
 7                  So what have you done, either                          7   subject to Firm Amendment protection. correct?
                                                                                                                                                              r


 8 educationally or otherwise, to learn the standard                       B           A.  What I do know is that when students
                                                                                                                                                               I
 9 practices of student disciplinary procedures?                           9   come to me and say something, I'II du the best thing in                l       I
                                                                                                                                                      I       I
10            A,   Wall, like l said, 1 have a Masters                    10   my ability to investigate it because I'm in the business                       II
                                                                                                                                                      1
11   degree in educational leadership, which involves a course            11   of students. So if they have 3 question or a comment of
12   in most programs in terms of school law, so on and so                12   a concern about a staff member or another student, I
13   forth, so I was able lo take that. l passed the Praxis,              13   believe its in my best interest to look into that.                     E
                                                                                                                                                      I       i
14   which is an exam that you need to pass.                              14           Q . So a student makes a comment in a                          I
                                                                                                                                                              i
15                  But once you're an Administrator I think              15 classroom and It's reported to you, how do you balance
16   you have those ongoing conversations and you receive                 16 their First Amendment right to make a statement versus
17   various professional development needs through the BCIU ,            17 whats appropriate discipline for e statement that you                            I
                                                                                                                                                              I
                                                                                                                                                              I
18   through your school district --                                      18 think crosses the line?
19            Q.     l'm sorry lo interrupt. What is the BCIU             19                MS. O'DONNELL: Objection to form because
20            A.     Berks County Intermediate Unit.                      20 I don't know that a student has a First Amendment right to               I
21            o . Okay.                                                   21 say anything that he or she wishes to say in a classroom.                =
                                                                                                                                                              1
22            A.     So there's training thats going on for               22 BY MR. READY-_
23   everything in terms of school law, school prec- ~- you               23          O . Okay. Let me ask you this. Mr, Becker,                      Ii
24   know, best practices in the classroom, whatever it may               24 you've done  training, as you told us, in school law and
25   be,                                                                  25 in how to deal with students; correct?                                           I

                                                          9                                                                         11
 1                 'So when YOu're an Administrator, just like             1            A.     Yeah, l've had courses. We had
 2 I'm sure in your profession, there's opportunities to                   2   conversations. 1 mean --                                               i
                                                                                                                                                      i
 3 learn and grow once you're in B fore.                                   3           Q . So you've taken courses in your Nlaster's                  I
 4           Q.    It was part of your job as the Principal                4   program, and I think you said some of that was covered?
 5 of the high school to handle student discipline then, is                5          A, Yeah. As Wilkes University | had a
 6 that right?                                `                            6   course, yeah.
 7   ,       A.    Correct, yeah.                                          7             Q . And you've had ongoing training, 1 take
 B           Q . ~So caph you tell me, in dealing with                     8   it, in some areas of school law and student discipline?
                                                                      I
 9 student discipline, how dO you handle student discipline                9        '   A.     Sure, l mean, through the conversations
10 about verbal statements made by students?                              10   with Superintendents or, you know, people have Como In to              ir
11           A.    Such as?                                               11   give us special education, for example. That's a hot
                                                                                                                                                      IIl       i
                                                                                                                                                              III
12           Q . Well, let me ask it like this. You're                    12   topic In education. We'll receive seminars or advice .
13 aware this is a First Amendment lawsuit; correct?                      13   depending on a given situation, so those things happen as              .
14           A.    Correct, yeah.                                         14   the Districts felt the need to.             .
                                                                                                                                                      i
15           Q.    How do you, as a school disciplinarian,                15            Q . So when a teacher approaches you and says                 1       I
                                                                                                                                                              I
16 handle the line between legitimate student statements and              16   a student said something in a classroom or on school                           I
                                                                                                                                                      I
17 those that you believe cross a line of appropriate                     17   grounds that was inappropriate and l think they should be
                                                                                                                                                      Ii
18 student conduct?                                                       18 disciplined, how do you weigh whether that statement was
19          A.    l'm not understanding the question.                     19   protected by the First Amendment versus not as a
20          Q . Student statements are generally                          20   disciplinarian in the school?                                                      1
                                                                                                                                                                  |
                                                                                                                                                      I
21 protected by the First Amendment, correct?                             21                   MS. O'DONNELL2 Again, l'm going to
22                MS. O'DONNELL1 Object to the font,                      22   object, but go ahead.                                                  I

23                MR. READY: Okay. You can answer.                        23 BY MR, READY:
                                                                                                                                                                   i
                                                                                                                                                                  Il
24                MS. O'DONNELL1 A student statement is                   24     .    Q . within your understanding. l'rn not                                     I

25 protected by the First Amendment, so object.                           25 asking you for legal --
                                                      10                                                                            12
                                                              page 9 to 12 of 123                                                   6 of 51 streets

                                                                                                       Joint Appendix00153
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page10
                                                                             10ofof186
                                                                                    186
re        'r                                               , , , ......................................................................................................
                                                                  , ,
                                                                                                                                                                        ..............................................................
                                                                                                                                                                                                                                                                       ll,l.HIli
                                                                                                                                                                                                                                                                      r

                     Case 5:19 CV 01873 MAK Document 48-2 Filed 12/03/19 Page 7 of 181                                                                                                                                                                                F




     1            A. Any situation, when a teacher comes to                                                1to bouhce that off somebody else.
                                                                                                                                                                                                                                                                      :
     2   me and reports something, I look into it. So if a                                                 Z              You know, in my role at Oley, Dr. Shank-                                                                                                    I            i
     3   teacher says a kid cursed me out, l'rh going to look into                                      Z3 and l worked very closely together. In my role now I have
                                                                                                                                                                                                                                                                  =
                                                                                                                                                                                                                                                                  I
     4   in.                                                                                            4 a building Principal and I have an Assistant Principal,                                                                                                 F
     5                 Sometimes 31's very cut and dry. You have                                        5 and i think leafs kind of the relationship that we have,                                                                                                E                II
  6 a certified teacher who says something happened in his or                                           6 where we're making a decision, we feel that two or three
                                                                                                                                                                                                                                                                  E

  7 her classroom, you deal with it accofdlngiy. Or if iI's                                             7 heads is better than one.                                                                                                                               .
                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                  1

  B something that they say, hey. I think this kid took                                                 8            Q . 1 understand -- what you'fe telling me is
                                                                                                                                                                                                                                                                 !
  9 somebody's pencil or l think they cursed me out under                                               9 that your collaborative about every decision you make,
                                                                                                                                                                                                                                                                                   I
 10 their breath, there's different things you could do,                                               10 correct?           .               ,                                                                                                                                     r
 11                 Generally speaking, what you do is you                                             11            A . When you need to be. I mean, there are
 12 investigate the situation by talking with other students                                           12 certain things that are clearcut. If a kid is late to
                                                                                                                                                                                                                                                                 II
 13 or, if there's a co~teacher in the room, you fly to get                                            13 school, those things are easy.           -                                                                                                              i
                                                                                                                                                                                                                                                                  I

 14 your facts so when you rhake a decision you feel that you                                          14            Q . WithoUt going into those types of topics
                                                                                                                                                                                                                                                                                   I
 15 stand by lt.         .                                                                             15 right now, what l'm just really trying to zone In on is,                                                                                                I
                                                                                                                                                                                                                                                                 I
 16                  in my practice, I worked closely with                                             16 of course, theres a collaborative process. you're                                                                                                      I
                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                 .
 17 Superintendents or, as an Assistant Principal for many                                             17 telling me about the process of discipline,                                                                                                            I

 1B years, with my building Principal because you want tube                                             18                                                                           What l'm really asking you, has there ever
 19 in concert with those people to make the decision that you                                          19 been a time that you've told someone, referring a student                                                                                                               i
 20 feel is best.                                                                                       20 for dlscipiine, I really can't take action against that
 21            Q. So let's say that a teacher wants a                                                   21 student because whatyou want me to punish him for or her                                                                                          I
                                                                                                                                                                                                                                                                 J

 22 student disciplined for something they said that was a                                              22 for is a First Amendment protected statement?                                                                                                     \
                                                                                                                                                                                                                                                             1
 23 political opinion during class. How do you handle making                                            23                  Have you ever had to do that, or has that                                                                                        i
                                                                                                                                                                                                                                                             3



 24 sure that you respect that students First Amendment
                                                                                                                                                                                                                                                             J

                                                                                                        24 ever been something you've had to consider?                                                                                                       I




 25 rights and also bring appropriate discipline for that                                               25             A . l'm sure We been something that We
                                                            13                                                                                                                                                                   .       ._   15            IIi
     "I situation?                                                                                           1 had to consider. l don't have an exact example of that,                                                                                        r                     1

     2               MS. O'DONNELL: Again, objection to form,                                                2 but being In the field for as long as I have and working                                                                                     I
                                                                                                                                                                                                                                                            II
     3 but you can araswér.       '                                                                          3 with people that l've worked with, those conversations
     4               THE WITNESS: l don't have a response for                                                4 have come up, you know, in terms Of different things.
                                                                                                                                                                                                                                                            I
                                                                                                             5                We talk e lot in school about, you know,                                                                                      ll
     5 that because l ~- it really is situational. It depends on                                                                                                                                                                                             |
     6 what exactly was seidel then that would depend on what I                                               6             door to door. We talk about social media. We talk about                                                                     l                               I

    7 Would do.                                                                                               7             all of those things. And there's times Where you can use                                                                                                    I
                                                                                                                                                                                                                                                                                        I
    8                 We been an Administrator for, 1 think,                                              8                  the School Code and theres times you cannot, but all
    9 nine years. I've worked in roles as Principal, Assistant                                            9                  those conversations have taken place, you know, over the                                                                   r

                                                                                                                                                                                                                                                        E

  10 Principal K to 12, ,Every eitualion every day is afferent                                           10                  course of my tenure as an Administrator.                                                                                   g




  11 in my role.                                                                                         11                          Q . When you said door to door, Wlwat is that?                                                                    !1


                                                                                                                                                                                                                                                        1


  12                 So if really is situational based about                                            12         A . Like as far as ha school being                                                                                                   f



  13 which avenue or which step that l would take depending on                                          13 responsible for a student from door to door.                                                                                                iE




  14 where l'm working, am I the Principal, am Nha Assistant                                            14         Q . From when they some in to when they
  '15 Principal, what was said. it's hard for me to give you an                                         15 leave?
                                                                                                                                                                                                                                                                                        i
  16 exact response to that question,              '                                                    16         A . Correct 'So there's sometimes that I                                                                                         I                                   i

                                                                                                        17 remember where, you know, there'.s a fight that may occur                                                                                I
  17 BY MR. READY:                                                                                                                                                                                                                                  I'
  18           Q . Let me go about it a different way. Has                                               18 in the school which you handle at the school." Bum, you
  19 .there ever been a time that someone has asked you lo                                               19 know, sometimes when things happen off of school
  20 discipline a student for something they said, and you                                               20 property, for example, or on a Saturday evening, it may
  21 questioned whether you were allowed to do so consistent                                             21 be handled a little bit differently for that reason.
  22 with the First Amendment?                                                                           22          Q . W hy is it handled different ff a                                                                                         Il
                                                                                                                                                                                                                                                    r
  23           A.     don't believe so. think when l'm in                                                23 student maybe says something -- let me back up.
                                                                                                                                                                                                                                                   3


  24 doubt with any discipline, whether its First Amendment                                              24                I presume that if e student -- there are                                                                                1



  25 or whether it's a dress code violation, l've always tried                                           25 some things 8 student might say on Social media, whether                                                                               !:
                                                            14                                                                                                    18
 7 of 51 sheets                                                      Page 13 to 16 of 123

                                                                                                                                                                                                                        Joint Appendix00154
                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       T
                                                                       Case
                                                                        Case5:19-cv-01873-MAK
                                                                             5:19-cv-01873-MAK Document
                                                                                                Document86-2 Filed12/05/19
                                                                                                         54 Filed  01/13/20 Page
                                                                                                                             Page11
                                                                                                                                  11ofof186
                                                                                                                                         186                                                                                                                                                                                                                                                                                                                                               I..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
......   ........   .........................   ....................................................................................................................................................................................................................................................................................................   ...........................................   .....................................   ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               lIII   I    ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                       Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 8 of 181                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..
                         1 on a video or a Facebook post or what have you, that you1 you. I mean, intervention versus dlscipilne, Is there a                                                                                                                                                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ....
                     2 would treat differently than if they had said It in the     2 line there that you would not cross?              ,                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                     3 classroom. Is that correct?                                 3           A . I can tell you this. I can be very         '                                                                                                                                                                                                                                                                                                                            i                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..

                     4            A . Yeah. I mean, it would depend, 1 think.      4 clear on this. If a student says something about me in a                                                                                                                                                                                                                                                                                                                              l                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           8                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                     5            Q . Let's say a student cussed in a Facebook     5 classroom, that would be school discipline as the high                                                                                                                                                                                                                                                                                                                                                i
                     e video and went on a string of profanities as opposed to     6 school Principal; if someone would say, F- Mr. Becker or                                                                                                                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                     7 doing so in the classroom during class.                     7 whatever, and they stand up in front of the class and say                                                                                                                                                                                                                                                                                                                             II .
                     B     .           I presume you would handle those ~- one of  8 that.                                                                                                                                                                                                                                                                                                                                                                                 I
                     9 those would be subject to discipline and, perhaps, the      9                  But If I would learn that that took place                                                                                                                                                                                                                                                                                                                            g.
                    10 other not, but you correct me if l'm wrong.                10 on an lnstagram post on a Saturday night, that's out of my                                                                                                                                                                                                                                                                                                                                           I..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..
                    11            A . Yeah, I would assume, based upon that       11 jurisdiction.                                                                                                                                                                                                                                                                                                                                                                                             J


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..
                    12 situation, that would he correct.                          12           Q . why?                                  .                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                    13            Q . why would the students statement outside    13           A . Because It's not during the school day.                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .

                    14 the school, though recorded and easily provable, why       14           Q . So I take it than there's a reason that                                                                                                                                                                                                                                                                                                                                 I               ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1i
                    15 would that be different than what he said during school?   15 you wool:in't want them -- again, you tell me -- maybe you                                                                                                                                                                                                                                                                                                                            i
                    16            A . Well, from my understanding, we're          16 don't want the student disrupting the classroom, Is that                                                                                                                                                                                                                                                                                                                               a              l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i               i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                    17 responsible during the school day, door to door, for       17 the difference?                                   .                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l
                    18 students' behavior. There's things that we have learned    18           A . Correct, or speaking like that about a                                                                                                                                                                                                                                                                                                                                                  .2.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                    19 outside of school in some other places that l've been In   19 Principal or a teacher or staff member during the school                                                                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..
                    20 where the school has done their best to intervene.         20 day. That's disrespectful.                                                                                                                                                                                                                                                                                                                                                                            ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i                     ..
                                                                                               Q . But even If all their friends follow them                                                                                                                                                                                                                                                                                                                                                      .
                    21 ,               Like you said, if we hear somebody cursing 21                                                                                                                                                                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                 .
                                                                                  22 on Snapchat, and they made the same cuss word, same                                                                                                                                                                                                                                                                                                                                                  i...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E

                    22 up a storm on Facebook and it is shown that it's a
                    23 Saturday night and a student brings it to your attention   23 inappropriate remark, right, you would say that is                                                                                                                                                                                                                                                                                                                                    II                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                    24 or whatever, you know, we'll try to provide the            24 something you wouldn't discipline versus something in the                                                                                                                                                                                                                                                                                                                                 l          r
                    25 Interventions that we can for that student.                25 classroom. Why?                                                                                                                                                                                                                                                                                                                                                                                       .

                                                                              17                                                             19                                                                                                                                                                                                                                                                                                                            II              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                     1                  Because they're cursing, we might call     1            A . I thought 1 was clear when I spoke about                                                                                                                                                                                                                                                                                                                               Il                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .


                     2 their parents, hey, we learned about this. We're trying     2 it, that that was outside of the school day.                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .




                     3 To help them, try to work together because we really focus  3                  And people can say what they want outside                                                                                                                                                                                                                                                                                                                             l
                     4 on the whole child,                                         4 of school about any of us, but when they say lt in the                                                                                                                                                                                                                                                                                                                                  !I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           II.
                     5            Q . So you believe that If a student makes B     5 classroom, as a Principal, as an Administrator, [feel                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .,
                     6 statement outside of school that that Is still something    6 it's the job for an Administrator to handle, you know. per                                                                                                                                                                                                                                                                                                                            N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           q


                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                     7 that YoU might interact With that student about?            7 the school regulations and per the handbook, to keep a                                                                                                                                                                                                                                                                                                                                II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                     8            A . It alldepends on the statement, too.         B safe, orderly environment for srudenis to come to school                                                                                                                                                                                                                                                                                                                               I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                     9 l've had situations where students have put a threat to     9 and learn and be safe.                                                                                                                                                                                                                                                                                                                                                                  i              II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          III
                    10 school on their social media account so, obviously, we     10            Q . You mentioned threats, so let me ask you                                                                                                                                                                                                                                                                                                                                               I

                    11 have to call the police and that's a whole different       11 about those. When you hear a threat outside of school --                                                                                                                                                                                                                                                                                                                              II              J




                    12 thing. So lt really is situational.                        12 obviously, were living in a day and age where this
                    13            O . But you would, also -- l mean, obviously,   13 happens occasionally -- you find a threat online, you                                                                                                                                                                                                                                                                                                                                 !I
                    14 situations that deal with .safety -- and I do want to      14 hear a student has orally told others he is threatening                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                    15 follow up with you about that in a second - deal with      15 to hurt someone or hurt the school population at large --                                                                                                                                                                                                                                                                                                                             1
                    16 safety, that might be one thing.                           16 what steps do you take to deal with that threat? Talk                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i
                    17                  But even a student saying or doing        17 about that process.                                                                                                                                                                                                                                                                                                                                                                       l
                    18 something outside of school that's recorded on social      18            A . So in my experience we've called our
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |              i
                    19 media or that you hear about, you would still potentially  19 Superintendent to inform them of that. l've worked with                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                    20 pursue discipline with that student If you thought it      20 an SRO in the past who - we've worked very closely with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                    21 warranted it.                                              21 the School Resource Officer and the Chief of Police for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                    22          '       MS. O'DONNELLZ Object to the form. He     22 that township, so we work very collaboratively to make a
                    23 said intervention". He didn't say discipline.              23 decision that we left was necessary;                                                                                                                                                                                                                                                                                                                                                   P


                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !

                                                                                  24                  And sometimes you find that information                                                                                                                                                                                                                                                                                                                                             I
                    24 BY MR. READYC                                                                                                                                                                                                                                                                                                                                                                                                                                                      r



                    25            Q . So let me ask. You tell me. l'm asking      25 out - you don't go fishing for it -- but you have a                                                                                                                                                                                                                                                                                                                                                  r



                                                                             18                                                              20
                                                                                                                                                                                                                                                                         Page 17 to 20 of 223                                                                                                                                                         s of 51 sheets

                                                                                                                                                                                                                                                                                                                                                                                                                   Joint Appendix00155
                             Case
                              Case5:19-cv-01873-MAK
                                   5:19-cv-01873-MAK Document
                                                      Document86-2   Filed12/05/19
                                                               54vi Filed  01/13/20 Page
                                                                                     Page12
                                                                                          12ofof186
                                                                                                 186
,» www we   ,m 1                         ,by,   ,   wmlw»                               rlll lvwwvw   v
                                                                                                                                                    *




                                Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 9 of 181                                                   31

                                                                                                                                                    P
      1            parent who has a son or daughter who's friends with such          1 disrespectful, the conversation is taking a different
      2            and such and they see sumedwing, andthey need to alert            2 tone, a different route, and then you need lo decide which   i
      3            the school to do the right thing because they feel that           3 way you need to go, whether you stop and you reconvene       L




      4            something bad could happen,                                       4 that conversation, or you tell the person I took offense
      5                     Q . You mentioned earlier that you also do               5 to that, however it Is that the people In the room or how
      6            Investigation, that you talk to students about what they          6 you are at that given time, ihatyou would like things lo     .
                                                                                                                                                    I
      7            heard or that you gather second opinions about what               7 continue or not to continue.
      8            happened in the classroom. Is that right?                         8            Q . As a high school Principal, part of your .
      9                     A . Correct.                                             9 job of preparing students is lo prepare them for the
     10                      Q . If you hear about a threat and It's               10 outside world, correct?
     11            online, you ask for evidence of that threat?                    11          A . Correct. Yeah, to become college and/or
     12                      A . Yeah, sure.                                       12 career ready, and a good person, give back to society,
     13                      Q . Are there meaningful differences in               13 absolutely.
     14            disciplining students based on what grade there in?             14            Q . in dealing with that, part of what you do
     15                ,     A . I think it all depends on the slluatfon.          15 - you tell me -- would be changing the way you deal with      |
                                                                                                                                                    I.

                                                                                                                                                    1
     16                      Q . Do you deal differently with a Sth grader         16 students as they grow older In the system. Is that      .     .:.
                                                                                                                                                    1

     17            versus a 12th grader?                      .                    17 correct?                                                      i
     18                      A , I think it all depends. l've been an              18            A . What do you mean by that?
     19            elementary Principal, l've been a high school Principal.        19            Q . Do you accord students different
     20~           A student, for example, was fighting in school and              20 liberties and freedoms as they getolder in the system?
     21            they're in 5th grade or they're in 'l 2th grade, it's a         21            A . I try to treat all kids with respect, I
     22            fight And general practice is a minimum of at least             22 mean, t*m a middle school teacher, I was an elementary
                                                                                                                                                    L
     23            three days out of school suspension for a tight.                23 Principal, 1 was a middle school Assistant Principal for,
                                                                                                                                                          II
     24                            If you're in 5th grade or you're In 12m         24 l believe, close to four years at Pottsgrove, and it waS      P



     25            grade and that happens, that's the policy that I followed.      25 my first experience as B high school Principal at Oley        E




                                                            .          21                                                                    23     i
                                                                                                                                                    I
       1                       Q . Okay.            ,                                1 last year.                            .                      i
       2                       A . In the District it's followed.                    2                 So whether l was a teacher, an Assistant
       3                       Q . Are there meaningful differences between          3 Principal, Principal, elementary school and middle school,
       4           a student being disrespecliui versus being engaged in             4 high school, l try to build the relationship with all
       5           self~expfession'?                                                 5 students, talk to them, help them, guide them. And, like
       6                       A . I suppose. t mean, students can have a            6 you said previously, help them when they get out of high
       7           conversation, they can vent, they can talk to you about           7 school and they're a graduate, to help them chase their
       8           their feelings..                                                  8 dreams and go after whatever lt is that they want to go
       9                              As adults we can do the same thing. We         9 atier.                                .
      10           can sit around a table and we can have e conversation and        10           Q . And l don't so much mean respect for a
      11           we can disagree, or we could become very disrespectful.          11 student because, obviously, you respect all students
      12           So you can have the same conversation, l think, two              12 equally. But there are certain liberties that students
      13           different ways.                           .                      13 start to get as they get older in the system; they can go
      14                       Q . Do you deal differently with students who        14 on a work release, they can take college classes
      15           have been disrespectful versus those who have merely             15 part-time, as I understand it.
      16           expressed their opinion?                                         16                 is that an accurate statement. that there
                                                                                                                                                    I
      17                       A . yeah, absolutely. Itsy to be the type            17 are liberties you give students when they're Older that
      18           of person -- personal life and in my professional life --        18 they don't have when they're younger?
      19           that the door Is always open, and l'll talk to kids and          19                 MS. O'DONNELLI l'rn going to object to the   I

      20           l'!l talk to staff aboutanything that they want to talk          20 form. Privileges might be what you're looking for.
      21           about, and we can definitely have those conversations.           21 Liberties are something different.
      22           That's why l'm an educator, you know, love -- want to            22 BY MR. READY:
      23           help kids. l'm in the business of kids,                          23           Q . Fair. Are there privileges you give
                                                                                                                                                    |
      24                              But at thesarne time, just like a friend      24 older students in the system, 12th'graders, for example,
      25           or a family member, if a conversation starts becoming very       25 that you don't give 9th graders?
                                                                             22                                                              24
   9 of 51 sheets                                                        Page 21 to 24 of 123

                                                                                                              Joint Appendix00156
                       Case                                                                                                                                             T
                        Case5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                                Document86-2 Filed12/05/19
                                                         54 Filed  01/13/20 Page
                                                                             Page13
                                                                                  13ofof186
                                                                                         186                                                                            :I
.9 ,
                                                                                                                                                                  W     II
                                                                                                                                                                        A




                            Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 10 of 181                                                                    l
                                                                                                                                                                  I

        1             A. 1 mean, I guess It depends on the                         1     by a teacher in school hours and believes that the answer
        2   school, it depends on the situation .                                  2     is going to be something the teacher is not going to want                      i
       .3           Q . Spy::lfYcaIIy you, as Principal of the                     3     to hear, how should Ihat student respond?          '                           I

        4   Obey Valley School District, were there privileges that                4                   MS. O'DONNELL' Object to the form. I
        5 students received or ~- Iher9's an objection to the word .               5     don'l even know how this Is evidence but go ahead; if you
                                                                                                                                                                  l
                                                                                                                                                                  E     :I
                                                                                                                                                                  !
                                                                                                                                                                  I     |
        6   liberties, but are theta things that students are allowed              6     can.                                                                     II
                                                                                                                                                                  !
        7 to do in 12th grade that they're not allowed to do In 9th                7                      THE WITNESS: I would need another example               J      r




        8 grade because bf their age and their advanced --                         8     to answer that question.
        9              A.    l suppose. l mean, you know, you                      g     BY MR. READY:                                                            IIl
                                                                                                                                                                    l
       10   mentioned work release, you know, from my understanding               10                 Q.   Sure. If a siudenl is asked by a teacher                      r

       11   of that program. You know, kids are going on college                  11     a question and the student, In their mind, thinks I know
       12   visits, dual enrollment. They're taking some credits for              12     the answer to this quastion, in It's about a ciassmaie,                  II
       13   whatever it Is that they want to do,     '                            13     about the teadmer, about something else, and the teacher                 I
                                                                                                                                                                  IS
                                                                                                                                                                        i
       14                 Sports, obviously, those things are in                  14     is not going to like my opinion about this, how should
       15   play dependlng.on the school, where at the middle school,             15  that student respond? should they share the opinion?
                                                                                                                                                                  I
       16   elementary school, per se, they're not because of their               16 Should they keep II to themselves and say l decline to                       |
                                                                                                                                                                  I
       17   age.       ,                                                          17 answer?                                                                            iI
                                                                                                                                                                        l
       18              Q.    Do you agree or disagree with the                    1B         A.           I don't know how other students would                         I
                                                                                                                                                                   E
                                                                                                                                                                  r
       19   statement, e 12th grade student may form and express a                19     respond. That Would be up to the individual.                             !|
                                                                                                                                                                   :
       20   personal opinion on d1e abilities of 8 teacher?                       20                     We had, in my experience, lndrvlduais                     I

       21              A.    I think all students could do that.                  21     tell teachers that and they want to some down and talk to
       22              Q.    You believe even/ student could form and             22     me about it. l've had some --                                            I

       23 express a personal opinion about the ablfltles of a                     23                 Q.   Tell them What? You said, that.
       24 teacher?                                                                24                 A.   You know, maybe they're asked a question                1



       25              A.    Sure.                                                25     and the student feels like this Is the answer they don't                  a
                                                                                                                                                                        I
                                                                      25                                                                           27              I
                                                                                                                                                                   I
                                                                                                                                                                        II


        1           Q . Do you agree or disagree with this                          1    want to hear but it's the answer i'rn going to tell them.
        2   statement, a 12th grade student may form a personal                     2    and they know the teacher takes offense to it, or l've
        3 opinion on the credibility or veracity of a teacher?                      3    had students come down and say, hey, Mr. or Mrs. Such and                 L


                                                                                                                                                                   I


        4           A.     think we all can form opinions about                     4    Such asked me this question, but 1 didnt feel ,                                :
                                                                                                                                                                   E


        5 teachers and situations and schools and whatever --                       5    comfortable saying it in front of 20 kids, so want to                     I




        6 whatever topic it is, sure,                                               e    tell you.                                                                 J


                                                                                                                                                                   l



        7              Q.     You agree then that lt Would be wrong to              7                   Some kids aren't comfortable at all; they
        B   discipline a student solely for expressing an opinion                   8    don't say anything. Some kids aran'l comfortable talking
        9   about the veracity or effectiveness or abilities of a                   9    to anybody at school, they tell their parents and their
       10 teacher?                                                                10     parents cell us as building Administrators.                                    |


       '11         A.        Sure. if somebody just -- sure.                      1 'I                   So it really all depends on the student,                  I
                                                                                                                                                                   I
       12    ,         Q.    in your training and experience as an                12     in my professional opinion.                                              I
                                                                                                                                                                  r
       13 educatbr, the relationshlpbetween teacher and student is                13              Q . Do you believe It's right zo discipline a .                 I
                                                                                                                                                                  9
                                                                                                                                                                  I
       14 an authority relationship. is that correct?                             14     student for sharing an answer that a teadwr doesn't like
       15            A.    Thet's correct, yeah,                                  15     when directly asked?                                                      i
                                                                                                                                                                   I
       16            Q . And you expect that same relationship                    16                 A.   No,                                                      I

       17 applies in an extra -- or you call them co»curricular                   17                 Q.   l'm going to point your dlreczlon here to               I
       18   activities such as the drama club; correct?                           1 B the documents In front of you. We've marked these with
                                                                                                                                                                   i
       19              A.   Correct.                                              19 tabs lo, hopefully, make this a little easier.
       20              Q . -If a teacher asks a student e direct                  20                   l'm going to ask you to look at                            I
       2 1 question and the student believes that candor about the                 21    E>(hlblt 17, Tab t7 there.
                                                                                                                                                                  I
       22 answerwould be unpelateble to the teacher, how should                   22            A,   (Witness complies.)
                                                                                                                                                                   s
       23   that student respond?                                                 23            Q . l'll represent to you this is a
       24            A.    What do you mean by that?                              24 rnultl-page document starting at Bates stamp 801. This is                               I

       25              Q.    If a student is asked a dlreM question               25     called the Student Expression/Distribution and Posting of                I

                                                                                                                                                                  1
                                                                      26                                           .                               2B             II
                                                                                                                                                                   :
                                                                        Page 25 to 28 of 123                                                    10 of 51 sheets
                                                                                                                                                                  I
                   I
                                                                                                                   Joint Appendix00157                            I
~ .~
                         Case
                          Case5:19-cv-01873-MAK
                               5:19-cv-01873-MAK Document
                                                  Document86-2 Filed12/05/19
                                                           54 Filed  01/13/20 Page
                                                                               Page14
                                                                                    14ofof186
                                                                                           186                                                            g

                                                                                                                                                 nm~"rl




                          Case 5:19-cv-01873-MAK. , Document 48-2 Filed 12/03/19 Page 11 of 181
        1    Materials Policy. Have you ever seen this policy before?          1   something happens or you're looking into something. you      §

                                                                                                                                                          II
        2               A . i've seen School Board policy, sure. I              2 would find the Board policy and then read it.
        3    haven't read everything, to be honest, from first to last          3             Q . So in your time at Obey Valley School         i
        4    page during my tenure at Oley Valley. Sure.                   I    4 District, did you ever find the need to consult this
                                                                                                                                                I
        5               Q . 8u% youare familiar, in other words,                5 policy on a specific occasion?
        6    with this specific document or no? Either way is fine.             6             A . I don'l recall.
        7    l'm just trying to find out.                                       7             Q . I take ii from your answers that you also     I
                                                                                                                                                           3




                                                                                                                                                E
        8               A . Yeah, I've ~- I know of it, sure.                   8 never held a training session with the faculty or the
        9      .        Q . Did you ever give any training or receive           9 staff to talk about this policy, specifically?                          |
       10    any training on this document and how to Implement its            10             A , Not to my knowledge, no.                                :
                                                                                                                                                          |i
       11    statements with the teaching staff or the faculty?                11             Q . l want to' ask you some questions about       I
                                                                                                                                                Ii
       12               A . I mean, l'm aware of School Board                  12 oversight of the Drama Department. As high school
       13    policies, and you should be familiar with them.                   13 Principal, did you supervise Mrs. Lyons or did she report
       14               Q . Thisepecific policy, though, you said              14 to someone else?
                                                                                                                                                 i
                                                                                                                                                II
       15    you're not sure if you've ever seen it, is that                   15             A. l believe, technically, she reported to         l
                                                                                                                                                 I
                                                                                                                                                          i
       16    accurate?           .                                             18 me.                                                       ,
       17      .        A . Yeah. l mean, l know most schools                  17             Q.. What steps did you 'to Ke to supervise her
                                                                                                                                                          i
       18    theres a binder of policies, you know, from the first             18 In her role as a Director, a Co-Curricular Director?
       19    one to the last one. Things get adapted, things get               19             A . 1 mean, l talked to Stacy. ltrled to
                                                                                                                                                          !
       20    revised as the years go on.                                       zo be supportive, whether we had our meetings - you know,                  I

       21               Q . So in your tenure you don't recall                 21 she came in to meet me when 1 first started to kind of        I
                                                                                                                                                II
       22    specifically reading this policy?                                 22 give me an overview of the program and the work that          E


                                                                                                                                                8



       23               A . l don't recall.                                    23 she's done and just always tried to create that open-door     4




       24      .        Q . You d°on't recall ever receiving training          24 policy with Stacy in terms of having that communication
       25    on how to implement the requirements in This policy for           25 with her.                                                               I
                                                                                                                                                          !
                                                                    29                                                                  31
        1    the student body?                                                  1                  1 attended like the school plays, so on       J




        2               A . (Witness reviewed document.)                        2 and so forth, like in terms of -- there's two plays, one.      f




        3                     I don't know how to answer that question.         3 around this time of the year and then there was, of
        4               Q . Did anyone ever sit down with you and               4 course, Newsies in the springtime, so just that                          i
        5    this policy, either in a room full of people or by                 5 communication to try to be supponlve.                     .
        6    yourself, and say hear's how we want this policy                   6                  And then, of course, you would get some
        7    itrtpiemented?                                                     7 parents or some students that would want to talk about the
        8                     MS. OUONNELL: Pm going to object to the           8 play, so that's kind of howl oversaw that.
                                                                                                                                                           II
        9     form. And it's not just you, Jose, it's many, many                9             Q . Did you hire or have oversight of the                     II
                                                                                                                                                             I
                                                                                                                                                             I
       10     Plaintiffs attorneys whOstart their question out with,           10 -other people that were brought on to help with the play,
       11     did anyone ever sit down and do this. They could do it           11 such as Ms. Hanenstlne or -- l'm sorry, I don't hsve the
       12     standing, they could do it by phone, they could do it by `       12 other names in front of me, l know there were some other                     J




       13     video. What are you really asking?                               13 people who helped -- did you have oversight or did you
       14     BY MS. READY:                                                    14 hire those individuals?                                                   I
                                                                                                                                                           Ir
       15               Q . Mr. Becker, did anyone stand, sit or by            15          A . No.                                                          i

       16    video train you on this policy? It's s very simple                16          Q . l suppose you left to Mrs. Lyons the job
       17    question. i'm nottrying to be complicated.                        17 of picking -                     .
       18                     And, realty, I understand there's a jot of       18            A . Yeah, honestly, l don't know. l don't
       19     policies that you've seen as a Principal. I understand           19   know if those people were previously " like l said, l
       20     that, l'mjust asking you, did anyone ever sit, stand or          20   started at Oley Valley about a week before the students
       21     by video train you on this policy?                               21   did.                                                                  I
       22               A . . l don't believe so. I know there's               22                 l was new lo the role. Things were
       23     policies, and I know as a Principal maybe you should be          23   happening very quickly. l had an Assistant Principal who
       24     able to read all of them.                                        24   was with me who left, and then justttying to get my feet
       25                     But l think in most of my experience, when       25   wet in a brand-new position, a brand-new role,
                                                                    30                                                                 32       1

       11 of 51 sheets                                           Page 29 to 32 of 123

                                                                                                         Joint Appendix00158
                                                                                                                                                                      i
               Case
                Case5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                        Document86-2 Filed12/05/19
                                                 54 Filed  01/13/20 Page
                                                                     Page15
                                                                          15ofof186
                                                                                 186                                                                                  |.
                                                                                                                                                                      I




                   Case 5:19-CV~01873-MAK Document 48-2 Filed 12/03/19 Page 12 of 181
1                   So there was a lot going on at the                            1            Q . Correct, Did you have any conversation
2    beginning of the year. And than before you know it there                     2 with Mrs. Lyons about sending an e-mail of this nature?
3    was, Ile I said, the play, from my memory, In November                       3             A.   1 don'l remember.
                                                                                                                                                              E
4    that took place, the fall play last year, sol was there                      4             Q.   And I'm going to walk you through some
                                                                                                                                                              E
5    to support that. I believe I was here on night one for                  I    5 statements in this e-mail. And maybe for your context,                    I       I
                                                                                                                                                              l
6    that. So I don't~know if he people Wat were with her                         6 in the second paragraph she says this' l've been working                  E
                                                                                                                                                                      iW

7    for that show, honestly, were brand-new Io the last school                   7 closeiywiih Dt. Shank and the Administration since                        I       I
                                                                                                                                                                      I

8    year or If they were returning.                                              8 January.                                                                          I



 9                Like I know with coaching, for example,                         9                  So l'm going to ask you just kind of ~» if
                                                                                                                                                                      ||I
10   you know, generally speaking, you do the sport and you                      10   you are familiar with some of what she's referring to        .          g
                                                                                                                                                              i
                                                                                                                                                                      |: E
11   have the meeting and then you decide on next year, ere I                    11   because she said she was working closely with you. Okay?
                                                                                                                                                              I
12   coming back or am I not coming back, If you're asked to   12                               A.   Yeah.
                                                                                                                                                                I
13   come back, and than ycu're expected to come back and have 13                               Q.   In the first two sentences she says: i                     I
                                                                                                                                                              !!I     I i
                                                                                                                                                                      I .
14   that same team In place.                                                    14 need your help. t've spent the last two months shielding                          I
                                                                                                                                                                        ,
                                                                                                                                                              E
                                                                                                                                                              :       II I.
15                  Now, emergencies or whatever happen,                         15 thOklds from some very horrible stuff happening behind                        I   I II
                                                                                                                                                                         I
16   people leave the district or whatever, that might create a                  16 Wie scenes with a student and his mother.        ,                        i          .
                                                                                                                                                              I         ..
17   vacancy down the lfne.                                                      17                Are you familiar with what she was
18                  Like l said, when I first met Stacy Lyons                    18   shielding the kids from?
                                                                                                                                                                      I.
19   she came into my office and wanted to meet me and talk to                   19             A.   f can probably assume.                                   II       II

20   me about her experience in the program and Where Oley
                                                                             i 20                    MS. O'DONNELL: l'm going to instruct you                  E        I
                                                                                                                                                                  L

                                                                                                                                                               4


                                                                                 21   not to. Don't guess.
                                                                                                                                                               5

21   Valley was heading, and she wanted to meet me and put a                                                                                                   r


                                                                                                                                                              I
                                                                                                                                                               r




22   face with the riarne as the new high school Principal.                      22                  THE WITNESS: Pm not going to guess.                               I
                                                                                                                                                                            .g
23            Q . I want to take you to the events of                            23   BY MR. READY:                                                           I
24   Merck 19th of thlsyear, March 19th, 20th and 21 st,                         24           O . You don't have to guess at anything you
25            A.     Okay.                                                       25 don't know or assume anything you don't know.                             I
                                                               23                                                                             35
 1            Q.     I want to have you turn lo Exhibit 4 in                      1                  l'm just asking - she said she'd been                    i
 2   this binder (indicating).                                                    2 working closely with Dr. Shank and the Administration, and                !
                                                                                                                                                              l
 3            A. 4. .                                                             5 I know We'll get the chance to speak With Dr. Shank. So                   1
 4                   (Wltness compiles.)                                          4 l'rnjust curious If you would know, from the context of
                                                                                                                                                                  r

 5           Q . This is an e-mail that says it's from                            5 this e~mail, Immediately what \he Vary horribia staff was
 6   Stacy Lyons. Have you ever seen this e-mail before?                          6 that she was shielding the kids from?                                         r



 7            A.     (Witness reviewed document.)                                 7             A.   I can tall you two things for sure;      .
                                                                                                                                                                  1
 8                   I don't recall.        .                                     B that, yeah, Dr, Shank and I, in the roles that we were in
                                                                                                                                                              I       i
 9            Q.     You don't recalI seeing this e-mall in                       9 and working together, that Mrs. Lyons did speak with us.                  1

10   the past?      .                                                            10 At one point Dr. Shank, Bethink, laid out a very detailed                  i.
                                                                                                                                                               ;¢
11            A.   I try to do my --I don't recall.                              11 builetln for Mrs. Lyons about some guldeiines and things
12            Q . To help maybe refresh your recoIIectlon                        12 to follow, looking back at some records that I had that I
13   or maybe not, March zolh, 20t& it looks like it was sent                    13 obtained to try to be very clear.
14   about 12:17 In the morning. This would have been the                        14                  And then Mrs, Lyons and I had some
15   day -» that day would have been the School Board meeting                    15 conversations abou! the play In terms of like practice
                                                                                                                                                                  a

16   at Issue in this case.                                                      16 time. which was a concern. I know Dr. Shank. as Weil,
17             A.     Okay.                                                      17 spoke to her about the perception of ~-
18            Q.     Do you rece!! the day of that School                        18             Q . Let me stop you there for just a second.                   I
                                                                                                                                                                      i
                                                                                 19 You said precipice time. What specifically about practice                         I
19   Board meeting or, I guess, the day before at any point                                                                                                   I
                                                                                                                                                              I
                                                                                                                                                              l
20   discussing with Stacy Lyons the content of an e-mail she                    2 0 t im e ?
21   proposed to send?                                                           21             A,   That practice was vary, very long..
22                  MS, O'DONNELL: Are you asking him. did                       22             O.   practices were going too long and ~-              ,
23   she talk to Chris Becker about this email before she sent                   23           A. Saturday I remember, you Wow, practice
24   lt? is that your question?                                                  24 time was lengthy, on top'of the daily ile for a high                              i
25   BY MR. READY'                                                               25   school student, you know, and also that maybe if practice               iI
                                                                                                                                                               :
                                                               34                                                                         36                  !
                                                                                                                                                               E



                                                                    Page 33 to 36 of 123                                                    12 of 51 sheets

                                                                                                               Joint Appendix00159
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page16
                                                                             16ofof186
                                                                                    186

                   Case 5:19-cv-01873~MAK Document 48-2 Filed 12/03/19 Page 13 of 181
  1 was -- I don't know - scheduled from 6 to 9, that we                  1 to Jordan once.
  2    start at 6 and we end at9.                                         2          Q . For context, who's Mrs. Cambria?
  3              Q. To the best of your recollection, did you             3          A . She was the Director of Special Ed.
  4   have those conversations with her before this lime,                 4           Q. So I want lo return back to this
                                                                                                                                         l
  5   before this e-mail was sent?                                        5 sentence: I spent the last two months shieldlngihe kids
  6              A. Mrs. Lyons, yeah, Dr. Shank and I both                e from some very horrible stuff that was happening behind      i .I
  7    spoke to her.                                                      7 the scenes with a student and his mother.                     i
  8              Q. Where did you hear these concerns? Was                8                  Do you who what this Very horrible stuff    II
  9   it from students, parents? Was it something you observed            9 was?
10    personally about the practice time?                                10           A. Like I said, l used the word assuming
11               A. I think I had a couple phone calls or                11 before. But just looking back at my notes the previous,
12    maybe a student or Mo voiced their concern, so that's              12 you know, couple Weeks ~- and you said March 20th was the
13     where I received the information from.                            13 night of the Board meeting,           .
'14              Q . One such student would have been the                14                  So if I have my dates correct, l believe    I
15    Berlin family, correct, Grace Benin and her parents?               15 it was iNe 19th -- but I know the emails that I supplied
                                                                                                                                         i
16               A . Correct.                                            16 would confirm that to be a hundred percent accurate or
17               Q. So they expressed those concerns to you.             17 not -~ but that there was the Snapchat report that was
18    Is that right?                             .                       18 made, along mtn the report that the mother, which l'm
19               A . Via phone, if I remember correctly, yas.            19 assuming - you know, being on the premises -- I believe,     I
20               Q. What were some of their other concerns,              20 We on Pricetown Road, the ice skating ~- or not the ice
21    if any, if you recall?                                             21 skating -- skating -- whatever the practice was that they
22               A. I don't remember exactly those concerns.             22 were et, Jared.
                                                                                                                                         I
23    I remember time was a big issue. And for me, thatwes               23           Q . So Jared had reported to you a concern
24     something that I wanted to try to get In touch with Mrs.          24 that she had seen -- and I'm -- seeing someone at a
25     Lyons about and talk about.                                       25 skating rink. Is that right?
                                                            37                                                                      39   i
                                                                                                                                         I
  1            Q. I interrupted you earlier. You were                     1           A . Yeah, Jared and his mother. And, like I
  2   saying that the time of the shows ~- and I think you were           2 said, I believe it was Maybe the day before this, if I
  3   going Io suggest some other things you talked to her                3 have everything in my head correct. But, again, l know I
  4   about the show before March 20th of this year.                      4 supplied it via e~maII. I believe 11 was the 19th of
                                                                                                                                         J
  5                   Were there other conversations that you             5 Merck, 18th or 19th of March, that Monday or Tuesday, if
  6   had with Mrs. Lyons or with her and Dr. Shank about the             5 I remember correctly.
  7   show and how it was being run?                                      7           Q . So Jared and his mother had seen Mrs.
  8            A , I just think we had that ongoing                       B Eck, is Ihat right, or someone?
  9   dialogue, I want to say, since January, maybe, of 2019,             9           A. I think it was Jared that maybe Was at
 10   that some things regarding the show would pop up, like             10 practice, if I remember correctly, because he was at         i
 11   you said, in terms of phone Calls or students'                     1'I practice, leaving to get in hiscar, told his mom, If I
 12   displeasure with their roles and some things about the             12 remember correctly, and then they then came to the school
 13   process, in terms of the way that casting was determined           13 and wanted to talk to somebody.
 14   and the timing of that.                                            14            Q . They believed they had seen Mrs. Eck in' a    i
 15                   You know, those types of things were some          15 public place, and they brought that concern to you?
 18   common concerns that heard roughly since January, l                16           A . Correct.
 17   would say, of 2019. -                                              17           Q . And is that the very horrible stuff that
 18            Q . What other students and parents, other                18 was happening behind the scenes, or was it something
 19    than the Berlins, did you hear these concerns from?               19 else, something mere?                                        :
 20             A. Definitely Jordan. I remember speaking                20            A . I assuming. I didn't write this email,
 21    with Jordan.                                                      21 Stacy Lyons did. But the ongoing stuff with iI'I6 play In
                                                           L

 22             Q . Anyone else?             .                           22 terms of whatever was escalating between the students.
 23             A . Not really that f distinctly remember.               28 Like I said, that week I know the Snapchat video was
 24    I know Jordan and l spoke numerous times. I think, in             24 something that I was involved in and also the repos of       i

 25    fact, we spokealona, lthlnk Mrs. Cambria and l spoke              25 the parking lot, So those are the things that come to
                                                           38                                                                       40
13 of 51 sheets                                                Page 37 to 40 of 123

                                                                                                   Joint Appendix00160
              Case
               Case5:19-cv-01873-MAK
                    5:19-cv-01873-MAK Document
                                       Document86-2 Filed12/05/19
                                                54 Filed  01/13/20 Page
                                                                    Page17
                                                                         17ofof186
                                                                                186

                  Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 14 of 181
                                                                                                                                            E       I
                                                                                                                                            i       i
 1 mind when 1 iirsl read that                                       1             Q . So they told you there was a video about
2            Q . The next sentence: Unfortunately, the               2 fruit. Did they tell you anything more about the content             I
                                                                                                                                            1
3 situation has escalated to the point 1hauhls student               3 of this video?                                                       J           J




4 posted something against another student and police were           4             A . Not that I remember; just that I assume                      II
 5   called in.                                                      5 they told it Io Jared at the time or Jared was allergic                  »

                                                                                                                                                    I.
 6                 What is this referring to? is this                6 to the fruit.                                                                 I
 7 referring to the Snapchat video you're talking about?            T                     So not only was the video out there but It
 8           A . YES.                                               8     was -- I think in their mind it was directed inwards them         I       i
                                                                                                                                            H

 9           Q . When did you first hear about this                 9     because - I don't know if he's allergic to two fruits or          I
                                                                                                                                                J

                                                                                                                                                    |
                                                                                                                                                E




10 Snapchat video?                                                 10     whatever ~- those happened to be the two fruits or however
11           A , Like I said, my e~maiI would confirm it,          11     many other fruits there were, which I doT\'i recall, that                 f
12 but it was elMer, I believe, the 18th or 19th of March.         12     were portrayed or discussed In the video.                         r       |
                                                                                                                                                    i
                                                                                                                                                    i
13 l was in a meeting in the Iibraly conference room. I            13               Q . old you watch the video?
14 believe that's where the meeting took place, as generally       14               A . I don't believe so.                                     t

15 they did for IEP meetings, the EJP meetings. And I was          15               Q . Did you ask to see it?                              i       J

                                                                                                                                            E       I
16 alert~ -~     ,                 .                               16               A . I don't think so,                     '             I       I

17           Q . am sorry, there's e lot of abbreviations          17               Q . What did you tell them to do about their
                                                                                                                                            E       II
                                                                                                                                                     ..
                                                                                                                                            8

18 IN schools, so help me out, What does that stand for,           18     concerns about the fruit?                                             I



19 IEP?                                                            19                A. They, I think, said that they were going                Z
20           A- Like en Individualized Educaiion Plan,             20     to file a police report, go to the police in terms of                     E
                                                                                                                                                    .
                                                                                                                                                    I
                                                                                                                                                    I


21 And then the GIP is a Gilled plan.                              21     that, and they wanted me to talk to Jared.
                                                                                                                                                    .




22                 So we routinely have lo meet those              22               Q . Jared or Jordan?
23 deadlines end meet with students and their parents every        23                A . Jordan. l'm sorry,                                 i
24 year, or we can reconvene at any time to have those             24                Q . I do the same thing all the time, so it's
                                                                                                                                                        r
25 meetings. And that'S something that Involved a Principal        25     okay. They wanted you to talk to Jordan about the video?
                                          .             41                                                                       43
                                                                                                          \                                 I
 1 and a teacher and the caseload teacher.                     1                     A . Correct.                                           1
                                                                                                                                            I
 2                  So those are things that are on your       2                     Q . Did you have the opportunity to do that?                   i
                                                                                                                                                    i
 3 calendar, andyou block off time to accommodate and make 3               ,         A , l believe, yes. And I believe he                       E
                                                                                                                                                r
 4 those things happen.                                        4          explained to me it was something that was a joke because          II
                                                                                                                                                L




 5            O . So you were interrupted on the -- roughly    5          I believe that that weekend maybe was the middle school           I
 6 about the 19th, you're thinking, to deal with this video?   6          play. l think he was helping out at that,                         I
 7            A . Yeah. And 1 think basically - I              7                     Q . And so did you particlpale in the wiling                   i

 8 believe lt was an IEP meeting ora meeting. I believe it     8          of the police?                                                                r

                                                                                                                                            :
 9 was an IEP meeting, and basically the parents decided --    9                     A . Yeah. Mrs. Borovlk and I called the                !
                                                                                                                                            :
10 Jared and his mom decided to wait, And from what I         10          police, as is ~- you know, we talked earlier about things         II
                                                                                                                                            I1
11 recall, it wasn'l a lengthy time. ltwasrft like they       11          that you do.                                                       l
                                                                                                                                                r
                                                                                                                                                l
12 were waiting an hour, but they were waiting a little bit   12                           And we have a really good relationship
13 of time till the meeting or IEP meeting, whatever lt was   13           with Central Berks Police Department and we just liked to        I
14 that I was at, had to conclude.                            14          tell them, you know, hey, if a family is going to call in,        I
15                  And then l called them beck to my office, 15          or do Whatever the situation may be, to kind of give them
                                                                                                                                                    i
                                                                                                                                            I
16 and l was with one of my School Counselors at the time,    16         the courtesy or give them the heads-up just like we would                  I
17 AnnMarie Borovlk. And like we would with any param, we     17         expect that in our professions, that if something's going          I
                                                                                                                                            I
18 listened to what they had to say and thats what they were  18        on and someones aware of ii thatihey would give you that            I       E




                                                                                                                                            i
19 upset about at that given time,                            19        call or whatever.                                                   I
                                                                                                                                            i       i1
20            Q . What was their concern about this video?    2D                        So Mrs. Borovik and I called .- l believe
21            A . I believe they thought the video was        21        ltwas Officer Smith and spoke to him --
                                                                                                                                            r

22 disrespectful because lt was posted,.ar1d it was talking         22             Q . So....                                               z
                                                                                                                                            z


23 about, I believe, fruit that the student was allergic to.        23             A . Just to let - go ahead.
24                And they brought up the concern, as Well,         24             Q . I want to make sure I understand.                    I
                                                                                                                                            I       s

                                                                                                                                                    I


25 about the other mother being in the parking lot,                 25 `Hlere's, I guess, two possible reasons you could have
                                                          42                                                                44
                                                        Page 41 to 114 of 12.3                                            14 of 51 sheets           f




                                                                                                                                            I
                                                                                                Joint Appendix00161                         I
                                                                                                                                            :
                                                                                                                                            I
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page18
                                                                             18ofof186
                                                                                    186
                                                                                                                                     1

                   Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 15 of 181                                                I




  1 called. One was to tell them that there was a report              1 following day?
 2     about to be made by a student and their parent The             2            A , l believe -.. I mean, I believe it would
 3     other is because you perceived a threat that you were          3 be the same day.
 4     concerned about.                                               4           O . Do you Know if you spoke vvzt'h him before
 5                     Was It one or both of these or something       5 or after calling the police'?
 6     else that caused you to call?                                  6            A . .I don't remember.
                                                                      7            O . Have you seen that video as of today?
                                                                                                                                     I
 7              A . I just think we wanted to call them to                                                                           I
 8     alert them.                                                    B The Snapchat fruit video, have you ever seen it?
 9              Q . Alert them to what?                               9            A . I don't remember. I think maybe at one
10              A . That this is going on, and that a parent         10 point -- I don't know.                                       l
                                                                                                                                     I
11     and/or student is going to be in touch with you in            11            Q . l'm going to play it for you now, and
12     regards to this. And the Officer took the notes and made      12 then al ask you some questions about It at the end.              l
13     their report that we called in -- l believe lt was that       13 I'm going to turn this around so that your Counsel can
14     morning. And.....          .                                  14 see lt. Just give me one second.
                                                                                                                                     I
                                                                                                                                     Ii
15              Q . Yournentloned earlier that you take three        15                  (Video was shown.)
16     steps when you perceive a threuttOehother student or          18 BY MR. READY'
17     when it's reported to you, that you call the                  17            Q , Do you recall ever seeing that video           i
                                                                                                                                     I
18     Superintendent, call the School Resource Ohicer and call      16 before?                                    .                  !
                                                                                                                                     II
19    the Chief of Police.                                           19            A . I don't.
20                     Did you take each of those steps fn this      20            Q . [t's memorable enough that you probably
21     case? Did you call the Superintendent?                        21 would remember it, right?
                                                                                                                                         !
22              A . I don't remember if I called Dr. Shank           22            A . Yes.                                              I
23     or not about that, l think we've always operated,             23     .      Q . Do you perceive any threat in that video
24      whether it's this situation or others, that we would tell    24 toward Jared Mazeika or any other individual?                    l
25     Central Berks 'cause it's always ~- l feel it's always        25            A . l don't know. l wouldn't make a video             I
                                                             45                    _                                      ._ 47          i
  1    better to tell than not to 1eJI.                               7 Ilka that so l don't know what they were trying to get
                                                                                                                                         1
  2                     We don't have an SRO Here or Chief - my       2 al.
  3    previous District did - so that's Idnd of different when       3                   was in high school a couple of years ago
  4    you're worldng side by side with those guys .                  4 so I don't know -- l don't know. If l was -- II -- l             I

  5              Q . Fair enough. So you're not sure if you           5 don't know. If my son ~» l don't know.
  6    called the Superintendent, may or may not have, and you        6            Q . Seeing this video here today, do you
                                                                      7 thlhk this video was a threat towards Jared Mazeika?             g
  7    don't have a School Resource Officer, And rather than
                                                                                                                                         q

  8    the Police Chief, you called the police directly to let        8            A . I don't know that. What I can tell you            i



  Q    them know that .a report was going to be made. is that         9 for sure, though, you know -- I have two sons -- if my
 to    correct?           ,                                          10' son was allergic to everything on that video I would have       .II
                                                                     11 a concern, or had a food allergy or whatever he                  i
 11              A.  .  l   called them to alert them of what we
 12    heard in the school.                                          12 situation may be 1, as a parent, would absolutely have a
                                                                                                                                         1
                                                                                                                                         I
 13              Q . Did you do anything to gather any other         13 concern. I can tell you that.
 14    evidence or statements about this or lo speak with Jordan     14           Q . Agaln, you were a Principal, are'an
 15    about it?        ,                                            15 Assistant Principal?
                                                                                                                                         i
 16              A . Like I said, l spoke to Jordan about it.        16           A . Correct.                                           i
                                                                                                                                         I
 17    But I felt if they're going to go to the polfce or it's       17           Q . You deal with students who have hurt
 18    gonna be a police issue or not a police issue, thats for      18 feelings, disagreements all the time; right?                     II
 19    the police to determine. l'rn not a police officer,           19           A . Yeah, sure.                                        I

 20                   l've always kind of taken thai -- you          20           Q . Social rnedla, l think, has probably
                                                                                                                                             ¥

 21    know, that's what l've done in the past.                      21 exploded this problem for you, l'd imagine?                          I




 22     `       Q . When did you speak with Jordan about it?         22           A . Yeah, sure.                                        i
                                                                     23           Q . l'm just kind of wondering, if you can             i
 23    Do you recall?
 24             A . l don't recall. No.                              24 help me understand, like a student shoots a video with a         g
 25             Q . Was it the same day? Was it the                  25 Snickers in it, is that a threat against all the kids who
                                                           46                                                                 48
15 of 51 sheets                                            Page 45 to DB of 123

                                                                                               Joint Appendix00162
                                                                                                                                         I
                                                                                                            Case
                                                                                                             Case5:19-cv-01873-MAK
                                                                                                                  5:19-cv-01873-MAK Document
                                                                                                                                     Document86-2 Filed12/05/19
                                                                                                                                              54 Filed  01/13/20 Page
                                                                                                                                                                  Page19
                                                                                                                                                                       19ofof186
                                                                                                                                                                              186                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .



m     ,                                                                                                                                                                                                           I.
    .........................................................................................................................................................................................................................................................................   ................
                                                                                                                                                                                                                                                                                                THMHIIHITHFI   nllrlrnfnmrlnnnllu
                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                               ill        Hlllli
                                                                                                                                                                                                                                                                                                                                                                                                                 I ..
                                                                                                                                                                                                                                                                                                                                                                                                                 Lu                           E

                                                                                                                                                                                                                                                                                                                                                                                                                     I .                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                              '|
                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                         Case 5:19 cv 01873 MAK Document 48 2 Filed 12/03/19 Page 16 of 181                                                                                                                                                                                                                          E
                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                         1                 have peanut allergies?                                                                                                                                                                                                                                                    1 Principal of Olay Valley School District In response to a
                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                        2                                   I would say -~               A.                                                                                                                                                                                                                          2 parent or student concern?                                                                            i
                                        3                                   MS. O'DONNELL: lobjecttothe form                                                                                                                                                                                                                         3          A . v I don't know that. I don't know that
                                        4                  because it calls for speculation. It's so farfetched and                                                                                                                                                                                                                  4 number.
                                                                                                                                                                                                                                                                                                                                                                                                                                             II
                                        5                  it's 60 overly broad I don't know how anybody could                                                                                                                                                                                                                       5          Q . Can you give me an Idea? Did it happen                           I                        :I
                                                                                                                                                                                                                                                                                                                                                                                                                     t                        J
                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                        6                  testify under oath whether it is or not. It's totelIy                                                                                                                                                                                                                     6 once a month?
                                                                                                                                                                                                                                                                                                                                                                                                                     a


                                  7 unfair.                                                                                                                                                                                                                                                                                           7         A . I don't know. I don't know,                                      I       .
                                                                                                                                                                                                                                                                                                                                                                                                                                              J



                                  8 BY MR. READY:                                                                                                                                                                                                                                                                                     B         Q . If wasn't only this time; right?                                 l
                                  9           Q . And the objection is rusted, but what do                                                                                                                                                                                                                                            9         A . Llke I said, Central Berks Police                                I
                                 10 you think? You're H disciplinarian, you're a Principal,                                                                                                                                                                                                                                         10 Department, we had a vary good working relationship.                                                  L
                                                                                                                                                                                                                                                                                                                                                                                                                                             I4




                                 11 you deal with these Issues. If a kid comes to you with a                                                                                                                                                                                                                                        '11 They helped us out a low. We had a Detective who                                                     II
                                 12 video and shows that at some point in this video there's                                                                                                                                                                                                                                        12 provided professional development for our teachers here.                                              i
                                 13 a Snickers bar, is that a threat towards kids with peanut                                                                                                                                                                                                                                       13    They would routinely stop by.                                              I                       I
                                 14 allergies?                                                                                                                                                                                                                                                                                      14           Q . What l'm asking you is, how many times
                                 1s           A . I can tell you that if two students are                                                                                                                                                                                                                                           15 did you call the police about 8 threat or concern like                                                i
                                 16 having a conflict for whatever the reason, play, sports,                                                                                                                                                                                                                                        1 6 lh ls 7
                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                 17 they have a friend who's not their friend anymore and -                                                                                                                                                                                                                                         17           A . l don't have that number.
                                                                                                                                                                                                                                                                                                                                                                                                                     !I              r

                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                 18 there's a conflict between two people and there's a video                                                                                                                                                                                                                                       18           Q . It was more than lust that one time?                            E
                                                                                                                                                                                                                                                                                                                                                                                                                     Q
                                                                                                                                                                                                                                                                                                                                                                                                                                     |
                                 19 made about Snickers - just like you and I. Kwe're                                                                                                                                                                                                                                               19           A . I assume. l don't have the number.                              il
                                  20                        friends and there's something that happens between us and                                                                                                                                                                                                               20          Q . But you don't remember ever calling the                          *               I       E
                                                                                                                                                                                                                                                                                                                                                                                                                                             I

                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                     I   !I
                                  21                        you're allergic to Snickers, and l'm on whatever social                                                                                                                                                                                                                 21 police on any other occasion? l mean, surely you                                                      J




                                  22                        media outlet and I Pave a Snicker bar in my hand and I                                                                                                                                                                                                                  22 remember some other occasion where someone came in and
                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                  23                        post a random video about that, you may or may not take                                                                                                                                                                                                                 23 said, l feel threatened or there's a video on Snapchat or                     I
                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                 24                         offense to dhal.                                                                                                                                                                                                                                                        24 whatever that you called the police, or am I incorrect?                       1=.
                                                                                                                                                                                                                                                                                                                                                                                                                                     i    1
                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                 25                                        And than If something happened with us                                                                                                                                                                                                                   25 You tell me.                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                 !        i
                                                                                                                                                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                     _                                                                         49                                                                              51
                                         1                  yesterday as friends and then you see that today, right                                                                                                                                                                                                                  1              A . I don't know. Like 1 said, We been a                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                          i
                                        2                  now, you might act differently when »- if we were friends                                                                                                                                                                                                                 2    Principal for like nine years. I've called the police a
                                        3                  and I would post that, I don't know If you would take                                                                                                                                                                                                                     3    low.
                                        4                  Offense to that or not take offense to diet or why did you                                                                                                                                                                                                                4                     Speclflcaily, last year I don't know'                                          i
                                                                                                                                                                                                                                                                                                                                                                                                                                         II
                                                                                                                                                                                                                                                                                                                                                                                                                     L



                                                                                                                                                                                                                                                                                                                                                                                                                                         !I
                                        5                  post that or what was that about or ask me about It or not                                                                                                                                                                                                                5    because it was last year. I mean, this yearwe've called                                        I
                                        6                   ask me about it, I don't know.                                                                                                                                                                                                                                           6     the police a bunch of limes in my role. To think back and                 i

                                        7                                  But I think when theres -- generally when                                                                                                                                                                                                                 7    tell you a specific nurnbet from last school year or if you                'c |.
                                                                                                                                                                                                                                                                                                                                                                                                                                         1

                                                                                                                                                                                                                                                                                                                                                                                                                     a           r
                                        8                   there's a disagreement or a rift between specific students                                                                                                                                                                                                               B    had asked me before, l wouldn't know,
                                   9                        Dr a group of students or whomever, those things become                                                                                                                                                                                                                  9          Q . Butthia was not the only time last year
                                                                                                                                                                                                                                                                                                                                                                                                                                 |
                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                  10                        magnified and you start looking at them maybe a Httle bit                                                                                                                                                                                                               10 that you called -
                                  11                        differently than you would if you would not.                                                                                                                                                                                                                            11          A . l called the police about ihlngs the!
                                  12                                  Q . Having seen the vfdao, do you think it                                                                                                                                                                                                                    12 would arise at our school.                                                    r


                                  t3 was appropriate, in hindsight, to call the police over                                                                                                                                                                                                                                         13          Q . Again, l want to just narrow lt down for
                                  14 this video?                                                                                                                                                                                                                                                                                    14   just a second. Was there any other time, other than                         g
                                                                                                                                                                                                                                                                                                                                                                                                                     II                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                  15           A . I called the police to let them know and                                                                                                                                                                                                                                         15     this, last year that you called the police in response to                  I(                 M

                                  16 give them the heads-up and the foresight that something                                                                                                                                                                                                                                        16     a believed threat by one student egainst another?                          )                  I,
                                                                                                                                                                                                                                                                                                                                                                                                                     :l
                                  17 was coming their way because my --                                                                                                                                                                                                                                                             17                      NIS, O'DONNELL5 l'm going to object.                             i

                                  18                ms, O'DONNELL: it's okay. Because -~ go                                                                                                                                                                                                                                         18     Asked and answered. He's answered that same question
                                  19                        ahead.                                                                                                                                                                                                                                                                  19    about four times now, and you keep asking him as if it's a
                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                  20                                       THE W ITNESS: Thats my job. I mean, I                                                                                                                                                                                                                    20    different question. I can answer that now, I know the                              I           :
                                                                                                                                                                                                                                                                                                                                                                                                                                         Il
                                                                                                                                                                                                                                                                                                                                                                                                                                         II
                                  21                        have a student and J have a parent who's, upset, and that's                                                                                                                                                                                                             21    answer. We all know the answer.                                                                 l

                                  22                        what your job is as a Principal. i have somebody In my                                                                                                                                                                                                                  22 BY MR. READY:           .
                                  23                        office who's upset and angry; I need to take those steps.                                                                                                                                                                                                               23          Q , And I'm asking you because I haven't                                                 r




                                  24                        BY MR. READY:                                                                                                                                                                                                                                                           24 heard the answer, so --                                                       r
                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                  25                               Q . How often did you call the police as                                                                                                                                                                                                                         25               ms, O'DONNELL, You didn't hear the answer                       J
                                                                                                                                                                                                                                                                                                                                                                                                                                         I.
                                                                                                                                                                                                                                                                                                                                                                                                                                         ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                         I\
                                                                                                                                                                                                                                                                                                                                                                                                                     I

                                                                                                                                                                                                                                                                                                               50                                                                        52                                              I
                                                                                                                                                                                                                                                                                                                   page 49 l'D 52 of 123                                                      16 of51 sheets

                                                                                                                                                                                                                                                                                                                                                                 Joint AppendixOD163
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page20
                                                                             20ofof186
                                                                                    186
                                                                                                    »w,w l
                                                                                                                                            i
                   Case 5:19 cv 01873 MAK Document 48 2 Filed 12/03/19 Page 17 of 181
  1    you wanted to hear but that's the answer he's given you.             Oflhzer Smith Was appreciative that we Made Mat call.       i
                                                                       1
  2    BY MR. READY:                                                   2             Q . l'm looking back now at Exhibit 4, this        i       I
                                                                                                                                        i       i
  3            Q . No, no, and let me be veld, very clear              3    e-mai! that was sent out. It says that the situation        1       I
  4    about the question. 1 understand you have a woddng              4    escalated to the point where the police were called in      1


  5    relationship with the Police Department, You have a             5    because a student had posted something against another       i


  6    Detective who comes in and provides financial                   6    student.
                                                                                                                                                f~
                                                                                                                                                1.
  7    professional development,                                        7               Do you believe that accurately portrayed
  B               A . Yes.                                              8   what happened to the parents who received this e-mail?       z
                                                                                                                                         u


                                                                                                                                        iI
 9                Q . You told ma that you occasionally                9             A . ldon't.know who received this. l mean,          l      .
10     communicate with them about various things, and I              10    unfortunately, the situation has escalated to the point     I       1
                                                                                                                                                I

11     understand that. l understand they probably come in and        11    that the student posted something against another
                                                                                                                                                  11

12     do random searches sometimes -                                 12    student --
                                                                                                                                                  V


                                                                                                                                                 'i
                                                                                                                                        I
13                A . They do,                                        13                  MS. O'DONNELL: She's]ust typing what          I|l
14                Q.      or bring dogs to the lockers, right?        14    you're saying. You have toread slower.                               M
15     But I'rn asking, specifically, If last year there was any      is                  THE WlTNESS: 1'm going to read it to '
                                                                                                                                        1
                                                                                                                                                 l
                                                                                                                                        I
16     other time that you called the police specifically             16    myself.                                                              I15
                                                                                                                                        1


17     because you believed one student had threatened another?       17                  (Witness reviewed document.)
                                                                                                                                        r       I
                                                                                                                                        L

                                                                                                                                                I
                                                                                                                                        i       1
18                A . I don't remember,                               pa                  THE WITNESS: Yeah. I didn't write this
19                     MS. O'DONNELL: That vas no surprise.           19    e-maii,
20     BY MR. READY:                                                  20    BY NIR. READY:                                                      i
                                                                                                                                        I
                                                                                                                                        I
21                Q , I mean, It is a mule bit of a surprise          21               Q . I do understand that, Vmjust asking          !

22     tome, Mr. Becker. And Pa be honest, because I look al          22    you, you were familiar with all the facts that gave rise    i
23     this video and this is 8bout as boring and mundane as it       23    to this situation. You see this e-mall now, and it          1
                                                                                                                                        E
                                                                                                                                        3
24     gets. We'va got a kid flirting with his puppy love             24    describes everything we've just gone over for the last 15
25     gltlfriend and somehow the police got called over this,        25    minutes, and it says it escalated to the point that the
                                                               53                              '                                  55    i
                                                                                                                                        !
  1    and l'm just trying to understand what made that the             1 student posted something against another student and the      I
                                                                                                                                        !
  2.   appropriate next dlsciplinaiy step,                              2 police were called in.                      .
                                                                                                                                        I
  3                    MS. O'DONNEILL: Don't answer that                3                And what escalated to this point is the
  4    question. Th8l's not even a question.                            4 very horrible stuff, which you told me was practices not
  5                    First of all, II's not a question.               5 starting on time and some students concerned about their        l
                                                                                                                                        1K
                                                                                                                                         II
  6    Secondly, he's already told you If his sons were involved        6 roles, That escalated to the point where something was         l
                                                                                                                                        Il
  7    and they were alierglc to that fruit he Would absolutely         7 posted against another student and the police were called
  8    perceive that there may be a threat, especially if [here         8 in.                                                               \


                                                                                                                                        I
  9    was some negative inleractlon that occurred between the          9                Does that accurately describe what             I
                                                                                                                                        Ii
 10    two kids.        .                                             10    happened in this scenario?     .                            1
                                                                                                                                                 I
 'H                    You're not listening, Joel. He is              11           A . I don't know. I know there was Issues,           .gi
                                                                                                                                                Ir
 12     testifying as honestly and truthfully and completely as he    12    drama, from January until this date.
 13    can, and you are not listening.                                13                   And like I said, this week, the 18th or
 14    BY MR. READY:                         ,                        14    19th, that police report was made because of the                     f



 15            Q . Thank you. I'Ve got your answer. And               15    escalation that occurred. And instead of going away or      i
                                                                                                                                                |
 46    Pm asking you, you believe, as you sit here today, this        16    the students involved coming together as one, there was a           I
                                                                                                                                        >
                                                                                                                                        \        a
 17    was a threat by Jordan against Jared?                          17    situation between the parties and it escalated to the       f



 18             A.    1' had a student who was upset, who             18 Snapchal video and everything from there, .                    Ii
                                                                                                                                                 J
 19    explained to me why they were upset. They believed that        19          Q . lt says at the end: W e are in jeopardy
                                                                                                                                        I
 20    Jordan's mom was in the parking lot, They came 'to the         20 of losing this program ~~ It's the second~to-last .
                                                                                                                                        i
 21    school to report thatte myself and the School Counselor.       21 statement there ~- we are in jeopardy of losing this           r
                                                                                                                                        I



 22    They said they were gonna call the Police Department.          22 program.                                                       T




 23               ,   l explained J had a working relationship        23                 Were you aware of any discussions about        3
 24    with the police. l called them and l gave them the             24 terminating the drama program at this time?
 25    heads-up. And from my e-mail, which l believeyou have,         25           A . Not that l remember.                             1
                                                                                                                                        i        II
                                                                                                                                                  II
                                                           54                                                                 56                II
17 of 51 sheets                                             Vage 53 to 56 of 123
                                                                                                   .Joint Appendix00164
                                                                                                                                        ;
                                                                                                                                        1
\="~'~H'f'-»"nlnlrr"'1"'l"rn"*llnnnl'
                                        Case
                                         Case5:19-cv-01873-MAK
                                              5:19-cv-01873-MAK Document
                                                                 Document86-2 Filed12/05/19
                                                                          54 Filed  01/13/20 Page
                                                                                              Page21
                                                                                                   21ofof186
                                                                                                          186                                                   r




                                         Close 5 19 cv 01873 MAK Document 48-2 Filed 12/03/19 Page 18 Of 181
                1           Q . During your conversation with Jared the             1 I mean, it's -- yeah, sure.
                2 day that he and his mother met with you about the                2            Q . After the School Board meeting that
                3 Snapchat video, did you have any conversation with him           3 night - at the same time there was a rehearsal going on
                                                                                                                                                       i.
                4 about how he should respond to the situation?                    4 for the school show. Were you aware of that?                      I
                                                                                                                                                       I
                5           A . From what 1 remember, 1 talked to him              5             A. I know now, and I knew back in March
               .6 about seeing a trusted adult in the school, you know, If         6 that there was. I mean, I knew there was a Board meeting .
                                                                                                                                                                IIi
                                                                                                                                                        i
                7 something were to be going on or there'd be drama or             7 and I did not go to the Board meeting. I didn't have to .                   II
                                                                                                                                                                  I
                8 there'd be issues to seek somebody out, just like l would        B go to the Board meeting, so Iwas home that evening with                   I!
                                                                                                                                                               I
                                                                                                                                                       I!
                9 with any student.                                                9 my family.                                                         Il
                                                                                                                                                        I
               10           Q . Did you tell him who he should seek out           10            Q . Maybe I can shortcut this a bit. Are you
               11 or just he should find an adult that --                         11 aware of any of the events that happened at the rehearsal
               12           A . I always tell kids. you know, want                12 that night, as far as the students when they returned
               13 them to have at least one trusted adult in the school,          13 from speaking at the Schooi Board meeting?
               14 somebody they feel comfortable talking to.                      14             A. Arn I aware of it?                                         1

               15 .         Q . Dfd you day attend the Oley Valley School         15             Q . Yes.                                                      i
                                                                                                                                                               !
               to Board meeting held that evening, March 20th'?                   16             A. Yeah, I'm aware of It. was aware of                        i
               17           A . I did not, no,                                    17 it the nam morning when woke up.
               18           Q . Were you aware that Jordan, Haley and             1B             Q . How did you become aware?
               19 Vinny were going to be speaking at that School Board                                                                                  I
                                                                                  19             A . I checked my e-mail, as you do In your             i
                                                                                                                                                       I
                                                                                                                                                       II
               20 meeting?                                                        20 role, And you wake up and »- probably In your role,                I
                                                                                                                                                       1I
                                                                                                                                                       1
               21           A . I bade feeling - I mean, I don't                  21 you're 24/7 -- so I routinely wake up 5, 5:30 fn the
                                                                                                                                                       l
               22 remember exactly who I knew was going to speak. I knew          22 morning, give or take, have your routine at home, check                    i
                                                                                                                                                               I
               23 there was a Board meeting. l knew people were going to          23 your e~maiI, get ready for the school day. I leave my                 l
                                                                                                                                                               !
                                                                                                                                                               Ii
               24 some and speak.                                                 24 dog out, do whatever it is I gotta do around the house                    ;.


               25                 Jordan, as I think 1 said when we were          25 before getting on the road coming to school.
                                         .                              51                                                                  59
                1 talking about a previous quesllon, came to see me a              1                  And most mornings you wake up -- because I
                2 handful of times from January, and we had a conversation         2 by to be on top of my e-mail and be on 'top of my job, 1          I
                3 and f knew Jordan was hot happy with things that l               3 take it very serious -- and I would routinely check my
                4 mentioned earlier, so he had some things on his mind.            4 e-mail, which might be a mistake, as they say, before you         :
                                                                                                                                                       I
                5                 So Jordan and 1, like lseld, talked a            5 go to bed, but I would do that. And with doing that and
                6 handful of times last year from January up until, you            6 sleeping for six, seven, eight hours, 'depending on the
                7 know, March..                                                    7 night, you generally wake up, you don't really haveoo
                8           Q . During the time that you spoke with him            8 much e-mai! traffic the next momlng.
                Q did you ever know Jordan to be threatening about any l           9                  But when woke up the next morning I had
               10 other person? Did he ever express a threat to harm              10 an e-mail and ~- I don'l know - sent close to, think,             i
               11 another individual?                                             11 11:30 at night, and it was from Dr. Shank. And she
                                                                                                                                                        J


               12           A . No, not that l remember, Jordan and I,            12 explained to the group -. and 1 forget who was attached to
               13 I think, had a nice rapport, And lfelt good that                13 the e-mail to all -- but she explained about, You know,           I
               14 somebody could come and talk to me about their Issues,          14 what occurred, I guess, at the rehearsal or after the             I
               15 whether it's a teacher or they didn't get a role or             15 Board meeting, and that there would be discipline Issued,                 II
                                                                                                                                                       l
               16 they're' not the starting quarterback or whatever.              15 and we would move forward tomorrow morning.                                ;|
                                                                                                                                                               I
               17                 I pride myself on that as a Principal, I        17                  So when l'm reading this, it was that                    1




               18 want to connect with kids, and I want kids to know that         18 morning, which I believe would have been the 21 st of
                                                                                                                                                       q
               19 they can comb and talk to me because I think 1h81's             19 March.
               20 Important.                             '                        20             Q . l'rn going to ask you to tum to what's
               21            Q . I guess you have a lot of that, don't            21 been marked Exhlblt25.
               22 you, as a high school Principal, a lot of kids who don't        22             A . (Witness complies.)                               I
               23 get what they wanted or didn't get a role or, as you            23             Q , Is this the e»rnail that you received? i          3




                                                                                                                                                       E
               24 said, a starting position? That's a common thing.               24 realize it has some notes and l'm not sure who wrote              I
               25            A . Sure, They didn't get an A on B test             25 these, but is this the e-mall that you received                   i
                                                                                                                                                       ;
                                                                                                                                                       F
                                                                       58                                                              60
                                                                        Page 57 to 60 or 123                                         DB of 51 sheets

                                                                                                              Joint Appendix00165
                                                                                                                                                       i
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page22
                                                                             22ofof186
                                                                                    186

                   Case 5:19-cv~01873-MAK Document 48-2 Filed 12/03/19 Page 19 of 181

  1 (indicating)'?                           -                       1 submitted that I had in my records, .but It was a Better
 2            A . (Witness reviewed document.) No, no.               2 that was dated, and she talked abouithe incident, in her
 3 There was another e-mail. It-was the e~mail from                  3 words, and put her name at the bottom.
 4 March 20th, Like i said, 11 - i don't know, it was                4           Q . I believe that is Exhibit 1, if you'll
 5 late -- it was 11 :30, 11:45 al night, something like             5 turn there with me for a moment.
 6 that.                                                             6           A . Sure.
 7            Q . So there was another e-mall before this            7                  (Witness compiles.)
 8 One that you received?                                .           8                 Yeah, right here, yeah,
 9            A . Yeah.                     ,                        9           Q . So this is the letter that you received;
10            Q . Did you speak with or hear about - let            10 correct?
11 me rephrase that. Did you speak with anyone or hear              11           A . Yeah, correct.
12 about the rehearsal that night and the students'                 12           Q . When did you first see this?
13 discussion after the School Board meeting?                       13           A. I don't have that exact time because
14            A . Can you say that again?                           14 from my records l had this. As l was reviewing them, l
15 ,          Q . Did you speak with anyone or hear about           15 didn't have like the e-mail that was attached to it, so l~
16 the rehearsal that went along with the School Board              16 don't knew the exact time.
17 meeting?                                    .                    17           Q . Looking at the statement near the bottom
18            A . No, Like l said, 1 wasnt there and                18 of the second paragraph, it begins Mrs. Lyons asked
19 when I woke up l read the summary of what occurred, that 19 Jordan. Do you see that sentence?
20 we had a staff member, l think, that was visibly upset -  20          A . Yes.
21 I forget the word of choice that was used. That was,      21          Q . Mrs. Lyons asked Jordan if he was
22 like I said, around 5'30 in the morning or so when I read 22 accusing me of tying. He vocalized that he still did not
23 that.                                                     23 believe me, making me feel like he was calling me a liar
24                 And then this e-mall down here was later  24 about a situation which he knows nothing about that
25 that morning. It looks like 7:27 from the e-mail l'm      25 happened ten years ago. l felt threatened and
                                                       61                                                          63
 1 looking at right here at the bottom, as it goes from the          1 disrespected.
 2 bottom up,          '                                             2                 Did I read that accurately?
 3           O . At the rehearsal that night during and, I           3            A . Yes.
 4 believe, after the School Board meeting was over, Mrs.            4            Q . is a ieatrher feellng threatened and
 5 Lyons tells us that she locked the front doors to the             5 disrespected a reason for suspension?
 6 auditorium because of concerns about the safety of Jared          6            A . I think you look into the situation and
 7 Mazelka.        .                                                 7 then if someone feels threatened, as a staff member, or
 8                 MS. O'DONNELL: Object to the form. Mrs.           8 dlsrespecled, sure, it's a suspendable offense.
 9 Lyons told you that she locked one door. The other one            9            Q . What if you find that objectively what
10 was already closed and locked.                                   10 was said should not have made someone feel that way?
M BY NIR. READY?                                      .             11                 MS. O'DON NELL: Objactlo to the form.
12 .         Q . So she locked the second and only                  12 Th8i's imposslbie to answer,                            .
13 remaining open door, guess, to the front of the                  13 BY MR. READY:
14 auditorium In response to these safety concerns. Were            14            Q . Do you do any objective analysis on the
 15 you aware of that?                                              15 actual statement to decide if it was offensive or merely
 18          A . l wasn't here. I was at home.                      18 if it was subjectively felt as offensive?
 17          Q . As l'm sure you're aware now, there was a          17            A . You lark to the staff member, you hear
 18 conversation between Jordan Eck, Mrs. Lyons, Ms,          .     18 their side of the story, and you go from there.
 19 Hartenstlne and MS; Jones, Maria Jones, In the hallway          19            Q . You go where from there? Do you talkto
 2D after the rehearsal. Are you aware of that?                     20 the student, as well?
                                                                                                                                    I
 21           A . Yeah. What 1 should add is, you know,             21            A . l think it all depends, you know, on the      I
 22 on top of the late night email that l got from Dr. Shank        22 exact situation.
 23 that I believe -; I don't know if it was late night or          23            Q . Do you talk to the student about their
 24 early morning that we had the statement from Mrs,               24 side of the story?
 25 Hartenstine or herletter. It was a letter which I               25            A . What l can tell you is this was
                                                           62                                                               64
19 of 51_sheet5                                           page 61 to 64 of 123

                                                                                               Joint Appendix00166
             Case
              Case5:19-cv-01873-MAK
                   5:19-cv-01873-MAK Document
                                      Document86-2 Filed12/05/19
                                               54 Filed  01/13/20 Page
                                                                   Page23
                                                                        23ofof186
                                                                               186                                                                             ..




                                                                                                                                            i
                Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 20 of 181
                                                                                                                                             Z


                                                                                                                                                         i
 1   submitted by the teacher. And then you see Dr. Shank,           1 speaking, and Ms. Hartenstlne says: She asked that I,
 2   who was there that evening, m8de the decision that this         2 along with Maria Jones, be there as a witness to the
 3   was a three and out, and he'll be out of the show based         3 conversation, Jordan did notobiect.
                                                                                                                                             I
 4   upon his behavior,                                       .      4.                Is that correct?                                                  i
                                                                                                                                                         1
  5                That decision was made at around 7:37, and        5           A. That's who; it says.                                     'l
  6 then you see here we me with the patent and Jordan at            6           Q . So Jordan is there, and it says at the                  g
                                                                                                                                             r

  7 9:35 a.rn, on the 21st.                                          7 bottom here he's asked a direct question of »- If he was              l
                                                                                                                                             g


                                                                                                                                             I           .
  8                These are some ~- those are the notes from        8 accusing Ms. Hartenstine of tying about a situation that              I           :
                                                                                                                                                         :
  9 the meeting bemuse I believe that meeting lasted for             9 happened ten years ago.                                                           I

10 about25 minutes, as I put In another document                    10                 Is that correct?                                      Il

11 (Indicating).                                                    11           A. That's what it says.                                     E



12           Q . To clarify, because we have a paper              | 12           Q . So it sounds like Jordan answered this                  E


                                                                                                                                             !

13 record, when you say these, you were signaling to the            Ra question, and thats the reason he was accused of                      I           i
                                                                                                                                                         i
                                                                                                                                             I

14 handwritten notes on Exhibit -- is that25?               .       14 bullying and got suspended. Am I missing something?                   v




15                 MS. O'DONNELLz Yes.                              15                 MS. O'DONNELL: Yeah, that he was
                                                                                                                                             l|
18 BY MR. READY:                                                    16 disrespectful and he's threatening .
.17          Q . `ls that correct?                                  17                 THE WITNESS: Yeah.                                                II
                                                                                                                                                          I
                                                                                                                                                         I
18           A . That these are the notes from the                  18 BY MR. READY:                                                         l
19 meeting? is that what you're asking?                             19           Q . Mr. Becker, am I missing something?
20           Q . You were just saying these and you were            20           A . t don't think you reed the sentence that
21 moving your hands. You were referring to the handwritten         21 Abby, the teacher, the staff member, wrote: i fe11                    E

22 notes on Exhibit 25?                                             22 threatened and disrespected.                                                       I
                                                                                                                                                         II
                                                                                                                                             :            I
23           A . Yeah, that occurred during our meeting             23           Q . Okay. I did read that earlier. So that                          .    :

24 at 9:35 on March 21St, Correct.                                  24 is really the issue, that she felt threatened and
                                                                                                                                             II
25           Q . l want to direct your attention to                 25 disrespected, and that's why he got suspended?
                                                          65                                                                67
  1 Exhibit 10 now.                                                  1         , A. Yeah. She felt threatened and                            L
                                                                                                                                             E


                                                                                                                                            II
  2          A . (Witness complies)                                  2 disrespected by .Jordan's actions on that evening.                   I
  3          Q . Do you recognize this document?                     3           Q . Do you know what it was that he did? It                 ;I

  4          A . That's the Discipline Referral. Yeah.               4 do>esn't say here, so what is it that he did that made her
  5          Q . And this document -~ is that your                   5 feel threatened and disrespected?                 .
                                                                                                                                                 9


  6 signature at he bottom?                                          6           A . I don'l have that information here. I
  7          A . That is my signature.                               7 know ~~
  8          Q . So you approved Ifs, I take it, during              B            Q , ltseerns like Important information,
  9 the meeting?                                                     9 doesn't it? t mean --
10           A . Yeah, I did both. l did the referral,              10            A . Dr. Shank, In her e-mai! earlier that                  5
                                                                                                                                             I
                                                                                                                                             r
                                                                                                                                                         IIi
11 which is our practice, and took notes, as you would when         11 night, had some information, as weli, in regards to this                          I
                                                                                                                                                         I
12 there's a disclpiine referral or a situation that you're         12 incident.                                                            IF




13 handling as an Administrator. Correct.                          13                  MS. O'DONNELL: Exhibit 24. I guess he                 :
14          Q . It says here that he was suspended for             14 doesn't want to show it to you .                                       8
15 three days for bullying. Is that correct?                       15                  THE WITNESS: Yeah. l wanna be clear »-
                                                                                                                                            1JJ          r
16         A . That's what was checked off.                        16 BY MR. READY:
17          Q . Who was being bullied?                             17            Q . Your Counsel wants to look at Exhibit 24,                           .


18          A . Well, the person in this case was Abby,            18 .so let's go there; It looks like this is the original                             I


19 She's the one who wrote the letter that you read to me,         19 email from that night you referred to.                                I
20 or you read most of it, Exhibit 1,                              20            A . Correct. 11:39 and thats what I was                    !II
21          Q . Let's go back to that letter fore                  21 referring to. Yeah.                                                   II            i
                                                                                                                                                         :
22 second. l'm going up to the top here. It says: At               22            Q . So what in here helps to explain the                                i|
                                                                                                                                            i
23 approximately 10:00 p.m Wednesday, March 20th, Jordan           23 suspension?                                                           1
24 Eck asked to speak privately with Mrs. Stacy Lyons at the       24            A . (Witness reviewed document.)
                                                                                       When the Superintendent of Schools, who's                         1
25 conclusion of rehearsal. And then Mrs. Hartenstine is           25                                                                       I
                                                                                                                                            i
                                                      66                                                                     88             .            i
                                                        Page 65 to 68 of 123                                              20 of 51 sheets                I
                                                                                                                                                         I
                                                                                                                                             .           I
                                                                                                                                             I           :
                                                                                               Joint Appendix00167                          .L
                                                                                                                                            q


                                                                                                                                            I
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page24
                                                                             24ofof186
                                                                                    186
                                                                                                                                               -
                       Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 21 of 181                                                          l
                                                                                                                                                   i
                                                                                                                                                   I

  1    the Superintendent, writes' He than verbally accosted the             1 this wilt be a three out, and he'JI be out of the show
  2   Assistant Director and accused her of lying and not                    2    based on his behavioral East night after the Board               L
                                                                                                                                                   r

  3   speaking up and then closed with -.. so on and so forth.               3 meeting. That was at 7:37 in the morning, the decision
                                                                                                                                                   1
  4                  You know, the teacher was visible --                    4 was made.
  5   upset, crying and felt threatened by him. The teacher                  5                Two hors later the Superintendent and
  6  used the words verbally attacked, That was some                         e myself sit down with the student and his mother, and we             F



  7  additional information on top of the letter that was                    7 explained the situation, and that was the course of that            I

 8 written by the.teacl'1er.                                                 8 25~minute meeting that took place.                                  I
                                                                             9                And from my recollection, that meeting was
                                                                                                                                                   Il
 9            Q . . So the allegation here Is that he                                                                                              I
10 verbally accosted the Assistant Director and that he                     10 very calm. I've been In meetings where l'Ve had to stop             I
11 accused her of lying, which -- as we saw was in response                 11 them, l've had to get security, whatever the case may be.
                                                                                                                                                   I
12 to a direct question -- and allegedly that he also said,                 12 This meeting we went through the referral. You see the
13    this is not over, l'll be getting more people to come                 13 notes that l wrote here. We went through those things.              Ii
14 forward. Is that correct?       .                                        14 We had a conversation and that was it.
15           A.   Yeah. ldon'tknow how to answer your                       15          Q . You called Jordan down that morning and
16    question. W hat l do know is that you have a certified                16 told him that he could bring his mother to that meeting,
                                                                                                                                                   i
                                                                                                                                                   I
17    teacher who writes in a letter that she felt threatened               17 correct?                                                            I
18    and disresperzted.                                                    18          A,      Correct, because my email rora couple              I
19             Q . Ahd that triggers a three-day suspension?                19    days before that spoke about how mom wanted to be
20             A.    You have the Superintendent, who was                   20    present, so we were honoring the mother's request. So l
21    there that night and wrote her e-mall. And when the                   21    believe Mrs. Snyder actually called Jordan down for us,          i
22    Superintendent, who is the Superintendent of Schools,                 22    who's our Attendance Secretary there when you walk in the        i
23 Writes that somebody will be out of school for three                     23    building.
24 days, this will be a three day suspension, you, as the                   24             Q . By the time you had this meellhg the
25 high school Principal, have »~ you know, I guess you have                25    decision to suspend had already been made; correct? .            I

                                                              69                                                                  .     71
  1   a decision to make.                                                     1            A.   Correct.                                           !I
  2                  But what l've always been taught and what                2            Q.   Was there anything that Jordan or his
  3   I believe is when your Supervisor is your Supervisor and                3 mother could have said at that meeting that would have
  4   they make the decision, that's a decision. And in this                  4 changed your mind about the suspension?
  5   case, and according lo my notes - I don't even know what                5         A.    Not that I believe.
  6   statement that was on »- we were very dearwlth Jordan in                6 Q . In these documents, both Exhibit 1 and --
  7   regards lo this being a life lesson; that you can't have     7 specifically Exhibit 1, I think, is the clearest example.
                                                                                                                                                   i
  8   somebody -~ you can't threaten somebody or disrespect        8 It says that Jordan asked to speak privately w)1h Mrs.
                                                                                                                                                   II
 9     somebody In oNe real word, it's going to cause trouble In   9 Lyons .
10     ynu're job, In you're profession, whatever Use situation   10                 Do you think that changes the tenor of
11     may be. That's not behavior.                               11 this conversation? That it wasn't in front of other                           I
12                     So if you go back to the notes from the    12 people, that he was trying to address her privately about
13     meeting that took place, That 25, 30-minute meeting, that  13 his concerns?
14     was a point that we discussed during that meeting when we 14             A. I don't know. lwasn'tthere. l'm not
                                                                                                                                                   I
 15     explained the suspension, and we explained the discipline 15 Jordan. I don't know.                               .                         1
16     referral.                                         .        16            Q . But as an educator who deals with
17               Q . You mentioned the threat, and l'm            17 discipline issues, you see a difference, you said, In
 18    interested in learning more because you said that she      18 whether something's on social media, right, versus
 19  felt threatened, so we've got that she subjectively felt               19 whether it's in a classroom, whether it's going to cause
                                                                                                                                                   .
                                                                            20 disruption in the school or not.               ,                    I
 20 threatened. `
                                                                                                                                                   I
 21                      What was II he said that was a threat?             21                 So him asking to speak privately with Mrs.          i
                                                                            22    Lyons, doesn't that make it a different situation than him       i
 22    Did he say l'm golrig to harm you? Did he say Fm going to
 23    rv-                                                                  23    standing up in class and saying a teacher is dishonest.
 24               A.I don't know. It says staff member fell                 24             A.    1 don't know.
 25    threatened and disrespected. The Superintendent says                 25             Q.    You don't think that makes an effect,
                                                              70                                                                      72
21 of 51 sheets                                                   Page 69 to 72 of 123

                                                                                                           Joint Appendix00168
                                                                                                                                           I
               Case
                Case5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                        Document86-2 Filed12/05/19
                                                 54 Filed  01/13/20 Page
                                                                     Page25
                                                                          25ofof186
                                                                                 186

                  Case 5:19 cv 01873 MAK Document 48 2 Filed 12/03/19 Page 22 of 181
                                                                                                                                                   E
                                                                                                                                                   s




  1   really, on whethapthe discipline was appropriate here or          1   I mink, that you forgot to read about, Disciplinary
  2   not?                                                              2   options are exarnples of alternatives and should not be .
  3              A. I don't know.               '                       3   interpreted as an all-Inclusive sequential list. It's                  i     i
                                                                                                                                                   I
  4              Q. Jordan Eck's suspension was a Tier 3                4 listed there at Level 3.                                                      !Ii
  5   suspension, Is that correct?                                      5                   And also, if you look at the Level 2, you                    I
                                                                                                                                                         I
                                                                                                                                                   I5
  6              A . | think the terminology was Level a from           6 can see that disciplinary options -- there's suspension
  7   our handbook.                                                     7  that is listed there for disruptive behavior In the areas                     II
                                                                                                                                                          I
  B              Q , Okay. l'm going to direct your attention           8  that are mentioned there at Level 2.                                    E
                                                                                                                                                   1    II
                                                                                                                                                   J
                                                                                                                                                   r    !
  g   to Exhibit 30.                                                    9 BY MR. READY:                                                            4
                                                                                                                                                   I


')0        .     A. Okay.                                                             Q . And J didn't forget to read it because
                                                                                                                                    n

                                                                      AD
11                     (Witness compiles.)                            11 that Vu                                                                   I
12               Q . This is B document we received from your         12              A. No problem.
                                                                                                                                                        I
13    Counsel in discovery. This Is a part of the student             13              Q . -- disciplinary optlone really e                         I    I
                                                                                                                                                   I    l
14    handbook, and l'n'» going to specifically take you to what      14 referring to the next section, which l didn't read. So                    I

15    is the third page here of this document -~ actually, I'rn       15 we can read the rest of disciplinary options --                           E
                                                                                                                                                   I\
                                                                                                                                                   l
18    Sony, the second page. It is OVSD 849 on the bottom             16 Disciplinary Options: Any appropriate disciplinary                        I

17    righvhand corner.                                               17 option from -- 1 guess It should be preceding groups --                   4

                                                                                                                                                        i
                                                                                                                                                        I
to               A . Got It.                                          18 suspension, possible expulsion, referral to law
                                                                                                                                                        i
19               Q . it says: Level 3 -- and l'm going to             79 enforcement agency and/or Dfstrlct Justfce.
                                                                                                                                                   ll
20    read this for us -- Includes offenses against persons or        20                    So those are not your only disciplinary                L

                                                                           options,   but this list appears to be inclusive of the
                                                                                                                                                         r

21    property or offenses whose consequences may endanger the        21                                                                           v

22    health, safety or welfare of self or others in the              22 potential infractions that would cause a Level 3. And                     i
                                                                                                                                                         Ii
23    school. Level 3 offenses may result in the notification         23 maybe not -- we can discuss that in a moment -- but my                         II
24    of law enforcement agencies, seriousness of the violation       24 question is, where on this list Is what Jordan did? And                        F




25    may require initiation of discipline at e higher level,         25 lt It's not on this list, why did we choose Level 3?
                                                                 73                                                                 75
 1    as deemed appropriate by the Admlnlstration.                      1              A. r don't know why Level 3 was chosen.
 2                     The infractions under this list -~               2 But, like I said, Level 21s a suspendable - there are
 3                     MS. O'DONNELL: Now wait, you forgola             3 offenses listed there that are suspendable.
 4     sentence.                                                        4              Q. And it's your position that this should
 5                     MR. READY: Pm sorry?                             5 have been then a Level 2 infraction?                                          i
                                                                                                                                                   1

 6                     MS. O'DONNELL: you forgota sentence.             e              A. I don't know if it would have been a                     i
                                                                                                                                                   3

 7     BY MR. READY:                                                    7 Level 2 or a level whatever.                                             l
                                                                                                                                                        I
 8               Q . Disciplinary options are examples of               8                    Generally speaking, and the wey that l was                 E




 9    alternatives and should not be Interpreted as an                  9 brought up, is That disrespect and defiance are
10    all-inclusive sequential list,                                  10 suspendable offenses. And you look at Level 3, lt says
11                     The list of infractions Is the following:      11 coniinuatlen of Level 2 misbehavior -                                          i
12     Continuation of unmodified Level 2 misbehavior, hazing;        12               Q. And Jordan had been cited for Level 2
13     obscene and/or threatening calls or messages, possession       13 mlsbehevior in the pest?                                                       I
                                                                                                                                                   II   I
14     of fireworks, smoke bombs, et cetera, smoking andlor           14               A. l don't know. l don't hove those                          I   i
15     violation of tobacco policy, student tostudent                 'l5 records in front of me.            .
                                                                                                                                                        J
                                                                                                                                                   4
18     assault/battery or physical attack (no injury occurred         18               Q. So looking at the Level 2 lnfrectlons
                                                                                                                                               T

                                                                                                                                                   i
                                                                                                                                                   I



17     intent to harm), tampering with fire extinguisher or other     17 then ~- and l'll read these -- l'll read all of them so
18    emergency equipment, petty theft over $200, sexual              18 there's no concerns or questions about that,
19    mlsconductof any nature, threatening another student            19                     Continuation of unmoditled Level 1
                                                                                                                                                        r
20    (verbal, written or lndting); vandalism (major),                20 misbehavior, Cyber bullying, cutting class, study hall,
                                                                      21 activity period, cutting school and/or cutting more than                  i
21    gambling.
22                    Can you tell me wherein Level 3 this            22 one class, disruptive behavior at social functions,
23    offense falls?                                                  23 ethletic contesteor eo-currlcular/extracurricular"
24                    MS. O'DONNELL: Object to the form.              24 activities, disruptive behavior on school property, the
                      THE WITNESS* I can tell you the sentence,       25 properties bordering the school, on the school bus or at a                 .   i
25                                                                                                                                                  1   E
                                                                                                                                                   II
                                                         74                    -                                                    76             l
                                                            Page 73 to 76 of 123                                               zz of 51 sheets      l
                                                                                                                                                   I
                                                                                                   Joint Appendix00169
                                                                                                                                                     l
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page26
                                                                             26ofof186
                                                                                    186
                                                                                                                                                     1
                                                                                                                                                W    |


                   Case 5 19 cv 01873 MAK Document 48 2 Filed 12/03/19 Page 23 of 181

  1    bus stop; failure to identify oneself correctly; fighting;              1                 MS. O'DONNELL3 Different
  2    harassment or bullying of other persons, horseplay or                   2                 THE WITNESS: Right, different problem,
  3    pushing (no harm intended or inflicted); in an                          3 behavior.
                                                                                                                                                I
  4    unauthorized area, inappropriate use of electronic                      4                 Yeah, I don't remember exactly, but            E

                                                                                                                                               IIr   r
  5    devices, insubordination, lying; theft (minor - under                   5 sometimes somebody in the oltice -» they would have           I
  6    $200); or vandalism (minor).                                            s referrals that would go missing, and they would ask for -~
  7                 Did he commit one of those?                                7                 MS. O'DONNELL: Go ahead. What's the                 i
                                                                                                                                               i     :
   8           A . We said bullying on the referral.                           8 question? l'm sorry. Whafs the question? Could you            Il
   9           O , How do you understand bullying?                             9 read the question back, please?
                                                                                                                                                     1
10           , A . it's a repeated offense, repeated                          10 BY MR. REMDY:                ,
11 disrespect towards another individual.                                     11           Q. l'm asking you -- l'm lust trying to             !I
                                                                                                                                               I
12             Q . What repeated disrespect brought about B                   12 understand, We've got this policy back here that says,              :
                                                                                                                                                E


13 charge of bullying here?                                                   13 you know, these Level 3 infractions ate a big deal. They       3



14     V       A . l'm just guessing the -~ the                               14 happen when there's like fireworks and smoking and bombs.      J



15 conversations that he had with Mrs. Hartenstine.                           1S                 Basically what happened here is a kid told
16             Q , So telling Ms. Hanenstlne that he didn't                   16 a teacher, when asked a direct question, something that             i
17 believe a story she told to the students about something                   17 she didn't want to hear, and it's now on the level of               I
18 that happened to her, that he didn't believe that that                     18 sexual misconduct of any nature and vandalism (major),         1

                                                                                                                                               :
19 was accurate, that is bullying?                                            19                 And 1 think you've given your answer, but     I
20                  MS, O'DONNELL: 24.                                        20 Pmjust kind of making sure 1'm not missing something          I
                                                                                                                                               E
21                   THE WITNESS' Where's the referral I                      21 here that happened that contributed to this decision,
22 s'houtd say?                                                               22            A, Generally speaking, you can be suspended        i     i
                                                                                                                                               1
23 BY MR. READY:                                                              23 if you're disrespectful, delianttowards a teacher or
24             Q . Exhibit 10.                                                24 towards other students.
25           . A . Yeah. If you look at the e-mail, what                      26                 And, like you said, yeah, Level 3 mentions    i

                                                          77                                                    -                      79
   1 to says on the e-mai! at the top, teacher is visibly                      1 fireworks, and I believe you said gambling. l mean,            E

                                                                                                                                               II
   2 upset, owing, felt threatened, the teacher used the                       2 there's a whole array of discipline and consequences and
                                                                                                                                               Ii
   3 words verbally attacked.                                                  3 actions that are listed in the handbook.                  ,
   4                 And then the referral you could check --                  4            Q. Okay.
   5 it's been awhile since I looked at this referral.                         5            A . Butiu5t because it's not those higher
                                                                                                                                               I
   6           Q . Lei me see if can help you.                                 6 offenses doesn't mean that it would mean that its a
   7                 MS. O'DONNELL1 Walt, he's not finished                    7 detention or whatever a lesser consequence would be.
   8 answering the question. You don't have to help him, He                    8            Q. So yours saying that his words to Ms,
   9 can ~~ he's a big boy.                                                    9 Hartenstine that night were of a seriousness that puts it
                                                                                                                                               I
10                   (Witness reviewed document.)                             10 on a Level 3 offense?                                         I

11                   THE WITNESS: l'm just looking at this.                   11            A. l'm saying that, yes, when the teacher ,        1
                                                                                                                                                     I
                                                                                                                                               r
12 Dlsrespect, insubordination could have been checked.                       12 writes that they felt threatened and disrespected.            I
                                                                                                                                               I
                                                                                                                                               I
'13 BY MR. READY;                                                             13         ,        But, again, Dr. Shank, as you see in the
14             Q . You might want to look at Exhibit 11, as                   14 e-mails, she made the decision, in terms of the
15 well. because it appears to be a very similar copy of                      15 suspension, and she had - she was there that evening and
16 this and maybe ~- and that was one of my next                              16 Spoke Io the teacher from the exhibit -- I think you said     |
                                                                                                                                               1

17 questions - maybe you can explain it lo me. There                          17 it was 24.                                                          E
                                                                                                                                                     I




 t o appear to be two same copies, same date, your signature                  18                 And when -- you know, whether I'm in a ,      1

'19 at the bottom, if l'm not mistaken, so maybe the notes on                 19 role now that my Principal meres a decision or I'm a high
20 that one will help you.                                                    20 school Principal or middle school Principal whatever, and
21             A, In terms of why?                                            21 the Superintendent makes a decision, l'm the type of
22                  MS. O'DONNELL: (indicating) it's got                      22 person that -- you know, l'm going Io be with them in that    J



 23    the same thing.                                                        23 sense, that they're my boss, lhafs the way lhatl was          4



 24                  THE WITNESSW SD f don't know, So the                     24 brought up, that a decision like that is made ~- this
                                                                                                                                               I
 25    same referral --                                                       25 wasn't a decision that someone walked in the oiiioe and       I
                                                                                                                                               I
                                                     78                                ,                                           80          1
                                                                                                                                               i

23 of 51 sheets                                                     Page 77 to B0 of 123

                                                                                                        Joint Appendix00170
                                                                                                                                               1
              Case
               Case5:19-cv-01873-MAK
                    5:19-cv-01873-MAK Document
                                       Document86-2 Filed12/05/19
                                                54 Filed  01/13/20 Page
                                                                    Page27
                                                                         27ofof186
                                                                                186
                                                                                                                                          Ii
                                                                                                                                          1
                                                                                                                                           }
               Case 5:19-cV-01873<MAK Document 48-2 Filed 12/03/19 Page 24 of 181                                                                         I


 1 said something and someone said, okay, you said this,          1    think that was a Friday because that was a Thursday, if I
                                                                                                                                          I
 2 you're out of here for three days. This was -- there was
 3 more lo that as we went through.
                                                                  2
                                                                  3
                                                                       remember correctly.
                                                                                       So at the point in time ~~ we have a
                                                                                                                                          l
                                                                                                                                          s
                                                                                                                                          !
                                                                                                                                          :
                                                                                                                                          I
                                                                                                                                                      i
             Q . I Want to move on here to the question of        4    monthly meeting for the Berks County Principals, the high
                                                                                                                                          I

 4                                                                                                                                        I

                                                                                                                                                      i
                                                                                                                                          J

 5 who made We decision to suspend Haley Hartline?                5    school Principals. We get together, we collaborate, we                         5
                                                                                                                                                      I
                                                                                                                                              l
 6           A . I believe that was Dr. Shank, as well,           e    get together. That's held at Alvernia.
 7 When she stood up and she left the meeting, yelled I           7                    And we actually had the meeting during             l5

 8 quit. She made a loud exit from the auditorium when we         8    Lynx period, which is kind of - I guess a good way to
 9 were trying to get everybody together.                         9    describe it would be like the middle of the day because it
10           Q . You're referring to Exhibit 3 as you say        10    goes the middle of the day and last year, at least, lt
11 that. Is that right?                                          11    went into the last period of the dey, it flip-flopped.
12        . A . I think ttial's - yes, 3,                                              So when the meeting ended with Jordan's            I
                                                                 12                                                                        1
                                                                                                                                           E
13           Q . And thet's the Haley Hartline suspension        13    mother and himself at the middle of the day, Lynx was              II

14 notice. So that was a decision that Dr. Shank made as a       14    actually the middle of the day, I had a little bit of time         I
15 result of that meeting with the stud eMbody on                15    because I was asked to go to the monthly meetings for the
16 March 2151?                                                   16    Berks County Principals. So that was in March, the March
17           A . When she stood up and she said what she         17    meeting, which was on a Thursday.                   '                  I

18 said in front of evelybody as we were trying to reconvene     1B                    So I knew that Haley was with the School
19 and get the group together.            .                      19     Counselor, upset, so on and SO forth, but l'rn gonna say          Ii
                                                                                                                                          !
20          Q . You told Haley that she could go home for        20    that if the meeting started at 12, it was probably around          I
                                                                                                                                          !
21 the day, bin you did not tell her she was suspended?          21     11:30, l had to report lo Alvernia. I had to be there by              ii       I
22           A . Yeah, correct, correct. She was in the .        22     12 o'clock. l got in my car and reported to where I                           4
23 auditorium where everything happened. Iwas alerted that       23    needed to report to at that time.                                              '|
24 Haley, who had a connection with Nlrs.Borovlk, was with       24              Q. So --
                                                                                                                                              I
25 the School Counselor.                                         25                    MS. O'DONNELL: He's not finished.                      I

                                                                                                                                              l
                                                        81                                                                BE                  5

 1           Q . Mrs. BoroVlk, l'm sorry, she's the School         1                 THE WITNESS: Then [was driving, and I                    I
                                                                                                                                              rr
                                                                                                                                              r

 2 Counselor?                                                     2 remember it was pouring down rain, and you're already
 3           A . Correct. She was with her, she was               3 feeling like, wow, how am I going to get to this Place on
 4 arlgfy.                                                        4 time, and you don't want to be late and all of that,
 5           O . And you were in the auditorium for this          5                 Arid then l got a text from AnnMarie around
 6 March 21 Si cast meeting, correct?                             e - about five minutes or so after I left the school. I
                                                                                                                                                  J
                                                                                                                                                      I
 7           A . Correct.                                         7 was close to the Oley Valley Vet -- which I don't know if                 I

                                                                                                                                                      I

 8           Q . Did you address the group at that lime?          B you're familiar with the area but the Oley Valley Vet                     I
                                                                                                                                              I
                                                                                                                                              I       II
 9           A . I think I said a couple words. l think           9 Clinic down here ~- and I got the word that Dr. Shank                             I
                                                                                                                                                      I
                                                                                                                                                      :
10 Dr. Shank took the lead.                                      10 asked me to turn beck around and talk to »- come back and                         I
                                                                                                                                                      I
11           Q . Do you remember what you said? .                11 talk to Haley. That was from AnnWlarie,
12           A . l don't, specifically, no, ,                    12                 SQ l turned around and spoke to Haley in
13           Q . Do you remember -- !'m going to direct          13 my office when AnnMarie brought her up.
14 your ~~ you were about to tell us you heard that Ms.          14 BY MR. READY:                                                             r




15 Borovik was meeting with Haley -                              15            Q. And at that point you were supposed to
16           A . '| mean, if you ask -- I'm sure you're          18 come back and suspend her?
                                                                                                                                              I
17 going to ask a couple of questions so l don't wanna --        17            A. l don't know If they wanted me to
18           Q . Sure. So you went up there, Haley was           18 exactly say that or just come back and talk to her and
19 upset, and you spoke with her. is that right?                 19 make sure she was okay, calm her down. I mean, just --                    t

20           A . Haley was with Mrs. Borovik, who she had        20~ I was directed tocome back.                                              E
                                                                                                                                              L




21 a relationship with, and I understand was upset, And I        21            Q . You told me that Dr. Shank is the one who                  L




22 was under the impression that she found out that not only     22 decided that she be suspended after the outburst. is
23 did she quit the play at that point, which is probably        23 that correct?
24 very emotional for a student, but that she was, you know,     24            A . Right, alter the outburst of ~~ in the
25 going to be suspeNded the next school day, on that -- I       25 auditorium.
                                                     B2                                                                   84
                                                       Page B1 lo BE of 123                                             24 ut 51 Sheets

                                                                                             Joint Appendix00171                          1
                                                                                                                                          |i
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page28
                                                                             28ofof186
                                                                                    186

                       Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 25 of 181
  1               Q.     So was it at Lhat point that you were                1    to be productive. She made a comment when I said          '
  2   Informed 'Flat's what she wanted you to do?                             2    something about when is she avaliable -- and 1 included
  3               A,     Who informed ma?                                     3    notes, I was Iooldng over them somewhere ~- but she said
  4     _         Q.     Whendld Dr, Shank tell you to suspend                4    something like it doesn'l matter, it can be early or lt  -
  5   Haley?                                                                  5    can be 10 o'clock at ~- like a late hour. l forget if it       l
  6               A.     She was standing in the auditorium.                  6    was 10 o'clock at night or what. Basically, saying she ,
                                                                                                                                                  f
  7               Q.     So you turned back around to coma back                7was available.
  8   and meet with Ms. Borovlk and -                                          8         Q . Okay.                                      .
  9               A..    In between, like I explained, in the                  9         A . But then she made a comment at one of
10    audI!oriurn 1 got word from AnnMarle that Haley was with               10 the phone conversations - 'cause there was two or three
11    her and upset, but E knew they had B previous connection ,             11 times she would call In -~ and she made a comment about
12    as kids do with ,their School Counselors or whomever.                  12 -- somelhlng like I'm coming to school, but you might nom'        f
                                                                                                                                                  I
13                       And from the time that was going on and we          13 want me to come in school; made a comment like that that,
                                                                                                                                                  y
14    cleared the auditorium out and I went back to my office,               14 in my experience, you know that things eren't going to
15    did whatever it is that I needed to do, got my belongings              15 end Well.
16    and got in my car, there was plenty of time between those              16                  You can call penple in -- if you're upset »
17    instances, lt wasn't like I got word that she was with                 17 I can tell you to come in right now, but 1 know that's
18     AnnMarle. and I ran out the door. It wasnt anything like              18 probably not going to be productive.                  .
19     that.                                                                 19                   When if you wait till tomorrow and we have
20           Q . l understand. So you Went up to meet                        20    a meeting, we can sit down, we can be cordlai, we can
                                                                                                                                                  l
21 with her. During that conversation you told her she                       21    agree to disagree, but we can have a meeting that'$
22 could go horne, but you didn't tell her she was suspended?                22    actually going tO be produddve.
23           A.   Correct,                                                   23              Q . What did she want to meet with you about?
24           Q . l understand you feel that you should                       24              A . She was upset -- and, again, I don't
25 have been more clear about that?                                          25    know if you have my notes .. but she was upset about a         l
                                                                 85                                                                       87
  1               A.     [should have been more clear. I told                  1   couple things, from recollection. But If you have that
  2    her mother on the phone. I told Haley when 1 was in - I                 2   In here, l'd be more than happy to walk you through It,
  3    visited her In Mr. Dayshar's class when she came back to                3             Q . Candidly, I'm not sure whether! have             r


  4    sczhooi earlier that weak to try lo, you know, repair the               4   those in here or not, but you can lust tell, from Me
  5    relationship and have a face-to-face conversation with                  5   best of your ability, 1 understand there may be notes,
  6    her. Correct.                                                           6   but what do you recall?
  7           Q . I want to turn your attention to Exhibit                     7            A . 1 looked beck last night, you know. that
  8 27. And actually Jo's the second page here !hl's marked                    B    she called Mrs, Lyons -- a pet weasel, I believe, was the .
  9 OVSD 911 h                                                                 9    thing she mentioned on the phone.
 10           A.    Yes,                                                      10                 She was upset that Dr. shank and Mrs.
 11           Q . Up at the top, this appears to be an                        11    Cambria spoke to her student -- her daughter about --
 12 e-mail from your account and it says -~ regarding Haley's                12    everything was according to her -- something about we can
 13 mother: The original request was to meet nth all three                   13    talk tomorrow, Stacy Lyons lies about parents, records ,
 14 of us, referring to you, Dr. Shank and Stacy, Now my                     14     need to be straight, discussed the Board meeting..
 15 impression is that she - mum -- wants to meet with you                   15                    She said basically take the suspension
                                                                                                                                                  _3
 16 or you and l. However, the conversation did not give me                  16    away and I will go away; this is bullying my daughter, can
                                                                                   my daughierlust graduate now, she brought up.                  3
 17 the feeling whatsoever a meeting would be cordial and                    '17
 18   helpful.                                                               18                    She talked about    from people bullying
 19                      Do you recall this conversatlonthat you             19 my daughter to special education paperwork. She was upset         I

 20    related here that you hadwlth Ms. Herlllne?                            20 about some special education document andsoznethlng about
 21            A,        Yes.                                                2 1 - she referred to something with Mrs. Cambria, a
                                                                                                                                                  I
 22            Q,        Do you recall why you felt that a meeting            22 conversation about eating of' an eating dfsorder, something
 23    would not be     helpful?                                              23 along those lines. She was upset about that.
 24     -      A.        When someone is on the phone yelling and             24                 It was kinda all over the place, the             I
 25    screaming at you and are upset, you know It's not going               25 conversation.                                                     I
                                                                                                                                                  I
                                                            86                                                                        BB          i
                                                                                                                                                  I
25 of 51 sheets                                                    Page B5 to BB of 123

                                                                                                            Joint Appendix00172
              Case
               Case5:19-cv-01873-MAK
                    5:19-cv-01873-MAK Document
                                       Document86-2 Filed12/05/19
                                                54 Filed  01/13/20 Page
                                                                    Page29
                                                                         29ofof186
                                                                                186
                                                                                                                                                I
                Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 26 of181                                                               !I
                                                                                                                                                I
                                                                                                                                                1I
                                                                                                                                                        l|
 1            Q . You understand that Haley and ~- not just         1       may need to be calmed down?
                                                                                                                                                        r

 2   Haley, all ~- particularly Haley and Jordan and, to some       2                A. I think she used those words. And                               I
 3   extant all three, will always have to answer yes if            3       that's what l -- in my experience in dealing with parents           !
 4   asked, have you ever been disciplined in an academic           4       who get upset and parents who I've been able to calm down           1



 5   setting?                    .                                  5       or parents l've been able to Paik lo, I know we need to
                                                                                                                                                        I
 6            A . Sure, right.                                      6       make meetings meaningful, end at that point In time I did
 7             Q . So Ms, Hartline was asking you -- you            7        not have a good feeling.                                           I
                                                                                                                                                 r

 8   never met with her after the suspension of Haley               8                           I mentioned this but, as you see,
                                                                                                                                                 I




 9   Hartline, did you, in person?                                  9        mentioned student was one of Mrs, Lyons - felt she was              I
10             A . No. I talked to her on the telephone            10        calling a pet weasel to the student, not Mrs. Lyons, so             y
                                                                                                                                                I:
11   the day after or the day we had the Alvernia Principal        11        l'il c1BTlfy that.                                                         r
                                                                                                                                                             I
12   meeting. So when the Principal meeting concluded on that      12                    Q- You never met with Ms. Hartline after the
12   day l called her and spoke to her that day, as I would        13        suspension then in person?                                                      I


14   with any other parent, on that Thursday.                      14                    A. Correct.                                             I
15                   And then she called the school and called     15                    Q . You mentioned this incident that involved              T
                                                                                                                                                             I
                                                                                                                                                        I            J


16   me -- I forget whatever it was -~ two or three times.         16        Jordan being referred for keeping Haley from eating. .»                    :
                                                                                                                                                        I
17             Q . You've referenced the incident in which         17                    A. I don't know. I know mom' was going off              .I
                                                                                                                                                        I
18   Haley -- do you need a minute to look at anything?            18        about in, and she was upset about it.                                  ,I
                                                                                                                                                        II
19             A . No.                                             19                    Q . So you were not previously informed of an
20                   MS. O'DONNELL1 Well, maybe. Eminent 26.       20        accusation that Mrs. Lyons passed on from another
21                   THE WlTNESS: This one (Indicating)'?          21        individuel, as a mandatory reporter, that Jordan was                   1

                                                                                                                                                                 )
22                   MS, O'DONNELL: Yeah, because if you look      22        keeping Haley from eating, you were not informed of that?                           i
                                                                                                                                                                 1

23   on the second page of the exhibit -- yes, the second page,    23                    A. I don't believe at the time l was
24   that's where you're - that's 28.                              24        informed.
                                                                                                                                                                 |

25                   THE WITNESS: 9D8'?                            25                             know reports happen all the time, you
                                                 U
                                                       _89         4        ..                                                       91
 1                   MS, O'DONNELL: Yeah.                              1     know, that people have to report and there'sother people
 2                   THE WITNESS: Yeah, that's what l Was              2      that look into it, similar to what E said about the
 3   referring to,. So I talked to her around 7:10 in the              3     police.
 4   morning; it was over ten minutes. l wanted to update to           4                 Q . So you were not involved at all in that
 5   everybody that day that I spoke with her.                         5     report?
 6     '             She was bothered about the suspension and         6                 A. I don't believe so,
                                                                                                                                                             i
 7   the wording that I used last week. But then the                   7                 Q. l want to ask you about the alter party.                         I
                                                                                                                                                    1
                                                                                                                                                             I
 8   conversation went quickly in asldng for a meeting wIlh the        8      Did you hear a report from the after party about Jared
 9    two of you. Throughout the phone call, mom and her               9      Mazeika's speech?                                                      i  L



10   emotions were calm, she was loud and she was crying. She          10                A. laid after the fact. Yeah.                              !        r


                                                                                                                                                    i
11   used the word staff bullying about the play, cast meeting         11                Q. Who Informed you about that?
12   last week.                                                        12                A. I don't remember exactly who brought
13     .             She was saying how, you know, when Dr.            1a   that up,                           .
14    Shank was speaking she felt she was looking directly at          14             Q . Did you hear that he had used profanity
15    Haley, not the group. And she spoke about the recent food        15   in reference to the three Plaintiffs in this case?
16   conversation with another student and not getting parent          16              A. I forget exactly what he did. I
17   notification.                                                     17   remember I was brought up about that and then something
18                   She brought up something about the Board          18   maybe along the lines of what Jared wrote in the -
19    meeting. I believe, from memory, it was a speaker and how        19             Q In the program?
20   they were affected two years after leaving high school            20              A. »- in the program.
21    with that situation, and that's what I was referring to. .       21              Q. Did you speak with Jared about any of
22   She's available any time to meet, but she may need to be          22   this?
23   calmed down during our meeting.                                   23              A. I don't remember.
24    BY MR. READY:                                                    24              Q. Did anyone report to you that Jordan
25             Q . And that was your assessment, that she              25   [sic] also said if anyone comes for Mrs, Lyons, you'II to                   1
                                                                                                                                                        v


                                                             90                                                                  92
                                                         page B9 to 92 of 123                                                 26 of 51 sheets

                                                                                                   Joint Appendix00173
                                                                                                                                                                                                                                                                                                                                    | .|
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2  Filed12/05/19
                                                     54 Filed  01/13/20 Page
                                                                         Page30
                                                                              30ofof186
                                                                                     186                                                                                                                                                                                                                                            I
                                                                                              .ll.l ".'lll.'lIll'I"l" l'.'l 'l".l 'lIIWI'lllIIIllIII1I1JTlWIlWlHTI1JII"l I I ll:l llll II Il Iii Illl II l.l Ii i Ii ll III Ill II II II Il Il I Ill 11111 llllllllJI.II.1lll lllll lIIII III llll III II Il II lIII II Il,l llli
                                                                                                                                                                                                                                                                                                                                     i
                   Case 5 19 cv 01873 MAK Document 48-2 Filed 12/03/19 page 27 of 181                                                                                                                                                                                                                                |,             I.
                                                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                                                     II

    1 have deal with me?                                                 1 threatening or disrespectful behalf?                 ,
    2           A . Say that again.                                      2                   MS. O'DONNELL: Object to the form,
    3         . Q . If anyone comes for Mrs. Lyons, you'Il               3 Therein a lot built in there and you might be Incorrect
                                                                                                                                                                                                                                                                                                                    l
    4 have to deal with me.                                              4 about whether or not students have rights to civilly                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                    s
    5           A . And who said that? Jordan said that?                 5 disrespect, disagree.
    6           Q . Jared. l'm sorry If I said Jordan. I'il              6 BY MR. READY:
  7 do It again. Ware you aware that Jared said that?                    7             Q . And certainly, Mr. Becker, you can say
  8           A . i don't remember..                                     8 that if thet's your understanding.
  9           Q . Dld you do any further investigation on                9              A. I don't know how to answer.
                                                                                                                                                                                                                                                                                                                     Ii
                                                                                                                                                                                                                                                                                                                     I1
10 that matter?                                                         10             Q . So let me ask it.lika this. Did you have
11          . A . No, nolthatl remember. I mean. I                      11 any conversations with Mrs. Lyons or Dr. Becker [sic] --
12 think that whatever -- the play happened and they had                12             A , Dr. ~-                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                     I
13 their cast party, and that was the end of the chapter in             13                   MS. O'DONNELL: Shank.                                                                                                                                                                                                   II             i
                                                                                                                                                                                                                                                                                                                      II
14 terms of where I wasgoing.                                           14 BY MR. READY:
                                                                                                                                                                                                                                                                                                                      L
15                   You know, my future conversations, if I            15
                                                                        16        Q
                                                                                  A.. It's
                                                                                        justconfusing
                                                                                             prvmotedenough.
                                                                                                      you, didn't I? fine,
                                                                                                              Thats   , l'm                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                    i
16 was going to remain in my role, would have been with Dr.                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                      R


17 Shank in terms of next steps and in terms of what We do              17 fine,                                        _
                                                                                                                                                                                                                                                                                                                      I




18 moving forward for 19/20 and the play.                               18             Q . Did you have any conversations with Mrs.
19                   Because those things, from my                      19 Lyons or Dr. Shank about balancing the students' rights
                                                                                                                                                                                                                                                                                                                      I
20 understanding, occurred, but if they occurred on a                   20 to civil disagreements versus disrespect or                                                                                                                                                                                                e
                                                                                                                                                                                                                                                                                                                      ¥
21 Saturday night and we learned of It whenever ~- it was               21 insubordination?                                                                                                                                                                                                                          F
                                                                                                                                                                                                                                                                                                                     II
                                                                                                                                                                                                                                                                                                                      L
                                                                                                                                                                                                                                                                                                                      :
22 after the fact -- we couldn't go back in time and take               22                  MS. O'DONNELL' l'm going to object to the
23 those com merits away from whatever was said at a cast party         23 form, 1 do>n't know what you're talking about.
                                                                                                                                                                                                                                                                                                                                    I
24 or whatever the situation was.                                       24                  MR. READY: Objection noted.                                                                                                                                                                                                                  .

25            Q . So that same day, l guess, after                      25                  MS. O'DONNELL: You can still answer. l
                                                                                                                                                                                                                                                                                                                     III
                                                          93                                                                   95
. 1 everybody slept, the cast party want fate, they came back              1 have no Idea.
  2 for a set strike, and atthai time Vinny Ferrizzi was                   2                  THE WlTNESS' l can tell you, like I think
  3 told to go home, removed from the school.         .                    3 I said to you a few minutes ago, that the play happened
  4                  Were you aware of that decision before it           . 4 and, in my head, It was over. We were moving on to                                                                                                                                                                                       J




  5 was made?                                                             5 whatever was next with the school year.
  6           A . Yeah. There was a group text.                           G BY MR, READY!
  7         , O . Who was on that group text?                              7'           Q . But even before that time, even before
  8           A . It was Stacy and Dr. Shank and I.                        B the play was over and you're moving on to the next school
  9           Q . And what was discussed?                                  9 year, as this thing was heating up was there ever e
10            A. I was out Io breakfast with my family, I                10 conversation about how lo make sure that you guys were
                                                                                                                                                                                                                                                                                                                                    I
t 1 remember, and had My phone and a text came, Stacy asking             11 baiandng their rights to disagree with a teacher, right,
12 for some soN Of guidance with set strike and Whatnot In               12 versus Insubordination?
13 terms of Vinny. And then Dr. Shank responded and said                 13                   MS. O'DONNELL: Object to the form, but
14 What she said.                                                        14 you can answer.
                                                                                                                                                                                                                                                                                                                      ¢

15          . Q . What was that?                                         15                    THE WITNESS' I mean,Dr. Shank, like I                                                                                                                                                                                  I

                                                                                                                                                                                                                                                                                                                      3

16            A . I don't have that in front of me, but                  18 said, put a very cleer bulletin, memo to Stacy Lyons In
17 something about you can send Vinny home or whatever. And              17 terms of expectations for the play, which was very clear.
18 1 think Stacy said, okay, thank you or whatever, and that             1a                    And then as this conversation was going on
19 was that. Thetwas a Sunday mouing, if I remember                      19 about the play and Haley's mom and everything like that,
20 correctly, here at the school.                                        20 Dr. Shank wrote to me ~~ In the exhibit that you had me
21            Q. With all of thls going oh, leading up to                21 point to, l believe -- here that] need you to keep
22 and during this kind of time of conflict, did you and                 22 running the high school and get thetasks accomplished
23 Mrs, Lyons and/or or. Shank have any conversations about              23 that will be moving things forward for students.
24 how to balance the Plalntlffs' rights to cMlly disagree               24                    So as of April the 2nd l said, thanks,
25 with Mrs. Lyons, with your other concerns about                       25 l'll continue to work herd and put our students first, l                                                                                                                                                                                                J




                                                           94                                                                         96                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                      L


27 of 51 sheets                                               Page 93 to 96 of 123

                                                                                                                            Joint Appendix00174
                                                                                                                            J




              Case
               Case5:19-cv-01873-MAK
                    5:19-cv-01873-MAK Document
                                       Document86-2 Filed12/05/19
                                                54 Filed  01/13/20 Page
                                                                    Page31
                                                                         31ofof186
                                                                                186                                                                   i
                                                                                                                                                      I




                Case 5 19 cv 01873 MAK Document 48-2 Filed 12/03/19 Page 28 of 181

 1   hope you have a good day.                                       1 This. is a memo from Dr. Shank to Mrs. Lyons. Did you                          i
 2                  Like in my mind, you know, there's a memo        2 have any hand in the drafting of this memo?
 3   in place. I was branded to the high school. 1 was a new         3           A . (mean, Dr, Shank and I, we talked every
 4   high school Administrator who never, you know, wasin a          4 day in the role that we both were In. 1 mean, aimosl
 5   high school before. I never saw a play before. l never          5 every day we ate lunch together.                                           Ii
 6   was In a situation like this.                                   6          Q . You would say you impacted some of the                        I
                                                                                                                                           4
 7                   Ana, you know, we're working through the        7 content of this memo?              .                               I
                                                                                                                                                      r


 8   situation, taking it day by day, it's a busy world, it's a      8           A . We tried to keep each other abreast of
                                                                                                                                          I
                                                                                                                                           l

 s   busy}ob. And was asked to just focus on running the             9 everything that was going on in the high school and, you            .        :
                                                                                                                                                      E




                                                                                                                                           I      I
10   high school, and that's what I triad to take very serious      10 know, especially with the play and everything like Thai.            L
                                                                                                                                           I


11   from when I was here.                                          11                 And Dt. Shank created the memo, and I
12   BY MR. READY;                                                  12 believe she cc'd me, yeah, and mrs. Cambria and Mrs.               I           I


13             Q . So I take II then there were no                  13 Lyons, as you see it was addressed to,                                       I
                                                                                                                                                    Ii
14   discussions about the specific topic l'm asking about,         14            Q . At the top of this memo lt says -~ and                        I
                                                                                                                                                    I

15   about whether you could balance students' rights to            15 this is Dr. Shank speaking: As a follow-up to our                            i

16   disagree with their teacher versus concerns about              16 conversations regarding the concerns expressed by several           .
17   lnsubordinarion, that conversation did not occur?              17 students and parents/guardians throughout the Spring 2019
18     .        A . Not from my understanding. I don't              18 musical rehearsal season, I will be summarizing the                I|
                                                                                                                                          I
                                                                                                                                          I
19   understand where exactly you're going with that, like          19 expectations In this memo.                                          I
20   trying to get al.                                              20                  I don't want to assume. So those
21             Q . You don't understand the question, or you        21 conversations -- she says our conversations -- do you
22   don't recall that conversation? l'Il ask the question a        22 believe those involved you, or was that Dr. Shank and Mrs.
23   different way if it'll help, but l'm --                        23 Lyons?                                                              g      I
                                                                                                                                                 II
24             A . If You want to, go ahead.                        24            A. You'll have to ask Dr. Shank. But, like
25             Q . So students have a right, you said at the        25 l said, Dr. Shank and I spoke about the play.
                              .                               97                                                             99
1    beginning when we were talking aboill this, to disagree         1                  And as you see, one thing I know ... and I
                                                                                                                                           E

2    with a teacher.                                                 2 didn't read this document in a couple seconds here, but                    |
                                                                                                                                           I8     1
3               A . Correct,                                         3 one thing l talked about was rehearsals. about being on            i
                                                                                                                                          I
4                    MSL O'DONNELL: No, he did not say Thai.         4 time, and thats No. 1 ,              `
5    He said --                                                      5            Q . So that was a concern you had raised with
6    BY MR. READY:                                                   6 [ha -                                                               E



7               Q . PM sorry. Mr. Becker, do students have           7             A , Right Then I heard, you know, from
                                                                                                                                                 i
B    a right to disagree with a teacher? .                           8 students and parents, like I said earlier, and Dr. Shank            I

                                                                                                                                           i



 9              A . Students have a right to disagree with a         9 and I spoke about that. There It is, No. 1 in the memo.             i




10    teacher or not see the things the teachers are seeing.        10             Q . And you had conveyed that to Mrs. Lyons
11   We all have that Iiberw.                                       41 previously; rig ht?                                                 I
                                                                                                                                           .
12           . Q . And i believe you said that at the               12       '     A. Yeah.                                               :I|    1
                                                                                                                                                 i
13   beginning. I'm not flying to put words in your mouth.          13             Q . Let's go to No. 11 here on Page 2. it               r
                                                                                                                                                 |



14              A . Yeah I lhlnk It was the three or four           14 says: Applications for the Drama Club scholarship will
                                                                                                                                          .ri
15   questions you asked me yes or no.                              15 be provided to the Superintendent and Administration for            lr
                                                                                                                                          I
16             Q . Yeah. So if that's the case, were there          16 their review and selection of the successful candidate.            1

17   any conversations between you, Mrs. Lyons and Dr. Shank        17                  Did you receive applications for the Drama
18   or you and either one of them about how to balance that        18 Club scholarship from Mrs. Lyons?
19   right to. disagree with a teacher with your concerns about     19             A. Not to my understanding and memory. I
20   Insubordination or making the teacher feel threatened?         20 was not here in -~ you know, after the middle of May, so
                                                                                                                                          II
                                                                                                                                           I
21   Was there any discussion about this being a balance or         21 l don't know »..-                                                   I
                                                                                                                                           e
22   how to walk a fine line here?                                  22             Q . So, as you sit here today, you don't               :
                                                                                                                                          I
23             A . l don't believe so, no..                         23 believe you were involved in any way in the process to                    Ii
                                                                                                                                                  i
                Q . term turn to Exhibit 16. You just               24 determine who would get the Drama Club scholarship?                      II
24                                                                                                                                         E


                                                                                                                                                I
25   mentioned ii, and I do have a questfon or two about lt.        25             A . No. I Wasn't here for the award
                                                              98                                                            100
                                                         Pipe 97 to 100 of 123                                          28 of 51 sheets
                                                                                                                                           !
                                                                                              Joint Appendix00175                         II
                                                                                                                                           I
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page32
                                                                             32ofof186
                                                                                    186
                                                                                                                                                        T*



                       Case 5 19 cv-01873 MAK Document 48-2 Filed 12/03/19 Page 29 of 181                                                                I




                                                                                                                                                        r
                                                                                                                                                        I     i
  1    ceremonies at the end of the year, so l - no. wasn't                     1 know what, 1 have one more thing to do, and in's to return            IJ
                                                                                                                                                        I
  2    here for graduation, so I don't -                                        2 this call from this parent because this parent asked for a
  3               Q.  Okay. Understand, Let's look at                           3 phone call. And I got in my car and I drove the 75                     E




  4   Exhibit 28, This is an e~mail from Dr. Shank to you on                    4 minutes or whatever to daycare, and I called the parent               II
                                                                                                                                                        I
  5   April the 24th, and there's reference, I suppose, to this                 5 back as part of my duty.                                              I     I
                                                                                                                                                        ir    I
  6   civil suit: Consldering this high school Issue Is now a     6                                   lfelt ilks ~- ltrled to be responsive as           I
                                                                                                                                                              1
  7   legal Issue, with the potential for a civil lawsuit for     7                  a Principal, but I also felt like here's an e-mail that I
  8   the lack of administrative action to protect the students   8                  got; ill don't call a parent back -- I Try to follow a
  9   emotional wall-belng,'end you have failed to keep me        9                  24~hour pulley -- you know, hour 25 or so I dldn'tw8nt to          I     I
                                                                                                                                                              I
                                                                                                                                                                I
10    informed regarding this ongoing Issue, I expect your       10                  be insubordlnaie for not doing it, sol f:aIIed the parent                III
                                                                                                                                                         i
11    written detailed reply no later than Friday, April 26,     41                  back, as I said, a11er a trying time and just trying to do         II
12    2019.                                                      12                  what was right.                                                    l
                                                                                                                                                         E




13                    Do you agree that you had f8iled to keep   13                                   And I called the parent back, and I was           1
                                                                                                                                                        IJ

14    Dr. Shank informed regarding this issue?                   14                  driving and reception was spotty down 73. I don't know
                                                                                                                                                              Ii
15              A.    I don't know If l failed. r had            15                  how your cell phone service is but It's spotty, and I ,             I
                                                                                                                                                         E    I
16    conversations with Dr. Shank a 101 March and April in      16                  }ust, you know, did that. And I got to daycare, and that            l




 17   terms of my performance and In terms of the school, fn     17                  was the end of the phone call, right around that time               9


                                                                                                                                                         i


18    t9tThs of the high school piece,              .            18                  period.                                                             E




19                    I remember i received, you know, some      19                                    And I don't have that date In front of me,
20     memos myself from Dr, Shank and some things she wanted me 20                  but It was the last day before spring break, And then                    I
                                                                                                                                                              I
21    to Improve on as a high school Principal.                  21                  randomly. a week or two later, I racolved this e-mall on           iI    i
                                                                                                                                                              !
22                    And it was a hard time for me .~           22                  ApriI 24th asking me to provide the conversation, and               8




23    especially close lo Easter, I remember -- and not knowing  23                  that's what I did before the date that I Was directedto.
24     what was going to happen for me here,                     24                             Q.    So do you agree that you failed to keep
25                    So I remember, as 1 mentioned before, we   25                  Dr. Shank informed regarding these issues?
                                                                  101                                                                             103         i
                                                                                                                                                              :
  1    had lunch together almost every day. And I received an                    1              A.     I don't think I raHed. f think J just
  2    e-mail --I believe Dr. Shank and I received an e-maii                     2   dldn't know. 1 think I was trying do the right thing. I
  3    from Mrs, Berton the day before spring break,~and I was in                a   had a parent who wanted me to give them a call. And at
  4    the cafeteria when I received The e-mail.                                 4   that point in time, In April, 1 gave a parent a call as .I
  5                     And at that point in time Dr. Shank didn't               5   would --
  6    slop by the cafeteria to have lunch for a Ilttle bit of                   6              Q.     What were the parents concerns?
                                                                                                                                                         I
  7    time. I don't knew if she wasn't really happy with my Job                 7              A,     lwrota -- 1 don't know If that's a part                I
                                                                                                                                                         l

  8    performance or, you know, there was other things going on,                8   of my e~mail back.
  9    and lt was a hurtful time for me.                                         9              Q.     You responded via a-mail?
 10                     And I recefved this e~mall and, of course,              10              A.     Yeah, which would be the clearer picture
 11    l tzy to be Very responsive with my e-mails. And I was                   11   because at that point, In April, I guess when I
12     not going to call this parent -- call this parent in the                 12   responded, it would be much clearer in my head than it
13     cafeteria, and lt wasn't appropriate to do so.                           13   would be here In November.
 14                     Fast forward to the end of the day, I                   14           Q . Acer the School Board meeting Jordan |
 15    remember l tried to leave. lwes directed l had to stay                   15   Vinny and Haley were each Issued referrals for special                   1



 46    till 4 cvdock every day, at least. l'm here, l'm doing                  16    needs analysis, to see If they needed an IEP or other
 17    work. I received numerous tasks from Dr. Shank to                        17   help. Do you know why that was done?
                                                                                                                                                              I
18     complete during that time frame ~~ not specifically on                   18              A.     There was other students, as well, from
 19    that date, per se -~ but received a bunch of tasks to                   19    my recollection. And that was a conversation that or.
 20    complete,                                                                20   Shank and Mrs. Cambria and - l don't know If the School
 21                     And it was getting late, and my son, who               21    Counselors were involved - but the permission to
 22    has daycare, they asked politely to pick up every day                    22   evaluate -- I believe that letter and that form was
 23    before 5 o'clook, and it's about 15 minutes away from                   23    mailed out to those people.
 24    here,                                                                   24               Q.     Were you lnvofved in that decision at
 25                     'So it was getting late and Pm like, you               25    all?                                      .
                                                                   102                                                                            104
29 of 51 shears                                                     Page 101 to 104 of 123
                                                                                                                                                        1
                                                                                                                 Joint Appendix00176                    Il|
              Case
               Case5:19-cv-01873-MAK
                    5:19-cv-01873-MAK Document
                                       Document86-2 Filed12/05/19
                                                54 Filed  01/13/20 Page
                                                                    Page33
                                                                         33ofof186
                                                                                186
                                                                                                                                                    II          I
                   Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 .., Page 30 of 181                                                           E
                                                                                                                                                    I
                                                                                                                                                            .

                                                                                                                                                    E



                                                                                                                                                    1
 1            A.     I didn't mall anything out. No,                     1 not. You're not aware of what behavior or statements or                              II
                                                                                                                                                                 I
                                                                                                                                                    ;
 2            O.     Were you involved in the decision lo mail           2   what triggered that decision?                                              5




 3   anything out?                                                       3            A . Just generally, 4 guess, whatever
 4            A,    I don't believe - 1 mean, was the                    4   occurred, you know, through the observation of the play                :!          I
                                                                                                                                                                r
 5   high school Principal.                                              5   or something with the play, with the drama that took                   i           I....
                                                                                                                                                    I!
 6
 7
              Q . \ guess what Pm asking Is, The decision
     was made, you said, for a number of students to be
                                                                         e
                                                                         7
                                                                             place.
                                                                                   Q . in this lawsuit there have been requests
                                                                                                                                                            .I       . ...




 8   assessed. Were you involved In that decision? Did you               8in discovery for both of the Co~Defendants and of Jordan
                                                                                                                                                        g

                                                                                                                                                        =


 9   have a conversation and say these guys need permission to          9 himself as to whether he has tnental.dfsabilities.                                    Ir

10 be evaluated?                                                       1D                  And l'll also tum youfeltenllon lo
                                                                                                                                                    I            r




11          A . No, I don't believe so, and I wasn'l at                11 No. 6, Exhibit 6. This Is a ~- l believe this is a PTE                    I           i
                                                                                                                                                                I
12 the meeting. So I don't know at the Board meeting what              12 form. a Permission to Evaluate. You can correct me if l'm                 I
13 exadiy occurred or who talked or who said what or who               13 wrong, It seems there has been a long-standing belief                                 1


14 did whatever or --                                                  14 that Jordan has some sort of mental disability. And                       I
                                                                                                                                                    E
15          Q . But amer that Board meeting -- so you're               15 you'fl see on Page 2, I believe it specifically says that                             I
                                                                                                                                                    3
16 saying the Board meeting is why they needed these                    16   a psychological evaluation is What they wanted,
17 permissions to evaluate?                                             17                 Do you know, did you ever suspect that                               l
18          A . l guess lt was from that or, if l                       18   Jordan had psychological issues that needed to be                          r
                                                                                                                                                        I

19 remember, at the Board meeting ltwas their behavfor                 19    addressed?       .                                                         I
                                                                                                                                                                 L


                                                                                                                                                    ;
                                                                                                                                                    !
                                                                                                                                                                II
20 throughout the play or whatever was going on.                       20             A.    l'm not a school psychologist, I'm not                      I
                                                                                                                                                                 II
                                                                                                                                                                  I
                                                                                                                                                                  I
21          Q . You were involved in that discussion as                 21   a doctor. ldon'tknow. The! would be unfair for me to                   :

22   to them needing to be --                                           22   say.                                                                   I               L

                                                                                                                                                    :
23             A . l believe my lnvolvementwas pretty much             23         Q . Do you know why he was singled out so                                      s




24   lhls is what's gonna happen. The permission to evaluate           24 many times for this question?
                                                                                                                                                    I            i


25   is going to go outta so many people.                               25                  MS. O'DONNELL: Oblection to the form.                                I
                                                                                                                                                                 I
                                                                                                                                                                 I
                                                                                                                                                    i            f



                                                         105                                                                         107
 1                   The one name I believe that I remember              1   What do you mean, singled out so many times for this
 2   hearing was Richard, who l believe her grandfather was a            2   question? What does that mean?                                         1


 3   part of the Board, and she was -~ I knew her because she            3   BY MR. READY:                                                          3

 4   was our representative for like Miss Bells county or ~»                                                                                        i
                                                                         4             Q . On February 22nd'someona - maybe singled
 5             Q . That'd be Haley Richard? .                            5   out is the wrong word - somebody chose him for a PTE to
 6             A . Correct, yeah.                                        6   evaluate him. Do you know why?
 7             Q . And ...-              ,      .                        7             A . You would have to ask the person that
 8             A.       Bull didn't come to anybody and say I            B   referred him or the Information here provided.
                                                                                                                                                    l
 9   think this, this, this needs to happen in terms of                  9                  1 know Mrs. cambria and I spoke to Jordan               r
                                                                                                                                                                    I
                                                                                                                                                                    i
10   permission to evaluate to go home which, as a Principal,           10   at some point along February, and we tried lo have a                   i
11   sometimes you do depending on a situation or what you             11    conversation wim him, as I had a couple conversations
12   see, discipline, or if you're in a classroom or you talk          12    with him in the past, as! alluded to, in terms of -- you
                                                                                                                                                    9                I

                                                                                                                                                    g
13 to a School Psychologist or whatever. l've been in that             13    know. my message to Jordan with my meeting one on one with             J


14 before.           .                                                 14    him, whether it was once of twice, and with Mrs. Cambric
15            Q . So if somebody came to you and said they             15    was there's going to be jobs that you're gonna be the best             i            1
                                                                                                                                                    I            1
                                                                                                                                                    I            |.

16 needed to be evaluated -                                            16 candidate for and you're not going to get, or you're not
17            A . I don't think those words were used.                 17 going to be part of a relay and maybe you should be a part                I
                                                                                                                                                    I
18 , They said they needed to send the form home,                      18 of the relay, but it's about what we do with what we have.                :l
                                                                                                                                                                  l
                                                                                                                                                                 |L
19            Q , And who made the decision to send the                19                  And l Would have those types of
20 form --                                                             20 conversations with him to by to motivate him and try                      +
                                                                                                                                                                    r
                                                                                                                                                    P               I
21             A . I. don't remember who specifically said             21 to -- l also spoke with him, and l'm famliiar with the                                    I
                                                                                                                                                                    I
                                                                                                                                                                    I
                                                                                                                                                    !

22 that If it was a conversation with Dr. Shank or Mrs.                22 theatre in Ephrata. and l knew he was going to Philly for
23 CaMbria, our School Counselor. It would all go through              23 school. And I tried to always say like - and l talked to                  I

24 the Special Education office for something like that                24 him about some personal stuff that I had throughout high                               i
25             Q . Are you aware of what ~- l guess you're             25 school, you know, my experiences with e><traourrlcular,                   i
                                                           we                                                                    108                I
                                                                                                                                                                    i
                                                                                                                                                                    i
                                                            Page 105 to 108 of 123                                               30 of 51 sheet.;
                                                                                                                                                    II
                                                                                                    Joint Appendix00177                             I
Inlllrrlrll...............................
                               I
                                                                                           Case
                                                                                            Case5:19-cv-01873-MAK
                                                                                                 5:19-cv-01873-MAK Document
                                                                                                                    Document86-2 Filed12/05/19
                                                                                                                             54 Filed  01/13/20 Page
                                                                                                                                                 Page34
                                                                                                                                                      34ofof186
                                                                                                                                                             186
                                           I l.......................................................................................................................................................
                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                          "IHl".l.ll»llllll ill..   ~°~°~'~°~°~~°~~"~~'~"~y '"~'~~~=




                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                     Case 5:19 CV 01873 MAK Document 48 2 Filed 12/03/19 Page 31 of 181                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                       .l




                              1                    that you get that high school diploma and you're moving                                                                                                                1   educational leadership credits, and a Masters Is 42
                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                       II
                              2                    on. NeM year, when you're performing here or there,                                                                                                                    2   credits, And I said, l'm going to try to map this out and                                                                 ,
                                                                                                                                                                                                                                                                                                                                         I                  II
                              3                    you're gonna not be so concerned about what happened In                                                                                                                3 finish by the end of my fifth ya.er, which 1 did,
                              4                    high school.                                                                                                                                                           4                 And then when I finished my noh year of
                              5                                   And those conversations occurred with                                                                                                                   5 teaching, there was openings in the Reading School                                                                         .i
                              6                    Jordan and s. And one of them -- you know, Mrs, Cambria                                                                                                                                                                                                                               I             |:
                                                                                                                                                                                                                          6 District and they immediately - shortly after that, that                                                     |
                                                                                                                                                                                                                                                                                                                                         x

                              7                    and I spoke with Jordan, and it was probably around                                                                                                                    7   summer, moved me In.                                                                                       :
                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                       |
                                                                                                                                                                                                                                                                                                                                        1
                              8                    February -- we spoke to Jordan in her office about so --                                                                                                               8               So then In August -~ when I was going back                                                    I
                                                                                                                                                                                                                                                                                                                                                       ,:


                              9                                                          Q.                     Okay..                                                                                                    9 to teach for my 5imh year, I Im~mediate1y was asked to                                                      I
                                                                                                                                                                                                                                                                                                                                        !              l
                            10                                                           A.                     But, you know, I think, too, is to                                                                      10    begin as an Aciminisuaior. So 1 made itilve yeats as a
                                                                                                                                                                                                                                                                                                                                                       |
                            '11                    mentlon here, whether It's an Initial evaluation or                                                                                                                  'it   teacher and have been an Administrator since.
                            12                     whatever, my feeling is always Whoever suspects it -- I                                                                                                              12             Q. So August of 2011 then, is thatwhen you
                            13                      would Neil parents generally that we're just trying to                                                                                                              13 became an Administrator?
                                                                                                                                                                                                                                                                                                                                         I
                            14                     help our students.                                                                                                                                                   14             A.     [was hired 2006, 7, 8, 9, TO, so
                            15                                    And l'm not making any determination about                                                                                                            15    correct, August of 2011 .                                                                                  E
                                                                                                                                                                                                                                                                                                                                         i
                            16                     Jordan specifically -- l'm just speaking generally -- a                                                                                                              16         , Q , And since that time you've been an                                                                            I
                            17                     general practice with Issuing a form like this or whatever                                                                                                           17 AdMinistrator?                                                                                                              i
                                                                                                                                                                                                                                                                                                                                        I
                            18                     the situation may be Is, thats the world we live in and                                                                                                              18          A.    That" connect.
                                                                                                                                                                                                                                                                                                                                                       I
                            19                     that's the business that we're in, We're lust trying to                                                                                                              19         Q . is there anything -- obviously, Ms.                                                               I
                                                                                                                                                                                                                                                                                                                                         I

                            2D                     help - trying to help all students.                                                                                                                                  20 O'DonneH may have some questions for you. IS there
                                                                                                                                                                                                                                                                                                                                         I
                            21                               Q . l asked you a couple questions about your                                                                                                               21 anything that I asked you that you wanted the chance to
                            22                    background In the beginning. l'm gofng to cfrcle back                                                                                                                  22 expound on? Is there anything you feel that you Is$'t out
                            23                     and we'll end on that.                                                                                                                                               23 or wanted the chance to say atthls time?
                            24                               A, Thank you.                                                                                                                                              24                MS. O'DONNELL: We can furrow up with some ,
                            25                                                            Q.                        How old are you?                                                                                    25 questions. That's a good segue.       .
                                                                                                                                                                                                            109                                                                       111
                                  1                                                       A.                       35.                                                                                                    1               7HE WlTNESSZ SUFE, yeah.                                                                      :
                                  2                                                       O.                       You'vs accomplished a lot at 35.                                                                       2   BY MS, O'DONNELL:                   .                                                                     I
                                                                                                                                                                                                                                                                                                                                         4

                                  3                                                       A.                       Thank you. I appreciate that.                                                                          3         Q. I'm not sure If you testified, and I just                                                         l
                                                                                                                                                                                                                                                                                                                                         I



                                  4                                                       Q.                       How long have you been in education at                                                                 4 want some clarliication. Did you testify that Jordan's
                                  5                this point?                                                                                                                                                            5 attendance at the Board meeting was one of the reasons
                                  6                          A.    was hired July of 2008. 1 graduated                                                                                                                    B for his 1EP'? Did you say that?                                                                              I
                                                                                                                                                                                                                                                                                                                                         5

                              7                    college In May'of 2006, and then I was hired In July.                                                                                                                  7           A.    I would -- again, without having that
                              B                                                           Q.                        And that's when you became a teacher?                                                                 8 information, so 11 looks like the permission was                                                            i
                              9                                                           A.                       Teacher, correct.                                                                                      9 February 22nd, so that wouldn't make sense because the
                             10                                                           Q.                       And than you taught, you said, for five                                                               10 Board meeting was March,                                                                                     s

                                                                                                                                                                                                                                                                                                                                         r




                             11                    years?                                                                                                                                               _                M         Q. Correct,
                             12                                                            A.                      Yep.                                                                                                  12             A.    Yeah.          ,                                                                          iE




                             13                                                            Q.                      And :hen you went Into B program as an                                                                13             Q.    l'd Ile you to turn to Page 22 -- not
                                                                                                                                                                                                                                                                                                                                         i             r

                             14                     Administrator. Is that'righY?                                                                                                                                        14 Page 22 v- Exhibit 22.                                                                                       i

                                                                                                                                                                                                                                                                                                                                         L
                             15                             . A . Yeah. I was influenced by my Principal                                                                                                                 15         A.    (Witness complies.)
                                                                                                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                                                                                                        I
                             18                     at Northwest Middle School. So you have take 24 credits                                                                                                              15                  Yeah.                                                                                     I
                             17                     your first six years, so by the end of my first year I '                                                                                                             17             Q.. Do you recognize this as something that                                                    !
                             18                     took a class or two. Second year! took another class,                                                                                                                18   you wrote?
                             19                     and they were kind of -~ you can go arty way with them                                                                                                               19         A.     Yeah. That's my e-mail.
                             20                     'cause 1 didn't know If I wanted to be a college coach,                                                                                                              20         Q. if you come down to the second full                                                              i
                                                                                                                                                                                                                                                                                                                                        l
                             21                     swimming coach, or I wanted to teach and coach, this and                                                                                                             21 paragraph -- well, the second ful! paragraph under, AS
                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                                        I
                             22                     that, 'cause l was a high school coach as welt.                                                                                                                      22 7:59 e.m. Do you see that?                                                                                  I
                                                                                                                                                                                                                                                                                                                                        I
                             23                                     And then my second year my Principal                                                                                                                 23         A.    Um-hum.
                             24                     continued to Influence me, and l said, you know what, t                                                                                                              24          Q. Anniviarie, Jared, Jared's mother end I met
                                                                                                                                                                                                                                                                                                                                                       i
                             25                     got a couple credits; they all are eligible to be                                                                                                                    25 to review the Incident, And she says, Safety was a big                                                      i              i
                                                                                                                                                                                                            110                                                                       112
                                                                                                                                                                                                                                                                                                                                       .*
                         31 of 51 sheets                                                                                                                                                                     Page 109 Xo 112 of 123
                                                                                                                                                                                                                                                                                                                                       3
                                                                                                                                                                                                                                                                                                                                        r

                                                                                                                                                                                                                                                       Joint Appendix00178
                                            i


m.
                        Case
                         Case5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                 Document86-2 Filed12/05/19
                                                          54 Filed  01/13/20 Page
                                                                              Page35
                                                                                   35ofof186
                                                                                          186
                                                                                                                                  I           ruururinwuunmrnwluiwnliwwlnmwuuuwl


                          Case 5:19    CV   01873 MAK Document 48 2 Filed 12/03/19 Page 32 of 181                                                                         II !
                                                                                                                                                                           I             i
                                                                                                                                                                           5
                                                                                                                                                                                    II
      1 focus and take away of the meeting. Jared's mom also                  1     when he was suspended?                                .                                I
                                                                                                                                                                           i
      2 mentioned that Jared thought Mrs, Eck was In the parking              2              A.    No. This was before. This was a
                                                                                                                                                                           :
      3 lot at the dance studio last evening as they were                     3     Snapchat video and this was the Police Report that took                                \


      4 leaving.                                                              4     place a couple days before the suspension, so March 19th,                                            II
                                                                                                                                                                          I              I
      5            A.  On Pricer»wn Road, that dance studio,                   5           O . Underneath that It says: Social media                                      I
      6 yeah.                                                                  8 conversation occurred. Mom and Jordan has this talk                                      I;
                                                                                                                                                                                         l
                                                                               7    often.
                                                                                                                                                                          II             i
       7         Q . You said something earlier about skating.                                                                                                                           I
       B         A.     My apologies. it's 8 dance studio.                     B                   Do you see that?                                                                      I3

       9 Dance studio located close to Pricatown Road.                         9             A.    Yeah. so what was just looking at
     1D          Q . is this the Incident thatyou're making                  10     here to refresh my memoly was, after AnnMerio and I spoke
                                                                                                                                                                                         Ii
     11 reference to, though, Jared thought Mrs. Eck was --                  '11    to Jared and his mother. I read in my e-mail that at the                               1
                                                                                                                                                                                         I

     '12         A.     .Jared thought -- yep. Thank you for                 12     conclusion of the meeting, so basically after Jared and
                                                                                                                                                                          !l
                                                                                                                                                                                         II

     13 ctarifylng with the dance studio. l'm just trying to                 13     his mom left, AnnMarie and l called down Jordan Eck,                                   I


     14 reread all this and get the information stralghtfor                  14                   We spoke to Jordan, and we spoke to him
     15 today to try to do the best job that I could.                        15     about work release, We asked him about the recent drama                                I
                                                                                                                                                                           |.

     16           Q . What was the point of Mrs. Eck being at                16     and Incidents regarding the play. He mentioned he wanted
                                                                                                                                                                                             |
                                                                                                                                                                                             i
     17 the dance studio?                                                    17     to talk to Dr. Shank and about six or seven other students
     18           A.     Thats what, you know, they reported,                18     were planning to do that today.
     19 that Mrs. Eel( was at the dance studio, and they felt that           19                    When he mentioned ~- when we mentioned Dr,
     20 she should hot have been there. And thats why lwmte                  zo     Shank was not available, we told him to see Deb to
                                                                                                                                                                            l
     21 at the top about safety was the big focus.                           21     schedule a meeting. He than spoke to Annmaria about a                                  Ii                !I

                                                                             22     notebook situation yesterday that she handled with Haley,                                                i
     22          Q . Did they say that she was stalking them?                                                                                                                                I
     23          A.      l don't know if the word stalking was               23     and he also stated two to three times about wanting Jared                              I1

     24 used, but they ~- that's basiwlfy whatthey were - they               24     to get the help that he needed.
     25 either said silking or they felt Ilka why is this lady               25                    He also mentioned that Jared Was seen on
                                                                 113                                               _                             115
      1    In-the parking tot with my son, this is a dangerous                 1    the Snapchat video showing his middle finger. He
      2    situation.                                                          2    mentioned an example of a dance-off that occurred at the
      3             Q.   If you flip to the next page, OVSD 896,               3    middle school production this weekend, which was the focus
      4    lf~you come down to the last full paragraph where It says           4    of the Snapchet video.
      5 at 2:59 p.m, we made that phone call, do you see that?                 5                   So the's what I was referring tO earlier,
      G           A.    Yes,                                                   6    that ~~ something about ~- I guess the Snapchat video had
                                                                                                                                                                                I
      7           Q.     lr says right above that, just to give                7    something to do with the middle school production, which I                             i
                                                                                                                                                                           I
                                                                                                                                                                                i
      8 you sol°nB reference to where we are In the day, Mrs. Eck              8    wasnt present at, but something l guess a lot of the kids                                   !
                                                                                                                                                                               II
      9 called Mr. Bed<er's phone line around 1:30 pm., above                  9    helped with because of being in the high school,
                                                                                                                                                                                                 II
     10 that; right'?      ,                                                  10            Q . Is this the fruit video?                                                                          I
                                                                                                                                                                               1
     11            A.  Correct.                                              '1'1           A.    Looking back at this, I should have been ,
     12             Q , I will be calling her backwlth a witness             12     clearer, I guess, I don't know if he*s taiklng about --
     13    (AnnMarfe) later today. And than at 2:59 it says, We              13      guess he's tafklng about the fruit video because
     14    made that phone call, right? You called Tara Eek?                 M      Jared's would be the middle finger, and he mentioned the                               r
                                                                                                                                                                                                 1

     15             A.    Yeah.                                              15     dance-o§f -~ I'm assuming would be the Snapchat video                                                        i
                                                                                                                                                                                                 1

     16             O . Here's where she says, Mem asked that                16     that AnnMarie and I questioned him about.
     17   whatever is going on, she wants to be present?                     17             Q . And than underneath that -                .
     18             A.      Yes. That'6 correct.                             18              A.    And we called the cops st 10:45 to
     19     .      Q . And then she's really upset about him,                19     report - to We an Incident Report. And Officer Smith
     20    being Jordan, being questlonad. Is that correct?                  20     was very thankful. And then Nlrsl Eck called around 1:30,                              1


     21            A.    Correct.                                             21             Q.    Right.
     22           Q . Then it says, Annlldarie and l both spoke              22             A.    Ahd then what I think was going on at
     23 about the review of H'le notes above from Jordan's office            23     dismissal, AnnMerle and l were in my office, and l was
     24    visit today.                                                       24    just kinda typing this up to keep everybody informed of
     25                     And that was essentially what? fs that           25     what was going on.                                .
                               `                                114             .                                                                116
                                                                  Page 113 to 116 of 123                                                        32 of $1 sheets

                                                                                                            Joint Appendix00179
lllil




                                                                                                                                                              i
                          Case
                           Case5:19-cv-01873-MAK
                                5:19-cv-01873-MAK Document
                                                   Document86-2 Filed12/05/19
                                                            54 Filed  01/13/20 Page
                                                                                Page36
                                                                                     36ofof186
                                                                                            186
                                                                                                                                                              i
                                                                                                                                             iIi              1
                          Case 5:19 cv 01873 MAK Document 48-2 Filed 12/03/19 Page 33 of 181                                                 i                ;
                                                                                                                                             1
                                                                                                                                             IN




          1                 So than after dismlssél at 2:59 we made a      1 handled with Haley.                                                              or


         2 phone call, and lust kinda kept notes in terms of what          2                 And he, at that point, was talking -- I
         3 that phone call vas about before sending this to the            3 remember Mrs. Borovlk}n my office - just about, you              l
         4 parties Involved.                                               4 know, the way, l guess. she handled that op looked into
         5           Q . It says: Social media conversation                5 that which, again, I guess She did privately in her office       i
         6 occurred, mom and Jordan has -- I guess or have -- this         6 that day before 'Of that school day before, and he had that     !I               I
                                                                                                                                                              \
         7 talk often?         `                                           7 conversation with her when I was present.
                                                                                                                                                              I
         B           A . Yeah.                     ,                       8           Q. Mrs. Lyons testified about this earlier
                                                                                                                                                              :I
         9           Q . Do you know specifically whether it was           9 and Mr. Eck testified about it, Jordan Eck testified                              II
                                                                                                                                               r
                                                                                                                                                              |,
                                                                                                                                              I
        10 about the fruit video or something else?                       10 about It. Jordan said that -- and Haley, i believe, as           J       .
                                                                                                                                                          .   III
                                                                                                                                                              g.
        11           A. I' don't remember. I don't know If II             11 well - that the binder was thrown by Jared at Haley,
                                                                                                                                                              I
        12 was in general about social media or what, but that was a      12 Mrs, Lyons disagreed and said thats different than what
                                                                                                                                                              I
                                                                                                                                              I
        13 record that I kept.            ,                               13 Jared told her,                                                  I
                                                                                                                                              i
        14                  And probably knowing what I was doing Is      14                 Do you remember any of what they told you
        15 when the mom was on the phone, I was just typing 'cause I      15 about that incident?                                             i
        16 just tend to write or, In this case, type what's being         16            A. NOw that you said that, l remember there
                                                                                                                                               i               I
        17 Bald to Idnda keep a record of that.                           17 was the allegation that it was thrown, But as I think I          IE              I.I

        18           Q . Underneath that it says: Jordan was              18 wrote, you know, that AnnhNarie handled the notebook                             ii

        19 accused of "abuse" by the Drama Director in the past.          19 situation, so he spoke to AnnWlarie about that.                                  ~i
                                                                                                                                               I              ::
        20                  Do you know what that makes reference to?     20            Q» Did you talk to Je-red about that at all?          I
                                                                                                                                              !
                                                                                                                                               E


        21           A. No. I just guess she made that wrnment,           21            A . I don't know, l'm sure I did. You                  L

                                                                                                                                                                  8
        22 so I wrote that down.                                          22 know, 1 try to follow up on everything. But based upon
        23                  *Mom requested again that when he is          23 the notes that l reviewed and l submitted, I didn't                              1

                                                                                                                                                              1
                                                                                                                                              I
        24    questioned a parent needs to be present. Kids are tired     24 remember seeing anything written down, and I don't think                         i

        25    of Stacy. Mom went on to the idea of favoring one student   25 there's anything in here,                                        I
                                                                                                                                              ;|
                                                                                                                                               II
                                                                'I17                                                                119
          1 over the other. The conversation ended at 3:15.                'I           Q.   Did you  call the poilce about this binder
          2           Q . Was that a summary of or a synopsis of           2 incident?
          3 the conversations that you had with both students, Jared       3              A . I don't believe I did. ldon'thave a
                                                                                                                                               I
          4 and Jordan, a.nd their parents regarding this Snapchat         4 record of that.
          5 vi deo?                                      .                 5              Q . Jordan also testified ~- and this is a
          6            A , Yeah, I think that's a good summary from         6 little bit different than what you said eaNler. You
                                                                                                                                                              r

          7 that whole day. The wth from 7:30 -.- and I was right --       7 said that you ~» just now -- that you spoke to Jordan
          8 REP meeting together. So from 7-30 in the morning till          B that day about the Snapchatvldeo, the fruit video and            E
                                                                                                                                               I


          9 3:15, that was a summary of March 19th with Snapchat,          9 whatever else.                                             .      i
        10 with everybody Involved in that day.                           10                    Jordan said he tried to come find you that     ;
                                                                                                                                               i
        11                  And l wanted to keep Dr. Shank Involved       11 day. Does that help to refresh your recollection at alt?         Ii
        'I2 and -- who was my boss - and keep her involved with           12              A . I mean. whatever l wrote on this dey is         I

        13 everything that happened, just try to keep everybody in        13 what happened. l don't know if it was that day we were
        14 the loop of what was going on.                                 14 referring to or what.                                             1

        15                  MS. O'DONNELL' 1 have no further              15                     1 know there was times where people would                    i
                                                                                                                                                              i
        16 questions.                                                     16 come down, and I would be out of the building or l'd be              r
                                                                                                                                                              5
                                                                                                                                               i
        17 BY MR. READY:                                                  "I7 here or l'd be there, so 1 don't know if we're talking
        18             Q . I have just a couple follow-ups real           18 about the same day or not.
        19 quick. You mentioned here that there was some concern          19                    l know there's plenty of times that Jordan
                                                                                                                                               I
        20 about a -- Jordan brought up something about a notebook        20 would come down, with work release or whatever, that we
        21 situation. Do you remember what he said?                       21 would connect, and I would always try to make time for            I
                                                                                                                                               I
                                                                                                                                               |
        22                  MS. O'DONNELL: 22.                            22 him. And there's times that, for whatever the reason, for
                                                                                                                                              I
        23                  THE WITNESS: Thank you. No, l mean, just      23 other things going on in the building or whatever, that we       Ia
        24 what I wrote down here that ~- with AnnMarie -- spoke to       24 would have to wait till the next school day or whatever           I

        25 AnnMarie about a notebook situation yesterday that she         25 because we talked to him on that day, on the 19th, so....
                                                                118                                                                  120
        33 of 51 sheets                                        Page 117 to 120 or 123

                                                                                                     Joint Appendix0018o
               Case
                Case5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                        Document86-2 Filed12/05/19
                                                 54 Filed  01/13/20 Page
                                                                     Page37
                                                                          37ofof186
                                                                                 186                                                                               I
                                                                                                                                                                   1

                                                                     MIM               MIM



                    Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 34 of 181                                                               I
                                                                                                                                                     I


 1             Q.       You mentioned the lEPs, and I know that                   1                     CERTIFICATE
 2   ws certalniy looked at one IEP that Was sent out on the                      2
 3   22nd. So if you'll look at Exhibit 5 for just a second.
                                                                                  3          l, Lori A, Dllks, ha officer before whom       ,                  |i
                                                                                  4the deposition of CHRISTOPHER BECKER was taken, do hereby         !
 4             A,       Mitness complies.)        .          ,                                                                                       E
                                                                                  5certify that CHRISTOPHER BECKER. the witness whose
 5             Q.    This Is an arnail from Dawn Cambric to                                                                                          E             i
                                                                                  6taslimony appears Jn the foregoing deposition, was duly           i          I
 6   Pam Luff, and there's a number of people co'd, Dr. Shank.                   7 sworn by me on November 11, 2019, and that the                    E
                                                                                                                                                                I
                                                                                                                                                                I
                                                                                                                                                                I
 7   yourself. And ltsays; Pam, as a tesull of behaviors                         8 transcribed deposition of said witness is a true record                     II
                                                                                                                                                                |
 8   observed during and after the drama discussion last                         9 of the testimony given by him; that the proceedings are           L
                                                                                                                                                                   f
                                                                                                                                                     I

 9   evening and today at DVHS, please send PTEs for ED for                     10 heroin recorded fully and accurately to the best of my            I

                                                                                11 ability; that I aM neither attorney nor counsel for, nor
                                                                                                                                                                   J
                                                                                                                                                                   I
                                                                                                                                                     !             I

10   the following students.                                                                                                                         I
                                                                                                                                                                   I



                                                                                12 related to any of the parties to the acton In which this                        E




11                      So, first of all, PTES, that's permission               13 deposition was taken, and, further, that I am not a                         II
                                                                                                                                                     |             J

12   to evaluate. Is that right?                                                14 relallve of any attorney or counsel employed by the
13             A.       Correct.                                                15 parties hereto or frnanclally interested in this action.          1

14             Q.       What is ED?                                             16
                                                                                                                                                               II
15          , A.        Emotional Oisturbance, l believe, from                  17                                                                   I          I
                                                                                                                                                     I
                                                                                18                    Lori Dilks                                                I
16 'this e-mall is the way l would -
                                                                                19                   Lori A. Dilks
17             Q.       Were you involved in that decision at
18   an?                                                                        20
19             A,       Like I said, 1 don't beiievé 1 was                                      PA Court Reporter
20   involved. And that day was the 21st, which was the day                     21               Notary Pubifc In and for the                        J
                                                                                                                                                               i
21   of the suspension; cower?                                                                   Commonwaahh of Pennsylvanle                             r




22          . Q.     'Yes, that's correct.                                       22
                                                                                 23                 My Commission expires                            i
                                                                                                                                                      4

23             A.       And that was the day that I left, came
                                                                                                     November 29, 2023
24   back to speak to Haley, and l went lo Mvernia. And I                       24                                                                       l=~   i
25   was at Alvernia roughly from 12 o'clock, 12:30 until the                   25
                                                                    121                                                                              I
                                                                                                                                    123
 4   end of business, and f did not return to school ii!! then                                                                                       4


                                                                                                                                                         s


 2   the following business day. So 3:41 p.m., and that                                                                                              l
                                                                                                                                                     l

                                                                                                                                                     L


 3   afternoon I was not here,
 4                      MR. READY: Okay. All right. I have
 5   nothing further.      ' .
 6                      MS. O'DONNELL: Nothing further.
 7                      (Whereupon, th deposition concluded at
 8   3:00 o'cfock p,m,)
 9
                                                                                                                                                      I
10                                                                                                                                                    i

11                                                                                                                                                   II

12                                                                                                                                                   I

13                                                                                                                                                             I

14                                                                                                                                                   I
                                                                                                                                                     I
                                                                                                                                                     I
15                                                                                                                                                   II
                                                                                                                                                      :
16                                                                                                                                                   II        r




17                                                                                                                                                   1



18
19
                                                                                                                                                     i
20                                                                                                                                                   I
21                                                                                                                                                   Il
22
23
24                                                                                                                                                   I
                                                                                                                                                     II
25                                                                                                                                                   I
                                                                    122
                                                                     Page 121 to 123 of 123                                        34 of 51 sheets

                                                                                                          Joint AppendixX0181
                                                                                                                                                     I
                                                                                                                                                     r
                                                                                                                                                                                                      i1
                                                                                                                                                                                                       |
                    Case
                     Case5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                                             Document86-2 Filed12/05/19
                                                      54 Filed  01/13/20 Page
                                                                          Page38
                                                                               38ofof186
                                                                                      186                                                                                                             1
                                                                                                                                                                                                      i

                                                                                                         r-.l.-.-l »1"wlnf-/4              T'\--»- r n -      r ,q in
      Q Lf1OXMal8ddwQ1dmc.n1 527'2-m A no                          f\nr\||r~nnn1- AQ '5                    ML,         v . - ~n              IU                   .
                                                                                                                                    11:10,             anil -                advanced
                         25:19,              8:10, 415,        11229,             75.4,                          7'
            $            26:2                4:8, 4'9.         121 '3             75:22,                                            88:5,               50,2                 [1; - 25:8

                                                              23 Lu -4:8          75226,                  7 121 - 3:14,             123;11             action 141 ..         device £11 .
     $200 [2]           13 in 3:21           28:5
                                                                                  7611,                    111:14                  able tel             15120,               1 2 '1 2
       74:18,           1411] - 3:22        2006131 -         233 [11 4:3
                                                                                   76110,                 73111-                    7'19,               101 :8,             affected [11
       77:6             15 141 -             110:5,           24 {a1- 4:9,
                                                                                   79:13,                  103:14                   9:13,                123112,              - 90:20
                          3:24,              11037,            4:13,
                                                                                                                                                         123:45             afternoon
            1             55:24,             111:14 _          4:14,               7 9 -2 5 ,
                                                                                   8 0 '1 0 ,
                                                                                                          7:10111-
                                                                                                            9 D '3
                                                                                                                                    30124,
                                                                                                                                    9114, 91 :5        actions [2]            m .. 122:3
                          1D2:23,           2D (11 - 2:9       68113,
     1 [Bi - 3'7,                                                                  81210,                 7:27[1!-                 ab reast[1 ]          n 6812,            age [31                   \

                          10323             2011 je! -         68:17,
       63:11,                                                                      et '1 2                  61'25                   .. 99.8              80:3                 20:12,
                        16 12] -             111112,           77:20,
       65120,                                                  80:17,             30123                   7:30121 -                absolutely          activities             2518,                   :
                                                                                                                                                                                                      |:\ !I
                          3525,              111:15
       72:6,                                                                       4:15, 73:9               1187                    (43 - 22:17,         [2] 26:18,            25:17
                          98:24             2018 121 -         110116
       72:7.                                                                      30-minute                 118:8                   23:13,               78:24              agencies                  II
                         17 [41 .-           B;2, B111        24»hour [1]
       78:19,                                                                                              7'37 [21-                 48:12,            activity [1] -          al - 73:24              II
                          1:19, 4:1         20191241 -          -103:9             lu - 70:13                                                                                                           II
       10o.4.
                                                              2417111 -           31 [11 - 4:18             65'5, 71: 3              54:7               76:21                ag en cyl l )
                           28:21              1:16, 3:7,
       100;9                                                                      35121 ..                 7:50111 .               abuse 11}           actual [1] -            75'i9
                        47041 l11~            8:10,            59:21
      10m ..                                                                       110:1 |                  112322                   t1l/:19            64:15                ago [4]
                          2:9                 3:11            24a 111 - 4:4
       1:24,                                                                       11012                                           ac adem i c          adapted 111            48:3,
                         'IB 111 - 4.3        3:12,           24th [21 -
       3:18,
                         18th [3]             3:15,             101:S,            3:00111                            8               m . 89:4             - 29:19              6825,
        66:1                                                                                                                        ac c eptahl         add re                  6719, 96:3
                          40:5,               3~21,             103*22              122:B                  8 123 - 3:16,
        77:24,                                                                    3:15 12)-                                          e 11] 11~5           62:21              agree [7] -
                          41:12,              8:25, 4'6,       25 [91                                        111114
        87:6,                                                                       118:1                                           accommo             ad d i ti on al         11:6,
                           56:13              417, 458,         8:11 .                                     801 £*1
        8 7 '6                                                                      11819                                            datum                [1] - 69:7            25:1 B,
                         19 [al - 424,        4:9, 4:10,        4:10,                                        28:24
        111:14                                                                    3'41 [1] -                                         42:3               address 13]             2611
                          4:6, 4:7            4:11              4:11,                                      849(1]
      100113 - 2:8                                                                  12212                                           accomplls                8.16,              2617,
                         19!20 [11            4:12,             80:21                                        73:16
      10:00111 ..                                                                                                                    hed 121 -            72:12.                B7'21
                           93:18               4113,            85:10,                                     B500113 ..                                                           101 :13,
        66:23
      10:45 [2] -        19522 11-             4:14,            65:14,                       4               2'3
                                                                                                                                      96'22,               82:8
                                                                                                                                                         ad d ressed           .103124
                                               8:10,            65:22,                                                                110:2
        116:18            2:4                                                      41e1 - 313.              896 U1 -                                                          ahead un -
                                             , 34:13,            70:13,                                                             accord 111 -           [2] - 99:13,
                         19608 up -                                                  3:10.                   114:3                                                               12:22,
      11 is]                                   3819,             10319                                                                23:19                107.19
                           1:24                                                      34:1 ,                                                                                      27:5,
        1:16                                   38:17,          2 5 -m i n u t e                                                     accord in g          Ad mi ti i str
        3:19,
                         19th [12] -
                                               99:17,            [1] . 71:8
                                                                                     348,                             9               121 .. 7015,         ation [41             44'23,
        61:4,              33:24,                                                    55:2,                                                                                       60.1.9
                                               401:12,         252111 - 415                                 9 [5] - 3:17,             88:12                35:7,                                       1
        78:14,             39:15,                                                    102:16                                                                                      79:7,
                                               123'7                                                          3:211                 ac c or di ng           36.2,
                           4014.                               26141 -                                                                                                                                  i
        100:13,                                                                    42[ 11-                                           y [1] - 13:7           74'1 ,               97:24
                                             2023111 -           4:11,                                        37:1 |
        12317              40:5,                                                     111:1                                                                                     alert[61 -
                                                123123           59120,                                       3712.                  ac c os t ed           100:15                                     II
                           41:12,                                                                                                                                                21 :2,                 II
       11:30 la]                                                                                              111:14                  121 69:1 ,         ad ml n l stra
                           42:6,             20thlo1 -           89:24,                                                                                                                                  II
        60~11,
                                                B;6, 8.7.         10141
                                                                                              5             90B(1] -                  69:10                 ti veu l             44 '16,                  I
                           56114,                                                                                                                                                45'B
         5115,                                                                                                89:25                  accou n t [ a]         101:8
                           115:4,               33:24,          26(f11] w          5 14] _ 3:11.                                                                                                       1
         83,21                                                                                                                        - 8:13,             Ad m l n i s tr         45:&                 1

                           11817                34:13            3:20                 59:21.                 911 111 -
       11:39 an -                                                                                                                      18:10_              BtOI'[13} -            4641
                            118~9,              38:4.           27 la] ..             10223,                   86:9
         68120                                                                                                                         8 6 '1 2             9:15,               alerted [1l -
                            120:25              39:12             3:15,               12113                  9:35 I2l~
       11:46 111 -                                                                                                                   ac c u rat e           10:1,                 81 :23
                          1:30 [21 -            57:18,            4112, 86:8        5 : 1 9 - C V-             65.7,
         61:6                                                                                                                         141 - 24116,          1418,               all-
                            114~9,              81:4,           28 [2]-               01873-                   65:24
        '12 16]                                                                                                                        29:16,               16:10,                inclusive
                            11B'20              66:23             4:13,               MAKl1J-                9th 121 -
         3:20,                                                                                                                                              20'5,.               £21 - 74:10,
                                              21 [4] -            10114                                        24:25,                  39:16,
                                                                                      1'4
         7.20,                                                                                                                         77:19                2016,                75:8
                                               8;11.
         14:10                      2          3:25, 4:6,
                                                                29 [2]              5:30 [2] -                 25:7
                                                                                                                                     accu rately            66:13,             allegation
                                                                  4:14.               59:21 I
         8820,                                                                                                                                              9724,                [21 - 69:9,
          83122,
                           2[1a] .. 318,       4£10               123123              61:22                           A                (41 - 55:7,
                                                                                                                                                            110114.              1.19:17
                             4 :1 2 ,         21 st[7] .-       2:59 [31             Sth 131 -
                                                                                                                                       56:9,
          121 '25            74:12,                                                                          ai.m 121 -                8412,                111110,            al l egedl y
                                               33:24,             114:5,               21: 16,
        12-17 £11            75:5,                                                                              6527                    123210              111:11,             UP - 69:12
                                               60:18,             114113,              21121,
          34:14                                                                                                 112:22                accusation            111 ,13,           A l l e n t o wn
                             75:8,             6517,              117:1                21 '24
        12'30 [11 -          76:2,                                                                            a b b r e vi a t e        n ;11 ..            111.17               £11 - 2:3
                                               65'24,            2nd 111 -
         421:25              7615,             81:16,
                                                                                                                ons [11 -               91120              Adm l nl str        allergy: [81
        12:45 111 -          76:7,
                                                                   96:24                        6               41 '17                accused [41           atoms [1] -         .. 42:23,
                                                a2~6,
          1 :1 7             76:14,                                                  6 151 .. 3.13,           Abby 12] -               - 67:13,              28.10               435,
         12th 18]            7 8 :1 2 ,
                                                121 '20
                                                                            3              37:1,                66:18                                      adult [so -           43:9,
                                               22151 - 417,                                                                            6912,
          7.19,              7 6 :1 6 ,                          a 1171 - 214,             3712,                 67:21
                                                                                                                                       89:11 .              57.8,                48.10,
                                                112:13,
          21:17,             100113,                               3'9, 7314.              107:11             abilities 13]            117319               57:11,               49:21 I
                                                112514,
           21:21,            107:15                                73:6,             610 [1s-                   - 25:20 ,             accusing              57:13                54:7
                                                118:22
           2 1 '2 4 ,       2122119{11                              73: 19,                1:25                  25.23,                 121 - 63:22,       3dLllls[1} »        allergies [21
                                               220 in - 4'1
           24:24,            3:13                                   73: 23,           678-9584                   26:9                   67:8                 22:9                - 49:1 ,
                                               22nd13] -
           25:7,            20 [al - 317,                           74:22,                 [1] 1 : 2 5         ability [3] »
                                                10B:4,



35 of 51 sheets
                                                                                    Page 1 to 1 of 17
                                                                                                                                                                                                  1

                                                                                       I
             Case
              Case5:19-cv-01873-MAK
                   5:19-cv-01873-MAK Document
                                      Document86-2 Filed12/05/19
                                               54 Filed  01/13/20 Page
                                                                   Page39
                                                                        39ofof186
                                                                               186

               Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 36 of 181                                                                               T

 49:14            11824,          1&2&           40:20,         award U]            38. 5:7,       44:13,          10216,           62:1
allergylll »      118125,         50 13.          116:15         100.25            11'23           45:26,          120:5            sz-2,
 4B.1'1           119:1 B,        54'2          ate [1] -       aware 115] »       196,            51 :9,        Blandon IN]        S3'3,
allowed [81       119:19          wan             99.5           ' 0:13 ,          30.15,           83.4,           2:4             63:171
 - 1421          answer [251      741,          athletic 111     29:12             34:23,           83 16,       block [1]          66.6,
 Z5 6, 26:7         6.5,          7&18           . 76:23         44.18             53'22,           106:4         42:3              67:7,
alluded (11       10-23,          102213        Bftachbd         56~23,            67:49,         BERKSHI        Board [to] -       73:16,
 .. 109112        115,           approved        121 60:12,      67.18,            957,             - 1 22         B:7, 29:2,       78:19
almostI2] -       14'3,           (21 . 8.7,     63:15           69:4,             9541 ,         b erkscou r      29't2           bounce 111
 9954,            28:22.          se~a          atlachm en       59. 11 |          98:7            treportlng      31:2             - 15 1
 102~1            2711 .         ADW HU'         is [al -        59:14,           Becker's         @gmall.         34:16.          boxful - 9.3
alo no [11        27,8,           3:11 ,         3. 13,          59'16,            [11 - 114:9     com 111         34:19,          boy(1] -
 3 8 '2 5         27:12,          44;             3: 14, 3'16    5911 B.          become I5)       1 :25           39:13            7B'9
ALSO [1] -        27:17,          4:13,         attacks          sans,             - 7:9,         BBi1in [3] -     67:1 B,         bt andl al
 2:12             27225,          444            74'16           52:17,            22:11,          37'15           57:19,           32:25,
altsrnatlve       28. 1 ,         9824          attacked m       62:20             23.11 |         102:€3          57.23,           33:7                        l
 s121             28334,          10v6           . 69'6          93.7,             60,9,          B er t ine -     59:2,           brand-new
 7-4'9, 75-2      500             10141,         7B'3            9-14,             53,18           35:79           she,             131 32:25,
Anemia [so         52:20,         101'16,       attendlll -      106:25           bec om i ng     best{1o;         59:7,            33'7
 - 8s~G,           52'21 I         10822,        57215           107.1             [1] - 2225      9'24             69:8           branded [al                  1

 83:21 I           62:24,         104%          atfendanc       awhlie [1]        bed 11) .-       11:9,            59:13,          - 9713
 89.11 ,           52:25.         104-11         e al -          78:5              6015            11;13,           50:15.         break13]-
 121 '24,          53'1,         Area [1]        112.5                            beginlzl         13:20,          61 '13,          B:B,
 121 .25           54 3,          6 19          Attendant;            B            7:24,           17-2o           61116,           102"3,
Arnendrne          54.15,        am am y                                           111:10          37::3,          62:4,            103220
                                                 ere             background
 nt [12] -         64.12,         7W4,84         71:22                            beginning        8B:5,           71:2            breakfast
                  6915,                                           d [1] -
 10:13,                          areas kg] -    aftendsd                           4) - 3312,      105.15          BB 14,           111 - 94:10                 I
                  79:19,                                          109122                                           90:18
 10:21,                            128.767       11] .. 32:1                       9811 ,          113:15                          breath 111
                   893,          arise 11]                       bad (11 ...                                       10444,
 10'25,                                         attention                          98 13,          123:10                            13110
                   9519,          52.12                           21:4             10922                           105.12,                                      I
 1'l:3,                                          pa) - 17:23,                                     better 12]                       bring [al -
                   95125,                                        balance [5]      begins [1] ..                     105515,
 11:7.                           array111 -      65-25,                                             15:7, 46:1                       43:25,
                   98:14                                          - 11:15,         83'1 B                           10516,
 11 ,1B,                          $42            73:8                                             b etween                           53114,
                 answered                                         94:24,          buhavlor                          1DS:191
 11 ,20,                         assault!        BG:7,                                             114) - 2,18                       71 _-16
                  [al » 52:18,                                    97:15                                             106:3,
 12-19,                           batteryn)      107 10                            [10] -          10:16.                          brings [11
                  67:12                                           98218,                                            11215,
 13.24,                           -74n6         attorney [21                       17:18,          22 3,                             17 23
                 answering                                        95221            6S:4,                            112210
 14-22*                          assessed        .. 123:11                                         26:13.                          broad [1] -
                  111 - 78.8                                     balancing         70:11 I                        b o d yl £ ] -
 14.24,                           lu- 1o5e       123:14                                            4022,                             49.5
                 answers 11]                                      la] - 9549,      75:7,                            30:1,
 15:22                           assessma       attorneys                                          49'18.                          brought
                  - 31 7                                          95:11            7S'22           4920,            81:15
analysis !2}                      HUU-           II) - 3D'1D                                                                         H21 -
                 apologies                                       b8f[2]            76:24,          5018,          bombs 121
 » 64:14,                          Qmzs         auditoriu                                                                            32210,
                  [11 - 11318                                     49:13.            79:3,          549,            74:14,
 104:16                          Assistant        m193..                                                                             40:15.                     r
                                                                  49:22
AND [11          appearli) -      [111 - 822,     she,           based [6] -
                                                                                    95.1,           5e~17,         79'14             42'24,                     i
 1 :16            78:18           W 1 /,          52'14,                           105 19,         62.18.         Boone{2l ..        76.9,
                 APPEARA                                           34:12,          'l07'1          B5:9,           e 19, 8-7
and. » l*l ..                     14:9,           81 ,8.                                                                             77:12,
                  NCESI1l                                         17:111          behavioral       85:15,         bordering
 46:14                            14114,         B1123,                                                                              8o. 24,
                                                                  21:14,                           98:17
angry [2]         2:1             16:4           82,5                              £11 - 71 .2                      al 7 6 ,2 6      84:13,
                 applicatio                                       5513,           behaviors                       b or i n g s ]
 60:23,                           23.23,          84'25,                                          big Is]                            BB'1 T,
                                                                  7112,                                             53'23
  82:4            ns 12]          24:2,          B5:6,                             111 - 121:7      37.23,                           90118,
                                                                  119:22                                          Boravlkfag
AnnMarie          100:14,         32:23           85.10,                          behind [by -     783,                              Q2 12,
                                                                 basis 111         35:15,          79:13.          .- 42:17,
 118] -           100.17          48:15,          85:14                                                                              92117,
                                                                  9'1              39:6,           112225,         44:9
  42:17,         applies [11 -    6912,         August151 -                                                                          118'20
                  26:17           69:10                          Bates IX] -       40-18           113.21          44'2D,          build111 -
  84'6                                           111'B,
                 appreciate      assume [7]
                                                                  28:24           belieflll -     bInder'41 -      B1 -24,           24~4
  84:11                                          111 :14,
                                                                 BCIU in           107 13                           82.1
 B4'13,           [11 - 110.3     .. 6:6,        111:15                                            29:18                           building £63
                 appreclati                                        g.17. 9.19     believes 12/     34:2,            82:15                                       I
  85210,                           t7:11 |      authority                                                                            .. 13:18,
                                                                 became (21                        119:11 ,        82'20,
  85.18,          ve111           35:19,         [11 26:14                         . 26121 I                                         15:41,
                                  36'25,                           4 11 D:8,       27:1            120.1           B5:B.                                        I
 112.24           55:1                          available                                                                            28,10,
                                                                   111 '13        belonging                         119-3
  114'f31        approach         4a~4,           14] - 87:2.                                     bit [by -                          71:23,
                                                                 BECKER                            16:21          boss 121 -
  11422,          s I*1           61:19,          879,                             s [11                                             120116,
  11510,          12'15            99.20                          it - 1 9.        85:15            42:12,          B0,23,           120123
                                                  90122.
                                 assuming
                                                                  1~15, 6:2,      bonef if m        5D'10           118312         built fu -
  115:13,        appropriate                      »l1E'20
                                                                  123:4,                            53:21 |       bothered
 11521            e [9] -         151 B'19,     avenue [1] -                       5:25                                              95:3
                                                                  123:5                             59:10,          113 - 90-6
  116'16,         10117,           39:10,        14'13                            Berks [73 -                                      bulletin [21
                                                                 8ecker0111                         83'14,        bottomia] -
  11s»23,         11'17,          39:19,                                           9,20                                              .. 36: 11,



                                                                Page 2 tozof 17                                                                36 off s heets

                                                                                                              Joint Appendix00183
                   Case
                    Case5:19-cv-01873-MAK
                         5:19-cv-01873-MAK Document
                                            Document86-2 Filed12/05/19
                                                     54 Filed  01/13/20 Page
                                                                         Page40
                                                                              40ofof186
                                                                                     186

                     Case 5119-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 37 of 181                                                                         'T

         96.15          95:6,           92.15.         changed           113:13            closely in; -    cotrlfotiab     37112,          connect 12]
        buMednp         85:14,          98.15           W ' I2:4        Glass [9] ..        13 16,           je141 -        39'23,           . 68:18,
         5617           9.6:B,          117116         changes 111       1323,              15'3,            28:5,          40115            120.21
        Builymg 121     97:12          caseload         - 72. to          17:7\              20220,          28:7           42'20,          cohnectio
                        98~6,           [1] - 42:1                                          35:7,            28.8,          42:24,           n [go               I
         - 4.5
        buUwng          108,3,         castle] -
                                                       changing
                                                        in - 23:16
                                                                         197,
                                                                         72.23               35:11 .         57:14          48: 11 |          81124,
                                                                                                                                                                 I
                        11212.          B2:5,          chapter[11         ?6:20.             36:2                           48:13            85:14
         UU'
                        118 17                                                             Clubgsl
                                                                                                            COI1lil1Q{6]
                                                                                                                            51 .2
                                                                                                                                                                 !
         6815                           QDL11 I         - 93:13          76:22,                              .. 33:12,                      Consenill]
         87.14,                         93:13,         charge [1]        86.6,               100:14,         50'17,         51 '15           .. 3.22
                                                                                                                                                                 I
         762&               C           93123,          77'13             H0'18              100118:         56216,         100:5,          conseque
         77 2,                          94:1           chase 111 -      classes [1]         100224           59225,         118:19           not lt]
                       cafeteria
         77,8,
         7W&
                        la) - 102'4,
                                       C asi e!
                                        3~24
                                                        24:7
                                                       shack la] -
                                                                           24:14
                                                                        classmate
                                                                                           ciublu ..
                                                                                             26. 18
                                                                                                             87¢12
                                                                                                            comment
                                                                                                                           concerned
                                                                                                                            [so - 45:4 r
                                                                                                                                              80:7
                                                                                                                                            conseque
                                                                                                                                                                 i
         7z1m
                        102'8,
                        102:13
                                       casting (11       59 22,          (1] - 27:12       co [ss] -       m - 11:14,       66:6,            ncaé12]-            8
         7rwa                           - 38:13         6D:3, 784       classroom            13:13,        11.14,           109:3            73:21
                       calendar                                                                                            concerns
         B&1&                          causedll] -     checked13]        1141 - 9 24,        26:17,         87.1,                             8012
                        m .. 423
         8&1&                           45:6            - 59:19,         11 .16,             78:23          87;9            new - 37.8,     consider
                       maim 14) -                                                                                           37-17,
         90-11                          becker@         BS we,           11'21,            Co121»          BM1 I                             121 . 16:24.
                        71.10,                                                                                              37:20,                               r
        bunchin-                         ovsdpa.        78.12             12 16,             31 :18,        87:15,                            16'1
                        84:19,                                                                                              37.22,
         52,s,                          org111 ..      Chief 141 ..       13.7,              107:8          11721                           Cnnsideti
                        90.10,                                                                                              35.16,
         102:19                         B.13            2U'21 \           17:3,            co-            comments                           fig U]
        bus[z3 -
                        91:4
                                       cc'd [2] -       45:19,           1'/:7,              curricuiar    [ at 5823         38:19,          101 6               Ii
                       calmed121 .                                                                                          481 B,
         792&                           99,*2,          46:2, 46 B        19.5,              re - 26:17   Commissar                         consistent
                        90:23,                                                                                              62:6,
         7711                           12116          child ¥11 -        19.15,           Co-              on [1] ..                        11] - 44.21
                        91:1                                                                                                62'14
        business                       cell 111         18-4              19:25,             curricular     123-23                          consult(1]
                       Cambria [al                                        20:5,                           commit{1]         72.13,
         CV 11M0,                       103;15         choice 111 -                         [11 - 31 :18                                     » 3114
                        .. 38:25,                                         21 .8                                             7e~1a
         2?2                           Cef\tHT UI       61 '21                             no-             . 77:7                           contents]
                        392,                                              72.19,                                            94~25,                               i
         10919,                         2:8            choose U]                            currlcular    com m on                           - 34:20,
                        88:11 I                                           105:12                                             97:16,
          122.1,                       Central Isl -    - 75:25                             I               12] 38.16,                       482, 99:7
                        104:20,                                         c1ear111] -                                          98:15
         122~2                          44:13,         chose [13                            extranurricl 13r58:24                           contests
                        105:23,                                                                                              99-»1 B
        busyRJ~                         45:25,          1D8:5             15112,            11/ - 76:23   Commonw                            [11 - 76-23
                        108.9,                                            19 4,                                             10416
         975,979                        51 -g          chosen m                            Co-              ealth [11 -                     context 133
                        10935,                                            20:1,                                            concer!{1]
        BYHW-                          cerem ony           78~1                             Defendants      12321                            .- 35:5,
                        121:5                                             36:13,                                            .. 13.19
         3.2, 5:6.
                                        5111           Chris HJ -                           in - 107 8    community                           36.41 39:2
                       cambrla 13]                                        53'3,                                            conclude
           ML                           101:1           34.23                              co~teacher       ate £71                         contlnuatl
                        » 8a~21 ,                                         saws,                                             (11 .. 42:14
         121                           certain [21 -   Christoph                            [11 - 13:13     53:10                            on la] -
                        99:12,                                            70-6,                                            concluded
         122&                           15:12,           er[1I - 3:3                       coach L41 -    communism;                         74 12,
                        108:14                                            85125,                                             121 - 89:12,
         1447                           24:'2          CHRISTO                              110,20,         ation 42]                        76:11 x
                       CaMp[1]                                            86:1,                                              122:7
         18.24,                        certainly 121    PHER [so ..                         1 10:21         31124,                           78:19
                        2:9                                               96'16,                                           con cl u si o
         242;                           .. 9617,         1,B, 1'15,                          110.22         32:5                            continue
                       candidate                                          95:17                                              n I2] -
         279                            121:2            5.2                               Cnaehlng       complete                           111) - 23:7,
         304%           12] -                                           clear-nut                                            6B'25
                                       CERTIFIC          123'4                              111 - 33:9       121                             96125
                        100:16,                                           [11 - 15:' 2                                         15:12
         325                            ATE (11 »        123:5                             code 111 -        1U2"lB,                        continued
                        105:16                                                                                                                                   I5
         3&2                            12311          circle [1]
                                                                        cleared m           14:25            102220        Conductli]
                       Candidly                                                                                                               m»
         4718                          cerziricati       10Q~22             85:14          Cl>deI21 -       complaiel          4.15           110:24
                        in - 88,3                                       clearer in] -                                      conductlsl
         498                            un U)          cited [1]                            4:15, 16-8       vm .                           contrlbuta
         50 24 ,       candor{1] -                                        104.10,                                            .. 10:18
                                        7:18             76:12                             COLEMAN           54 12                           d111 -
         522;           26'21                                             104:12,                                          Conferenr,
                                       Certified Lu    civIl la]                            m - 2'7         comp l l cat                     79:21
         534           cannotlu ,-                                        115:12                                             e [11 3:20
                                        , 1:23           95'2D,                            collaborate       ed [']                         conversati
         5320,          16:8                                            clearestul                                         conferenc
                                       certified [3]     101 :B,                             e 111 - 83:5    30-17                            on 13111 -
         5114          car [4]                                             72.7                                              e lu
                                        . 7'20.          10117                             callaboraii      <;omplies                         5:14,
         sszq           40.11 ,                                         clerical 11] -                                       41 .13
                                        13'B,          civllly[2l -                         ve m -           181 - 28:22                      9.2.7,
         6211,           83:22,                                           6:14                                             confirm 12]
                                         59:16          94 24                               15'9             34:4,                            22 10,
         6413           85:16                                           Clinic 11]                                           . 39:16,
         6&1&           1083           certify W        95:4
                                                                          B4'9
                                                                                            15:16            E022,
                                                                                                                             41:11
                                                                                                                                              22 12,             I
                                        123:5          clarificatio                        collaborati       63,7,                            22.25,
         6TH&          career [1]                                       close 15] -                                        conflict 13]
                                       cetera 111 -     nm                                  velygv]          66:2,                            23 1,
         6516,          2812                                              23324,                                             - 49:15,
                                        74'14           112;4                               20:22            73:81 ,                          23:4
         741           case [9] -                                         60:10,                                             49.18,
                                       chain 121 -     clarify [s]-                        college [61 -     112:15,                          a5-1 ,
         75&             9.5.                                             84.7,                                              94;22
                                        4:11, 4:*2       6:4,                               23:11 ,           t2 ' i ' 4                      57.1 I
         7723            34'1G,                                           101:23,
                                       chance la]       65.12,                              24:14,          concern        confusing          57-3,
         7813           45:21 I                                           113,9
                                         369,            91:11                              25.11 »           113] -         m - 95:16        58 2,
         791&            66l1 B,                                        closed (21                                         congratula
                                        111 .21 ,      clarifying                           110'7             11:'I2,                         sz 18,
         8414           7015,                                             62:10,
                                         111:23                                             110:20            36:16,         tions111         67:3,
                        74 '11,                         11]
         90'24                                                            8953                                                5:20


37 of 51 5heeE                                                         Page 3 to 3 of 17                                                                    3
                                                                                                                      Joint Appendix00184
           Case
            Case5:19-cv-01873-MAK
                 5:19-cv-01873-MAK Document
                                    Document86-2 Filed12/05/19
                                             54 Filed  01/13/20 Page
                                                                 Page41
                                                                      41ofof186
                                                                             186

                Case 5:19~cv-01873-MAK Document 48-2 Filed 12/03/19 Page 38 of 181

 73:14.            212           107112,         18:10,            76'21               66-15,        10712,           determine        73'8
 72:11 ,          Corpotaie      110-9,          3214,            Cyberlll             39'24,        121117            del             79:16,
 85:21 »           Lu - 2.8      111~15_         32.6,             4:5                 71:19        decline [1]        38:13           5213
 8B:6,            correct{7¢l    M me,           71 :7.           cyberm -             81:2,         27:16            davelopm        directed 14)
 86:16             - s,1s,       112~11,         102:10            7B'2D               115,4        d6BTI\Ed I1]       ant[s1          - 43.8 ,
 88:19.            5-16,         114218         courses m                             deadHne$       - 74:1            9:17,           84~20 I
 88:22,            6:17, 7;8,    11420,          . 12'1 r                 D            U] 41:23     defendant          51112,          102215,
 68:25,            8:14,         11421,          12:3                                 deaH14l~       s 111 1. 32       63:7            103:23
 BOIB,                           121113,                           daily111 »          11:25,                                         direction
                   B:35                         COURTIER)                                           D efendant        devices [*1
 90:16,                          121221 I        -14,t22            36'24              13:7,                                           up » 28:17
                   8'17.                                                                             s [21             -77:6
 98:10,                          121'22                            dancelsi .-         18:14,                                         directly la]
                   8:21                         Court la) -                                          2 10             Das her's
                                                                    11313,             18:15,                                          .. 2B:15,
 98:1 B,           10.7,        Correctlzl       1:23,                                               107:B             (1] 85:3
                                                                    113:5,             2D'1S,                                          4S'B,
 97217,            10'13         »98'3,          2:19,                                              deviance 111      dialogue
 97:22,                                                             113:8,             21 '16                                          90'14
                   10:14         114111          123220                                              -76:9              11 - 38-9
 103222,                                                            11&a               22 14,
                   10:21,       corrsctiy       cou rtesy                                           defiant ffg       difference      Director IB]
                                                                    113113,
 10-4.19.          11.7,         m- 37.19,       [ 1 1 4 4 '1 6                        23:15,        79,23             [21 - 19 17,    - 31:18,
 105.9.                                                             113' 17,           42'5,
                   11-25,        40~6,          coveted HJ                                          definitely         72:17           39:3,
 106'22            15:10,        40'10,                             11349,             48:17,
                                                 . 12'4                                              |2)- 22:21 ,     difference       892,
                                                                    1182,
 108111,           16:16,        40112          createlzl                              49.11,        3B'20             s.121           69:10
 11s.5,                                                             116.15             79 13,
                   17.3,         77:1,           31'23,                                             degree [23         21:13,          117:'19
 117:5,             17.10,       B3'2,                             danc e- off         93.1, 93'4                                     dlsabilitve
                                                 33-16                                               7:17, 9'11        22:3
 11B:1 ,           17:12,        94.20                              [21 .. 116:2,     dealinglal                                       811]
                                                created 11]                                         DENIANDE          different
 119-7             19'18.       counsel's]                           *165'5            - 10.8,                                         107:9
                                                   99:11                                             D [11 1:7         UP] -
convcrsati         21:9.         -2.18,                            dangerous           2e~14,
                                                creuibiiity                                         DENNEHE            13.110         disability
 ons 124) -        23:10,        123'11,                            9}-1141            91:3
                                                 [1] -26:3                                           Yu) - 2 7         14-19,          in -
 9:16,             23~11         123:14                            Danieljzl -        deals in
                                                credits 15] -                                       Departure          14-18,          107:14
                    23:17       COUl'1S8i(31                        6:19. 8'7          72.16
 12: 2,                                           25:12,                                              nt151            16.4,          disagree
 12-9,             26:14,        - 47'131                          DAT EI1] -         D8b{H-
                                                 11046,                                              31-12,             17:15,         [12] ..
 16: 3,            26:15,        58'17,                             1:16               115 20                                          22:11 I
                                                 110125,                                             44-13,            48-11 ,
 16 9,              26:16,       73,13                             date 151 -         decide1a3-                                       25:1 B,
                                                 111:1 I                                             51 '10,           22:13.
 22-21 I           26:19,       Ccunseior                           5542,              23:2                                            26:t,
                                                 11112                                               5315,             23:4
 36:45,             354.         151' 54:21,    cross 121
                                                                    78:18,             33:11,                                          87'2'1 I
                                                                                                     54:22             2312,
 37:4.              37:15,       81'25            1o-17
                                                                    10219,             84:15                           23:19,          94124,
                                                                                                    DEPONEN
 3B:5,              37:16,       B2'2                               103 19            decided pa                                       95.5,
                                                  89:2                                               7 Lu - 1.15       24:21,
 77: 45,           39:14,        8819,                              1D3'23             .. 4228,                                        96'11,
                                                crosses UP                                          depos i ti on      48-3,
 87:40,            40:3,         105:23                            d a t e d l y; -    42-10,                                          97:16,
                                                 -. 11:1 B                                           Le] - 5:15,       52120,
 93:16,            40:16,       Counselor                           3:7, 3:10,          84:22                           72'22,         98 1,
                                                CWWQW-                                               122:7.
 94223,            4421,         s 131 -                            3.11,             dedsW n                                          98:B,
                                                  69.5,                                              123:4,             79:1,
 95.11 |           46.10,        42:16,                             3:131                                               792,            98.9,
                                                  pa;                                  128]          123:8,
 95 18,            48'16         85'12,           90:10
                                                                    3 15,              'l3'14                           97.23,          9849
                                                                    3:21,                            12315,
 98:17,             83:10,       104.21         c uri ousu)                            13:19,                           119:12,       disagreed
                                                                    3:25 4-7                         123:13
 99'16,             63:11       County 141 ..     - 36:4                               15:6,                            12016          m-
                                                                    418, 4,9,                       describe
 99:21,             65:17,       9:20,          Curricular                             1559,                          di fferentl y     119.12
                                                                    440,                              12] - 56'&
 101 '16,           65'24,       8314,            £11 - 31.18                          20:23,                          In - 18:21 ,   dlsagreem
                                                                                                      B3'9
 108:11,            66'13.       83:16                              4:13,              65.2,
                                                curricular                                          d es c r i b es    1622,            ant U]
 10B:20,           66"15,        1D84                                4'14, 63'2        65.5
                                                 lu .. 28:17                                         11] - 55:24       17:2,            50:8
 109'5,             6/:4.                                           datesm -           70:1 ,
                                couple 1131     curricular)                                         dE5CRIPT            21 16,        disagreer
 11B:3              87:10,                                        la 39:14             70:4,
                                 _ 37:11,        exfxacurrlcn                                                          22:14,          ents [21 -
                                                                   slaughter                         ION [11
c onvey ed          68.20,       39:12,                                                'r'1:3,                          5012,          45.1 B
                                                 lu - 76'23                                          3,5
                    $9'14,                                          15) - 21 :11       71:25,
 113                             48:3,          cursed 121 ..                                       de8iled(23          50:11          95'20
 100.10             71:1 I,      71:18                              88:11 ,            79.21,                         Dilks 151       discipllnar
                                                 1313, '13'9
                                                                    8&1&                             - 36'10\
copies[1} -         71'1B,       82.9,                                                 80:14,                           1:23,          Ian la) -
                                                nursing [21                                          101 :11
 78:18              71 '25,      a2.17,                             88:17,             80:19                            5.25,
                                                   11 71,                                           Detective                          10:15,
cops W              72:1,        88'1 .                             88.19              80:21 I                         12'3'3,
                                                 18:1                                                p] - 51'11 ,                      12 20
 116 18             73:5         10012,                            Dawn 111            80:24,                           123. 18,
                                                cuss 111                                             53:6                              49:10
copyll]             81:22,                                          121:s              80:25.
                                 10B:11,         19.22                                              detention           123:19        Disclplinar
 78:15              B2,3,        109 21,                           day-to»day           81:5,
                                                cussed W                                                              diploma 111      y128,
                                                                    £11 - 9:1                         In B017
curdle [21 ..       B2,6,        110:25,                                               81.14,                          - 109:1         75:1,
                                                 17:5              daycare 131                      determinat
 56:17.             82:7         115.4,                                                 94:4,                         dlrectgsl -      75:16
                                                cut iz] -                                            Ion $11 -
 B7'20              B4'23        118:18                             - 102-22,           104'24,                        26.20,         disclplinar
                                                 13:5,                                               109116
corner re -         B5'23,      course wl                           1 D'3'4,           105:2                           26:25,
                                                 15'12              10818                           determine                           Y let - 919,
 73.17              80-6,        9:11 .                                                105.6,                          55125,
                                                cuktlng [3] -                                        121 46'19                          64:21
UORNERS             91:14,       12:S,                             days [el -           'lO5:8,                        67:7,
                                                 76:20,                                              100.24                             74.8,
 TONE I1) ..        106:6,       15715                              2123                1C6.1Q,                        69:12,


                                                                  Page 4 to 4 of 17                                                             38 of4 sheet:
                                                                                                               Joint A.ppendix00185
                    Case
                     Case5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                                             Document86-2 Filed12/05/19
                                                      54 Filed  01/13/20 Page
                                                                          Page42
                                                                               42ofof186
                                                                                      186

                       Case 5:19-cv~01873-MAK Document 48-2 Filed 12/03/19 Page 39 of 181

         7&&              ns [al -          6:20.           14:24         98217,              29:4,           77'25         Education        end 1523 -
         75:13,           56223,            6125,          down [za] -    99:1,               57.1            78.1,          lz] 41 , 2D ,     3"/:2,
         75:15.           97'14             7 23,           8.1. 7'5.     99'3,               58:8,           86112,         106'24            47:12,
         75.16           dishonest          7'25 B:2,       27:21 I       99:11 I             62~3,           101 .4        education          55:19,
         75'20            [1] - 72:23       8.4, 22:2       28.3          9B'15,              $5'23           102'2          151 - 12'11 .     87 15,
        Discipline       d ism issal        25'4,           30:4,         99:22,              6S:B,           102:4,         12'12.            93:13,
         (41 . 3:9,        [21 --           31 4            30,11 ,       99:24,              70-14,          102:10,        88: 19,           mm |
         3'18,             11823,           4513,           33:17,        99-26,              837,            103:7,         88'20,            '102.14,
         3:79, 66:4        117. 1           57'1.           52.13,        100 B.              85 21,          103-21,        11014             10347,
        discipline       disnrdern]         75:19,          61 '24,       101.4,              90123,          104.s,        education          1D9223,
         we - 918,        -88:22            111 -e          71 ,s,        101214,             94:22,          104 9,         al la] -          110:17
         10:5,           displeasur        Districts IN]    71.15,        101.16,             102218,         11219,         7:17,             111:3,
         10'&             e [1] -           . 12:14         71 '21        10120,              121 .8          115 11.        9.11 .            122.1
         11n%             35°12            disturbance      B4-2,         102:2,             dutyu]           42125,         111'1           endanger
         12 8,           disrespect         0113-           84:9,         1o2~5,              103'5           121:16        education          11? 73:21
         13:25,           m - 70:B,          121:15         84:19,        102.17,                            a-mails (5I*    ally(11         ended (25 -
         14:20,           76:9.            doctor[1]        87:20,        103325,                 E           8:25, 9.2,     9: 8             83:12,
         14-24,           77'11 I            107-21         9D'23.        104,19                              39'15,        educator          118:1
                                                                          106222,            E-mall no] -      80:14,
         15'17,           77:12,           document         91:W ,                                                           [a] - 22:22,    en forc em e
                                                                                              3:10,           102:11
         *5.l2Dv          78:12,            110] -          91'4,         116:17,                                            26.13,           nt12] -
                                                            103114,       115219,             3 11, 4'7,     early I?)
         '7:9,            9515,              28.24,                                                                          72:16            73:24,
                                                            112120,       11 B'11              4:B, 4'9,      82124,
         18:20.           95'20              29.6,                                                                          effectlu 1         75:19
                                                                                              4'10,            87:4
         18 23,          disrespect          29-1           114:4.         12116                                             72.25           en g ag ed
                                                                                              d 'f1,         easier[1]
         19:1              ed [10] -         30:2           115113,       drafting [13                                      effentivnn        M1 - 22.4
                                                                                               4 12,           28:19
         19:5,            54:1 ,             34:7,          117:22,        -.. 99.2                                          ess 111         enrollment
                                                                                               4'13, 444
         1&24,             64'5              55217.         118124,      Drama Is] -                         easllylll -      26'9            (11 - 25:12
                                                            119:24,                          e-mall 155] -
         2e~8             64:8,              61:2                         31:12,                              17:14         eight (11        environme
                                                                                              B'13, 9:3,
         28:13,           67:22,             55:10,         120:16,       100:14                             Eastern]        80:8             nt l*]
                                                            120:20                            34:5,
         60:15,           67.25.             66.3,                        100117,                             101 .23       EIP in -          20:8
                                                                                              34.6,
         e6-12,            68.2,             6B'5,         Dr1571 -       100:24                             EA$TERN          41 :15         Ephrata [1]
                                                            2:13,                             34:&
         70216,            65.5,             es 24,                       117:19                              lu - 1:1      eitheqe] -        - we-22
                                                                                              34:20,
         72:17,            69:18,            73:1'          15:2,         drama 17] -                        easy [11         9:7 2915,      equally [11 -
                                                                                              34'23,
          7381,            70'25             73115,          35.7,         26,18,                             15113           30-5,           24'12
                                                                                              35:2,
          73125,          BO:t2              78-10,         36-2,          56,12                             831iT\Q[4 ..     41112,         eq u i p m en t
                                                                                              3515,
         80:2,           disrespect          88:20,         36'3,          56:24,                             56.22,          98:18,          11] - 74:18
                                                                                              3615,
         106,12            ful [9] -         10o:2          38:8,          57.7,                              91:16,          113,25         escalated
                                                                                              3715,
         discipllnG        19:20,          document         36,10          107:5,                             91:22         eiecironic        m - 41'3
                                                            35216,                            40:4,
          d go]            22,4              S[2]~                         115:15                            ECKI1) .        111 - 77 4       55:4,
                                                                                              40:20,
          12:18,           22:11 ,           28.18          37:6,          12118                              1'2           elemenfar         55 10
                                                                                              41 :11 ,
          13:22,          22. 15,            72:8           SBIG,         dreams 11]                         Eck [18] -                       55:25
                                                                                              54:25,                         y [41 .-
          8s-4             23,1 I          dog 111-         45'22,         - 24'B                             3'13           21 :19,          56-3,
                                                                                              65:3
        dlsciplinin        42:22,            69:24          50:11,        dress [1]-                          3'18,           23:22,          56~8,
                                                                                                                                                                   F




                                                            62-22,                            55.8,
         g lu-             67'161          dvgs m-                         14,25                              8:19,          24~3,            56.17
                                                                                              55'19 l
         21 .14            79123,            53 14          65'1 x        Drive [2]-                          5 10           25:15            escalating
                                                                                              55123,
        discovery          95:1            done 161         68:10,         1.24, 2 a                          40:8,         eligible 11]       [11 40~22
                                                            80:13,                            59119,
          121 - 73:13,   disrupting          9:7,                         driving 12) -                       40114,          110.26          escalation           I
                                                                                              59:23,
          10%8             [13 19:16         11:24,          81 *6,        84.1                               62:18,        em ergenci         up - 56.*5
                                                             81 .14,                          6D.2,
         discuss [13      disruption         17.20,                        103:14                             66.24,          es 118 -        esp ecially
                                                                                              60:4
          . 75:23          [1] 72.20         31123,          B2'1D,       drove £11 -                         113:2                            la] - s4:a,
                                                                                              60.8.                           53:15
         discussed                           46121,         B4:9            100~3                             113111,
                          disruptive                                                          50-10,                        em elgenc          99110,
          141 » 43:12,     13] - 75:7,       104:17          84-21 I      do 11] -                            1136,                            101 '23
                                                                                              BD'13,                         y I1] -
          70214,           76122,          dDOl'[16]-        85:4,         1 3 ,5                             113119,                         Esquire 12]
                                                                                              B0'23,                         74:18
                                            16'6,            86:14,       duaI111 ..                          114~e,
          88. 14,          78:24                                                              60-25,                        em otional         - 2~3, 2:8          l
          94: 9                             16:11,           88'1D,        25112                              1'I4114,                        essentially
                          distinctly                                                          6118,                           18] - B2:24.
                                            16:13,           9013,        duly 14                             115113,
         discussen         11] 35:23                                                          $1 7                            101 :9,          111-
                                                             93'1S,        513, 123:6                         116:20,
          g [1]           DISTRICT          17:17,                                            61:24,                          121 : t5         174:25
          34: 20                            22:19,           94 B,        during [20]                         11919                           e111!
                           [3] .. 111,                                                        61 :25,                       em otion s
                                            31:23,           94'13,        - B'12,                           Eck's 11]
         d iacu ssio       1,1, 1'6                                                           62:22,                         11] 90:10         74,14
                                            62-9,            94.23,        13:23,                             73'4                            evaluate 161
          n (41 -         district [2] -                                                      6815.                         em p loyed
                                            62:13,           95.11 ,       1717,                             Eds]
          61:13,            9:15,                                                             8810,                           12) - 6:15.      , 10422,
                                            B5"18            95'12,        17115,                             39:3
          9&2L             33:15                                                              68:19,                          123:14           105. 17,
                                           doors[ 1] -       95. 19,       17'17,                            ED 1zl -
          105'21 I        District[15]                                                         69-21 I                       employee          105.24,
                                            52'5             98:15,        19:13,                             12115                            106:10,
          121.8            - 1:8,                                                             71 :1B,                         Iii - 1-11
                                           doubt{11-         95:20,        19:19,                             121114
         discussio         6:16,


39 of SJ sheets                                                          Page 5 to 5 of 17                                                                     5
                                                                                                                    Joint Appendix001 86
         Case
          Case5:19-cv-01873-MAK
               5:19-cv-01873-MAK Document
                                  Document86-2 Filed12/05/19
                                           54 Filed  01/13/20 Page
                                                               Page43
                                                                    43ofof186
                                                                           186
                                                                 I MN ln1 mlllllm mvmmnnmnw   MM



               Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 40 of 181

 1085,           examples         .. 123123        <83-22                   58.13,              74117           99.15,            * 0 4 :2 2       43'11
 121 '12          12) - 74:B,    explain 121 -    facts 131 ..              S'3'25,           fi r ew or ks      103 B,           106 18,        full [A] -
Evaluate Lu       752             68122,            9:4,                    84-16,             lax - 74.14.      111:24,          106'20,         30'5.
 .. 107312       excepts]         78:17             13: 14,                 67.24,             79.14,           118118,           107:12          112,20,
evalual€d         819            expl ai ned        55 22                   68:1               80'1              119:22           107:25          112:21 I
 lil ..          exhibit [a] -    [9] - 44:4.     fa Cully [21              S9'5,             FIRM111          follow~up          109' 17          114:4
 105140,          sons            54.19.            29: 11                  69:17,             2:2               lt) .. 99:15   forth [43        fully 11) -
 10S'16           892&            64:23,            37 '8                   70:19,            Firstna; -       follow-ups         9:13,           123'10
Evaluation        9820            60' 12,         failed is] ..             70:24,             10213,            [*J              32:2.          func ti ons
 um 3:13         Exurb&mq         6a1&              104 .s,                 7812,              10:21             118.18           893,            113 - 76:22
evaluation        - zazt          70:15,            101:13,                 B0112.             10:25,          followed [21       83:19          future 11] -
 12)              a4n,            71:7, 85:9        101 :15,                85:22,             11 -a,            . 21 '25       forward15;         93:15
 1D7.16,          55:2,          exploded           1D3'24,                 90314,             11~7,             22-2             - BO:161
 109*11           60:21 I         m » 48'21         10411                   91 .9              11:16,          following          69:14,                G
Evaluator         E&4,           expound          failure [1} -             10318,             11:20,           14] - 47,1.       93:18,
                                                                            1 D37,                                                96'231         gambling
 [11 .. 3,22      65:14,          [11 -             77:1                                       12:19,           74'11 ,
                                                                            11349,                                                102'14          [2] - 74:21,
evening [8]       55:22,          111322          F airll} -                                   13:24,           121:10,
                  sen,                                                      113:25             14'22,           12222           four [ca] -       80.1
 .. 16:20,                       express 241        24-25
                  ea~2o,                                                   FERRIZZI            14!24,          follows [1] -      23'24,         gather [2] -
 57-16.                           - 25 19,        fair 12] -
                   6843,          25.23 |                                   111 1:2            15-22,            5'5              52.19,          21:7,
 59 B,                                              6:6, 4815
                  681             68,10                                    Ferrizzi (41        54'5                               98:14           46'73
 65.2,                                            fail 111 -                                                   food iz; -
                  72:5,                                                     we3223,           firstns] -                        Fox 113          general 141
 s8,2.                           expressed          33:4                                                         48:11 ,
                  729,                                                       5:10, 94'2         6'3, 6:14:                        1 :24           . 9 5.
 80:15,                           131 - 22'16,    falls 111 -                                                    90'15
                  738,                                                     few 131 -            7:11 ,                          frame 111         21:22,
 11:3:3,                          37:17,            74223                                                      FORI1] ..
                  77:24,                                                     5:22, 9:5,         23:25,                                            109-17,
 121 '9                           99. 18          f am i l i ar l y                                              1:1              102, 18
events 12] -      7814                                                       96:3               2e:a,                           freedoms          117 12
                                 expression          - 29.5                                                    foregoing
 33:23,           81:10,                                                   flss [1] -           29-18,                           111 - 23:20     generally
                                  9F1l 25:8         29:13,                                                       111 - 123.6
 59~11            887,           expressio          35.10,                   16:2               31:21 I        foresight        Friday [21 -       [11]
                  89:20,                                                   infth 11] -          33:18,                                             10:20,
evidence                          nu .. 22:5        35:17,                                                      111 50 is        83:1 ,
                  98:241                                                     111-a,             35'13,                           101 11            1&1
 [31 21 '11 l                    Expresslo          55:22                                                      forget[c1 -
                  1014                                                                          41:1 ,                                             3&1Q
 27:5,                            nl                8418,                    111~a                               60:12,         friend la]
                  107n1,                                                   fightlay             4119,                             22:24,           41-14,
 46-14                            Disiributlo       108:21                                                       81121 I
                   11244                                                                        63:12,                                             5017,
exacl[s} ,,                       12] - 4.1 ,     family Is;                 16:17.                              75:10,           49'17
 14:16,           1215                                                       2'3 -22,           96'25,                          friends [5] -      et,
                                  28225             22:25,                                                       87.5
 16'1            EXHIBITS                           37:15                    21'23              110:17,          89:16,           19:21 ,          7818,
                                 exp u l si on
 53:13            Iq-35                                                    fightlng121          121.11                            21:1 ,           79:22
                                  [11 -. 75,18      4444,                                                        92:16
 63:16,          exit111 -                          59:9,                    .. 21:20,        fishing [1] -    fargona] -         49:20,           107:3,
                                 Expul si on
 54:22            SUB                                                         77'1              20125                                              109213,
                                  IN - 4:3          94:10                                                        74 3,             50.1 , 50:2
                 expectwl                                                  file 121 -         five [5] -                        iront1111 -
                                                                                                                                                   109516
exactly LSI -                    exten tl l ]     far 121 -                                                      74.6, 75:1
                  26:16,                                                                                                                         Gifted [1]
 14:6,                             89:3             16 12                     43:20,            7:12,          Form [51 -          19:7,
 37:22,           4447,                                                       116219            7:14,                              28:5,
                                                                                                                                                  41:21
                                 extinguish         59:12                                                        3:9, 3:13,
                  101:10                                                   tiling 11] -         B4'6,                                            GIP [1] -
 57:22,                           erm .           farfetched                                                     344,              28: 1 B,
                 expectatfo                                                  2:19               110110,                            32:12,         41:21
 79'4                             74:17            111 - 49:4                                                    3:18,
 B4'1B,           ns [2] -                                                 flnanoiallq          111:10           3:19, 3:22        62:6,         girlfriend
                                 extra 113 »      fastll]
 92 12,            9911                             102:14                   .. 53.6          Iliplz]          form [ze] -         62:13,         In 53-25
                                  26'17
 92'16,           99:19                                                    financially          83:11                              72:11,        galvan [B]-
                                 extracurrl       favoring 1]                                                    2'19,
 97 19,          expected                                                                       '114'3                             7S'16,         12'13,
                                  cularl13 -       .- 117'26                111                                  1D'22,
                  11] - 3343                                                                  fiip-                                81 :18,        225,
 105 13                           10525           February                   123215                              11:19,
exam [11 -       experienc                                                  fine (so -          f lopped         1412,             94:16,         42:19.
                                                    I4] - 108,4.
                                                                                                111- 83:11                         103:19         55.1
                                                                             6'9, 29.6,                          18:22,
 9 '14
exami n ed
                  e 1103 -
                  7~13,
                                       F            10B.10,
                                                    109:8 I                  95'16,           flirting [11 -     24:20 i         fruit no; -      79:19,
                                 face 131 -                                                      53324                             42'23,         123:9
 111 - 5:4           14,                            11219                    95.17.                              2519,
                                   so 22,                                    98.22            flopped 11]                          4312,         Glen II]
EXANIINE          2Q 18                           feelings 121                                                   25.22,
                  23225,           85:5                                    finger141 -          - 83.11                            43:6,          1:24
 Dm - 3 2                                           ._ 2238,                                                     2e'2,
                  26:12,         face-to-                                    116:11           fDDUS{!H -         2614,             43:18,        glitches re
example 19]                                         48:18
                  2720            favs (41 -                                 116214             18~s,            27:4,             47:8,          . 8:19
 - 12:11                                          feet[1l --
                  30:25,          88:5                                     ilnish [al -         97:9,            we                54:7          GOGGIN
 16:1 |                                             32'24
                  aaao,          F ac ebook                                  5:23, 619,         115:1,           49;3,             116:10,        [1] 2 7
 16-20,                                           few) [11
                  87:14           [3] .. 17:1 ,                              111 .3             "'i3.21 I        B2'B              116: 13,      gonna 15]
 21:20,                                             67'21
                  91 '3            1'/:5,                                  iinishedwl           116:3            64:11 .           117:10,        46th
 24 24,                                           feltlzz]
                 experienc         17.22                                     . 78-7,          follow la] -       74'24.            120'B          54:22,
 2757,                                              12:14,
                  €5{H           fact la] -                                   83'25,            18:15            9512,           fruits [33 -     B3'19,
 3319,                                              20:23 I
                                                                                               19:21,            9523.             43:9,          105:24
 72:7,            10825            38:25,           46:17,                    111~4
                                   92' 10.                                 fire 11]             36.12,           9G"l3,            43: to         10&1&
 1 16.2          expires [1]


                                                                         page 6 to 6 of 17                                                                    40 of6
                                                                                                                         Joint Appendix00187
                     Case
                      Case5:19-cv-01873-MAK
                           5:19-cv-01873-MAK Document
                                              Document86-2 Filed12/05/19
                                                       54 Filed  01/13/20 Page
                                                                           Page44
                                                                                44ofof186
                                                                                       186

                        Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 41 of 181

          109.3            10626,         hand Isl        77:15,           - 95:9             97% ,           horseplay          im possibl        Individual
         gotta lu -        107:3,          49:22,         77:16,          had la] -           9715,            [11 - 77'2         e ,1]             5X21..
          59:24            11B:6,          73117.         B0:9             31.8 ,             97:10,          hotel -             64:12             27:20,
         Grace /13 -       11618,          99:2          Hartlfne m        57:16,             993,             12~11             im ptessio         32.14              l
          37515            116112,        handbook        - 5 10,          83.6               1os16,          hourly]             n 121 -          inflicted 111
                                                                                                                                                                       I
         grade[1o}         11633,          14] _ 20.7,    B1'5            help1203 -          101 .1 B.        42:12,              82:22,             4 77:3
          7:19.            117:6           73:7           81:13.           18'3,              101:21 I         87,5,              86.15            lI'1flu€nce
          21:14,           117.21          72:14,         88.20,           22'23,             105.5,            103:9            improve [11         !*J -
          21121 ,          11914.          80:3           59.7,            24:5,              108-24.         hours 13] -          - 101 .21          110:24
          21 '24           11916          handful 12]     89:9,            2456,              1o9~1,           27:1 ,            IN 113 1 1        Influenced          I
          21:25,          guessing           6812,        91:12            24.7,              109 4,            60:6, 71:5       in8ppropri         HJ -
          25:7,            (11 77:14       58:6          HARTLINE          32:10,             110;22,         house111-            ategsy            110:16
          2 5 '8 ,        guidance        handle m        111 1,3          84.12,             116'9             59'24              12.17,          Inform 111 -
          26:19,           m- 94:12        10 5,         hazing [11        36'14,            High [41 -       hum [II              19:23             2c~19             I
          26:2            guide 1*]        10:9 ,         74:12            41 :1 E,           1 10,             7:1 I              77:4            lnformatio
         g cad erm -       24'5            10:16,        head Isl -        48:24,             1: 12,            112:23           inbox wt            n 19]
          21:1 B,         go*idelines      13:23,         40:3,            78:8,              1.18, 8:19      hundr eds            a,20, 9:1         20'24,
          21 .17           lu - 36:11      18:1 B,        9614,            78:8,             higher 121 -       - 39:1 s         lncldentnl          37:13,
         graders 121      BUYS 131         1718, 29-8     104512           78:20,              73'25,         hurt [al -             116-19          BB,6,
          - 24:24,         46.41          handled re     heading [1]       97'23,              80.5             20:15,           incidentlq          68:BI
          24:25            96.10,          . 8.25         -3521            7D4.17,           Hill111- 2:9       48$17              » 63'2,           68:11,
         gr uduai e        10519           16:21 I       heads [4] -       109114,           himself[2]       hurtful 111 -       68:12,             69,7,
          121 24~7,                        16 22,         15'7             109:20,             - 83:13         102,9               89:17,            108.8
          88:17                H           11522,         44:18,           11524               1ov 9                               91:15,            112.8,
         gr aduated                        119.1 I        50: 15,          120-11            hindsight                I            112:Z5,           113:14
                          HALEYI1]         11914,                         helped [ay -
          [1] - 110'6                                     54:25                                [II - 50 13                        113110,          lnformatin
                           1:2             119:18        heads-Up          32 13             hire ,z]         ice 123 -
         graduatio                                                                                                                 119115,           n 11] 4'S
                          Haley Ian; -    handling        13] - 44:16,     51 :11,             3z,9,            39120
          n [1] ..                                                                                                                 12o~2           informed
                           5'10,           (1) 66113      50:16            11619               32:14          idea 13] -
          70112                                                                                                                  Inc i dents        110) a5:2
                           57:18,         hands l*I       64:25           11e1pf1.ll 12] -   hired 141          51 :5,
         grandfath                                                                                                                [11                85.3,
                           81:5,           65'21                           B6:1 B,             8:11,            9B:1,
          er11]                                          health H]                                                                115:16             91 :T9
                           81 '13,                                         86~2a                                117:25
          1D6°2                           handwrite       73l22                                11D'6,                            lnc it ingni        $1 :22,
                           81:20,                                         helping 11)                         idenlify;11
         grounds [1]                       n131-         hear no -                             110:7,                              .. 74.'2D         91124,
                           81'24,                                          ,- 44 6                              u 77:1
          - 12:17                          4:191          17121 I                              111.14                            Included            92:11 .
                           82:16,                                         helps [1] -                         IEP [9] -
         groupl7) -                        65-14,         18. 19,                            homely -                              [11 - 87:2        101 :10,
                           B2~1a,                                          68.22                                41 '15,
           5D:&                            65'21          20:11 ,                              we,                               Includes 111        101114,
                           BZ'20,                                         hereby [11                            41:19,
          60:12                           happy 18]       zo. 14,                              59 22,                              .. 73:20          '103,25,
                           B3,18,                                                                               42:B,
          81:19,                           6.5, €'10l     21:10,           123.4               82:16,                            inclusive           116:24
                           84-14,                                                                               42~9,
          82.8,                            58:3,          2713,           hereinlw]            e1 :20,                             [al . ?4:10     infraction
                           84.12,                                                                               42:13.
          901151                           B8:2,          28:1             123:10              85:22                               7513,            II] .. 76:5
                           55:5,                                                                                104518,
          94 6, 947                        '1D2'7         3"/:B,          heretolll -          94.3                                75'21           infractions
                           85:10,                                                                               11216
         groups [1]                       haras s m a     38'19,            423 15             94:17,                            incorrect           Is; » 74~2,
                           8B:2,                                                                                118'8,
          75:17                            nt [1]         41:9,           high Las]            105.1 D,                            121 - 61 '24,     74211             X
                           89:1 ,                                                                               121 '2
         grow 121 -                        77:2           5225,             6:22.              106: 1 B                            95-3              76:22 I
                           89.2,                                                                              lEPs 11] -                                               !
           1D'3,                          Harassers       53.1,             6 24, 7:6,       honest 21 -                         indicating          76:16,
                           8918                                                                                 121-1
           23'1B                           nt[1] - 4:4    61»10             7 AD,              29:3,                               13) - S1:1,       79.13
                           8918,                                                                              I m ag i n e U
         guess [27] -                     hard 141        61 :11 ,          10-6,              53:22                               78.22,          Initial [2] -
                           90:15,                                                                               .. 48:21
          25,1                             713,           61 :15,           19.5,            honestly lsl                          89321            3113\ 3:22
                           91:16,                                                                             i m m ed i at e
          34:19,                           14-15,         6417,             21 :19,            .. 32:18,                         indicating)       Inltial [1]
                           91 :22,
          35.21 ,                          98325,         79:17,            2318,              33:7             ly mal -           IZ) 3412,         109,11
                           404 15,                                                                              36-5,
          35:22,                           101:22         9218,             23:25,             54:12                               65:11           Initiation
                           'ID6'5,                                                                              111:6,
          35:24                           harm [4]        92:14             24.4,            honoring                            individual          [1] - 73:25
                           115:22,                                                                              11119
          44'25,                           58.1 D,       hear's 111         24.6               (11 - 71 :zo                        [51 -27 19,     injury {*]
                           119:11                                                                             i m p ac t ed
          58:21 I                          '/0.2;         30.6              31 .12,          hope[1]                               47 24,            74:16
                           '119:tD,                                                                             11] 99:6
          60:14,                           74:17,        heard Fe]          3322,             97'1                                 58.11,          lnput[1J
                           1193 11                                                                            im p lem en t
          62113,                           77:3           21 '7,            38.24,           hopefully                             77 11,             3:14
                           121:24                                                                              [23 - 29:' 0,
          E8t13,                          Hartenstin      38:16,            4B:3,             £11 - 28:19                          91 .21          lnstagram
                          Haley's [2] -                                                                         29'25
          69125,                           e[Q] -         46: 12,           58.22,           horrible [6]                        Individual!         111 19:10
                           8612,                                                                              i m pl em ent                                            l
          75'17,                           32.11,         52'24,            69 25,             35:15,                              zed 111         instances
                           96'19                                                                                ed [1] .
          83'B,                            82.19          82: 14,           80:19,            36,5                                                   re 85;17
                          hall l1]                                                                                                 41 20
          93:25                            62:26,         100.7             8314,             396 ,             30:7
                           7S'20                                                                                                 indMduall         instead [11
          104:11,                          $6'25,        hearing 111        90.20,            3918,           Im p o r t a n t                       ,_ 56:15
                          hafrway [11                                                                                              Yl3l-1:7
          105'5,                           57:1 v         . 10512           96:22,            40.17,           121 58:201
                                                                                                                                                   instructs]
                           ¢ 6219                                                                                                  1:9, 1:11
          105:1 B,                         67'8,         heating 111        97,3,             56:4              68:8



41 of 51 sheets                                                          Page 7 to 7 of 17                                                                         7
                                                                                                                          Joint Appendix00'I88
1      ll1ll.II11                                                        II I I I
                   Case
                    Case5:19-cv-01873-MAK
                         5:19-cv-01873-MAK Document
                                            Document86-2 Filed12/05/19
                                                     54 Filed  01/13/20 Page
                                                                         Page45
                                                                              45ofof186
                                                                                     186
                                                                                                                                                                                _

                                                                                                                                                                                l
                         Case 5:19-CV-01873-MAK Document 48-2 Filed 12/03/19 Page 42 of 181

        35.20              100123,         57:1,          39.1,          83:12,               117 24         90 12,               32 24,           25,6
    insubordi              104121 I        526,           43.22,         11214,             kind 1121        103220,              81 :7,         l i b ar t y l q -
      rate 111             104324,         92:8           43'23,         114-23               15 5           113,3,               B4:6,              98:11
      103 10               10512.          92:18          43'25,        July l4]              31:21          11414,               111:22,        Ii b r ar y v ]
    insubordi              105'B,          92:21,         46:14,         8'2, 8.11,           32:B,          121 :B               115:13,           41113
      nation l6]           105221,         93:6,          46.16,         110:6,               35:&          lasted [1] -          421 :23        lies 11) -
      - 77 6,              117'4,          93:7,          46:22,         110'7                44:151          65:9             legal 121 -         BB:13
                                                                                                                                                                                I
      78:12,               11B:10,         112:24,        54:17,        jurisdictio           468,          late Is] -            12.25,         life 141 -
      95:21 I              118:11 ,        11312,         57:18,          n111                46:20,           16:12              101 '7              22 1 B,
      96:12,               118:12,         115:'l'1,       67.25,        19 11                45.23,           61 .5,          legitimate             36524,
      97217,               121:17,         113:12,         5813,        JURY¥1]               79'20,           ez-22,             11) - 10 16         70-7
      9552b                121-zo          116:11,         so 5,          1:7                 83:5,            82:23,           lengthy123        Tina m
    intended              involverne       115:12,         58.9,        Justice [1]           94222,           84:4,              .. 36124,           1D 16,
     [11 - 77~3             nt{11 ..       115.213,        5B'12,         75:19                110'19          87:6,              42:11               10:17,
    intent [1}              105,23         115:25,         62:18.                           kinda 14]          94'1 .           lesser 11] -          11:1 B,                   1
      74:17               invo[vesllJ      11823,          63:19,              K               88:24,          10221 I            80:7                192,
    interactll}             - 9.11         119211,         63:21                              116'24           102:25           lesson 111            33:17.
                          issue 19) ..     119:13,         85:6         keep [43]-             117:2,        law 15] -            70-7                98:22,
      - 18:7
                            34:16,         119:20          66:23,        20:71                 117217          9' 12,           Letter 131 -          114:9
    interaction
                                          Jaded's la]      67-3,         27116,             kindergart         9:23                3'7 3:15       Ines 121 -
      111- 64 9             37:23
                            46'18,         112 24,         67.6          52.19,                on U! .         11:24,              3-21               88:23,
    interest[1 I
                            67.24,         113'1,          67'12         96'2'1,               7:19            12:8,           letter 19] -           92:1 B
        11:13
                            1o1.6,         116,14          70:6,         99.8,               knowing IZ]       73'24,              62.25,          list [s] -
    interested
                            1D1:?,        Jefferson        71 '15,       10119,                -- 101:23,      75:18               63:1 ,             5°21 ,
      [21 70.1 B,
                            1D1:10,        [1] - 1'19      71 .21        101 '13               117~14       LAW 111 -              63:&               74:2,
      123115                                                             10324,
    interjeciin             101,14        jeopardy         722,                              know!edg        2.2                   66:19,             74-10,
                          issued 121       121 - 56.19,    72 8,         116.24,               s11]<        lawsu lt \ 4 l -       66~21 I             7441 I
      g £11 - 5:24                                                        '117'17,
                            60 15,         56:21           72:15,                              31:10          5-11,                B9:7.              75-13,
    l r l l er m edi a
                                          job]113 ..       7314,          11B'11 ,                                                 69:17               75-21 I
      ielu
                            104:15                                                           knows rn-        10:13,
                                                           75:24,         118. 12,
      9:20                issues m          10:4,                                              63124          101:7,               104'22             75.24,                    I
                                            2026,          76-12,        118,13                               10727            Level 122] ..           75:25
    interprets              49,11,
                                                                        keeping I2)
      d121-                 56,11,          23'9,          892,
                                                           91:16,        - 91 .1B,
                                                                                                  L         lead [11               73:6,           Listlu -
      74:9, 75:3            67;B.           32.16,                                                            82: 10               73:19,             3:24
                            58214,          50'20,         9121,          91:22             lack [1]        leadership             73-23,          listed 141
    Interrupt                                                            %<ep1I21 ,-          101:8
                            72:17,          50-22,         92-24,                                             [31 7:17,            74-12,              75:4,
      [11 - 9:19                                                          11722,            lady113
                            10325,          60-2,          93 5,                                              9:11 ,               74:22,              75~7,
    interrupts                                             93»e,          117:13              '11'3'25
                            107:18          70.10,                                                            111'1                75:4,               76:3 B0'3
      d121-                                                104114.       kidgb] -           laid [1]
                          issuing[1]        97-9,                                                           leading 11]            75:5,            ilsWned l1]
      38:1 , 42:5                                                         1313,               36:10
                            .. 309217       10217,         107:8,                                             .. B4'21             75 B,               - 42'1B
    intervene                                              107:14,        1 s~8,            large 111 -
                          lTi11 ._ 8,19     113:16                                                          learn [4] ,,           75.22,          ilstening
      11 17'2D                                             107.18,        15:12,              20:15
                          it'Il £11       jobs [1]-                                                           9.8, 10131           75225,              123 54:1 '1
    irltufVéntin                                           10B:9,         49:11,             Iastizaj -
                              97'23         108:15                                                            19:& 20:9            76:1                54:13
      n iz]                                                108313,         53'24,              B'B 815,
                                          Joe[[4] -                                                          learned £33           75:2           love (11 -
      48:23,                                               109:6,          `79'15              24:1,
      '19 1                     J           2:3, 5:&
                                            30:&           1D9:7.        kids 124              293,
                                                                                                               * 17:18,            76:5,
                                                                                                                                   78:7,
                                                                                                                                                    109:18
                                                                                                               1B 2,                              living [1]
    interventio           January[61                       109.8          22'19,               29.19,
                                            54'11                                                              93:21               76:10,           20.12
      ns 113               - 35:8         J0intn) -        109216,        22:23,               33:4,         learning 111          7e~11,
      17 25                                                                                                                                       LLC in -
                           3819,            3'20            114120,        28:21,              33 7,           - 70:18             76"12           2;2
    Investigate            38:16                           115,6,          25:11,              35 14,                              76:16.
                                          ioke[11 -                                                          }ea8l[4] -                           located [1]
      e [21 -              58.12,                          115.13,         28:5\               39:5
                                            44:4                                                               21 :22,             76:19.           - 143,9
      11:10,               5812, 58:6                      115:14.         2B:7,               52.4 ,                              79:13,                                       i
                                          Jones [41 -                                                          57 13,                             L O O A TI O
      13.12               Jared [az] -      3:8,           1 17:€,         28:8,               52:5,           B8-10,              79.25,            N 11] ..
    Investlgatl            39122,                          117:18,         s5~1s,              52 7,                               80.10
                                           sis,                                                                102-16                                1:18
     ODIZ]                 39:23,                           11554,         35:18,              5219,
                                           67:2                                                              leave 141 -        love! 131 .       locked [41 -
     21 :6, 93:9           40.1 |                          11B:2D,         3616,               52:15,                              73.25,
                                          JORDAN                                                              16: 15,                               6215,
    Involved               40:7,                           119:&           395,                53-15,                               76:7,
                                           r] - 1:2                                                           33-16,                                62:&
     [19] ..               40.9,                           119.10,         48:25,              55:24                               79' 17
                                          Jordan 1581                                                          69: 23,                              62110,
     40224.                42:10,                          120 5,          49:13,              56.20                            liar [11
                                           - 3.13,                                                             102. 15                              62.12
     41 '25,               4'3:6,          3:18,           120:7.          54:10,              58.6,         leaving £31 -         63:23
      5416,
                                                                                                                                                  lockers 111
                           43;21 \         8:19,           120:10          57:12,              71 '2,          40:11 ,           liberties £51                                  I
                                                                                                                                                    - 53:14
      5913                 43222                            120:19         58:15,              83:10,                               - 23120,                                    i
                                           5:10,                                                               90:20                              long-
      91:15,               47 24,                         Jordan's         58:22,              83:11
                                            3B'20,                                                             113:4                24112,          sianding
      92:4,                48.7,                           (51 54:20,      85"l 2,             8817,                                24:17,
                                            3821,                                                            left 171                               [1]
      99'22,               54 17,                          68,2            115 B,              90-7,                                24:21
                                            38:24,                                                             32- 1 E,


                                                                        Page B to B of 17                                                                       42 of8 sheets
                                                                                                                      Joirlt Appendix00189
                     Case
                      Case5:19-cv-01873-MAK
                           5:19-cv-01873-MAK Document
                                              Document86-2 Filed12/05/19
                                                       54 Filed  01/13/20 Page
                                                                           Page46
                                                                                46ofof186
                                                                                       186

                       Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 43 of 181
                                                                                                                                                              I
           107:13         102 6          4:11          102.11            4B,7, 62'7         41:23,      105:15,         758              mind 15] -
         look i151       lying 151 -     4 12,        major In          Mazeika's           86,8,       105:16,         8829              27:11
           11:13,          B3,22,        4.13,         74,20             [1] - 92:9         86.20,      1D5:19          ever              41:1
           13:2,          67-8.          4:14,        malor)l1 | -      mean 142] -         86-13       108:13,         91:Q.             43'B
           13'3,          69:2,          8.13, 9:3     79:18             7 111 9'2,         88:15       18225,          91:15,            584,
           2B'20,         89.11 ,        34:5,        m andator y        12:2,              87:23,      112110,         98:251            7214, 97:2          I
           63l22,         77:5           34:6,         In » 91:21        12'9               90:22       11351,          10125.           minimum              i
           6416,         Lynx 121 .      34:&         map111 -           15:11 ,           rneetlng     115.12,         113:2,            111 -21:22          I
           68:17,         888,           34'20,        111 2             17'4 ,             re ..       115'21,         115:16,          minor Lu
           7515,          83213          34:23        Math [as] -        18:13,             33:11       11828           11619,            77:5
           76:10,        Lyons [411 -    3512,         3:7, 3.10,        19:1 ,             34:15,     meetings         115:25,          minor)111
           77'25,         31:43,         35.5,         3:11 ,            2216,              34:19       i n 31: 20      11S:2,            77:6
           78:14.         32;*)6_        36.5,         3:15,             23:1 B,            39113,      41 :15,         116-14.          minute IN] -
           aQ~18          33:16,         37:6,         3.25, 4:7,        23'22,             41 '13,     41225,          11B'19,           89.1 B
           89:22,          was,          40:4,         4:8, 4-9          24;1o,              41.14      71:10,          121 .1           minutes 171
                                                                                                                                                                  I
           92.2,          34.20,         40:20,        4:10,             26'1 ,             42:B,       83,15,         mentions           .. 65:25,
           101'3,         3512,          4 1 1,        4 11,             25:9,               42:91      91 .G           [11 - 79,25       85:1 o,
           121 3          36.9,          54-25,        33'24             28 24               42'$3,    member we       merely [23         B4:6,
         looked 141 -     36:11          55:3,         34:13,            28:12,              57216         11 -12.      221&              90:4,
          78.5,           36:14,         5518,         38:4.             29:17,              5720,      19:19,          64:15             96:23,
          8 8 '7 .        37:6,          55:19,        39:12,            31 19               57-23,     22'25,         m essage           102:23,
          119:4,          37:25,         5523,         40:5.             47,2,              59.2,       BT'20,          [1] -             103.4
           121:2          3a~6,          59:19,        41:12,            50:20,              59~6,      647,            10a~13           rnisbehavi
         IooklngunI       40:21 \        59'23,        57:16             51 .21 ,           59:7,       64:17,         m essages          or r r -            I
           -24:20,        6215,          B0:2,         58:7.             52:5,               6918,      57:21 b         12) - 4"16        74:12,
           31'1           529,           60.4,         59:5,             53 21               59~13,     70-24           74:13             76:11.
           36 12,         52:18,         60:B,         60.19.            55:9,               60:15,    Members         me [up »           76:13.
           39 11,         63.18,         60:10,        6114.             57:21               61:13,     113 - 3:24      2 3 :1 8 ,        78:20
           60:10,         63:21 I        60'13         66:24,            59:1,               61:17,    memo is] -       57:2             mfsnondu
           552,           66:24.         60.23,        66:23,            59:6,               62-4,      95:15,          e5 . e,           ct121
           62.1,          72'9           50.25,        81:16,            68.9,               65 9,      97:2,           89:B,             74:19.
           B3'17,         72~22,         6113,         82.6,             80:1 I              55:19,     99*1            91:12,            79:18
           76'16,         B8:B,          61 '7,        as 16,            80.6,               65:23,     99:2,           112~24           Miss [1] -
           7BI1"l.        88-13,         61:24         101 '15,          82:16,              66.9,      99:7,          middle £153         106-4
           87:3,          91:9           61'25         112110,           84119,             70:13,      99:11 |         - 7.22,          Missing 14]
           90:14,         91 10,         62'22         1"15,4,           93'11               70'14      99:14,          23:22,            .- 67:14,
           115:9,         91:20,         63. 15        1 T8:9            96. 15,             71.3,      99:49,          23'23,            67-19,
           116211         92:25,         68.10        Maria 121 ..       9913,              71:8,       100 9           24:3              79:S,
         looks [al        9313,          58'19,        62:19,            99,4,               71'9      m em orabl       2a1&               79:20
           34:13,         94:23,         69:21 I       67:2              105:4,              71:12,     em-             44'5             mistake i*]
           61:25,          94:25,        71318,       marked [3]         108 1,              71.16,     47:20           80.20,            - 60:4
           68:18,         95:11          77.25,        v 28'18,          1052,               71:24,    Memorand         B319             m i s t a ke n
           112 B           95:19,        78:1 ,        60.21 ,           11823,              72:3,      um 11] ..       63:10,            11] 78.19
         loop[1l `        96:16,         ae~12,        86.8              120-'12             81.7,      3:25            83:13,           mom 1153
           118:14         9B'17,         101'4,       Marla 111         maaningfu            B1'15,    MSITIOI-y [4]    8344              40:11,
         Lon'143 »        99:1           1o2.2,        3:8               in]                 8216,      .. 33:13,       100120,           42:10,
           1*23,          99:13,         102:4,       NIARSHAL           21 :13,             82'15,     90: 19.         116.1 »                               I
                                                                                                                                          54120,
           123-3.         99'23,         102. 10,      L 111 - 2'7       22 3, 91 ,G         83:4,      100: 19         1183.             71 :1 B,
           12348,          10090,        103"7        lVlaster's i4]    media lw1            831,       115: 10         1157,                                 I
                                                                                                                                          86:16,
           1za~19         100 18,        103 21 .       - 7'16           1S:6,               83:12.    memos 11:        116'14            90 9,
         Ioslng 12]-      119 8,         104.8 ,        9:10,            16:25               83:17.       101:20       Middle 111 ..      91 .17,
           56:20,         1'l9.'l2       104:9,         1213,            18,10               83:20,    mental 12]       1106              96-19,
           55'21         LYONS l*J       105'1 I        111-1            15119               86:17,     1D7'9,         m i ght I l l l    31311 ,
         Il:>ud12j~       1:10           1052,        Materials          48:20,              86122,     107214          18.25,            11626,
           8116,                         112 19                          49:22               B7'2D,                     18' 1                                 I
                                                       121- 4:2 |                                      mention 11 J                       115:13,
           90-10               M         115:11 ,
                                                       29, 1             72:18,              87:21,     » 109:'¥1       18:7,             117:6,
         love 11]                        121 '5.      math up            115.5               88:14.    mentioned        1B'16,
                         magnified                                                                                                        11745,
          22:22,                         121 '16
                                                        7, 22            11715,              5912,                      24:20,
                          my - 50.10                                                                    1221..                            11723,
          53:24                         m ai l edul
                                                      maitergay          1172                9028,      20:10,          :$3-16,
                         mail IW!                                                                                                         117.25
         Luff] ..                        104.23                         meet [111 -          90:11 I    21 :5,          5022,
                                                       6: 14,                                                                            Mom 111              |
                          8:10,         maids 15] -                                          90.19
          721.6                                        87: 4,            31 .21 .                       25:10           e0-4,             114'16
                          3:11, 4.7      8.25, 9:2,                                          9023,
         lunch la] -                                    93'10            33:19                          45.15,          78: 14,          m om ent M
                          4.8, 4 9,      39:15,                                              104214,
           99,5,                                      Nlazeika la]       33121 I                        58:4»           B7' 12,           - 636,
                          4:10           80:14                                               405212,
           102-1                                       - 47:24,          41 22,                         70:17,          96:4              75:23


43 of 51 sheets                                                        Fage 9 to 9 or 17                                                                  9
                                                                                                                  Joint Appendix00190
           Case
            Case5:19-cv-01873-MAK
                 5:19-cv-01873-MAK Document
                                    Document86-2 Filed12/05/19
                                             54 Filed  01/13/20 Page
                                                                 Page47
                                                                      47ofof186
                                                                             186
                                                                        »      ....._
                                                                                                                                                                  I ».
                  Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 44 of 181                                                                                      II

                                                                                                                                                                  Il
                                                                                                                                                                  4


Monday 13]           81 '4        35'20          83:17            93:17                  114:23,          52225,        objectively      office [131 ..
                                                                                         117'2,                                                                   I
 - 1:15,            movedll) -    49:8,         necessary         8625,                                   53;1&          111 - 64:9       33:19,                          |i
 BIB, 40:5           111 :7       50:18.         m - 20:23        S6:8,                  119123           5413,         obscene 111       42:15.                  E

m on i tor i n      moving [61    52:17.        need (191 -       109-2,                nothing lai       55:13,         - 74;83           50223.                 L
 9 [1] - 8:20        - 65:21 ,    52125,         S'8, 7:2,        114:3 ,                - 63224,         6228,         observatio        79:5,
                                                                                                                                                                          II
moho (11 -           93218,       53:19,         S' 14,           120'24                 122:5,           64:11          nm                80:25,                 II
                     9s~4,        5413,          12' 14          nice p]                 12216            55:15,                           04:12,                  I           .
 51:6                                                                                                                    1D7:4                                     s
monthly12)           96:B,        55:13,         15:11 ,          58:13                 Notice III -      67'15,        observed           86:14,                         l
 - B3:4,             96:23,       6218,          21 :2,          night121] -              3:22            68113,         12) 37;9         10B:24,
                                                                                                                                                                            ...
 83:15               10921        64:11 l        23:2.            17:23                 n oti c el l l    7413,          12118            109:B.                          II
rl'10l1tl'lS[2]     MR 1411 -     65'16,         23:3,            19:10,                 `g1;14           7416,         obtained          114~23,                         iII
  1 35:14,           5:6,         67'15.         27:7,            33:5,                 notlficalio       74:24,         111 36:1 a       11e-23,                         II
                                                                                                                                                                           {

 39' 5               10'23,       68:13,         31:4,             39113,                n121             77:20,        obvi ous l y      11913,                  3
morning              11 ~1,       74:3,          $5~14            5933,                  73:23            7817,          151' 18.10,      11915                   4
 no: - 5:7,          11222,       74:S,          50:23,           59:12,                 90:17            78:22,         1B'13,          Offlcerm -               J       I

 5:8,                12:23.       74;24,         88:14,           60:7,                 November          79:1,          2D:12,           20:21 |                         i
                                  77:20,                                                                  79:7,                                                           I
 34'14               14:17,                      89:18,            SD:11 ,               151 1:16.                       24:11.           44:21
 45:14,              18:24        7B:7,           90:22,          61 .5,                  3318,           53:25,         25:14            46:12,
                     24122,       78:22,         91 :1 ,          61 :12,                                 B9'20,                          45:18,                  I
 59:17,                                                                                  104' 13,                        411:19
 59;22,              27:9,        79:1 ,         91 :5.           6223.                   123:7,          89:22.        oc c as i on      46:7,                   I
 BD:8,               34:25,       7917,           96:21 I         62322,                 123523           90:1,          la; ans,         55:1
 6D:&                35'23        83:25,         10518             82:23,               numberlel         95:2.          61121 ,          116:19                  E
                                                                                                                                                                  g



 50'16,              47:16.       89:20,        needed [Bl        68:11 I                - 51 :4,         95:13,         51 :22          offlceru] -
 60:18,              49:8,        89122,         u 8823,          68:191                 51 :17,          95122,        oc c as i ons     45:19,
 61'22,              50224,       90:1 .          85:15,           69~21                  51 :1 Q,        95:25,
                                                                                                                          fly 121 -
                                                                                                                                          12313
                                                                                                                                                                          :
 61125,              52:22,       962,           104:16,           71 :2,                 62:7,           95:13,         20:13,          offi cl al ryul                  e
 $2:24,              5322,        95:13,         105216,           8019,                 10517,           9814,                            - 8:2                          I;
                                                                                                                         53'9
 71:3\               53:20,       95:22,         106:16,          B7:B1                   121:6           107125,       occur 121        often 131 -                      I
 71 :15,             54:14.       95:25,         105118,           8B:7,                NUMBER            111 '24,       18:17,            50:25,                         III
                                  96:13,                           93i21                                  11212,                                                            I
 90'4,               55:20,                       107 :1 B,                              111 . 3:6                       97:17             115:7,                 II        II
                                                                                                                                                                             I
 94119,              62'11 ,      98:41,         116:24          nine [zl -             numerous          118:15,       oc c ur r ed       117'7                          IlI
 11e~a               84113,       107'25.       needing [1]       1419, 52:2             121 - 8924,      11B:22,                        old 111
                                  111124,                                                                 12216
                                                                                                                         [141 - 54;&                              I
                                                                                                                                                                  E
m orni ngs           65:16,                      . 105:22        Northwest                102:17                         56:15,            109:25
 lu- 60:1            87118,       112°2,        needs14) -        m                                      oath 11)        60:14.          oldarls] ..
moans; -
 9:12,
                     BB'1B,
                     74»5,
                                  118:15,
                                  118:22,
                                                 9:17.
                                                 104115,
                                                                  110216
                                                                 Notary [go -
                                                                                               o          49:5
                                                                                                         object (151
                                                                                                                         61 '19.
                                                                                                                         65:23,
                                                                                                                                          23:16,
                                                                                                                                          23:20,
                                                                                                                                                                          ||

                     74:7,        12226          10619,           S:4,                  o'clock al -      10:22,                          24:13,
 29.17,                                                                                                                  74:1 s,
                     75:9,       multi I1)       117124           123:21                  83:22,          10:26,                          24:17,                          i
 30:25,                                                                                                                  93:20,
                     77:23,       2B'24         negative 1*1     n oteb ook              B7:5,            12:22.                          24:24
 60:1,                                                                                                                    105: 13,
 ee~20               78:13,      multi-page      . 54:0           14) -                  87:8 |           18:22,                         OLEY 111 --
                                                                                                                          10724,
                     79:10,       F11 - 28:24   never Isl         115222,                102:16.          24119,                          1:6
motherlls]                                                                                                               10915,
                     84214,      m u n d an e                                            102'23,          27.4,                                                           I
 -36116,                                          81:8,           118120,                                                115'6,          Oley 1211 -              ;
                     90:24,       (11 - 53:23    89:8,            118226.                 121:25,         :a0:8,                          1:B, 1:9,               i
 397,                                                                                                                    116:2,
                     95'6,       muslcal;11       91:12,          119:18                 122:8            4913,
 39:18,                                                                                                                  117;B            1'11 ,
                     95'14,         99:1 B       9714, 97:6      noted 121 ..           O'Donnell         52:17,
 40:1 ,                                                                                                                 OF 111 - 1:1      1:18,
                     95:24 I                                                              121 ,, 2'8,     6228.
 40°7,                                          new 1°1           49:&                                                  offense 19]       1:19,                           i
 42:25,              9618,             N          32:22,          95:24
                                                                                        Of
                                                                                          111-20          67:3,          . 23:4,          8:15,
 57:2,               97:12,                      32:25.          notes 119) -                             74:24,                          6:26,
                                                                                                                         2822,                                              i
                                 name141                                                  DONNELL         95.2,
 71:8,               9816,                        33:7,            4'10,                                                 49:24,           7.24. 8;t ,
                                  5 :&                                                                                                                                    I
 71 '16,             10823,                       32.22,           39:11                  1471-           95222,
                                                                                                                          50t4,           8:4, 15.2,                      1
                                  33222,                                                  10:22,                                                                          I|I
 72.3,               118:17,                     97'3              45:12,                                 96313                           23:25,
                                                                                                                          6418,
                                  6313,                                                   10:24,         objectio m
 83:13,              12224                      Newsies 121        60'24                                                  74:23,          25'4.
                    MS 14s3~      1oe-1                                                   11:19,          , 64:11
 8B:2.                                           - 3,24 ,          6B;8,                                                  77:10,          29:4,
                                 names l*]                                                12'21 l        objection                                                g
 56:13,              10~22,                      3214              65:14,                                                 80:10           81:23,                  E
                                  32112                                                   14'2,           161 11:19,                                              E
 112124,             10:24,                     next1151 -         55:18,                                               offenses          32:20,                  i
                     11:19,      Narrative                                                18222,          14.2,
 115'1'1                                         33:11 ,           85322,                                                la) - 73,20,     33:20,                   3
                     12:21 »      [1] - 3:8                                               24:19,          2515,
mother's
                                 narrow IU ..
                                                 41 :2,            66:11,                                                 73'21 I          51:1 ,                         II
                     14'2,                       54:2,             `/0:5,                 27'4,           49:&                            57:15,
  111 - 71:20                                                                                                             73'23,
                     18:22,       62:13                            70:12,                 30:8,           95:24,                          84:7, B4'8
motivate Up                                      59:17.                                                                   7S:3,                                           i
                     24:19,      nature 13]                        71:13                  34:22,          107:25                         once fsy
 - 108520                                        8038,                                                                    78:10.
                     27'4         35:2,                            78:19,                 35:20,         objections                       9:15,
mouth111                                         60:9,                                                                   80:8
                     30.8,        74: 19,        75:14,            87:19,                 49:3,           111 - 2:19                      10:8,
                                                                                                                                                                      5



 98213                                                                                                                  offensive
                     30'14,       79:18
                                                 78:16,            87:25,                 50:18.         objective                        39:1
                                                                                                                                                                           i
move [21 -                                                                                                               121 - 64' 15,
                     34:22.      r\earl1] .
                                                  82:25,           8815,                  52:17,          111 - 64:14                     51:B,
                                                                                                                                                                          !,.
 80:16,                                                                                                                   64:16

                                                                                                                                                                      s   I
                                                               Page 10 to 10 of 17                                                                 44 10 sheets   Ii
                                                                                                                                                                   i
                                                                                                                   Joint Appendix00191                                    I
                                                                                                                                                                                                                                                                                                                                                                                      II
                                                             Case
                                                              Case5:19-cv-01873-MAK
                                                                   5:19-cv-01873-MAK Document
                                                                                      Document86-2  Filed12/05/19
                                                                                               54 Filed   01/13/20 Page
                                                                                                                     Page48
                                                                                                                          48ofof186
                                                                                                                                 186
                                                       'a Lnn)aaue6dn=94m:aJ~1873-MAK Document 48-2 Filed 12/03/19 Pace 45 of 181
                                                              108214                                            22:16,                                          OVHS [1] -                                        103110                                              9: 13,                              ce [2]            8819,           47:11 ,        46-8
                                                             one{4al                                            26:20,                                           121.9                                            103.13.                                             91:20                               10197,            909,            49116,         4B'17,
                                                                   7:9, 15 7,                                   25123.                                          OVSD 141                                          104:3                                            pas t [ e1-                            102:8             94:11 I         82:23,         46:18,
                                                                   17:8,                                        26:3                                             4:15.                                            104:4                                               20:20,                             perfarmin          103:3,          90:11,         46-19,
                                                                   18:16                                        2618.                                            73:16,                                           117:24                                               34: 10,                             9111 -           '103'151        93:12,         47:5,
                                                                   29:19,                                       27'14,                                           BB'9,                                           parents [1]                                           46:21                               10912            1D3:17.         93:18,         50-13,
      s
      I
                                                                   3122,                                        27:15.                                           11413                                            . 1o4~e                                              78:13,                            perhaps [11        11415,          96'3,          50:15,
      I
                                                                  .' 33:5,                                      28:12                                           own re                                            parent [17l                                          108: 12,                            47:9             114.&           96'8           50'2S,
     II
      a                                                            36:10,                                      opinions                                          B126                                              - 18:2,                                             117:19                            period H]          114:14>         98:17,         51 :15,
                                                                   37:14,                                           [21 - 21 :7,                                                                                   2829,                                           peanut [2] -                            76,21 |          117'2,          96:19,         51 :21 ,
                                                                   42 18,                                           28:4                                                         p                                 28'10                                            4911                                   85:8,            117 3
                                                                                                                                                                                                                                                                                                                            117: 15
                                                                                                                                                                                                                                                                                                                                            97.5,
                                                                                                                                                                                                                                                                                                                                            99:10,
                                                                                                                                                                                                                                                                                                                                                           51 .24 ,
                                                                                                                                                                                                                                                                                                                                                           52.2
                                                                   45:1,                                        opportune                                                                                          3217.                                            49:13                                  83:11 I
                                                                   45'5,                                            les [1] -                                   p.m 151                                            3719,                                           pencils] -                              103:18          physical UP      99:25,         52:6,
                                                                   479,                                                                                           1'17.                                            37'15                                            13.9                                 parmlssio          .. 74-16        105:20.        52:11
                                                                                                                    10' 2
                                                                                                                                                                     56: 23,                                       38.18,                                          PENNSYL                                                 pick UP -        107:4,         52'15.
                                                                   47:14,                                       opportunit                                                                                                                                                                                 n [8] -
                                                                                                                                                                     114. 5,                                       41:23,                                                                                                    102;22         107:5.         53:15
                                                                   51:18,                                        you - 44:2                                                                                                                                         VANIA [1]                              104-21,
                                                                                                                                                                     114*9,                                        42:9                                                                                                    picking 111      115:18         53-25,
      l                                                            52:16,                                       opposed                                                                                                                                             u 1,1                                  105:&
                                                                                                                                                                     12222,                                        56:B,                                                                                                    .. 32:17                       54:24
                                                                    53:17,                                       111 - 116                                                                                                                                         Pennsyiva                               105:24,                         plays m
     1                                                                                                                                                               122:8                                         85:13,                                                                                                  picture [H -      32:1, 3212     55:4,
                                                                    56:16,                                      option m                                                                                                                                            nia [al -                              106110,
                                                                                                                                                                 PAlsy - 214,                                      91 :3,                                                                                                    104:10        plenty 1z1 ._   56:2
                                                                    57:13,                                       75'17                                                                                                                                              1:19,                                  112-a,
                                                                    61'8,                                                                                         2.9                                              91 '4                                                                                                   piece U7          86:16,         5617,
                                                                                                                opGonsLB]                                                                                                                                           1.24.                                  121 :11
                                                                    629,                                                                                          123:20                                           91:6,                                                                                                    101 '18          120:19         56:14.
                                                                                                                 - 74:8 ,                                                                                                                                           123'21                               Permissio
                                                                    66:19,                                                                                       P3Q&[4l ..                                         100.B,                                                                                                 Pike 111 -      polnt{27] -      92.3,
                                                                                                                 7512,                                                                                                                                              D8DPIBl24]                             nu]
                                                                    76'22,                                                                                        100213,                                          109:13,                                                                                                   2.3            613, 6.8       12011
                                                                                                                 76:6,                                                                                                                                                  - B'24                             107:12
                                                                    77'7,                                                                                         107:15,                                           11514                                                                                                  place [131 -     25117,         polkcles [41
                                                                                                                 75:13,                                                                                                                                                 12:10,                           permissio
                                                                    78:16,                                                                                        1121131                                         parents!                                                                                                   16:9,          34:19.          - 29:13,
                                                                                                                 75'15,                                                                                                                                                 13.19                              ns I1! .
                                                                    78:20,                                                                                         M2 14                                            guardians                                           1e»3,                                                199,           36:10,          29.18
                                                                                                                 75:21                                                                                                                                                                                     105:17
                                                                    84.21,                                                                                        page [sl                                         111 - 9917                                                                                                :so 4,         41:3,           30,19
      |l                                                                                                        Options 11]                                                                                                                                             20:3,                            person 19]
                                                                    87'9,                                        v 75:16
                                                                                                                                                                   28:24.                                          parking [5]                                          23:5,                                                33.14,         47:10,          30:23
                                                                                                                                                                                                                                                                                                           22:18,
                                                                    89-21,                                                                                         29:4,                                            v 40:26,                                                                                                 40215.         49:12,         policyn'/1
                                                                                                                 orally lu -                                                                                                                                            30:5,                              23:4
                                                                    91:9,                                                                                          73,15                                            42:25                                                                                                    41.14,         55'4,           21 .26,
                                                                                                                  20:14                                                                                                                                                 32:10,                             23,12
                                                                    so pa.                                                                                         73~16                                            54:2o,                                              32:13,                                               70:13.         55:10,          29:1,
                                                                                                                 orderly H]                                                                                                                                                                                 58:10,
                                                                    100:1,                                                                                         88.8,                                            11322,                                               82.19,                                              71 :B.         55:25,          29:2,
                                                                                                                  20:8                                                                                                                                                                                      66:18,
                                                                    100-3,                                                                                         89,23,                                                                                                                                                    84 3,          5613,           29114,
                                                                                                                 original la;                                                                                       11421                                                33;8,                              so~22
                                                                    103.1.                                                                                         114;3                                           part[101 ..                                                                                               88'24,         5615,           29122,
                                                                                                                   - 2:19,                                                                                                                                               83:16,                             89.9,
                                                                    10611 I                                                                                       PAGE m -                                          10:4,                                                                                                    97 3,          70:14,          29'25,
                                                                                                                  68:18,                                                                                                                                                 49:18                              91 :13,
                                                                     1DB:'I3,                                                                                      3:2                                              23'8,                                                57:23,                                              107181         82123,          ao-5,
                                                                                                                  86:13                                                                                                                                                                                     10817
                                                                    109:6,                                                                                        Part -                                            2814,                                                69:13,                                              115.4          83:3,           30:6,
      I
      i                                                                                                          othenuise                                                                                                                                                                                personal
                                                                    112:5,                                                                                         421:6                                            24:15                                                72:12,                             (51 - 22 181   places 11] -     84:15,          30:16,
      ;                                                                                                           [1] - 9:8
      I
                                                                     117325,                                                                                       121-7                                            73:13,                                               87:16,                             26720,            17:19         B5:1,           30.21
                                                                                                                 outburst12l
                                                                     121 '2                                                                                       paper[1[                                          1085,                                                8B'18,                             25:23          Plaintiffs       91:6,           31 :2,
                                                                                                                  - 84:22,
                                                               oneself[1l                                                                                          65:12                                            104:7,                                               9231,                              26:2,            [11 - 30:10    98-.21 I        31 :5,
                                                                                                                  84:24
                                                                .. 77'1                                                                                           paperwork                                         106:3,                                                10423,                            108-24         Plaintit7s        102.5,         31 '&
                                                                                                                 outlets]
                                                               ongoing Iel                                                                                         re 88:19                                         108:17                                                105:25,                        personally          [41 - 1:4.      40414,         31 .24,
                                                                                                                  49'22
                                                                 -9 16,                                                                                           paragraph                                        parbtlme                                               1 2 0 '1 5 ,                     111 - 37 10       2:5, 5:13,      104:1 t ,      74:15,
                                                                                                                 outside £81
                                                                12.7,                                                                                              151 35'B                                              l1] » 24.15                                      121;6                           persons WI         92:16          108110,         79112,
      !                                                                                                           .. 17:13,
                                                                3818,                                                                                              63:10,                                           parflclpata                                       p er{4 l                             .- 73120,       Plaintiffs'      11D:5,          103.8
                                                                                                                  17.19,
      I                                                         40121,                                                                                             112221,                                           I1] - 44'7                                         2 o, e,                            77.2              in - 94:24      113.16        P olic yll)
                                                                                                                  18'6
                                                                 101110                                                                                            11414                                            particularl                                         20.7.                                              Plan [1] -        119-2          29:1
                                                                                                                  18:18,                                                                                                                                                                                  p0421
                                                               online [2]                                                                                          parentI21l~                                           y 113 - 89,2                                   25:16,                                               41 :2O        Police [B] -    politelyll] -
                                                                                                                  20:2,                                                                                                                                                                                    so,
                                                                20:13.                                                                                              21:1,                                           parties 14] -                                         1G2:19                                           plan 111          20;21 I        102'22
                                                                                                                  20:3,                                                                                                                                                                                    91:10
                                                                 21'11                                                                                              42117                                            58:17,                                           perceive la]                                           41 21           44-13         po1itlcal111
                                                                                                                   20:11 ,                                                                                                                                                                                p ei i y n l -
                                                                open [3] ..                                                                                         45:2                                             117.4,                                            - 46.16,                                            planning          45 19,          - 13,23
                                                                                                                  23'1D                                                                                                                                                                                     74:18
                                                                 22.19,                                                                                             45:10,                                           123212,                                           47:23,                                                                4518,         pop £11 ..
          I
                                                                                                                 overly [11 -                                                                                                                                                                             philly £11         [1] .
                                                                 31.23,                                                                                             48:12,                                                                                             54:8                                                  115'18          5129,          38:10
                                                                                                                   49:5                                                                                              123115                                                                                108:22
                                                                 62213                                                                                              50:21                                                                                             perceived                                            play [251 ..      63.5,         p op u l at i on
          i                                                                                                      oversaw 111                                                                                         ¥33FW[5] .-                                                                          phone 119] ..
          !                                                     open-door                                                                                           51'2,                                             92:7,                                               113 - 45'3                                         25: 15,
                                                                                                                                                                                                                                                                                                                                             54222,         111 - 20:16
                                                                                                                   . 32:8                                                                                                                                                                                   30:19,
                                                                 up - 31.23                                                                                         858,                                              92:8,                                           percent{1]                                             32. 8
                                                                                                                                                                                                                                                                                                                                             115*3         portrayed
                                                                                                                  oversight                                                                                                                                                                                 37 11
                                                                openings                                                                                            89'14                                             93:13,                                           no 39:18                                              32 10,
                                                                                                                                                                                                                                                                                                                                           police [32]       [21 - 43.12,
                                                                                                                   131 - 31 '12,                                                                                                                                                                            37.19,
                                                                 £11 - 1 11:5                                                                                       90:16,                                             93.23                                          perception                                             see,           18:11 .          55: 7
                                                                                                                    32:9,                                                                                                                                                                                   BB:11 |
                                                                oper ated                                                                                           102:12,                                           94 1                                             111 - 56 17                                           334,           4124,          position 131
                                                                                                                   32:13                                                                                                                                                                                    862,
                                                                  [1 - 45:23                                                                                        10312,                                           pass [2]                                         perfectly                                              '35 16,        43'2D           . 32:25
                                                                                                                  overvi ew                                                                                                                                                                                 85.24.
                                                                 opinion 191                                                                                        103:4                                             7:17, 9'14                                       [1] 11:5                                              4021,          44:8,           58324,
          I                                                                                                        £11 - 31:22                                                                                                                                                                              87.10,
                                                                                                                                                                    103:8                                                                                                                                                                   44:10,          76.4
          I
          I
                                                                  , 13:23,                                                                                                                                           passed [2] -                                     perfntrnan                                             44. 6,



                                    45 of $1 sheets                                                                                                                                                                                                           Page 11 to 1.1 of 17                                                                                       11


..................................................................................................................................
                                                                                                                 I                m nm nm
                                                                                                                                         .................................................................................... ............................................................         I
                                                                                                                                                                                                                                                                                             .........
                                                                                                                                                                                                                            I                                                                                                                                    W I up ummmwllm lm
                                                                                                                                                                                      |.
                     Case
                      Case5:19-cv-01873-MAK
                           5:19-cv-01873-MAK Document
                                              Document86-2 Filed12/05/19
                                                       54 Filed  01/13/20 Page
                                                                           Page49
                                                                                49ofof186
                                                                                       186                                                                                            !




             28 Loo@umee6idwu4oa873-mAK Document 48-2 Filed 12/03/19 Page 46 of 181
     i       posaessio           [1] - 2112        58-17,           profession                               86:18         62:11,        received              101:5,
     I                                                                                 Public 121 -
        E     n111-            presentls]          58:22 I           s In               5:4,               random 12]      64:13,         us] - 8117,          113:111                I
        I                                                                                                                                                                             I
              74:13             . 71120,           69525             44:17              123:21               .. 49'23,     85116,         2515,               ,114:8,
             possible [21        114117,           80:19,           program            public 111 -          5812          67:18,         37:13,               117:20
               44:25,            116'8,            80:20.             £101 12:4,        40:15              randomly        88116,         55.8,              r efer enc ed
         I
        I\    75:18              117:24,           89:11             25:11 ,           punish (11            (II -         74:5,          55:9.               [11 - 89:17
        i    postl5} -           119:7             89:12,            31222,             15:21                103:21        74:7,          60223,             Referral 141
              1721,            p resu me           101 :21 ,         33' 20,           PUPPY m .           r avn or wl     7519,          60225,              - 319,                  !
              19:10,            I2] - 16:24,       10317,            58:20,             63:24                - 68:13       77123          81:8,               3-18,                   I
              49.23,             17:5              105:5,            66: 22.           Dh-lrsue 111        rather [1] -    78:13,         63:9,               3:19, 66:4
              5013. 50:5       pretty 11]          106:10,           56124,              1a-20                46:7         79'10,         73:12,             referral [101
             posted151 .-       105:23             110115 .          92219             pushlng[1l          l'gad*[23l s    84-14          101:19,             . 68:10,
     |                                             110223                                                                  90:24,         102:1,                                      i
              41.4,            previous                              92:20.             - 77'3              29:3.                                             6 6 '1 2 ,
                                                                                                                                                                                      i
              42:22,             141 - 39:11 .    Principals         110: 13           pu( [7] -            30'24,         95:S,          102:2,              70:16,
     I        55:5,              4613,             Is] - 83:4,      programs            18,9,               31 .2 I        95114,         10214,              71'12,
      O
     I9       55-11 .            58:1               83.5,            In - 9:12          33-21               41:1           95:24,         102810,             75:18,
     Ii        56:1, 56:7        85:11              83:16           promoted            683,                55114,         96:6,          1D2:'lT,            77.8,
             Posting in]       previously         privately [61      [11 - 95:15        65:10               55:15,         97:12,         102219.             77:21,
               4:1,             14) - 24'6.        - 86124,         p rop ert ies       96:16,              et :19,        9B:8,          103:21              78:4,                   :
              28:25             32:19,             72'B               [11 - 76:25       98:25,              61 ~22.        1083,         receives al          7815,
     I                          91:19,             72:12.                                                                  118:17,         - 8.25
                                                                                                                                                                                      I
             potential                                              property 131        98:13               8432,                                             78:25
     I        121 - 75:22,      100~11             72:21             u 18520,          puts ul -            66:19          122.4         r ec ei vi n g      referrals F21            I
              101~7            Pricetown           119:5             73:21 I            80:9                66:20         Ready la) -      111 - 29:24         . 79:5,
             potentially         131 - 39:20      privileges         76:24                                  67:20,         2:3, 3:3,     recentlzj -           104;15
                                                   re - 24' 20 ,                                                           5:9            90:15,                                      II
     s
     I
              111 - 18:19        11315,
                                                   24:23,
                                                                    proposed                 Q              67:23,
                                                                                                            78:20,        real [21 -      115:15
                                                                                                                                                             referred [4]
                                                                                                                                                               .. 68.19,
                                                                                                                                                                                       II
     I
     I
             Potisg rov          113.-9                              m - M21
     I
     ¢
              et; -            ,pride m            25'4             protectny
                                                                                       quarterba            75°1 I         70: 9,        reception             88:21 A
               23:24             68:17            problem $81        101:8              aku] .              75:10,         118'18         11] -                91118.
             pouring 111       Pr i n c i p a l    - 48-21 ,        protected           sa-16               75:14,        realize 11)     103'14               10818                  i
                                 1541 - 1:9.       75:12,                              questions            75:15,         60:24         recognize           referring
              . 84.2                                                 [51 - 10°21 .
    I
             proc 111 -          5:22,             79:2              10:25,             do .                76:17,        really net -    [21 - 6613,         1141 - 5:14,            I
    I
               9:23              8:24, 7.6,       p r oc ed u r e     1 t'3,            14:21               79:9 .          14:5,          112:17             15.19,                  II
             p ractice           7:10,             s 111 -. 9:9      12:19,             114:20,             100:2,          (4:12,       rec ol l ec l i o    35:10
                                 7:1 B,           proceeding         15:22              116216,             115:11          15'15,         n IS) -            4116,
               [14] ..
                13216,           7:20,             gs re ..         protection          117:24             Reading [21      15:18,         34312,             41:7,
    I                                                                                  questions            - 7'22 I        15:20
    l
   .I
               21:22.
               36:15,
                                 10:4,
                                 13.17,
                                                   12329
                                                  process 15]
                                                                     U] 11:7
                                                                    provable            112) - 6:13,        111 :5          18:3
                                                                                                                                           37:3.
                                                                                                                                           71 :&
                                                                                                                                                              a5-21 I
                                                                                                                                                              68:21 I                 I
    I                                                                                   916,
               88:19,            13:18,            - 15' 16,         111 - 17:14                           reading [2]      18:12,         88:1 |             7 5 :1 4 ,
    1
               36221 I           t4:9,             15:17,                               31 :11,              n 29:22        28:11          104219,            81:10,
                                                                    provide 12]
   !           36:23,            14:10,            20:17,             - 17:24,
                                                                                        4 7 '1 2 ,           6o~17          30:13,         120't1             56:14,
   |I          36125 I           14:14.            38:13,             103:22
                                                                                        76118,             ready m -        30:18        r ec onvene          9013,
                                 14.15,            100123                               78:171               23.12,         38:23,         [so - 23:a,        90.21 ,
               27:10,                                               p r ovi d ed
                                 15;4,            p rod u clio                           82:17,              59:23          44:42,         41:24,             11615.
               ee~21 I                                               la] - 51 '12,
                                 1916,             n 121                                 98:15,            READY [421       6017,          81:18              120:14
               4 0 '1 0 ,                                            100315.
    l         40:11 l            19219,            116:3,            108:8
                                                                                         109121,             5:6,           67324.       record [61 -        refreshly) »
    g
                                 2D:5,              116:7                                111 :20,           10:23 |         73:1           66.13,             ~34:12,
              85-41,                                                pr ovi des
                                                                                        111225,
                                                                                                                                                                                       i
               109:17            21 :19,          productive         [11 - 53:6                             11'1 ,          75213,         117:13             115210.
                                 2315,             (31 - 87:1 ,                         11B'16              11222,          102:7,         117'117             120:11
             p r ac t i c es                                        psychology
    1                                                                                  quick [1] ..                         114:19                           regarding
                                 23:23,            87:18,                                                   12123,                         120~4,
   !           141 9:9,
               8:24,             2 3 :2 5 ,        87:22
                                                                     ical12]
                                                                      107116,
                                                                                         118:19             14217,        reason w1 -      123:8               101- 38-10,            |
                                 24:3,            pr ofanl l l es                      qufckfy £21 -        18:24 Y         15321,       r ec or ded           86:12,                 I
               36222,                                                107:18
                                 25:3,                                                   32:23,             24:22 I         19:14,         (al - 17:14,        99:16,
   l          58:4                                 [1] - 17 .B      Psycholog
                                                                                         90'B                              49.16,
   i         Praxis 121 -        30:19,           profanity          l s tl l l                             27;&                           18'18,              101:10,
                                 30123             111 - 92;14                         quit(2l -            30:14,          64:5           123:10              101:14
              7:18, 9:13                                             106'13
             preceding           31 :13,          profession                             B118,              34125,          57:13,       records $51          103'25,
    i                                                               psychology
                                 32123,                                                 .82123              35:23,          120222        .» 38:12,            115216,                I
               [1 | - 75:17                        121 - 10:2,
   i         p rem ises          33:22,            70:10
                                                                     is E13
                                                                      107120                                47:16,        reasons 121      63:11               11814                  |z

               111 39;19         41:25,           pr ofes s i on    PTE [21 -
                                                                                             R              49'B,          . 44:26,        63:14             reg ard s i s
                                 4 8 :1 4 ,        ans]                                                     60:24 l        11216           76.15,             .. 45:12,
             prepare (1l                                             107:11 ,          rain 111 -
   iI         . 23:9             4 8 :1 5 ,
                                                   &17,              10816               B412
                                                                                                            52'22,        receive (4 -     88:13              88'111 l
                                 4 9 '1 0 ,        22,1a,                                                   63'2,           9:18,        l'€fel'(1l           70:7
    !        preparing                                              PTEs (zl -         raisedlll -
                                 50:22,            28212,                                                   53:20,          12-12,        5:13               regulation
    g         11) - 23:9                                             121-9,              10025
    e
                                 51:1,             51:121                                                   54:14 ,        2929.         referen c e          S 111 - 20'7
    ;
    I        PRESENT                                                 121 :11           ran I1] -
    g                            52:2,             53:7                                                     55:20,          100;17        151 - 92:15,       rehearsal


                                                                                     page 12 to 12 of 17                                                               46 12 sheets
   i
   1
   1
A .. i
   is


                                                                                                                                                                             I
                        Case
                         Case5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                 Document86-2 Filed12/05/19
                                                          54 Filed  01/13/20 Page
                                  mrrnlmnmnlnmmllnlllllmmnmnll MUM mm         Page50
                                                                                   50ofof186
                                                                                          186                                                               al       n




                          Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 47 of 181

           [0] .. 59'3,      53118,                    - 11'15,          27.19,              94.24,                             18:18,         96.8.              1106,
           59-11,            56:25,                    31 '15,           57'4                96:4,                              19:5,          95.22,             111'5
           60.14,            575,                      39:23,           resp on d ed         95:19,            safe 121 -       19 6,          97 3.             schools 13]
           61.12,            57:22,                    45-17,            141 - 912.          98:11.             20'B, 20.9      19:13,         97.4.              .. 26'5
           $1 .16,           58212,                    83:22,            94: TB,             97:15             Safety [1] »     19:19,         9715,              29:17,
           B2*3              79.4,                     '1'13'18          1D 4' B,          ri n kIl l           112.25          20:2,          97:10,             41 :1 B
           62:20             B2;11,                  reporler[1]         104:12              39-25             safety [s] -     2D:4,          99.9,             Schools 12]
           68:25,            82113                    -91221            response           rise [1]             18214,          20:7,          101:5,             . 68:25,
           99.18             83'2,                   R ep ort er         [es] - 14:4,        55:22              18.16,          20:B,          101-17,            69:22
          rehearsals         84'2,                     l a; 1 : 2 3 ,    14.16,            Road Is]             B2:6,           20:11,         101'1B,           scratch 111
           (11 - 10013       92:12,                    514,              51 :1 ,             39:20,             62:14,          20,15,         101.21 I           . 5 21
          related 131        92:17,                   123:20             52:16,              113:5-             7 3 '2 2 ,      21:3,          105.5,            s c r eam i ng
            8:13             92:23,                  RBpOrf&f¢           62:14.              113:9              11321           21'19_         '107'20,           11] - 86:25
            86220,           9318,                     Notary [11        69:11             road [1]            S at u r d ay    Z'1'20,        108.23            SB 12]
           123:12            93:11                     .. 5.4           resp on ses          59'25              Is ] 16:20,     21:23,         10B'25,            25:16,
          relaliorlshi       94:11,                  REPORT !            [11 - 7.3         role (tsl -          'i7'23,         23:B,          109 1,             102~19
                             94.19,                   NG m -            r es pons l bl      10:35               19:10,          23:22,         109:4,            sealing[1}
           P W] -
           15°5,             101119,                   1:22               e [21              14:11,             3S'23,          23123,         11022,             2:18
           24:4,             101123,                 reports 12] -        15:131             15.2,              93:21           23:25,         116 3,            searches
           26.13             101 .25,                 13:2,               17 17              1 5 '3 .          saw 121 -        248,           11827,             [1} .. 53:12
           26:14,            102575,                   9t.25            responsive           31 .18,            69:11,          2474,           11559,           season (11
           26:16,            1052191                 represent           e la -              32122,              97:5           24 7,          119 6,             99'18
           44-12,             10621,                   12) - 5:9,        102.11              32'26,            s c enar i o     25:2,           120-24,          second 19]
           51110,             we 21,                    28:23            103,B              52-6,                I1] - 5640     25.15,          122 1             .. 18:45,
           536,               11l/'11,               rapresenta         rsstiu              58:15,             scenes I3] -     25:18,        SCHOOL               21 . 7,
           64 23,            118' 21.                  give 111 -        75:16              58:23,               35.18,         27:1 |         0 1 1 :6            36:6
           82:21 I           119:3,                    1D 5:4           result la] -         59220.             39 7,           28.9,         School 1425          36 18.
           86:6              113:14,                 rep resent          73323,              80:19,             40118           31:12,         - 1:B,              47.14,
          relative [1]       119Z16,                                     B1115,              awe,              sch ed u le      32' 1 |        1.10,               52:14,
                                                       fig .21
            123:14             119.24                  2:5, 2:10          121:7              99.4               [1} -           33 7           1:12,               56'20,
          relay 121 -       r e m o ve d             Request 111        return [aj -       roles [4] -           115:21         33-22,         1.18,               sz-12,
            108:17            [1] - 94:3                                 3914,              14-9,              sch ed u led     36:25,         646                 83218,
                                                       .. 3.22
            103:18          r epai r | 1] -          request 12]         10Z3:1 r           36:8,                [1] 37:1       40:12,         6:19,               66:22,
          release 14] -       86~4                                       122;1              38:12.             s c hotar s hi   44:5           6 '2 5 ,            73:16,
                                                      - 71-20,
           24:14,           r epeat ed                                  returned m           5S'6               p [3] -         4e~12.         7 '2 2 ,            86.8,
                                                      86:13
           25.10,             133 - 77.10,           reques ted          .. 59,12          room14) -            100214,         4s~s,          7.26, 8,1           89'23,
            115:15,          77.12                                      returning            13:13              100118,         5217,          B:4, 16:B,          140218,
                                                      111 -
           120 20           rephrase                                                        23:5                100.24          52:12,         20:21,              170:23,
                                                      117,23             Fu - 33,8
          remainll] -        113 61:11                                  review [43 -         30:5,             schooI[121]      64'21 I        25:4,               112;20,
                                                     requests
            93:16           reply [13                                    100116.            41 13                - 6'2'3,       57.6           29'2                112-21 l
                                                      111 - 107.7
          remaining           101:11                                                       roughly 13]           e~24 7:6,      57:13.         29.12,              121:3
                                                     require [1] w       112125,
           111 - 62:13      report1i7] -                                                    .. 38516,            7:10           6e,22,         3113,             s ec ond- l o-
                                                       73:25               114323
          remark [1]          31.13,                                                        4215,                7:22, 8:5,     69.4,          34:15,              Iasi[1J
                                                     Requi red          r s vi ewed
                              39.17,                                                        121 :25              9:12\          5923,          34:18,              56:20
            19:23                                     111 - 4,6          171 - 30.2
                              39'18,                                                       route UI              9:15,          59:25,         42:16,
          rememb er                                  requirem e          34:7,                                                                                   secondly
                             40.24,                                                         23 2                 9.23,          69123,         45:18
           1481 .                                      fits IU .         55:17.                                                                                    111 - 54:6
           16»~'l7           43'20,                                      61: 2,            routine 111 -         10:5,          69.25,         467,
                                                       29:25                                                                                                     secon d s m
           35:3              45:1 ,                                                          59:22               10:15,         72'2D,         51-1,
                                                     reread 111          68: 24,                                                                                  - 100:2
           3823,             46313,                                                        rou t in ely          11:24,         7823,          54121,
                                                      113,14             78:10                                                                                   S ec ret ary
           37:19,            46,9                                                            [4] - 41 :22,       12.8,          76:21,         57-15,
                                                     R es ou rc e         119123                                                                                   ul 7122
                             64.21,                                                          51 L13.             12:16,         76124,         57~19,
           37.22,                                     la) - 20:21 ,     reviewk ng                                                                               s ec r etar y
           37223,            56:14,                                                          5 9 '2 1            1Z'20          75:25,         59 2
                                                       45:88,            111 - 63:14                                                                              121 8:21 |
           3920,             8821                                                            60:3                15.13,         80:20,         59'13,
                                                       457              revised al -                                                                              8' 24
                             83123,                                                                              16:5,          82:25,         81'13,
           35123                                     respect [6]         29:20             Rule 11]                                                              Section [4]
                             92:1                                                                                16112          83:5           61:16,
           4916,                                       - 9:S.           Richard fzl          3:20                                                                  - 4.1, 413,
           40:10             92'5,                                                         rules [1]             16:18,         84.6,          52:4,
                                                       13.24,               106:2,                                                                                 4.4, 4:5
                             92.8,                                                           5:22                16:19,         8614,          81:25,
           40:12,                                      23'21 I            106:5                                                                                  section[11
                             92124,                                                                              17:14           87:12,        B2:1,
           43'4,                                       24:10,           rift[1]            run [11 -                                                              .. 75:14
                             116219                                                                              17:15.          67-13,        83:18
           45:22,                                      24'11              5028              35:7                                                                 secu ri tyrn
                            Report [31 -                                                                         17117,         89:15,         85212,
           47:6                                      respond153         rig h t-h an d     running IZ]                                                            - 71 :11
                             3.20,                                                                               17:19,         90:20,         10444
           4719,                                       . 26:23            [1] - 73:17        - 96'22,                                                            see [26]
                              115.3,                                                                             17320,         94:3,          104 20,
           47721                                       27:23,           rights Le] -         97.9                                                                 21 .2,
                              116:19                                                                             18:6           94:20,         w e 13,
           51'20,                                      27:15,             13:25,                                                                                  43 15,
                            reported [al                                                                         18:10,         95:5           108.23,
           51 22,


47 of $1 streets                                                                         Page 13 to 13 of 17

                                                                                                                                          Joint Appendix00194
             Case
              Case5:19-cv-01873-MAK
                   5:19-cv-01873-MAK Document
                                      Document86-2 Filed12/05/19
                                               54 Filed  01/13/20 Page
                                                                   Page51
                                                                        51ofof186
                                                                               186

               Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 48 of 181

 47_*,4           34:15,            81114,              68.14,              64 6,               116:1 ,         79:5,           31 ,9,             64 17,
 50:1             '34'23,           82"10,              71:1                84 22,              116.4           10B'11          36-q9.             57-21 r
 55:23,           37:5,             B49                showing [11          66.12.              11B'6,        s om ewh er       52.4,              70.24,
 58.11            55.3,             84:21               . 115-1             67-8.               116.15         an) B7:3         53115,             90: 11
 63.12,           song,             85:4,              shown 121            70.10,              11824,        son 151 -         53:16,            stalklngpl
 63.19,           121:2             86. 14.             17.22,              71:7.               118 :9,        21 :1 ,          72:7.              - 113:22,
                                                                                                                                                                  I
 65:1,           sentence           8e:1o,              47.15               72:22,              12o~8          48.5,            73 14,             M3:23,
 65.8,             [at .. 5:23,     90:14,             shows 121 -          90121 I           Snl c ker ul     48:10.           82:12,             11825
 71:12,            335,             932771              3B 2,               93:24,             -49:22           102;21 r        102118*           stamp [1] -
 72:17,            41 :2,           94:8,               49:12               9716,             Snickers         114'1            108121              2B'24
 75'6,             63:49,           94:13,             sic 121              9718,              141 - 48:25,   sons [01 -        1D7'151           stand '53 -
 78'6,             67'20,           94:23,               92:25.             106.11,             49.13,         48:& 54:6        109 15              18:6,
 80:13,            74,4,            95'13.               95,11              109'1 B,            49.19,        sorry1121 -       11719               19:7.
 91:B,             746,             95:19,             side £41 -           114:2,              49.21          7'2, 8:23.      specuiaffo           30:15»
 98:10,            74:25            96'15,               4514.              11522,             S n yd erlu     9' 19,           n [11 - 4s~4        30:20,        1

 99:13,          s en i eh c es     95:20,               6448,              11821,              71 .21         32'11 ,         speech lt]           41 .18
 100:1,            m - 35:13        98:17,               64:24              118 25,            so... 111       41 '17,          92'9              standard
 1D4.16,         sequential         99:1,                                   1'19»19                            43323,                               (13 - 9.8
 1D6'12,          121 - 74 1 O,     99.3,
                                                       signailng
                                                        111 - 65:13        situatlohal
                                                                                                120,26
                                                                                               So... [1]       73.16,
                                                                                                                               SP&I1[I2] _
                                                                                                                                35:14,            standing        I
 1D7,15,           75 3             99'11,             signature             go) - 14:5,        44:22          74:5,            29. 5              14) - so 12,
 112.22,         serious 121        99:15,              is; - 66:6,          1 4 ,1 2          soclai1113      7Q,B,           sporl[1]            72:23 I        E
 11415,            . 60:3,          99-22,              66:7,                18:12              15:5,          82:1 ,           33: 10             85161
 115.5             97,10            99,24.              78:18              sMug&ons             16:25,         93.8, 9817      aporis 12i          107:13
 115:20          seri nusna         99'25,             simllar[2] -         Is] - 18:&          18:10,        sorts -           25.14             start [al ..
seeing 171        ss m              100:5,              78.15,               18:14,             18118,         94:12.           49:16               24:13,
 34:9,                              101 ~-1,                                 26:5                                                                                 I
                   I3:24,                                82:2                                   48:20          107:14          slwtiy 121 -         39:10,
 39:24,           80,9              101:14,            simple [1]          s lu m               49121 |       5OUT1dS[1l         ')D3:14.           37:2,
 47117,          SERVICE            10'1'16              30,16               sure,              72218,         - 67: 12          103:15             50:10         I
 48 e,            111 - 1:22        101 :20,           singled (ay           110:17,            76:22,        s peakerul       spring £21 ..      started 141
 57.6,           service $11        102.2,               - 107 23,           115:17             116:5,          - 90:19         102-3,              8:1 ,         I
 9a~1o,                             '102:5,                                sixths]                                                                                i
                   'l03'16                               10811 I                                117:5,        s peaki ng        103, 20             31 :21 ,
 119'24          session HE         102:17               108.4               11429              117112                         Spring [2]           32.20,        II
                                                                                                               i133-
seak[2} ..        - 31 'B           108~25,            Sinking re          skaf.ingl6}         soc iet ym      13-11 |          1'24,               83.20
 57:8,           set 121 ..         10420,                                  . 39.20,            23,12          19'18,           99:17             starting [61
                                                         -1 2 4
 57:10             9412,            10622,             sits] -               39:21 I           solelyll]       33 10,          s p rin g t im e      4: 11,
segue[1]~          94:12            115:17\             22.10,               39.25,             26:8            38'20,          re 32:4             4:12,
 11-l~25         sotiing [1]        115:20,              3o.4,               11e:7             som eone         57 19,         SRO 12) -            28'24,
seleclitm         89:6              11B'11,              30514,            sleepingnl           1151 -B 20,     59.13,          20:20,              56:5.
 Lu -                               121 .8                                  . 60.6              14. 19,         67:1 ,          46:2                6B'1S,
                 seven 19] -                             30:16,
 100:18            6018,
                                  SHANK [1l              30.20,            s l ep t l l ) -     15:19,         69.8,           STACEY £11           68:24
selflz]            1 1 5 '1 7      - 1-6                 54-a6,              94'1               19: 6,         7618              1:10             starts [1]
 22'5,           several [1] -    share [11 -            71 :6,            slowerll .           20. 15,        79-22           S@cy [14] -          22 26
 73.22            99.16             27:15                a7,20,             55'14               31:14,         90-14,           31 -19,           statem en t
sel f-      sexual12] -           s h ar i n g l l l     100,22            Sm1th{a] -           39: 24,        99:15,           31124,              [15] -        r

 expression 74:18,                  - 28, 14                                 44.21,             4038,          109:16            33:15,             1o24,         I
                                                       s i t u at i on
 m - 22'5    79'18                Sharon re
                                                         138] -              5511,              5 T' 2 2 ,    SpeciaifzI         34:6               11:16,
seminars         Shank Is; ..       2:8                  12:13,              115:19             B4:7,          .. 39'3,          34:20,             11:17,
 111 - 12:12      2:13,           shielding              13 1,             s m ok ed ]          64110,         106-24           40.21 |            12 18,
sends) v-         152,              141 - 35:14,         13'12,              74:14              80 25,        special;-11 ..     66:24.             15:22,
 34'21            3527,             35:18,               14.1              smoki n g            BE '1,         12.11             86214,             17.13,
 94. 17,          36:2,             3616, 39:6           14'10,             121 - 74:14,        86: 24,        88:19,            BB113,             186,
 106:1B,          36:3,           shoots In ..           17:12,             79:14                1084          88:20,            94:8,              1 8 :8 ,
 106: 19          3618,            48:24                 21:15,            Snapchat            som eth in g    104 15            94:11,             24 16,
 121'9            35110,          shortcut (11           252,               1171                's (23 -      specific we        94:1 B             25:19,
sending 12/       35.16,           .. 59:1 D             415,               19:22,              44'17,         ,, 29:6,          95:16,             26-2
 ,, 35:2,         3T,6,           shortly lf             44:16,             39'17,              72718          29314,            117-25             5B'21.
  117:3           38:6.            111 .B                45:24,             4D:23,             som etim e      31 ,5,          staffs 11            62.24,
s en d s n l      45.22,          showga) -              48.12,             4'}:7,              s[8] .          60:8             11 '12,            58:17,
  8.24            60:11            33:7,                 55:3,              41 ,10,             8.24           52-7,             19.19              64:15
                                                                                                                                                                  i
sense 121 -       82722,           38:4                  55'10,             47:5                1'3:S,         97:14             22:20,             70:6
 BD'23,           85:11            3817,                 5523,              51:23,              16~16,        specifics!!        29' 11           statem en t
 112:9            55:10,           3B'10,                56:17,             58:18,              16:19,         YI*5l ..          3119,              s (91-
sent f/3 .        8D;13,           59:4                  57:4,              57:3,               20.24,         25:3              61:20,             10'10.
 8.17,            81 '6,           65:31                 63:24              115:3,              6812,          29222,            647,               10:16,



                                                                         Page 14 to 14 of 17                                              48 14 sheets
                                                                                                                         Joint Appendix00195
                       Case
                        Case5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                                Document86-2
                                                    ....|
                                                             Filed12/05/19
                                                         54 Filed
                                                            ,n..
                                                                   01/13/20 Page
                                                                             Page52
                                                                                  52ofof186
                                                                                         186
     I

                        Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 49 of 181                                                                                              f
                                                                                                                                                                                        a
                                                                                                                                                                                        I
                                                                                                                                                                                        I


          10:20,            10218,       55:5,                      56'16,           2:4, 2'9            suspend          t3bSI1]          9B:B,               58:25                    \        i
          1113.             1o-20,       ss-e,                      59'12,          summarizi             141 71:25,        28:19          98110,            testified 181              i
                                                                                                                                                                                        I
          11-e,             10:24.       55:11 ,                    77:17,           ns [11 -             81 '5           tampering        98:19,              . 5'4,
           29:11 r          11:2,        55:12,                     79:24,           99218                84:16,            111 - 74:17    98120,              112~3,
                                                                                                                                                                                        1
           3515,            13:12,       56:1 .                     95,4,           summary               85:4            Tara111 -        110:8,              119:8,                            I
                                                                    95:23,                               suspends                                              119:9                    g
           46:14,           11 :14,      56:72                                        [41 - 61 :19,                         114:14         110:9.
                                                                                                                                                                                        3
           107:1            11 '20,      57:9,                      95:26,            11 B:2,             be 141          tasks [3] -      111 :11             12015
         STATES [1]         12;8,        64:20,                     9725,             11818.              64'B,            98:22,         teachers           testify 121 ¢
           - 1:1             12:16.      54:23.                     987.              118:9               7S'2,            102:17,         141 - 26:5,        49:6
                                                                                                                                                                                        I
                                                                    9B:9,                                                                                                                        1.
         show                13'22,      71 :6,                                      summer p]            7613,            102:13          27:21 n            112'4
                                                                                                                                                                                                 i ..
           102-15          . 14'20,      73:13,                     99217,            . 111~7             76:10           taughtlzl -       51:12,           testifying                 E

         step K21'           16:19,      74115,                     10D'B,           S u n d a yl l l    suspends           70:2,          98:10              11: - 54:12
                                         74:19.                     1D1:8,
           14:13,
           54:2
                             15:21 I
                             16:13       B1 :15.                    104'10.
                                                                                      .. 94:19
                                                                                     Superlnte
                                                                                                          d je]
                                                                                                          66' 14
                                                                                                                            110:10
                                                                                                                          teach 141
                                                                                                                                          t eac h i n g
                                                                                                                                            131 - 7.13,
                                                                                                                                                             testimony
                                                                                                                                                              la; - 2~ 19,
                                                                                                                                                                                      lI          1




         steps Io]           15:23,      82324,                     105'7,             ndcntl14]          57214,            7:12,           29311,            123:8,                               I
                                                                                                                                                                                        Ii         I
           20:16,           16:24,       88:11                      109114,            - 117,             67:25,            7:21,           11135              t2339
                                                                                                                                                                                                 III
           81:17,           18:25,       90'16,                     109:201            20:19,             79:22,            110:21        team 111           textl q -
           46:16            17:5,        9119,                      115:17,            45. 18,            81'21             111 '9          33:14              B4:5,
                                                                                                                                                                                                  I
           45:20,           17:28 I      91 :10,                    11823,             45:21              82'26,          Teacherul       technical!           94:6,                    ',


           50'23            17:25,       117:25                     121110             46;6\              B4'22,            _ 3:14         y [23 ,             9417,
           93:17            18:5,       Stu dent /21               students'           68225,             85:22,          teachsr;521      6220,               9 4 :t1
         still 141 -        1e:1,        .. 4. 1                    ex - 17:18,        69:1 ,             115'1              7:12,         31:15             T extl u -               I\
           1B: 6,           18-17,       28:25                      38:11,             8920.             Suspensio         7:15,          telephone            4:16
          19219,            18:20,      stu d en t' s               61:12,             69:22,             n111 - 4°3        12115,          (11 - 89:10      thankfullll                          I
                                                                                                                                                                                                 I
           63: 22.          19:4,        {21- 13:24,                95819,             70:25,            suspensio          13'1 .        ten (al -           - 116:20                II
                                                                                                                                                                                      :l
           95225            1 -1 .1e,    17:13                      97'15              7115,              n1191 -           13:3,           63125,           that'd [1] -
         stlpu¥ated         v 2:14,     students                   studio 111 -        80'21 I            21123,            1316,           6 7 : 9 9 0 '4    106:5
          lu - 2:1 B        21:20,       [561 -                     113; 3,           100:15              B4'5,            13:13,         tend 111 -         THE1231
         STIPULATI          22:4,        10:10.                     1185,            Superinte            68: 23            1321 ,          117516             1:1 1:1 ,
          ON 111 »          24-11 I      11:6,                      11328             ndents 12)          . 69:19,          19:19.        tenornl .-           14:4,                I..
          2:18              25:19,       1128,                      113:9,            - 12:1 D            69124,            23-22,          T2:t0              2717,                         8


         stood (2: -        25-22.       11:11,                     113: 13,           13:17              70115,            24:2,         tenure in] -         35:22,
           81:7,            2812,         11-25,                    113: 17,         s upervi s e         72:4 .            2520,           16:10,             50.20,
           81:17            28:8,        13:12                      113:19             12) - 31:13,        73: 4,           25'24           29r4,              55:15,                 I
         $ioplB]            28:18,       18'&                      study In            31117              73: 5,            2823,           29:21              55t1B,              I
           23:3,            26:20,       20;8,                      76: 20           S u p ervise          75: 6,           26:10,        t erm iu at in       87:17.
           38218,           28221 I      21 .6,                    stuf f ] -         r 121 - 70:3        75: 18,           26:13,                             68:15,
                                                                                                                                            am
           51:13.           26-23,        21:14                     35:15,           supplied              80115,           28:20,          56:24              74125,               ;a
           71:10,           28:25,       2216,                      3615,             I2! - 39:15          8111 a,          25:22,        term in olo          77:21 I               \
          77:1 ,            27~s,         22:14.                    39:6,                                  88: 15           27:1 ,                             78:11                1
                                                                                      4014                                                  gy [11 v                               Ia
                                                                                                                                                                                    a
           1 D2°6           27:10,        23:9,                     39:8,                                  8928,            27:2,                              78:24,
                                                                                     aupporihl                                              7 3 'B
         storm 111 -        27:11 .       23116,                    40:17,            - 3315               90:6 ,           27 10,        rems 128] -          79:2,                             |i
           17:22            27:15.       23:19,                     40:21 ,                                91213,           27:13,          9:12,              84:1 ,
                                                                                     s u p p or t i ve
         story re; -
                            27:25,        24:5,                     56:4,             121 - 31 :20,        11514,           282,            9:23,              89.21 .             I
           64218,           28'11 I       24:11 ,                   108:24            3215                 121:21           28;14,          1B:4,              89:25,              lf
                                                                                                                                                                                                 I
                            28' 14,      24:12,                    sublectm                              s wi m m i n g     4211,                              90:2,
          64124                                                                      suppose                                                31:24,
                            30:1 ,        24:17.                    a. 11;7,                                                58:15,                             9B'2,
           77:17                                                                       Is] - 11:4          l*l                              32'2,
                            35:15,        24224,                    17:9                                   110:21           64:4,           35:16,             96:15,
         stralghtlz;                                                                   2218,
                            36:25,        25.5,                    subfectivel                           sworn [21 -        65:1 ,          38:11 ,            112:1                               :
           - 88:14 ,                                                                   26:&                                                                                         z
                                                                                                                                                                                                   :
           113:14
                            37:12.
                            37:14,
                                          25:6,
                                          26121 )
                                                                    y Fl] -
                                                                    64:16,
                                                                                       32:16,             5:3, 123:7        67:21 I
                                                                                                                            S9'4
                                                                                                                                            38:13,             118223              i               !
                                                                                                                                                                                                 III
         Str eets -                                                                    1 D1 :5           synopsis                           40:22.            theatre (11
                                                                                                                                                                                                  I
                            39:7.         27:18,                    70:19                                 111 118:2         69:5,                              108222
           1:19                                                                      su p p osed                                            43:20,
                            41 za ,       28:3,                    submltied                             system [41 -       69:8,           7B;21,           thef t)
         strike 121                                                                   I1) - 84:15                                                                                  I
           94.2,
                            41 ~4,        32:7,                     la] - 63:1 ,     8UY9IY[1]             23:16,           69:17,          80:14.            74218,               i
                            42223,        32:20,                    854,                                                    72'23,                            77:6
           94'12                                                                      51121                23:20,                           93:14,
                            45-2,         37:&                      119'23                                24:73.            van ,           93:17,           themselve
         string 111                                                                  surprise (al
                            45-11 ,       38:18,                   successfu                              24:24             78;2,           94:13,            S111-
           17:8                                                                         5a-19,
                            45:16.        4022,                     lm - 7-13,                                              79:16,          98:17,            27-15
         strive pa .                                                                  53121                                                                                                        I
                            48:24,        41123.                    100'16                                                  79:23,          101317,                                              III
           5 :2 4
                            60:21 I
                                                                                     s uspeci [1]               T                                             there'd £21 -        .              II
                                          48:17,                   suggastm                                                 80:11 ,         101218,             5717, 57.8        .                I
         studentlsz]                                                                  - 107:17                                                                                    !I
                            5152,         49:15,                                                         Tab 118 -          80:16,
           .. 9:8, 9:9,                                             - 3B'3           suspects                                               1D6:9,           thinking re           I.
                            62' 18,       50:8,                                                           28:21                                                                     I
                                                                   suite]                                                   96:11 ,         108:12,            - 42.6             .
           1015,                                                                       [11 '
                            53:17,        50:9,                                                          table al -          97:16,
           10;9.                                                    10116              109;12                                               117t2             thinks 111 -
                            54'18,        56:5,                                                            22'10            98.2,
           10:16.                                                  Suite I2)                                                              test111 -             27:11                            I
                                                                                                                                                                                   ,
                                                                                                                                                                                  i
49 of 51 sheets                                                                    page 15 to 15 of 17                                                                       15
                                                                                                                                                                                  :
                                                                                                                                    Joint Appendix00196 ,
                                                                                                                                                                                                 |
                                                                                                                                                                                                 :
              Case
               Case5:19-cv-01873-MAK
                    5:19-cv-01873-MAK Document
                                       Document86-2 Filed12/05/19
                                                54 Filed  01/13/20 Page
                                                                    Page53
                                                                         53ofof186
                                                                                186
                            wlmmmvmnmnmmmm    mum                                                                       ..............................................................................................................................................................................   .............. ........................................   .........
4                                                     nm nlnmnmmnl
                                                                                                                                                                                                                                                                                                     I                                                                     'I


                    Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 50 of 181                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                           I




                                                                                                                                                                                                                                                                                                                                                                               !
    third la] -        81 .2»              13:8,                      31:8               32:24              38115,                                     50'16,                                                                                                                      3D'13,
                                                                                                                                                                                                                                                                                                                                                                           I
     73:15              BS 13,             19~&                      transcribe           48;1,             408:49                                     54 25,                                                                                                                      3016,
    threatuaj -         8110,              2C*.:4,                      d kg] -           54:1,            twins raj -                                 5B:B,                                                     vacancy m                                                         39:21,
      1 B:9,            B aa,              33-4,                        2:18,             72:12             55:73,                                     59 17,                                                     -33:17                                                           40 23,
     20:11 v            89:16.             41 :14,                      123:B             7911              116124,                                    59120,                                                    VALLEYuI                                                          41:7,                                                                                   II
     20:13,             92:65,             45:12,                    treaip] ..           B1'9,             117215                                     59 21,                                                     - 1'6                                                            41'10,                                                                                  l
     20'1S,             98 14,             68:11 v                      17:2,             81:18,                                                       BOLT.                                                      Valley (13) -                                                    42,E,                                                                                   I
      21:10,
      21:11 |
                        115'23
                      three-day
                                           704 B,
                                           71 ~8,
                                                                        23'21             97'2D,
                                                                                          98:13
                                                                                                                u                                      50:7,
                                                                                                                                                       B0:9,
                                                                                                                                                                                                                       1.8 1:10,
                                                                                                                                                                                                                       1:11,
                                                                                                                                                                                                                                                                                   42.20,
                                                                     TRlAL[n >                                                                                                                                                                                                     42.21,
     45:3,              (2) - 59.19,       82-10,                                         10811,           um-hum 12]                                  61.19.                                                          1:1 B,                                                      43'1,
                                                                        1'7
     45:16              6924               1D7,5,                                         10422             - 7:1,                                     62'2.                                                           6.15,                                                       43:3,
                                                                     trial111 -
     47523,           throughout           110:1B.                                        109:13,           112'23                                     68:22,                                                          e 25,
                                                                        2:20                                                                                                                                                                                                       43 7,
     487,                is] - 5.13        115:3                                          109119,          unauthotlz                                  69.3,                                                       7.24. 8.1 I                                                     43.12,
                                                                     tricks -
     48:25,              90:9,           top 1111                                         109.20,           ed It] >                                   72.23,                                                      8-4, 25 4,                                                      43:13,
                                                                        823
      49~13,             99.17,            7'16,                                          113313            77:4                                       76:9,                                                       29:4.                                                          '43.25,
                                                                     tried 1101 ..
     51:16,              10520,            38:24                                       Tuesdaynl           under l6)                                   80~24,                                                      31:3,                                                           47'7,
                                                                        14:25,
     524&                108:24            6D:2,                                         . 40.5             13:9,                                      817,                                                        32:20,                                                          47:8,                                                                                       I
                                                                        31:19,
     5418,            thrown la            62122,                                      turn [91 -           49:6,                                      81 so,                                                      33:21                                                           47.15,
                                                                        31123 I
     54:17,              11911,            68:22,                                         34:1 ,            74:2,                                      82:18                                                        51 :1 ,                                                        47.17,
                                                                        9740,
     58.10,               119217           69:7.                                          47:15,            77:5,                                      84:13,                                                      57, 15                                                          47 25
                                                                        99-8,
     70. 17,          Thursday             78:1                                          60:20,             82.22,                                     85-20,                                                      84:7, 84:8                                                      47.25,
                                                                        102:16,
     7021                la] - B3:1,       86:11 ,                                        5315,             112:21                                     86:11,                                                     vandalism                                                        48.6.
                                                                        103.6,
    threatenul           83.17.            99214,                                         84:10,           underne8t                                   88.17.                                                      la] - 74.20.                                                    48.7,
                                                                        108 10
      - 70:8             B9:14             11'5'21                      408 23,           867,              hLaw                                       90-18,                                                      77 6                                                            48:10.
    threatened        Tier [1]           topic (31 »                                      98:24,            11515,                                     92:13,                                                      79:18                                                           48:24,
                                                                        120.10
      [171               73 4              12:12,                                         107.10,           116117,                                    92:17,                                                     various 121                                                      49 12,
                                                                     triggered
      51 '23,         TIMEHI -             25-6,                      [11 - 107'2         112-73            117'18                                     9421,                                                       - 8:17                                                          49:18,
      53"17,             1'16              97:14                                       turned{z)-          undetstoo                                   9B'9,                                                        53:10                                                          49.23,
                                                                     triggers 111
      as 25,           timing (1) -      topics 111 »                  u 69 19            B4'12,            dlzl - 6.6,                                99.15,                                                      V€Y\\l1] .                                                      50212,
      644                38:14               15-14                   trouble (11 -        85:7              101 .3                                     102122,                                                          22'7                                                       50:14,
      64-7,           tlradfu -          totally nu -                                  i v/l cel u         unfair 121                                  111 24,                                                    veracity121                                                      51.23,
                                                                       70 g
      67122,             117:24           49;S                                            108:14            49.7,                                      116:24                                                      - 26:3                                                          53:23,
                                                                     true um -
      67.24,          tobacco of:        fouchfzl                                      two{25; -            107:21                                     118:20,                                                     26:9                                                            55:18,
                                                                       12a 8
      68:1,              -74:15           37'24,                     trusted 12] -       1516,             Unfortunat                                  11922                                                      verbal [2]                                                       6/'3,
      ea~5,           today (101 -         46Z'* 1                     57:6,              22:12,            81V11) .-                              upd8tep] ..                                                     10:10,                                                          11513,
      6925,              47:7,          toward 111                     57. 13             32:2,             41'2                                    90:4                                                           74:20                                                           11621,
      69:1?              48:6,            47:24                      truthfully           35"13,           unfortunat                              UPS!*]                                                         verbalizer                                                       11814,
      70:19               59:1 |         towards lm                    ul- 54-12          35.14,            Hlylu ..                                118:18                                                         11] 7:2                                                         11576,
      70.20,             54:15               - 43'B                                       86.7,             55:10                                  UPB9t[22] .                                                    verbally 14]                                                     116:10,
                                                                     ttY 1211 -
      70125,             100.22,             48:7,                     13:13.             37:12,           Unitlx]                                  42.19,                                                         ,- 59.1 |                                                       11613,
      78:Z,              113'15,             49-13,                   17:24,              39:5,             9:20                                    50:21,                                                         69:B,                                                           116-15,
      80:12              114.13,             77.11                                        43:9,            UNITED111                                50,23,                                                          69510,                                                         11110,
                                                                      18'3.
     98:20               114:24.             79:23,                   22'17,              42:10,            - 14                                    54.18,                                                         78.3                                                            118:5,
    threalenin           115118,           79124                      2321                44-25,           University                               54-19,                                                        V8ysu$ [11]                                                      120:B
      9 [6] -            121 ,9          t o wn s h i p               24'4,              48:&               U; - 12:5                               61 zo,                                                             - 11'16,                                                   Vincents]
      20:14,          together             up 20:22                   32.5,               49:15,           Unlawful                                 69.5,                                                              12:19,                                                      . 3.23
      55'9               [11] 1513,      TRACY 11)                    34' 61,             49.18,            111 - 4'4                               78:2,                                                               19-1,                                                     VINCENT
      67.16,             18:33               1-e                      3913,               54:10            unmodl8e                                 B2:19,                                                              19124,                                                    HI 1:3
      74:13,             36:9,           Tracy Lu                     37 24,              71:5,             d [71 -                                 82:21,                                                              21:17,                                                   Vinnylsl _
      74:19,             56- 16,             2:13                     SD 2,              78118,             74'12,                                  80 19,                                                              2214,                                                     5,t0.
      95:1               B1 :9,         traffic [1] -                 86.4,               87710,            78.19                                   85:11,                                                              22.15                                                      57.19,
    threats U1           B1 :19,          60:8                        102,11,             89118,           unpalatabl                               68:25,                                                              72'18,                                                     94:2,
      20110              B3:5,          train 12] -                   103 B               90:&              e [1] ..                                57:16,                                                              95'20,                                                    94:13,
    three i1 BJ -        83:6             30116,                      10820,              90.20,            26'22                                   87 24,                                                              98:12,                                                    94:17,
      5:15,              99.5,            30.21                       111:2,             98'25,            up[433                                   87226,                                                               97' 16                                                   104:15
      we,                10251,          training 191                 113115,            103121,            16:4,                                   88.10.                                                        Vet [2] -                                                      violation Isl
      21523,             118,8               - 9:6,                   11B'13,             110:18            1e~23,                                  88'19,                                                         B4:7, 84.8                                                       14:25,
      45:15,          tomorrow               9.22,                    11922               31593             1T'22,                                  88:23,                                                        Via or                                                           73.24,                                                                                      I
      65:3               141 - 60:18,        11~24,                   120.21           type {II'            1 B: 15,                                91:4                                                           37,19,                                                         74:15
      66:15,             87:19,              12:7                                       22:17,              19,7,                                   91'1B,                                                         4014,                                                          visiblenj -
                                                                     W ins in] -
      69:19,             88:13               26.12,                   15:15,             80:21              27:19,                                  114,19                                                         104:9                                                           69:4
      69823,          tone [11               29 9,                    18.2               117. 16            38: 10,                                                                                               video 148]                                                     visibly12J
      69:24,             2312                29:10,                   29.7 ,           types 14] -          42:24,                                                                                                  17:1                                                           81:20,
     7.411,           took 1141 -            29:24,                   30.17,             *5'14.             44:15,                                                                                                      17.'6,                                                     78:1


                                                                                     Page 16 LO 16 of 17                                                                                             16 sheets                                                                                                 50

                                                                                                                                                                                   Joint Appendix00197
                                               l                                                - |
                                                                                                                                           |r\ . .
                      Case
                       Case5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                               Document86-2 Filed12/05/19
                                                        54 Filed  01/13/20 Page
                                                                            Page54
                                                                                 54ofof186
                                                                                        186
                                                                                                                             Tl
                                                                                                                             l
                        Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 51 of 181
                                                                                                                             8




                                                                                                                             |




        visltm             103:21            79:2.           119:24         yeliinglil                                       l
                                                                                                                             L

                                                                                                                             1
          114124          weekend            84:1 ,         wrote 1141        86324                                          I
                                                                                                                             J


        v8Hedm              52] - 44-5,      89:21 v         60.24,         yesterday                                                      i
                                                                                                                                           i
          86:3              11613            89:26,          56219,           [3] 50:1,                                      I             !
        visits [11-       weeks In ..        9D:2,           67:21 I          115122,                                        E             I
          25:12            39112             9S:2,           69:211           143:25
        Vocalized         weigh IU -         96:15,          71:13,         youngerpy                                        3
                                                                                                                             I
          11] - 63:22      12:18             11211 l         9248,            - 24:18
        vViced m          welfare 11] -      118:23          98220,         yourselflzl
          37:12            73:22            woke 13] .       104.7,           . 3016,
        vs 1f1 1.5        ,wel l - bei ng    59:17,          11245,          `12117
                                                                                                                                           I
                           11] - 101 :9      AD:&            113:20,
                                                                                                                                           I
              W           Wat 11] -          61'19           11722,               Z
                           32'25            w ondering       11824,                                                                        i
         waitls] ..                          [1] - 48:23     119:18,        zorie(1]                                                       |
                          w hat not s)
          42:10,                            word [11] -      120:12          15:15
                           - 94:12                                                                                                         i
          74:3,                              19122,                                                                           |
                          w hatsoave                                                                                                       I
          78:7,
                           r IU              2535,                 Y                                                                       I

          B7119,                             39:10,
                           86»17                                                                                                 I
          120:24                                            ye a r l y]
                          whole 14] -        61~21
         waHlng(z]                                           24:1.
                           18'4,             7019,
                                                             32:3,
          42:12
                           15:11 ,           84:&                                                                                »
         waive [1]                                           3312,                                                               J


                            80,2,            85:40,                                                                              J




          2'18                                               3314,                                                               I


                           1'18:7            85117,
         wake 141 -                                           she,                                                               4


                                             90"11
          69120,
                          Wilkes 111-
                                             10B:5,
                                                              33:11 ,                                                         II
                           12:5                               33.24,
          59221,
          6011, BD'7
                          wishes 11)         113,23
                                                             38:4.                                                            I
                            7 1 -21         wor dinglll
         walk 141 -                                          41:24,                                                              r
                          W i tn ess           90:7
                                                             5214.                                                                         I
          3514,
                            U11 .
                                            words l10] -
                                                             52.5,
                                                                                                                                 iI
          71 '22,                            8:19,                                                                               I
                            28:22,                           52:7,                                                               i
          88:2,                              29:5,
                            30:2,                             62:&
          98:22                               633,
                            344,                              52:15,
         walked l1] -                        6956                                                                                    I
                            34:7,                             53: to,                                                            r
          80:25                              7813,
                            55:17,                            5816,
         wanna iz] -                         acne.
                            60:22,                            83:10.
          68: 15,           et,              8229,
          82:17                                               96:5,
                            68224,           91 ~2.                                                                              I
                                                              9S;&
         wants '41                            98:13.                                                                             II
                            73:41 ,                           101 '1.
          13:21 I           78:10,           106:17                                                                                  I
                                                              10912,                                                             ;
          58:17,            12124           work»
                                                              110»17
          86:15,           witness [9]       related m
                                                              110:18,
          114:17            -' ~2:1&         - 8113                                                                                  1
                                                              11023,
         WARNER             5:3, 83:7       world 13]
                                                              111 :3,
          111 2:7           BB'2              23:10,
                                                              111 :4,
         wattanled          87:2              97:B,
                                                              111 'Q                                                                        i
          [ii 18:21         112115,           109:18
                                                            years U41 -                                                              r
         watch [1] -        114:12,         wow [1} ..
                                                             7:13,
          43:13             '123'6            84:3                                                                                         :
                                                             7:14.
         ways 11]-          123:8           write pa) -
                                                             13-18,
          22:13            WITNESS            40:20,                                                                                 II
                                                             1419,                                                                    Il   |
         weasel 42] -       (223 3:2          55:18,
                                                             23:24,                                                                   I    i
          8518,                               117:16                                                                                  I
                            14:4,                            29:20
          91:10             27:7,           writes [45 -
                                                             4B:3,
         W ednesda          35:22,            so ,           5212,
          V111              60-20,           69:17
                                                             83:25,                                                                  I
          66223             55:15,            6923,                                                                                  i
                                                             67:&
         week171 -          55118,            60:12
                                                              90:20,
          32120,            67:17,          Written 111 -
                                                              110:11 ,
          40123,            68.15,           3122            110:17,
          56:13,            74125V          written 141 »    111 :10
          6614,             77:21 I          e9:8,          yelled [1]                                                               l
          90:7,             7841 I           74:20,                                                                                  3
                                                             81:7                                                                    I
          90:12,            78:24            *ION 1 ,                                                                                !
                                                                                                                                     I



51 of 51 sheets                                                           Page 17 to 17 of 17                           17            r
                                                                                                                                      l

                                                                                                      Joint Appendix00198
                 Case
                  Case5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                          Document86-2 Filed12/05/19
                                                   54 Filed  01/13/20 Page
                                                                       Page55
                                                                            55ofof186
                                                                                   186
                                                                                                             T




                  Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 52 of 181                         i


                                                                                                             g
                                                                                                             I




                                                                                                             i

                                                                                                             E




                   1                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                   2                                                                                         f

                   3        JORDAN EEIK, HALEY                           I
                                                                         .
                                                                                                             (
                            HARTLINE and VINCENT                         I
                                                                         l

                   4        FERRIZZI,                                    |
                                                                         r
                                                                                                                 I
                                            PI at l'Ilzi ffs
                                                                         1
                                                                         l    NO. 5:19-cv-01873-mAK
                   5                                                     I
                                                                         l
                                                                         .
                                  VS.
                                                                                                             3
                   6                                                     I
                                                                         I                                   i
                                                                         l
                            OLEY VALLEY SCHOOL                           .
                                                                         I
                   7        DISTRICT; TRACY SHANK,                       an
                                                                                                                 I
                                                                                                                 I




                                                                                                                 1


                            individually and as                          I
                                                                         I    JURY TRIAL DEMANDED
                   8        Superintendent of the                        .
                                                                         I

                            OF ey VaTs ey school                         l
                                                                         I
                                                                                                                 I

                                                                                                                 I




                   9
                                                                                                                 I
                                                                         .
                            District; CHRISTOPHER m,                     n

                            BECKER, individually and                     |
                                                                         .

                  10        as principal of 01 ey                        .
                                                                         I

                            Va11 ey High 5choo1 ; and                    U
                                                                         .

                  11        5TACEY LYONS,                                I
                                                                         I                                   J

                            individually and as                          I
                                                                         I
                                                                                                                 I
                                                                                                                 l


                  12        empl oyee of obey Valley
                                                                                                                 I
                                                                         I
                                                                         I
                                                                                                                 I


                            High school,                                 .
                                                                         *

                  13                        Defendants                   I
                                                                         I




                  14
                                                                                                             i
                  15                         DEPONENT:            STACY LYONS

                  16
                                  DATE AND TIME:           Monday, November" 11, 2019
                  17                                       at 10-10 a.m.

                  18
                                        LOCATION:       of ey vaNey High school
                  19                                    17 Jefferson Street                                  3
                                                                                                                 I
                                                        O`ley, Pennsylvania
                  20

                  21                                                                            r




                  22
                                          BERKS COURT REPORTING SERVICE
                  23                            By- Lori A, Dilks
                                             certified court Reporter                                        !
                  24                             10 Fox GO en Drive
                                        sinking spring, pennsylvania 19608
                  25                              (610) 678-9984
                                          berkscourtreporting@gmai1.com                               1
                                                                                                             i
                                                                                                             v



                                                                                                             I
                                                                                                             i
                                                                                                             I

                                                                                                             I

1 of 38 sheets                                      Page 1 to 1 of' 93
                                                                                                             1

                                                                                                             |

                                                                                       Joint Appendix00199
Case
 Case5:19-cv-01873-MAK
      5:19-cv-01873-MAK Document
                         Document86-2 Filed12/05/19
                                  54 Filed  01/13/20 Page
                                                      Page56
                                                           56ofof186
                                                                  186

Case 5 19 cv 01873 MAK Document 48-2 Filed 12/03/19 Page 53 of 181



                                                                                           .i
                                                                                           i
                                                                                           I




       APPEARANCES   :
 2
            CORNERSTONE LAW FIRM, LLC
                                                                                           I
 3          By: Zloel A. Ready, Esqui re
            8500 AT ll entown Pike
 4          S u it e 3
            BE andorra 1 PA 19510
 5                                                                                         I
                Representing the pT a7lntiffs                                              i
 6

 7
            MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN
 8          By: Sharon m. o'Donnell, Esquire
            100 Corporate center Drive
 9          Suite 201
            camp HHS , PA 17011
10
                Represents fig the Defendants                                              i
11

12
          ALSO PRESENT:
13                                                                                         3

                                                                                           i

          Dr. Tracy shank
14

15

16
                                                                                           I
                                                                                           I
17        STIPULATION: It has been stipulated by and between
       counsell that they waive the sealing of the transcribed
18     testimony by the witness and the filing of the or*'igina1
       with the Court, and aN objections, except as to form,
19     un*ci1 the time of trial .
                  AA                                W

20                                                                                         l
                                                                                           r
                                                                                           |
21

22
                                                                                            i
23
                                                                                           |i
                                                                                           I
                                                                                            i
24
                                                                                           I

25
                                                                      2

                                                                                           I


                                Page 2 to 2 of 93                         2 of 38 sheets

                                                        Joint Appendix00200
                 Case
                  Case5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                          Document86-2 Filed12/05/19
                                                   54 Filed  01/13/20 Page
                                                                       Page57
                                                                            57ofof186
                                                                                   186
                                                                                               i
                                                                                               1
                  Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 54 of 181
                                                                                               I




                                                                                               3


                                                                                               3

                                                                                               l
                                                                                               F




                  1                                                                            i
                                                     INDEX
                  2

                  3        WITNESS                      EXAMINED BY              PAGE
                                                                                               E

                  4        Stacy Lyon s                 MF. Ready                      4
                                                                                               I

                                                                                               i
                  5                                                                            F




                  6
                                                        EXHIBITS
                  7
                                                                                               I
                  8        NUMBER                   DESCRIPTION

                  9          1        Letter dated March 20, 2019                              I
                                                                                               E
                 10          2        Mama Jones Narrative                                         8




                 11          3        Disc'ipline Referral Form
                 '12         4        E~ma1'1 dated March 20, 2019
                 13          5        E-mai1 dated March 21, 2019 and A{Jt*i1 25   s
                                                                                                   i
                                      2019
                                                                                                   i
                 14
                             6        Initial Eval nation Form for Jordan ECI(                     ]1
                 15                   dated 2/Z2/19, with attachments
                 16          7        Teacher Input Form, with attachments
                                                                                                   i
                 17          8        Letter dated March 27 1 2019, with
                                      attachments
                 18
                             9        E~mai1 chain dated 3/24/19
                 19
                            10        Discipline Referral Form for Jordan ECI(
                 20
                            11        Discipline Referral Form for Jordan Eck
                 21
                            12        Joint Report of' Ruble 26(1') Conference
                 22
                            .13       Letter dated May 9, 2019
                 23
                            14        prior written Notice for Initial
                  24                  Evahfation and Request *For consent Form
                                      for Vincent Perri zzi
                 25
                            15        Newsies Cast Members List                            3



3 of 38 sheets                                 Page 3 to 3 of 93

                                                                        Joint Appendix00201
l l II I                         -|. I ..
           Case
            Case5:19-cv-01873-MAK
                 5:19-cv-01873-MAK Document
                                    Document86-2 Filed12/05/19
                                             54 Filed  01/13/20 Page
                                                                 Page58
                                                                      58ofof186
                                                                             186

           Case 5:19 cv 01873 MAK Document 48 2 Filed 12/03/19 Page 55 of 181




            1        NUMBER                      DESCRIPTION

            2
                      16       memorandum dated March 21, 2019
            3
                      17       section 220, student
            4                  Expression/Di stributiorl and Posting of
                               Ma'cer*ia1 s
                      18       section 233, suspension and Expul soon
            6
                      19       section 248, Uniawful Harassment
            7
                      20       section 252, Bullying and Cyber Bullying
            8
                      21       May 19, 2019 Requi red Information
            9
                      22       E-ma'i 1 dated march 19, 2019
           10
                      23       E-mai1 dated March 20, 2019
           11
                      24       E~ma*ill dated march 20, 2019
           12
                      25       E-ma7"I dated march 21, 2019 with
           13                  handwritten notes
           14         26       E-mai1 chain starting march 25, 2019
           15         27       E-maii chain starting Ap"i1 2,2019
           16         28       E~ma'i1 dated Apt"i1 24, 2019
           17         29       E-mai? dated Apt'il 24, 2019
           18         30       OVSD Code of Conduct
            19        31       Text messages
           20
           21
           22
           23
            24
            25
                                                                                4



                                            page 4 to 4 of 93

                                                                 Joint Appendix00202
 .
 .
 .
..                                                                                                                                                                                                                                                         I
..

                      Case
                       Case5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                               Document86-2 Filed12/05/19
                                                        54 Filed  01/13/20 Page
                                                                            Page59
                                                                                 59ofof186
                                                                                        186
                                       Hmm !lIIMIIlllflll'!MII'IMIIIIII1III1l!lllll runwllm MMI; Ml                                                              'ill 11 " 'lair, 1l. llllll1111 I l11l   lll! I I r"l1~I I 1l1ll1 111 l l l l " I M           =l =r l l l M1 'l1l:11l'=
                                                                                                                                                                                                                                                                                           l.ll\l"]1l:ll il r. rIIIII H
                                                                                                                                                                                                                                                                                                                           II

                           Case 5:19 CV 01873 MAK Document 48 2 Filed 12/03/19 Page 56 of 181                                                                                                                                                                                                              Il
                                                                                                                                                                                                                                                                                                           1 ..




       1                     PROCEEDINQ§                                                                                'I additional show so that he could perform.
                                                                                                                                                                                                                                                                                                                           i
       2                          STACY LYONS                                                                           2             Q.    That show. that was an understudy show.                                                                                                                            .......
       3    was called as a witness and, having been First duly sworn                                                   3 Is that right?
       4    by the Reporter-Noiary Public, was examined and testified                                                   4             A.    He was looking for an understudy show.                                                                                                                                         1

       5    as follows:                                                                                                 5         Q . So the show that he wanted to add was a                                                                                                                                              i
       6    BY MR. READY:                                                                                               e show that would allow the students In understudies to                                                                                                                            :i              !


       7              Q.    Good morning.                                                                               7 perform?
       8              A.    Good morning.                                                                               B         A . Correct. And we had about three or four                                                                                                                                              i
                                                                                                                                                                                                                                                                                                           |1
       9              Q..   My name Is Joel Ready, and I think, as                                                      9 students that were actually understudies. We did not
     10     you're aware, l represent the Plaintiffs in this case                                                      10 have understudies for every student.
                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                           1


                                                                                                                                                                                                                                                                                                                            l

     11     agalns! the School Dlstdct and yourself.                                                                   11         Q . You had done some understudy shows In the
     12               A.    Yes, Correct.                                                                              12    past. is that rlghi?
     13               Q.    So If l refer to the Ptaintiffs                                                            18              A.    I only did one show with an understudy                                                                                                                        I               i
                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                            i
     14     throughout this deposition, you'Il know l'm referring to                                                   14    show, and that was because of the type of show lt was.                                                                                                                        II
     15     Jordan Eck, Haley Hartline and Vinny Ferrizzl; correct?                                                    15    lt was based on seven different stories with two people
     16               A.    Correct.                                                                                   18    on stage at a lime. a couple of the scenes had three, so                                                                                                                          ;




      17       .      Q.     l've put a binder in front of you and                                                     17    ltwas very, veld easy to allow more children to have the                                                                                                                          »
                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                           I
     18    Counsel, as well, and l'd ask you to look behind Tab 4,                                                     18    experience of learning the script, getting the blocking
     19 which is where we'Il start today. And l will provide one                                                       19    down.                       ,                                                                                                                                                                  .




     20     to the Court Reporter, as well, 'cause it's just simpler.                                                  20                 So we offered that as an opponunlty because                                                                                                                      II
     21     l'm going to ask you to take B look at Exhibit 4.                                                          21    we were basically able to double almost every child In lt,                                                                                                                    1
                                                                                                                                                                                                                                                                                                           .*
                                                                                                                                                                                                                                                                                                                            I



     22               A.    (Witness complies.)                                                       ,                22    and ti1at.aflowed more people to particlpare.
     23               O.     Do you recognize this document?                                                           23             Q.    And that was the prior semester, correct?                                                                                                                      !
     24               A.     Yes, do.                                                                                  24             A.    The! was in the fall. Correct.
                                                                                                                                                                                                                                                                                                            I

     25               Q.    Did you send this e-mail?                                                                  26             Q.    So what other very horrible stuff was                                                                                                                           I


                                                                                                                                                                                                                                                                                                                           1

                                                                                                          5                                                                                                                                            7
       1              A.     f did.                                                                                      1   happening?                                                                                                                                                                    I
       2              Q.    Who did you send this e-mail to?                                                            2             A.    There had been a tot of reports of                                                                                                                              r
                                                                                                                                                                                                                                                                                                            I




       3              A.    A small handful of parents.                                                                  3   bullying amongst students, things like that. And at this                                                                                                                              t




       4              Q.    Fm going to kind of walk you through                                                         4   point, it was - I was just dlrecilng students to the                                                                                                                              F
                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                            I



       5    this e~mall. In here it says in that first line - could                                                     5    Administration and Dr. Shank on anything that they would
                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                            I


                                                                                                                                                                                                                                                                                                               i


       B you readthat second sentence for us?                                                                           e    hear or see.
       7           A.   What do you mean, I have spent?                                                                 7             Q . What son of bullying was taking place?
       8              Q.    Correct.                                                                                    8          A.     Just continual talk about people do not                                                                                                                           3
                                                                                                                                                                                                                                                                                                           |i               I


       9              A.    l've spent the last two months shielding                                                    9 deserve the parts they got.                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                            I




     10     the kids from some veld horrible stuff happening behind                                                    10           Q . l'd like you to read the next sentence
                                                                                                                                                                                                                                                                                                           i
     11     the scenes with a student.                                                                                 11 starting with unfortunately.                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                           1
     12                     Ms. O'DONNELL: Just so that we're - it                                                     12             A.    You would like me to, is that correct?                                                                                                                         i
                                                                                                                                                                                                                                                                                                           I
     13     starts, I need your help, l've spent the last two months                                                   13          Q . Yes.
                                                                                                                                                                                                                                                                                                                       I

     14     shfelding, that's where you want her to start?                                                             14          A.    Unfortunately, this sltuetlon has
     15                     MR. READY1 Yes.                                                                            15 escalated to the point that this student posted something
                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                           8
     16                     THE WITNESS: i've spent the last two months                                                18 against another student and police were called in.                                                                                                                               I

     17     shielding the kids from some very horrible stuff happening                                                 17          Q . Thls reference to a student posting                                                                                                                                 1

                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                           1
     18     behind the scenes with a student and his mother.                                                           18 something against another student, what is that in
      19    BY MR. READY:                                                                                              19 reference to?                        .
      20           Q . What were some of the very horrible stuff                                                       20           A. So that Is in reference to 8 Snapchat or                                                                                                                             r

      21    that was happening behind the scenes?                                                                      21 lnstegrarn -- l'm not sure which one it was lh which
      22             A.    At this point, when this was written In                                                     22 Jordan end Haley Hartline had posted. Jordan asked me
      23    Merck, I had been being confronted often about doing                                                       23 actually after the Board meeting when he came to speak                                                                                                                           E
                                                                                                                                                                                                                                                                                                           I



      24    additional shows because a particular student In his                                                       24 with me, he brought that situation up, He said that they ,
      25    understudy role wanted the opportunity tO add an                                                           25 were just trying to be funny. And l said l'm ~- this is
                                                                                                          6                                                                                                                                            8
     s of 38 sheets                                                                                           P398 5 to 8 of 93

                                                                                                                                                     .Joint Appendix00203
I                               I II                                                         K                                        I   l ul    II   I
                                                                                                                                                                              II
                                                                                                                                                                              V

                     Case
                      Case5:19-cv-01873-MAK
                           5:19-cv-01873-MAK Document
                                              Document86-2 Filed12/05/19
                                                       54 Filed  01/13/20 Page
                                                                           Page60
                                                                                60ofof186
                                                                                       186                                                                                !|

                      Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 57 of 181
                                                                                                                                                                  !i
                                                                                                                                                                  E


     1    what l'm being told, I said. And he said, l'l\ show it                   1         A . Okay.
     2    to you. And I said, I don't want to see It, this Is not                  2         Q . That way we can let her take things down.                                    1
                                                                                                                                                                              I
     3    my place, thats something for you and the parents to                     3 Probably bothcf us will occasionally have to slow down ,
                                                                                                                                                                  E
     4    worry about.                *                                            4 Those people who are naturally fast talkers can make II                                      I
                                                                                                                                                                                  I

     5             Q.- SD at the time that you sent this e-mail,                   5 hard for the Court Reporter. S11e's a fast typer, but
                                                                                                                                                                  E


     6    you had not seen the video?                                              6 l'll just ask you to try to moderate your speed as We go.                    I




     7             A . I had not visually seen it.                                7            A.   Okay,                            '                                        r


                                                                                                                                                                  Il          |
     8             Q . So what were You basing this statement                     8            Q . If at any point I ask you a question and                       |
                                                                                                                                                                              I

     9    that he had posted something against another student on?                9 you don't understand the questlorl, you can feel free to                                  I

    10             A . So that was based on a students mother                    10 let me know that you want more clarification, Okay?
                                                                                                                                                                  I           I
    11    colltacting me and saying what had just occurred. And                  11            A . Okay.                                                          F
    12    than also, when I was at the school, Iwo students telling              12            Q. And other than that, If You need to take                        Ir
    13    me that they saw it.                                                   13 B break, that's perfectly fine, just let us know. l'll                        I
                                                                                                                                                                  i
                                                                                                                                                                  l
    14             Q . What students mother told you this?                       14 just ask that you finish the question we're on at the                         E

                                                                                                                                                                                  .i
    15             A . Jared Mazeika, M-A~Z-E-1-K-A.                             15 time. Okay?                                                                                    I
    16             Q . Who are the students Who told you they                    16               AQ   Okay.                                                              :Iii
                                                                                                                                                                      I       y
    17    had seen It?                                                           17               Q.   l'm going to show you this video that was
    18             A . Conner Alexander and at that point in                     18 posted to Snapchat and ask you to watch it.                                           II,
    19    time It was - I think it was ollvia, Olivla Wagner.                    19          A . Before you push that button, what is the                                         I
                                                                                                                                                                                  :
    20             Q . These students told you that It had been                  20 purpose of me watching the video?
                                                                                                                                                                              1:
    21    posted against another student?                                        21                MS. O'DONNELL: You're not in any position                                  ~i


    22              A . They saw the video, and they took It as                  22 to ask a question. You just answer.                                                   :I
                                                                                                                                                                              ~l
    23    rather threatening, as well, And that's,where it was                   23                THE WITNESS! Okay.                                             3
                                                                                                                                                                                  I
                                                                                                                                                                                  9

    24    like you need to task to Administration.                               24                MS. O'DONNELL: l do the objecting, and l've                                i
    25              Q . l'm going to show you this video. l'I§                   25 already put an objection on the record.                                       I
                                                                                                                                                                  i
                                                                                                                                                                  l
                                                                    9                         I                       »
                                                                                                                                        11                        i

     't   turn this around so Counsel can see ft, as well.                        1                  (Video played.)
     2                   MS. O'DONNELL£ is this the Jordan and                    2 BY MR. READY:
                                                                                                                                                                  I
                                                                                                                                                                  Il
     3    Haley --                                                                3            Q . Now that you've seen this video, do you                         r
                                                                                                                                                                  I
     4                   MR. READY: This is the fruit video.                      4 agree with your previous statement that lt was a                                          r




     5                   MS. O'DONNELI.3 The fruit video. And why                 5 threatening video?                                                            l
     6    are you showing -~ I'm going to object because she said she             6                  MS. O'DONNELLI Object to the form of the
     7    never saw it before;                                                    7 question. Calls for speculation.
     8                    THE WITNESS: Yeah. and I don't know --                  8 BY MR. READY:
                                                                                                                                                                          I
     9                    MS. O'DONNELL: He d}dn't give her any                   9            Q . You can answer. Do you agree that this
    10    instructions, so she doesn't know.                                     10 is a threatening video still?
    11                   MR. READY: Sure. we can back up and do a                11                  MS. O'DONNELL: Still same objection.                         Ia
                                                                                                                                                                  I
    12    few inslructisns.                                                      12   You're asking for her personal opinion.                .                    iE

                                                                                                                                                                  I
    13             MS. O'DONNELL: Maybe'we should.                               13 BY MR. READY:                                                                 1
                                                                                                                                                                  1

    14 BY MR. READY:                                                             14            O . You can answer subject to that objection.
    15         Q . Have you ever had your deposition taken                       15            A . I don't have anythingjo say.
    16 before?                                                                   16            Q . You don't have anythlngto say. You've
                                                                                                                                                                  I
    17         A , No, I have not,                                               17 seen the video Just now?                                                              i
                                                                                                                                                                   r

    18         Q . So you can scraldl this off your bucket                        18           A . Just now l saw the video.
                                                                                                                                                                          i
    19 list after today.                                                          19          Q . Do you believe that that video
    20    .        A, Not on my bucket list...                                    20 constituted e threat against anyone else?
    21             Q . Understood. As we do this, of course,                      21                 MS. O'DONNELL' Object to the form. You can
                                                                                                                                                                  I
                                                                                                                                                                  I
    22 Ms. Dirks will be taking everything down that we say. So                   22    answer.
    23 I'll ask you to let one person talk at a time. If l'm                      23                   THE WITNESS: ldon'tknow.                                           r




    24 asldng a question, let me finish. l'll try Io let you                      24    BY MR. READYI
    25 linlsh your answers, as well, before jump in.                              25           Q . !5 there something in there that you
                                                             10                                                                                  12
                                                                        Page 9 to 12 oF 93                                                       6 of 38 sheets
                                                                                                                                                                  1

                                                                                                               Joint AppendixOD204
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page61
                                                                             61ofof186
                                                                                    186
                                                                                                                                                          W

                       Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 58 of 181                                                                 I

                                                                                                                                                          i


   . 1 think sounded menacing?                                                      1    those particular ffults. So is It coincidence? Maybe.
    2                     MS, O'DONNELL: Object to the form. You in                 2    BY MR. READY:
    3   answer.                                                                     3               Q.   So Jared is a!!erg1c to the fruits in the
                                                                                                                                                          I
    4                     THE WITNESS: I don't know.                                4    video?
    5   BY MR. READY'                                                               5               A.   Those three speciHcally.
    6             Q.      You don't know whether anything in there                  6               Q.   When did you become aware of Jared's             I
    7   sounded menacing. Why is that? is there something in                        7    allergy?
    8   there that was ambiguous?                                                   B               A,   When his mother called and sald that             I
                                                                                                                                                          I
   .9             A.      Being the first time 1've seen that, 1                    9    this lust happened and he's very upset, and she said
   10   don't know what It's about.                                                10    these are the three that he is allergic lo.
   11             Q.      When you had this video reported to you                  "11              Q.   You didn't know that Jared was allergic
   12   that this was e threat against another student -- first                    12 to them?                                                            I
   13   of oil, who was supposed to have been threatened by this                   13               A.   No.
   14   video?                                                                     14          .    Q.   You know the Mazeika family fairly well,         Ii

...15      .      A.      It would have been Jared Mazeika, one of                 15 correct?
   16   their students.                                                            15          A.        They've been        of the program and
   17          Q . Dld you ask any d the people who                                17    volunte ring their time on weekends to build sets and
   18 reported this to you to show you the video?                                  18    things like Thai for the last three and a half years.            i
   19             A.      No, did not.                                             19               Q.   You've spent some time outside of that,          i
   20             Q.      Why not?                                                 20 as well, with them, correct; gone lo dinner occasionally            I
   21             A.      Because I asked them to report it to Dr.                 21 or seen them in social functions? .
   22   Shank and Mr. Becker.                                                      22           A.    No! at socfel functions, but like at
  23            O . SO your testimony Is, as you slt here                          23    dinner when we go out whh many of We parents that help
   24 today, you cBn'l recognize whether there's a threat in                       24    out.
   25 that video or not?                                                           25               Q.   So during all that time you've also
                                                                    13                                                                               15
    1             A.      I was told there was a threat,                            1    directed Jared for four years in drama, correct?
    2           O . Having Sean it now, do you think there                          2          A.    Correct.
    3   Was a threat? `                                                             3          Q . So during that time you had never become               i
    4                  MS, O'DONNELL: object to the form. You:aan                   4 awarr that Jordan was alierglc to any of these fruits?
    5   answer.                                                                     5                ms. O'DONNELL: Object to the form. You
    6              THE WITNESS: I don't know.                                       6 said Jordan.
    7   BY MR. READY:                                                               7 BY MR. READY'                                                       9




    8            Q.    What information would you need to know                      B          Q . Pm sorry, Thank you, You've never
    9   whether It was a threat or not?         -                                   9 become aware that Jared was allergic to any of these
   10             A. .1 guess I would need to consider context                     60 frulls?                             `
   11   at the time, and that was 8 long time ago.                                 11     .     A. No.
   12             Q.      What sort of things in the context play                  12           Q. So you said here in your statement that
   13 into whether this video was a threat or not?                                 13 the police were called in. in this e-mail.                          E

   14          A.     Either the timing of the video itself,                       14           A . Correct.
   15 maybe acttviiies that were going on before the video that                    15           Q . Did you call the police?
   16   I would not be aware of between the students or even                       16           A. I did not.                                             i
   17   after the video,                                                           17           Q . Who did?
   18            Q . So I take it frorwwhat you're saying -                        18           A . Mrs. Mazelka.                                         3
                                                                                                                                                          I
   19   and you tell me if §'m phrasing It correctly -- that this                  19           Q . And did you speak with any Police
   20   video on its face doesnt constitute a threat, but Maybe                    20 Officers Jn this matter?
   21 with other cinzumstances it did?                                             21           A . I did not.
                                                                                                                                                          L

   22                 MS. O'DONNELL: Object to the form of the                     22           Q . Do you know what the police investigated              l




   23   question. You can answer.                                                  23 in this matter?                                                     I




   24                 THE WITNESS: Based on the fruits frat were                   24           A . Not totally, no.                                      I
   25   chosen, they are -~ the one student is deathly allergic to                 25           Q . Other than that she called the police,
                                                                    14                                                                     16
  7 of 38 sheet                                                          page 13 to 16 of 93
                                                                                                                  Joint Appendix00205                     I
                                                                                                                                                          I
              Case
               Case5:19-cv-01873-MAK
                    5:19-cv-01873-MAK Document
                                       Document86-2 Filed12/05/19
                                                54 Filed  01/13/20 Page
                                                                    Page62
                                                                         62ofof186
                                                                                186
                                                                                                                                                  i
                Case 5:19-cv~01873-MAK Document 48-2 Filed 12/03/19 Page 59 of 181
                                                                                                                                                  i

 1 are you aware of anything further in regards to --                        1 she had a binder thrown at her by Jared at one point?
 2            A . I just know that they --                                   2            A . I am aware of that situailon, yes, but
                                                                                                                                                  I
 3            Q . In regards to the police, do you anything                  3 it was not thrown at her. ltwas thrown on a desk, from             8
                                                                                                                                                  l
 4 other than that she called them?                                          4 what I was told .                                                  \


  5           A. She called them and they came to the                        5           Q . Who told you that?
 6 school.             ,                                                     6            A . Jared Mazelka.
 7 .          Q . You're aware that they came to the                         7            Q . So you confronted Jared about this
  8 school. is that right?                                                   8 claim -.
 9            A. Correct.                                                    9            A . I asked him who! happened. Yes.
10            Q . And whom did you team that from?                          10                   MS. O'DONNELL: You have to wait until he's
II            A . Mrs. Mazeika and Dr. Shank.                               11 finished completely with his question before you begin to
                                                                                                                                                  I
12            Q . What did they tell you about that?                        12 answer.
13            A . That they came and did a report.                          13 BY MR, READY:                                                      i
14            Q . They filed a Police Report?                               14            Q . I know this goes against normal
15            A. Correct.                 . ,                               15 conversational tone. Depositions are difficult. But                I
18            Q . Did you speak to Jordan about any of                      16 we'll try to finish each statement as we go. Haley told
17 this?                                                                    17 you that Jared had thrown a binder at her; correct?
                                                                                                                                                  i
18            A . The only conversatloh l had with him                      1a            A , She tamed me. Yes.
19 regarding the video was when he brought it up after the                  19            O . And then you spoke with Jared about it?
20 Board meeting when he came to talk to me.                                20            A . Yes.                                                f
                                                                                                                                                  i
21            Q . And you said you referred all oflhis to                   21            Q . Why did you speak with Jared about II?
22 Administration. f take it you didnt attempt at this                      22            A . Because I wanted to understand both                 II
23 point to do any mediation between Jordan and Jared. Is                   23 sides of the story.
24 that correct?                                                            24            Q . Why did You not do that with this video?.
25            A . l did not.                                                25            A . The video was not aware of until the
,                                                        17                                                                       19
  1           Q . You didn't calf them In and say, let's                     1 Board meeting timeframe, And again, from my
  2 watch this video and discuss it?                                         2 understanding, there was no video. It was something on
  3           A. NoQ                                                         3 Snapchat, so it would disappear,                                   .
                                                                                                                                                  I
  4           O . Why not?                                                   4             Q . So on March 20th, 2019, you learned about          i
  5           A . One, because l'm not a co-cuwlcular                        5 the video for the Rrst time?
  6 person. I'm not a full~time teacher here. F do this and                  6             A . Yes,
  7 l have 47 other# students that are there to have rehearsal               7             Q . And you sent this e~mali -- it says you
  8 and to not having me take time out of their time to get                  8 sent it at 12517 a.m, Does that sound correct?                     i

  9 ready for a show dealing wl\h that, and It became Dr.                    Q             A . Yes, lt Is.
10 Shank and Mr. Bed<er to handle.                                          10             Q . So when roughly did you learn ~~ if l'm
11 ,          Q . What did you think that the parents were                  11 not mlsta ken, that's right after midnight, correct, that
12 going to think by this statement that it had escalated, a                12 you sent this eMail.                .                              l
13 student had posted something against another student and                 13             A . Correct. it's after midnight because a
14 police were called in? .                                                 14 lot of the work that l do once I leave the school el 10,
15            A. To be aware that we have students                          15 11 o'clock at night, I then have to do other work In the
18 behaving in a manner that Is not correct, and we need to                 16 evening.
17 make sure that we're handling the situation, obviously,                  17        .    Q . So when did you learn about the Snapchat
18   through the school. ,The school is handling lt.                        18 video?
19    .            l think that was ultimately -- as l said, it             19           A , I can't tell you exact time.
20 had just gotten to that point, and it never should have.                 20           Q . Would it have been earlier in the evening
21          Q . you were aware that Jordan had felt                         21 on the 19th?
22 bullied by some of the things Jared had said, as well;                   22           A . Possibly.             .
23 correct?                                                                 23           Q . And during that time you were with Jordan
24          A . No. I am not aware of that.                                 24 at rehearsal, correct?
25          o . Were you aware that Haley had said that                     25           A . 2 don't recall that we were together at
                                                        18                                                               '         20
                                                                  Page 17 to zo of 93                                            8 of 38 sheets

                                                                                                       Joint Appendix00206
lf! 1UI
                                     I      llll                                              II Ill
                                                                                                                                                                                              i|;
                               Case
                                Case5:19-cv-01873-MAK
                                     5:19-cv-01873-MAK Document
                                                        Document86-2 Filed12/05/19
                                                                 54 Filed  01/13/20 Page
                                                                                     Page63
                                                                                          63ofof186
                                                                                                 186
                                                                                                                                                                                ll.l.llllll



                                   Case 5:19       CV   01873-MAK Document 48 2 Filed 12/03/19 Page 60 of 181                                                             I
                                                                                                                                                                          i1
                                                                                                                                                                           i
            1    the lime.                                                                    1        Eck wanting to gat you fired -- unnamed Mrs. Eck wanting            I

                                                                                                                                                                          I
            2                 Q. You did not seek to contact him to get                       2        to get you Bred - all of this because her son was not              I
                                                                                                                                                                          I
                                                                                                                                                                          I
            3    his side of the story on this video?     .                                   3        cast as Jack. Who trfed out for Jack?
            4                 A.    No, because It Was something between the                  4                 A.   l'd have to go back and look at my                   I                   i
                                                                                                                                                                                              I
                                                                                                                                                                                              I
                                                                                                                                                                                              :
            5    parB!1ts »                                                                   5        notes. In's from a year ago, but there were several                s
                                                                                                                                                                                              I
                                                                                                                                                                          !
                                                                                                                                                                          4
            e            Q . i'm going to draw your attention to,                             6        people that tried out for Jack.                                                        2




            7 again, this statement the police were called in. Why                            7                 Q.    lt was just Jordan and Jared; correct?
            8 . were you telling all of the parents that you Were                             8                 A.    At the end, the two that were up against            i
                                                                                                                                                                          I
            Q e-mailing this fact?                                                            9        each other In the end - we go through regular auditions            i
          10                        MS. O'DONNELL: Object to the form, She                   10 and then We do call-backs, and the call-backs are
          11     said there were five people.                                                lt        typically a slimmed down list of people.
                                                                                                                                                                          II.                 I:
                                                                                                                                                                      I
          12     BY MR. READY:                                                               t2                  Q . You rnentloned earlier when we discussed
                                                                                                                                                                           I
          13              Q . Tim sorry, I may have missed that. You                         13 the very honlble stuff happening behind The Scenes, you                    E                  n
                                                                                                                                                                                              .I
          14     said you sent this to five people?                                          14 mentioned that a lot of It was bullying because of this                                       E


          15              A.    I sent it to a handful of people.                            15 role of Jack, because of who got the role, correct?
          to            Q . A handful of people,                                             16                 A,   lt was more than than There were other
          17            A . Correct.                                                         17        people that were also bullying other people In different
          18            Q . Do you know how many? .                                          18        parts.
                                                                                                                                                                           i
          19            A.    Not off the top of my head, no, but it                         19                 Q.    Who?                                                 I

          20     was about a handful, so tlve or six.                                        20                 A.    Haley Richard was bullying Grace, who
                                                                                                                                                                          il
          21            Q . Five or six; Okay. Who do you remember                           21 had been given the part of Catherine that she Wanted. So
                                                                                                                                                                                              !
          22     sending it to?                                                              22 lt went beyond even what Eck or Haley or Vinny were
                                                                                                                                                                                              g.
          23             A.    It would have gone to Mrs. Wagner, the                        23        doing. lt wasn't just to Jared. It was lo others.
                                                                                                                                                                                              l
          24     Conrads -- again, i'd have to go back and look.                             24                 Q.    You said that all of this escalation                 L



          25            Q . Why were you telling these parents the                           25 happened bemuse Jordan was not cast as Jack. is that an
                                                                              21                                                                               23            l
            1    police were called In?                                                       1 accurate statement?                                                          I
                                                                                                                                                                           IIr
                                                                                                                                                                             i
            2                 A.     'Cause it was where the situation had                    2          A.   A student was not cast asJaok, yes,                          s




            3    escalated. In my mind, we had hit pretty high up on the                       3 that what r wrote.
            4    escalation realm.                                                            4                 Q.    is that why all of this eswtation
            5             Q . You mentioned In the next sentence, This                         5 happened?
                                                                                                                                                                           I
                                                                                                                                                                           I
            6    mother and her son want me fired and in the mother's                          6          A.   1 have no other reason why any of this                      I
                                                                                                                                                                           l
            7 words -- and you're referring to Tara Eck, is that                               7 escalatlun wouldn't have happened. l ended a fail play                                        i

            8    right?                                                                        B       with students writing me beautiful letters on how
                                                                                                                                                                           i
            9                 A.     Correct.                                                  9       wonderful it's been. These three, in pantculér, saying              1
           'IO                O.     And in Mrs, Eck's words, she --                         10        thank you for believing in me, thank you for being the
                                                                                                                                                                           I
           11                 A.     But her name is not listed there. But,                  11        best mom, thank you for an awesome show and a wonderful
           12    yes, that is who l'm referring to.                                          12        experience.
           13          Q . And :al use your words, In the mother's                           73                        And how! can go from November 10th, getting
                                                                                                                                                                           lr
           14 words, quote, she is going to destroy me, end quote.                           14        those letters from those three to oil of a sudden after              r

           15 When did Mrs. Eck say that to you?                                             15        three and a half years of working with these kids very, very
           16          A.   Mrs. Eck did Dr. Shank that.                                     16        closely and giving them lots of great oppoNunltlee In which
           17          Q . Do you Know when?                                                 17        they have acknowledged, to all of a sudden tum around and
          18                  A.     That was on that Monday or Tuesday of                   18        -- it was a tough environment for not only myself, but the
                                                                                                                                                                           L



                                                                                             19        other students to have kids that were having e difficult
                                                                                                                                                                           :

          19     that week.                                                                                                                                                t
                                                                                                                                                                                               i
                                                                                                                                                                           L



          20             Q.          What was this In the context on                         20        time aoceptlng them, the part that they did get.                    I                   i
                                                                                                                                                                                               5
          21             A.          In a Meeting that they had with Mrs. Eck                21                 Q.     Let's go beck into November and December
          22     here. I WB5 not pan of that conversation.                                   22 of 2018. There were some complaints at that tltne, I
          23              Q . Here being the high sdwol?                                     23 guess, about the audition schedule. Is that right?
                                                                                                                                                                           i
          24                  A.     Correct.                                                24           A.   not that l'm aware of.                                      II
                                                                                                                                                                            I
                                                                                                                                                                            I
          25                  Q,     You said al! of this escalation and Mrs.                25           Q . l believe you said not that l'm aware of?                    !

                                                                              22                                                                     24
          9 of 38 sheets                                                           Page 21 to 24 OF 93

                                                                                                                               Joint Appendix00207                         i
                                                                                                                                                                           4
                                                                                                                                                                  1
                                                                                                                                                                  ;

                Case
                 Case5:19-cv-01873-MAK
                      5:19-cv-01873-MAK Document
                                         Document86-2 Filed12/05/19
                                                  54 Filed  01/13/20 Page
                                                                      Page64
                                                                           64ofof186
                                                                                  186
                    Case 5:19 CV 01873 MAK Document 48 2 Filed 12/03/19 Page 61 of 181
                                                                                                                                                         I



1              A.    Not that Pm aware of, no.                             1             Q . And you said It's helping to fun! the
                                                                                                                                                        I
                                                                                                                                                                  |
                                                                                                                                                                  1
2            Q . Did anyone approach you in December or                    2     fire. What fire is \his a reference to?
3    January about concerns about the audition schedule or the             3              A.    Having a school Board member who is                     4l
4 #ate nights that things were being released or anything                  4     behind the scenes working with a parent and actively                   I
                                                                                                                                                        Iii
5' like that?                            .                                 5     goiNg against an Administration and a Co~Curricuiar
6            A. No.                                                        6     person, they were fueling the fire.                                      i
                                                                                                                                                                  5
                                                                                                                                                                  I


                                                                                                                                                        !Ir
                                                                                                                                                                  l
                                                                                                                                                                  I



7            Q . Were there any other concerns brought to                  7              Q.    You sent this to a group of parents who,
8 your attention about your management of the school ploy?                 8     I Mke it, were fairly involved in the school show?
9            A.    No.                                                     9              A.    Yes.
                                                                                                                                                         E
10             O.    No concerns brought about rehearsal                  10              O.    There's no doubt that any of them would                 IJ
                                                                                                                                                        I
11   times?                                                               11     have misunderstood who you were referring lo in this                   I

12             A.    No.                                                  12     e-maii, is there?
                                                                                                                                                        I
13             Q.    So as of the time that you sent this                 13              A.    I don't know.                                           I
                                                                                                                                                                  Ii
14   e-mail, you believed that all of the escalation was                  14              O.    Did you believe they would know who you
15   simply because one student did not get the role he                   15     were referring to?
                                                                                                                                                        i
                                                                                                                                                        l
16   wanted?                                                              18              A.    No. Not necessarily, no.                                          IN

17             A.     I would say yes.                                    17             O . You didn't think that the parents who                      Ii
18            Q . You mentioned that you had been working                 is     received this would know immediately that you were
19   closely with Dr. Shank and the Administration since                  19     referring to Jordan and Tara?
20   January. What had you been working closely about?                    20              A , No, l don't believe that.                                  E




                                                                          21
                                                                                                                                                         l

21           A.    l was letting them know the                                          Q . Some of these parents had attended                           i
                                                                                                                                                         I
                                                                                                                                                                  ;
22   conversations that were either happening or things that              22     rehearsals. is that right?             '
                                                                                                                                                                  |W
23   were happening at rehearsal that l was uncomfortable in              23             A.     They had.                                                         |
                                                                                                                                                         I
24   myself being able to deal with on my own.                            24             Q . And they had been lnvoWed with the play?
                                                                                                                                                        I
25           Q . What sort of Wings were you bringing to                  25              A.    They're typically on the weekends when                  !


                                                       25                                                                              27
 1   their attention?                                                        1   the kids are not there.
 2             A.     For example, Jordan Eck in a rehearsal                2            Q . All of these parents, of course, had                        I
                                                                                                                                                         ii
 3   -~ we were doing blocking for a particular scene with ail              3    students in the play, correct?                                           i
 4   of H19 Newsies; and as I was blocking, I would have Jared              4             A.    Yes.                   .
 5 Mazeika stand in his spot, Vinny was supposed to stand                   5          Q . So presumably if there was 8 problem that
 6 next to him, Vinny would step over and some over to the                  6 was escalating all because of Jordan and Jared, the
 7 left of him or the right of him and not be new to him                    7    parents a11 would have kind of known that back stony.
 8 and Jordan would come, he would not stand next to him                    8             A.    No, they would not,                                     II
                                                                                                                                                         I
                                                                                                                                                         I
 9 either and would actually sit on the floor and would then                9             Q.    Why not?
10 continue to miss his lines to the point that the other                  10              A.    Because 1 done share that kind of
11 students started saying his lines for him. I had to ask                 11    information. Much like I said in here, l've been keeping
                                                                                                                                                                      i
12 him why, what he was doing. And he said, well, I'm just                 12    things away from people because that's not something for               iI            :
                                                                                                                                                                      i
13 tired.                                                                  13    the kids to be involved In or parents to be involved in.
14                   So in became a situation that l was feeling           14                    It takes away from the experience as to why
16 very uncomfortable, that l was being Very disrespected. The             15    these kids are here and while the parents want to volunteer
16 entire cast was being disrespected all because they didn't              16    their time, they should not he aware of these kinds of
17 want to play their part.                                                17    things.                            '
18            Q . And they told you that, that's why they                  18              Q . So you believe that the parents were
19 were   doing   it? ,                                                    19    totally unaware of this situation between Jordan and                                  |
20            A.     They did not say why they were doing It,              20    Jared?                                                                                I
                                                                                                                                                                       II
21 It was their actions that was making me feel that way.                  21              A. Yes, they were.                                                           :

22            Q . You mentioned that the parents at issue                  22              Q . And you believe that they would Not                      1
                                                                                                                                                        !s
                                                                                                                                                                       !
23 in this situation  had made friends with Nlrs. Zackon on                23    perceive this reference to Jordan and his mother?                      II
24 the school Board. Is that right?                »                       24              A.    I don't believe so.
25            A.      That's correct.                                      25              Q . II's no secret that Mrs, Eck and Mrs.                                   f



                                                            26                                                                         28                     .
                                                                                                                                      1D of 38 sheets   I
                                                                 #age 25 to 28 of 93
                                                                                                                                                        Ii
                                                                                                           Joint Appendix00208
                                                                                                                                                                       I
in llll II                                                I                                               _
                               J

                                                     l                                                                       r
                                                                                                                                               I II
                                                                                                                                                      1

                                   Case
                                    Case5:19-cv-01873-MAK
                                         5:19-cv-01873-MAK Document
                                                            Document86-2 Filed12/05/19
                                                                     54 Filed  01/13/20 Page
                                                                                         Page65
                                                                                              65ofof186
                                                                                                     186                                              1
                                                                                                                                                      1




                                       Case 5 19 CV 01873_MAK Document 48 2 Filed 12/03/19 Page 62 of 181

               1 Zackon are friends; right?                                      1 what has been mar<ad as Exhlbit 15 in your binder,           I     I
                                                                                                                                                      iI
                                                                                                                                                      I
                                                                                                                                                      II
              2           A . I know that now. I didn't know that                2           A. (Witness complies)
              3 until this stuff started.                                        3           Q . What is this document?                         1I



              4           Q . When was that?                                     4           A. This was a request that Dr. shank had
                                                                                                                                                       i
              5           A . March time frame with the School Board             5 asked me to do, which was just her's all of the                    II....

              6 meeting, so it would have been prior to that.                    6 different parents that have been involved In the program.    I     l
                                                                                                                                                      .....
              7            Q . You say at the and of this, We are In             7             Q . When was this requested?                           .....
                                                                                                                                                 i
                                                                                                                                                 v
              8 jeopardy of 1oslng this program. What does that mean?            8             A. This would have been requested when the
              e            A. What lt means in the realm of high                 9 first lawsuit came out
                                                                                                                                                      i
             10 school and where they choose Io put their dollars, having       1D             Q . There's e column here that says Support
             11 this kind of actlylty golrlg on where we have parents or        11 Program, and there's a yes, no, basically down the whole           I
             12 students causing a lot of issues, when you have a School        12 list for each student and their parents.
                                                                                                                                                       l
             13 Board member and maybe two that don't really truly              15             A. Yep.
             14 appreciate music education type programs, like we have          14             Q . What is that In reference to?       ,         II
                                                                                                                                                      L

                                                                                                                                                       I
                                                                                                                                                       I


                                                                                                                                                I!
                                                                                                                                                       I

             15 here with the theatre program, they're very easy to cut.        15             A. Thats just In reference to ~~ for ~~ to
             16 .           Q . So had you had conversations with Do            16 help our -~ the lawyers on this side understand. And one      'L
                                                                                                                                                       9




             17 Shank or School Board members about this program being          17 of the requests was talking about when you think of the             1




             18 cut?                              I                             18 parents and the kids and things like that, are there some
             19             A. No.                                              19 that are fully in support of what Oley does in its
             20          . Q . Had anybody mentioned to you that they           20 program here and the opportunities it provides, and are       iI   i
                                                                                                                                                 |
                                                                                                                                                 1
             21 believed that lt should be out or would be cut?                 21 there some that at this point would be saying no, they
                                                                                                                                                       w




             22             A. No.                                              22 ,think it's not worthwhile.
             23             Q . Had you had any conversations that the          23             Q . What made you think that some of these ,
             24 future of the program was in jeopardy at this time?             24 students thought it wesn't worthwhile?
             25             A . l felt it was.                                  25             A . Well, three of them did e lawsuit.           i      i
                                                                                                                                                      II
                                                                       29                                                                 31    !     I


              1             Q. 'But you hadn't heard that from anybody           1      .     Q . You believe that means they didn't think
              2 el s e?                                                          2 the program was worthwhile?
              3             A . No.                                              3          ' A . Yes, I do.
              4             Q . Did you have any conversations wlth              4            Q . What about the others, Grace Bertln, Lily
                                                                                                                                                 I
              5 School Board members In advance of this meeting?                 5 Glick, why were they not ih support of the program here?
              6             A. No,                                               6            A. Grace Benin, the Iastweek of the show
              7             Q. Did you have any conversations with them          7 had -- definitely seemed to be siding. ft'orn what I was
              8 after the meeting?                                               B hearing from students, that she was turning, I guess you
                                                                                                                                                 T



              9             A . No.          '                                   9 can say, on the show Itself.                                  l

                                                                                                                                                 r



             10             Q . You didn't go to the meeting, correct?          10            Q . How was she turning on the show itself?              i

             11             A . No. I had a rehearsal to run.                   11            A. Started treating other students a little
             12             Q . You believed that the program was in            12 less respectful and talking more about Haley and Jordan
             13 jeopardy, but you didn't go to speak up about it?               13 and what they'vebeen through .
             14             A , I had a rehearsal to run with these             14            Q. So you sey talking about what they've
             15 kids. l didn't know what that meeting was going to be           15 been through or talking about them, you mean speaking              i
                                                                                                                                                      I
             16 about. I just kNew that they were going to speak to the         18 favorably of them. Is that correct?                                l
             17 School Board. That's all l knew.                                17            A . Correct.
             18                   had 47 children that needed a rehearsal,      18            Q. Speaking of their point of view
             19 and we have a show to do in two and a half weeks. l needed      19 favorably?
             20 to put my time into the leds.                                   20            A . Correct. Yes,
             21             Q . Did you contact any of the School Board         21            Q . And that made her not a supporter of the             i
             22 members at any point to express your concern about the          22 program?                                                             I
                                                                                                                                                       !I
                                                                                                                                                       I
             23 future of the program?                                          23            A . Questionable et that point In time. she
             24             A. No.                                              24 was e Senior. She was gmduaUng anyway, so..,.
             25             O . l'm going to ask you to take a look at          25            Q . You listed her here as a no, so you
                                   .                               30                                                                     32               \




             11 of 38 sheets                                          page 29 to 32 of 93

                                                                                                           Joint Appendix00209                         i
WH
                  I !    I   lllll I                             I-ll

          .m m'
                   Case
                    Case5:19-cv-01873-MAK
                         5:19-cv-01873-MAK Document
                                            Document86-2 Filed12/05/19
                                                     54 Filed  01/13/20 Page
                                                                         Page66
                                                                              66ofof186
                                                                                     186
                                                                                      v nnmrv nmnmmrn.




                        Case 5:19 cv 01873 MAK Document 48-2 Filed 12/03/19 Page 63 of 181
                                                                                                                                               i
                                                                                                                                               I
      1   believed that she didn't support the program because she       1 about the program?
      2 supported Jordan and Haley in their thoughts?                    2           A. No.                                                               i
      3            A. If the lawyers wanted to contact these             3           Q. Did you ever have conversations with Dr.
      4 people, this was the basic opinion on where they would           4 Shank about either parental concerns or her concerns
                                                                                                                                               L


      5 probably get somebody that probably wouldn't want to talk        5 about the program and the way you were running in?                  !
                                                                                                                                               l



      6 to you.                                                          6           A. No. She had no concerns, and the only
                                                                      I                                                                        I


      7            Q. What about Lily Glick?                             7 parental concerns was anything that she would mention               i .
                                                                                                                                               I          l
                                                                                                                                                           r


      B            A . Jordan Eck worked for the Glick family.           8 about -- with Jordan, Vinny or Haley,                               .          I
                                                                                                                                                          i


                                                                         9           Q. At some point Dr, Shank told you that
                                                                                                                                                          I

      9       .    O . So you believed that she would be against                                                                               I
                                                                                                                                                          I
                                                                                                                                                          I
                                                                                                                                                          I
                                                                                                                                                               ..

                                                                                                                                                          I



     10 the program?        ,                                           10 Tara Eck was planning to attend the School Board meeting.           I
     11            A. Possibly.                                         11           A. Yes,                                                   II        II
                                                                                                                                                          II
     t2            O . I want to refer back to Exhibit 4 for a          12           Q. When was that?
     13 moment. We just stepped away from that, but I notice a          13           A. l believe it was that Monday or Tuesday                5

     14. theme here. It says here in the final paragraph of             14 before.                                                             I
                                                                                                                                               r
                                                                                                                                               E
     15 Exhibit 4, l'm reaching out to ask any and all parents          15           Q. So if rnemon/ serves, the School Board                            5.

     to that believe in this program and students that love it to       16 meeting was a Wednesday. So it would have been a day or                        l

                                                                                                                                                   l
     17 please show up to the Board meeting to show your support. 17 two before that you were told?                                                       I
     18                  Did you believe that Jordan, Haley and Vinny 18             A. Yes.                                                   I
     19 did not love the program or that their parents did not          19           Q. And why did she tell you that?                         rI        IE
                                                                                                                                                         I
                                                                                                                                                I
                                                                        20           'A. Because she wanted me to be aware that
                                                                                                                                               II       II
     20 believe in it?                                                                                                                         I
                                                                                                                                                I

     21            A. l would say they did not believe in lt,           21 these students were coming to speak out against me.                            l

     22             Q . Why is that?                                    22            Q. And what did she tell you to do about                            J



     23            A . Because they weren't getting what they           23 that?
                                                                                                                                                         l
     24 wanted out of it.                                               24            A. She said to reach out to any parents                      3

                                                                                                                                                          l
     25            Q . So they went to the School Board meeting         25 that want to come to the School Board meeting and hear                  >




                                   »                           33                                                                35
      1 and they expressed a for of concerns, guess, about when          1 What they have to say.                                               I        I
      2 rehearsals started and a number of eider things. Hhink         I 2            Q. Did you run this e-mail by Mr. Becker OT              1i
                                                                                                                                               1         I
                                                                                                                                               1         :
      3 you're aware. You believe that those things made them            3 Dr, Shank?                                                                    I
                                                                                                                                                         i
      4 opponents, not just of your leadership personally, but of        4            A. No.                    ,
      5 the program as 8 whole?                                          5            Q. Did either of them help you with the
      6             A. Yesga do.                                         6 wording on it?                                                      I
      7             Q . What is the division between your .              7            A. No,                                                   IE
                                                                                                                                               !
      8 leadership and the program as a whole?                           8            Q. So amer the School Board meeting, these                g         r




      9             A . The program was built on my leadership.          9 students returned to the auditorium for rehearsal,
     10 ILwouldn't exist the way it does today without my               10 correct?
                                                                                                                                                   :
     11 !eadership.       .                                             11            A. Correct.                                                  I
     12             Q . `So you understand that opposition to your      12            Q. Rehearsal had been going on during the                          1


                                                                        13 School Board meeting, as understand it?
                                                                                                                                               iI
     13 leadership is, per se, it's necessaril opposftlon to the                                                                                        I
                                                                                                                                               I
     14 program?                                                        14            A. Yes. CorrBm.                                               l   I
     15             A . In My mind, yes, it is.                         15            Q. You excused students who wanted to go                     iI   i
                                                                                                                                                        i
     16             Q . Mr. Becker in an e-mail said that he had        16 speak at the School Board meeting?                                      E


     17 multiple phone calls with several parents, including Mrs.       17            A. So l had received rems and messages                       E
                                                                                                                                                   :
     18 Berlin, about show times ~- excuse me, rehearsal times,         18 from a handful of students that said we just heard about
     19 'them starting on time, how late they would go, that they       19 this School Board meeting, we would like to attend. l                   P


     20 were still going late deep into the rehearsal process.          20 told them they needed to come lo rehearsal because I
     21 Did Mr. Becker communicate any of those parental concerns       21   always check everyone In at each rehearsal,
     22 to you at any time?                                             22                  Everyone came to the auditorium. lchecked
     23             A . No, he did not,                                 23 everyone in. And we had five people missing, two of which
                                                                                                                                                   I
     24             Q . You never had conversations with Mr.            24 . were out sick and the other three were the three in your
     25 Becker about any concerns maybe that he had generally           25  lawsuit.                                                                     II
                                                                                                                                                        !I
                                                               34                                                                38                       I

                                                              Page 33 to 36 of 93                                          12 of 38 sh eet s

                                                                                                         Joint Appendix00210
                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                        I

                                    Case
                                     Case5:19-cv-01873-MAK
                                          5:19-cv-01873-MAK Document
                                                             Document86-2 Filed12/05/19
                                                                      54 Filed  01/13/20 Page
                                                                                          Page67
                                                                                               67ofof186
                                                                                                      186                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
in um ,,,,                                      iv   iv                 l"II"II1ll1"l"III"H'HH1!IMIIMMMl'llillllll1'W1lllll ll:lrll1tlMrl1l!l""llHlMMrl1
                                                              » w ,W~                 ..   ..                                                       .. . ."lll!l llll 'lll............................................................................................................................................................................................................
                               .......                                                                                                                    ..                                                                                                                                                                                                                              ................................. y we II II
                                                                                                                                                                                                                                                                                                                                                                                                                                         1| 'T
                                                                                                                                                                                                                                                                                                                                                                                                                                             II
                                                                                                                                                                                                                                                                                                                                                                                                                                                |   l
                                                                                                                                                                                                                                                                                                                                                                                                                                         II|
                                         Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03119 Page 64 of 181                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                          2
                                                                                                                                                                                                                                                                                                                                                                                                                                           I\

                                                                                                                                                                                                                                                                                                                                                                                                                                         !
               1               I let them know that I was aware, because                                                                                             1           Q . So you don't believe that the parents
                                                                                                                                                                                                                                                                                                                                                                                                                                                        i

               2   some had come to me, that that School Board meeting was                                                                                           2 reading this e-mail would take this as an itwitation to                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :

               a happening, that I would excuse them because I don't have a                                                                                          3 bring their students to the Board meeting?                                                                                                                                                                                                                                       I


               4 right to hold them from something if they want to also go                                                                                           4           A . That's not what! Implied.                                                                                                                                                                                                                            \



               5 and Iisteo, I said, but I have a rehearsal to run. Those of                                                                                         5           Q . You don't believe that's what they .                                                                                                                                                                                                                               !.

                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
              6 you that would like to be excused, you may be excused.                                                                                               6 received or that's not what you were trying to say?                                                                                                                                                                                                                8
                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                          | .       !
              7 Those of you that are here to rehearse, we're going to                                                                                                7                       A , That's not what! was saying.
                                                                                                                                                                                                                                                                                                                                                                                                                                          i
              8 rehearse and I asked them to get on Stage.                                                                                                            8                       Q . You do see, though,~ reading this now how
                                                                                                                                                                                                                                                                                                                                                                                                                                          E
              9            Q , Andyou expected students to contact you.                                                                                               g             that clearly could be misunderstood?                                                                                                                                                                                                                  I

                                                                                                                                                                                                                                                                                                                                                                                                                                          I
             10 I mean, that was the purpose of the email, correct?                                                                                              10                 MS, O'DONNELL' Object to We form.                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
             11             A. No. l didn't expect any student to                                                                                                11                 THE WITNESS: That's how you are reading it.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
             12 contact me.            .                                                                                                                         12 it Is not how l wrote it.
             13            Q . You didn't expect students to contact you                                                                                         13 By MR. READY:                                      ,                                                                                                                                                                                                                   E

                                                                                                                                                                                                                                                                                                                                                                                                                                           E            r


             14 for the purpose of going to the Board meeting?                                                                                                   14            Q .   So let me  ask a  different question. As
             15            A . No, I did not.                                                                                                                    15 you read it here today, do you understand how someone
             16            Q . l want to point back to the last                                                                                                  16 could understand lr that way?                                                                                                                                                                                                                                           C



             17' paragraph here, l'm reaching out to ask any and all                                                                                             17            A . l'm still reading it the way I wrote it                                                                                                                                                                                                                i l

             18 patents that believe in this program and students that                                                                                           18 and no.
             19 love lt to please show up to the Board meeting and show                                                                                          19            Q . So you do not believe this was read by                                                                                                                                                                                                                  J
                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                           r



             20 your support.       '                                                                                                                            20 the parents as an invitation to brfng their students to
             21         A.     Thls was not sent to any students.                                                                                                21 the Board meeting?                                 .
             22         O . So you believed this would have no effect                                                                                            22            A . No, I do not believe that.                                                                                                                                                                                                                            I Q



             23 on students --                                                                                                                                   23            Q . This was an invitation, you believe, to                                                                                                                                                                                                               !
             24         A . No, I don't.                                                                                                                         24 only the parents that would not leak to students in any                                                                                                                                                                                                               i
             25         Q.       attending the Board meeting?
                                          4-D
                                                                                                                                                                 25 way?
                                                                                                                        37                                               I
                                                                                                                                                                                                                              39
              1                    A.     No, I. do not.                                                                                                          1                  MS. O'DONNELL* Object to the form. Leak to
              2                    QQ     Why did you mention the students to show                                                                                 2                 students, but whatever. you can answer.
              3    up to the Board meeting then?                                                                                                                   3                                THE WITNESS: I cannot control what a parent
              4                   MS. O'DONNELL1 Objection to form. It                                                                                             4                 does with their students.                                                                                                                                                                                                                             I

              5    doesn't say that. Students That love it Is the way It                                                                                           5                 BY MR. READY:                                                                                                                                                                                                                                                  5
                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
              6    reads .                                                                                                                                         6                            Q . You were not trying to incite them, you
                                                                                                                                                                                                                                                                                                                                                                                                                                                    |.
              7    BY MR. READY:                                                                                                                                   7                 say, sitting here today -
              8              Q . VH rephrase. Why did you Bsk -- and                                                                                               8                            A . Absolutely not,
              9    1'1l Use your words -- I'm reaching out to ask students                                                                                         9                            Q . ~- to bring thalia students to the Board
             10    that love It -- referring lo the program - to please                                                                                           10                 meeting?                                          .
             11    show up to the Board meeting to show your support?                                                                                             11                           A . No.                                                                                                                                                                                                                                              !9
                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
             12                    MS. O'DONNELL: Object to the form. It                                                                                          12                           Q . You believe this e~maiI would only bring
             13     reads any and all parents that believe In this program and                                                                                    13                 parents to the Board meeting and the students that love
                                                                                                                                                                                                                                                                                                                                                                                                                                           I

             14     students that love it.                                                                                                                        14                 lt would not come to the Board meeting?                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                    l
             15                    THE WITNESS: The reference of students is                                                                                      15                           A , Correct, 'cause we had rehearsal.                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                          l

             16     In being supportive of their student loving the program.                                                                                      16                           Q . So students contacted you. Did you at                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                                                                    I


             17     BY MR. READY                                                                                                                                  17                 that point realize that your e-mail had been                                                                                                                                                                                                                   E



             18              Q . This doesn't say that. So is that what                                                                                           18                 misunderstood?
                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
             19    you were trying to say?                                                                                                                        19                                                   A.                    No.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
             20            A.     That's what I was saying.                                                                                                       20                                                   O.                    So students contacted you saying they
             21               Q . When you read this, though, you can see                                                                                         21                 wanted to go speak at the Board meeting?
             22    how this Is cleeriy e can for parents and students that                                                                                        22                          A . They heard about the Board meeting at                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                    II
                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
             23    love it to please show up to the Board meeting; correct?                                                                                       23                 school and wanted to attend.                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                    I


                                                                                                                                                                                              Q . some of these students were the students                                                                                                                                                                                                          I
             24                     A.     That would be your interpretation, not                                                                                 24                                                                                                                                                                                                                                                                       |

                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
             25     mine.                                                                                                                                          25 of parents you had sent these e-mails to, right? .
                                                                                                                                                                                                                                                                                                                                                                                                                                           I

                                                                                                                         3B                                                                                                                                                                                                                                                              40
             13 of 38 sheets                                                                                                       Page 37 to 40 of 93

                                                                                                                                                                                                                                                                            Joint Appendix0021 1
L.x='   II                               I I    II I I l I I                             I                                                                     I II
                              Case 5:19-cv-01873-MAK         Document 86-2 Filed 01/13/20
                               Case 5:19-cv-01873-MAK Document 54 Filed 12/05/19 Page      Page68
                                                                                                68ofof186
                                                                                                       186

                                  Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 55 of 181

              1            A . I don'l have any due. l'd have to go                       '1iyplcally.                                           .
              2    back and look.                                                         2            Q . And there are plenty of things, l'm sure,
              3              Q.    Who conlafrled you, which students?                    3 that you've been approached with ovetthe years that's a                   E
                                                                                                                                                                      I


              4              A.    I don'l know off the top of my head.                   4 conilictthat you've said thats not a sufflclent reason
              5           Q . You don't recall, as you slt here today,                     5   to miss rehearsal?
                                                                                                                                                                      I
              6 which students contacted you about missing rehearsal?                      6             A. It's either a conflict or they just                       I
              7           A.    Not off the top of my head.                                7   don't show up,
              B            Q . And you believe that they didn't gel It                     8            Q. By! there are limes that you've told
              Q from ihelr parents or this e-mail, but they got it from                    9   students that something was not Important enough for them
             10    school somewhere?                                                     10    to miss rehearsal?
             11     .       A.  Yes.                                                     11                     MS. O'D.ONNELL: Object to the form.
             'I2             Q.    Where would they have gotten It at                    12                     MR. READY: What'S wrong with the form?
             13    school?                                                             | 13                     MS. O'DONNELL: You're misstating all of her
             14           A,   Talking to other students, talking                        14    testimony.                             .
             15    amongst themselves. f don't know.                                     15                     MR. READY: l'm not misstating her testimony
             16              Q.    Did you ask any of them?                              16    at all. l'm asking over the years II she has ever told
             17              A.    NO.                                                   17    students that they couldn't Miss rehearsal for something.              I
             18              Q.    You didn't think that maybe this e-mail               '18                   MS. O'DONNELL: That questloh you can .
             19    had been misunderstood?                                               19    answer.
             20              A.    No.                                                   20                 THE WITNESS: Tech week and the week of the                1
             21           Q~ So you excused students mo go speak to                      21    show are mandatory. They need to be Khere.
             22 favor of the program and in favor of you at the School                   22    BY MR. READY,                              ,
                                                                                                                                                                      i
             23 Board meellng?                                                           23           Q . That wasn't this week; current?
             24            A . It was not for In favor of the program                    24           A. No.
             25 or in favor of me. And it has never evorbeen about me.                   25           Q, So outside of those mandatory times r
                                                                                                                                                                      i
                                                                                                                                                                          3
                ,                                     ...                41                                                                             43 ,
              1 They had asked if they could go and listen. I can'l slop               | 1     you've never told a student they couldn't mfss rehearsal
              2 them from doing that, but I had a rehearsal to run, so I                 2     because of another obligation?
              3 said if you would like to go down, you may, but we have a                3             A.    No, I have not.
                                                                                                                                                                          i
              4 rehearsal to run.                                                        4             Q . Students who came back to rehearsal, you
              5            Q . SO yOu believe that » and Pm }use using                   5     gathered everyone together -~                    .
              6 your phrase -- their right to listen. is that what you                   6              A . I did not gatlier everyone together. l'm
              7 said? They have a right to attend the School Board                       7     sorry.                                                                 i
                                                                                                                                                                      I
              8    meeting?                                                              8               Q.  On the evening of March zorah, after the                 I
              9             A.    Just as much as those three had a right                9     Board meeting when students returned to the auditorium,
             10    to say what they wanted to say at that meellng.                      10     you gathered the students together to have a
             11            Q . So you believe !hey had a right to attend                11     conversation.                       ,
             12    the School Board meatlng, the students?                              12             A.      No, I did not.                                         i
                                                                                                                                                                      i
             13              A,    If they choose to,                                   13             Q.      Did the students gather then to have a                 I
             14              Q,    And that trumps their obligation to be at            14     conversation?
             15    rehearsal?      ,                                                    15             A.      Yes, they did,
             16            A . 1 wouLdn't say it tfumpsd it.                            16             Q.      Describe how that happens,
             17            Q . What would you say?                                      17             A.      The students came back in the room. A
             18            A. I can't control thorn. I C8n't say, you                   18     couple of them were crying. I gave them a hug. And I                   .
                                                                                                                                                                      i
             19 have to sit hare or be here.                                            19     asked them if they were okay. And they said yes, and
             20            Q . Sure, but you don't usually grant reasons                20     then they asked if they could speak to the rest of the
             21 to not be at rehearsal for just anything; right? You                    21     cast, And f said that is fine, you guys can go up on the
             22 don't lust say, okay, you're not going to be hare, that's               22     stage and do that. And I excused myself over in the plt
                                                                                                                                                                      i
             23 fine. You normally demand an excuse, right, to decide if                23     area.
             24 it's vail?                                                              24              Q. Who was crying?
             25            A . I just ask what the conflict Is,                         25              A, Rachael Shansr.
                                                                          42                                                                            44
                                                                               Page 41 to 44 of 93                                                  14 of as sheets

                                                                                                                       Joint Appendix002 t2
                    Case
                     Case5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                                             Document86-2 Filed12/05/19
                                                      54 Filed  01/13/20 Page
                                                                          Page69
                                                                               69ofof186
                                                                                      186

                       Case 5:19-cv-01873~MAK Document 48-2 Filed 12/03/19 Page 66 of 181                                                            W
                                                                                                                                                     I


  1               Q.    Is that it?                                               1                    MS. O'DONNELLZ Object to the form of the
  2               A,    Yes.                                                      2    question. Your sarcasm is not appreciated.                    i
  3               Q.    Did she tell you why she was crying?                      3                  MR. RERDYZ Your objection is noted.
  4               A.    She was cmng because for her, for the                     4    BY MR. READY:
                                                                                                                                                     i
  5    first time In her life, she stood up in B meeting when                     5          Q . Is that what we thought? I'm trying to              i
  6    someone said something and spoke lip and said \hat they                    6 understand what we thought Jordan was going to do based
  7    were telling a Ile. And this child is someone that is                      7 on this video?
  8 very demure and sweet and would never be confrontational                      8                MS. O'DONNELL: Who's We, Counsel? Who's
 9    In any way, shape or form. And a student had gotten up                      9    we?                                                           3
                                                                                                                                                     I
10  and said something very, veld bad, And lt really                             10    BY MR. READY:
'11 bothered her and Uoubieri her enough that she actually                       11           Q . Sure. What did you and Mrs. Mazelka
12 spoke up,                                                                     12 think was going to happen to Jared as a result of Jordan .       l
                                                                                                                                                     1
13                  So lt was more of a couldn't believe what                    13 posting this?
14 she just did. This one was honestly proud of herself that                     14             A.   i didn't think anything, and l'm not
15 she finally stood up for something. l didn'l ask specifics.                   15    going to speak for Mrs. Mazeika, She just was concerned
16 I ]Use gave her a hug.                                                        16    and asked If I would not mind locking that front door.
                                                                                                                                                     8
17           Q.     Were there students the! you felt it was                     17               Q.   Do you ordinarily took doors during
18 kind of a trying experience to speak publicly like that                       18 practice?                                                        4
19 or speak in front of the School Board7                                        19           A.       The back door Is always locked, and the
20             A.    With a School Board l'm sure it is with                     20 one other door is locked. and then two are Not.
21     some kids, Other l<Jds not so much.                                       21          Q . The front doors are not locked normally;            lI
22             Q . During this meeting you locked the doors.                     22    correct?                                                      E


2:3               A.     The front door of the top was locked,                   '23              A.   Only one of them.
                                                                                                                                                     i
24     The side door weshot.                                                     24               Q.   But you locked both of men this time?
25                Q.     Why vas the front door at the lop locked?               25               A.   No, only one. The one is always locked.
                                                                                                                                                     r
                                                                  45                                                                        47
  1               A.     I had B parent that had asked that they                   4              Q.   So you locked the second door. One Is
  2    please lock that door there because my back is always                       2 normally locked, the second one Is not                          I
  3    towards the back, and it would Make them feel more                         3               A.   Correct.
  4    comfortable for their student if there wasn'l an easy                      4               Q.   You locked the second one thl5 time?
  5    access during .the meeting.                                                5          A.    in the front of the auditorium, yes.
  6               Q.     Durlng thelSchool Board meeting?                         6          Q . Did you speak with Dr. Shank or Mr.
  7               A.     Yes(                                                     7 Becker about concerns about student safety at this               3




  B               G.     Why?                                                      B rehearsal?
  9               A.     Because of the safety for their child.                    9         A.        No.
 10               O.     And this Is -- who was this that asked                  10         Q . Why did you believe that the School Board
 11   you?                                                                      .11 meeting was a uniquely dangerous time for the students?
 12               A.     The Mazelka family.                                     12               A.   I didn't say that,
 13               Q.     They wsreconcerned for Jared's safety?                  13            Q.. You told me that yoUwere asked to have
 14               A.     Yes. And others.                                        14 it locked during the rehearsal that was during the School        i
 15               Q.     And other students?                                     '15 Board meeting.
                                                                                                                                                     i
 16               A.     Yes.                                                    '16              A.   Correct
 17               Q,     And why were they concerned about that?                 17               Q.   And that was because you ware concerned?
 18            A.     They were - at this point, for them, It                    18               A.   I had a parent who was concerned.         ,
 19    had escalated that they were concerned for the safety of                  19         Q . And this was because the School Board                i
 20    their son.                                                                20 meeting was going on?                                            i
 21               Q.     And that's because of this video that was               21               A.   Yes. Correct.                                 I
                                                                                                                                                     i
 22    posted?                                                                   22               Q.   What was lt about that time that you          8
                                                                                                                                                     I
                                                                                                                                                     r
 23               A.     Yes.                                                    23 believed was unsafe for the students?
 24               Q.     What did we think Jordan was going to do?               24           A.   I was trying to be kind to a parent.
 25    Was he going to come in with fruit?                                       25           Q . You did not communicate any of this to
                                                                  46                                                                            48
15 of 38 sheets                                                        Page 45 to 48 of 93

                                                                                                                Joint AppendixOD21 3
              Case
               Case5:19-cv-01873-MAK
                    5:19-cv-01873-MAK Document
                                       Document86-2 Filed12/05/19
                                                54 Filed  01/13/20 Page
                                                                    Page70
                                                                         70ofof186
                                                                                186

                Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 67 of 181
1    Dr. Shank or Mr, Becker?                                         1           Q . So Vinny asked first?
2            A . No.                                                  2           A , Vinny asked ilrst. He was the first one
3            Q . You did not ask for security of any kind?            3 that came down. H.e joined the kids on the stage. As
4            A . Not at that point.                                   4 they were talking and having their conversation, Vinny
5            Q . Who were they afraid was going to come in            5 was present. And then the other two came in. And then
6    and harm Jared or another student?                               e they were all just on the stage, dancing around because
7            A . I can'l say. You'd have to ask them.                 7 we had a song playing, 'cause they wanted to do one of
8            Q . During this meeting in which that door               8 their songs before they left. And then Jordan asked to
9    was locked after the School Board meeting, you required          9 speak with me. l said, well, that would be tine, but
10   escorts for students to go to and from the bathroom. is         10 Vinny had asked to speak with me first.
11   that right?                                                     11           Q . So you spoke with Vinny privately in the
12             A . No. The door was open.                            12 hallway?
13           . Q . You let them go to and from the bathroom          13            A. I spoke with Vinny with Mrs. Hartenstine
14   without -                                                       14 present.
15             A . Yes.                                              15            o . Did you ask Mrs. Hanenstine to join, or
16             Q.~ ~~ without a parent escort?                       16 did she ask --
17             A . Yes. Correct,                                     17            A. I have been told by Administration that
18             Q . During that conversation you and mrs.             18 I should always have someone else present.
19   Harlenstine participated in some of the conversation that       19            Q . Who In Administration told you that?
20   the students were debriefing from the School Board              20            A. Dr. Shank,
21   meeting?                                                        21            Q. And specifically when talkingwlth these
22             A . No, we dfd not,                                   22 students?
23             Q . Were you present for that conversation?           23            A . Yes,
24             A.    was In a different area of the                  24            Q. Not when talking with other students
ZS   auditorium. .                                                   25 necessarily?
                                                       . 49                                                                   51
 1            Q . Could you hear from where you were                   1           A. It'sjust in good natureio try to
 2   standing?                                                         2 always have someone else there..
 3             A . No, I could not.                                    3           Q . So when any student approaches you, you
 4             Q . Did Ms. Hartenstlne parilclpate in that             4 don't speak with them privately?
 5   conversation?                                                     5           A. At that time, no.
 6             A . Absolutely not,                                     6           Q . l'm sorry, what do you mean at that time?
 7             Q . She stood with you?                                 7           A. Whlle this was going on, no.
 8             A . She was over In another area talking to             B           Q . You implemented a policy that you always
 9   a parent.                                                         9 wanted someone else to be there?
10             Q . So *she was not, to your knowledge,               10            A . We liked someone to be there. Yes,
11   participating in that conversation?                             'I I          Q . So you asked Ms. Hattensllne to loin the
12             A . Correct.                                          12 two of you?
13             Q . Were you aware or did anyone report to            13            A. Yes.
14   you that during that conversation several students said         14            Q . And I understand Maria Jones also lolled
15   that Jordan and Haley were Menial?                              15 you?
1e             A. No, Fm not aware of Thai.                          16            A. She came down from the hallway when
17             Q . After this School Board meeting and after         17 Jordan and Haley came back into the auditorium. I texted
18   these conversations, all the students were in rehearsal         18 Jared on, who's on out facilities, and dfd ask that l
19   at this point?                                                  19 have another adult present.
20             A.    Well, rehearsal was really done at that         20            Q . And he selected Marla then?
21   point.                                                          21            A. And he saw her first and said, hey, Mrs,
22             Q . At that point, Jordan approached you to           22 Lyons would Ilks another adult down there, and Maria came
23   converse with you in the hallway. is that right?                23 down.
24             A. After Vinny had already asked to speak             24            Q . Maria is - what was het position in the
25   with me in the hallway, yes.                                    25 school?
                                                          50                                                                  52
                                                           Page 49 to 52 of 93                                         16 of 38 sheets

                                                                                              Joint Appendix00214
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page71
                                                                             71ofof186
                                                                                    186
                      1nl'mmn1mlmv nlmlnr Ml MIIIMYI                                                                                 lllllllllll lllllll


                   Case 5 19 cv 01873 MAK Document 48-2 Filed 12/03/19 Page 68 of 181
 1               A. She's an Admin to Dr. Shank and other               1 Hartenstlne why she was being so quiet and didn'l she
 2     things, I don'l know her total title.                            2 have something to say.
 3               Q , Ms. Hartenstine, her pudtion, she's a              a            Q. So no. he didn't phystcatly do anything
 4     teaches?           `                                             4 to get in anyone's face?
 5      -        A. Yes, she is.                                        5            A. No.
 6               Q. And she teaches 5th grade. Is that                  6            Q . He didn't clench his fists or move In
 7    right?                                                            7 anger toward anyone?
 8               A. Yes,                                                B            A. Not that l recall, 1'm sure there's a
 9              Q . She also helps with the play all through            9 video that you could probably watch and see if he did or
10  the year?                                                          10 not,                                                  .
11               A . Yes.                                              11            Q . Do you remember him lunging at anyone?
12     .        Q . After you finished with your conversation          12            A. Him, no.
13   with Vinny, you called Jordan out lo talk to you?                 13            O. Was there any point in which you felt
14               A. Correct.                                           14 . that he had physically crossed the line such that you
15               Q. And would you describe that conversation?          15 felt a need to correct him?
16               A. He just talked about that he really just           16            A. Not physically, but verbally he did .
17    wanted to hope that we can all move forward and wanted to        17            Q. So during that verbal -- we'H go to that
18    talk a IlUle be about trying to start on time. And I             18 _ you mentioned that he said to Ms. Hartenstlne, you're
19    fat Jordan know that r would love H we would scan on             19 being quiet, don't you have anything to say. Is that
20    time, that that requires studenlstomlng in early to help         20 what you found offensive?
21    me clear off the emlre stage because the Music                   21            A. Al first it's a little offensive to have
22    Department does Not do that, and that we actually need           22 a high schooler calling out a teacher. 11 was more
23    the students also showing up on time 'cause I can't run a        23 sounding like it was a dad talking to his child in his,
24    rehearsal when people are not on time.                           24 you know, verbal sound. And Abby responded saying that
25                    And he agreed that he would work with the        25 she was just listening. And from there he continued to
                                                            53                                                                       55
  1 kids as -- In his role of Drama Club President to try to get        1 talk to her about a story that she h d told the students
  2 the kids to make sure that they are there and ready to go.          2 back in January about when she didn't get The part that
  3              Q . During this conversation did Jordan                3 she had hoped to have, and how another student was being
  4 appear angry?                                                       4 bullied and peopla were talking about the other student,
  5              A . |' wouldn't say he was angry. He was               5 saying that she should have gotten the part Instead.
  6 forrlurlghl, maybe would be a word to use.                          e                  And she said that at first it hurt not to
  7              Q . How was he forthright?                             7 get the part, but lt became more of her worry was that her
  8              A . It wasn't a calm conversation or a nice            8 friend was being treated so poor}y, so she moved on. She
  9 conversation. It was much more of a ! really need this              9 accepted the pan. She did get a great part And she just
'I0 to happen type of thing.                                           10 wanted to make sure her friend was okay and to have a good
11               Q . He was not calm?                                  11 show. And he said that he didn't believe her..
12               A. I wouldn't say he was the calm Jordan              12                  And at one point I said, Jordan, are you
13 that I would know previous in my three and a half years             13 saying that Ms. Haftenstine is lying? And he said, we), I
14 prior to that worklrag with Jordan.                                 14 just don'2 believe her.
15               Q. What about his physical mannerisms made            15            Q . So he said he didn't believe her. is
16 you believe he was not calm?                                        16 that the phrasing he used? Do you remember -
17 .                  MS. O'DONNELL; Object to the form. Was           17             A . Yeah. i remember him saying he did not
18 More any physical mannerisms.                                       18 believe her,
19 BY MR. READY:                                                       19          Q.     And you said, you're saying that she's
20          Q . Sure. Was there any physical mannerism                 20 lying?
21 that he expressed that made you think he wasn't calm?               21      .   A . I asked him, are you saying that Ms.
22          A. Not that l can call out exactly.                        22 Hartenstine is lying, and he said, I do not believe her.
23          Q . Was there any polht in which he got in                 23          O. Did Jordan threaten violence against you
24 anyones face durlngihis conversation?                               24 or anyone else in the circle at any lime?
25          A. He did end up verbals/asking Ms,                        25           A.    ND.
                                                      54                                                                       56
17 of 38 sweets                                              Page 53 to 56 of 93

                                                                                                  .Joint Appendix00215
             Case
              Case5:19-cv-01873-MAK
                   5:19-cv-01873-MAK Document
                                      Document86-2 Filed12/05/19
                                               54 Filed  01/13/20 Page
                                                                   Page72
                                                                        72ofof186
                                                                               186
                                                                                                                                             -
                                                                                                                                                 I
               Case 5:19-cv-01873~MAK Document 48-2 Filed 12/03/19 Page 69 of 181
                                                                                                                                                       _




 1           Q.     'Nhat did you say to him regarding his            1             A. l'm not familiarwlth this document,                                 I
                                                                                                                                                           I
 2 statement thai he didn't believe had? Did you correct              2 No.                                                                      i         i
                                                                                                                                                 1         I

 3 that?                                                              3             Q. I'd like to go down to the last paragraph                 I
                                                                                                                                                 |
 4             A . I don't recall exact words after that.             4 on Page 4. The first sentence there says: Letting go of
                                                                                                                                                 [
 5 He has a right not to believe her if he doesn'l want to.           5 emotions became impossible and not long afterwards                       :

                                                                                                                                                 iI        rI


 6    .        Q.. Did you report this conversation at that           6 Plaintiff Eck became insubordinate and aggressive toward                 !
                                                                                                                                                           I
                                                                                                                                                           I

                                                                                                                                                 I
 7 time to Mr. Becker or Dr, Shank and request discipline of          7 one of his teachers.                                                     !
                                                                                                                                                           I|.
 8 Jordan EcK7                                                        B                  Do you agree with that statement, that he
                                                                                                                                                 l         .....
 9    .        A.    i did not. l did following, when Jordan          9 became aggressive toward one of his teachers?                            I
                                                                                                                                                 I
10 -- we finished our conversation, we agreed that both of           10             A , Verbally aggressive, yes, I would say
11 us would make sure we get the kids on time into                   11 that.                                                 *                  L




12 rehearsals, and that we need to move forward and have e           12             Q. So did you ever see him become physically                 i
                                                                                                                                                           I
                                                                                                                                                            |
                                                                                                                                                           ||
                                                                                                                                                 !


13 great show.                                                       13 aggressive toward anyone?                                                I



                                                                                                                                                           ||
14                  He removed himself from the hallway, and         14                  MS. O'DONNELL: it doesn't say that, though.                        l
15 Abby walked toward my office and started bawling and was          15 does it?
16 physically shaking at that point In lime. l then, as Dr.          16               MR. READY' i'm going to ask you not to
                                                                                                                                                 r
17 Shank ~- at that time Dr. shank and Mr. Becker were coming        17 coach the witness.                           .                           r
                                                                                                                                                 r
                                                                                                                                                 !

18 down, and I asked them to please talk Io Abby because she's       18                 MS. O'DONNELL: l'm not. I'm coaching you.                i
                                                                                                                                                 I


19 Very upset with the - I done know what you want to call it        19 lt doesn't say that --                                                   !
                                                                                                                                                 :
                                                                                                                                                           :
                                                                                                                                                           I
20 .... e conversation she just had with Jordan.                     20                 MR. READY: And I don't need your coaching.               ;
                                                                                                                                                 I
                                                                                                                                                           :
                                                                                                                                                           II
21            Q . What was she upset about?                          21                 MS. O'DONNELL: Okay. Well, maybe you do                            I
22            A . She felt that she was threatened and               22 bemuse now you're sterling to put words in my mouth on my                               9


                                                                                                                                                                9




23 disrespected by this young man calling her a liar.                23 paper and asking my witness to testify against what l've                 I
24           Q . Did sh.e say why she felt threatened?               24 wrtttenin a joint case management report, So that's                      I
25           A . His demeanor to her was extremely strong            25 inappropriate.
                                                       57                                                                   59
                                                                   1                 MR. READY: okay. I will agree to disagree.                            i
  1 and authoritative.                                                                                                                             i
                                                                                                                                                  Ir
                                                                   2 BY MR. READY:                                                                II
  2           Q. His de rneanor, specifically his physical                                                                                         5
  3 demeanor?                                                      3           Q. And I will ask you, did you ever witness                       E
                                                                                                                                                 I
                                                                                                                                                 .I
  4           A. Both vocal and, would say, physical if            4 Jordan Eck become physlcaliy aggressive towards one of                       I

  5 Abby were to describe in, but you'd have to ask her.           5 his teachers?
  B           Q . Would you describe it as physically              6           A. No.                     .
                                                                                                                                                 i
                                                                   7           Q. In what ways, if any, was Jordan                               :         II
  7 threatening?
  8           A. More vocally threatening.                         8 insubordinate In.tha hallway that night?                                    II
                                                                                                                                                  I        i.
                                                                   9           A, You don'ttaikto an adult, a teacher, a                          e
  9           Q . So it wasn't anything that he did                                                                                              I

'30 physlcaily that made you think that he was threatening        10 respected Assistant Director that you've known for three
                                                                  11 and a half years in that way and accuse them of lying.                      Ii
11 Her?                                                                                                                                           ll

12            A. It was vocal.                                    12           Q, So you objected to his tone of voice,
                                                                                                                                                 I
13            Q . f would like to turn your attention to          13 which you determined to be aggressive?                                                i
14 Exhibit t2 In your binder. _                                   14           A.      found it to be aggressive. Yes.                                     i
15            A. (Witness compiles.)                              15           Q.    And  you objected to him saying he did not                   l
                                                                                                                                                 JF
16            Q . This document is joint report filed by          16 believe something that she said to him during that                                    i.
17 your Counsel on beheif Of you and the other Defendants.        17 conversation or previously?                                                 1


18 VII dfrect your attention to Page 4 of 7. Page numbers         18           A. Correct.                                                       I
19 are at the top.                            .                   19           Q. That, in your mind, is insubordination?                        y
                                                                                                                                                 !
20                  MS. O'DOI\JNE'LL' 1'm going to object because 2D           A. It could be seen that way, yes, in my                          iI
21 I put this together. These aren't her words.                   21 mind.
22 BY MR. READY:               .                                  22           Q. Wes there any otherectlve                                                i
                                                                                                                                                           I
23            Q . Okay. Thats fine. So your Counsel is            23 insubordination that you bellev he committed In the                                   r
                                                                                                                                                           I
24 representing that, l think, you haven't seen this              24 hallway that night?                                                         l
                                                                                                                                                           I
                                                                                                                                                           i


25 document before. 'Is that correct?                             25           A. No.                                                                      i

                                                         58                                                                BD
                                                            Page 57 to 60 M93                                              18 of 38 sheets       Q




                                                                                                Joint Appendix00216
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page73
                                                                             73ofof186
                                                                                    186

                   Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 70 of 181
                                                                                                                                    >




 1           Q. You had no conversation with Dr, Shank              1 meeting. Does that sound correct?
                                                                                                                                    I
 2  that night or the next day about suspending Jordan Eck?         2             A . Well, that's what it says. I don't know
              A . No.'                                              3 that I got it on that day.                                    I
                                                                                                                                    I
  4          Q  . You're aware that Jordan Eck was                  4             Q . Do you recall when you got in?
  5 suspended for a Tier 3 offense?                                 5             A . I do not,
  6           A. I dlEln't know the tier. just know he              6             Q . l'm going to just point your attention to .
 7    was suspended.                                                7 the first sentence of this memo: As a follow-up to our
 8             Q . When did you learn about his suspension?         8 conversations regarding the concerns expressed by sevaral
 9             A , lt would have been the following day,            9 students and parents/guardians throughout the Spring,         I
10      ,      Q . At that point, did you give any thought         10 2019 musical rehearsal season, I will be summarizing the
11    to how your e-mail from March 20m would have affected        11 expectations in this memo. The Production Team is hereby
12    people's perceptions about that suspension?                  12 directed to follow or implement the subsequent
13               A . No.                                           13 expectations.                                                 i
14               Q . Did you at any time think about               14                   Did l read that correctly?
15    retreating your e-mall of March 20th?                        15             A . You seed the words. Yes.
                                                                                                                                    I
18               A . No.                                           16             Q . So this seems to say or it does say that      I
17               Q . Did you speak with Dr. Shank about            17 this is e follow-up on conversations Dr, Shank had had        l
18    addressing the students the following day in the             18 with you. Do you recoil those conversations?
19    auditorium?                                                   19            A , Only conversations that l've ever had          i
                                                                                                                                    IE
20               A . She said that they had a meeting with          zo with Dr. Shank were around the activities with Jordan and
21    all of the studentsln which they were going to let them       21 Haley and Vinny.
22    know that Jordan was no longer going so be in the show.       22            Q . So you had not had conversations about--      I
                                                                                                                                    I
23    My understanding, at that meeting then they had one other     23 l'm just looking down this list ~~ things like making        i
24    student decide to quit the show.                              24 sure that constructive criticism is offered?                 i
25               O. Did Dr. Shank talk to you about any other       25            A , No, No.
               '                                           at                                                                 63
 1 purposes for that announcement?                                   1            Q . You didn't have conversations with Dr.
                                                                                                                                        I
 2          A . No.                                                  2 Shank about rehearsals beginning and ending on time?
 3          Q . Did you ask her to say anything at the               3            A . No.
 4 meeting to address aha students? `                                4            Q . You didn't have conversations about how
 5          A . I found out after the meeting. I did                 5 communications must be copied to Mr. Becker and Dr,
 6 not know therawas a meeting until after.                          6 Shank?
 7        , Q . I'm going to ask you 'lo tum to                      7            A . No.
 8 Exhibit 16 In your binder.                                        8            Q . Did you have any conversations that, as           |
 9          A . (Witness complies.)                                  9 No. B says, you must allow parents and guardians to
40          Q . Do you recognize this document?                     10 attend practices as requested?
11          A . Yes,                                                11            A . No, and they've always been open.
12          Q . When did you receive - first of ail,                12            Q . As you review this, you do not believe
13 what is this?                                                    13 that you had any of these conversations with Dr. Shank
14          A . This is a letter from Dr. Shank and                 14 before March 21 st, 2019?
15 their eXpectations for the Production Team.                      15            A . No. These look like they are in
18          G . It's addressed to you; correct?                     16 response to the March 20th Board meeting.                        i
17          A . To me, but expectations for the entire              17            Q . And again, you don't recall when you
                                                                                                                                        i
18 team .                                                           18 received it?
19 .        Q . Addressed to you for management of the              19            A. No.
20 Production  Staff. is that correct?                              20            Q.     want to direct your attention to the
21          A. Yes.                                                 21 second page, No. 11. l'll read it aloud,
22        . Q . When did you receive this memo?                     22                  MS. O'DONNELLI Wait, wait, wait Oh, okay.
23          A , I have no idea.                                     23 BY MR. READY:
24          Q . The date here says March 21st, 2019,                24            Q . Yeah, sure, Applications for the Drama
25 which would have been the day after the School Board             25 Club scholarship will be provided to the Superintendent          i
                                                        sz                                                                    54
19 Dr 35 sheets                                           Page 61 to 64 of 93

                                                                                              Joint Appendix00217
                                                                                                                 Case
                                                                                                                  Case5:19-cv-01873-MAK
                                                                                                                       5:19-cv-01873-MAK Document
                                                                                                                                          Document86-2 Filed12/05/19
                                                                                                                                                   54 Filed  01/13/20 Page
                                                                                                                                                                       Page74
                                                                                                                                                                            74ofof186
                                                                                                                                                                                   186
................................................................................................................... .................................
                                                                                                                                            1           ...............   ..................        .....................................................................................................................   .....................................................................................................................................................................................................
                                                                                                                                                                                                                                                                                                                                lllll                                                                                                                                                         M                                          .................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         l.IIIII1II IIIIMIII                                     1 1l l r u n '
                                                                                                                                                    MUM'                                   HHIMIHMF                                                                                                                                                                                                                                                                                                                                                       lm m m nm m m nnnnrnnn                  ""       ."".l011.i== ill iii IlliJi llll IIIIIIIIII li14iLLI oh 11




                                                                                                                          Case 5.119-cv-01873-MAK Document 48-2~ Filed 12/03/19 Page 71 of 181
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |,l             I

                                          1 and Administration for their review and selection of We                                                                                                                                                                                                                                    1                          No.                        A.
                                     2                   successful candidates.                                                                                                                                                                                                                                                        2                    Q . And you mentioned, I guess, it sounded
                                     3                                 What is this Drama Club scholarship?                                                                                                                                                                                                                            3           like one of them is essentially -~ and you tell me of Pm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I

                                     4                            A . So when I first came in to lead the                                                                                                                                                                                                                              4           summarizing this correctly - one is B performing                                                                                                                                                                                                                                                      l              :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I             :
                                     5                   program, I worked on a sponsorship program to get                                                                                                                                                                                                                             5           scholarship and one is a non-performing scholarship.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                    ,6                   businesses and eommunrty leaders to donate dollars to a                                                                                                                                                                                                                       6         .          A . So their college, university or after
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                     7                   fund so that we could start to actually have performing                                                                                                                                                                                                                    7 high school plans is they are either going to pursue a                                                                                                                                                                                                                                                                            '|
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r

                                     8                   arts scholarships for children here in the Oley Valley. ,                                                                                                                                                                                                                  B degree In musical theater, dance, vocal, anything to do
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                     9                            Q . When did that begin?                                                                                                                                                                                                                                          9 with performing arts. And the other one is for someone                                                                                                                                                                                                                                                             I
                                    10                            A . That began after my first year, so beck                                                                                                                                                                                                                      10 that they ate pursuing a different field of study.                                                                                                                                                                                                                                                                 I              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                    11                   in 2015.                                                                                                                                                                                                                                                                  11         Q . Did Jordan and Jared both apply for both                                                                                                                                                                                                                                                                              I
                                    12                            Q ; How much is the scholarship?                                                                                                                                                                                                                                 12 of these, one of these?                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                    13                            A . if has varied over time as we've raised                                                                                                                                                                                                                      13                                                        A.                       The first one.                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                    14                   more money, but we're to the point that we were getting                                                                                                                                                                                                                   14                                                         Q.                      The --                                                                                                                                                                           I


                                    15                   towards a thousand dollars .                                                                                                                                                                                                                                              15                                                         A.                      Performing arts.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                    16                            Q . And what are the criteria for the                                                                                                                                                                                                                            18             Q.                                                                  They're pursuing a degree In performing
                                    17                   scholarship?                                                                                                                                                                                                                                                              17   arts? .                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I

                                    18                    .       A . Academic standing, so you need to be 3.0                                                                                                                                                                                                                     18             A . Correct.                                                                                                                                                                                                                                                                                                          II



                                    19                   and above. You also have to be, obviously, a member of                                                                                                                                                                                                                    19             Q . At the end of this memo it says - the
                                    20                   the Drama Club at that time. And you needed to do an                                                                                                                                                                                                                      20  second sentence of that last paragraph: it is important
                                    21                   essay. And decide which one -- we had a non-performing                                                                                                                                                                                                                    21   for all parties to maintain an open, coliahoretlve and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                    22                   scholarship for those kids that are not going to go into                                                                                                                                                                                                                  22   cooperative communication whereby the students social,                                                                                                                                                                                                                                                             L
                                    23                   theatre, dance or amlng as a career, and those kids that                                                                                                                                                                                                                  23   emotional needs are addressed .                                                                                                                                                                                                                                                                                   I             I
                                    24                   want to ~- you know, participated in the program, but are                                                                                                                                                                                                                 24                   Did you have any conversations with Dr.                                                                                                                                                                                                                                                           iI .
                                    25                   going off into anotherfleld.                                                                                                                                                                                                                                              25    Shank before or after this memo about that sentence?                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                            65                                                                                                                                                                                                                                                                                 67
                                      1                                So we had a little less money for folks that                                                                                                                                                                                                                  1            A . No.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I

                                      2                  just wanted to still apply and be recognized for their time                                                                                                                                                                                                                 2            Q . Many of these concerns were brought up at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                      3                  in the club. And they were also teacher references.                                                                                                                                                                                                                         3 the School Board meeting. Is that correct?
                                      4                           Q . There were two scholarships then given                                                                                                                                                                                                                         4            A . I guess. I was not there. There Were        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;   I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !   I
                                      5                out each year?                                                                                                                                                                                                                                                                5 no meeting Minutes, so I have no idea.                                                                                                                                                                                                                                                                                 :



                                      6                           A . Yes.                                                                                                                                                                                                                                                           6            Q . So you don'i know?
                                      7                           Q . And did you provide these applications                                                                                                                                                                                                                         7            A . No.
                                      8                  this year to Dr. Shank?                                                                                                                                                                                                                                                     B            Q . Fair enough. Did you Implement these                                                                                                                                                                                                                                                                    f



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;

                                      9                           A . Yes;                                                                                                                                                                                                                                                           9 corrections?
                                     10                           Q . Who was the successful candidate                                                                                                                                                                                                                              1D            A . Yes .
                                     11                  selected?                                                                                                                                                                                                                                                                  11            Q . When did you begin implementation of                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I

                                     12                           A . No idea.                .                                                                                                                                                                                                                                     12 these corrections?                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !


                                     13                           Q . You were not involved alter providing the                                                                                                                                                                                                                     13            A . When we started rehearsal the following                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ?



                                     14                  applications?                                                                                                                                                                                                                                                              1 4 w eek ,
                                     15                           A . No, l just gave them -- handed them                                                                                                                                                                                                                           15            Q . Okay. So -~                                                                                                                                                                                                                                                                                             l
                                     16                . over.                                                                                                                                                                                                                                                                      16            A . So it would have been -- sorry - I
                                     17                           Q . Also criteria is that they have to be a                                                                                                                                                                                                                       17 would have received it al some point In time before that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r

                                     18                  Senior. Is that correct?                                 x                                                                                                                                                                                                                 1B following week's rehearsal.
                                     19                           A . Yes. Correct.           .                                                                                                                                                                                                                                     19            Q . Did you .meet with the »- first of~ all,
                                     20                           Q . Dld you give any Input on these                                                                                                                                                                                                                               20 who is the Musical Production Team? is that students, es
                                     21                  applications?                                                                                                                                                                                                                                                              21 well?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                     22                           A . No I                                                                                                                                                                                                                                                          22            A . No.
                                     23                           Q . Who applied?                                                                                                                                                                                                                                                  23            Q . Just staff?
                                     24                           A . Jared Mazeika and Jordan Eck.                                                                                                                                                                                                                                 24            A . it's myself, Ms. Hartenstine, Ms. Lynch,
                                     25                           Q . Did anyone else apply?                                                                                                                                                                                                                                        25 who is our Choral Director, and then also Joshua
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                             66                                                                                                                                                                                                                                                                                G8
                                                                                                                                                                                                                                                                                               Page 65 to 68 of 93                                                                                                                                                                                                                                                               20 of se sheets
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J


                                                                                                                                                                                                                                                                                                                                                                                                                                                             Joint Appendix00218
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                       I lu l III


                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page75
                                                                             75ofof186
                                                                                    186
                   Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 72 of 181                                               l
                                                                                                                                    E
  1    Schaeffer, who Is our choreographer. So there's four of        1           Q . As you hand these out to students, you
 2 us.                                                                2 also give personal! words of encouragement. Is that
 3          Q . Did you meet with them about this memo?               3 right?
 4          A. No.                                                    4     .     A. Typiwlly.
                                                                                                                                    l
 5          Q . Did you meet with them about the                      5           Q . Is that based on your experience with the
 6 expeclatlons or concerns in this memo?                             e student?                                                    i
 7          A . We had conversations, but I did not go                7           A . Yes.
 8 through the memo.                                                  8           Q . Based on your observations of them as an
 9          Q . At the end of the play, the cast has an               Q actor, as a person? »
10 after party?                                                      10           A . As an actor.
11          A,. Yee.                                                 11           Q..Do you also give negative feedback?            i
12          Q . Do you recall the night of the after                 12           A. No.
13 party?                                                            13           Q . When giving Vinny his happy papers, you
14          A . Yes.                                                 14 told him that you'd never forgive him for what he said at
15          Q . As I understand, it went until about 4 In            15 me School Board meeting.               ,                    i
18 the morning. Does that sound correct?                             16           A . What I said is l thanked Vinny for             j

17          A . I don't think it was that late. No.                  17 sticking with Newsies and that he did an amazing lob.
18          Q . When did it go to?                                   18 And l called out the other parts that he had played
                                                                                                                                    i
19          A . They traditionally go till about 3.                  19 previously and how he had been absolutely great to work
20          O . is that about when this one went, do you             20 with, but I do want him to know that the words that he
21 think?                                                            21 said I can't forgive him for 'cause they were extremely
22          A . I think. Yeah.                                       22 huniul, But that l also realize that he is a high
23          Q . If I refer to that night, that'e a fair              23 school student on his way off into the world, and over
24 summary including those early hours in the morning;               24 time we sometimes look back at our past and we hopefully    r
25 correct?                                                          25 look at It as a time that we learned and grow. and that's
                                                        69                                                              .   71
  1         A , That's fine.        .                                 1 what I said.                                           `
  2         Q . During that party I understand you gave               2           Q . What words that he had said at the School
 3 out something called happy papers?                                 3 Board meeting did you find hurtful?                         i
 4          A . The kids all do happy papers. and than                4           A . He said that I was abusive.
  5 they go in their bag, and than we handthem their bag.             5           Q . Who told you that?
  6         Q . So you hand them a bag that has their                 6           A. My son and my husband, who were there.         i
 7 happy papers and something else?                                   7           Q- You said this in fro nt of all the             E
  8         A.     as has a program In iz, it has their               B students, ¢:orrM?
                                                                                                                                     E
  9 happy papers, it has any of the candy grams than fey              9           A . Not all of them were there, No.
10 would have received for people that bought them candy             10           Q . Who wasn't there?                   '
11 grams, and then flowers.                                          11            A. I couldn'l tail you. They just weren'l
                                                                                                                                    i
12 .        Q . Happy papers, I understand, is a bit of a            12 all in that vicinity at that time. Some of them had
                                                                                                                                     I
13 tradition that goes bad< here at the school. Is that              13 already left already.                   `                   i
14 right?                                                            14           Q . So this was at the after party. Do you
<15          A . Yes.                                                15 remember aboutwhen it happened?
16          Q . And describe the happy papers.                       16           A . No.
                                                                                                                                    I
17           A . Irs Something the students do in which              17            Q . Towards the beginning, towards the end?      i
18 hey -- each student has their name on a panlcular piece           18            A . Maybe towards the end. I really - J          r
                                                                                                                                    I

19 of paper and all of the other students can come and write         19 could not recall exactly.
20 about how much they enjoyed working, with that person in          20            G . We mentioned that it ended at 3, roughly,
21 the show as a friend, et cetera.                                  21 Do you remember when it began?
22           O . Does that predate your time here at the             22            A . Probably didn't get started until about
23 program?                                                          23 11:30, 12 o'clock because we have lo clean things up and    i
24           A . It started earlier, yeah, when I was a              24 get things set.                                             II

25 volunieér.                                                        25            Q . Did you have any negative feedback for
                                                        70                                                                  72
21 of BB sheets                                            Page 69 to 72 of 93

                                                                                              Joint AppendixO0219
llrl -| II                                       II I
                                                     I
                                                            I l l                   I                                                                       II..|_        II - 1
                                                                                                                                                                            I.
                                Case
                                 Case5:19-cv-01873-MAK
                                      5:19-cv-01873-MAK Document
                                                         Document86-2 Filed12/05/19
                                                                  54 Filed  01/13/20 Page
                                                                                      Page76
                                                                                           76ofof186
                                                                                                  186
             I                                                                                                                                                              II
                                                                                                                                                                             I
                                 Case 5 19 cv 01873 MAK Document 48-2 Filed 12/03/19 Page 73 of 181                                                                  E

                                                                                                                                                                     !
                                                                                                                                                                     t


                 1     any other of the students?                                      1           Q. Were you aware that that's why Cassidy
              2                   A. No.                                               2 Kaufman was crying?
                                                                                                                                                                     I
              3                   Q . During the after party the students also         3           A, No.                                                                   I
                                                                                                                                                                     Il     I
              4        have the chance to make some speeches, correct?                 4           Q. He also said during that speech that if                        I
                                                                                                                                                                     1

              5                ' A . The Seniors like to do that,                      5 anybody came for you, Mrs. Lyons, that they would have to
              6                   Q . And that's permitted, guess?                     6 deal with him. Do you recall that statement?                                F
                                                                                                                                                                     J



              7                   A. Yeah.                                             7           A, No. No, I do not recall that.
              e      .            Q. Did youwitness Jared Mazeika's speech?            8           Q. Did anybody report that statement to you?
                                                                                                                                                                     r       I
                                                                                                                                                                             5
              9                   A. I only heard the beginning of his speech          9          A.     No.                                                                 l

             10        and then got distracted by other activities that were          10          Q.     l'm going to turn your attention to
             11        going on between Vinny and his girlfriend.                     11 E,d\ibil29.
             12                   Q . And what was that?                              12            A.    (Witnesls complies.) .                                     I       ,
                                                                                                                                                                     !
             13                   A, Vinny had gotten up out of his chair and         13            Q . I'm going to ask you to look at what's                              !
             14        went over and started texting things into his phone. And       14   labeled No, 2, and this is an e~mail from Dr. Shank in
                                                                                                                                                                      i
             16        his girlfriend saw that he did that and stoned bawling         15. response to an e-mail from Ms. Berlin. This Is Grace's                     :I
             16        and ran out of the auditorium, so was dealing with             16 mother, I believe. No. 2, at the end, this appears Io be
             17        other things at that point.                                    17 Dr. Shank's response to why this speech I just referenced                   Il
             18                   Q, She started bawling because he was               18 was permitted, Dr. Shank says: You are correct, in
             19        texting?                                                       19 should have been stopped. As it was explained to me,
                                                                                                                                                                      l
             20                   A . Yes.                                            20 Senior students have the option of Saying what they want
             21                   Q . Did you speak with her about it?                21 during Senior speeches with no adult inleryention when                      r

             22                   A.    just told her t'm Sony that she's             22 inappropriate things have beeN said. This practice needs                    r
                                                                                                                                                                     r
             23        feeling this way. -                                            23 to be changed.
                                                                                                                                                                     >           |
             24         .         Q . Feeling what way?                               24                   Hearing Thai those statements were made, do               l
                                                                                                                                                                     !
             25                   A. That she was crying.                             25 you agree with Dr. Shank's assessment?
                                                                             73                                                                75                    l
                                                                                                                                                                     L
                                                                                                                                                                     L

              1                   Q. And so her crying, you believed, was              1             A. I have never seen this e-mail, and I
              2        because he was texting'?'                                       2 don't know anything around this at all.
              3                   A, . Yes,                                            3             Q . Do you agree that the practice of Seniors
              4                   Q . Did. she tell you that's why?                    4 being given the opportunity to say what they want should .
              5                   A, No.                                               5 be changed?
                                                                                                                                                                     1
              6                   Q. Did you ask her why she wasclying'?               6             A. If they were saying negative things,
              7                   A. No. 1 didn't get into specifics.                  7 yes, It would be changed.
              8                   Q . During Jared's speech when Vinny got up          8             Q. Did Dr. Shank have any conversation with
                                                                                                                                                                     4


              9        Io get his phone, Jared stopped his speech. Do you              9 you before or after this e-mail about that speech?
             10        recall that? .                                                 10             A. She asked me if Jared had said anything,
             11                   A . No. Yeah, ldon'trecall that.                    11 and l told her I was not aware.                                             E




             12                Q. You don't recall in.                                12             Q . Did she have any conversation with you
             13                A.    No.                                              13 about limiting Senior speeches or anything of that sort?
             14           Q . And during that time, after Vinny came                  14             A. No.                   .           _
                                                                                                                                                                                 Ii
                                                                                                                                                                                 I
             15 back and sat back down, Jared said, BiicheS will be                   15             Q. No. Okay. And I take it you didn't
             'IB bitches, Do you recall that?                                         16 speak with any of the students there eboutthese comments                    J



             17           A, I do not recall that.                                    17 since you didn't hear them; correct?
             18           Q . Were you there at that time?                            18             A. No, i did not
             19           A. Again, 1 did not hear that.                              19             Q . The following day you have a mandatory
             20           Q. So I ]use want to understand, Is that                    20 clean-up time. is that correct?
             21 because you were distracted, or ll's your testimony that              21             A. So it is considered mendatosy with a
                                                                                                                                                                     1
             22 you believe he didn't say they?                                       22 little bit of a caveat to Thai. Ills a Sunday, and we                       f
             23           A. l was distracted.                                        23 do obviously have some forks that when it comes to
             24           Q . Did anyone report that statement to you?                24 Sundays, they do not want to do that, thats their family
             25           A. No.                                                      25 time, So if they have church or they have a 'family
                                                                    74                                                                         78
                                                                            page 73 to 76 of 93                                                22 of 35 sheets

                                                                                                                   Joint Appendix00220 .
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page77
                                                                             77ofof186
                                                                                    186

                   Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 74 of 181
  '1   gathering, they are excused from lt.                                1            Q.    Did you believe that that was a threat of    I
  2                  The reason we make it mandaxow is we really           2   physical violence?                                          i
                                                                                                                                           I
  3    want kids to understand that it's not just showing up on            3            A . I have Sean Vinny be physical before, so.
                                                                                                                                           1:


                                                                           4
                                                                                                                                           ,I

  4    stage and then leaving, it really is about understanding                 would say both.                                            g



                                                                           5
                                                                                                                                           I

  5    what goes Into creating a show, building that show, and then                     Q . When have you seen Vinny be physical?          I

                                                                                                                                           1

  6    we have to take it all down. And it is a very ~~ a lot of           6          A . He -- either when he talks about some of
 7     wan( to take everything down.                                       7 his teachers, he will get very ang"yand rip up papers.
 8                     It took us a week to put it up, and I have X        8 I have had him throw a chair across the auditorium.
 9     amount of hours to get it all down and clean it like we were        9          Q . When did that happen?
10     never there. lt has to be perfectly clean. ,                       10          A . II was last year.                                i
11              Q . How many hours, roughly, does lt lake?                11          Q . That was during a rehearsal, I take it?          I
                                                                                                                                           I
12              A . So depending on the set, it can go                    12          A . Yes.                                             I
13 anywhere from four to six hours.                                       13          Q . And what was the context of that?
14           Cl. And this starts at 10 in the morning?                    14          A . He was mad at a teacher.
15 .         A.    Yes.                                                   15          Q . Did he say which teacher?
16           Q . Atabout10:15 you asked Vinny to join                     16          A . I don't recall who it was.                       I
17 you in the auditorium. Do you recall that?                             17          O . What did he say about lt?
                                                                                                                                           i
                                                                                                                                           I
18          A . That is not correct.                                      18          A . Hewers just mad.
19          Q . Okay.                                                     19          Q . But he said l'm mad about a teacher?
20          A.    That is not correct.                                    20          A . He was just mad. Yeah.
21          O . When did you ask him to -                                 21          Q . He said he was mad about a teacher?
                                                                                                                                           i
22          A.    So I got Io the school, many of the kids                22          A . Yes.
23 were showing up at 10 o'clocK.. (had two students that                 23          Q . And he dint say who?
24 were very, very upset because the day prior, between the               24          A . I don't recall the teachers name.
25 2 o'clock show and the 7 o'clock show, Vinny was telling               25          Q . So you told Dr. Shank that you were
        .                                                   77                                                                     79
  1    them that there's a big lawsuit coming and the bitch is              1 concerned, I guess, aboutaafety then?
  2    going down. So I contacted Dr. Shank and Mr, Becker and              2           A . Yes. was concerned not only for my
  3    said, I have a situation.                                            3 own safety, but the kids, as well, especially when I have
  4                   They also had told me that he was planning            4 kids that are nervous about another student coming after
  5    on coming late and leaving early because he didn't want to           5 saying Moss things.
  6    participate.                                                         6           Q . So the two students who brought this
 7           Q . Who told you that?                                         7 concern to you, you were concerned about their mental
 8           A.     Two students.                                           8 wail-being. Is that right?
 9           Q . What two students?                                         9           A . 11's not easy to hear someone saying
10           A . Coner Aiexandef and Stacia Musser.                       10 that there gonna be doing what they said,
11           G  . Did you and Dr, Shank have a conversation               11          Q . So you told Vinny that some words were
12 about this?                                                            12 spoken?
13           A . Yes, WB did. And I also told the                         13          A . So when Vinny showed up, he showed up an
14 students   that they need to make sure on Monday they                  14 hour late. He walked rio the auditorium. I asked my
15 should really go talk Io their Counselor or anything like              15 husband and a couple other parents just to walk behind
16 that because they were troubled by what they hoard,                    16 me. They did not need to be next to me In any way, shape
17                  I said that to Dr. Shank and Mr. Becker, is           17 or form. They could stand over there because l needed to
18 that I'm uncomfortable    with this child showing up If that's         18    have a conversation with Vinny. And l brought him out of
                                                                          19    the. environment, and I brought him to the front of the
                                                                                                                                           I
19 what he's saying. He doesn't need to be hare, it's not
20 mandatory, it's a Sunday, this Is a co-curricular activity,            20 school so we were not arouNd other students.
21 this is not school driven, you don't get B grade for this,             21          O . When did you learn of what Vinny had
22 and that I was feeling extremely uncomfortable for him being           2 2 said ?
23 there.                                                                 23         A . In the morning.
24           Q . Why were you feeling uncomfortable?                      24         Q . That morning?
25           A . Because that was B threat.                               25          A. That morning.                                     i
                                                                                                                                           I
                                                            78                                                               80
23 of 3B sheets                                                  Page 77 to 80 0F92

                                                                                                      Joint Appendix00221
                                                                                                                                           I
               Case
                Case5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                        Document86-2 Filed12/05/19
                                                 54 Filed  01/13/20 Page
                                                                     Page78
                                                                          78ofof186
                                                                                 186
                                                                                                                                                          l
                                                                                                                                                          I
                    Case 5:19.-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 75 of 181
 1             Q.    So the students came to you at what timer?              1    close eye on him. ]sn't that rlghi?
 2             A.    When they' got there at 10.                             2             A . When?
 3             Q.    10 o'clock and they told you these                      3             Q . Less go to Exhibit 9. l'll direct your
                                                                                                                                                          i
-4   things?                                                                 4 attention to Page 2, chain of e-mal1s,                                     I
 5             A,    Urn-hum.                                                5           A . I have nothing In 9.                                         i
 6             Q.    So you told vlnny at that time when you                 6              Q.   Well, t?1a1's not helpful, is it?
 7 pulled him Into the auditorium ~- you said this was about                 7                   MS. O'DONNEi.L: You can use my 9.                        I|
                                                                                                                                                           f
 8   11 he showed up? . ,                                                    8    BY MR. READY:
 9           . A.    'He showed up about 11:30.                              9              Q_ I apologize, On Page 2, this is in a
10             Q.    About 11-3o.                                           10    chain of e-mails between you, Mr. Becker and Dr. Shank.

                                                                                                                                                          !II
11             A.    11:30.                                                 11    l'm reading fromihe second paragraph on that page: I
32   .         Q.    And you Void him that he had said some                 12    think Abby and Chris would agree that based on some of
13   things?                                                                13 the behavior we saw from Vinny Ferrlzzi, we may have 3                     Ii
14             A.    I said that there were a couple of                     14 mole in OUT midst
15   students that have come to me with someinformetion that                15                   Do you remember writing those words?
16   you were sharing yesterday that's extremely concerning,                16         A.   Yes, That Is in reference to I
17   and they're very uneornfortabls and l'm extremely                      17 scheduled B our of the Reading Eagle newspaper and to                      I
18   uncomfortable, so l'm going to have to ask you to                      18 get to their history museum that they have there. Being
                                                                                                                                                          I
19   leave -- I said that i talked to Dr. Shank, and she said               19    Newsies In the musical was all about the young children
20   that should ask you to leave once you arrive.                          20    and some of the strikes that went on. So we went to the
21             Q.    Did you tell him what he had allegedly                 21    Reading Eagle to Ieam about, you know, how were they                    l
                                                                                                                                                          I
22   said?                                                                  22    affected back In the late 1B00's.                                       i
23             A.    Not word-for-word.                                     23                   And while we were having a conversation,
24             Q.    old you give him the gist of it?                       24 Chris Becker was telling me about where he Mme from and a
25             A.    Gist of lt, that he was talking about a .              25 little bit of his history. All of the other kids were '
                                                                 81           I         _    .                                            as
 1 lawsuit between the two shows yesterday.                                   1   totally around the other comer, hanging out in an area as
 2            Q . You mentioned 11 was your husband and did                   2   we were waiting for buses to come back and pick us up, And
 3 you say two other parents?                                                 3   Vinny got up from oil of those people and walked over and
 4             A.    Two other parents.                                       4   made sure that he walked right by us, walked over here and
 5            Q.     Who were those parents?                                  5   then came back again-           .
 6            A.     Mike Ulsh and l lhlnk Jerry Stoudt.                      e                There was absolutely no reason for him to be               i
 7            O . Did your husband and these Iwo have                         7   there. And l had heard from other students that he had told
 8 clearances?                                                                B   them that he is taking notes.
                                                                                                                                                          i
                                                                                                                                                           t


 9            A.     Yes.                                                     9            Q . What students told you that?
10            Q  .   And they followed Vinny out to his oar,                10              A. I would have to think about it a little
11 is that right, they walked him out?                                      11 » further. I can't say off the top of my head/ It's been
12            A.     They just stood outside by the door. My                12 a long time,                                                               I
13 husband did not go out to the car until after two of the                 13          Q.       How many students told you that he was                   I
14 other students that had had their things in Winny's car                  14 taking notes?
15 from the night before, they went and got their things out                15          A. One or two.
18 of the vehicle. And Vinny's girlfriend was still there,                  16          Q . You don't remember who they were?
17 and l asked my husband to please ask Cassldy, is she                     17          A . Not off the top of my head, no.
18 going to go with Wnny or was she going to stay for the                   18          Q . But you found them credible?
                                                                                                                                                           +



19 rest of strike.                                                          19          A . Yeah,                                                          i




20            Q.     And I take it in telling Vinny that he                 20          Q . So Vinny walked past you and then came
21 needed    to leave, he also was not welcome to come back                 21 bank, and I guess heard pan of Mr. Becker speaking about
22 that dey at some future time?                                            22 his background?
23            A.     Correct.                                               23          A . Yes. Yes,
24            Q.     in fact, as soon es he spoke about you at              24          Q . And that's what made you decide that he
25   the School Board meeting, you seid you were keeping e                  25    was a more?                                                  .
                                                                 B2                                                                       84
                                                                  Page Bl £0 B4 of 93                                                   24 of 38 sheets

                                                                                                          Joint Appendfx00222
                    Case
                     Case5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                                             Document86-2 Filed12/05/19
                                                      54 Filed  01/13/20 Page
                                                                          Page79
                                                                               79ofof186
                                                                                      186
                                                                                                                                          I
                                                                                                                                          5

                         Case 5:19-cv-.01873-MAK Document 48-2 Filed 12/03/19 Page 76 of 181
                                                                                                                                          l
                                                                                                                                          r
  1               . A.    Yeah.                                          1    that she's not eating, seems very depressed ail the time,
  2             Q. It says on the next paragraph or l'm                  2    was very, very concerned for some aclivilles that were
  3 . sorry -- the end of that same paragraph: I will continue          8     going in, and that was just between her and she just
  4 to keep a close eye on this behavior.                                4    wanted to tel! somebody.                              ,     i
                                                                                                                                          i
 5                     How did you keep a close eye on this?             5             Q . Did she connect any of that to Jordan?         ;

 6              A . And that was because Mr. Becker wanted               6              A. Yes.                         ,
 7     me to report to him if there seems to be any activity             7             Q. What did she say Jordan was ding or not         I
                                                                                                                                              J




 a     from Vinny as far as being either negative within the             8    doing?
 9     cast or doing things or I hear anything more from other           9              A . She just said that every time that they
                                                                                                                                          I
10     students; I should let him know.                                 10    would want to go do something, Jordan would not allow her
11              Q . So if he had negative commentary about              11    lo do so.
12     the play of your direction --                                    12              Q . That Jordan was interfering with her --
13              A.     Correct.                                         13            A.    Yes.                                          i
                                                                                                                                          I
14              Q . -- he wanted to hear about it?                      14            Q.    -- friendship and activities with Haley?
15              A , Yes. Correct.                            ,          15            A.    Yes.                 .
18              Q , And you kept a close eye on what he said            16            Q.    Did she say that Jordan was keeping Haley
17     and did as a result?                                             17  from eating?                                                  I
18              A . Yes.                                                18           A . \wouldn't say from eating. No.                   I
19              Q . Were there any other students that you              19           Q . You reported to Administration that
to     were keeping a close eye on from this time forward?              20  Jordan was keeping Haley from eating?
21              A . No.                            .                    21           A . 1 don't think I said eating, I said she
                                                                                                                                          F
22              Q . If I understood your testimony earlier,             22 was in his basement and that Alexa was concerned because
23     you said that the three Pieintiifs in this case, Jordan,         23 she's seeing that she's not eating.                            1

24     Vinny and Hatey, never approached you about concerns             24           Q . What was it than that you reported that
25     about how you were running the play other than the               25 you believed Jordan - maybe not even that you believed.
                                                               85                                                                87       i
  1    casting dispute?                                                  1 Let me rephrase that. What is it you reported that       .
   2             A . Yeah. l've never had them come to me on             2 Jordan was doing or not doing that was affecting Haley
   3    anytlwlng.                                                       3 negatively?
   4             Q . Did you have any meetings with your staff           4           A . There was a concern by this other person
   5   about how to handle the students' free speech rights?             5 that there may be some type of either verbal or physical       E


   8             A . . No.                                               6 abuse going on, which is why I reported it. It was not         i




   7             Q , Do you have any concern that your actions           7 my place to get Involved in. That's for others to do.          i



   B   In this matter or the actions of any of your staff were           8           Q . So you reported this to ChildLine?
   9   violating their free speech rights?       `                       g            A, No, I reported it to Dr. Shank because l
                                                                                                                                          i
 '10             A . No,                                                10 didn't know who I was supposed to report it Io.                I
                                                                                                                                          i
 11              Q . At some point you reported Jordan for not          11           Q . Did Dr. Shank inform you (0 call .               i
 12    letting Haley eat DO you recall this?                            12 ChlldLine?
 13            . A . I did not report it. it was from                   13          A . No.
 14     another person that had contacted me that had some              14          Q . Did you make reports to any other                 i
 15     concerns. And as an employee of the school, l am a              15 investigative agency?                         .
 '16   mandated reporter and 1 had to get that information to           16          A , No,
                                                                                                                                          .iI
 17     the proper people,                     . ,                      17         , Q. Did you contact Haley's parents?                  3

 18              Q . Who contacted you?                                 18          A . No.                  `
 19           A , It was.Alexa.                                         19          Q . Did you contact Haley?
 20           Q . lim Sony. Who's Alexa?                                20          A . No.                '                              l
                                                                                                                                              l

 21           A . Alexa was a graduate, She was actually                21          Q . Did you contact Jordan?                           I
                                                                                                                                          7



 22 one of Haley Hartline's very good friends at one time.              22          A . No.
                                                                                                                                          l
 23           Q . And she reported to you that she had                  23          Q . Were you involved any further after that
                                                                        24 report?                                               .        i
 24 heard or seen something?              ,
 25           A . She has been seeing a lot of things,                  25          A. No.
                                                        86                                                                   88
25 of 38 sheets                                               Page B5 to BB of 93

                                                                                                     Joint Appendix00223
                 Case
                  Case5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                          Document86-2 Filed12/05/19
                                                   54 Filed  01/13/20 Page
                                                                       Page80
                                                                            80ofof186
                                                                                   186

                      Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 77 of 181
                                                                                                                                                               i
 1              Q.   l'd like to ask you a little background                   1           A . Two or three, lbelleve, were theatre.                               I
                                                                                                                                                                   I
                                                                                                                                                                   I
                                                                                                                                                                   II
 2     information about yourself. You said you began working                  2    One was music education. So they Would be the other way.                       I
                                                                                                                                                                   I
 3     here in 2015. Is that right?                                            3       ,      Q . Who were they?                                      I
 4              A.    As an empioyeo, yes.                                     4             A . So Jared, Jordan, I think Haley wanted
                                                                                                                                                      .1           I.
 5              Q . You workedhere previously or                               5 to. I think those are the only ones that I know somewhat             !            5
                                                                                                                                                                   I .....
 6     volunteered?                                                            6 of what they were going for when It came to actually
                                                                                                                                                      1
 7              A.     was ~- l've been a parent. Yes, l've                    7 going into like musical theatre or something like that.              r
                                                                                                                                                                   I
 8     had three students come through this school.                            8              Q . Looking back on the events In this suit                          1
                                                                                                                                                                   l
                                                                                                                                                                   l
 9               Q.     What do you do for your full-lime job?                 9 -- that gave rise to the suit, I should say, and
                                                                                                                                                      I
                                                                                                                                                      I
10             . A.    'l am a Senior Manager at the Hershey                  10 spedficaliy looking back to the e-mail that you sent on ,            8        :
                                                                                                                                                                   IV
                                                                                                                                                                   II
1 'l   Company.                                                               11 March 20th, do you regret sending that e-mail?                       1

                                                                                                                                                                    I
                                                                                                                                                                    :
12           Q.        You are hired each year by the School                  12            A.    No.                           .                                   I
                                                                                                                                                                    r
13     Board directly? .                                                      13                  MS. O'DONNELL: Object to the form, but you
                                                                                                                                                                    I
14      '       A . As on-curtlczular and extracurricular                     14 can answer.                                                          1 I
                                                                                                                                                      a
15     they do II on a ... every year they rehire everyone. It's              15                  MR. READY: l'm sorry, what was wrong with           8
                                                                                                                                                      i l
16     not a long~term contract,                                              16    the form?                                                         1:            I
                                                                                                                                                                    i
17              Q . So It's a one-year agreement,                             17                  MS, O'DONNELL: You're asking her to
18     essentially?                                                           18 speculate about the content of an e-mall that she already            I
19              A,     Yes.                                                   19 wrote.
20              Q.     And you were hired for the 201 B/2019                  20 BY MR. READY:                                                                     I
                                                                                                                                                      1
21     school year by the School Board?                                       21          Q . I'll make sure that my question is clear.               i
                                                                                                                                                      .|
                                                                                                                                                      E



22              A.    Correct.            .                                   22 l'm asking you as you sit here today, do you regret                  !
23              Q . And you were rehired this year by the                     23 having sent that e-mail?
                                                                                                                                                      !r
                                                                                                                                                      !
                                                                                                                                                                   i
                                                                                                                                                      I:
24     School Board for this school year?                                     24          A . No.       .                                                 g
                                                                                                                                                                   1
25              A.     'Yes.                                                  25                MS. ODONNELL: Objection. You could                       Il
                                                                                                                                                           1

                                                               89                                                                     91
  t                     l see you're doing 12 Angry Men this                   1 answer. l've jet her answer.                                         [
                                                                                                                                                      I


  2    year?             '                                                     2 BY MR. READY:
  3     .       A.     Yes. It's actually 12 Angry Jurors.                     3         Q . And I wanttc also make sure 1                                          i
  4             Q.     Pm sorry, 12 Angry Jurors. You said --                  4 understand. You said you were not involved after the
 5 and I want to make sure i clarify -- you were nm                            5 meeting in the hallway with Jordan Eck. You were not
                                                                                                                                                           I
 6 involved in the* Drama Oiub scholarship after you passed                    6 involved in the decision to suspend him?                             \
 7 on the appilcations this year?                                              7            A . No. I don't have rights to do any of                  1
                                                                                                                                                      1
 8           A.    Correct. Right.                                             8    that.
                                                                                                                                                                     i
 9           Q . Who was eligible for the Drama Club                            9                 MR. READY: Okay.                                                  Ii
                                                                                                                                                                    1
10 scholarship Ifs year? Not who applied, but do you know                     10                  MS. O'DONNELL: have no follow-up. Thank
11 who was eligible?                                                          11    you.
12           A . Any graduating Senior.                                       12                  (Whereupon, the deposltiott concluded at
                                                                                                                                                                    l
13           Q . How many were there?                                         13    11:55 o'clock a.m.)
14           A . -12 or 13.                                                   14
15           Q . Do you know how many of them are going oh                    15                                                                                     |
                                                                                                                                                                    I1
                                                                                                                                                                    I|
16 to do something drama-related such that they would be                      16                                                                                    I
17 ell lble?                                                                  17                                                                                    L

18 .         A.   Well, you have to remember, they don't                      18
                                                                                                                                                                        L


'19 have to be going on to do ix for the other~scho!arshlp.
                                                                                                                                                                        l .
                                                                              19                                                                                        L



20 So it doesn't manor what they're going to go do. There                     20
21 was still an application they could have filled out.                       21                                                                           1


22           Q . HoW about for the one that Is just for                       22
                                                                                                                                                                       i
23 those going on to a performing arts degree? Do you know                    23                                                                                    II
24 how many of these 12 graduating Seniors are going on to                    24
25 do theatre?        .                                                       25
                                                          90                                                                          92
                                                                    Page 89 to 92 of 93                                             2s of 3B sheets

                                                                                                          Joint Appendix00224                         J

                                                                                                                                                      I
                                                                                                                                                      4
                                                                                                                                    -fin
                                                                                                                                     I
!lITmInllIIIIIIWIII"l"l l"llrll1 lIIIlsp
                                           Case
                                            Case5:19-cv-01873-MAK
                                                 5:19-cv-01873-MAK Document
                                                                    Document86-2 Filed12/05/19
                                                                             54 Filed  01/13/20 Page
                                                                                                 Page81
                                                                                                      81ofof186
                                                                                                             186                     Ir
                                       M                                                              TMIHITT
                                                                                                                   w




                                            Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 78 of 181
                     1                              CERTIFICATE
                                                                                                                                      l
                     2                                                                                                      I         |
                     3        ,        I, Lori A. Dills, the officer before whom                                            I         i
                                                                                                                            I        :|
                     4       the deposition of STACY LYONS was taken, do hereby
                     5       certify that STACY LYONS, the .witness whose testimony
                     e       appears in the foregoing deposition, was duty sworn by me                                      l

                     7       on November 11, 2019, and that the transcribed deposition
                     8       of said witness is a true record of the testimony given                                        i
                                                                                                                            I
                                                                                                                            L
                   9         by her; that the proceedings are herein recorded fully                                         i        II

                             and accurately to the best of my ability, that I am                                            !|       II
                  to                                                                                                        I         II
                                                                                                                                       I
                  11         neither attorney nor counsel for, nor related to any of
                  12         the parties to the action in which this deposition was
                                                                                                                                     |i
                  13         taken, and, further, that I am not a relative of any                                           1
                                                                                                                            1
                                                                                                                            I        |
                  14         attorney or counsel employed by the parties hereto or                                          I,

                                                                                                                               I'
                  15         financially interested in this action.                                                         II1
                  16                                                                                                         IIl
                                                                                                                              II
                  17                                                                                                           !
                                                                                                                               I
                  18                          LorI_QIIks.                                                                      |.
                                                                                                                                     :l
                                                                                                                                     I
                  19                         Lord A. Disks                                                                           II
                                                                                                                                      I
                                                                                                                                      II
                  20                                                                                                                 :
                                             PA Court Reporter         .                                                    i
                  21                          Notary Public in and for the                                                  !
                                              Commonwealth of Pennsylvania                                                  E
                  22                                                                                                        I
                  23                           My Commission expires
                                                November 29, 2023                                                            L
                                                                                                                             I        J

                  24                                                                                                                 I
                  25                                                                                                        i
                                                                                                                            I
                                                                             93                                             I



                                                                                                                            l
                                                                                                                            1
                                                                                                                             i
                                                                                                                             r

                                                                                                                            1




                                                                                                                            r
                                                                                                                            :
                                                                                                                            !
                                                                                                                            i
                                                                                                                            I

                                                                                                                            !



                                                                                                                             I
                                                                                                                            !I
                                                                                                                                     I
                                                                                                                                     II
                                                                                                                                      i
                                                                                                                                      i
                                                                                                                            I
                                                                                                                            i
                                                                                                                            l
                                                                                                                            l
                                                                                                                            i



                                                                                                                             r

                                                                                                                                      i
                                                                                                                                     ..
                                                                                                                            Il
                                                                                                                            r




                27 of 38 sheets                                                 Page 93 to 93 of 93
                                                                                                                            ;
                                                                                                      Joint Appendix00225
                                                                                                                            ;
                                                                                                                            l|
:'.."|                       I   I                                                                                                                                                                                                       .-11 I                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   II
                                                                             Case
                                                                              Case5:19-cv-01873-MAK
                                                                                   5:19-cv-01873-MAK Document
                                                                                                      Document86-2 Filed12/05/19
                                                                                                               54 Filed  01/13/20 Page
                                                                                                                                   Page82
                                                                                                                                        82ofof186
                                                                                                                                               186
          Ii                                                                                                                                                                                                       l'\nnnl-aan#
           llv                            o77nnxln 4add\=YQLH~7ln'\1 Q7'2-nn A v                                                                                                                                    so     .  | »AD
                                                                                                                                                                                                                                  | pa
                                                                                                                                                                                                                                     |.                                                             1-.1.....1 »1f\|n¢-
                                                                                                                                                                                                                                                                                                      In      .L¢.
                                                                                                                                                                                                                                                                                                                     1 ' I4 A
                                                                                                                                                                                                                                                                                                                          J. 0                                                          ¢                                                    .
          !                                                                                                                                                                                                                                                                                                                                                                                                 April (41                                              52:17.
                                                                                                                                                                                                                                                     active H]                                              59:8.                                         Angry [31 -
                                                             1                                                   2                                   3:13,
                                                                                                                                                  4'11. 4:13
                                                                                                                                                                                                                     8
                                                                                                                                                                                                                                                      60322                                                 5919,                                          90:1 .                                               3 :1 3 .                                           61:19,
                                                                                                                                                                                                    8 [1] - 3:17                                                                                                                                               90'3, 90:4                                       4:14,                                              73:16,
                                              1 111 - 3:9                                      2 m - 3:10.                                       252[1}- 416                                                                                          actively al                                            59:10.
                                                                                                4:14,                                                                                               8500 £11 -                                          27:4                                                 59113,                                       angry [3]                                          4;15, 4:16                                            77:17.                                                           s

                                              10m -                                                                                              26[11- 4113                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I


                                                                                                                                                                                                     2:3                                                                                                     60:4,                                         5414.                                            area 141                                               79:8,
                                                1:24,                                           75214,                                           26(f 111                                                                                             activities                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I


                                                                                                 75:16,                                                                                                                                                                                                      80:13,                                            6415, 79'7                                     44323,                                               86:14,
                                                3'1&                                                                                              3:21                                                                                                     151 - 14:15,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   81:7
           a
                                                20:14,                                           77:25.                                          27121 -                                                               9                                   63'20.                                            6 0 :1 4                                      an n ou n ce                                       49'24,
                                                                                                                                                                                                                                                                                                                                                                                                                                                               au t h or i t at i
                                                77514,                                              83:4, 8329                                                                                                                                             73210,                                        ago 121 -                                             m on th ] -                                    5028, 84:1
                                                                                                                                                  3"17, 4:14                                         9451 - 3.18.
                                                                                                                                                                                                                                                                                                              14~11 ,                                          62:1                                         arrive 115                                              ve 11] -
                                                77'23,                                          2122/19 E11 -                                                                                                                                              87:2,
                                                                                                                                                 28111-4:15                                           a .22,
                                                                                                                                                                                                                                                                                                              23:5                                         answer [181                                        81:20                                              58:1                                                              I
                                                  8112, 81:3                                         3:15                                        28131                                                                                                     87:14
                                                                                                                                                                                                      83:3,
           i                                  100111 2:8                                       *20 [51 - 3.9,                                     4'18,                                               8325, 83:7
                                                                                                                                                                                                                                                       activity [31 -                                     agree [7]                                         - 11:22,                                          arts l5] ..                                       aware 1251 -

          I                                   10:10111 -                                             3'12, 4th,.                                   75' 11 \                                                                                             29:11 r                                            12:4,                                            12:9,                                              e5:a,                                                 5:10,

          IE                                       1:17                                              4'&4:10                                       93:23                                                                                                78:20                                              12:9,                                            12:14,                                             6719,                                                 14-16,

                                              10:15{1] -                                         201 [1] - 2:9                                                                                                         A                                85-7                                               59:8.                                            12122 l                                            67115,                                                15-6,
                                                                                                                                                                                                                                                                                                           eo-1 ,                                           13:15,                                              67117.                                               1614.
                                               77216                                                                                                                                                  a.m 13] -                                        actor[2] ..
                                                                                                2015(2l -
                                                                                                                                                                     3                                                                                                                                     75:25,                                           14:5,                                               90:23                                                 1B:&                                                          !
                                               toth 111 -                                             65:11 I                                                                                           1~17,                                            71:9,
                                                                                                                                                   3151- 2:-1,                                                                                                                                             76;3,                                            14:23.                                            assessme                                               17:1,
                                                 24:13                                                89:3                                                                                              20:8,                                            71;10
                                                                                                                                                    3111,                                                                                                                                                  83112                                            19:12,                                              ntl11 -                                               17:7,
                                               11 [el-                                           201811 I -                                                                                             92:13                                          add £21 -
           |
                                                                                                                                                    61:5,                                                                                                                                                 agreed 12] -                                       40-2,                                              75:25                                                 18:16,
                                                 1:16,                                            24822                                                                                               Abby15I -                                          6:25, 7:5
                                                                                                                                                    69:19,                                                                                                                                                 53225,                                           43:19,                                            Assistant                                               18.21 ,
                                                  3:20,                                           2018/2019                                                                                             65:24,                                           additional
                                                                                                                                                    72:20                                                                                                                                                  57:10                                             91 :14,                                            m 60:10                                               18-24
           I                                      20:15.                                              In » 89:20                                                                                        57:15,                                               [21 - 8:24
           !                                                                                                                                       3.0111 -                                                                                                                                               ag reemenl                                         92:1                                              attach m en t                                           1 B'25,
           !                                      64'21,                                          2019 [22l -                                                                                           57:18,                                            7:1
                                                                                                                                                     65:18                                                                                                                                                 111 89:17                                          answers [1]                                           i s al                                             1912,
                                                  B1 :8 93:7                                           1:18, 3&                                                                                         5B:5,                                            address 111                                                                                                                                                                                                                                                                    i
           I
                                                                                                                                                   30 111 - 4:17                                                                                                                                          Alexa 141 -                                          u 10225                                              3:15,                                              19125,
                                                11:30141-                                              3:12,                                                                                            83:12                                                 - 62:4
                                                                                                                                                   at ul- 4:18                                                                                                                                                                                                anywaylll                                          3:16, 3:17                                            24:24,
                                                  72:23.                                               3 '1 3 ,                                                                                         ability 111 -                                    addr es s ed                                       86:19,                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                            86:20,                                             - 32:24                                          at t em pt l l l                                       24:25,
           :I                                     81:9,                                                3:13.                                                                                                93:10                                          m - 62:16.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       25'1 ,
            !
                                                  81:10,                                               3:17,                                                          4                                 able 121 -                                         62:19,                                           86:21                                             apologize                                          u 17:22
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       28:16
                                                  81-11                                               3-22, 4-1 ,                                                                                           7:21 .                                         67:23                                            87:22                                              111 - 83,9                                       attend \et -
                                                                                                                                                     4191 - 3:4.                                                                                                                                          Alsxandor                                           appearlll -                                        35:10                                                 :34:3,
                                                11:55111-                                             4:7. 4:8,                                                                                             2 5 :2 4                                      addressln
            |
                                                                                                                                                      3:12,                                                                                                                                                                                                                                                      36:19,                                                 35:20,
                                                  92'13                                               4:9, 4:10,                                                                                        absolutely                                         g [11 .                                            121 - 9:18,                                      54'4
                                                                                                                                                      5:18,                                                                                                                                                                                                                                                                                                             37:1 ,
                                                12181-                                                4'11.                                                                                              141 - 40:B,                                       61 '18                                             78' 10                                          APPEARA                                             40:23,
                                                                                                                                                      5:21 \                                                                                                                                                                                                                                                                                                            50:18.
                                                  3°21,                                               4:13,                                                                                              s0;e,                                             Admin lu -                                        allegedly                                         NCES 111                                           4217,
                                                                                                                                                      33:12,                                                                                                                                                                                                                                                      42-11,                                                 50:18,
            ¢
                                                  58:14,                                              4:14                                                                                               71219,                                             63:1                                              In - 81:21                                       2:1
            I
                                                                                                                                                      33115,                                                                                                                                                                                                                                                      B4' 10                                                B1 :4.
            1
                                                  72:23,                                              4:15,                                                                                              84:6                                              Adrnlnistr                                        Allentow n                                        appl i c ati o
                                                                                                                                                      58118,                                                                                                                                                                                                                                                     attended                                               75:1 »                                                          i
                                                   9011.                                              4:16.                                                                                             abuse 111                                               ation [al -                                   [1l .. 2:3                                           n 11] -                                                                                                                                                              I
                                                                                                                                                       5914.                                                                                                                                                                                                                                                                                                             76:11                                                          I
                                                   90'3                                               2014,                                                                                              88:6                                                 5:5, 9'24,                                     allergic Le]                                          90:21                                           (11 .. 27:21                                                                                                         z
                                                                                                                                                       69:15                                                                                                                                                                                                                                                      attending                                         awes om e                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
               i                                   90'4.                                              62:24,                                                                                             abusive l*l                                          17'22,                                           - 14:25,                                        applicatio
               I                                                                                                                                     47 lzl -                                                                                                                                                                                                                                                         11) - 37:25                                        [13 - 24:11
               I
                                                   90:14,                                             63:10,                                                                                              - 72.4                                              26119,                                           15:3,                                            ns Is] -
                                                                                                                                                       18:7,
                                                   90:24                                              64:14,                                                                                             academic                                             27:5,                                            15:10,                                           64:24,                                            atten tion
                                                 12:17n1 -                                            93:7
                                                                                                                                                       30:18
                                                                                                                                                                                                          111 - 65:18                                         51:17,                                           15:11,                                           66:7 .                                             [of - 21 :6,                                                      B
                                                   2018                                              2023 in -                                                                                           accepted                                             51 :1 e,                                         1614, 16:9                                       68:14                                                  25:8,                                         background
               I                                 13121 -                                               93223
                                                                                                                                                                         5                                 111 .. 56:9                                        66:1 ,                                          allergylll -                                      66:21 .                                                26' 1                                          d121-
               :is                                 3'22,                                             20th ex -                                         6111 - 3113                                        accep ti n g                                        87:19                                            15:7                                             90'7                                                   5B'13.                                         84122,
                                                   9D'14                                               20:-1,                                          5:19-CV-                                                                                              adult14]                                          allow 141 -»                                    applied12]                                              58:18,
                                                                                                                                                                                                           111 - 24:20                                                                                                                                                                                                                                                89-1                                                                  I
                                                 14111 - 3:23                                          4418,                                            01873-                                                                                                52:19,                                             7:6, 7:17,                                     - 86:23,                                               63:6,
                                                                                                                                                                                                          access 111                                                                                                                                                                                                                                                 backs [21 -                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                        64:20,                                                                                                          I
                                                   15121                                               61 :11 .                                         MAK 11].                                           46:5                                               52:22,                                             64:9,                                          90 :1 o                                                                                                   23:10                                                         II
                |i                                                                                     61 :15,                                                                                                                                                                                                   87110                                                                                                  75:10,                                                                                                           II
                                                     3'25 31:1                                                                                           1:4                                              accurate                                            6019,                                                                                            apply 13]                                                                                              bad 111 -                                                         !
                                                   16 la] ' 4:1 I                                      64:16,                                          sth 111                                                                                                75:21                                             allowed m                                       68:2,                                                   8324                                                                                                              II
                i                                                                                                                                                                                               [1] 24: 1                                                                                                                                                                                                                                                  45:10                                                           II
                3                                                                                      91 -11                                            53:6                                                                                                advance (11                                         .. 7:22                                         66:25,                                             attorney [2]                                                                                                            I
                                                     62:8                                                                                                                                                  accurately                                                                                                                                                                                                                                                 has :al -
                                                                                                     21141 -                                                                                                                                                  - 3015                                           almost al -                                      67:11                                                - 93911,                                           70:5, 70:6
                                                   17121 .                                                                                                                                                      111 - 93:10
                                                                                                       3:13, 4;7,                                                                                                                                                                                               7:21                                              appreciate                                         93'14
                I                                    1:19, 4:2                                                                                                            6                                accuse Ii] -                                      affected 121
                                                                                                                                                                                                                                                                                                                                                                                                                    audition [2]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      based U) -
                                                   17011 111                                           4:1 4-11                                                                                             60:11                                             - 61 :11                                          al oud al -                                           111 - 29:14                                                                                       7.16.
                                                                                                      21s(121                                            6 [21 - 3:14.                                                                                         83:22                                              84:21                                           appreciate                                         - 24:23.
                1                                    2:9                                                                                                                                                   acknowled                                                                                                                                                                                                                                                    9:10,
                I
                                                                                                       52:24,                                             64'9                                                                                               affecting                                          amazing [11                                        d [1] 47:2                                        25:3
                I
                l
                                                   1B111- 4:4                                                                                                                                                 god no -                                                                                                                                                                                                                                                  14'24,
                                                                                                       64:14                                             640111                                                                                                111 - 88:2                                        . 71 ~17                                         approach                                          auditions
                                                   1800's[1l                                                                                                                                                  24:17                                                                                                                                                                                                                                                     47:6
                                                                                                       22111 - 4:5                                        1:25                                                                                               afraid [11 -                                       amblguou                                               111 2 5 : 2                                    111 - 23'9                                        71:5,
                                                     83:22                                                                                                                                                   acting UI
                                                                                                       220 m 4~2                                         878-9984                                                                                              49;6                                                  a al - 13~B                                   ap p roach e                                      auditorlu                                          7118,
                                                    19131- 4'5                                                                                                                                                65:23
                                                                                                       2a 111 - 4:9                                       111 - 1:26                                                                                           afterwards                                        amountll}                                             d is] -                                        m [121 -                                          B3'12
                                                     417, 4:8                                                                                                                                               action 121
                     r                                                                                233 111 - 4:4                                                                                                                                                 [11 - 59:5                                    .. 7719                                              43:3,                                          36:9,                                           basem ent
                                                    19610111                                                                                                                                                      9 3 '1 2 ,
                     i

                                                     2:4                                             '24 [al -                                                             7                                      93:15                                        agency [1]                                        AND m                                              5D'22,                                            a6~22.                                            11] - 87:22
                                                                                                         4'10,                                                                                                                                                  88:15                                             1:16                                              8 5 '2 4                                          44:&                                             basic [1]
                     I                              19608111 -                                                                                             7131 - 3:16,                                      actions 131
                     I
                     !                                                                                   4'15, 4'1 e                                                                                                                                            aggression                                       anger [1l                                         ap p roach e                                       48'5,                                              33:4
                                                      1:24                                                                                                  5B'18,                                            - 26:21 |
                     I                                                                                  248111 - 4:5                                                                                                                                                                                               5517                                                 s lu - 52.3                                   49:25,                                           basing 11 | -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                    19th111                                                                                                 77x25                                             8827, B6:8                                         Bm'                                                                                                                                                                                                                                                                        i
                     II                                                                                 26 je] »
                                                      20:21

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 28 ni l s heets
                                                                                                                                                                                                                                                           Page 1 to 1 or 11

                         E                \
                         i



                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
         ....... ..                  ..       ........ ..................................................................................................................................................................................... I ...................................................................................................................................................................................................................................................   ..............   ..........
                                     I
                                                         Case
                                                          Case5:19-cv-01873-MAK
                                                               5:19-cv-01873-MAK Document
                                                                                  Document86-2 Filed12/05/19
                                                                                           54 Filed  01/13/20 Page
                                                                                                               Page83
                                                                                                                    83ofof186
                                                                                                                           186
                                                  Lzzooxuwadfiv swf
                                                                                                                                 It 40 z 01 Z 8694                                                                    93345 BE JO et
                                             z
                                     |
                                     1

                                     T                                                                                                     'sum                            Ill 5ug6ug.rq        'vzrez               'out
                                                 [e];ae1uoc              'g Lzav        - {L[a6a11on                'SZLL             - M u l zL l a                                              'wuss
                                                                                                                                                              z: z6             ZLIOV                                'g L29
                                                      vz's:9             'urea                 LZ3L9               'Gz:9L                 Lzroz            'ozr L6                              'ozrm          - w P14464
                                                     - IL) an                                   [cl AA                                                                           '6iov
                                                                           Qumv                                    'ezzz               (of ela;au                                                 'ears              V199
                                                                                                                                                             'e r a s          'OZTGS
                                                 gqnnnsuoa               '61-19?        i r m n o q vl i o v     - M uealc
                                                                                                                                           Furze                                            - [991 p1eo8       'ew es - l z]
                                                                                                                                                           'saw                  'free
                                                     ozrzn                'wav               £:3 .. M                g'06            - (ALl/¥;gpea                                         11:92 '9:9z           m 1A2L;aq
                                                                                                                                                             'z: 09          - [91 Bupq
                                                       DJ p              'SLZSV         nvw aw oo                ILl A,l§.leln
                                                                                                                                         €Z'L .-           ' zzr a s                         '8M£ .. In)       Quay, I l l
                                                                            441                                                                                                 Q L: LE
                                                  a;n;9suoa                                  L39L                  OLZLI,          IL] pa8411-l83          's ums                             6ul*FI0lQ          Eugneqsq
             ..                                                      P6UJBDIJOO                                                                                              - [II ueeuq
              ..                                 ozrm - Isl                               - [Ll as                     nu
                                                                                                                                            use            '0L: Lv                               via                LL'99
               ..                                a;n;g;suo:                                                                                                                     0LioL
                ..                                                   7289 24299         uaploujon              011e9!}!J8i0           - M 31V                'Vin                          II] l10pl.lBlg       - !¢f;lzqaq
                                |                                                                                                                                          - ILI;q5noq
                                4                   LZ19L                  £109               Ll-"V                  a:eL            O H ILH BG            'zzlsv
                                                                                                                                                                            419v - U1
                                                                                                                                                                                                s o; -               6'€L
                                                      LLI p             'zz:9e .-          - U] p u g              ld l.\l!E\a              8- Z             'inv                            m §8401!q             'LL=ZL
             ..                                                                                                                                                              pa.leLI\0EI
              ...                   1
                                                  9Jap1.sUo:         [ vhuaauoo                                      LZIVL
              ...                                                                            0859                                   , . lzhawag            'QLBQ                                9L7VL -        'zwa - [el
                                     L
                                                                          Z L'9l.                              .. [L] saau                                                       vzzea
                                                 0L:VL .. [Ll                           'Q tag - Izl                                      Z Z '9 L         'LL28S                           [H 38\18\!9        6uluu16aq
                                                                                                                                                                               'azrea
               ..                                 J am s uoo               'alas          6u;qneo:J            8138189110           - U1;eaAe:1                                                      L'9l.
                ..                                                                                                                                           'L:9s             'Q U68                                LL'9g
                                                                          '9L¢99
         ....                                         cars A                                   LL769               112:99               amz .              'zzf Hz
                                                                                                                                                                               'SZZZQ
                                                                                                                                                                                                 [L] Ll91!q           '6;g9
           ..                       i            h n u as u og             '2: LE           [in Llauoc          - UI alrnla                                                                        92128
            ..                                                                                                                      [L] Bu!snea            'EV-6L
                                                                                                                                                                                   S'ZL                            'l»L36L
             .                   :                                    'zgig .- 19]
                 .               1                   vi= LZ .                                  was                 9Z29l_            Laisz - UI              '/.19L                               `ZZi9L          [el ug6aq
             ...                                                      SS[[dLI-[03                                                                                              'sou
             ..                                  [L] SDEJIJOQ                                 'oZiQL            (so quanta           au§1eq;B3               'I9L                                'zLi04              zres
                                                                           LE:eL
                                                                                                                                                                                  '2'89
       I.
                                    1
                                                      0 be;                               'gigs » [el                 an                  L;98 r             'iv L                               ' ar es           'LZTZL
        ..                                                                  I M                                                                                                ' g we
        .                                           (Ll .XOLIOQ                         JE[f\O!.l1I1U           iLl faHd             [L] Eugseo             'are L                                    Ivlllq
                                                                                                                                                                               '9z:zg                              '0L=99
                                                                      1ma1dmo3                        -on
          ..
           ..
                                                      91,26 .                                                   OLSIHHO                    s afe           'vazL
                                                                                                                                                                                'LLI09               9229       .. la] ueEaq
            ..                                    [ I- UB UUO Q           ggipg            9:Lz - ul                :far
             .                                                                                                                           [LlJseQ           'SLTZL
                                                                                                                                                                               'ozrev            '1>s'99             11209
      ...                       I
                                                      91L9
                                                                           Uls          ¢ eln olu n g              'musa            6398 66169               'a : zL                                'use           'ZL169
       ..                       I
                                                                                                                                                                                  '6'ev
        ..                      I
                                                 (elqnauuun          1u;eldu.loa                  -00            - iz] 511q0                                                                     'M:aL
         ..                     II                                                                                                      'Law                 'z'zL
                                                                                                                                                                               'a Lfsv                               'a'9L
     ..                                          L26L 'Qz29
                                                                      was - Lu
                                                                                                was               QZIM ,.                                  'won                                     'LIQL            's:9L
     i                                                                                                                                  'QL-gZ                                 'g wav
                                                      - Izl p         Auedwog                                   [L] IJGSDLIS
       i..                      I                                                             ' oz ' eL                                   'zrvz              '6£r9
                                                                                                                                                                               ' ou av               LL 'g         '9;gl, -
       ...
                                                  a;uo.l;uo:r        9199 - [Ll A                                                                                                            - TQI.IaPL4q
         ..                                                                                     'Q1QL                  u es             'szrsz           'gg'gg                                                [go aumaaq
          ..
            ..
                                                                     ;lummuo&
                                                                                                                                                                                  'srsv
             ...
               ..                                     Qrsv                                      - (el on          [Ll 1eLld               'e:cz            [as] ,\8                                   VQL               g,gg
                ...
                       ..                                                                                                                                                      ' oz z y
                 ..                                (II IB\IO[             we ..                  91.4.3        e,<5oa.loqc             . Izhsea             GL IL L                                  in Seq          'Larva
                  ..
                   ..                                                                                                                                                          ' eu s v
                    ...
                                                 ;u;uo1;uoo           [ H s uogu                  u l on                                                - Nl uounq
                      ..                                                                                            93299                 LL'Zg                                   'ervv         zzrez 4              was
           ..                                                        alunc uwoa
                                         I       srirv 'wav                                     VW               [L] nwuo                'LLQL -        9299 - an s                         (cl puokieq             'owza
                                                                                                                                                                               'zuzv
           ..                    3                   'szrzv -.            zz1L9              - iN am :              €L3ZV           lzl/ipgssng         essaugsnq
                                                                                                                                                                                  ' L ev           €!L%             'MISL
            ..                                     Lelxalguoa        .. al-lunge
       .....                                                                                      € '9 9          'oust -                  EZ198              larva              et: L17        'owes                  'z:9L
             ..                                  Lz:a - [Ll a        a yu m u n u o n      - i II menlo         Tal asoka                                 [Ll sasnq
                                                                                                                                          'tfzras                              'zz:ov                as                'govs
|                                                <>uaJa;uo9               9Z' QV        Bigs 'Eros
        ..                                                                                                          61,189                  '0Lr9             ozrez            4 Lzrov          'vz1L.L             'LL2L9
         .                                                                                                                                                                                      'we
     ....                                               L up -            ' m zrve          *0899                    '9'99              - [el ase            'LLISZ                                                    'l.'L9
                                                                                                                                                                                 wma
      ..                                         LL] ]3l'\pl.loQ         - 121 me
                                                                                               'Q 99               'aloe                                     'M-I€2                               '_.Iva
                                                                                                                                            SZ-99                              '9LiOV                                  'wav
                                                  ionize .. lU       Qll-ITIU-1U-IDO        'so-bg                                   . [L11aa.lea                                               'e Lraz
                                                                                                                   'A m -                               ' L a@@~                  ' en d                               'Lrev
                                                 papmnuoo                  Lz r es              'is            [g] u ws w                   wze         {g] EuiffllNq                             'V: LZ               'me
     i..                                                                                                                                                                       I LZI69
       .                                                                [Ll 41189           - [el qnlg                                                                                          1621;L
     ...                                                sure                                                        ZLI98                 'cL1zQ             gov -                'else                             'serve
       .                                                             MUGLLIUIOQ
         ..                                            'vzrga                                  0Z~9Z            'area - [zl               'OL3Z8        lzl 6ulKlm9            'szzaf           'snrvs              'laws
              .
J        ...                                              '9:69      zziog - 111              'eL'sz            Bu§'lpl!llg                   Ee) .to          #399            'Ll-598      'suz - ILL               '9L1bE
          ..                    E


           ..                   i

                                                          'Z-Q8      p a g ! m wn n           'eufvz               9419.4                     eras           'zoom                '€29€
                                                                                                                                                                                                use/maq             'OVSL
            .
    ....                        :
                                I
                                                          ' ar e          91126          - [el Alasoln            °€Z'99              Mlouueo           - iz] p°ul=\q          '9Z'/.8              04:86         'ZZ'€L -.
              .
            ...
                                l

                                1
                                 I

                                                          ' Lev          - [tlua               0Z:S9                '6:9v                   0L10L              g ive           'awe               ' Lut z      l/_Ll.la)loag
      i...                      1

                                                                     §S§ll-IJUIDQ             'QL *go               'ask                                    I ll; 1 ln q                         .. [zhsaq         61L -hi
     ...
       ...
                                                            A898                                                                             'emu                              'virus
         ..
            ..                                            '9198      Que; - [Q                  'gggg              12:4                 iz] Apnea           9'/_/_ .              'Z-L8             guru         8334038
             ..
         ....                                                        swawuaao
              ..                                          'visa                                 'visa            - is] P1149        z199 - Nl s         [H6u;plgnq             '6LIQQ             'g Ires      6'69 '9169
            ..
               ..
                                i                      ' s aw           l,l,Igg                 'use             Z899 n              a1eplpuB3              LL39L                91-298              '9'Z€           '9189
    ..
     ...                        9
                                3                      'l-Z5b'€'       - ILL.:                fsiesola         U] Pa)l96LI5
                                                                                                                                     0L-99 - ld            lllpunq             'eL199                'v:zs:          'L199
             .                                            'L:v2      muammo9                      9299              l,ZI-Q8                                 ozmL                   9:98          [al urge           'w as
       ...                                                                                                                           a;ep!puza
        ..                      I                      'OC-193       b'G9 '9'EL            [LI Ll3U8IU          - fl! xlaeqa                   e:z         'HL-'Oi             'szlqs                 so: t        'area -
         ...
           ..                                             'use              'L'9I_               6168          LTQL 'so                  Ill duieg      - [zl;a>lanq           'QL=Qa          - ILL Mon       [91 eLuenBq
                                                  'gregg - (ell           'LL=L9               'ares           'ez=9L - [al                 Lzrvq            6L'0E             '0L:*a€        'l1.ElLI6@         8:93 - (Ll
       I                                           BUIGOUOS               'cares         - la] I(I1ea1:!          pabu eds                                   QLIOQ              'szras     5ug,zoda;;            lf4l}"eaq
    I                           3
                                1                                                                                                          'so-vs
                                !                     9L=La              LZIQS .         ala - (Hs                    vie;                 'zuvs              'sroa            'Ll-229      .lnossxyaq               8L1S:L
                                II
          &
                                3
                                                      -(Ll 6          Isl Buluxoa         9au21nalo            - lbl aoueqa                'LW 9              'Z399            'Lzros              Hz: L            'sum
     I                          l
                                                  ugulaauon              vrsv                  LZ2L6                  8-IGL                  'area          'Q Lisa            'Luce         IH sxuaa             'SIJLS ..
    l                           I
                                [                     ZZTL8             -aL al                I LE:€§               '€L3€L             ... mm Lulea           `L=9z                Qroe             g v ,go    (al Euumeq
       ..                       I
        ..
         ..
              .
              ..
               .
               ..
                                                       'Z'L8         qHu0;w°=l                Izl Jeep           - Ialxgeqo          oLlsz - iz]            '6L IL L            'M 'et               'ma            eusv
                ..

          .
          .
          ..
                 .
                 .
                                                       'Log            oLrLs ..          of ; .. U1                 01198            sxoeq-llea              vas-               'EL 'ez            'elfzz      'auev - zl
                                                                      Ul l-l\Llf110€)
           .
           .
           ..
            .
            ..
             .
             ..
                                                       'zroa                              dn-ueo1:l                  'w as                              [aI}L|6no4q               '9'6z              'L89        w0w41H4
              .

        ..
       ..
       .
                                1                      'Lina                 9149             DIM                    'vi                                   9342-                  'we                'QIJQ            8:8
    i..                     4   1
     ..                         I

          .
                                                                   wt ;o 08 abed GT/S0/ZT D9l!d Z'8'V luawnoog )1VW'€L870'/\0'6Ti9 aseg
     ...
       ..
        ..
         .
         ..
                                 l l l   I                          l


          Case
           Case5:19-cv-01873-MAK
                5:19-cv-01873-MAK Document
                                   Document86-2 Filed12/05/19
                                            54 Filed  01/13/20 Page
                                                                Page84
                                                                     84ofof186
                                                                            186
                          1



              Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 81 of 181
                                                                                                                                                                 I
                                                                                                                                                                 I
 - 21:2,         78:11.          20124,          counsel [3]             111 - 48:11    DEPONEN          dlrectlylu      82:12            78:17,
                                                                                                                                                                        I
 so-21            8098,          21:17,            2,1 e,               date in -        TI11 - 1:15      -- 89:13      doors 13] -       79:25,
 3313,           83:23           22:&             93:81 I                82.24          deposition       Director 12]    45:22,           B1 :19,
                                                                                                                                                                 l
 37:9,          c o n ve r s e   22:24,           93' 14                DATE[1J          m - 5:14,        - 60:10,       47217,           83:19,                 !I
 37:12           oral £11 -      2317,           Counselor               1:16            10:15,           68:26          47121            889,                   1
                                                                                                                                                                 1
 37:13,          1g-,15          23:15,           111 - va»1s           dated [131 -     92:12,          disagree       double al -       8B'11                         I

 88.17,         convsrsatj       26125,          couple [43              339, 3'12,      93.4,            111 - 60:1     7:21            Drama [6] -             II,.
 88:19,          ons [19] -\     28:3,            7:16,                  3:13,           9316,           disappear      doubun -          5411I
 88:21           25'22,          30:10,           44:1 B,                a:15,           93:7,            111 - 20,3     27:10            64:24,                        I
                                                                                                                                                                        :
contacted        29'16,          32:16,           80:15,                 3:17,           93212           discipline     down [191 »       653,                   |.
                                                                                                                                                                 5
 M - 40:16.      29:23,          32:17,           81 :14                 3:22, 4:1      d ep osi ti on    111 57:7       7' 19,           66.20,                  I
                                                                                                                                                                  I
 40:20,          30:4,           36: 10,         course 125 -            4:8, 4:9,        s [1]          Dlsclpllna      10:22            90:6, 90:9             |E
                                                                                                                                                                 1J
 4113.           3D:7,           36:111           10:21 I                4:10,            19:16           13] » 3:11,    11:2,           drama [2] -             |.

                                                                                                                                          1S:1.,                        i
 4115,           34:24,          36:14,           25:2                   4:11           depressed         3:19, 3:20     11:3,                                          I
                                                                                                                                                                 I
  78:2,          35:3,           37:10,          COURT121                4:15, 4;16      111 - B7:1      discuss [1]     23t11,           90:16                  I
                                                                                                                                                                 I
                                                                                                                                                                         2




  56:14,         60:18,          38:23,           - 1 :1. 1:22          deal[z] -       d es c r i b e    .. 18-2        31 '11,         drama-
                                 40:45,                                                                                                                          I
 86'18           G3:B,                           Court 151 -             25:24           IGI- 44.16,     discussed       42:3,            relatedul
                                                                                                                                                                 i
conlac!illQ      63 17,          43:23,           1:23 ,                 75:6            53:15,           11] - 23:12    51 as,           .. 90:16               I
                                 47:22,                                                                                                                          I.
 [11 9:11        53,18,                           2:17,                 deailng 121      58:5,           dispute [1 }    52:16,          draw [1]
contentl!J       63:19,          4B:3,            6:20.                  - 18:9,         5B:5,                           52'22,            21:6
                                                                                                                                                                 !I
                                                                                                          - 86'1
  91:48          63:22,          48:18,           11:5,                  73~16           70:16           disrespect      52:23 I         Drive [21 -             i      I
                                                                                                                                                                 I
context [41      54:1 ,          48:21 I          9820                  deathly U) -    dESCRiPT          ed 181 -       57'18,            4:24 2-8              II
                                 49'17,                                                                                                                           I
 - 14:10,        64:4,                           creating (11            14:25           IDN £11 -        26:15          59:3,           driven [1] -             !     :

 14:12.          64:8,           50:12,           . 77:5                debriefing       3:8              26:16,         B3'23,           78:21                          I
                                                                                                                                                                 |      II
 22:20,          64:13,          58: 4,          credible 1              17) - 49:20    deserve 111       57123          74:15,          duly l2}                        I

 79:13           67124,          55:15,           - B4'1B               D ec em b er     ~8:9            dlstractea      77:6,            613. 9316
continual        697             57:2,           criteria 121 -          123 .. 24'21   desk{1) -         131 - 73:10    7717,           during 124]             M
                                 58325,
                                                                                                                                                                        J

 i11 - 8:8      con ver se                         B5;16.                25,2-           19'3              74:21 I        77,9, 78:2      .- 15:25,
continue         [11 - 50:23     60: 18,           66:17                declde 141      destroy [II       74:23         Dr 1421 . 8:5,    16:3,
                                                                                                                                                                 I


 [2] - 26:101   cooperativ       62:16,          c r i ti c i s m        4223,           -22:14          DISTRICT        13:21 v          20:23,                 i
 85:3            en]             62:20,           Ii] - 63:24            61 :24,        determine         131 - 1:1 r    17111 ,          36:12,                 I

continued        67:22           B311 I          crossed ii]             65:21 »                          1:1. 1:7       1 B:9,           45:22,                 i
                                                                                         d [1] -
 m - 55-25      copied 11/       66:1 B,          - 56:14                a4.24           60:13           Distrfctpj -    22:15,           45-5,                  I
contrautml       64:5            66:19,          crying ii -            decision 1]     different Le]     119, 5:11      25:19,           48,6                   l
                                                                                                                                                                 I
 -89:16          corner I1}      67:18.           44:18,                 . 92:6                          division [1]    29.16,           47:17.                 .I
                                                                                         ,- 7:15,
control 121       84:1           68:3,            44:24,                deepnl -         23 17,            - 34:7        31 '4,           48:14,
 493,            CORNERS         69:16,           45:3,                  34:20            31 :B          document        35:3,            4Q:8,
 42'18            TONE111 ..     69:25,           4514.                 Defendant                                        359,             49:18,
                                                                                          39:14,           151 6:23,
conversati        2'2            72:B,            73:25,                                  49:24,           31 :3,        3B:3,             50'14,
                                                                         s121                                                                                    I
 OHI27) -       'Corporate       73:4,            74:1 ,                 2.10,                                           4e:6,            54:3,
                                                                                          67:10            58:15
 17:18,          [1] .. 2:8      75-18,           74:S, 75:2             5B117          difticultfzy       58:25         49:1 ,            54824,
 22:22,         Correct 111
                                 76:17,          Curricular             defendant                                        51120,            55:17,
                                                                                         .. 19:16,         59:1,
 44' 11 ,        . 32:20
                                 76:20.            [11 - 2715            S [11 - 1:13    24:19             62:10         53:1              60116,
 44:14,         correot[72]      77;18           curricular                                                              57:7,            70,2,
                                                                                                                                                                 I
                                 77:20,
                                                                        definitely      Dllks [so -      dollars [3]
                                                                                                                          67:16,
                                                                                                                                                                 I
 49:18,          v 5,12,                          in] - 18~5.            11] - 32:7      1:23,            29:10.                           73:3,
 49:19           5:15,
                                 82:23,           78:20,                                                                 57:171            74;8,                 i
                                                                        degree [3] -     10:22,           65:6,
 49'23,          5:16, 6`8,      85: 3,            89:14                                                                 61:1 ,            74114,
                                                                                                                                                                        |
                                                                         B7:8,            93.3,           65:15
 50:5,            7'8, 7:23,
                                 85:15,          cut;41 ..                                                               81:17,            75:4,
                                                                         6746.            93:15.         donate 111 -
 50211                           B9C22,                                                                                  61:25,            75:21 I
                  7:24,                           29'15,                 90:23            9819             65:6                                                  I
 50:14,                          90:8                                                                                     62:14            79:11                 I
                  B: 12,                           29:18                demand 111      dlnner[22 ..     done 12] w                                              I
 61 .4,                          correction        29-21                                                                  63'17                                  I
                  15: 15,                                                - 42:23         15:20,           7:11 |                                                 II
 53:12                            S121-          Cybsrn] -                                                               63:20,               'E                        IIi
                  15:20,                                                DEMANDE          15.23            50:20                                                          II
 53:15            16:1            68:&            4:6                    D 11 1:7       direct 131 -     door IH] -      G4.1 I                                           I
                                  68:42                                                                                   64:5,          E-mall 110)                      I
 54:3,            16:2,                                                 demeanor          58:18,          45:23,                                                 I
                                                                                                                                                                          I
                                 correctly                                                                                64:13.           3,12,                          I
 54:B.            16:14.                                D                [3] .. 5725,     64:20,          45124,
                                  135 - 14:19,                                                                           66:8,            3"F3, 4:8              g
 54:9             17:9,                                                  58:2, 58:3      83:3             45:25,                                                 I
                                  63:14,         dad113 »                                                                67'24             4:9, 4:1              l
 54:24,           17:15,                                                dem urel l l    directed [2]      4B:2,                                                  I
                                  67:4            55'23                                                                   75'14.          4:11
 57:6,            17:24,                                                 ... 46:8          18:1 |         47:16,                                                 I
                                                                                                                                                                 E




                                 Counsel [5]     dance [2] -                                                              75:17,           4:13,
 57:10,           48:1 s.                                               DENNEHE          53:12            47:19,
                                  - 5:18,         65.23,                                                                  75:18,           4:14,
 57320,           15:23,                                                 Yu; - 2:7      directing         47:20,                           4:15, 4:16
 60:17,                           10:4 |          67 B                                                                    75:25,
                  19:17,                                                Dapartme         11] - 8:4        4B:1,                          e-mail 127] -
 61:1                             47:8.          dancing IU                                                               7e:8,
                  20:8                                                   nt11] ..       dlrecfibn         49:8                             5-25 612,             1
                                                                                                                                                                 |
 7618,            20: 11 I        58:17,          - 51 -6                                                 49'12,
                                                                                                                         7B:2,
                                                                         53:22            111 - 85:12                                      6:6, 9:6,
 76:12            20:13.          5B'23          dangerous                                                                78:11,                                 l




                                                                    Page 3 to 3 of 11                                                            30 D53 sheets
                                                                                                                  Joint Appendix00228
                      Case
                       Case5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                               Document86-2 Filed12/05/19
                                                        54 Filed  01/13/20 Page
                                                                            Page85
                                                                                 85ofof186
                                                                                        186
I

                           Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 82 of 181

              16:13,          398,            entire [SI       37:3,             81.16,            few [11             21 L11 ,         94:13,            15 22
              20.7,           35:10            26'16           42123             81:17               10:12             21 '14           91x16           fund [11 -
              20: 12,         57.8.            53:21 v        excused fsl      eyel6l-             fiefd121 -          21 :20         forthright          55:7
              25:14,          59.6,            62.17           - 3s-15,         8311,                 65125,           21-21 I          121 - 54.6,     funny I1] -
              27: 12,         60.4,           environme        37:6,            B5'4.                 67110            36:23            54:7              B'25
                                                                                                                                                                            I
              34'16,          61 -2,           ortiz] *        41:21,           B5'5,              filed [21 -       fIDDl'{1l        forward (al       futures) -
              392.            6114,            24:18,          44-22,           B5'1B,                17:14,           26:9             .. 53'17          29:24,
              37:10,          66:24,           BD 19           77:1             85.20                 58:16          flowers 11]        57:12,            30223,
              39:2.           92:5            escalated       Exhibit1eJ ..                        filing [11 -        - 70-11          85:20             82222             I
              40:12.         ECKM] -           141 - 8.46,     5.21 .                 F               2:17           folks [2] -      four W -
              4o-17,          1:3              18.12,          31 .1
                                                                                face [al -
                                                                                                   filled I\]          66:1 |           7:B, 16:1 ,          G
              41 :9,         Eck's I1} -       22:3,           33:12,                                90:21              76:23           S9:1,
                                                                                  14:20,                                                                gathers *
              41:18,          22' 10           46:19           33'15,                              final [11 -       fDII0WM ~.         77:13
              61:11.         education        escalating       58:14\             54:24,
                                                                                                                       63:7           Fox [11 -          44~6,
                                                                                                     33, 14
              $1 :15,                                          s2:B,
                                                                                  55;4                                                                   44:13
                               [21 - 29:14,    [11 - 28:6                                          flnally[11          e3-12,           1:24
              75:14,                                           75. 11,
                                                                                facilities 11]                                                          gathered
                              91 -2           escalation                                             45,15             63.17,         frame [13 -
              75:15,         effeci111-                        B3'3
                                                                                  . 52'1 B
                                                                                                                        92 10           29:5             121 44'5,
                                               [51 - 22'4,                                         financially
              7611                                                              faetlz] -                                                                44:10
                               37:22            22:25,        EXHIBITS                                /1] .. 93:15   follow-up        free la] -                            I
              76:&           either [10] -                     111 - 5:5
                                                                                  2119,                                {3] - 63.7       11'&
                                                                                                                                                        gathering
                                               23:24,                                              fine [el »
               91'10,                                                             82'24                                                                  111 - 77'1
                               14114,          24:4,          exi s t s ] .                           11113,            83:17,          B6:5, B6'9
               81:11                                                            fairlzl no                                                              generally
                               25-22,           2417,          34"10                                  42:23,            92:10         friend [33 -
              91 :18,          2829,            25:14         expact[z] -         68-8,                              followed 11)       56~8
                                                                                                                                                         [1] - 3426
                                                                                                      441213
              91:23                                                               $9'23                                                                 girlfriend
                               35'4,          escor1[$1 ..     37111 ,                                51 :&            .. 82'10         56:10,
             e-mailing                                                          falrlylzj                                                                l.a] - 73'11
                               36:5             49:16          37:15                                  58:23,         following          70:21
              in - 21 :9                                      expectalio          15:14,                               [al 57:&                          73:45,
                               4B:6,          escorts 113                                             70:1                            friends pa -
             e~mails [So       6'/:7,                                             27'B                                                                   82 16
                                               - 49 1)         ns [51 -                            finish [45 -         6'l:&           26'23,
               40'25,                                                           fall 121 -                                                              gist 121 -
                              79,5            especially       62 15,                                 10.24,            61'18,          29:1,
               8314,          B5'B, B825                       62:17,             7:24, 24:7                            6B'13,          88.22            81 24,
                                               up - 80,3                                              10:25,
              83:10          eligible [31 -                                     f amiliars]                                                              BE '25
                                              Esquire 12]      63:11                                  11.14,            68:18,        friendship
             Eagle I2]         80:9,                           63:13,               59:1                                78:19                           given [41 -
                                               - 213, 2~8                                             19:16                             [1] - B7'14
              B3:17,           90: 11,                         69'6             family{5l -                                                              23-21 I
                                              essayer                                              finished 14)      follows 111      fronts
               83:21           90:17                          expected             15- 14,                              5:5                              56.4,
                                               65:21                                                  - 19:11 I                         5:17,                               I
             early [3]       emotional                         m 37:9              33.8,                              FOR 111 -                          76:4 9328
                                              essentially                                              53:12,                           45'19,                              I
               53:20,         [11 - 67123                     experienc           46'12,                                1.1                             Glen F11 -
                                               121 - 6'/:3,                                           57.1 D                            45223,
               69:24,                                                             76:24,                                                                 1 24
                             em oti on s       89,18            e [51                              fire la] ..       foregoing          46:25,
              78 5            in - 59-5
                                                                                  75°25                                                                 Glick [31 -
                                              et{1I             7518,                                 27:2, 27:6        11) -. 936      47115,
             EASTERN                                                            farm .                                                                    32:51
                             em p l oy ed      70:21            24:12,                             fired [3] -        forgiveyz] ..     47.21 ,
               f1) - 'I 1                                                         B58                                                                    33:7, 33:8
                              111 - 93 44     Evaluation        28 14,                                 2256,            71 '14          48.5,
             easy [4] -                                                         fasl[2] -                                                               GOGGIN
                             em ployee         111- 8:14        45 18,                                 23:1, 23:2       71121           72'7,
              7.17,                                                                11,4, 11 5                                                            11] - 2.7
                              la] - 1112,     Evaluator         71:5                               FIRM111 -         Form [e] -          80119
              29:15,                                                            favor[4]                                                                gonna [11 -
                               86:15,          in - 3-24      expires (11                             2:2               3 11,         fruit [31
              46.4, 80:9                                       .. 93:23            41:22                                3:14,            10:4,           80:10
                              89:4            evening [so                                           first[21]
             ea! [11 -       enc ourage                       explained            41:24,                               3:16,           10.5,           Grace Isl -
                                               - 20:16,                                               5:3, 6:5,
              86:12                                                               41:25                                 3:19,           46 25            23'20,
                              m en t l n       20'2D,          511 - 75319                             13~&
             eatlr\g[e} -                                                       favorably                              8'20, 3,24     fruits [51 -       32:4
                               71:2            44:8           express E11                              13'12
              87:1 ,                                                             121 - 32 16,                                           14:24,          grace [11
                             end nu ..        events [1] -     .. 30:22                                20.6,         form 1201
               87:17,                                                            32"19                                                                   32:6
                              22.14,           91'B           expressed                                319,            2:17,             15 1
              8711 B,                                                           feedback                                                                Grace's 111
                              2318            exactlz] -       131 .. 34.1 I                           45:5,           12 6,             15:3,
               87120.                                                            [2] - 71 :11,                         12'21 I          16:4,            -75:15
                              2319,            20:19,          54:213                                  51.1,
               87'21 I                                                           72125                                 13:2,            16110           grade [2] -
                              297,             57:4            63:8                                    51:2,
               57:23          54:25,                                            felt;/J                51:10,          14.4,          fueHl] -           53~s,
                                              exactly 121 -   Exp ressi o
             Eck 122) -                                                          18-21 l                               14:22,            27'1            75:21
                              67:19,           54'22,          no                                      52:21 I
              8:14,                                                               29'25,                               16 5           fueling 11] -     graduate
                              69:9             72:19           Distributio                             55:21
              3 19,                                                               46'17,                               21 -10,          27 S             11] .. 88:21
                              72:17,          examined         m - 4'3                                 56,S,
               3:20,          72:18.                                             55'131                                SBA,           fur: [21          graduation
                                               m- 5:4         Expufslon                                5914,
               5:15,                                                              55 '15,                              38'12,            1B:5, 89'9      g [3]
                              75'16,          EXANIINE         r e 4'4                                 62:*2,
               2217,          B523                                               67:22                 63:7,           39'1 D.        full~time12]       32:24,
                                               D in - 3:3     exirncurrl
               22:15,        sndedpa; ..                                          57'24                                40 1,                             90:12,
                                              example us       cularzu -                               65:4                             . 1 B'6,
              22:16,                                                            Ferrizzl 131           65:10,          43 11 ,                           90:24
                              24:7,            - 26-2          89:14                                                                     89:9
               22:21 I                                                            - 3-24                               43:12          fully12]          grams [2] ..
                              72:20           exceptlu        extremely                                67:13,
               23:1 ,                                                            5'15,                 68:19           45:&              31 .19,         70:9,
                             endings) -        2-17            is; - 57:25,
               23222,                                                            B3'13              fists [13 ..       47.1              93 9            70:11
                              84:2            excuse 1a]       71121,
               26~2                                                             FERRIZZI                               54.17.                           grant 11] -
                             enjoyed £11       34:18,          782221                                  55:6                           functions
               28:25,                                                            no » 1:4                              80517,                            42:20
                              - 70:20                                                               t*VE 16]                            121 - 15:21 ,


    31 of as sheets                                                            Page 4 to 4 of 11                                                                        4       I

                                                                                                                              Joint Appendix00229
               Case
                Case5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                        Document86-2 Filed12/05/19
                                                 54 Filed  01/13/20 Page
                                                                     Page86
                                                                          86ofof186
                                                                                 186

               Case 5:19-cv-01873~MAK Document 48-2 Filed 12/03/19 Page 83 of 181

                                                                                                investlgati       74'9,           45124,           24:19
greatul -         52:15              41'7,              83:48              Important
                                                                                                  ve no -         74-15,          47:6             28 1
 24:16            57'14,             B4't1 I            53,25               [2] .. 43:9,
                                                                                                  8B'15           76:10,          47:12,           28:13
 58.9,            8018,              84'17             hltny- 22:3          67:20
                                                                                                invitation        91:4            50:16,           28215,
 57,13,           6o-24,            hearlsj -          hold [13            impossible
                                                                                                 lag - 3912,    Jared's la] -     50.22,           30:15.
 7111g             92:5              8:S.               STIR                 en] - 59:5
                                                                                                 39'20,           1551            5158,            30:20,
                 h8Ddl3[             35'25,            honestly [11        lN{11 » 1:1
group U1 ..                                                                                                       46:13,          52:17.           31 :pa,
                                      50'1               - 45:14           lnappropri            39-23
 27'7             70.5,                                                                                                                            45'21
                                                                                                in volved         74.8            55: I3.
grow [1] -         70:6, 71'1         74:19.           hope [1] -            ate [2] -
                                                                                                                Jefferson         53'19,           51 :3,
                 handed [1]           76:17,             53:17               59:25,              111] - 27'B,
 71:25                                                                                                                             54:13,          54:1,
                                      80,9,            hopedul -             75:22               27:24.           in - 1:19
guardians          - 66.15                                                                                                                          54,2,
                                                                                                 28:13,          jeopardy         54'12,
 [1] - 54:9      handful 154          85;9               58 3              incite [11 -
                                                                                                                   is; - 2918,     54:14,           57:11
guess [9] -        - rs-3,            85"\4            hopefully             40.5                21 .B,
                                                                                                                   29.24,          56:12,           65:22,
                   21-15,           heard [el -         111 .. 71:24       i nc l udi ng         68:13,
 14'10,                                                                                                             30:13          5S'23.           65'23,
                   2146,              30:4 I           horrible Is)          [2] » 34:17,        BB:7,
 24'23 >                                                                                                                           57:B,            10.4,
                                                                             59-24               88.23,         Jerrylee -
 32:8,              21:20,            36:1 B,           - 6.1 D,                                                                   57'&             77:3,
                                      40:22,                                                     90:6,           82:6
 34:1               35:18                               6:17,               i n d i vi d u al
                                                                                                                                                    77'22,
                                                                                                  92;4, 92 6     job 121 -         67:20,
 67.2.           handle [2] -         73-9,             6:20,                 y 13] - 1'7,
                                                                                                                   71:17,          60:4             BD 3,
                    18:10,            7B'16,            7125,                 'I :9, 1,11        issue i11
 68:4,                                                                                                                             6t>:7,           80:4,
                                      84:7              23:13               Inform W              26:22            89:9
 73-5,              86:5                                                                                                           61 :z,           83'25
                  handling             84:21 .         hour 111 -             88 11              issues [1]      Joel [2] ..
  8011 ,                                                                                                                            61 .4,         kind m
  84:21            [21 ... 18-17,      88124            BD. 14              informatio             29.12          2'3, 519
                                                                                                                 join [za] -       BJ :22,          6.4, 2B:7,
                  18:18              hearing 121        hours [4] -           n[so »             itself is -
 guys [11 ..                                                                                                                        63:20,          2B.10,
                 h an dwr it e         ,, 3226,          59:24,               148,                44114,           51115,
  44:21                                                                                                                             e6-24,           29:11
                                       76'24             77.9,                28:11,              329.             52'1'1 I
                   n 111 - 4:12                                                                                                     67:11 |          45:18,
                                     help [so -          77-11                81 :16,             32°10            77:16
       H         hanging l1i
                                                                                                                 julned 121         B5:28,           48 24,
                  vs 84:1             6:13,              77.13                B6216.                                                86:11 |          49:3
 HALEY 113 -
                  happy 171 ..
                                      15'23,            hug 121               89:2                      J          51 '3,
                                                                                                                                    B7:5,          kinds [11
  1 .3                                                                                                             52:14
                   7 0 -3 ,           31:16,             44:18,              l nfor m ati o
                                                                                                 Jack [61 -                         B7 7,            28:16
 Hateyizs] -                                                                                                      _jQlnt{1)
                   70.4,              3616,              45:16                  on; - 4 7
                                                                                                  2313,                             B7.10          knowladg
  5:15,                                5820             hum 11] -                                                  3,23
                   7027,                                                     Initial [21 ..       236.                              B7'12»           e111 -
  8:22,                              helpful W            81:5                 3114, 3:23
                                                                                                                  jolnt12J -
                   70'&                                                                            23:15,                           87_ 16,          50:10
  10:3,                                885              hurting -            input[11 -                             58:16,
                   70:12,                                                                          23!25,                            87.20,        known 121 -
  18:25            70116,            helping m            56:6                 66:20                                59:24
                                                                                                   24.2                              B7'25,          28:7,
  19.16,                               - 27:3                                                                     Jones 12] ..
                   71:13                                hur tful l zl -      lnputn] ..          January in]                         88.2,
                                                                                                                    5:10,                            60:10
  23120,          Harasam e          helps [1]           71 '22                3,15                . 2513,          52.14
                                                                                                                                     88:21 I
  23'22                                6319
  32:12
                    ntm- 4:5
                  h ard ll] -        hereby ii]
                                                         72:3
                                                        husband
                                                                             l ns tagr am
                                                                               111 - B'21
                                                                                                   25.20,
                                                                                                                  JORDAN
                                                                                                                                    91 .-4, 92:5         L
                                                                                                   56:2
                                                                                                                   113 1 3        Joshua 111
   33'2,                              53.11,              Le] - 72'6,        instead 111                                                           labeled [11 ..
                    11:5                                                                          Jared129] -                      , 6B'25
   33:18.                             93,4                80:15,                                                  Jordan [64]                        75,14
                  harm 11]                                                      .. 56'5             945,                          jump [1]
   35:8,                             herein 11] -         B2:2,                                                    - 3:14,                         lastlol .
                    49:6                                                      instructio            13:15,                          10:25
   50:15,                             93'9                82~7,                                                    3119,                             6.9, 6:13,
                  Hartenstln                                                    is 121 -            15:3,                          Jurors 12] -
   62:17,                             hereto H1 -         82:13,                                                   3.20,                             6:16,
                   e I11] -                                                     10"10,              15:*1,                          90:3, 9D'4
   63-21 I                             93:14              82:17                                                    5:15,
                   49:19,                                                       10:12               16'1,                          JURY I1] -
                                                                                                                                                     '15'1B,
   85124,                             herself 111                                                                   8:22,                            32.6,
                   50:4,                                                      insubordi             46:&                            1:7
   B8112,                                                                                                           10:2,
   86:22,
                   51:13.              4-5°14                    I               natelzl -          17:23,          1614,
                                                                                                                                                      37:16.
                   51:15,             Hershey [11                                                                                                     59:3,
   87:14,
                   52-11,              .. 89'10
                                                         idea [51 ..
                                                                               59:6, 60:8
                                                                              insubordl
                                                                                                    18:22,
                                                                                                                    16,6,                 K           67'20,
                                                           62'23                                    19.1 I
   87:16,                                                                                                           17:15,         Kauffman           7/o
                   53:3               Hlgh 133 -                               nation I?)           1916,
   87:20,                                                  66:12,                                                   17-28 |                         Iatem
                   55 1,                1'10,                                  .. 60:19,            19:7,                           111 .. 75:2
   B az,                                                   68:5                                                     1B 21 ,
                   55:18,               1:12, 1:15                              50:23               19:17.
                                                                                                                                   keep [2] -         2514,
    aw e,                                                 immed[at9                                                 20:23,          B5:4, 85.5        34,19»
                   68 13,             high [0] -                               Interested           19:19,
    91 .4                                                 ly 11] .-                                                 237,           keeping 15]        34:20,
                   56'22,              22.3,                                    [1] - 93:15         19,4
  Haley's 111                                             27118                                                     23 25,
                                                                                                                                    - 28:41 ,         69-17,
                   88:24                22:23 I                                interfering           23:7,
   88:17                                                 implement                                                   26.2,          82.25,            78:51
                   Hartline 121         29.9,                                    111 - 87,12         23:23,
  half [51                                                 [2] - 63' 12,                                             25.8,
                    - 5.15,             55.22,                                 interpretat           26:4,                          85'20             80:14.
    15:18,                                                 68:8                                                      27-19,
                    8,22               6727,                                     ioN[1]              2B:6,                           87:16            83:22
    24-15,                                               i m p l em en t                                             2816,
                   HARTLINE            71:22                                     38 24               25.20,                          87:20           LAW U1
    30.19,                                                  ation 11] -                                              2B'13.
                     m "l'3           HIII 111 - 2:9                           l nter venti o        47:12.                        kept ll]           2-2
    54:13,                                                  68:11                                                    2B'23,
                   Hartline's         himself 11]                                 n La] -            4916,                           55:46           Iawsuitwy -
    60.11                                                im plem ent                                                 32:12,
                    lu - 86.22          - 57:14                                   75:21              52:18,                         kids 144] -       31'&
   hallway [so                                              ed [11                                                   332,
                   h83dl5]'°          hired 121 »                                                                                     5.10            31'25,
                                                                               Investigat            66124,
    . 50.23,                            89.12,              52:8                                                     33 B,
                                                                                                                                      6:17,           56:25
                    21 :19,                                                      ed [1] .            67:11
    50£25,                              89:20             implied 113                                                33-18,
                                                                                                                                      24'15,          784, 82.4
                    4'l:4,                                                       16:22               7318,           35 B,
     51'12,                           history12] -          - 39-4


                                                                                                                                                               32 of5 sheet
                                                                             Page 5 to 5 Df 11
                                                                                                                               Joint Appendix00230
                      Case
                       Case5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                               Document86-2 Filed12/05/19
                                                        54 Filed  01/13/20 Page
                                                                            Page87
                                                                                 87ofof186
                                                                                        186

                       Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 84 of 181

       IBWYEISJZJ         line 1z1 -       1:23,            36'2             61-11,             '85 25 I        5L19              10-4343,       12.8

         - as :16,           615, 55,14    93.3,            37:10,           61:15,             36 8.           67:25,            4115           12113,
                                                             39:2.           52:24.             35: 13          69.3,            mistaken        122%
         33: 3            lines 121 -      93"1B,
                                           93:19            40:12,           64:14,             36:16,          s h e, es 8       [9-2091        t3.5,
       lead 111              26'1 D.
         65'4                26'11        losing (11 -      40:17.           64:16,             36.19,         Mem orand         nUsunders       147,
                                                                                                                                                 15:2,
       leaders lt)        List{l1 -         29-8            4119,            91 -11             37. 2,          um [1]            food 14]                         I
          -65:6              3.25         love [9] -         41'1B,         M'3l'i3I4]          37:14,          4:1               2n1L           187,              I
                                                             61:11 I         52-14              37. 19,        memory [1)         3&&            19~1.5,
       leadership         list [SJ -         3346,
                                            3819,            61.15,          52.20,             3725,             35:15           41&            2r1z
         [5] 344,           10.19,
                                                             75:14,          52.22,             38.3,          Men 11]            4149           387,
          34:B,             10.20,           37:19,
                                                             75115,          62:24              38: 11,         90:1             moderate        38 :17,
          34:9,             23:11 ,          38,5,
                                             35210,          76:1,          marked re           38-23          m enacing          H] - 11:6      3914
          34111              34:42,
                                             38:14,          76:9,           .. 31:1            3913,           12] - 15:1       mole 121 -      4015,
          34.13              63123                                                                                                                                 l
                                                                            Marla l1] -         39: 21,         13 7              8 3 4          4312
        leak Ill          listed 121 ..      38123,          91:t0,                                                                                                 I
          39:24,            22:11 ,          40;13,          9 1 '1 1        3:40               40:10,         mental 121 -       8425           4 3 '1 5 ,        II
                                                             91:18,         MARSHAL             40-13,          50.15,           mom 117         43:22,             1
          40.1              32.25            53:19
                                                             91:23                              40: 14,          80.7             2441           47131
        learn 161 -       listen Lal -     loving 11]                        Ll1] - 2:7
                                             3B 16          mailing 111     Nlaterlals          40.21 ,        mention [2]       moment [1]      479,
         17110,              37:5
                                                             -21:9                              -40222,         . 35'7,           -s@1a          4714
         20210,             42:1, 42:6    lungingll]                         111 - 4:3
                                                            mails 131 -                         41: 23,          3B,2            Mondayl4l       5449,
         20: 17,          listening         .. 55.11                        matterl4) .
                                                             40:26,                             42: 8,         mentioned                         58.22,
         6t'8               [1] 55:25     Iylng [41 -                        46:20,                                                 1M&
                                                             B3:4,                              42, 10,          [we - 22:5,                      5914
         80:21 s          1.Lc 1] -         56:13,                           16:25,                                               224&
                                                             83-10                               42: 12                                           5920
         BE 21              2:2             56:20,                           86,8                                23'12,           3&1&
                                                                                                44 g                                              60:1
        learned [21       LOCATIO           56:22,          malntalh         90:20                               23.14,           7814
                                                             115 » 67°21                         45: 5,          25:1 B,         moneyp]-         60~2,
           - 20'4.          N (11 »         B0'11                           Mazeika
                                                            man [11 -                            45: 22          2e.z2,           6&14            amz;
           71:25            1'18          lynch111-                          is - 9:15,
                                                                                                 4615,           29-20            sa1             ala,
        learning up       lock 121 -        68.24            57:23           13 15,
                                                                                                 46'6 ,           55:18,         monMswy
                                                                                                                                                  916
           -7:18            4612,          Lyons13]         manager          15514,
                                                                             16:18,              48:11 ,         6712,            -88             91 '20,
         leave 141 -        47-17           3:4,             sftp] ~.
                                                             25~8,                               48: 15,         72,20,           sAa.ena
                                                                                                                                                  92:2, 92 9
           2D;14,         locked [13]       52:22,                            17'11
                                                             69:24,                              4B'20,           B212                           MSQQ-
           81:19,           .. 45.22,       75:5                              19~6,                                              morning [81
                                                                                                 49:B,          messages                          e 12,
           81 ,20,           45:23,       LYONS 15] ..       62.19            26.6,                                                - 5:7, 5.8,

                                                            Man ag er         46:12,             49. 9,          If] - 4,1e,       6918           1012,
           8221              45:25,          1:11,
                                                                              47:11,             49:211           36:17                           KW&
        leavlhg123 -         47»1s,          1 : 15, 5:2,     [1] - B9 10                                                          5924
                                                                                                 50117,         midnight                          10 9,
           77:4. 78:5        47'2D,          984, 93.5      man d ated        47-15,                                               77:44.
                                                                              68:24              61; 20,          121 - 20 41,                    101&
        lettldl .            47,21 ,                          111 - 86.16                                                          B&2&
                                                                                                 61 '23,                                          1121
           2617,             47:24              M           mandatory       Mazelka's
                                                                                                 6214,
                                                                                                                  20 13            8024
                                                                                                                                                  124
           51:8.             47:25,                          ii - 43:21 ,     £11 - 73:8                        m i d s tn l -     BD:25
                                           Nl-A -Z -E +                                          6215,                                            1216,
           72:13             48 1                            43125,          mean 15] -                           B3:14          mother [73 -
                                            K»A U]                                               62: 8,         Mike [1]                          1211
         less [2] -          48.2,                           76:19,           G:7, 29'B                                            &1&
                                            9,15                                                 63'1,                                            1821
           32812.            48:4                            76Z21,           82:15,                              B216             9:10
                                           mad [5] -                                             64: 18                                           1&;
           66:1              48'14,                          77:2             37:10,                            mind [51 -         9 1 4
                                             79"34,                                              68. 3,           22:3,
                                                                                                                                                  144
        Letterla) -          49 9                            78:20            52:6                                                 158,
                                             79:1 B,                                              68:5 ,                                          14 22,
            3:9, 3' 17,    locking p)                       mannerly         means 121                            54:15,           2 2 8
                                             79:19,                                              71 :15,                                          185
            8:22             - 47'16                         -- 18:16         29:& 32'1                           47:16.           zaza
                                             79:20,                                               72-3                                            19,10,
         letter 111 -      long-term                        manner's         mediation                            6049,            7515
                                             79:21                                                82125,                                          2110
            62:14            m - BE 16                        mn;             11] 17:23                            60'2'l         [NDthe 5
                                           mail 1373 -                                            92:5                                             38~4,
         letters [2]       look re; -                         54:20          meeting] -                         mine U]            121 - 22:6,
                                             3:12,                                              meetings                                           3&1Z
             24:8,           5:18.                          manner's          58119,                               38126           2242
                                             3:13. 4:8,                                          111 B6'4                                          39:10,
             24:14           5.21 ,                          ms 12)-          69:3, 69'5                        Minutes 1]        mouth 111 -
                                             4 '& 4 : 1 0                                       member to:                                         am
         letting 13] -       21:24,                           54.15,         meeting                               .. 68'5         5922
                                             4:11.                                               ,- 27:3,                         mowuw
                                                                                                                                                   4&1M
             25,21 .         23.4,                            54,18           [611 - 8:23,                      miss(s] -
                                             4:?3,                                               29-13,                                            4&1&
                             30.25,                         March1203-        17,2o,                               26~10,          5a1z
             59:4,                                                                               65.19                                             4&1&
                                             4:14,                                                                 43.5,           595,
                                                                              20:1,
             86:12           41 '2,
                                             4:15,
                                                              3:9, 3.12
                                                                              22.21,
                                                                                                members            43:10,          5742
                                                                                                                                                  i t
          Ii ar l u          54-15,
                                             4.16,
                                                              3:13,
                                                              3:17l 4 1       29:6.              Isl 29-17,        43.17,         moved al
                                                                                                                                                  47&
             57-23           71:24,                                                                                                                54:17.
                                             6:25, 6:2,                       30;5,               3D:5,            4411            598
                             71:25 I                          4:B, 4'&
          lie 111 46:7                       6:5, 9.5,                                            30:22         Missed U1         MRWW'
                                                                                                                                                   5B'20,
                             75.13                            4:1D,           30'B,
          life [1] »                         16:13,                                             Members                                            5914
                                                              4'11.           30:10,                               21:13           5'6, 6:15,
             45 5          looking [4]
                                            .20:7,                                                113 - 3'25                                       5&1&
                                                              4:13,           30.15,                             missing 12]        eng,
         Lily 121 -            7.4,
                                             20112,                                             memo [sl -                                         5921
                              63.23 |                         6:23,           33:17                                 _ 36223,        40:4
             32.4, 33]                       26214,                                               62:22,                                           64:22,
                                                              20.4,           33.25,                               41:5             10: 11
         limitinglu          9118,
                                             27:12,                                               63:7                                             83:7,
                                                               29 5,          35:10,                             misstating         1914
           -76:13            91 ~10
                                             34:16,                                               83:11 ,                                          91:13,
                            Lori 141 -                         44-a           36116,                                                1 2 ;




33 of 38 sheets                                                             Page 6 to E of 11                                                                  6
                                                                                                                          Joint Appendix00231
                                                                                                                                                                                                                                                 a.
                                                                                                                                                                                                                                                 1


                                                                             Case
                                                                              Case5:19-cv-01873-MAK
                                                                                   5:19-cv-01873-MAK Document
                                                                                                      Document86-2 Filed12/05/19
                                                                                                               54 Filed  01/13/20 Page
                                                                                                                                   Page88
                                                                                                                                        88ofof186
                                                                                                                                               186
        I




                                                       7c'7nnx1al= addvmwsc-rl 97q_|vIA < l')mlI lm :nt AR-9 irarpti 1?/OR 1q Dana '45 of 1 R1
                                                                  91 :17,                 BOZ1~7,         121 - 65:21 ,     21'10,            lIY{2].'            6'/:5,            64:21 I         41:9             93:21
                                                                  91 '25,                 82221           67:5              3B:4,             11:3,               87:9,             83:11           64:9            people 1211
                                                                  92'10                  needs 121       normal [11         38-12,            15:20               67212,           PaP9"[21 -       80115,           .. 7.15.
                                                                 multiple 111             67123            19:14            39: 10,          occurred             67213,            59:23,          82:3,            7:22, 8:8,                   i
         i                                                                                                                                                                                                                                       !I
        !E                                                        - 3 4 :1 7              7 5 -2 2       n ormal l y        40.1.             [1l 9:11            69:20,            70:19           8284,            11:4.                        I
                                                                                                                                                                                                                                                  :
        !                                                        m u s eu m              negativelsl       la] - 42:23,     43:11,           OF 111 - 1 :1        84:15,           papers (Bl »     82:5,            13~17                        I
        I                                                         11] - 83:18             - 71 :'$1,       47~21            43118,           oifensenl            66122,            7013,           88:17            21 :1.1 ,
        I
        !                                                        music 121 -              72125,           48:2             43218,            - 61 :5             89:17,            70:4,         p ar en t al       21 :14.
                                                                                                                                                                                                                                                  3
                                                                  29' 14.                 76:6           Notary [2]         47:1.            offensive            90:22,            70:7,           guardi ans       21:15,
                                                                  91:2                    8518,           a4s&m             4718,             [21 - s5~2o,        91:2              70.9,           111 53:9         21 :t6,
                                                                 Music [15 -              85:11          noted Iii          54:17,            55~21              one-year           70:12,        p art l i l l -    23.8.                        |I .
            :                                                                                                                                                                                                                                      \ .
            :                                                     53:21                  negatively       47:3              58120,           offered 121          111 - 89:17       70:16,          15:16            23:11 I                      [l



                                                                 Musical [1]              iiI - 88:3     notes 141 -         59'14,            7:20.             ones [it -         71:13,          22:22,           23:17,
            i
!           E
                                                                                         nen/ous11I                         591151            63:24               91:6              79:7            23:21 I          28212,
'           8
                                                                  - 68'20                                 442                                                                                                                                         1
                                                                 musical14]               - 80:4          23:5,             59'21 I          officelll -         open 131 -        par agr aph      24:20,           3394,
            4
                                                                                         U8V9l'[13[       84.8,             64:22,                                49'12,            m .. 33:141     26'17,           35:23.                           .I
                                                                  - 83.10.                                                                    57215
                                                                                          10:7,           84:14             B3:7,                                 64:11             37:17.          68:2             53124,
                                                                  67:8,                                                                      uflicern; -
| .
                                                                  83:19,                  16:3           nothing ul          91 :13,          93:3                67'21             5923            sas".            56:4,
                                                                  91:7                    18.8,           ¢ 83'5            91:17,           Officers [1l        opinlonm           67220.          5617.            70110,
            .l

                                                                                          18120,         N oti cel l l -     91 :25,          .. 16:20            v 12:12,          83'11 ,         58:9 ,           8423,
            !t
            .
                                                                 Musser{1l
            .v
                                                                                          34:24,                             92:10                                33:4              8572, 85:3      84;21            86-17
            I                                                     .» 78:10                                3:23                               often 111 -
             I
                                                                                                                                                                                                                    people's 11]                      i
                                                                 must121 -                41 -25.        notice 11 I       ob]ect[15]          6123              opponents         parent 181 -   participate                                         I
                                                                                          44:1 .                             10:8,                                ul - 34.4         27:4,           131 - 7:22,      - 61 :12
                                                                  64:5, 64:9                              33:13                              OLEY111
I
                                                                                          45\8,          Novcmbu             1215,             1:6               opportunity        40:3,           5014. 78:6      Perm -
                                                                                                                             12.2i I                              les 121           4611,         p arti ci p ate    34:13
:
                r
                !
                9
                                                                         N                71:14,          [51 - 1'16,
                                                                                                                             13121
                                                                                                                                             Oley m -
                                                                                                                                                                                    48'1B,          d [2] -         perceive [1]
|               I                                                                         78:1 .           24:13                              118, 1:10.          24'16,
1                I                                                                                                                                                                                                                                    I:
                                                                 name 14] -               77:10,           24'21             14:4,            1-12,               31:20             4B:24,          49:19,           ¢ 28228                           I
                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                       I
                                                                   559, .                 85'24,           93:7,             14:22,           1:18,              op p od u n l t    49'16,          65:24           perception                         I
                                                                                                                                                                                                                                                       I
                                                                   22:11                  86:2             93323             21 :10,                                                50:& 89:7     particlpati        s [1]
                                                                                                                                              1:19,               y 13] -
                                                                   70218,                NBWSI9S{4]                         .3B:12,                               6'25,            parental la]     fig [1] -        61:12
                                                                                                         number{11                            31 :19.
                                                                   79:24                                                     39:10,                               7:20, 76:4        - 34:21,        50:11           perfectly
                 i                                                                        . 3:25.         .. 34:2                             65~8
                                                                 Narrative                2814,                              4011,           Oiivia121 -         opposition         35-4, 35:7    particular         (21 - 11-13,
                                                                                                         NUMBER
                                                                   lu - 3:10              7'l '17,                           43:11 ,                              al - 34:12,      parents [391     151 -» 6:24 ,    77:10
                 !                                                                                         /11 - 3:8                           9:19
                                                                 n atu ral l y            83:19                              47:1.                                84:13              - 6:3 9.3,     15:1 ,          perform 121
                                                                                                         n u mb ers                           onco[21 -
                                                                   111 - 11:4            newspaper         111 - 58:18
                                                                                                                             54:17,            20'14,            option 111          15'23,         2419,            -7:1 7:7
                                                                 nature F1]'              r am -                             58:20,                               75120              18:11,         28'3 ,          performer
    I                                                                                                                                          81 '20
                                                                   52:1                                                      91'13                                                   21 :5,         70318            g (81 ,
    I

    i
                 E
                 i                                               neceSsaril
                                                                                          83:17                 O          Object [11 -
                                                                                                                                              one{a9l _          ordinarliy
                                                                                                                                                                                     21 :B,        parties [by -     85:7,
    I                                                                                    next [8) -                                            919,               III 47:17
    i
                 I5                                               V131 -                   8:10,         o'clock 17]        16'5                                 original 111        21:25,         67:21 I          65:21 l
    I                                                                                                                                          7:13,
    l
                  x                                                                                        20215,          objected                                                  26:22.                          67:4,
                                                                  27:15                   2215,                                                8:21,              -2:17                             93:42,
    I
                                                                  34:13,                  26:B,            72:23,           121 - 60.12,                         08111 -             27:7,          93:14            67:5,
    I
    1
                                                                                                                                               10'23,
                      i                                           51'25                   2617,           77:23,            60:15                                  52:18             27:11.        parts 13!         67:9,
    :                 I                                                                                                                        13115,
                     I.                                          need [161 -              26.8,            77:25,          objecting                             outside{al           27:21 I       8:9.             67:16,
    ¢                                                                                                                                          14:25,
                      i                                           6:13,                    61:2,           8123,            m 11224                                                  28'2,          23118,           67:16,
                                                                                                                                               18:5,              - 15:19,
    I                                                             9:24,                    80:18,          92113           ob j ecti on                                              2B'7,          71118            90:23
    I                                                                                                                                          19:1               43:25,
                                                                  11:12,                   85:2          O'DonnelI          is] 11:25,                                               28:13.        party .161 -     permitted
    |                                                                                                                                          25:15,             a2:12                                                                                    i
                      i
    |                 n
                      I                                           14:8.                  nice £11          11] - 2:8        12-11 I            31 :16,           OVSD 111            28215,         69:10             121 - 7316,
    I                                                                                                     o'
                                                                  14:10,                   54'B                             12:14,             45:14,             4:17                2B;1B,        69:13,            7 5 :1 8
                     1I
                                                                  18318,                 night m -         DO NNELI.        38:4,              47:20,            own [21 -            29~11,         70.2 ,          person [11
                      :
                     .2                                           43:21 I                  20:15,          [ac] - 6:12,     47:13,             47:23,             25:24,              81 :8,         72114,            10223,
                                                                  53:22,                   60:8,           10:2,            91 '25             47225,             80:3                at :12,        7 3 '3            18:6,
                                                                                                                                                                                                                                                           |
                                                                   54:9                    60:24,          was,            objections          4811,                                  31'18,       passed [1 l .       27'6.                                i
                      E                                            55:15,                                  10:9,            11] - 2:17                                                33:15         9038               70220,
                      I
                      I
                                                                                           6112,                                               48'2,                     P                                                                                 Ii
                      I                                            57:12,                  69112,          10:13,          ob l i g ati on     48:4,                                  83:19,       past13]             71 :&
                      I                                            59120,                  69'23,           11:21 I         121 - 42:14,       51 ~2,             PA[al -» 2:4,       34:17,        7:12,             .86.14,
            .
                                                                   85:18.                  82:15            11:24,          44:2               51 :7.              2'& 93220          35:24,        71 :24.            88:4
                                                                   78:14,                nights [1] -       1228,          ob servatl o        56212,             PAGE 111 -          37:18,        84:20            personal
                          :
    a
    I
                          I
                                                                   7B'19.                 25:4              12:11           ns [11 ..           69-7,              3:3                38:13,       PENNSYL            121' 12:12,
    a
    I                                                                                                                                                                                                                                                      I
                                                                   80:16                                    12:21 I         71;8                                  Page la]            38:22,        VANIA11)          7112                                 I
                                                                                         NO [11 1:4                                             53:&                                                                                                       I
                                                                                                                                                                                                                                                           I
        i                                                         needed [el                                13:2,          ob vi ou sl y                           58:18,             39:1 .                         pereonaliy
                                                                                                                                                                                                                                                           I
                                                                                         non [21 -                                              eo-4,                                               - 1:1                                                  I
                                                                                                                                                                                                                                                           I
                          9
                                                                   - 30:1 B,              65221 I           14:4.           la] - 18.17,        51 :23,            59:4,              39:20,       Pennsylva          [11 - 34:4
        I
                                                                   30:19,                                   14:22,          65:19,              65321 I            8314, 83'9         39224,        na Le] -         phone [8]
                                                                                          67:5
                          i                                        36:20,                non-               16:5,           75:23               87.3,             page (31-           40:13,        1 :19,            34:17,
                                                                                                                                                                                      40:25,
                          I                                        65'20,                  perform ing
                                                                                                            19:10,         oc c aslona          67:4,              58218,                           1 :24 ,           73:14,

        I
                                                                                                                                                                                                                                 34 ol'7 sheen              Ii
                 I
                                                                                                                                             Page 7 to 7 of 11
        I

                              I
                              I


        I
        I
                              I
        ......................................................      ..................
                                          II I             IIII   ill IIII                                                              Ill                                                  I   II
                                                                                                                                                                                                      I
                                                                                                                                                                                                                       II
                                                                                                                                                                                                      I

                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page89
                                                                             89ofof186
                                                                                    186

     Qzzonausneemldvwmmz873-mAK Document 48-2 Filed 12/03/19 Page 86 of 181
                                                                                                                                                                     u                                I

          74:9             43:2              posting £21                 32-22,                                  19:13,           d(11 - 66:2         40:15,          86:13.
         phrase m -       point Iau .         ¢ 8'17,                    3351,
                                                                                                   Q             21:12,         record 121            41 '6,          88.10,
                                                                                                                                                                                                      T
          42:6              6122, 814,        47:13                      33:10,              quesdona            38:7.            11 '25,             42:2,           8824
         phrasing           8:15,            practice [al                33:16                be [1] -           3B'17,           93:8                42:4           R9POl"t{21 -
          121 - 14 -19,     9:iB,             .. 47,1 B,                 33119,               32-2a              39:13,         recorded              42:15,          3:21                                I
          58: 16            11:8,             75:22,                     34:6,               quiets -            40:6,           [11 93-9             42:21,          17-14
         physical181       17'23              76:3                       34:B,                55:1 ,             43:12.         l'Ef¢ll{3] -          43'5           reported                             I
          - 64'15.          18:20,           practices                   3419,                55:19              43:15,           5:13,               43'10,          [101 -
                                                                                                                                                                                                          I
                                                                                                                                                                                                           l

          54:18            19e1,              m- 64:10                   34-14,              quit{11             43'22,           33:12,              43:17,          13:11,
          64:20 ,           26:10,           predate Lu                  35:1 ,               G1 :24             47'3,            89:23               44:1,           18:18,                              i
          6B:2,             30:22,            - 70:22                    3515,               quoted ¢            47'4.          reference             44:4,            86:11,
          5814,             31 :21 ,         present{51                  37:18,               22:14              47110,           191 B'17,           48'B,            88:23,                                 E


          'f9:2,            32:18,            - 49:23.                   38:10,                                  54:19,           8:19,               45114           67:19.
          79;8,            32:23.             5115,                      38-13,                    R             58:22,           8:20,               50218,          87:24,                              1
          ms, 88:5         .35'9,             51~14,                     38:16,                                  59:16,           27:2,               50:20           88-1,
                                                                                             Rachael In
         physically         37:18,            51 '18,                    41:22,                                  59'20,           28:23,              53'24            ass,
                                                                                               - 44525
          Is] - 55:3,       40:17.            52:19                      41:24,                                  60'1 I           31 :14,             63:10,             8828, 88'9                            \

                            46'18,                                       55:5                raised [11          e0:2,                                68'13.
           55:14,                            President                                                                            31 '15,                            Rep orter                                 I
                                                                                                                                                                                                               I
                                                                                               65:18
          55:18,           4914,                 111 - 54:1              65:24 I                                 64'23,           38115,              6B'1B,          161 - 1:23,
           57218,           50:19,           p resu m ab l               70:8.
                                                                                             ran 111 -           8318,            83:16               7$'11              5:4, 5:20,
                                                                                                                                                                                                              I|.

                            50321,                                       70:23                 73216             91:15,
          58:6,                                  y 111 - 28:5                                                                   referenced        r eh ear s al s        11 :6,
                                                                                             rather (11          91:20,
           58:10.           50:22.
                                             p ret t yp l
                                                                        programs                                                  111 - 75:17         141 - 27.22,       93:20
                            54'23,                                                             9:23
          59112,                               22:3                          111 - 29:14                          9212, 9229    references             34: 2,        rapoNerlll
                            55:13,                                                           reach 111
           60:4                              p r e vi o u s             Pl'0P9I']1J                             reaniy121 .       111 - 66:3           57: 12,        -a&16
                            56:12,                                                             35124
         pick re                                 121 - 12.4,                 86:17                               18.9, 54:2     Referral (al           64-2          Reporter-
           84:2             57'16                                       proud{11
                                                                                             reach in g         Ready 1a1 -                       rehearse            Notary [1l
                                                                                                                                                                                                               i
                                                 54: 13                                                                           - 3:11 ,                                                                     I
                            81:10,                                                            al - 33'15.         213, 3:4,                         12) - 37.7,
         place m                             previously                  46'14                                                    3:19 3:20                             5:4
                           63:G,                                                              37:17,
          70:18                               la] - 60' 17.             provl dei zl                              6:9           referred m           37:8            REPORTI
                            65:14,                                                             38:9
         Pike [I | -                          71:19,                     r 6519,                                realize 121 -     - 17321          rehire 111 -       NG m
                           68:17,                                                            read la]
          2:3                                 89:5                       6627                                     40:17,        referring            89115            1:22                                         I
                           73:17,                                                              616, 8:10,         71 :22                           rehlredltl -
         pit al -                            Principal                  pr ovi ded                                               m 544,                              reports M
                            as~11                                                              a8;21,           really we -
          44:22                                  (11 - 1'1O              11] - 64'25                                             2217,               89:23            a-2, 88:14
                          Police 12) -                                                         39'15,
         place raj -                         privately 121              provides                                  79:13          22~12,            related12] -      fepreaent
                            16'1Q,                                                             39:19,
          8:7 9'3                             '.. 51811 .                111- 31120                               45:10,         27:11,              90:18,           [11 - 5:10
                            17114                                                              63t14,             50:20,
           8827                                52'4                     providing                                                27:15,              93:11           represent?
                          police 191 -                                                        83:16,
         Plaintiff 11)                       problem ii!                     111 - 86:1 a                         53:16,         27:19,           relative [11 -       fig (31 '
                            B' 16,                                                             54221
          ` 59:6                               n 28:5                  Publiclzl ,                                54:9,          38:10              93:13             215, 2:10
                            15'1 a                                                           Reading 121          72:1 B.
         Plalntiffs                          proceeder                  524, 93:21                                              regarding         released 118         58:24
                            16:15,                                                             » 83:17,           77:2,
          (51 - 1 '4.                         gs (11                    publidylll                                               131 - 17:19,       - 25'4           Request s)
                            15:22,                                                             83:21
          2:5, 5:10,                           96:9                      -45:18                                   7714,           57'1 53'8       remember            .. 3:24
                           '1e:25,                                                           reading [61
          5:13,                              process 111                PlJII€dl.l\                               7B;15         regards121          ws- 21.21 ,      requestlz)
                            17'3,                                                              . 39:2,          realm [21 -
         as -z a                              .. 34'20                   81:7                                                     - 17:1            56:11,             - 31:4,
                            I 8:14,                                                            39:8               22:4, 29:9
        planning                             Productio                  purpose [3]                                               17:3              56:16,             57:7
                            21 :7, 22:1                                                        39:11 .
          121 - 35:10,                        n IN}                        11:20,                               reason 141 -    regret121           56"l7,           requested
                          pollc yll}                                                           39:17,             24:5,
           78:4                                62:15,                    37:10,                                                   91 :11,           72:15,             la] 31 :7,
                            52:8                                                               53:11
         p l an s m                                                      37:14                                    43:4,           91 '22            72:21.            31:8,                                            I
                                              62:20,                                         feads12l
          67:7            poorly 111                                    purposes                                  77'2, 84:6    regularlll          83:15,             64:10
                                               63:11,                                          38:6,
                            56:8                                         m- 62:1                                ¥835DhS [*l      23:9               B4'16,           requests                                          I
         play110] »                            68;20                                           38213
           14' 12,        position la]                                  pursue[1;-                                ¢ 42:20       rehearsal           90:18              111 - 31:17
                                             Program                                         READY 1381
           24:7,           41:21                                         67'7                                   receive F21 -    133 - 18:7,      r em ov ed         required 111
                                              111 - 31 ~11                                     - 5:G,
           25:8,            52224,                                      pursuing                                  6212,          20:24,             211 - 57'14
                                             p rog ram                                                                                                                 u 49:9
                           53:3                                                                6:15.              62:22
          26:17,                                 133] ,,                 [2] - 67:10,                                            25:10.           rephras e          Requi red
                          possil>1y [21                                                       6:19,
          27124,                                 15:16,                  67:18                                  received lem     25:23,             121 » 38:8,        111 .. 4:7
                                                                                               10:4.
          28:3             - 20:22,
                                                 29.8,                  push11}~                                  - 27.1 B,      26:2,              88:1             requires 111                                      i
                            33:11                                                              10:11 .                                                                                                                 I
          53:9,                                  29:15,                  11'19                                    36'17,         30:11.           report1121           - 5820
                          posted I7! -                                                         10:14,
                                                                                                                  39.6,                             13:21 I
                                                                                                                                                                                                                       !
          699,                                   29:17,                 pu! m -                12:2,
                                                                                                                                 30:14.                              respected
          85:12.            8:15,                                        5:17,                                    64:18,         39:181             17:13,
                                                 29124,                                        1228,                                                                   (11 - song
          85:25             8122, 9:&                                    11125,                                   68:17,         34:18.             50:13,
                                                 30:12,                                        12:13.                                                                respectful
         played [2]         9:21 ,                                       29:10,                                   70210          34:20,             57:5,
                                                 30123,                                        12224,                                                                 111 - 32:12
          12, 1 .          11:18,                                        30220,                                 recognize        36:9,              58:15,                                                                 I
                                                 31:6,                                         13:6,                                                                 responded
          71 :18            18:13,                                       58:21 I                                  131 - 6123,    3642.              59:24,
                                                 31:20,                                        14:7,                                                                  .al - 55:24                                          i
         playing [1]       48:22                 28212,                  69'22,                                   13:24,         38:20,             74:2
                                                                                               15;2,                                                                 resp on se                                            I
                                                                                                                                                                                                                           !
          51:7            P6sting[11             32:§,                   77:8                                     62:10          3621 .             75:8,                                                                  I
                                                                                               167,                                                                      [al - 64:1 e,                                     I
                                                                                                                                                                                                                           I
         plenty 11]
                           -4:3                                                                                 recognize        8715,              86:7,


35 of as sheets                                                                             Page 8 to B of 11                                                                            8


               nm                                                                                                                    l1"""""""H   .... |-"..| .:
         Case
          Case5:19-cv-01873-MAK
               5:19-cv-01873-MAK Document
                                  Document86-2 Filed12/05/19
                                           54 Filed  01/13/20 Page
                                                               Page90
                                                                    90ofof186
                                                                           186
vc2nn)¢nzul¢a@Hnuwq1;1~a72-mA < Unmlrrent AR-9 Filorl 19/02 10 Dana
                                                                 v
                                                                    27 of 1521
  75115,         9'22                                     1:8,                  - 4.2, 4.4,          [11 - 1:22        80:16         simply [1] -      46:20,             speed 111
  75:17          1017,                                1: 10,                    415, 4:6           set [2] -          share 01 -      25:15            72:6                11: 8
 resti2l -       12:18,                               1212,                   a e c u r i t yn ;     72. 24,           28:10         sinking [1]      song al             5P6l7t[5] -
  44:20,         52 21 .                              1: 18,                   .. 49:3               77: 12           sharing al        1:24           5t:7                BI7, S:&
  82:19          73:15.                               5: 14,                  see wl -              sets 111           - 51 :1e      sins] ..         s ongs i n -         6:13.                                  I
                                                                                                                                                                                                                  II
 result12)-      83: 13                               27:3,                    816, 9:2,             15;'(7           Sharon M11      13:23,           51:8                6:16,
  47:12,        scene [1] -                           29:5                      18:1 .              seven [11          2:8            2619,           soon [1] ..          15:19
  85"17          26:3                                 29:12,                    38121,               7:15             shielding        41:5            82'24              spoken f*J
 retracting     scenes [el -                          29:17,                    39:8,               several [41 -      [of .. 619,     42:19,         sorry [101 -         4 BED 2
  U1 - 61 :15    6; it ,                               s0~5,                    55'9,                2315,             8:14, 6:17      91:22           16:8,              sp on sorsh                             I
                                                                                                                      show 1w1       sitting [11 -
                                                                                                                                                                                                                  II
 returned 121    6:18                                  30: 17,                  59.12,               34'17,                                            21213,              ip111
                                                                                                                                                                                                                   i
   .. 36:9,      6'21 ,                                30-21                    90:1                 50:14,            7:1, 7:2,      40:7             44:7,               6 5 '5                                 I

   44:9          7;16,                                 33-25                  seelrig [2]            63:8              `/:4, 7-5,    situation         52:6,              spotll] ,,
 review[2i       23-13,                                35: 10,                  86: 25,             shaking al         756, 7:13,     [so 8 '14,       68:16,              2875
   64112,        27:4                                  35:15,                   87: 23               .. 67'16          7:14, 9'1 ,     8:24,           73:22,             Spring 12] -
   65:1         Schaeffer                              35125,                 seek[11 -             shaman >           9:25,          18:17,           85:3,               1:24, 639
 Richard fu      F11 - 69:1                            3558,                    21: 2                44:26             11:17,         19:2,            86:20,             STACEY(1]
  . 23720       schedule                               36: 13,                selected (21          Shank[4<J]         13'18,          2232            90:4.               4 1 .11
 rights 131      [21 - 24:23,                          36: 16,                  - 52:20,             B'5,              1 B:9,         26314,           91 :15             Stacia [1] -
   86.5,         25:3                                  36-19                    68:11                13: 22,           24:11 I         26:23,         s ort(4l             78:10
   B6:9, 9217   schedul ed                             37; 2,                 selection              17:11 v           27.8,           28:19,           8'7,              Stacy Lu -                              J




 rip(1l -        [11 .. 83:17                          41 ;22,                  111 - 65:1           18:10,            30:19,          75:3             14:12,             3:4
   79:7         scholarshi                             42: 7,                 s emes t er            22: 16,           32'6,         six [3l -          25:25,            STACY [43 -
 rise 111        P1101..                               42: 12,                  111 . 7 23           25: 19,           3219,           21 :20,         76:13               1:15, 5:2,
    91:9         64:25,                                45: 19                 sand [23 -             29"17.            32:10,          21:21 \        sound £41 -           93:4, 93:5
                 65.,                                  45:20,                   5:25, 8:2            31 :4,            33:17.          77:13           2018,
 role[5] -                                                                                                                                                                staffaal -                              E




    6:25,        65:12,                                46:6,                  sending 121            35: 4.            34:18         slimmedll]         65'24,             58:23,
    23:15,       65:17,                                48:10,                  - 21:22,              35»9.             37119,          ,- 23:11         6311 ,              5514, 86:8
    25'15        65:22,                                48: 14,                 91 ~11                36:23,            3852,         slow W             69:16             s wf rur-
                 67:5,                                 48519,                 S en i or m .          4B:6,             38111 ,         11:3           sounded
    54:1                                                                                                                                                                    62320
                 9016,                                 4919,                   3224,                 49:1 ,            38:231        small [11 -       la] - 13:1
 room MY                                                                                                                                                                  stage m
                 90:10,                                49: 20,                 ee~1a                                   43:7,          6:3               1a~7. 67:2
   44:17                                                                                             51 :20.                                                               7:18,
                 90:19                                 50'17,                  75;20,                53:1,             43:21 »       Snapchat         sounding
 roughlyls]                                                                                                                                                                 37:B,
                acholarshl                             62-26,                  75121 Y                6717,            56:11 ,        [41 8:20,        11] .. 55:23
    - 20. 10,                                                                                                                                                               44:22,
                                                       68.3,                   76:13,                                  57:13          11:18,          s p e a ki n g
   72-20,        ps (21 -                                                                            57: 17,                                                               51 '3,
   77:11         65:B, 66:4                            71 :15,                 89:10.                 61:1 ,           61:22,         20>3,             13] -32115,         51 :6,
                                                       72: 2,                  90:12                 61 .17,           61:24,                           32:18,
 R u l es -     scho<>l 1254                                                                                                          20:17                                 53:21 y
                                                       82: 25,                Seniors 13]             61126,           70:21 I       so... [1] -        84:21
    3:21         - 9:12,                                                                                                                                                    77:4
                                                       89112,                                         62: 14,          77:5,                          s pec i fi c al l
 run [7] -       1716,                                                         - 73:5,                                                32:24                               stand [-11 -
                                                        89~21 I                                                        77:25
    30:11,       1718,                                                         76:3,                 63: 17,                         social [al -       y 14] -             2B:5,
    30114,       18:18,
                                                        89'24
                                                                               90,24                  63320,          showed 14)      15'21             15:5                2618,
    3612,        20:14,                            sehoolsr                   sent [121              8412,             - 803,         15:22             51121 ,             80:17
                                                       (11 - 55:22             9:5 2017,             64:6,             8128, B1 :Q    67'22             5822,
    37:6         22'23                                                                                                                                                    standing
                                                   scratch [1l                 2018,                  64: 13,         showing [6]    someone            91 :W o
    42:2,        25:8,                                                                                                                                                     121 - 50,2,
                 2e:24,                             - 10.18                    20:12,                 6618,            - 10:6,         [91 - 39:15,   specifics
    42:4,                                                                                                                                                                  65:18
    53;23        2718;                             scrlp!11] -                 21:14,                 67: 25,          53:23           45,B,            [2] - 45:15,      startisl -
 runnlnggz]      29:10,                             7:18                       21 ~15,                75"14,           7713,           45:7             74:7               5:19,
   - 3515,       40:23,                            se I1] -                    25:13,                 75: 18,          77:23,          61:18,         sp ecu late          6:14,
   85'26         41:10.                             34'13                      27:7,                  76:8             75:18           52-2,           [11 91 :18          53:18
                 41:13,                            sealing [1] -               37:21 l                78: 2,          shows 131 ..     52;9,          speculatio            53:19,
                 52:25,                             2:16                       40:25,                 78:11 ,          8:24,           52210,           nn] - 12:7         65:7
                 67:7,                             season 11] -                91 '1 D,               78817,            7:11, az 1    6719, 80:9      speech kg; -        started 1111
 safety [al -    70213,                             63:10                      91;23                  79: 25,         sick[11 -      sometime          73:B,                ... ze. 11 ,
  46:9,          71:23,                            second 172                 sentence                81219,            36:24         SH]              73.9,                29'3
  46:13,         77:22,                             - 6'S                       [7] -- 6:6,           83: 10          side [3] -      71 :24           74:8,                32,11
  48:19,         78:21 I                            484,                        8:10,                 88. 9,            21 ::3,      somewhat          74;9,                342,
  48,7,          80:20.                             48:2,                       2215,                 88:1 1            31 :16,       m - 91:5         75'4                 57:15,
  8021, 8013      86:15,                            48:4,                       594,                SHANK l1]           45:24        sornewhar         75:17,               68:13
 sarcasm nr       898,                              64'2?,                      63:7,                  117            sides [1]                        76:Q,                70324,
                                                                                                                                      ere
  u 47 2          89:21 I                           67:20,                      67.20,              5hank's 121         19:23         41:10            88:5, 86:9           72:22,
 sat[1J -         89:24                             83:11                       87:25                   75:17,        siding 111 -   son 141 -        speeches              73:14,
  74'15         SGHOOL                             secret(1l                  serves [11 -            `75'25            32:7          22:6,            [s] .. 73:4 |        73:15,
 sawm-           (11 - 1:6                          28:25                      35:15                shape IN] -       simpler[1l      2312,            75:21 I              73:18
  9'13,         School [41]                        Section [4]                SERVICE                 45: 9,            4 5:20                         76'13


                                                                                                   Page 9 to 9 ofll                                                                  36 0,9 sheet



                          .................:.;...........u'r1.l'uuluwl"= I'                                                                                                                    l l l l llllllll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _
* a l .................         .......
                                                                          Case
                                                                           Case5:19-cv-01873-MAK
                                                                                5:19-cv-01873-MAK Document
                                            .......................................
                                                                                                   Document86-2
                                                                                      ...................
                                                                                                                Filed12/05/19
                                                                                                            54 Filed  01/13/20 Page
                                                                                                                                Page91
                                                                                                                                     91ofof186
                                                                                                                                            186
                                                                                                            .........................................................................     .......                           ..........              ...........................................................................................................................................................................................................................   ...................................   .........
                                                                                                                                                                                    MUM             lII!IHINIIIWIIIlllllIIIll        IIIIMMWIIIIMIIT                                                                                                                                                                                                                                                                                W W W W I                IN




                                                                                      Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 88 of 181                                                                                                                                                                                                                                                                                                                                                                                        r

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I



                                          starting [5]                                     Stoudt In -                                                       32~11,                                         75118,                                                 33:1                                                      Team la] -                                                  32,14,                                                     14'14                                                   d121
                                            - 4:13,                                          B2:6                                                            33:16,                                         77:23,                                                 33:17,                                                     62:15,                                                    64.11                                                    tired 111                                                  2'1S, 93:7
                                            4.14,                                          Street iv]                                                        35:21,                                         7B'8.                                                  37:20,                                                     63.11 \                                                  thoughts                                                     26113                                              treated [II -
                                            8:11 .                                           1:19                                                            36-9,                                          7B'&                                                   38;11                                                      68 20                                                     m - 33.2                                                 title [1] -                                                 56'8
                                            34:19,                                         strike nm                                                         36:15,                                         78:14,                                                supported                                                  team [1] -                                                thousand                                                     63:2                                               treating l1]
                                            59'22                                            82:19                                                           36:18,                                         8016,                                                      11] - 33,2                                                  52:18                                                111 - 65:15                                              today 181                                                   - 321
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                          starts 123                                      -strikes 111 -                                                     3739                                           80:20,                                                su p p orter                                               tech 11]                                                   threat{1ol -                                                5:19,                                              TRIAL111
                                            6'13,                                            83:20                                                           37313,                                         81 :1 ,                                                    111 - 32:21                                                43:20                                                      42:20,                                                 10:19,                                                   1:7
                                                                                                                                                                                                            B1 :15,                                                                                                                                                                                                                                                                                                                             I
                                            77:14                                           strong 11] ..-                                                   37:18,                                                                                               supportive                                                 term II]                                                        13212,                                                 13'24,                                              triaI111
                                          statement                                            57:25                                                         37.21,                                         82' 14.                                                    ii] - 38:16                                                89.16                                                      13 24,                                                 34.10,                                                   2~18
                                           [121 - 9-8.                                      Studantul                                                        37:23,                                         847,                                                  su p p osed                                                testified [13                                                   14 1,                                                  39:15,                                              Med12) -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                           12. 4,                                             .. 4.2                                                         3822,                                          84.9,                                                       la) - 13.13                                                     5:4                                                  1413,                                                  40:7,                                                 23'3, 23:6
                                           16.12,                                            student [321                                                    3B:5,                                          84:13,                                                      2516,                                                t es t ify in                                                   14.9,                                                  41 :5,                                              troubled 12]
                                           18: 42,                                                - 6 11,                                                    38:9,                                          86:10,                                                  a8-10                                                         59:23                                                      14:13,                                                 91 22                                                    u 45:14,
                                                                                                                                                             38-14,                                         B5119,                                                                                                                                                                                                                                togatherls]                                                                                   I
                                           1946,                                                  6:18,                                                                                                                                                            su sp en d                                                 t es t i m on y                                                14:20,                                                                                                          78:16                              :
                                           2117,                                                  6:24.                                                   -38:75,                                           89:8                                                        of - 92.6                                                 181- 2717,                                                 78:25,                                                 .. 20.25,                                           £rue11} ..
                                           24:1 ,                                                 7.10                                                     38:22,                                          students'                                               su sp en d s                                                    13:23,                                                    79.1                                                   44:5,                                                     93 8
                                           57.2,                                                  8:15                                                     3913,                                            [U 88:5                                                      d 12]                                                    43: 14,                                               threaten [11                                                44.8,                                                truly U] -
                                           59: B,                                                 846.                                                     39:20,                                          study [1]                                                    61 .5 B1'7                                                 48: 15,                                                    _, 56'23                                              44:10,                                                 29:13
                                           74:24,                                                 B:17                                                     3924.                                            87.10                                                  su sp en d in                                                   74:21,                                                t h reat en ed                                             5B'21                                               trumped al                                  t
                                           75»e, 76:8                                             B. 18, 9~9                                               402,                                            8tUff{6]                                                      g 11] - 51.2                                              85122,                                                     131 .. 13:13,                                       tone 12) -                                               w 42'1B
                                          statem ent                                              9:21.                                                    40'-4,                                           6,10,                                                  S u s p en s i o                                            93:5, 93:8                                                     57.22,                                                 19:15,                                             trumps (11
                                           s la] -                                                13:12                                                    4019,                                            6:17,                                                   n [11 -4:4                                                Textlu -                                                        57 24                                                 60:12                                                  42'14
                                           75.24                                                  14'25                                                    40.13,                                           e.20,                                                                                                              4.18                                                      threaten in                                              took 2]                                                                                           II
                                                                                                                                                                                                                                                                   su sp en sio                                                                                                                                                                                                                         to 16] -                                     I
                                                                                                                                                           40:16,                                           7125,                                                                                                                                                                                                                                    922, 77:8                                                                                       I
                                          STATES al                                                18-15                                                                                                                                                                h 12] -                                                texted [21                                                  g 16] -                                                                                                         '10.24,
                                             1:1                                                  24:2,                                                      40:20.                                          23 13,                                                     61:8,                                                      19:18,                                                  923,                                                    top [81                                                 11:6,
                                          stay111 -                                               25'15.                                                     40~24.                                          29:3                                                       61:12                                                      52.17                                                   12:5,                                                     21 .1&                                                19116
                                            82:18                                                 51'12,                                                     41'3,                                          su b jan tll]                                                                                                     texting Is] -                                                12:10,                                                    41 .4,                                                52:1, 54:1
                                                                                                                                                                                                                                                                   swest[11 »
                                          s t op n l                                               37: 11,                                                   41:6                                               - 12,14                                                                                                            73'14                                                   587,                                                       4117,
                                                                                                                                                                                                                                                                         45 B                                                                                                                                                                                                                           trying ex .-
                                            26'6                                                   38.16,                                                    41 14,                                         au b s eq u e                                                                                                          73't9                                                   5B.8,                                                     46723                                                  8:25,
                                                                                                                                                                                                                                                                    sworn 121 -
                                          steppad[1}                                               44:1,                                                     41:21.                                             n t[1 ]                                                                                                            74:2                                                    58.10                                                     46'25,                                                 38:19,
                                                                                                                                                                                                                                                                         513, 95:5
                                           - 33'13                                                45:&                                                       42112,                                          63'12                                                                                                            texts 111                                                  threeu7l                                                     58:19,                                               39,6 I
                                          sticking to                                             46:4,                                                      433,                                           su ccessfu                                                                                                                                                                     7*8, 7: 16,                                                84:11,                                                4016,
                                                                                                                                                             43:17,
                                                                                                                                                                                                                                                                                         T                                          3 5 '7 7
                                                                                                                                                                                                                                                                                                                                                                                           16'5,                                                      84:17
                                            - 71 :17                                               4B: 7,                                                                                                       I 12] - 65:2,                                                                                                  thanked [13                                                                                                                                                                 45:18,
                                          still m -                                                4916,                                                      44:4,                                              66'1D                                              Tab [11                                                        .. 71'16                                                15:10.                                                   total la)                                               47:5,
                                           12:10,                                                  52. 3,                                                     44-9,                                         sudden [21                                                5:18                                                     THE no; -                                                   15:18,                                                     532                                                   48:24,
                                            '12 11                                                 6e~3,                                                      44 10,                                            - 24:14,                                            ialkar spl                                                  1:1, 1 1,                                                  24 &                                                     totally [al -                                           53118
                                           34.20                                                   66: 4,                                                      44:13                                             24717                                                14:4                                                         me,                                                     24:14,                                                     16~24                                              TUQ5d3Y{2]
                                                                                                   61:24,                                                      44:17,                                                                                               Mlks al -                                                                                                              24.15,                                                     28:19,                                               - 22.18,
                                            39,17,                                                                                                                                                         s u ffi c i e n t                                                                                                        1018,
                                                                                                                                                               45117,                                                                                                 79:5                                                                                                                 34 :25,                                                    84:1                                                  35,13
                                            6612,                                                  70. 18,                                                                                                   \11 - 43.4                                                                                                             11223,
                                                                                                                                                               48315,                                                                                               Tara 131 -                                                                                                             36 24,                                                   tough [1] -                                          turn [51 -
                                            82.16,                                                 71:6,                                                                                                    s uit lz] -                                                                                                             12:23,
                                                                                                                                                               48'11,                                                                                                     22:7,                                                                                                            42:9                                                       24:13
                                            90:21                                                  71 23                                                                                                     9128, 91 :9                                                                                                            1314,                                                                                                                                                                   10:1 ,
                                          stlpuiated                                               80: 4                                                       48,23                                        Suite [21                                                    27. 19,                                                    1416,                                                  54'13,                                                   fourll/ -                                               24:17,
                                                                                              studetlt.'$                                                      49.10                                                                                                      35:10                                                                                                            $0'10,                                                     B3 11                                                 5B;13,
                                           11] 2:86                                                                                                                                                          2:4, 2:9                                                                                                               14:24,
                                                                                                                                                               49.20                                                                                                Teacher l*]                                                                                                            85:23,                                                   toward [so                                              62:7,
                                          ST1PULATS                                                13] - 9'10.                                                                                              summarize                                                                                                               38.15,
                                                                                                   9.14,                                                       504,                                                                                                   - 3:18                                                        sa~11                                                  89-8, 91 :1                                                55.7                                                  75:10
                                            ON [11                                                                                                                                                           fig 121 .
                                                                                                                                                               50:18,                                                                                               teacher 19]                                                                                                           throughou                                                   67:15,
                                             2:16                                                  B7 22                                                                                                     63:10,                                                                                                                 4013 ,                                                                                                                                                                turning [21 -
                                                                                                                                                               51-22,                                                                                                 - 18:6                                                                                                                    tlzl - 5:14,                                          5916,
                                          sfuod [4]                                           stu d en ts                                                                                                    67.4                                                                                                                   43:20                                                                                                                                                                   32:B,
                                                                                                                                                               51:24,                                                                                                 5314,                                                                                                                     6 3 '9                                                59 9,
                                             495,                                                  [99]-7.61                                                                                                summary                                                                                                            theater-11]                                                                                                                                                                  32°10
                                                                                                   7 '9 B :B ,                                                 53.20,                                                                                                 55:22,                                                                                                              throw ¥*]                                                   59:13
                                             45. 15,                                                                                                                                                          In - 59:24                                                                                                         67:8                                                                                                                                                                     tw0125] -
                                                                                                                                                               53:23,                                                                                                 60:9,                                                                                                                    79.8                                                 towards 15]
                                            5D'7,                                                  8.4, 9.12,                                                                                                Sundaylz}                                                                                                          theatre 151 -                                                                                                                                                               619, 6:13,
                                                                                                                                                               56:1,                                                                                                  66.3.                                                                                                                thrown [4] -
                                            82:12                                                  9:16,                                                                                                      - 76:22,                                                                                                            29215,                                                                                                                  - 4623,                                           6:16,
                                                                                                   9.20,                                                       61'18                                                                                                  79:14,                                                                                                                    19.1 ,
                                          stop 111                                                                                                                                                            7820                                                                                                                  65:23 >                                                                                                               60.4,                                             7.15
                                                                                                   1s~1e                                                       61:21,                                                                                                 79:15,                                                                                                                     19,3,                                                    65:16,
                                            42'1                                                                                                                                                             Sundays                                                                                                                 9095,                                                                                                                                                                  9:12,
                                                                                                                                                               6234.                                                                                                  79'191                                                                                                                19'17
                                          stopped121                                                14.16,                                                                                                     W - 76:24                                                                                                          91:1, 91:7                                                                                                          7 2 '1 7 ,                                            23:B,
                                                                                                    18 7,                                                      6319,                                                                                                  79:21                                                                                                                Tiar;13                                                    7 2 '1 8
                                             o 74:9,                                                                                                                                                         Suparinte                                                                                                          theme UI -                                                                                                                                                                  29:13,
                                                                                                   18.15,                                                      68.20,                                                                                               teacher's                                                                                                                                                                        TRA CY lu
                                             75:19                                                                                                                                                                ndentlzg ..                                                                                                        33-14                                                   61.5                                                                                                           30:19,
                                                                                                                                                               70.17,                                                                                                 IU 79,24
                                          stories U] -                                             24:8                                                                                                       1:B, e4.25                                                                                                        t h em s el ve                                             tlerll) -                                                       1-7                                              35:17,
                                                                                                   24:19,                                                      70'19,                                                                                               teachers
                                             7:15                                                                                                                                                            Su p p orts]                                                                                                            SH]                                                        61:6                                                tradition 111                                           56:23,
                                                                                                                                                               71 1,                                                                                                                                                                                                                                                                                                                                                                                     I
                                          story 141 -                                              26:11,                                                                                                        » 31 10                                                 .4? - 59:7,                                                 41:16                                                 TIME (11 ..                                                 - 70,13                                              47:20,                                       I
                                                                                                   2B:3,                                                       7218,                                                                                                      59'9,
                                             19:23,                                                                                                                                                          s u p p ort l s l                                                                                                  thoy've 141 -                                                    1.15                                                tr adi ti onal ]                                       51 5,
                                                                                                                                                               7311,                                                                                                      60:5, 79:7
                                             21 .3,                                                29.12,
                                                                                                                                                                                                                 - 31 :19,                                                                                                            15.16                                                time flame                                                     YW                                                52:12,
                                                                                                                                                               73:3,                                                                                                 teachers UI
                                             28:7, 56:1                                            31:24,                                                                                                        32:5,                                                                                                               32:13,                                                     111 - 20-1                                                69'19                                             B6 4,
                                                                                                                                                               75~20,                                                                                                 - 53:6                                                                                                                                                                                                                                77:23,
                                                                                                   32-8,                                                                                                                                                                                                                                                                                   timing [1] -                                              transcribe


                          37 of 38 svleelL$                                                                                                                                                                                                                Page 10 to 10 of 11                                                                                                                                                              10
                                                                                                                                                                                                                                                                                                                                                                                                                          Joint Appendix00235
                                                                       Case
                                                                        Case5:19-cv-01873-MAK
                                                                              5:19-cv-01873-MAK Document
                                                                                                 Document86-2 Filed12/05/19
                                                                                                          54 Filed  01/13/20 Page
                                                                                                                              Page92         92ofof186      186                                                                                                                                                                                                                                                                                                                                                                                                               I   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .

                                          n .............. "n'1r""1f|lnl 1m! 'r""'
.................................                             ....     ....
    in                          m .........
                                                                          ml. nm-
                                                                               ....               ...........................................................................................................................................................................................................................................................................................................................................................................
                                                                                                                              v~f---~""'"'nnnr~'rl1ll1.mflt""""'*h m m m                                                                                                      ..........                                                                    1111                                                                                                                .............   ..................................................... .....................




                                                                            Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 89 of 181
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E




                                                        7B:8,                          111 4:5                               verbalgn-                                                               63'13,                                                         2:15                                                              11:23,                                                            53:10,
                                                        7B:&                          unnam ed                                6s1L                                                                   63221 \                                                       walk121 »                                                          12:23,                                                            65:10,                                                                                                                                                  II                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I

                                                        80:6,                          111 ; 23:1                                  say                                                               71:13,                                                             6:4. 80:15                                                    13:4,                                                             6615\                                                                                                                                                   i
                                                        82:1 ,                        uns afe In                                   88:5                                                              71 :16,                                                       walked 111 -                                                       1416.                                                             6618,
                                                        82:3,                          48123                                  verbaily18]                                                            73:11,                                                             57-15,                                                        14:24,                                                            79210,                                                                                                                                                                    I


                                                        82-4                          un 5391 -                                     u 54225.                                                         73:13,                                                             BD'14,                                                        38:15,                                                            89'12,                                                                                                                                                                 l
                                                        8217,                                                                                                                                        74:B.                                                                                                                            39:11,                                                            89115,                                                                                                                                                                 I
                                                                                       8:24,                                       5&1&                                                                                                                                 82:11 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              II
                                                        B2213,                         10' 14 ,                                    5910                                                              74:14,                                                         B4:3,                                                             40~3,                                                             89:17,                                                                                                                                                                II
                                                        84:15,                                                                                                                                       77:16,                                                                                                                           43:20                                                             89:21 I                                                                                                                                                                i
                                                                                       17:19,                                  WdwWnr                                                                                                                               84.4,                                                                                                                                                                                                                                                                                                      i
                                                        91'1                           22:3.                                    72:12                                                                77325,                                                         84:20                                                            wonderful                                                          89:23,
                                                     type 14] -                        23;8,                                  video [is] -                                                           7913,                                                         W ARNER                                                            [21 - 24:9,                                                       89'24,
                                                       744,                            30:13,                                       9&928                                                            7915,                                                               m - 2-7                                                      24:11                                                             80:Z.                                                                                                                                                                 i
                                                       29:14,                          33:17,                                       925                                                              B0'11 I                                                       watch [al -                                                       word (el -                                                         90:7.
                                                       54:10,                          31:19,                                       144                                                              80:13,                                                         11 :1 B,                                                          54:8,                                                             9D'1D                                                                                                                                                                     P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
                                                       88:5                            3813.                                        1&&                                                              80:15,                                                         18:2, 55:9                                                        81~2a                                                            years m -                                                                                                                                                              I   I

                                                     fypef [11 .                       38811,                                       1+11                                                             80:211                                                        watching                                                          wofd-for-                                                          1s»4a,
                                                       11;6                            38:23,                                       1t2&                                                             B1 :6,                                                         [1] - 11:20                                                       word m -                                                          16:1 ,
                                                     typically 14]                     4317,                                        1?L                                                              82:10,                                                        ways UI                                                            B1 :23                                                            24:15,
                                                                                                                                                                                                     82'18,                                                                                                                                                                                             4313,                                                                                                                                                     I. ,            I

                                                       - 23:11.                        44.21 ,                                      1Z&                                                                                                                             60'7                                                             wording [1]                                                                                                                                                                                                                              l
                                                       27-25,                          45:5.                                        1225,                                                            82:20,                                                        Wednesda                                                           » 36:8                                                            43:16,
                                                       4321, 71 :4                     45:6,                                        12:10,                                                           83:13,                                                         y111                                                             words 1141 -                                                       54113,
                                                                                       45:9.                                        1217,                                                            8413,                                                          35:16                                                              22:7 I                                                            60:11                                                                                                                                                                IIi
                                                               u                       45:12,
                                                                                       45;15,
                                                                                                                                    12:18,
                                                                                                                                    1Z1&
                                                                                                                                                                                                     84:20,
                                                                                                                                                                                                     85:B,
                                                                                                                                                                                                                                                                   week 171                                                           22:10,
                                                                                                                                                                                                                                                                                                                                       22:13,
                                                                                                                                                                                                                                                                                                                                                                                                       yesterday
                                                                                                                                                                                                                                                                                                                                                                                                              121 - B1 :1 s,                                                                                                                                      i            i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                    22:19.                                                                                                                                                                                                                                                                                        |.
                                                     Ulsh m -                          53:23,                                       1&1L                                                             85:24                                                                                                                            22' 14,                                                                 B211                                                                                                                                                 I
                                                                                                                                                                                                                                                                     32:6,                                                                                                                                                                                                                                                                                        II
                                                      82:6                                                                                                                                      Vinny's 121                                                                                                                                                                                            young 121 -
                                                                                       54:25,                                       1&14                                                                                                                             43820,                                                            3819,                                                                                                                                                                                                                       1
                                                     ultim ately                                                                                                                                  ». 82:14,                                                                                                                                                                                              57223,                                                                                                                                                     i
                                                                                       63-7,                                        1&1&                                                                                                                            43:23,                                                             5714.
                                                        111 - 18:19                                                                                                                               B2'16                                                                                                                                                                                                  83:19
                                                                                       63:17,                                       1&2&                                                                                                                            58:14.                                                             58:21 ,                                                                                                                                                                                                                      " ..,
                                                     um~hum UP                         SB:2,                                        141&                                                        violating 111                                                                                                                          59222,                                                          yourself [2]
                                                                                                                                                                                                                                                                     77:8
                                                      -» 81 :6                         72:23,                                       14114,                                                        - B619                                                           wook's111 -                                                        63'15                                                             - 5-11.
                                                     unaware I*]                                                                    1446                                                        violence 121                                                                                                                           7112.                                                             89:2
                                                                                       73:13,                                                                                                                                                                        58:18                                                                                                                                                                                                                                                                                                    I
                                                      .- 28'19                         7428.                                        14:17,                                                          56'23,                                                                                                                             71120,
                                                                                                                                                                                                                                                                   weekends                                                                                                                                                                                                                                                                                         I

                                                     uncomfort
                                                      able m -
                                                                                       76-20,                                       1424                                                          79:2                                                                121 » 15:17,                                                     72:2 ,                                                                                  z                                                                                                                                    I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                       7753.                                        154                                                          visually lil                                                         27:25                                                            BO:11,                                                                                                                                                                                                                                     I

                                                      26:23,                                                                                                                                                                                                                                                                                                                                            Zackon 121
                                                                                       7718,                                        1T1&                                                          -9:7                                                               weeks 111                                                         83:1 s
                                                      26'15.                                                                                                                                                                                                                                                                                                                                             v 26:23,
                                                                                       77' 23,                                      1a;                                                          vocaI[a} -                                                           30;19                                                          world l1} -
                                                      78:18,                                                                                                                                                                                                                                                                                                                                             29:1                                                                                                                                                       E
                                                                                       7848,                                        1924                                                          5814,                                                              welcome                                                           71'23                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                      78:22,                           79:7,                                        1925                                                          58:12.                                                                                                                             worry 121                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                      111 82:21                                                                                                                                                                                                                                                                                     l
                                                      78:24,                           80:13,                                       za;                                                           67:8                                                                                                                                 914. 56:7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                     well-being
                                                       81:17,                          81 :B,                                       zoo                                                          vocally[1)                                                                                                                          Wcrihwhil
                                                                                                                                                                                                                                                                      m - 80:8
                                                      84:18                            81 '&                                        20.18,                                                        58:8                                                                                                                                 o la]
                                                                                                                                                                                                                                                                     w herebylll
                                                     understoo                         84:2                                         21;                                                          voice 111                                                                                                                             31:22,
                                                                                                                                                                                                                                                                      . 67:22
                                                       d121»                           8413,                                        45:21                                                         60:12                                                                                                                                31 :24,
                                                                                                                                                                                                                                                                     whys 131 -
                                                       10:21,                           92:10                                       4rn 5&9                                                      volunteer                                                                                                                             32:2
                                                                                                                                                                                                                                                                      31 :11,
                                                       85:22                          upsetl4) -                                view111 -                                                               £21 - 28. 15,                                                                                                                write m -
                                                                                                                                                                                                                                                                      34:5, 34:8
                                                     understood                        15:&                                      32:18                                                                  70:25                                                                                                                          70' 19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                     Witness141                                                                                                                                                                                                                                                                                     I..

                                                       ies nav                         57'19.                                   Vincent [11                                                      voluntee'rg                                                                                                                         wrltlng121
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                      .. 5:22,
                                                       7:S. 19,                        57221,                                         -324                                                         d nr- 89:8                                                                                                                          24~8 ,
                                                                                                                                                                                                                                                                      31 '2,
                                                       7:10                            77:24                                    VINCENT                                                           voiunteeti                                                                                                                           83:15                                                                                                                                                                                                                         r.
                                                                                                                                                                                                                                                                      58115
                                                     understood                                                                       1n-ra                                                                                                                                                                                          Written F11 -
                                                       Y16} ..                              V                                   Vinny (Sal .
                                                                                                                                                                                                  ngll]
                                                                                                                                                                                                  15:17
                                                                                                                                                                                                                                                                      75:12
                                                                                                                                                                                                                                                                     witness 19]                                                       3.23                                                                                                                                                                                                                         II
                                                       6125, 712,                                                                                                                                                                                                                                                                    written 121
                                                       7:4, 7:11                      valid in -
                                                                                                                                     5:15,                                                       vs 111 1:5                                                           - 2:17,                                                                                                                                                                                                                                                                                       I2 .      I
                                                                                                                                      232A                                                                                                                            5:3,                                                             6:22,                                                                                                                                                                                                                                  I

                                                       7:13                            42124
                                                                                                                                      2 8 5
                                                                                                                                                                                                                       W                                              69:17,                                                           59:24
                                                     unfortunate                      VALLEY UI
                                                                                                                                      28:6,
                                                                                                                                                                                                                                                                      59:23,                                                         wrote [41 -
                                                                                         1:6                                                                                                     Wagner12]
                                                      °0y121 -                                                                       3m1&                                                                                                                             50.3.                                                            24:3,
                                                       8:11, 8:14                     Valley 151 -                                                                                                - 9:19,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I

                                                                                                                                      35:8,                                                                                                                           e2;9,                                                            39'12
                                                     uniquely 11]                      1:8. 1:10,                                                                                                 21 '23
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                     5oQ4                                                                                                                             73:8,                                                            39:17,
                                                         48:11                         1-12                                          5t                                                          waNa;-
                                                                                                                                                                                                                                                                      93:5, 93:8                                                       91 :19                                                                                                                                                                                                                           i
                                                     UNlTEDI1}                          4:18, 65:8                                                                                                19.10,
                                                                                                                                      s o ;                                                                                                                          WITNESS
                                                       - 1:1
                                                                                      varied [11                                                                                                  64'22
                                                                                        85t13
                                                                                                                                     5 t h
                                                                                                                                                                                                 waiting m -
                                                                                                                                                                                                                                                                           1121 » $8:8,                                                                      Y
                                                     university                                                                      5x14                                                                                                                                   6: 16,
                                                       pg - 67:6                      vehicle 111 -                                  s o n                                                        84:2                                                                                                                                 yearns] -
                                                                                                                                                                                                                                                                            10:B,
                                                     Unlawful                           a2;16                                        541&                                                        waive 111 -                                                                                                                            23:5,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I




                                                                                                                                                                                                                                                          page xi to 11 01 11                                                                                                                                                                                                                   3B 11 sheets                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l        |




                                                                                                                                                                                                                                                                                                                                                                                                                                               Joint Appendix00236                                                                                                  I
                           Case
                            Case5:19-cv-01873-MAK
                                 5:19-cv-01873-MAK Document
                                                    Document86-2 Filed12/05/19
                                                             54 Filed  01/13/20 Page
                                                                                 Page93
                                                                                      93ofof186
                                                                                             186

                            Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 90 of 181
                                                                                                                                               1
                                                                                                                                               1             .
                                                                                                                                               5             E
     a




 l
     3
                              Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 114 of 218
                                                                                                                                                            L
 1



     's
                                                                                                                                               i
     4

 1

                                                                                                                                               !
.lr
  v
 I
                                                                                                                                               i
I
8                                                                                                                                                                I

I                             1                 ru THE UNITED STATES DISTRICT COURT                                                                              I
                                                                                                                                                                 I
                                                                                                                                                                 I
 :I                                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA                                                                   I
                                                                                                                                                                 :
  Z                                                                                                                                                              |
 |r                           2
:
j.                                      JORDAN ECK, HALEY                                                                                       g

                              3         HARTLINE and VINCENT                                                                                    i       i.
'i
                                        FERRIZZI I                                                                                             III I|,
                              4                            pi at nth ffs                        11.
                                                                                                .v         NO      5:19~cv-01873-mAK           I Ii
                                                                                                 I                                               I
                                                                                                4.                                              j
                                                                                                hi
                              5               VS .                                                                                                      III
                                                                                            I                                                                    I
!                                                                                                                                                         3      i
                                                                                                                                                                 I
                              6         OLEY VALLEY SCHOOL
3
                                        DISTRICT: TRACY SHANK,                              .no
                                                                                            kg,

8                             7         individualWy and as                                 gj,2
                                                                                            .4              JURY TRIAL or 12
 3                                      superintendent of the                                   8W         DEMANDED                            , l
                                                                                                                                                        K


1L
                              8         Obey valley school                                                                                      g o




1                                       oistricr; CHRISTOPHER w1.                                                                               a       :
                                                                                                                                                        I




                              9         BECKER, individually and                                                                               I i
                                                                                                                                                                 Ii
I                                       as ppincipal of obey                                llar
                                                                                                                                                        i
                                                                                                                                                        II
                                                                                                                                                                 I
g
                             10         Va1Tey High school; and
                                                                                            .*'1
                                                                                                l*
                                                                                                                                                         I       lI
                                                                                                u.
I                                                                                                                                                                I
I                                       STACEY LYONS,                                                                                          II I8< i
I
                             11         individuaTly and as an                                                                                  E       :        i
8                                       employee of obey valley                                                                                II ,:l'.
                                                                                                                                               ! !|
                             12         High School,                                                                                             I
I l                                                        Defendants
 I                           13
=!                                                              ,,.,._ ..,..,<
                                                                                                                                               I
                             14

8                            15                           .l)EF!0NE1'~l7l7._        DR »        TRACY SHANK
:i
E
Q;
                             16
                                             DATE AND TIME'                      Thursday, November 14, 2019
I                            17                                                  at 10:15 a.m.
1
3
                             18
,L                                                   LQCJKTION :                 OF ey Valley High School
.5
     l
                             '19                                                 17 Jefferson street                                            I
 3
                                                                                 OF ey, Pennsylvania                                            i
                                                                                                                                                 \
                             20                                                                                                                 I
1:
 Ii                                                                                                                                            |I
of                           21                                                       -..».»m         ,..,....,_                                    1

it                                                                                                                                                  I
                             22                                                                                                                     I
                                                         BERKS COURT REPORTING SERVICE
                             23                                      Lori A. Dilks
                                                                    By:                                                                        I

F                                                            certified court Reporter
1                            24                      .                  10 Fox Glen Drive                                                      I

 g                                                   sinking Spring, pennsytvania 19608
I                            25                                  (610) 678-9984
1                                                        berkscourtreporting@gmai1.com
1
                                                                                                                                           1        i

                                                                                                                                               l
I                                                                                                                                              I
                                                                                                                                               L
                                                                                                                                               I
                                                                                                                                       01113   :
                                                                                                                                                    !
          1 of 53 sheets                                                Page 1 to lof 12s
                                                                                                                                                    I
 8


 3

                                                                                                                         Joint Appendix00237    i
                                                                                                                                               II
                                                                                                                                                I
                                                                                                                                               I
         III-l
                                                                                                                                          l
                                                                                                                                          :i
         Case
          Case5:19-cv-01873-MAK
               5:19-cv-01873-MAK Document
                                  Document86-2 Filed12/05/19
                                           54 Filed  01/13/20 Page
                                                               Page94
                                                                    94ofof186
                                                                           186
                                                                                                                          I
          Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 91 of 181                                              k
                                                                                                                          s
                                                                                                                          I
                                                                                                                          5
                                                                                                                          r




             Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 115 of 218
                                                                                                                                          .
                                                                                                                          I               I
                                                                                                                                          I
    £
                                                                                                                                          II
                                                                                                                                           II
    f                                                                                                                                       I
    .v


I
.I
    £

             1      APPFARANCES         :
i            2
r

                             CORNERSTONE LAW FIRM, LLC
             3               By: Joel A. Ready, Esquire                                                                                   I

                             8500 Allentown pike                                                                                          !I
:I           4               Sui to 3                                                                                         r
                                                                                                                                          I
                                                                                                                                          I
                             Blandon, PA 19510                                                                            :
                                                                                                                                           I
8                                                                                                                         I



             5                                                                                                            I
                                                                                                                                          Ii
I
                                                                                                                          |
                                                                                                                          I
                                                                                                                                           I
                                   Represent1'Hg       the 'p"Iaintiffs                                                                   !
i            6                                                                                                            I
3
n
                                                                                                                                          :I
                                                                                                                                          1
             7                                                                                                            I
I
;
    3
             B
                             MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN
                             By:  Sharon m. o'Donnell, Esqui re
                                                                                                                          f

;:                           100 Corporate Center Drive                                                                                   I

IE
;.
             9               suite 201                                                                                        8




!.
                             Camp ui11,     PA   17011                                                                        i
                                                                                                                                          l
                                                                                                                              l
            10                                                                                                                I
9
I                                  Representing the Defendants                                                                1


I
                                                                                                                              |

            11                                                                                                                I."
    5
    =.
            12
            13
    4                                                                                                                         i
    in
            14                                                                                                                I
    1
i:
ri.         t5
4                       .      _ ,.,V                                                    l
L           15
5                      ,$'FIP(ll;AT;IONI' It has been st7'pu1 aged by and between
3;          17     couh$'é1 that they waive the sealing of the transcribed
t                  testimony by the witness and the filing of the original                                                                i
            18     with the court, and HH objections, except as to form,                                                          v
                                                                                                                                  x



                   until the time of tri as .                                                                                     l




            19     11~ .,.                         I                    , ~I                                                              i
                                                                                                                                          !
    3       20                                                                                                                            I
1
    l:                                                  \

    [3      21
            22
            23                                                                                                                    1
                                                                                                                                          s




I
    l.

            24

 8          25                                                                                                                        1




1g;
                                                                                                                                      J

                                                                                                     2

    is                                                                                       0412a

                                                                                                                                          i
     8                                             Page 2 to 2 of 128                                    2 or $3 sheets                   i|

    !

                                                                               .Joint Appendix00238
l[[f II
                                             I l    _                                     II   l l   Il


                                    Case
                                     Case5:19-cv-01873-MAK
                                          5:19-cv-01873-MAK Document
                                                             Document86-2 Filed12/05/19
                                                                      54 Filed  01/13/20 Page
                                                                                          Page95
                                                                                               95ofof186
                                                                                                      186
                                    Case 5:19~cv-01873-MAK Document 48-2 Filed 12/03/19 Page 92 of 181
                                                                                                                                i
          1
          I
                                                                                                                                I
          I
                                                                                                                                i
                                       Case 5:19-cv~01873-MAK Document 48-1 Filed 11/25/19 Page 116 of 218
                                                                                                                                l
          5
           l                                                                                                                    r
          4
          IL                                                                                                                    I
          I:
          I                                                                                                                     i

          I.I
                                      1                                     INDEx                                               I
          I
          E
          Ii                           2
          .
          s
          3
          L                            3
                                                   m.Es.s                      B(M*IINED BY                    PAGE.            I
                                                   Dr. Tracy shank             mr. Ready   .                      5
          gl
          .!8
                                       4                                       MS. o'Donnell                    122
                                                                               Mr. Ready                        126
                                       5
          if

          £=
                                       6                                     ~EJG4IBITS
          I
           8
           1=
                                       7
                                                   NUMBER                   DESCRIPTION »
          I                            8
          E
                                                        1    Letter dated March 20, 2019
          I                            9
          8

          I.                                            2    Maria Jones Narrative
                                      10
                                                        3    Di sci pi i ne Referral Form
                                      11
                                                        4    E-mai1 dated march 20, 2019
                                      12
           8                                            5    E~mai1 dated march 21, 2019 and Apri'l 25 ,
                                      13                     2019
          l
          L                           14                6   Initial EvalIuation Form for Jordan Eck
          I
          1
                                                            .dated 2/22/19, with attachments
          I
          1                           15
          ¥.                                            7    Teacher Input Form, with attachments
                                      16
          I.                                            8    Letter dated march 27, 2019, with
                                      17                     attachments
                                      18                9    E-ma7I chain dated 3/24/19
            I
                                      19            10       Di5clipll'Fne Referral Form for Jordan Eck
            E

                                      20            11       Discipline Referral Form for Jordan Eck
            ii
                                      21            12       Joint Report of Ru"le Z6(f) Conference
              g~
                                      22            13       Letter' dated May 9, 2019
                                      28            14       prior* Written notice For Initial
                                                             Evallua1;ion and Request for consent Form
                                      24                     for vi recent Fermzzi
                                      25            15       newsies cast Members List
                                                                                                                          3

                                                                                                                      D113a


                   3 of 53 sheets                                      Page 3 !o3 Of128



                                                                                                          Joint Appendix00239
            Case
             Case5:19-cv-01873-MAK
                  5:19-cv-01873-MAK Document
                                     Document86-2 Filed12/05/19
                                              54 Filed  01/13/20 Page
                                                                  Page96
                                                                       96ofof186
                                                                              186

             Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 93 of 181


               Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 117 of 218

|,
 5

P



i
a
               1        NWPER                           64594xp1m@m .
I
is             2
'aI                      16        memorandum dated march 21, 2019
E              3
                         17        section 220, .Student
               4                   Expression/D*:str'ibution and posting of
I                                  materlals
8              5
3
                         18        section 233, suspension and Expulsion
 4             e
                         19        section 248, un awful Harassment
9              7
                         20        section 252, Bu11ying and Cyber' Bullying
 8
               8
                         21        may 19 , 2019 Required Information
               9
                         22        E-ma1"I dated March 19, 2019
              10
I                        23        E-mai1 dated march 20, 2019
              11
                         24        E»~mai1 dated march 20, 2019
              12
I                        25        E-mai1_ dated march 21, 2019 with
                                   handwritten notes
IL
              13

    l~
              14         26        E~mai1 chain starting march 25, 2019
    g

 1,
 E
  l
              15         27        E-mai1 chain starting April 2. 2019
    I

     4        18         28        E~mai1 dated April 24, 2019
 i   |.



    1
              17         29        E~mai1 dated April 24, 2019
     2
    I         18         30        OVSD code of Conduct
    E.
 i            19         31        Text messages
     g
     1        20
     8
     Lg.      21
     1:

     II       22
        E



     ;
        t     23
        ;     24

              25
                                                                                         4

                                                                                     D114a


                                               ?age 4 Lo 4 of l2B                            4 of 53 sheets



                                                                        Joint Appendix00240
                      Case
                       Case5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                               Document86-2 Filed12/05/19
                                                        54 Filed  01/13/20 Page
                                                                            Page97
                                                                                 97ofof186
                                                                                        186

                       Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 94 of 181                                                       'W




       1                     ca   f=I4(§l8¥~EW1Vl!$§1AK Do¢umem 46-1L »§1muanasas¢an»»lnagas11s of 218
                                                                   z,           And than I came to play Valley in 2010
       2                          DR. TRACY SHANK                              3 where was an Assistant Superintendent for Curriculum            i
                                                                               4 lnstrudlon and then became Acting Superintendent in             ll
       3    was called as B witness and, having been Erst duly
                                                                               5 2011 and officially Superintend m In 2012.
       4 swam by the Reporter-Notary public, wasnxarnin d and
                                                                               6          Q , And I think our stenographer is going to
       5 testified as follows:
                                                                               7    ask us to slow doom. She's alreatiy told me this morning,
       6 BY MR. READY:
                                                                               8 so il's notlust you. she told me from my performance
       7        Q . Good morning, Dr. Shank.
       8        A . Good mouing.                                               9 the other day I needed to slow down, so we'II bath by to        L



       9        Q . Pm Joel Ready. and lthinkyou're aware                    10 do that, Ifthnfs all right, but thank you.
I    10 I represent the Plelntiffs in this case.                             4                    Your date of hire with the Oley Valley
                                                                                                                                                 I


1~
     11             A. Cofred.                                              1Q12 School Disu'im, if I understand, was In 2012?
     12             O . Have you had your deposition taken                   313         A. '10,                                                 iE
     13 before?                                                              814         Q . I'm sorry. 2010.
     14             A . Yes.                                                 15          A , It oNglnallywes 2010. Formally as
     15             Q- And you were sitter In on Mr. Becket's                i s Superintendent was 2012.                                        i
     16 deposition the other day, as well?                                   17          Q . Isee. Thank you for :he clariiicatlon.              a
     17             A. . Connect.                                            18 And there Is a worIc-related email accountwlth the Olay
     18             Q . so you know basic ground ruiesthat We'lI
3
                                                                            . 19 Valley Schoot District that you use. I done actually -          i
     19 try not to lntemipt each other B5 much as possible, and                                                                                  I
                                                                              zo I believe it's tshank@ovsd.pa.org.
     20 that l'll ask you to make verbal responses so that Lori
                                                                              21            A. CDITBC1.                  .
     21 can take those down.
     22         A . Correct. Just so you understand, If                       22            Q . Is that an Inbox that you use
     23 there is a heath/safely emergency, whatherwe're In the                23    exclusively?                                                  r~
     24 middle of a question or not, I have to leave.                         24            A. Sometimes my secretaries will use that
     25               » Q.    do understand that and we'lI respect            25            Q Okay.                                               r
                                                                                                                                                     E


                                                                 5                                                                               I
                                                _ .. »-r-,

       1 What, cerlsiNiy. v. .  .,                                             1             A . - and check my e-mall if Pmnot In the
       2        » A, Thank you.     _.                                         2    Dlstrid. We have proxy access.
       3          Q . We know you'va had quite a wild morning                  3             Q . Okay, underswod. So they check your              i
                                                                                                                                                  I

       4 this morning daalinq with an active shooter dril that                 4    e-malls from time to time?
       5 was planned and Ihen a tiredrill that was not planned.                5             A. Urn-hum. Yes,
       5               A,    Correct.                                          6             Q . And are you aware, as regards to e-malls.           r




       7               Q.`   Are you s1ill okay to proceed today?
                                                                                                                                                  L

                                                                   7 that your Counsel provided to us, R appears those
       8               A.    oh, yes, most de6nitely.              8 e-malls csme from you, Do you know it any of those came
       9               Q.    I'II start off whh just a couple of   9 from someone otherlhan you?
                                                                                                                                                     i
     10 questers. Tell me about your professional background     940           A , To my knowledge, without knowing                                  l


     11 and howyou gotlnto education.                             11 specifically which ones you'ra refenlng to, I believe
     12           A. 1 started - I graduated from Lebanon         12 they were ell mine.
     13 Vahey college In 1989 w1\l1 a dual Bachelors degree In    13           Q . As we go through these today, if you see
                                                                                                                                                  I
     14 music education and psychology. My masters degree Is      14 onethat you did not write will you let us know?                              i

     15 from Temple University in educational leadership and      15           A. Correct.
                                                                  16
     16 policy studies. My doctoral degree Is In 2001 from                     Q . So as pan of your training and your
     17 Immaculate University In educational leadership and      .17 education, 1 understand you've probably taken some
     1a policy studies.                                          818 courses on school law and student discipline. Is that
     19                 began teaching in 1989. ltaught for    , 19 right?            .
     20 nine years, lwes a 6 though 12 band director and       W520            A. Correa.
                                                                                                                                                  1
     21 also e theatre director. worked in our high sdtool     '. 21           Q . Could you describe your training .In                          1
                                                                                                                                                 r
     22 theatre, es welt. Andttren war into Administration     i £22   respectto student discipline.
     23 in was where was an Assistant High School Principal,      23           A. l've had conferences- I have had classes
     24 an Assistant Mlddia School Principal, Assistant           24 in both my Masters undergraduate, my masters and my
     25 Superintendent, and l've been a Superintendent            25 Doctoral program. I have taken courses with the
                                                           6                                                   01153      a
     5 of 53 sheets                                                  Page 5 m's of 128



                                                                                                           Joint Appendix00241
         l       H




                        Case
                         Case5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                 Document86-2 Filed12/05/19
                                                          54 Filed  01/13/20 Page
                                                                              Page98
                                                                                   98ofof186
                                                                                          186

                          Case 5:19 cv 01873 MAK Document 48-2 Filed 12/03/19 Page 95 of 181                                                                    I


I                                                                                                                                                               I
8
4
 f
 I
             1   Pennsy1vuni6:&éu15;&@au1»8a81M4lvlul\K Document 43-0. diSU1dlnat125/19 Page 119 of 218
I            2                 I have amended conferences or webinars 2        A. Correct.
II                                                                                                                                                                         |1
             3   under Perry zirket up al Lehigh University. 1 have   3        Q . And do you advise men on those policies?                                     i
             4   studied special education law. I do a lot of reading              4       A. Hirough the Solicitor and myself, yes.                            i
                                                                                                                                                                f~.        a
             5   in case law. I have been to sanlners through our                  5       Q . Can you diswsshow you balance the
             6   Association, Superknendems Assndatlon, principal                  e
                                                                                  slL\dent's free expression rims against other concerns                                   g
I
             7    Association and Pupll Services Association, all        -1    7  such as order in the classroom.
Ii                                                                                                                                                              V
1            B    regarding student rights, responsibilities, student    =1    B           A. Theres a line between what we
'f
:-
                                                                                                                                                                |;
1         9       discipline, IDA, basically eveiything that falls uNder       9 tentatively would call -                                                       ........
 E                                                                       4
8        10      my luNsdiction.                                           110                    COURT REPORTER: Excuse me -~
J
         11                 Q . What is IDA?             ,               ..11                     THE WITNESS: l'M sorry. I don't know                                     i
1        12                 A IndMdual Disability Education Act; that    8 12 who I'm supposed to talk to, you or him.                                                     |
 i       13      .Is a Federal law governing special education,          '. ,13                   COURT REPORTER: If you can just slow
         14         `      Q . As pall of your job here as                   '14 down,
it
Ii       15      Superintendent, you          olicles for me Oley Valley    46                    THE WITNESS: Sorry, l'm used to                                          I
     8
F
         16      School Dlstric\.~                                        j 16 stenogl8phers keeping up in my olher deposhions. So
         17                A . No. The Board sets porlcy.                1 17 can you repeat the question?
i
4.
         1B                Q . In regards to student discipline, is that     E18 BY MR. READY:
                                                                                                                                                                I
4        19      also the case?                                               119          Q . Yeah, sure.                                                      i          I
                                                                                                                                                                           I
i                                                                                                                                                               i1         I
§=       20                 A. Yes. Our Board policies on student             20           A.      Thanks.                                                                 !
in
 !       21       discipline are approved byihe School Board. Mrs. Zackon 21               Q . How do you balance B sludenfsiree
L
I                                                                                                                                                               1
¥
         22       Is Chair of the Policy Committee. '                         22 expression rights against other concerns such as keeping
                                                                                                                                                                l.
         23                Q . And do you have Input wilh that committee      23 order In the sdmuol environment?                                                          l

         24      as far as what they set as pullcles?                         24           A. We encourage student expression. We have
8        25                A. I draft the policies in accordance with         25 a tot of civil - what've refer xo a let of times as
                                              '                     9                                               .                      1.1, ,               i
           1 ,- Pann§§}fvania schaor Boards Assbctatlon regu}htions and           '1 di! discourse. We want students to learn when n'§
                                                                                                                                                ~~-n1,.
                                                                                                                                                          -1;



5
           2 their Council. And then I provide the drains to the                   2 developmentally appropriate. If you're deallnq with an

l,
           a Policy Commlnea for the Board for discussion and renew,               3 elementary student versus a high stool student, of
           4 and then subsequently pm Them on the Board Agenda, as                 4 course, thats gonna look differently.       »
                                                                                                                                                                1
                                                                                                                                                                I
E


           5 directed, fur Board approval,                                         5                 BM we encourage them to seek and
1
           5           Q . Alid then you are on ex officio member of               6 express their opinions and their views whether It's B ,                    1


i~         7 the Oley Valley School Dlstdd School Board. is that                 .7  political discussion, current events in social studies ,
::
in

           8 right?                                                                8 Ur a discussion over an author or a tend In English .
           9           A.    l'm a non-voting member. II's a team of               g                 The lethe becomes more gray When the
\:       1D ten, if you've heard that.           ,                                10 student would be causing a disruption or Is not baddng
I
         11            Q. Explain :hat a little bit.                              11 thelrcommems with fact orts genlng agitated or.                            :
 Q
         12            A. There's nine members of the Board that                  i2 accusatory or threatening. it's basically - is it a                                   i
                                                                                                                                                                           i
    I    13 cnntroi the overall operation of the Sdwool District.                 13 more mature and civil discourse, or is it more
                                                                                                                                                                           1



    I
         14 The $olici1orls a non-voting member. the Board Secretary              14 targeted, threatening, personal and not Issue driven.
    I.
         15 Is kind of a non-voting member and the Superirrtendenz.               15           Q . Are there meaningful differences between
 iI      16 That means that In my contras I have all rights to every              16 whether a student speaks privately to a teacher or in
                                                                                                                                                                | .
                                                                                                                                                                II

                                                                                                                                                                1
  3.     17 meeting or comminea meeting or discussion in execnnive               ?17 front of a class?                                                          l
  E                                                                              118
  L      'IB session.                                                                          A.    ltdepends on the topic. Sometimes If a
  M
  l,     19                  Anything that has to on with my                     219 student is having an issue with a leader. we would
         zo personnel or my evaluation. of course, I'm not there.                 20 recommend that they or they and their parents meetwith                                     r
         21 but I have all rights to information and dialogue and                '21 that teacher in a classroom privately because lfs not                                 |

         22 discussion.                                                           22 for other students to hear.
                                                                                                                                                                I
         23            Q . So as part of your position then as a                  23                 Because In 10day'sworid, between
         24 pan of the team of ten with the School Board, you do                 >24 social media and student interactions and the far: that
         25 interact with them on the policies they set on student               QUO todays students struggle more wilh soda! interactions
                                                                  10                                                                       12
                                                                                                                                0116s
                                                                        Page 9 to iz or 1za                                              6 of 53 shmls          L

                                                                                                                                                                !




                                                                                                               Joint Appendix00242
                                                                                                                                                                                                                                                                                                                                                                                                                 I

                                             Case
                                              Case5:19-cv-01873-MAK
                                                   5:19-cv-01873-MAK Document
                                                                      Document86-2  Filed12/05/19
                                                                               54 Filed   01/13/20 Page
                                                                                                    Page99
                                                                                                         99ofof186
                                                                                                                186                                                                                                                                                                                                                                                                                              i

                    ......................
                                                                                 IM
                                             ...................................................................................................................................................................................................................................
                                                                                                                                                                            f ,
                                                                                                                                                                                                                    W my                                                         l lflllll1lll...................




                                                   Case 5:19 CV 01873 MAK Document 48 2 Filed 12/03/19 Page 96 of 181                                                        -
                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                     r




 a
                                                                                                                                                                                                                                                                                                                                                                                                         II
 I




             1     and oommul&W1§$4!8~ue¢8i1JBI1s£3Hh¢b&l!se Memuuent 481 Filed 11/258191h8888o1%9d16 %3&mtand they                                                                                                                                                                                                                                                                  1                       1
                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                     : !
1
s
             2     used Io solving behind their sheens. that that be done     . 2 cannot continue to go at it from the angle that I am                                                                                                                                                                                                                                                                    I


a
            'a     In a teaching environment and not in front of a            1 3 the only one who's ever right, There's always multiple                                                                                                                                                                                                                                                                 .
i
5
             4     classroom.                                                 - 4 sides d an issue and we, as an educational system,
4
:
             5                     A lot of the discussion that we               5 need to encourage our students to understand Thai and
 i
 1
 ;
             6     encourage In a classroom is more about the concept of         e mature In the understanding :hat we need to raspemha                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                     r                    r
                                                                                                                                                                                                                                                                                                                                                                                                                 A
 n
                                                                                                                                                                                                                                                                                                                                                                                     ;
             7     whatever the class is or the nature of the discussion         7 rights and the statements of others.                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                     I



 I           8   from an educational standpoint.
                                                                                                                                                                                                                                                                                                                                                                                     5

                                                                                 a             Q . So In regatdsto a middle sdtool student                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                 I

             9              Q . If a student Is asked e direct question       . 9 or In regards to a high school student In the same
  4        10      by B teacher and believes that the answer to that          ,10 scenario. a teacher asks them a question that they think
                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                      E                   I




3'         11      question is something the teacher will not tend          . I11 the answerwlll not be pleasing or palatable to the
                                                                                                                                                                                                                                                                                        L 8


                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                           |

                                                                                                                                                                                                                                                                                               |
                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                         I




; In                                                                                                                                                                                                                                                                                    ,      .                                                                                         J                       1
           12      palatable, what do you believe e student should do about    12 tearer, how do you think they should respond. or how Is ,
  "
»g=


           13      that situation?                           -                      it different from the answer you gave for a middle
                                                                                                                                                                                                                                                                                          :13                                                                                        i

                                                                                                                                                                                                                                                                                                                                                                                     r               .
                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                         I

                                                                                                                                                                                                                                                                                                                                                                                                         l



q
s
           14               A.     I thlnkthe student - lt depends what             scholar?                                                                                                                                                                                             414                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                         I


           15     age we're talking about. Are we talking about a high                                                                                                                                                                                                                    .15             A. l think the only difference to the answer                                               I           1


 12
 } .
  r
           16     school student, a middle school student, elementary                                                                                                                                                                                                                       °16 between a middle school student and a high sdtool student
: 'I                                                                                                                                                                                                                                                                                                                                                                                     I               .

 L         17     student?                                                                                                                                                                                                                                                                  317 is the expectation for a high school student, especially                             8I                          I

 3;
 1
           18               Q . Sure. Let's Sian with a middle school                                                                                                                                                                                                                       to a Junior or a Senior In AP u.s. History or current                                        3               4
                                                                                                                                                                                                                                                                                                                                                                                                                 i

 I                                                                                                                                                                                                                                                                                       :1
 I
 I         19     student                                                                                                                                                                                                                                                                 i 319 events.
                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                          :



 3
 1
 I
           20               A . mads school students, depending on the                                                                                                                                                                                                                      £20                The other course that comes up a lot                                                      5

                                                                                                                                                                                                                                                                                                                                                                                                         r
 I                                                                                                                                                                                                                                                                                                                                                                                                       i
 I1
           21     -- a sth grader or an Bth grader still isn't going to                                                                                                                                                                                                                     9 1 here at the high sdmonl is the Holocaust, and
 4
 J,                                                                                                                                                                                                                                                                                                                                                                                                  l
           22     look differently in today's world, hm if they're not                                                                                                                                                                                                                         *22 discussions about that is lhatthey need to - they're
           23     eomfonable asking it then they need to respecdully and                                                                                                                                                                                                                       523 expended, as a more mature cruder and as a 17- Of"                         \
                                                                                                                                                                                                                                                                                                                                                                                                     I           I
                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                         v                       r
           24     politely respond to the teacher that l'm not comfortable                                                                                                                                                                                                                         24               18-year-old, that they are able lo ungulate                                                  I



           25     answering at that Urns. If lhey're not oomtortable                                                                                                                                                                                                                               25               themselves much more dearly and diiuctly, calmly and                                 a
                                                                                                                                                                                                                                                                                                                                                                                                     i
 g                                                                     13
 ii
            1     answering the quesllon at this time, men hey need to                                                                                                                                                                                                                      .. 1                    professionslty, and not get aslémotibE5l ii 8'hQltaiéd""' .. "
            2     say that to the teacher, l'm not comfortable answering                                                                                                                                                                                                                               2 or loud or acting out as much as you would expect a
            3     that at this time, or lfthey would like to talk abom it                                                                                                                                                                                                                              3 middle school student because they've no! yet mastered                          4
                                                                                                                                                                                                                                                                                                                                                                                         I
 8
            4     laxer or with my principal and }ust respond poiltely,                                                                                                                                                                                                                                4 their emotions as we would expect a Junior of Senior to                         r


 !
            5     professionally and calmly to that lsacher.                                                                                                                                                                                                                                           5 have.
 8
 5.         5                     If they are able to answer the question                                                                                                                                                                                                                              6                    Q.    So there's a difference than In the
 1          7     and then man dialogue is coming across pole,                                                                                                                                                                                                                                   7 expectations between e 12th grader and a middle schooler?
 15         8     professional, mature and not agitated, aggressive or                                                                                                                                                                                                                           e            A. We are a developmental lnstnmlon.
 ii
 1.
 I          9     iruimldaling in any way - If you're dealing with an                                                                                                                                                                                                                            9 . Theta's a difference between a Sth grader and a 7th
 I
 !
           10     oilier student - sometimes so graders think tlley're                                                                                                                                                                                                                         10 grader in maturity.
                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                 :
 i f                                                                                                                                                                                                                                                                                                                                                                                                             i
 .|=       11     Seniors and may have all Me answers, and they have                                                                                                                                                                                                                           t1                    when you work with teenagers, there can
   i       12     not yet matured enough lo know how to have those                                                                                                                                                                                                                             12 even 'be developmental differences within an age group.                                            |

  I
 1                                                                                                                                                                                                                                                                                                                                                                                                               I
 II        13     conversations - then lhet becomes a leadlsble moment                                                                                                                                                                                                                         13 You can have immature 17-year-olds and you can have
  II
     1     14     in max classroom. So We a matter of what age group.                                                                                                                                                                                                                          14 very mature 17~yasr-okis.
   I       15     what topic you'ra talking about.                                                                                                                                                                                                                                            ='15                  Every Individual fs unique and
                                                                                                                                                                                                                                                                                                                                                                                             *       .

  I
                                                                                                                                                                                                                                                                                                                                                                                     i
 I|,       18                     For example, we deal w11h n a lot when                                                                                                                                                                                                                       18 ciifferem, and we respect those differences. But we                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                 II
     g,
                                                                                                                                                                                                                                                                                                                                                                                                 k
      3.   17     It comes to the Presidential elewun because there                                                                                                                                                                                                                          . 17 Msc have to teach the ditrerenoes, and we have to                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                 :


      i
           18     are - as you know, In politics today there are many                                                                                                                                                                                                                          18 \eadl students how to work whh each other                                                      i
           19     sides to that Issue, and we've actually encouraged our                                                                                                                                                                                                                      ,19 cooperatively and respect each others uplnlons as                                                              I

                                                                                                                                                                                                                                                                                                                                                                                                 I
           20     students to have that dvll Oiscourse and those                                                                                                                                                                                                                               20 students, as well as students to adults and adults to                                          v
                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                 I
           21     discussions in classrooms - middle schcoland high                                                                                                                                                                                                                            21 students. That's what education is all about,                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                 i

           22     school, In particular; just because of the age group -                                                                                                                                                                                                                       22 teaching.                                                                              I       I
                                                                                                                                                                                                                                                                                                                                                                                                 I

           23     but also to encourage them to seek their rights and to                                                                                                                                                                                                                     ,za              Q. Do you agree or disagree with the
           24     have that expression and be able to have the agree to                                                                                                                                                                                                                      24 following statement A 12th grade student may form and
           25     disagree and walk away ehd know that that's okay.                                                                                                                                                                                                                           £25 express a personal opinion on the ablltttes of a teacher?                                                      1

                                                                      14                                                                                                                                                                                                                                                                       D11l/a  16
           7 of 53 sheets                                                                                                                                                                                                                                Page 13 to *16 of 128

                                                                                                                                                                                                                                                                                                                                                                                                 1


                                                                                                                                                                                                                                                                                                                                            Join Appendix00243
                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                         1
                   Case                                                                                                                                                                              I
                    Case5:19-cv-01873-MAK
                         5:19-cv-01873-MAK Document
                                            Document86-2 Filed12/05/19
                                                     54 Filed  01/13/20 Page
                                                                         Page100
                                                                              100ofof186
                                                                                      186
                                                                lllllllllllll                                                           Ill lllluH'l ll'lll:llll IlIIIII l.i.!l.I: ,WMI Ii Illll I


                                                                                                                                                                                     |5
                       Case 5:19 CV 01873 MAK Document 48 2 Filed 12/03/19 Page 97 of 181                                                                                             l

                                                                                                                                                                                      :
                                                                                                                                                                                      i
          1          A. C§8w$4&eY®DA8@B1MAK Documel'lt 43-1 &§asiarn1¥85ll3aaI,Bageo1»21r>ofs€13ahem if they                                                                         I               I
                                                                                                                                                                                      I
                                                                                                                                                                                      E




!
II
         2           Q. Do you agree or disagree with this                2 awe: feel that the directive they were given was
 \
 r       3 statement' A 12th grade student may form a personal            3 proper. Unless It was unethical, immoral or illegal,                                                     I
IJ                                                                                                                                                                                   I
         4 opinion on the credlbllily or veracity of a teacher?        ` 4 then the child should refuse to do that regardless of                                                     .|
i
I.1
  I
         5           A. They have - everyone has - Is enllllaa            5 the level.                                                                                               !I              Ii
                                                                                                                                                                                      5              I
1        6 lo an olplnlnn.                                             . 6                  But. yes, they should be responding                                                        II            I
                                                                                                                                                                                                     I
                                                                                                                                                                                      II
 I3      7           Q. And you believe they can all express that         7 respectfully and politely and maturely to an advisor, a                                                   II
 l
 I
lr
         a opt flan. Is that right?                                       s coach or a teacher, A teacher does have more authority                                                                   i
.E
1s       9           A. Correct.                                          9 es a certificated Individual, and it is a dliferent
Is
        10           Q. Are there any differences In your               10 class of employee than B support staff advisor or a                                                         i
                                                                                                                                                                                       i
I       11 expectations of the students' lnteramions with teachers       11 coach, who is a non-teacher.
1                                                                                                                                                                                                    Ii
        12 and their interactions with your co-curricular leaders        12          Q. Does that give them more authority over
8*
        13 such as coadles, Drama Club leaders or band leaders or ir ft3 the students?                                                                                                IE
                                                                                                                                                                                      !4
        14 whoever else?                                           I .'14            A. It depends on the situation.
 ;
    %
                                                                   I
                                                                   in 15
                                                                                                                                                                                      II
        15           A. The question e very vogue. Cao you             ,I            Q.     What would be o situation that would be                                                    I
        16 redefine lt, please?                                          15 an example of how a teacher might have more authority                                                                         1



i
E
        t7       .         MS. O'OONNELL~ I was almost going to     l 17 than a co-currlcular leader?                                                                                  l             i



8.      18 . put an objection In there, be I thought maybe there       1i s          A. A teacher In a classroom is bound by our
!I      19 was something I missed and she didn't.                        19 professional Code of Ethics. An advisor, a coach that is

I
lt
li
        20 BY MR. READY:
        21           Q. Sure, l'll be happy to. Is there a         I;
                                                                     l zu a non-ieachor, ahhough they are introduced to that, are

                                                                   I i
                                                                        21 not hound by the same mandated reponlng.
                                                                                                                                                                                      !
                                                                                                                                                                                      1
                                                                                                                                                                                       l
l
if      22 you expect B cenein level of respect for Wl..of,your     !r. 22                  So if you are- as an attorney, for
Ra
1:      23 teachers from the students. Is mat right?                    323 Instance, you are caught on a DUI, I don't have 10                                                         i
         24            A. Students should respect teachers.              24 report you to anybody.
1.       25 Taadters should respect students. lt doesn't matter       I
                                                                        25                 (Brief tntemrptton.)
3%
                                                                  17
E       I 1""

I?
              whéthérlyou'r§ the éunéh who is not ateacher oryou're a i 1                  (Whereupon, the Reporter re8Iii5éE:l?ili€"-` "
          2 coach that is a teacher.                                      2 referred-to testimony.)                                                                                    :
                                                                                                                                                                                       1
                                                                                                                                                                                       v

I
          3            Q. And so you expect students to Interact in       3                THE WITNESS' So If you were an                                                                            I
                                                                                                                                                                                                     I
IP        4 regards to their teachers in the same way they Interact       4 attorney, l don'r have to do anything with that. So If
 l}
 I:}.     5 in regards to their co-curricular leaders?                IL
                                                                          5 you are an advisor, other than repvning to Me Board,
 I.
          6            A. The expectation Is that we are                  s I don't have to do anything with thai.                                                                                   r

 5
F,
r
          7 professional and we are mature in our communications as 4 7                    If you're a professional staff member J
i
I
I         8 employees, regardless of class of employees.                  8 have the Code of Ethics, but I have to reportto the
|.
I:        9                  so a custodian's expected to act             9 State Department because you're a cenMcated
                                                                                L
                                                                                L


1
 E       10 professionally just as a teacher would be or an              10 individuaL So there are lines that are differer that
l                                                                                                                                                                                      1
 3
         11 Admlnistrelor would be.                                     ,11 holds teachers to a higher level of accountabNltythan                                                         E
                                                                                                                                                                                          r




         12            Q. And you expemhal if 8 custodian or a           12 you would an advisor.                                                                                      I
                                                                                                                                                                                       I

                                                                                                                                                                                       E


         13 teacher or a coach on the football held gives a student      13                What we expect as a system, an
                                                                                                                                                                                       r




         14 instruction, you see those all on the same plane for that    14 educational system, from our employees is the same,
         15 student to respond lo. Is that right?                        15 that we expect them to be mature and professional and
         16            A. The student should be responding to what i s posttivewNh our students, and we are all teachers,
                                                                                                                                                                                          E
         17 the adult-- that is In direct supervision of the adult       17 regardless of your class of employee.
                                                                                                                                                                                       .|
         1a In the building, they should be responding to that.         '18 BY MR. READY:
         19                  If they have an Issue with that, than       19           Q. you've already mentioned or we discussed
         20 they should take that to their parents, who would talk       20 at the very beginning the nature of dealing with threats
         21 to an Admlnlstrawr of they bring it to - depending on        21 in the school system. You've done a drill this morning.
         22 the developmental level of the child, they would bring      ,22                When a threat is directly reported to
         28 that directly to the Administrator.                          23 you by B student or by anyone that a certain student is
         24                  Like a highschool student wouhi seek        24 threatening others. what is the process for dealing
         25 out me, they would seek out the Principal, the               25 with that?                                 was
                                                                  18                                                           zo                                                      1
                                                                                                                                                                                       1
                                                                   page 17 to 20 of 128                                        B of 53 sheets



                                                                                                      Joint Appendix00244
lrlil   I   |   l
                |



                                            Case
                                             Case5:19-cv-01873-MAK
                                                  5:19-cv-01873-MAK Document
                                      nnnmm fwnlnlmrl                Document86-2
                                                        ='1l'l"'nlnm1nmm"
                                                                                  Filed12/05/19
                                                                              54 Filed  01/13/20 Page
                                                                                                  Page101
                                                                                                       101ofof186
                                                                                                               186
                                                 Case 5:19-cv 01873 MAK Document 48 2 Filed 12/03/19 page 98 of 181                                           I



                    1-
                              1           A. C1888t5YI184u1\t%9873-MAK Document             43-1 Filed 11/2544191 w*8a@a~a»%2aa6t88E8Thfea1
                    I.        2           Q . Let's say a - believe it to be a                  2 AssessrnentTeam that we run on a threat depending on         i
                              3 threat of bodliy calm.                                                                                                        I
                     .J
                       z                                                                     i 3 what the threat is and the nature of the threat.             Ii
                      Ir      4           A . We would pull the student who allegedly            4           Q . The uhimata decision ofwheiher               1


                              s made the threat for bo<1i1y harm Into an area. We would          5 something should be referred for discipline, whether We
                    I.i
                     f
                     E
                              6 Interview that person, the Administration, whelher\t's          s a threat or academic metaled or something else, does that
                    :a
                    i
                    P
                              7 me or here at the high school of the high achoo!                 7 Ile wtihnemwo          lay Valley School District?
                     J
                              8 Admlnlstratlan 11' it's Ip high school student                   B           A . If il's not cut and dry »- like If we saw
                    8
                    9
                              9                 Just for trying to narrow the focus,            9 you throw food in the cafeteria and it's on video,
                    8                                                                                                                                         3
                    I
                    I       10 l'll just use that n was a high school student. And             1D buildings do that
                    8
                    I
                    !       of  then we would seek to Interview and do statements,             11                 If it's anything that is larger than
                    '!      12 written statements from me students Who allegedly were         :12 that, we are a very small adrnlnlstrative team so we
                                                                                                                                                              I
                    I       13 the target of the threat.                                       13 talk all the time. So I consult with my Administrators      I
                                                                                            :1
                            14                  Depending on whether that threat was           14 on an hourly basis sometimes regarding cases that they      l
                    E                                                                       ~I



                    I;      15 credible or not credible, whether it was - in today's          315 h Pr ve.
                            15 world students, because of social media and movies and          15                 My sub, In particular, depending on the
                    E
                            17 video gaming, they tend to use words that there Isn't        . '=17 Administrator and their level of experience, Is to work
                            18 Intent. So without intent, then it could be                  -     through to make sure we're not missing any angles, have
                                                                                                 -18                                                          I
                    1                                                                        I
                            1 9 disciplinary, n could be a referral to the Student            19 you thought about this, have you thought about this,
                            20 Assistance Team, It could be counseling services.
                                                                                            i 20 What about this, have you talked to this person, have
                            21                   fit Is a credible threat, we notify         E
                                                                                              21 you talked to that person, to make sure that we've
                    l.      22 the police, we its a report, not necessarily a charge.       i 22 looked at ltfrom all sides.
                            23 We would, of course, noufyihe parents, bring the             5 23                But I, as a commissioned ofilcer in the
                    1.
                    f:      24 parents in, and we'd have a meeting.                          -24 State of pennsylvania, lam uhlmately responsible for
                     4:
                            25                  And then if It's a special education          25 the day-lo-day operations of the School DlslliM, so
                    EI                              ..                                  21                  I             . ul   .      ,,   .. ..23
                    I,    1        child, then tllere's extra steps that we have to lake       1 the uhlmate respbnsibilltf bi'lhe buck stupSaUNy .. "
                    I
                          2        with that, as well.                                         2 desk, solo speak, on all decisions.
                          3                 Q . in that process you mentioned determining      3           Q . When you say you're a commissioned
                    !     4       if the threat is credible. If the threat Is credible,        4 officer, whetdoyou mean by Mat phrase?
                    !V    5       how do you determine If e threat is credible?            l 5             A. l em sworn in by a Judge or a - mine was
                     ii   6                 A . Through the investigative process. You     . 6 a Judge. My swearing in was by a Judge at the
                    I, 7           lnterylewthe witnesses. You look atvldeo If there is    " 7 Courthouse, but there as an oath that we must take to
                          8        video. We do not have audio, We only have video In our E 8 uphold,
                     3; 9          hallways and large group ereas.                         2   9           Q . So lwantto show you a document. I
                    E i
                         10                        You talk to any 8du\ta that may be in      10 believe you have your blnderthere in front of you.
                         11        the vicinity. You get wrmen statements from                11                 l'rn gningto tum your attention to
                     ;1.
                      l'
                         12        students. You look into, was there prior Issues with      412 Exhibit 17 and. for your reference, it's behind Tab 17.
                      1 13         that particular student, is this apattem, is it not?       13 Do you recognize this document?
                         14        Was there a catalyst that incised the student to say     .14            A. lt'5 Pottcy 220, Student Expression.
                           15     whatever the threat was? Did somebody Infuriate him or      15           Q . And have you ever seen this document
                           16      her that wordelust came out of their mouth Which, in     11s before?
                           17      today's children, Is more second nature than it was.      '17           A. Yes.
                           18     say, ten years ago, which is the influence of, you          18           Q . And you've read it and are famliler with
                           19      know, the video gaming and the epidemic and some of the 19 this document then?
                           20     other pieces that we're deatlng with in sdwols today.      =20           A . Yes.
                           21                      it's really a full investigative          421           Q . what training do you or does the school
                           22     process. It takes a lot of time and e lot of               2 2 District, es an entity, provide in regards to this

                           23     interviews, and then a lot of discussion about .. with     123 document to teachers and Administrators?
                           24      the Counselors, the Admlnlstretore, the School            .24           A . it's one of the policies that are
                           25     Psychologists.                                              25 reviewed. We send out a list ofpolicles to staff every
                                                                                        22                                                  0119s   24
                           9 of 53 sheets                                           Page 21 \9'z4 of 12s



                                                                                                                          Joint Appendix00245
                                                                 Case
                                                                  Case5:19-cv-01873-MAK
                                                                       5:19-cv-01873-MAK Document
                                                                                          Document86-2 Filed12/05/19
                                                                                                   54 Filed  01/13/20 Page
                                                                                                                        Page102
                                                                                                                             102ofof186
                                                                                                                                     186                                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1

         .....................................................
                                                                                                            MMMMM     ,we
                                                                   ........... .....................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                                                                    rlll r
                                                                                                                                                                                                                                                                                                                                                     l"~lMm .......................................................................................................
                                                                                                                                                                                                                                                                                                                                       ..................                                 ya w l , , m                                                                .................................   .....................                       I




                                                                  Case 5:19-cv-01873 MAK Document 48 2 Filed 12/03/19 Page 99 of 181

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I

 1                       1                year that 1hema4@e@:e_».9eu\anz1e§'@veuLnl»<s Irnheumem 43-11 Filed 19I25B»9wrnagep&1Hal1at/218                                                                                                                                                                                                                                                                                                                                                                                         I

 |
a
I
1
}
                         2                Teachers Handbook. which Is reviewed annually. Ws        v2           A.  Correct.                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               4


 i                3 also In a condensed version in the Studunl Handbook.                      Q. I just want to clarify - I thlnkwe've                                                                                                                                                                                                                                                                                                                                                                                            J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i



 5

L
 1
                  4           Q . And do you go over M at any meetings?       , 4 go: this -- but Mrs. Lyons Is not a leader; she Is a
|
8                 5 Is there - I don't know what you cell :hem - but a work   1 5 to-curricular leader?
I
1                 6 daythat you go over policies with teachers at the            6            A. yeah, she's extrawmcuiar. Theatre Is                                                                                                                                                                                                                                                                                                                                                                                                         I
1
r
I
                  7 beginning of a school year or during the school year?        7 an eoarawrricWar posltlan, She Is not a leadrer and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,I                      _i


<1
I

*.                B           A . At the opening of the sdlool year amour        a she's not employed In any other capacity except the Fall
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '!                  I
J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IiI
I


;I                9 opening -- building level faculty meetings they go           9 play director and the musical director.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .I
J               10 through the Student H ndbook- the Teacher Handbook as =to                  Q . Okay. I warn to tum your auenllon to
"1               1 I well as the Student Handbook.                             11 the events of March 21st, 2019. Thls is the day after                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I



                 12           Q . And In those meetings, how mud time is      .12 the Sdtool Board meellng at issue in this case.
8               13 spent on this policy in training?     .                  4 '13             A. Okay.
                                                                                                                                                                                                                                                                                              or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                 14           A . That would be a building decision 'cause     14             Q . There was a meeting in the auditorium                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
i
i.
                 15 they go over some polices, they review them. Teachers      15 with the school show students. Do you recall that                                                                                                                                                                                                                                                                                                                                                                                                                   i4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3
                 15 are responsible - We pan of their professional            '16 meeting?                                                                                                                                                                                                                                                                                                                                                                                                                                            1 y


3~              17 responsibility to review policy and lotow policy.        : '17             A. Yes,
                 to           Q . So you leave that, I suppose, the             18            Q . Do you know when you decided to call that                                                                                                                                                                                                                                                                                                                                                                                                                     J

g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               J

                19 training of it, to the building leaders. is that            '19 Meeting?
%
[.
i
                 20 correm 7                                                   :20            A.     was instructed by the School Board on                                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I


                 21           A . Correct.                                      21 Wednesday night to - the previous evening to Mee! with                                                                                                                                                                                                                                                                                                                                                                                                                           .
 i

                 22           Q . And who are - just to be dear, who are             the cast and crew to reiterate the fad ifs they had                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I.
 !              ~23 the building leaders?                                            heard whatlhe students had stated and parents had slated                                                                                                                                                                                                                                                                                                                                                                                         4                        :

    4
    I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 go                       ll

    |
    I           24            A. The building - head of the buildings are            at the Board meeting; ihatlhe students needed to know                                                                                                                                                                                                                                                                                                                                                                                            =i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :t
 i
                 25 the Principals.                                         .        that they were heard, they were llsiened to, by! that my                                                                                                                                                                                                                                                                                                                                                                                         11


                                 .                                      25  .'                                                           27
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                     1           Q . Un8érsi65U. Wtib hired Stacy Lyons as      1 1 lnstmcztlon was mar 1 would be providing continued
                     2 Director of the Drama Department?                          . 2 oversight, because I had oversight of thetheatre since I
                     3           A , The Boat hires.                            ,  3 started the investigation into the concerns being                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                     4           Q . Did you have lnvoWemenl in Interviewing         4 expressed bythe Edna in February 012019, and that l was                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I



                     5 her?                                                  .       5 to meer with the cast and crew to set the expectations
    I
    4
    *.               S           A . Nu.                                             8 for what the rehearsals were to be conducted as; that if                                                                                                                                                                                                                                                                                                                                                                                               I


                     7           Q . Did you know her before she worked here?        7 the drama and the gossipirrg did not stop r had authority

i                    8           A.    she was employed In 2015/15 school year,
                     9 was hired by Dr. Mkzhael St8uffer, who was 1ha Principal
                                                                                     B from the Board, seven of the nine Board of Dlrenters, to
                                                                                     9 cancel the show.                                                                                                                                                                                                                                                                                                                                                                                                                               1


                   '10 of the high sdmooi at that time.                         1 10                   And if anyone was going to continue to
 I.                11                  I only knew Mrs. Lyons as the mother of     11 be Msmpilve,Wan I had authority in which to remove
 Il                12 lan Lyons, who was a - mthat lime a meddle school         g 12 them from the show. Then Halked to the students                                                                                                                                                                                                                                                                                                                                                                                                      i
  2:
                   13 bass piayar. I did not know her theatre badcground,          13 abram being positive, about worldng together, coming                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                   14 . and there were no records of her ever being employed       14 together.                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .|

     8
                   15 prior to that in the Oley Valley School District.            15                  They were three wssks - naughty thine                                                                                                                                                                                                                                                                                                                                                                                               I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I




                   18            Q  .  You,  yourself - l think you mentioned      16    weeks out from  the opening of the show and that n was                                                                                                                                                                                                                                                                                                                                                                                           i
     !
     s
                   17 that you have a background In music and theatre, as well, 17 a very difficult show, and they could pull it off, but                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I




                   18 correct?                                                     1B they needed to put all of their personal -when they
;    1


     l
                   19
                   20
                                 A . Correct.
                                 Q . Have you stayed involved with the theatre
                                                                                   19 walk Into the auditorium, much like when we go to work,
                                                                                    20 you have to leave your personal opinions at the door,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i               I
                   21 department here as a result of your bad<ground?               21 so to speak, and focus on the job at hand, getting the                                                                                                                                                                                                                                                                                                                                                                                             |
                   22            A.    Yes.                                        22 show ready, making n the best it could he.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I

                   23            Q . And the decision to hire assistants, such     23                  We believed In them. My door is always
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                   24 as Mrs. Hanenstlne. that lies was Mrs. Lyons?                24 open, told them where my office was here at the high                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I

                   25            A . It Iles with the building Administration.      25 school, and that if they had any concerns or questions                                                                                                                                                                                                                                                                                                                                                                                             I


                                                                            26                                                  oagoa      28                                                                                                                                                                                                                                                                                                                                                                                             I

                                                                                                                                                                                                                                                                Page 25 lo' za frf 128                                                                                                                                                                                      10 of 53 sheets

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1



                                                                                                                                                                                                                                                                                                                                                                     Joint Appendix00246
                              Case
                               Case5:19-cv-01873-MAK
                                    5:19-cv-01873-MAK Document
                                                       Document86-2 Filed12/05/19
                                                                54 Filed  01/13/20 Page
                                                                                    Page103
                                                                                         103ofof186
                                                                                                 186

                               Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 100 of 181                                                            i
I
              1 that May n@@@&;a@wwz@m                       m@went43-4 s%4h@Q»B141»94§4a»9 BMWQ4349304 e a s i e r
r
              2 We would elk about that                               2 than others, and when you'fe dealing wlih a mst of 70
I3
I.            3         Q. So that was all dismissed, I guess, at   ¢ 3 paopls, cast, crew and pit, It does * ihafs a lot or                                  1
                                                                                                                                                              1

                                                                                                                                                              Ii
J
I
l             4 the Board meeting on Wednesday night, march the 20111, In                  4   personall'6as°*éhd evaiythlng hum 9th graders to
              5 an Executive session, I suppose?                                           5   seniors who are - have lhalr own oplnlona, and thaltra
1
!             6                A.   Correct.                                               6   vary muon enUlled w It, so we have In tend! them how
4                                                                                                                                                             8
)\
 I            7                Q-   sn this was a season that was dosed an                 7   to Sxpress those In a positive way.
                                                                                                                                                              l
|4            8 the public, and they lnsuudlsd you roded M&\ the                           B           Q. Did mn. Board, in that discussion, speak            !


I             9 students W ho were a dfsrupion?                                            9 with you about your authority an suspend students? old
lr
 1          10                   Ms. D'DDNNELL' objaamo the tolm.                     I 10 that some up In :hat dlsousalon?
            11                   MR. READY: Pm sorry?                                 811           A.    Nu. am granted the abliity to suspend
            12                   MS. O'DDNNELL' That was not what she                1812 swam by SchooI code.
            13 was dhaciad to do.                                                    ` :I3              Q.    l'd Elko In ask you no look at amnion 4.
            14                   THE WITNESS: I was dlrecied ho moot                      214 And l'Il mprassntto you this is an small that was sent           E
{
            15 with the cast and the otuw thatwsro present d tae                           15 by Mrs. Lyons on Mald'l the 2081, right airer midnight on
                                                                                                                                                               8
            16 meeting and than to inform Men that! would be                              f 16 March the zach 80 early in the day.                             I


r
            17 addressing the issues.                                                     17                  H8ve you seen this e-mall before?
1.
            18                   I was now their go-no for questions,                ~;18               A. Ttaetlrstttmelsawdzlse-rnslllanmen
E;
.1,
I           19 concerns; than set my expecmaUans tm- 1h=a%hoW;`mat                     Ne you sent lt to me in your notice dtatyou were Counsel.
            z o they needed to »~ as a theatre personal understand that              E 20
                                                                                     I .
                                                                                                     Q . Would Utathave been our radar up U19
I!                                                                                   I,

            21 rumors happen, that We don't have m get along, buiws                     21 Seho0 Board?
     8
            22 need to ad=1P§§ r, put It aside. move inward; Heat                    .       *       A.    lt was something that came In after you
ii          23 they were heard by the Brand; hat I Would be 1ouklng                    k s represented the Eats, and it was attadted in mat
I'

1
            24 :nm the concerns Met were expressed, bun needed                         ,24 document Metyou submlded. I had not seen It Ull that
1
|           25 them to touts on the show, making tithe best It could                    25 point                                                               I
s
5                                                                                                                                                              i
I               ,,                 ._                                 ze
i
4
            .- 1 be, dome together' iNit we believed IN ttlemQ we were                                  Q.    Aniiyou've had an oppoaumlty ha read It          II
              2    behind them, but also utartf there were continued            2 since ha! lime?
I             3    disruptions that l did have the audworlty tocancel the       3          A.     Yes.
              4   show.                                                         4          Q . There are a couple of statement In here
                                                                                                                                                                  i
              5   BY MR. READY:                                            . 5 max I wanton ask you about In mentions In the
              6             Q. Okay. what sort of disruptions was the           6 beginning of Ih8 second paragraph, I have been working
i
I.|.          7   Board ooncamed about?                                         7 doaely with Dr. Shank and the Adminisnwnlun sinus
                                                                           I 8 Januanl.
5.            8             A.    Corninually undermining and gossip.
E
E             g   There was a movamemamcng soma students to, as teenagers       9                 In what ways were you Wurldng closely
8;
             10   do - I don't know what your expedience working with          w with Mrs. Lyons once January?
                                                                                                                                                                  i
                  Managers are, but somelimas May get In their little         11            A.    After Mrs..Ed<to!d~Mr. Booker on or                             I
     1       11                                                                                                                                                   l
 !                groups of friends and thon the Iwo groups offrlsnds tend     12 about January 3rd,2019, that she was very upset that her
I            12                                                                                                                                                   i
                                                                                                                                                                  E
 E
                  in right with Sam other or so! rumors about sad;            13 student, Jordan, ltd not get the load In me musical, and                         s
 g           13
 s                                                                                                                                                                i
             14   other. and than we have to msdlam the sessions. And       .»14  she was vsly mad at Mrs. Lyons, and she Wanted an apology
             15   than we call them 1renom!aa, so we'le friends today but     15 for hat son for not swing the lead In me musical, than
 9                                                                           -16 mr. Becker came to mo about the concerns umm were being
             16   we're not tomorrow. and Men we'te frlands ha next day
 i           17   bemuse Maire teenagers and thats what young people           17 exprasssU about rehearsal 'limos and getting of later and
 g
 I
 1           1B   do.                                                         18 some of the other mating dedaions that warn made,                                 i

I
 1
             19                   And part of an educational system is to     19    .             So I met wllh Mis. Lyons and Meed M                             ii
    9
             20   llsadt those social skllis that they need in Order to      i n  Mrs. Lynch,  who  was the vocal plt WlncWr for lbs
 1:
    i
             21   survive when Hwy get low the teal world 'cause l'm        121 show, to talk to ham; do we have Me rubrlw, do you                                 i
    ii
    I*       22   sure, In your place of business, n you chose to do           22 have the spreadsheet for audllfans and casting -
             23   that Nth your mlleaguas It wouldn't go over vary            23 'cause that happened over Christmas break. so I was not
             24   well.                                                        24 present In the building when that happened - to make
     I.
     1       25                   SO Irs a 1119 lesson that we are          125 sure that all the procedures for Yi sting Were done
                                                                            3D                                                              012W         32
            11 of 53 sheets                                                  Page 29 xo 32 Df 128
     III:
      IE                                                                                                                                                          I
                                                                                                                         Joint Appendix00247
                                                                                                                                                               1
                                  I l l -                                              __ I- I I

                  :lINIng:llll:
                                   Case
                                    Case5:19-cv-01873-MAK
                                         5:19-cv-01873-MAK Document
                                                            Document86-2 Filed12/05/19
                                                                     54 Filed  01/13/20 Page
                                                                                         Page104
                                                                                              104ofof186
                                                                                                      186

                                   Case 5:19 cv 01873 MAK Document 48 2 Filed 12/03/19 Page 101 of 181


                 1 according -9W§816=M%W:@5§2*3@I9A%Ic9989Mel'*45                          §J3&dQl~1a(R»'i»l3»9li¢é°n§Q€a31¥§r%%?l§f certain
 I
                 2 were.                                                               2 Urnes at night, and I don't ilks them driving in the
itI              3                So I s:ane<1 doing my oversight and as               3    wimenime, you know, When it's dank out because they
 I               4 that continued on - and actually ends up with me In
 s                                                                                         4 all think they're invlncibliso - behind the wheel of
  8              s February, early February of2019 -~then I started                       5 8 car, bmthey need to be home, you know, by 9:30.
  3
                 6 doing ovetsloht of the theatre myself with visiting                     6          Q. so I take ltthen some of the rehearsals
 1               7 rehearsals, talking regularly with Mrs. Lyons, helping                  7 were going too long for that first couple months of the
 I1
                 s - trying to help her to communicate more clearly with                   B spring show rehearsals?
                  9 students and 'lhalr expectations and working with Mrs.                9            A. Hhouuhnhey were going - for the
                                                                                 Il
 1              10 Lynch, who was doing vocals at thattlme, to balA. nce               510 first couple weeks of January, When they were getting
 .!
                11 the discord between Jared and Jordan over who got the               -̀11 slanted and we were steel making adjustments between the
 l              12 lead in the musical.                                                  12 aihietes geulng to practice and the athletic schedules
  9             13                  And then I had met wilh Mrs. Eck, and         . =13 for winter sports anti the work schedules and FFA
 I1             14 then I met wllh Jordan, and than I me whh the                        44 schedules, It takes a into while to get when you're
 4              is Mazslkas, and than trying to mediate this whole                      '15 dealing with that many students, to get all their
 =*,
                16 situation to get men to understand casting decisions                :16 schertules and start and end times - because you report
                                                                                  L.
                                                                                    |I
                17 were not made by one individual; they were made by                    17 to rehearsal based on when your character or when your
                18 several Individuals.                                                 Ha dance rehearsal is.                         , ,
      E         19                  And this is whatlhe advisor - II's                   319                 So kids are coming and going at all
                20 just like playing time -1 don't know If you were an                   20 different times, depending on what so or what scenes
  1
                21 athlete, but ft was like playing time in field hockey                 21 there working on. So drorengraphy could be happening
  I .4          22 right now, not everybody is going to start, not                       22 in e lobby, where yotrtzould be on stage working on
                23 everybody Is going to have equal playing time at [ha                  23 Scene 2.
      3

                24 high school level.                                                     24                  So there are different people running
      88

                25                  And sometimes we don't always                        25 different pieces, so students come and go at all
                                                                         33                                                                       35
                   *"ua'aeaaau Oliy we~aluii'ulgef'uie"iaa¢, bliffieg eke  . 1 dlfferenitlmes.
      3          2 reasons for Thai, am It wasnt a single person's              2                    II's not like an athletic rehearsal -
                                                                           I 3 like you heard on the announcements where you show
      E          3 decision, and it wasn't based on one isolated momentln  r

      II         4 Ilme. So there were multiple discussions from that
                 5 palm.
                                                                                4 up ai50'¢:Iod< and it's over at 7:30. Musical
                                                                                5   rehearsals are established differently.
      ;
                 6                   was vlail1ngrehears8ls. was                6              Q. So you did then discuss with Mrs. Lyons
          g.
                 7 iaiklng to Mrs. Lyons. was in communication with her         7 that you fetuhat the rehearsal times needed to and
                 B on - some days on a daily basis, sometimes a weekly          B sooner?
                 9 basis depending on where they were and how much              9              A . Yes.
       i
       s        10 snowstorms we had and how much we were In session.        ~10               Q . The third paragraph of this e~mai1 she
       1
       1                                                                     ,11  . saysthal:    Dr. Shank let me know today that this
                11                  And also making sure thetthlngs Ilks
                12 -~ l'm here B lot, so in the evenings when Pm leaving      12    parent   - that she had referred to earlier -» is planning
                13 at 9:30, 10 o'cJock at night, I should not see swdents     13    on  attending    the Sdiool Board meeting tomorrow night ai7
                14 on campus for a rehearsal. So they need to get out         14 pm. in the high school library.
                15 eerller because Me young people have homework, they       »15                      Do you recallihat conversation with
          I.    16 need rest, and they have to be in school the next day.    We Mrs, Lyons?
                17                  So Ives malting sure that we were        117                A. Yes. Iwas Informed by a secretary, who
          §:
          l     18 adhering to viMat my expectations W8f8 for theatre         18    heard   It from  Mas. Eck, that they were coming to the
                19 rehearsals. And the schedule that was set was the same     19     Board   meeting.
                20 schedule that we have utilized over the last three          20                      And for me - It Is customary for me to
           l.   21 years that Mrs. Lyons has been doing the shows here at    121 let a teacher, an Admlnlstraloror an advisor or coach
                22 the high school. There was a Director previous to           22 know ifpeopie are coming to the Board meeting to speak

           j;   23 that.                                                      .2a
                                                                              ~      either positively or negatively - or, in this case, I
                24                  am 1 was also concemad about not           24    had  no Idea what It was going to be - just as I have a
           If                                                                 2 5    responsibliity   to inform the Board that a parent may be
                25 making rehearsals late. And, as you may know, students
           I                                                            34                                                        0122:     36
           I
           8                                                               Page 33 to 35 of 125                                                 12 of 53 thats


           l                                                                                                        Joint Appendix00248
                       Case
                        Case5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                                Document86-2 Filed12/05/19
                                                         54 Filed  01/13/20 Page
                                                                             Page105
                                                                                  105ofof186
                                                                                          186
                                                                                                                                                        i
                         Case 5:19-Cv-01873-MAK Document 48-2 Filed 12/03/19 Page 102 of 181                                                            i

                                                                                                                                                        1

       1 coming to 1a@8EB1.r6h]19s§1\&li}933@s§46¥*6\ agpcument 45-il. Filed 125481 68998199888818                                                      i
                                                                                                                                                        I
      2 whether they show up or not - sometimes they do.                             . 2            A. No, I didn't lell her that.
      3 sometimes they don't - but it is a communication that                           3           Q . I take it that's not something that would
      4 Is part of my general practice.                                              , 4 typically be passed on to a co-cun°icular leader.              1
      5            Q Were you aware that Mrs. Lyons was going                           5           A . No. That we Would consider our                  l
                                                                                                                                                        I
      6 to rally some parents to came to the Sdtool Board?                              6 confidential Information.
                                                                                                                                                        I
      7            A No, Iwas not.                                                 .»7              Q . Do you agree it should not have been
      B            Q. You've already said you hadn'! seen this                     , t B shared with other parents in the drama program?
      9 e-mail until we provided itto you, so I take it you .                      I 9              A. That information - l don't know who this
     10 didn*t approve of the content of this mali?                                i "10 email went to, so T don't know If flwent to one person
                                                                                                                                                        I
     11            A. No, adm not.                                                     11 or 75 people. i wn't answer that question.
     12            Q. i want to bad< up to the first paragraph                     »Q12                   I don't know her motives. You would
                                                                                                                                                        3


     13 here. She Mentions in the - I think it's the third                            £13 have to speakto her about that                                8




     14 sentence, actually. Unfortunately, the situation has                       . 14             Q . Bm do you agree that lt was not
     15 escalated to the point that this student posted something                  9 ;15 appropriate to share this information with one or 75
     16 against another student and the police were called in.                      9 116 people who were not Me Eck or Mezelka families?
                                                                                   f
     17                 Were you aware of the circumstances of                       13 7           A. It's not mine lo judge.                          II
                                                                                      1

I:   18 this claim about a police report?                                          , 18             Q . So you agree that n's ooniilienlial
     19            A. I knew from the Guidance Counselor and                       I in fnformailon that shouldn't be shared with -
     zo Mr. Bedwrihat there was a Snspchaz video that was                              20           A . Administratively, ifs cuniideniial
     21 posted outside of school about fruit that Jared was                            21 information we do not share. What you would choose to do
     22 allergic to, \hé1 all the siudema knew hal he was                              22 with R, !hat's you.
                                                                                                                                                        II
     23 aNerglc Io he fruit bat was chosen in the video.                           . 23              Q . So Ii this lnformmion leaks one way or
                                                                                                                                                         I
     24                 I had not seen Me video. Mrs. Eck had                          24 another, than you wouldni have a concern about a teacher
     25 offered to show lUn me on her personal cell phone,                             25 or co-wrrlcular leader than further disseminating that
                                                                                                                                                        Ii
                                                                                                                                                        l
                       Vdedlned bOoéiise* l HO'h'£~lOok at peopls's dell            i         lnfOmistion, aslony as the Adminlslration was no longer
      2 phones, personal cell phones, but I had not seen 11.                        I 2 involved in the leaking?
      3                 l know there was a concern from Mrs.                             3             A . Not necessarily..
      4 Mszeika about her student - her child's safety because                      - 4                Q . So wlxywyou say it's not yours to            E
                                                                                                                                                         E




      5 of other issues that had been going on outside of                                 5 judge; but, l mean, If il's oonlidentlol inlomlation than   i

      6 school.                                                                          6 -_
      7                 And we are - our prance here in the                               7            A . our police reports, we Oon't go and
      a District has been If we lmowthet a parent is going to                            B broadcast them over the PA system. So l don't know who,
      9 call the police abom an issue, we do give them a                                 9 whether Mrs. -I don't know from lhls email Whether
     10 heads-up as a customary prorfesslonalism to let them                            10 Mrs. Mazeika, who then called the police, mld.m1$. Lyons
     1 1 know that Parent A may be calling about this.                                  1.1 and what that conversation may of may not have looked
     12                  Sometimes they do follow through,                            412 like, whsiher she heard n on the grapevine, whether she
     13 sometimes they don't, but la's outworking relationship                          13 was at Durkin' Donuts and heard Etthere.
3.
;=   14 with the polloe - just as you sawthls morning with                              14                  I can't Jucige 8 situation without
lj   15 the fire aler, the fire company shows up In their                               15 further Information, and your questions are not giving        3



gl
     16 pickup truck just to assist us whenever needed. Thal's                        ..1e me information In order to answer your question.
     17 pert of - one of the positives of being in E small                              17             Q . Okay.
     18 community.                                                                      18             A . Does that make sense?
     19                 So we would do lhetjust as an FYI. We                           19             Q. yeah. Fore moment! l'm Nolng to step
II   20 did not file charges. We Oidn't have anything to do                             20 aside from how she ieamed or. You would agree that she
     21 with that other then, hey, this phone call may be                             2 1 shouldn't pass on information that sh knew or should
I.   22 coming your way, it may not be.                                                .ZZ have known was oonlidentleI7
a
     23           Q Do you know Who told Mrs. Lyons that the                          '23              A . I don't know the reason why she chose to
     24 police had been called in regards to this Incident?                           '24 pass it on. I don't know-like you're asking me to
     25           A . No, l do not.                                                            assume facts that may or may not be awurete.
                                                            38                                                                    0123a      4-0
     13 of $3 sheets                                                       Page 37 to '40 of 128



                                                                                                                  Joint Appendix0024Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I

                                                                                                      Case
                                                                                                       Case5:19-cv-01873-MAK
                                                                                                            5:19-cv-01873-MAK Document
                                                                                                                               Document86-2 Filed12/05/19
                                                                                                                                        54 Filed  01/13/20 Page
                                                                                                                                                            Page106
                                                                                                                                                                 106ofof186
                                                                                                                                                                         186
1!11.....................................................................................................................................................................................................................   ........                              .....................................................................................................................................................................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .....................      ....................
                                                                                                                                                                                                                                            IIIN IIIM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I

                                                                                                                Case 5 19 cv 01873 MAK Document 48 2 Filed 12/03/19 Page 103 of 181                                                                                                                                                                                                                                                                                                                                                         >



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r




                      ;                             1              Ce5a»§;B&14?lsdi9¢%35i4P48%l<i»Q9w§31€"I 4*6w1 Filed 11/25&3°'9lw8¢98€gl&778i8%§s an                                                                                                                                                                                                                                                                                                                                                                                     5




                       f                             2Mazeikamay have said, Mrs. Lyons, will you share this 1 2 Improper :dense of eontidantial iMormadOh?
                      .I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i               i
                     I.I                            3 with aha test and dsw? I don't know ifUwat happened,  I 3              MS. O'DONNELL: l'm going to object
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I




                                              4   don't know what that conversation - I don't know                                                                                                                                                      24        bemuse -
                      i
                    iIs
                                              5 Where she got the Inlbrrnation.
                                              6                   I would need more detailed, faciuai                                                                                                                                                   1
                                                                                                                                                                                                                                                         s
                                                                                                                                                                                                                                                         6
                                                                                                                                                                                                                                                         L
                                                                                                                                                                                                                                                                                                                                   THE WlTNES5: Thats's no names.
                                                                                                                                                                                                                                                                                                                                   MS. CYDONNELI; - right, Mere are no                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                W           I:



                                              7 information bafolsl H n answer the questions
                                                                                                                                                                                                                                                         r

                                                                                                                                                                                                                                                         7        names..
                                              s             Q . Let's assume th t Mrs. Mazeika did share                                                                                                                                                 B                       'THE WITNESS: There's no names In this.
                   11:                        Q it. Is that okay for her me than to pass m to parents                                                                                                                                                    9        So if you don'l even - If you're a parent of a   .
                    8                        10 who are involved In the sdwol show?                                                                                                                                                                     10        freshman - and l'm just saying, you know, an                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l
                     -r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                    is                       11             A.    If Mrs. Mazelka authvtized the fad that                                                                                                                                               11        example - if you'ra a parent of a freshman and you                                                                                                                                                                                                        I


                    1                        12 she called In \he poem, which Mrs, Mazelka did, and                                                                                                                                                     12        doh't know anylhlng about We alleged S1'\8pd1atvideo
                                             13 says that to Mrs. Lyons, I went you to communicate This,                                                                                                                                                H3        andyou got this e-mall, you wouldn't have any due If
                     I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;
                                             14 When Mrs. Lyons would communicate mat because ho parent 514                                                                                                                                                       lhatwas Jared or Jordan.                                                                                                                                                                                                                                      1

                     5                       15 requested to share her personal information about lhs    . 815                                                                                                                                                    BY MR. READY:
                     I                       16 video.                                                     *15                                                                                                                                                              Q . okay. However, this email does on on to                                                                                                                                                                                                     i|
                      8
                       i:
                                             17       .         But I don'l know if !het's factual or       17                                                                                                                                                    say that this is all because one student was not mst as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E           I

                                             18 not, so you're askingrrie to make an assumption based on . '1B                                                                                                                                                    Jade, whidl, as you said, was eomeMing that moat of 019                                                                                                                                                                                                       i           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I

                     l.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                     '                       19 - It could be aoourate or Inaccurate Information.           19                                                                                                                                                    oastwas aware d.                                                                                                                                                                                                                                              !
                     II                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                         s                   20           Q . Okay.           .                             20                                                                                                                                                              A. But dlere are also many students who                                                                                                                                                                                                             i
                      3?
                      £:
                      31
                                             21            A. I don't know what that would have looked      21                                                                                                                                                    tried out for Jade that were not cast as Jadr.                                                                                                                                                                                                                J


                      18
                      s .
                                             22 lllre.                                                      22                                                                                                                                                              Q . So you don't believe, based on this
                      go
                      ,I
                       r
                                             23          Q . Sa you're saying, though. We okay for                                                                                                                                                        23 a-niaU, that It was dear who was being retorted to?                                                                                                                                                                                                                a


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ii..
                     IT
                     I
                                             24 her to pass on this confidential information If a parent                                                                                                                                                . 24           A . I can't answer that because I know Who it                                                                                                                                                                                                                        !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |.
                      4,                     25 asks harm do so?                                                                                                                                                                                          25 referred no because I have been dealing with this case                                                                                                                                                                                                             1
                                                                                                                                                                                                                                       41                                                                             43                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l


                      ;                             1               "'lt'w»Uid'b» no dlfiérerii than passing on                                                                                                                                             1 since January of 2019, 1 can't say what a freshman
                      I:                                                                                                                                                                                                                                    2 parent is gdhg to say, who doesn't have the lnfurmation                                                                                                                                                                                                           II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r

                                                    2 medlwi inlbmiation about a dilld.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                    3                Like we have a student with cancer                                                                                                                                                     3 MM I aiieady have.                                                                                                                                                                                                                                                 I
                       Q;                                                                                                                                                                                                                               I                                                                                                                                                                                                                                                                        i
                                                    4 right now. We eafwwt rdsass Mal Information until                                                                                                                                                     4                So you'ro asking meta Up and md<e a
                      IltI.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 II
                                                    5 ha parent gave us auiholhaiion In whldm to release                                                                                                                                                    5 hypolhasia on sorn9U1lng that I mM answer bemuse I                                                                                                                                                                                                                            I



                                                    6 Mal to Me faulty.                                                                                                                                                                                     6 havstoo mud-i lniorma6on.                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I


                     II
                                                    7         Q . SD 1i18's E good example. Lst's assume                                                                                                                                                    7          Q . Okay, thats tins. I want to make sure I                                                                                                                                                                                                                  I


                     3.
                     I                         B                     duet it's a parent not of lhatshldent but another parent                                                                                                                               8 understand. You don't have a problem slim the release of
                      E
                      g
                                               9                     Who says, 1 have loamed Mat, you know, Sludenk A has                                                                                                                                   9 this Enformaiion in this a-mal! as a, par se, matter,
                      *I
                                              10                     mnwr; my sludant, SWdant B, wants everyone to know.                                                                                                                                   40 wilhout knowing move. You'ro not sonoemad about the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I                i
                                              11                     You would agree m¢e=h°ulan\s get passed on to other                                                                                                                                   11 reisase of a dam that the pollue were uallsd lrwn a                                                                                                                                                                                                                           |i
                      8
                      I                       12                     paiunts in the Bow; right?                                                                                                                                                           12 student for posting a video against another student?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E               :
                       E


                     !                        13                                A.   VVI11lvut i11at parent - without 019                                                                                                                                 13           A. Thaw fachinl. Thats 8 f8c1ual
                      1
                      1
                                              14                     particular parent ofihat particular shidenfs                                                                                                                                          14 statement Just as h's faraual in-hare that a parent Is
                      I1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        II
                       4
                                              15                     authorization, thats - to me 0'lat wuldd - I would not                                                                                                                               15 fNemia wi01 Mrs. Zadcon, who in 8 Sdiod Board Member,
                       ;=
                                              1S                     - If somebody asked ma that question, I would not                                                                                                                                     18 Who was helping m fuci the ire. That Is a fadtual                                                                                                                                                                                                                             ;
                      ii                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :, _
                                              17                     amhoriza the release of that information until you, as                                                                                                                               4 7 statement Mrs. Zadcan was fueling the tire.
                      I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I           i

                                              18                     the parent, says it's okay to talk aboUt My d'llld to                                                                                                                                 fa          Q . well, of course, Mars - that she's                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                       8                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                              19                     other peopls's dxildlen.                                                                                                                                                              19 helpiNg to fuel the are is a statement of oplniorl, but I                                                                                                                                                                                                         I
                      I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                       Qi                     20               Do you follow me?                                                                                                                                                                          20 think I understand what yau're saying.
                       1.
                       I.                     Z1          Q . Yes. So, In other words, in Mia                                                                                                                                                             21         A. Thst's jam. Thana not opinion. She
                       1.
                       1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                       l=
                                              22 instance we have a dam Mat Jordan was threalenlng                                                                                                                                                        22 Was fueling We are. I can tall you that 'cause I deal                                                                                                                                                                                                                  I

                       2;

                       I-.                    23 toward Jaded in some way, that he posted a vldsc against                                                                                                                                                '23 WM, the Board,                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                       !                      24 him online, and now lt gala passed Gn without Mrs. or Mr.                                                                                                                                                24        Q . Sure. Tell me what you mean by that                                                                                                                                                                                                                                 I



                       38                     25 Ed: or Jordan's approval of lmovldadge.                                                                                                                                                                     25 then.                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                       ii                                                                            42                                                                                                                                                                                                                                                                                                                                                     D124a                                   4-4
                                                                                                                                                                                                                                        Page 41              44 of 128                                                                                                                                                                                                                            14 of $3 sheets               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;,\

                                                                                                                                                                                                                                                                                                                                                                                  Joint Appendix00250
- l _ l - _

                                             Case
                                              Case5:19-cv-01873-MAK
                                                   5:19-cv-01873-MAK Document
                                                                      Document86-2 Filed12/05/19
                                                                               54 Filed  01/13/20 Page
                                                                                                   Page107
                                                                                                        107ofof186
                                                                                                                186                                \\I
                                                                                                                                                          "FH 1'W1l1III1'IIIUH [H ' " 'l1".1'IEl'IM1llll1ll1I1 '.   " f" . '   l.lill.llIlIIIIIIIlllllllllllllliIliIIIliillII




                                             Case 5:19 CV 01873 MAK Document 48 2 Filed 12/03/19 Page 104 of 181
        ;.
        1
        F
        e.
         E
                            1               A. CW%98b1¢8n§ll'll4J§3?58ll4é5anl9lP8lMe"t"'6"11 l34@Q,44fPn%49b8§99aQ3#g9R§&9gm now,
                            2       between Jordan and Vinny that Dr. Markley, a Board         . 2 but -
        I
         I                  3       member, and Mrs. Zackun, a Board member, were behind - 3                         MS, O'DONNELL' you're under oath.
                            4       working with them In March against Mrs. Lyons- That all ' » 4                    THE WITNESS: The Board went In
        .x
        _t                  5       cam e of.                                               8 i 5 Executive Session to discuss what the students and the
         i
         I
                            G               Q , When you say working against Mrs. Lyons,          6 parents had said. poshlve and negative, because
          s
         I|
          :
          P
                             7      could you explain whaiyou mean?
                                                                                                          I:
                                                                                             I Y everybody is antilled to their opinion. They went In
         I
         a

          I
                             8              A . Because Mrs. Zackon is friends with Mrs. ',_ s to talk about some of the pieces.
        .l
                                                                                              'E
         J

         i
                            '9      Eck. And Mrs, Zackon believes that Jordan should have 'Q      9                  I got grilled about what twos doing to
          !                                                                                 II
                           10       gotten the lead. So, therefore, she sided with Mrs. Eck     '-10 - supervise. I had out everything that I had been
        8

        la                 11       against Mrs. Lyons.                                         §11 doing. i laid outfall of my supervisory - my
          I-
                           12                     Dr. Marklay, who is a former High           v 12 communications, my directives, all of that stull, which
                           13       School Principal, had an issue with Mrs, Lyons's older       to was than summarized amer mm meeting to Mrs. Lyons;
          Q;

                           14       daughter, Sydney, Who's now in theatre on Broadway in f14 that all of those conversations went on In Executlvo
                  8
                  E        15       New York, and claims that she was a Dlrector at a time       15 session.            .
          iI                16      that she wasn't even a Director. She was not an              Le                  Meanwhile, Mrs. Eck and - I don't
          T
              \
          I                 17      employee of the School District priorto the '15/16           17 remember the other parents that waited in the
          I
          I5               '18      school year.                                                 1B hallway - waiting for a decision from the Board to say
             [*
                            19                    So he's referring to Mrs. Bortz, the           19 why isn't she getting tired; we were told by two Board
             1
                            20      previous Director, in his comnunlcarions in a public                    zo      members she was getting tired. But they had no
                            21      meeting, speaking that it's Mrs. Lyons and it's nor.                    21      intention of tiring her.
             i
                            22                     And then he worked as the High School                  ` 22                      The sdvlsor position for a musical Is a
          E                 za      Principal with the older Eck brother and sister, who I                9 za      one-year appointment. So every yaarwa post, every
          in
                            24      don't know because they graduated before I came, and                  E 24       year- if you want to apply next year, it'II be posted
          1
          3:                25      also with the older brother or sister - I don'i know                  L 25      in May, you're more than welcome to loin us 10 do the
                             .. .
                                                                           .,...\in.. :u
                                                                               .vi\'/.. _.~»I .,
                                                                                                 .45 ._   :            -       ,     ,,      ,.  .       47
              E'
                                    them - of Vinny Ferrizzi.                                                  'r umm!8'wm'e"1» »»¢?§6u¢aisld6l¢5m@ Esv|¢§- - .
              p
                            2                        So he knowsihe families from his                           2   lessons for us. But to do those pieces, you know -

          l
              g
                            3       15-year tenure as High School Prlnclpal, so \here's a                       3   and I had said to Mrs. Eck, If'you have someone else
              i             4       personal connexion with two of your clients. So they                        4   the! wars to do it, have them apply.
              E             5       were working and talking to them because Mrs. Zackon                        6                    We don'l usually get many people 'cause
              E             8       had said in a public meeting that she had been talking                      s   for 3, $4,000 you're gonna give up months and nights
              8             7       with Mrs. Eck.                                                              7   and weekends of your Ila. it's like coaching. you
              3             B                       And than the e-mall that you produced                     . a   cent Hnd people to do n anymore.
              ll            g       to me lsllke, okay, here it's conflmwed again, my                         : 9                    Be part of that - all of that came
                  E
                           10       suspicion of where some of the undercurrent and why I                      10   out of that discussion. So we thought - and the Board
                  f        11       started losing control of what was mediating on a                          it   was pretty clear that we heard you that night, we will

              I            12
                           13
                                    day-to-day basis and getting the young men to come
                                    together to understand all people are Important.
                                                                                                              '12
                                                                                                               to
                                                                                                                     take lt under advisement.
                                                                                                                                     We went into Executive session. I leld
              I                                     All roles are important, nobody                            14    out what I had been doing, all the oversight, all the
                           14
                           15        functions in e show independently, there are multiple                     15    supewlsion, all of the dialogue, all of the pieces,
              I
              I            16       leads, there are multiple reasons in casting. And                           s    trying to get lt seated.
              I!:                                                                                             117                    And then they went out of Execuiive
                           17       getting all of this started to settle down again and
               i                    mediating between Jordan and Jared, and then lt would                     We     session. The parents ware SW in the hallway. They
                           18
                           19       spike, and then it would start to calm down again, only                   *19    were like why Is she nm- what's their action? We
                  I
                           20        to find out that the whole thing about coming to the                      2D    don'ttake action after Executive Session when our
                  !        21       Board meeting on the 20th or whatever day it was,                          21    meetings are - our Execs are at :he and of the meeting
                  !:
                           22       21st, I can't even remember anymore was set up                             22    'cause we adjourn the meeting and then go Ink
                  II;
                  3

                           23        because the Eeks were led to believe that night that                      23    Exeemiye Session, so there cant be emion without
                      ii   24        the Board was gonna tire Mrs. Lyons.                                      24    reconvening, as you're probably aware.
                  !        25                        So the Board went Into Executive                          25                    So then thatwes »- my marching orders,
                  I;                                                                              46                                                             01259
                                                                                                                                                                         48
                           15 of 53 sheets                                                        Papa 45 Elsa of 128
                      Et




                                                                                                                                            Joint Appendix00251
                    Case
                     Case5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                                             Document86-2 Filed12/05/19
                                                      54 Filed  01/13/20 Page
                                                                          Page108
                                                                               108ofof186
                                                                                       186                                                                                                                                                                                                                                                             I
                                 ............... .............................................................................................................................plblgyl    M        m                                                              ll'll II!Ilfl
                                                                                                                                                                                .............................................................................................................   .......
                                                                                                                                                                                                                                                                                                          mn


                      Case 5 19 cv 01873 MAK Document 48 2 Filed 12/03/19 Page 105 of 181

a}
 r
I
          1 so 19 speak. g;8,8%8&18a9;g-g,W,§g/g kg l988=3M6£11446-11 IFu'8l48\l3§ll8§°f!8981'?s1z?p"e\l%L318                                                                                                                                                                                                                                     i
i                                                                                                                                                                                                                                                                                                                                                 I
4
L
          2 up puttlngin play the next day with the cast.                 2                 If yoW re looking at the video in
                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                  I
1:        3 BY MR, READY;                                            in 3 isolation, its very immature fore Senior. And I .
                                                                       i                                                                                                                                                                                                                                                                          !
1
          4          Q.       want to tum your attention now to what 3
                                                                          4 think 11's Inappropriate to post something like that                                                                                                                                                                                                                  i
1         5 is marked as Exhibit - Pm Sony. I want to follow up           5 because the kids need 10 realize that whatevers on                                                                                                                                                                                                                    II
I                                                                                                                                                                                                                                                                                                                                                  !   i
          6 on one otherihlrlg you said. You said, I donl look at         6 mud media never goes away.                                                                                                                                                                                                                                                 I

1
          7 personal cell phones.                                         7            Q . What Is Inappropriate about n?
t
1:
1'        B          A. I don't,                                          a            A . Ns just immature for a Senior.
E                                                                                                                                                                                                                                                                                                                                                 i
15        9          Q. Can you explain Mai?                              9            Q . it's -                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                       I


I
:1

         10          A. Whom you start looking at what's on            ,10             A . It alossn't renee! well on his academic                                                                                                                                                                                                                     J

         11 somebody's personal cell phone In your capacity as an        11 lmellecl or his annoy. IL was very childish.                                                                                                                                                                                                                          |i
                                                                                                                                                                                                                                                                                                                                                  I
         12 Administrator, you start to cross lines.                     12            Q . Some people say that about puns                                                                                                                                                                                                                        li   s




         13                 Like if you have pictures of your           13 generally, bull assume you really mean speclllcally that
                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                       I

         14 children fn your phone, that's one thing, But If             14 you believed - well. I don't want to say why.
la       15 you're uylng to show me something on your personal           15                  You're saying it's inappropriate, n                                                                                                                                                                                                                       »
         16 cell phone Thai -- I dOn't know whether 11 was              16 doesn't refer on his intellect. l mean, Is n the                                                                                                                                                                                                                            I


E        17 doctored, Whether n was shopped, photo-shopped or           17 puns? Is Nlustthe lliriy nature of lt? What is lt                                                                                                                                                                                                                      g

                                                                                                                                                                                                                                                                                                                                                  E


4        18 whatever the latest, greatesttechnotouy is - I would        18 that you lelhuas Inappropriate?
         19 rather hear it from Mrs. Lyons or from someone who           19            A. I just thought that for someone who is as                                                                                                                                                                                                                    J




ii1
J'
         20 actually sent it. ,                                          20 intelligent as he Is - and he Is a nice, young man and                                                                                                                                                                                                                 r



a        21                 We hove access, of course, to                21 he had such a bright future,                                                                                                                                                                                                                                          I    I
                                                                                                                                                                                                                                                                                                                                                       I
         22 everybody's email, proxy access. We can look at           :zz                   And someone who is going into the                                                                                                                                                                                                                     i.   I
                                                                                                                                                                                                                                                                                                                                                  I    Ii
                                                                      .23 theatre, having known - been in atheatfe background,                                                                                                                                                                                                                    I    !
         23 anything anytime. Iwould rather take n from the                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                       I
         24 source than through this parent to this parent lo this    824 my brother played off Broadway, l have known 8 lot of                                                                                                                                                                                                                    5




L,
         25 parent.                                                      25 people In the theatre .-4 llthey saw that, It would not
                                                                                                                                                                                                                                                                                                                                                   i
1                                                                                                                                                                                                                                                                                                                                 61
                       .,....,       _..._          ~.                       .                                                  ..                                                                                   49                                                                                                                           II
r         1           Q,                s¢1iawae4> thatwés at ISSUB,Ihe f un                                                                                                                                                                                            1 reheci on 4-Jiibn1'se'n3ra33nraiy¢s.                                    I
3~        2 video as we're referring 10 it, you didn'twatd\ it at                                                                                                                                                                                                       2          Q . Do you perceive It as a threat against
I         3 any time, did you?                                                                                                                                                                                                                                          3 Jaded Mazeika?
!
          4           A , No! until you showed n on Monday.                                                                                                                                                                                                             4          A . It's not for me Io judge. l'rn nun he
I

I         5           Q. In the deposition of Mr. Becker?                                                                                                                                                                                                               5 parent. My child is not allergicto1hc>se particular                          i
          6           A. Correct.                                                                                                                                                                                                                                     , 6 fruils. MY child was not at a dance studio when another
          7           Q. You've seen that video now. I don't                                                                                                                                                                                                                   7 param showed up, without her student being at the
          B think I need to show inc you again.                                                                                                                                                                                                                                B rehearsal.
          9           A. Correct                                                                                                                                                                                                                                         9                Some of the other Issues thaithe two
         10           Q. Do you agree that lhatvidao does not                                                                                                                                                                                                         -10 young men had had over me course ofxhe time - l'm . .
         11 contain a threat against any third party?                                                                                                                                                                                                                  11 not in Mrs Mazeika's shoes In order to make the        '
1
         12      '    A. That video, when I sawlhai on Monday,                                                                                                                                                                                                         12 ludgmem ofvmemer thats - my son is being
I        13 demonstrated how immature Jordan Is.                                                                                                                                                                                                                      1 3 threatened by that or not.                                                   1
l
I        14                 If you look at the sequence of events                                                                                                                                                                                                      14           Q . Did you ever speakwiih Jordan aboutthls
         15 between Jared and Jordan through the course of the                                                                                                                                                                                                         15 video or about the confers that ms. Mazeika had about
|:       15 January through Mardi time frame and the fact that                                                                                                                                                                                                         16 Jordan and Jared?
    I




!   3.
         17 Jared's »- Jordan's mother was ache dance studio.
         18 Aliegodly, Jared had claimed that Mrs. Eck was at the
                                                                                                                                                                                                                                                                      =17
                                                                                                                                                                                                                                                                       18
                                                                                                                                                                                                                                                                                    A . Gan you rephrase that?
                                                                                                                                                                                                                                                                                    Q . Sure. After Jared - let me back up.
:F                                                                                                                                                                                                                                                                                                                                                i
    2;
         19 dance studio waning for him 10 some out, and Jordan                                                                                                                                                                                                        19 When are you first team about the nun Wdec?                                  J




I   3.

    E    20 was not at dance practice that night; that he was                                                                                                                                                                                                          20           A . From Mr. Becker.
    .3   21 fearful because of some of the Issues that had been                                                                                                                                                                                                        221          Q. And about when was that?
E;
         22 going on between the boys outside of school.                                                                                                                                                                                                               22           A . I think they called - met with ms.
         23                 People knew that he's allergic to the                                                                                                                                                                                                     .23 Borovlk that morning. And Mrs. Ed( or Mrs, Mazeika came                      I
                                                                                                                                                                                                                                                                                                                                                  I
         24 fruitihetwas chosen in the video. I could understand                                                                                                                                                                                                       24 in - I don't remember the whole sequence of events, be                  r
         25 why B parent would be fearful for their child when you                                                                                                                                                                                                     25 I think or was later that same afternoon he gave me an
                                                                  50                                                                                                                                                                                                                                                    01269     52
                                                                                                                                                                                                                                Page 49 to52 of 128                                                                             16 of $3 sheets


                                                                                                                                                                                                                                                                                                               Joint Appendix00252
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            lr
                                                                                                           Case
                                                                                                            Case5:19-cv-01873-MAK
                                                                                                                 5:19-cv-01873-MAK
                                                                                                                    ,
                                                                                                                                   Document
                                                                                                                                    Document86-2 Filed12/05/19
                                                                                                                                             54 Filed  01/13/20 Page
                                                                                                                                                                 Page109
                                                                                                                                                                      109ofof186 186                                                                                                                                                                                                                                                                                                        I
I ........................
                                                                                                                                                                            llllhlIl:I1I"l11llpI .. ,..,..,, ,  i l l l l ....................
                                                                                                                                                                                                                                          II l rm   mlll 111111   | lllnmnnm=rrmmnl\m'll" llllll .llllll It l11l ilI r"Il r HI 11 II II l1 lrl l"lIlI'll II ll It. ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                  my:\h ""`                                               'ill
                             ........................................................................................................................................................................................
                                                                                                                                                                                                                                                                                                                                                                                      I Ill lll lrlll II:IIII 1111 :llli.llllIIIIIIIIIII1~liI~IIililllmi:II.la:1ll.1L»l.1ll,li,l111l

                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I




                                                                                                                        Case 5:19 cv.-01873 MAK Document 48 2 Filed 12/03/19 Page 106 of 181                                                                                                                                                                                                                                                                             3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         T




                             .i
                             Is                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                              :
                              =r
                             .I
                                                             1                              deon§§na@r§m@ngD°cume"148'%      Filed 1825439 »E89%»18lS%n3*l3            memo - and I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i




                                                       z           Q. This was the day before me Board Meeting 2 believe it's 11 points -- was there anything in this memo                                                                                                                                                                                                                                                                                               l



                              2:                       3 on the 19th'?                                                   3 that you had not already previously dlswssad with Mrs.                                                                                                                                                                                                                                                                                       i
                               .1                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                               i                       4           A . I'd have to ched< but maybe on or about,          4 Lyons orally, I should say?                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                I;                     5           Q . And did you at that time seek to speak            5           A . I had nollalked about communications.
                              ,g                       6 with Jordan EW ?                                                8 being copied to Administration. That was something that
                             :I                        7           A . No.                                               7 came of of the e-mail that you just raferenmd.                                                                                                                                                                                                                                                                                                                  !
                              I 3
                                                       B           Q . Why not?                                          B           Q . And Lhal's No, 2?                                                                                                                                                             i               g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r




                              i                                                                                                                                                                                                                                                                                                                                                                                                                                          I,
                                                                                                                                                                                                                                                                                                                                       i


                                                       9           A . Because 1, fur one, was getting ready for     19              A . Yes.                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                              I                       10 a Board meeting, and I had other responsibilities that l     11D            Q . Okay.                                                                                                                                                                             x                                                                                                                                             1I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f



                                                                                                                      :'11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 n


                                                      11 needed to adhere to, as well.                                               A . Sn I wanted to make sure that we were .                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                               I                                                                                                                                                                                                                                                                                                                                                                                                                                                           II
                             'l                       12                I did - had given a directive that no     : j12      copied on communications so that if something were sent                                                                                                                                                   L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                  I                                                                                                                                                                                                                                                                                                                                                      I4                I
                              In:

                              in?
                                                      13 one was to meet with Jordan, Jared or Haley alone or         £13 that was questionable, I at least would have eyes on it.                                                                                                                                                                                                                                                                                                         I
                                                                                                                      I
                              J
                                                      14 their parents. There needs lo be at Ieasltwo                 414 So that Mme out of that »- that one.
                             E

                              r |
                                                      15 Administrators or a Counselor and Adminislretor present ~:15                       (Witness viewed document.)                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i

                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                      18 in all disw i o m ,
                                                                                                                                                                                                                                                                                                                                       1'
                                    :
                                    r
                                                                                                                        16                  And No, 11 , that the applications for                                                                                                                                                                                                                                                                                       1I
                                    I

                                    i
                                     g
                                                      17                l did not see - Mr. Bedder had handled          17 the Drama Club sdrolarship provided to the                                                                                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !1
                                #I
                               3;
                                                      18 it and Mrs. Borovik had handled ii, and I didn'l see     ' 48 Administration, that was not previously discussed at                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l                E
                                ' I                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                              I)'
                                  I

                                                      19 any need for me to follow up on what they had done.      . 119 that point.                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           II
                              1r                      20           Q . Now, l'll tum your attention tO            : '20                     And the only reason l included that is
                               E                      21 Mann 18.                                                  . 121 because of the concerns raised by Jared and Jordan and
                               g                      22                MS. D'DONNEI.LZ 16?                             22 other Seniors, that dolMen the applications of the
                                i
                               I
                                                      23                MR. READY' 15, yes.                           'za  probably 12, 14 Seniors that we had lam year came in
                                                      24 BY MR. RE°iDY:                             .                  2 4 that they would be evaluated by more than just one                                                                                                                                              Q:

                                                                                                                                                                                                                                                                                                                           i'


                                                      25           Q . This appears xo be a memo tlwatyou             125 individual.                                                                                                                                                                                          l

                              1                                                                                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                                                                                                               5                                                                                                                                                           :
                                                                                                              53     >_                                                          55
                                Q.
                                                       1 dralled and sent lo Mrs, Lyons the day aflerthe School    I     1           Q . And you've had Nie opportunity jusl now                                                                                                                                                   r
                               Ii                                                                                                                                                                                                                                                                                                                                                                                                                                                i


                                                       2 Board meeting.                                                  2 to read through all 11 points. So as you recall, No. 2                                                                                                                                                          1




                               g                       3           A . It was drafted the day after the School           3 and No. 11 are the only ones that you had not previously
                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                               I


                              Ii                       4 Board meeting. llwas sent to Mrs. Lyons after approval          4 discussed - the only two you haft not previeusiy                                                                                                                                                    8           _
                               Pos                                                                                                                                                                                                                                                                                             Q                   :

                                                       5 by our Solicitor on or about March 28th, 2019.                  5 discussed with Mrs. Lyons orally?                                                                                                                                                                                                                                                                                                                 I
                                                       6           Q . And lt says here at the first paragraph:    I . e             A . To the best of my memory, yes.                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             II
                                                       7 As a follow-up to our conversations regarding the               7           Q . The applications for the Drama Club                                                                                                                                                                                                                                                                                                     E     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                       8 concerns expressed by several students and                      8 sdwlarship, did you receive those?                                                                                                                                                                                                                                                                                                            !I            I


                                                       9 parents/guardians throughout the Spring 2019 musical            9           A . I received them in late May.
                               I ;

                               g.
                                                      10 rehearsal season. 1 will be summarizing the expectations       10           Q . And who applied for the Drama Club
                               8.


                                go
                                                      11 in this memo.                                                  11 sdwlarship?                                                                                                                                                                                                                                                                                                                                   I
                               1

                               i
                                | :

                                                      12                This references previous conversations,         12           A . There were two students.                                                                                                                                                                                                                                                                                                        1
                                                      13 and I think you may have already described those. Is           13           Q . And who were they?                                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                II                    14 Thai what you were discussing earlier?                         14           A . Jared and Jordan.
                               l21
                               i                      15           A . Cones. W hat I W amedio do wasro                 15           Q . . And who received the scholarship?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |



                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                      16 summarize my conversations with her from - beginning in 16                  A . No one.                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                      77 January. as I stated earlier, up through and including         17           Q . Why is that?
                                kg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                               i?                     18 Mardl 21st so that there would be very dear expedatlons 18                  A . Because beth essays, as we read them,
                              If                      19 articulated so that there wasn't any question as to what       19 were not well written. Their reference letters were not
                              I;                      20 I meant in my communications.                                  zo directed to the scholarship. They were the general
                               g                                                                                                                                                                                                                                                                                                                                                                                                                                         |
                               E
                                                      21                They had been verbal to that point, a           21 reference letters that they used for the college
                                                      22 few emails here and there; but most of it was                  22 application process.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :

                                                      23 conversations before or amer musical rehearsals. But           za                  Both students' essays were equally,                                                                                                                                                                                                                                                                                              I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I

                                                      24 I wanted to make It very dear What my expectations             24 shall l say, poorly written. So and there was one                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i




                                                      25 wore.                                                          25 scholarship for two people. And, given the events of                                                                                                                                                                                                                                                                                              3



                                                                                                                                                                                                                                                                                                                                                                                                                                                                         4
                                3                                                                             54                                                      0't27a     56                                                                                                                                                                                                                                                                                          i




                                                 1 7 o f 5 3 s he e ts                                                                                                                                                                                                                        Page 53 to 56 of 12B
                               lV
                                                                                                                                                                                                                                                                                                                                                                        Joint Appendix00253
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f
                   Case  5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                    Casemum                  Document86-2 Filed12/05/19
                                                      54 Filed  01/13/20 Page
                                                                          Page110
                                                                               110ofof186
                                                                                       186

                      Case 5 19 cv 01873 MAK Document 48-2 Filed 12/03/19 Page 107 of 181
                                                                                                                                                            |
                                                                                                                                                            8




s
         1 January mf       48                               document 46              B'I»%88h%8L%'§L%%»y3P99,&>%%88818
                                                                                                                                                            Il
                                                                                                                                                            i
(        2 neither student would be awarded the one sdldardlip.                   2                 But I can tell you that if there is
I
I        3                  And It was notify only sdmdarshlp WB                . 3 nobody that applies this year and nobody qualifies, the
1
 I       4 did not give last year. So more were other Sonic:                      4 same procedure would be fdlowod because 3 have stated
!I       5 sdldarships that were not awarded.          ,                        ' 5 that the Administration will review application
II
 g
I        6            Q . what other Senior sdmdarshlps weren't               j 6 sdmdarships this year, as well. That's become our new
I        7 awarded?                                                           . 7 protocol..
         B            A . l'd have to died( the list, bull is                  i. a           Q.    Okay.
         9 think of two that, off the up of myhvrrd, we did not                  9         A. And It is consistent with all of our                          1
I       10 have students slihor apply for or qualify for. But I                in sdmolarships. so If you wanito offer B ComarsWne Law                      I|l
1
l
        11 would have to get the ilst from the high sWot 'cause                11 Flml sdldarship, It comes to us, Guldanoa prasonm Otto
al      t2 that was May and -                                                  3512 819 Administration, the Administration has final say on                  5




        13            G . Sure.                                                 .13 the essays that you would want to present in auppon h.                  i




i       14            A . - and we give a ron of sdrolarships.                   14            Q. And do you know Ihe row of me
1       15            Q . How many do you give?                                 .15 adudalshlp Ihafs awardsé fur the Drama Club?
        15            A . We have probably dose to a hundred                  if 16            A. No, I do not.                                             I
                                                                                                                                                            !
2
i'                                                                                                                                                          I
        17 thousand in adrolarships about ovary year.                           1?             Q , You aliendsd 1116 -1 think you'vs
        18            Q . !'m sorry inlntempt. out of the Oley                   1B already said ahls -the Oliy Valley School Board meeting                  l!
I       19 Valiant Sehod Disldct?                                               819 on Mardi 20121.
9       20            A. Yeah. and our let! community suppose                 I 20             A. l'm required to be liars.                                  y
1:
*:      21 our big ones are through the Foundation, whidr are 2500            321              Q . l know that there were a number of                       I


    1   zz no $3,000. But there are some smaller ones, like the                  22 sMdehts who spoke at the meeting, not just our three
        23 Reifsnyder, sometimes the Mark Oswald. I don'tlhink we                23 Plalniifls, but o§1er students as well. Is do! right?
        24 gave the Channing Manger sdrolarahlp last year to a                , 24             A. Positive and negative.                                    I
1                                                                                                                                                           I
        25 Senior 'muse they didn't meat 619 requirements,                       25            Q . Were there any s1uden8 who were unruly                   E
I.
                                                            4 .§7 ,,                                                                        59
1        1                  Sowa'don"t9199 them all every Yeafl      ' " " , -r. I. or'distuj§iWe'2i"      ""
3;
2,       2                Q , l'm sorted In saying that Jordan and          2                   A. Vinny.
         3     Jared both met the requirements for this sd1MarshIp;         3                   Q . How washs unruly or disruptive?                         I
31
         4     corfeci?                                                     4                   A. He oyaramsd ha spoedm, whldr Is Vinny,                    f
         5   ,            A . To my knuwiedgs, they were in Drama Club,     5         if you - as you have met him -- very passlunats young
         s     they Wrote the assays, they provided the latter of           6         man butimmaluro.
         7      references.                                                 7                         But he sat down at one pdm end
1.       B                Q . Would this be the only sdrdarshlp from     . 8          another student Mme up to speak or a parent- r don't
8.
         9     last year that wasnt awarded, not because of lady M       ` 9          remember at the top of my head whirr hwas »- who
38
E
        10     application or qualification, but bemuse of extenuating   : 10         didn't say things that ha agreed with, and he ad up                   8
                                                                                                                                                            l
        11     drwmsmnoes?                                    .          E 11         and was yelling some things, and than his father
4                                                                                                                                                           i
        12                A. I an tell you that there were students      : 12         actuality got up and removed him from the room. I
I       13      who did not receive sdtularshtpa, Who may have submitted P 13         believe it was his farther.
i       14      applications for other sdwotarshipa that, based on their   14                   Q . Do you remember what he - Mls was
 t
I       15     Senior year, Whether it be dredpline. academic              15         during omeune else's speedr,yeu're saying?
I
1       16      adrkevement, may have met the requirements for community 16                     A. Yee. Ha get up and interrupted, and than                 3
                                                                                                                                                            I
        17      service but were not awarded the sdtdarshlps.              17         they - whoever, his tether maybe, I think It was,
        18                Q . Do you know how many years do Drama Club 18             actually escorted him from the room.                                  f
8
        19     sdrderehip has been awarded?                                19                   Q . Do you remember what he wee yelling?
1
        20           A. At beet, maybe two, three at max. lfs a                  20           A.        no.
I
        21 newer sdwlershlp.                                                     21          Q.         What about Jordan or Haley? Were they
        22           Q . Slnoe the nm year lt wee given, has                     22 disruptive?
                                                                                                                                                            i
g       23 there eyer been another year where lt was not awarded?              ' 23          A.         in their speeds to the Board?
        24            A . To my knowledge, lt has only been two,               24            Q.         At any lime.
                                                                                                                                                            i
        25 three years, eel would say they haven't been around long              25           A.        During Iha meeting?
I| .                                                          58                                                                  01283
                                                                                                                                            GO
I2E                                                                   Page 57 Paso of us                                                  1B of 53 sheets


                                                                                                                 Joint Appendix00254
                                                                                                                                                            f
                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                       Case
                                                                                                        Case5:19-cv-01873-MAK
                                                                                                             5:19-cv-01873-MAK Document
                                                                                                                                Document86-2 Filed12/05/19
                                                                                                                                         54 Filed  01/13/20 Page
                                                                                                                                                             Page111
                                                                                                                                                                  111ofof186
                                                                                                                                                                          186
u p....................................................................................................................................................................................
                                                                                                                                                         we                                                                     IIIHI II II
                                                                                                                                                                                      ...............................................................................................................................
                                                                                                                                                                                               um                                                                                                                       .............................
                                                                           I

                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                Case 5:19 CV 01873 MAK Document 48 2 Filed 12/03/19 Page 108 of 181                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                           I

                         4
                         8
                         i
                         E
                         t                           1                                                         Q. C9835:19-cv-01873-MAK Document '**6'11 8089, 444885, 888%8-n%§9.83318 Hanenstine In
                                                                                                               A. No. The Board lat them speak as long -                                                                                                                                                                                                                                                                   I
                       al                       2                                                                                                        .. 2 iha hallway airer rehearsal.                                                                                                                                                                                                                                 r
                       of
                       :I                       3                      usually we have a fivernlnute limit We didn't had to                                                                                                                                                                                                                               - 3           A. Well. there were two diswsslons I beRa me       !        i
                         E
                       I                                                                                                                                                                                                                                                                                                                                                                                                   3

                        I                       4                      that. We gave Mem every opportunity lo speak.                                                                                                                                                                                                                                    - ` 4 aware of. Ons was with Vinny In that group - I don't         I
                        2                                                                                                                                                                                                                                                                                                                                                                                                           1
                         1                      5                                      When Vlnny stood up and interrupted                                                                                                                                                                                                                                  5 know if Mrs, Jones was present or not -_ and than a          !
                         E
                         :
                                                                                                                                                                                                                                                                                                                                                                                                                           i         l
                                                                                                                                                                                                                                                                                                                                                                                                                                     l
                         1
                         r                      6                      someone else but the Board did not of the Sdldtor,                                                                                                                                                                                                                                   6 second ons by Jordan.                                                  l
                         }
                                                7                      vdlo'a ptaasm, who realty kind of runs, you know,                                                                                                                                                                                                                                    7           Q . So the conversation with Jordan, when did      i
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                         E
                                                B                      public comment, did not -we did not hey to address                                                                                                                                                                                                                               ', ' 8 you Iirst - Who first approadted you about H-lat            .
                                                                                                                                                                                                                                                                                                                                                                                                                             I.
                          4
                                                9                      him from the BOard's side. His parent -I bsllavs it                                                                                                                                                                                                                              ... 9 conversation that happened?                                  III
                         8

                         3                     10                      was ha dad; I could be wrong on that - but got up and                                                                                                                                                                                                                               10              A. I was coming out of Executive Session,       i        I
                                                                                                                                                                                                                                                                                                                                                                                                                                    II
                                               11                      removed him because he knew he - the outburst was not                                                                                                                                                                                                                               1 1 trying to go beck to my oftloe to go home when Mrs. Jones   I         I

                                               12                      appropriate.                                                                                                                                                                                                                                                                     1 42 came and got me and asked me - and stated diet Mrs.           !
                                               13                                     _ But outside of the! it Was a very civil                                                                                                                                                                                                                           '1 a Hertonslihe wanted to speak to me, that she was very
                         3                     14                      night Everybody spoke daelr piece, every - positive,                                                                                                                                                                                                                             - 14 upset about the wey Jordon had treated her and spoke to
                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                               15                      negative, the students and the parents lhatwere                                                                                                                                                                                                                                  . 115 her, and that she felt threatened and lndmidotei
                                               1e                      present                                                                                                                                                                                                                                                                            116                  And l'm like, okay, 1'II be right
                          ii                                                                                                                                                                                                                                                                                                                                                                                                        1
                                               17                                      In my opinion, having done this for a                                                                                                                                                                                                                               '17 there. So I dropped my items in my ottilie, went down
                          £9                                                                                                                                                                                                                                                                                                                                                                                                         i
                                               1B                      very long time, lt was more »-the more civil public                                                                                                                                                                                                                              - 18 to the auditorium to find out what had happened end,                   II
                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                          f                    19                      comments of discord, poeidve and negative, diet I have                                                                                                                                                                                                                             19 basically, at that point sinned running an                        E

                          521
                                               20                      sat dtrough over the years. We been, you know, in                                                                                                                                                                                                                                  20 lnveedgetion Imp the fact that Jorden'e behavior                  g


                         ii                    21                      the central oftioe for almost20 - Tye been an                                                                                                                                                                                                                                      21 after the Board meeting -'muse I oen tell you that
                                                                                                                                                                                                                                                                                                                                                                                                                               E




                       Ii                      22                      Admlnletretor for almost 22 years now.                                                                                                                                                                                                                                             22 he spoke very well during Me Board meeting.
                         I:                    23                                      I have seen them where the audlenm                                                                                                                                                                                                                                 23                  But eller due Board meeting he wanted
                          4
                          4
                          ¢
                                               24                      turns on eadt other or people Interrupt on e regular                                                                                                                                                                                                                               24 to have a conversedon alter Vinny spoke to Mrs. 'Lyons
                                               25                      besle or language. The Board meeting was in no way                                                                                                                                                                                                                                 25 and that it did not go well.                                           I.
                                                                                                                                B1                                                                                                                                                                                                                                                                                B3                 II
                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                      1                 like that                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                                                                        ~             Q. Le! me bad: up. Do you know what lime,                       .
                         L                       2                 And the Board gave 81am the courtesy to                                                                                                                                                                                                                                               j 2 roughly, you got out of Executive Session that nlghf?             :
                          ;§
                                                 3 actually amend their time. Public wmmsnt ran from                                                                                                                                                                                                                                                    , 3           A.   not off the top of my head, no,                  I
                                                                                                                                                                                                                                                                                                                                                                                                                            1
                         1                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                 4 about7:15 to about 8:40 that night. Usually we don't                                                                                                                                                                                                                                                    4          Q. Your Qmw is -_ mis is all                             i
                         !;
                         l.                      5 go mote than 20 minutes in public comment, and Uwn                                5                                                                                                                                                                                                                  Ii    evenylhing that We're dkouasing happened in this
                                                 6 they shut It down 'cause that's Who! P°li¢y states.                               6                                                                                                                                                                                                                        building thatwe're in right now. Is that light?
                                                 7                 But they eifordad them every                                      7                                                                                                                                                                                                                                  A. AdmlnisUa\ivo offices are In the high
                                                                                                                                                                                                                                                                                                                                                                                                                                    I

                         I    18
                                                 a oppomunhy to say - and even some oithem got up a
                                                 9 second time If them was somoihing that they forgot and
                                                                                                                                     8
                                                                                                                                     9
                                                                                                                                                                                                                                                                                                                                                              sdmool.                                 .
                                                                                                                                                                                                                                                                                                                                                                        Q . so wife have In the high school, and so
                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                                                                                                               i
                                                10 ha Board allowed them to do that, as wall, to try and                           10                                                                                                                                                                                                                         thapalh - the walk from lhs library Miare the Sdwd
                             4
                                                11 open up the dialogue as mud: as ws could.                                        11                                                                                                                                                                                                                        Board meeting was h9ld'to your office, how for is that,
                          1
                                                12                                Q . Doyou ramsmbsrwho got up and spoke a          12                                                                                                                                                                                                                        rwghm
                             1I.                13                      second Lima?                                                13                                                                                                                                                                                                                                  A. One hallway,
                                                                                                                                                                                                                                                                                                                                                                                                                               I.
                                                14                                A. I don't remember offhand 'cause there        ; 14                                                                                                                                                                                                                                  Q . And then from there to the audlwrium is?
                          I                     15                       were so many people In the audience and speaking or      ' 15                                                                                                                                                                                                                                  A. Down one - maybe 20~yards, 30 yards.                i
                          15                    16                       tending e letter on behalf of someone who euuldn't be      16                                                                                                                                                                                                                                  Q . These are all within-tive minulns of eadr          :    Il
                             £3                                                                                                                                                                                                                                                                                                                                                                                                1    a


                                                17                       there.                                                     17                                                                                                                                                                                                                        or far. Is that fair?                                                 I.
                              Q.                                                                                                                                                                                                                                                                                                                                                                                                    |r


                                                18                                Q . Do you remember - maybe you don't »- do       18                                                                                                                                                                                                                                  A.     Three minutes batwasn desses. You can                |




                             I                  19                      you remember how many students spoke that night, roughly? 19                                                                                                                                                                                                                          get from here In the auditorium In lass than three
                              1                 20                                A, No.                                            20                                                                                                                                                                                                                        minuma.
                                                21                                Q . Dld Jordan, Haley or Vinny speak a second     21                                                                                                                                                                                                                                  Q. So you came out of ExeaWvs Session.                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                    r



                                                22                      lime?                                                       22                                                                                                                                                                                                                        You were told - and l'm sorry - by whom?
                                                23                                A. I don't remember.                             23                                                                                                                                                                                                                                    A. Mrs, Jonas Mme.                                    I
                                                24                                Q . So later that evening I understand you       24                                                                                                                                                                                                                                   Q. Mrs. Jonas. And she said infers had been
                                                25                      bemme aware of a discussion that he happened between       825                                                                                                                                                                                                                        a confrontation. Is Wat what she said, or how did you
                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                             sz                                                                                                                                                                                                                                                                        D1'29a     64           I
                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                             19 of 53 sh eet s                                                                                                                                                                                                                                                                     Page 61 to 64 of 12s
                                                                                                                                                                                                                                                                                                                                                                                                                            Ir
                                                                                                                                                                                                                                                                                                                                                                                                                               I    i
                                                                                                                                                                                                                                                                                                                                                                                                                               I    I
                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                       Joint Appendix00255
                                                                                                                                                                                                                                                                                                                                                                                                                           Ii
                                                                                                                                                                         !I
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page112
                                                                             112ofof186
                                                                                     186
                                                                                                                                                WWI           Fill


                    Case 5:19 cv 01873 MAK Document 48 2 Filed 12/03/19 Page 109 of 181                                                               I
           r                                                                                                                                           i
                                                                                                                                                      I
                                                                                                                                                      I
         1 put in        case 5:19-cv-01873-|vLAK Document 46                Filed 1112554194 I89%8§§ l8fp?3<9ming at her,                                               II
                                                                                                                                                      I                  I
         2           A. That there had been »-that Mrs.               E 2 well, weren't you needed to be oornfoned, weren't you                        I
                                                                                                                                                       l
         3 Hartensiine was very upset, that wanted to speakto me,        3 upset, weren*t you disappointed? And he would not                           a


'i        4 that she was threatened and intimidated by Jordan, and       4 slap.
                                                                              r                                                                        8


 3       5 she wanted to mask to me right away.                          5   I.
                                                                                          And then he was agiialed and getting                        III
                                                                                                                                                      I
 8       6          Q. And you went and spoke with Mrs.            I 6 more verbally aggressive at her that she felt that she
                                                                   .  l
                                                                                                                                                      F               i
 I                                                                                                                                                                   I1
 l       7 Hanenstina at thaltime7                                 1 7 was intimidated, that she was being threatened, that                           i              I
; 4L
         8          A . I spoke to everybody who was present or .' 1 a she had never been treated by a student like that
ii-5
 f
 !
         9 near that discussion that occurred in the hallway between , 9 before as a professionatstaff member and that »- and
 5      10 the individuals that you had mentioned earlier.         t '10 she was actually in tears during the conversation with                       I
 E
        11                 I also spoke to the custodian, who was  3 i11 Jordan because he would just not stop coming at her,                                        .|
                                                                                                                                                                      I
 Il     12 originally present. And then both -the custodian         l la trying to get her to admit to something that she kept                         E


        13 walked away when lt started to get heated because he    i~ '13 saying that's not accurate.                                                 I              ii
  Q.                                                                                                                                                  1
                                                                                                                                                      i
                                                                                                                                                      I1                 =|
  5     14 did not feel lt was appropriate for him to May In that     '14            Q. So was n your understanding at that time                      I
.1.
 4.     15 envlronrnent.                                           z ,15 then that she fit physlcaltythreatened by Jordan?                                               3
        _to         Q . Who is the custodian?                       ,H6            .      MS. O'DONNELL2 Obied to the form,                           I              II
                                                                                                                                                                     I:


  ;i    17          A . Jared Old,                                   F17 She didn't say physically. No one said physiwlly.                            !
                                                                                                                                                      !
                                                                                                                                                                     'I
        18           Q. And -                                         .18                 THE WITNESS: I didn't say physically.                       !
        19           A. You will see him on the video.                 19 BY MR. READY:
        zo          O . Okay. And who else did you speak to that        20           Q . And I didn't say that you did. Was ii                        i
                                                                                                                                                       i
        21 was present? Ms. Hartenmine, Ms. Jones, Mrs. Lyons, is 21 your understanding atthattimelhat she few physically                             !I
                                                                                                                                                                         3

        22 the! right?                                                  22 threatened by Jordan?                                                      I
                                                                                                                                                      :5
                                                                                                                                                                     i


        23 ,        A . CorrecL                                         za           A . She was verbally, not physically.

i       24
        25
                     Q. And then did you speak to anyone else?
                     A. I didn't speakwiih Jordan until the next
                                                                        24           Q . SD It wasn'i your understanding of your
                                                                    ' 25 conversation with Ms, Hanenstine that - it wasn't your
                                                                                                                                                      i
                                                                                                                                                      g              I
                                                                                                                                                      I
1        1 day because he had Iéfftéi the evening.
                                                             ..         ~>

                                                                 . ~~ ' .,
                                                                                    ..                                                67
                                                                           1~~1 undérétéhHENQ'iI8aI shafeltilke she was in soNle son of
                                                                                                                                                                     i
         2            Q . How Jong did your conversation with Ms.              2 Imminent physical threat from Jordan?
 r       3 Hartenstine go?                                                 1 3             A . No. She was intimidated. She felt                          E




         4            A. Oh, I think R was probably - between                  4 verbally threatened by him. He would not stop coming at
                                                                                                                                                       a

 %                                                                                                                                                        l




 1       5 interviewing ail of them and getting all the facts on               5 h er .
         e that evening, I think I didn't leave here till probably             6                He was angry. He was agitated, by his
         7 12:30, quarter of 1 .                                               7 own admission when 1 me! who him the next day. Arms
 §
         B            Q. AM do you recall - Ms. Hanenstine told                8 crossed, hands - Nsts clenched, shilling weight, eye
         9 you that she had been - thI. she felt threatened?                   9 rolls. head rolls, like all the nonvelbals that you can
  i
        1D            A . Correct.                                           10 tell when someone is agitated and upset and angry.
  l;    11            Q. Did she say why?                                    11                  So that, combined whh his words to
 i! i
        12            A . Because Jordan would not stop coming at ,12 her, that'5 where she felt threatened and intimidated.
 II     13 her. I donl remember the exact words that she used at             13 And she believed that he was calling her a liar, and
  |,    14 this point, but she felt that she was verbally accosted           14 that she should side with him against Mrs. Lyons, and                  1
 I
 II     15 because he kept tryingi4 to insinuate that she was a liar,        i s he needed an apology and that whole conversation.
  8     to and that she should be comforting him because he didn't 16                           And she was actually in leafs during
  1
        17 get the lead and because that he -4 he wants an apology, 17 the conversation with Jordan.
        18                 And she -I guess there was -I was                 18            Q . l'm going to dlred your attention to
        19 not here when Mrs. Hartenstlne was in high school, so            £19 Exhibit 1, and I believe you've seen this before. This
  I
  !     20 this is herversion of my Investigation in talking with           '20 appears to be Ms. Hartenstlne's letter to you that
  IL    21 her, that I guess when she was in theatre in high                 21 evening, March 20th, 2019.
                                                                                                                                                                     i

        22 school there was a student who shethuught she would              22             A . Correct
        23 get the lead and the other student got it, much similar           23            Q . You asked her lo write this; correct?
        24. situation, and those two were friends and how they               24            A . Any time thatwe do statements and
        25 worked through their friendship.                                  25 investigation, yes, levant it in wm'ing so that 1 don't
                                                                  GS                                                 01308      BB
                                                                   Page ss to68 of 128                                        zo of 53 sheets

                                                                                                                                                                     1

                                                                                                     Joint AppendixOo256
                                                                                                                                                      r
                                                                                                                                                                                                                                                   I
                 Case
                  Case5:19-cv-01873-MAK
                       5:19-cv-01873-MAK Document
                                          Document86-2 Filed12/05/19
                                                   54 Filed  01/13/20 Page
                                                                       Page113
                                                                            113ofof186
                                                                                    186                                                                                                                                                            I
                                                                                            I .I Ihlll rllll m   M 11lr l1l I I lll\l 111 =~'IMI' Iglqi' llli Illllt!ll11lll=llll\ \f'
                                                                                                                                                                                                      lllllllllll llllllllll III II II l iIIIII


                     Case 5 19    CV   01873 MAK Document 48 2 Filed 12/03/19 Page 110 of 181                                                                                                                                    . 1£




                                                                                                                                                                                                                                         IJ
.8                                                                                                                                                                                                                                        t


       1 mintsmreLC                    I §     M        Document 4511 rl'3L94Lf1»3»'8§lé.9 Page 134 of 218                                                                                                                           i
                                                                                                                                                                                                                                    M1
                                                                                                                                                                                                                                                   i
       2 paragraph, the lack of respect Mat Jordan has shown        .2           Q. I'm going to show you a w'dao Mat I
                                                                                                                                                                                                                                    rI
       :s towards ma, as a aedlcated teacher, will not be tolerated  3 think you've seen. This is the suwelllanc8 Ioozags -                                                                                                          l
                                                                                                                                                                                                                                                   3


I      4   any longer,                                             j4           A. That's correct.
                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                    I.'u
                                                                                                                                                                                                                                    \
                                                                                                                                                                                                                                    3,
                                                                                                                                                                                                                                                   I




I
1
1
2
       5
       8
                          It did some out in conversation with
          Mrs, Hartens\lne that Jordan had been no! -- his
                                                                 1,5            Q. - In the hallway that night. You've
                                                                 E I 6 seen this, correct?
                                                                                                                                                                                                                                    J:
                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                    T.
                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                   i:
J
1
a      7  difficulty controlling his emotions and genlng         f*T            A- yes.
I
A
»
       8  agitated or angry at different points upto this point  45B            Q. Let me first ask, when was the tlrstilme                                                                                                          I
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                    II
;-     9  in the musical but this evening, as she put into           9 you walched this footage?                                                                                                                                     r:
                                                                                                                                                                                                                                                    n



 I
 E
st
      10  writing. is that he wanted - the nature of the         i 10           A. Probeblywithln e couple days of the                                                                                                                              a



      11  conversation and how she felt that she was not treated ' 11 actual event.                                                                                                                                                  ii

I     12  - she was threatened and disrespected.                    12          Q. That would have been after Jordan had
                                                                                                                                                                                                                                     i'



l     13             Q. This, Hake lt, was - me Interaction
      14 was son of the trigger for the discipline ofJordan Eck.
                                                                    13 been suspended, correct?
                                                                    14          A. Right, because It was verbal. We don't
                                                                                                                                                                                                                                     1

                                                                                                                                                                                                                                     | .
                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                   !I
E
      15 Is that right?                                             15 have audio on our cameras. There was no physical threat                                                                                                       I.\           l
'i                                                                                                                                                                                                                                            :1
      16             A. He crossed the line that night.             t6 or physical altercation.
                                                                                                                                                                                                                                     I
      17             Q. okay.                                      .17          Q. So as I point to this yldeo l'll ask you
Q.
      18             A. You can have E conversation and you can . 18 - maybe you can tail us »-- is there a point In this
g
      19 agree to disagree, lust as Vinny do! that evening. He      19 video where his physical conduct would be an example of
      20 matwnh Mrs. Lyons and Mus, Hertensilne prior to this       20 what you're talking about?                                                                                                                                   I
E8    21 conversation with Jordan, and that was a very - they       21          A. When you put his verbal words - he dfd                                                                                                                           E


i     22 agreed to d' agree, and then Vinny thanked her and then . 22 not like approach herin proximity or any ofihoss                                                                                                                             I


3
a     23 very calmly, you know, wenl home for the evening. "Grey za things. .                                                                                                                                                        a~
I.
      24 could agree to disagree, walked away, did nor cross the    24                When you pm the verbal aggressiveness
      25 line.                                                      25 and the non-swpplng of his communication with his
                                                                                                                                                                                                                                     I
                                                                      .                                                   71                                                                                                         3
g      1        "~*,    . When Jordan chosbio g,eiaghéted am!"          nonverbéi bélieYlors of clenched list, folded arms,
                                                                                                                                                                                                                                     ¢

                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                   i
k      2 amply and his ncnverbals, as well as coming at -that        2 shifting weight, leaning back on the wall, the eye                                                                                                                          I

§
       :s the teacher fe\1 dlsresperNed and threatened over not            3   rolls, you pm all of those into an immature
                                                                                                                                                                                                                                     i
       4   getUp the pan and he couldn't believe n, that she               4   17-year-old, that parttspart of his communication.
       5   wouldn'l be upset when she dldn"l gel the pan when she          5                    He did not like come at her. Ha did
       6   was In dolph school and needed to be comforted and kept         6   not go up and put- you know, stand two inches from                                                                                                                  r



       7   coming at her, he crossed the Hne between a civil            , 7    her.                                                                                                                                                   i

       8   discourse In conversation and disrespectfng a                   e                    MS. O'DONNEU.: Lunge, I believe, would                                                                                               1
                                                                                                                                                                                                                                     F
                                                                                                                                                                                                                                     :
       9   professional staff member.                                      9   be the word.                                                                                                                                          rr

E                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                     I
      10           O. When you say coming at her, what -                Ha                       THE WITNESS: He ala not lunge at her,                                                                                                             I.I
1
1     11           A. Verbally. Not physlcaliy, varhaliy. ,               11   none noose pieces. ltwas his verbal behavior,
      12              Q. So he kept asldng her quesiion5. I guess.        12   compiled with sorneb0dy's nonverbal behavior. Because,
E:                                                                                                                                                                                                                                   f
 3=   13   Is that Right?                                               '13    just as you know, somebody's nonverbal behavior is a                                                                                                  r


      14            . A Over and over again am getting more             314    refIer.1i0n of whats coming out of their mouth a lot of
                                                                                                                                                                                                                                                   J




      15   agitated. And it probably went on a whole lot longer         .̀15   times. So if somebody is getting agitaieu and angry.
 3    1S   then It should have.                                          45    their nonverhals will reHecl that.
      17                  Like a student-~ if a student says 10         ~17                   He shifts his weight a lot, which a lot
 s
 3
      18   you that, you know, I want to go to the oft'ice and you        18   of people do when they get angry, but he did not lunge
                                                                                                                                                                                                                                    i              |i
                                                                                                                                                                                                                                                    i
r
3
      19   say, please wait unUl you've finished your test, and           19   at her, he did not walk towards her. He dldn°t do any                                                                                                               1

ii    20   than they ask you aqaln and they ask you again, and           20    of those other places.
 3    21   rt>ey're gating louder and more agrzated verbally, than      *27                 Thls was his choice of words. his                                                                                                        I

I     22   they're gonna cross the line.                                 22 choice of the fact that he did not stop and actually
                                                                                                                                                                                                                                     3

 1
      23                As a professional, they need to do what         922 h rId a teacher in tears because he was relentless in his
      24   you asked them to do and please stop. He kilO not stop.      fz4 communication, tothe point where she says that she
                                                                                                                                                                                                                                     1
 Q'   25   He kept going and going and going to the point where he       25 feltthreatenad and disrespected.
                                                                                                                                                                                                                                     I
 [
 I:                                                          70                                                                                                                          01319   72                                  g             I

 i= 21 of 53 shse8                                             Page 69 1o72 of 12a
 1

                                                                                                                                          Join Appendix00257
                                                                                                                                                                                                                  I                                        I                                                                     I
                                                                                          Case
                                                                                           Case5:19-cv-01873-MAK
                                                                                                5:19-cv-01873-MAK Document
                                                                                                                   Document86-2 Filed12/05/19
                                                                                                                            54 Filed  01/13/20 Page
                                                                                                                                                Page114
                                                                                                                                                     114ofof186
                                                                                                                                                             186
                                                                                                     w»ll
..........................................................................................................................
                                                                                                                      w      ........................................................................   ..
                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                 ;I
                                                                                                                                                                                                                                                                                                                                 I

                                                                                               Case 5:19 cv 01873 MAK Document 48 2 Filed 12/03/19 Page 111 of 181
                                                                                                                                                                                                                                                                                                                        LL       l-
                                                                                                                                                                                                                                                                                                                    i.
                                                                                                                                                                                                             .u
                                                                                                                                                                                                                                                                                                                        1



                                                                                                                                                                                                                                                                                                                        I




            r

            3:
                                         1          CR§&n9£%?€&6193»@3%Mélle J9&8§"M€"*45        I '11 £&499898§ll§zf Qa.%3-8f&L§a shill your
            Try
             91                     2 who witnessed n, and Stacy Lyons, who talked w last           2 weight because \hey're hard to be standing on,
            !1                                                                                                                                                                                                                        I

             r\                     3 because I was actually giving her less credsbkity into        3 especially at whatever time of nightxhls was.                                                                           x           ,

            8
                                    4 the perception omit.                                          4            Q. And this is after rehearsal, of course,                                                                                                                                                         i
           !                                                                                                                                                                                                                                                                                                        !
           l
           ;
                                    5                 Bm when you have the Board Secretary,  . 5 so l'm sure there all physically tired.                                                                                                                                                                            I
                                    s who doesn't know anylhing about anynhlng, what had been : : a              A. They're tired. Correct.                                                                                                                                                                         E
             c
            II
                                                                                                                                                                                                                                                                                                                                i
             I                      7 going on, was a very perceptual and Intelligent person  : 7                Q. And I see, If I'm not mistaken, Ms-                                                                                                                                                                         i
           I
            3
                                    s who is reading n. that the nonverbal andihat - and         , 8 Hartenstine is wearing someldnd of like dance shoes or
                                                                                                                                                                                                                                                                                                                        I       II
                                                                                                                                                                                                                                                                                                                        ;
                                    9 1J1al he crossed the line,                                    9 ballet slippers.                                                                                                                                                                                                           II
                                                                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                  .                                                                                               I
           I                      10          ,       So everything did confirm. And I think     '10             A. I don't know.                                                                                             I

                                                                                                                                                                                                                              11

           8                      11 if you wada the video, you can see that his arms do      J
                                                                                               I 111             Q. Can you tell?                                                                                                                                                                                       ;
           If                                                                                 .L
           !!                     12 cross, he Is clenching his fists.                        r
                                                                                              f.
                                                                                                   12            A. What me camera doesn't show is the                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                                                        f
                                                                                                                                                                                                                                                                                                                        1

                                  13                  MR. REMDY: What l'm going to do here    c
                                                                                                  913 verbal.
                                  14 because I inallze we donl - give me one second.           'I £14            Q. Sure. Just for ho reference of anybody                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                        I

            3                     15                  (Shan pause.)                               '15 reading a transcript, from the Ie!! to right we have Mrs.                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                        r
                                                                                                  Q16 Lyonswhh her bad< to us. `l7\en we have Jordan facing
                                                                                                                                                                                                                               4
            s                     16                  MR. READY' l'm going to play this                                                                                                                                        I




                                  17 video and Ws on, roughly, triple speed. and want Io       v 1' 7 us. I think he's the only one whose face we can really
          I                       is see lfwe can point out the examples of the body               18 see. Then we have Ms. Hanensllne. Ann to her right,                                                                                                                                                                        i
            8
                                  19 language that you are refenlng to.                       i  519   also faced away from the camera, barely visible is Ms.                                                                                                                                                                   .i
            11
                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                 i
                                  zo                  (Video played.)                              20 Jones. Is that correct?                   .                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                .
                                  21 BY MR. READY:                                                 21            A. Correct.                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                i:
                                                                                                                                                                                                                                                                                                                        i       i.
            ¥
                                  22            Q . So I see him shifting his weight here,         22            Q. Are there other examples here of me                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                        I

                                  23 and we are at roughly a minute 40. Is that what you're        23 physical behavior that you're referring to?
                                  24 referring no in terms of his anions?                          24            A. That's posture right there on nonverbals.
                                  25            A. When you deal with teenagers, you learn         25            Q. And l'm going to pause that. Tllat's at
                                                                                          73                                                               75
            g
           I                            1                10 reel: their nonverbalsl                                                                                                                                                            t 8~i0.
           1                            2                               You know, you can watdw he video 811                                                                                                                                   2           A. That's what known as a defensive.
           l                            3                you wam and ifyou're not used to dealing wtlh                                                                                                                                         3           Q. Can you explain thai a time bh?
                                                                                                                                                                                                                                                                                                                        E



                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                        I

            1
            g.                          4                teenagers and how they get emotional bacauss of their                                                                                                                                 4           A. Usually a nonverbal mrnmunicallon, when                   i
                                                                                                                                                                                                                                                                                                                        |




            ii                          5                1mrnaturity, you could perceive that very differently                                                                                                                                 5 somebody's sis are massed and there in a wide stance                           i
                                         6 than we du as professional educators.                                                                                                                                                               6 Ilks that, they're usually lrylng to calm themselves down                       I
                                         7                                                        Q.                         okay, So -                                                                                                        7 from getting angry,                                                            I
                                                                                                                                                                                                                                                                                                                        r      :
                                                                                                                                                                                                                                                                                                                               I
            !é                           a                                                       A.                          Right there his 8m5 are clenched. His                                                                    8
                                                                                                                                                                                                                                               B               And then at some points - I don!! know                          I!
            la                                                                                                                                                                                                                                                                                                          l
                                         9 sis of folded.                                                                                                                                                                                      9 If you could see ltwlthom blowing in up, bm you'll                     J
                                                                                                                                                                                                                                                                                                                                I
            ii
               £1
                                  10        Q. l'm wing to pause the video for u                                                                                                                                                              10   see the ranched lists, as well.                                              I

                                  11 moment, This is at 3139, And l'rn going to keep playing                                                                                                                                                  11                'When a student starts to get fnto that
                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                              12
                                                                                                                                                                                                                                                                                                                        .

            1                     12 Go ahead.                                                                                                                                                                                                     stance, then we usually go into a de-escalation mode
                                 13                 (Virfeo played.)                                                                                                                                                                          13   educationally.                                                       i




                                 14                 So his alms are folder, that's what                                                                                                                                                       14            Q. What does that mean. de-escalation mode?                 4.




                                 15 you're referring to there?                                                                                                                                                                                15            A. That means normally that lle's to/Ing to
                                 16          A. And you can see that he's -his arms are                                                                                                                                                       16   like - you'tl see Mrs. Lyons actually start to pull-
                                                                                                                                                                                                                                                                                                                        i
           I                     17 »- he talks a lot with his hands, shifting his weight.                                                                                                                                                    17  like hold her hands down in front of her. You start
                                                                                                                                                                                                                                                                                                                        l|      L.

           L                     18
                                 19
                                                    (Video played)
                                             Q. Now, we are at roughly - at about give
                                                                                                                                                                                                                                              1B talking in a more slow pattern, you lower your voice
                                                                                                                                                                                                                                              19 Tate, you try to deescalete the sludentto make sure
                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                I1


             i:
            1                     20 there, about five minutes in. see Mrs. Lyons also                                                                                                                                                        20 that they don*t get more verbally aggressive. We call lt
            !1                    21 shifting her weight. Do you think that Mars different?                                                                                                                                                   21 0&6SC8l8liDD.                                                          .

                                  zz          A. I think Mrs. Lyons Is shitting her weight                                                                                                                                                    22       Q. You said we call that de-eswlation mode.                      E
                                                                                                                                                                                                                                                                                                                        i
            I                     23 because she's standing in the same position. She's not                                                                                                                                                23 Essentially what you're saying Is »-- l mean, it's pretty
                                                                                                                                                                                                                                                                                                                                I

            I.                    24 like - now he's Ie ring against the wall.                                                                                                                                                            '24 typical of what most people would do in that situation.                           II
                                                                                                                                                                                                                                                                                                                                 II
                Le                25                Mrs. Hanenstine _. anytime you're                                                                                                                                                         25 Is that right?                                                                II
                                                                                                                                                                                                                                                                                                                                  II
                                                                                                                                                                                                                                                                                                                        iI 7
               i.                                                                       74                                                                                                                                                                                                0132a     76                  L
               !|.                                                                                                                                                                                                    Page 73 to 76 of 128                                                        22 of 53 sheets
                                                                                                                                                                                                                                                                                                                               |
                i=

                                                                                                                                                                                                                                                                          Joint Appendix00258                           ,
M_lllll.lll                                            I            II
   I                                I                                    II   l                                 lllll.lll
                                                                                                                                                            I
                           Case
                            Case5:19-cv-01873-MAK
                                 5:19-cv-01873-MAK Document
                                                    Document86-2 Filed12/05/19
                                                             54 Filed  01/13/20 Page
                                                                                 Page115
                                                                                      115ofof186
                                                                                              186                                                           |



                                                                                                                                                !l :L
                                                                                                                                                   ..
                               Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 112 of 181                                              !I
                                                                                                                                                E




     I8        1
     I|
      F                         A. c ew318$81873-mAK Document 46 ,1 mF8»%d»%82m9n%.I£ 3F91§ula319»élfh3»%§ d»an9e¢ the
     !
      1.       2               .Q. We would hope. Maybe not everyone;     2 suspension of Jordan Eck?
     1
     1
      1         3 right?                                                           3                 MS. O'DONNELL: l'm goirig to object to     i
                                                                                                                                                I
     .1
                                                                                                                                                I           l
     I                                                                                                                                          II
                4           A. Not everyone. CorrecL                               4 the foam because this video is about 10 minutes.                       .
     Iii
                                                                                                                                                 !          .
                                                                                                                                                            II
      s
      x
                5           Q . I'm going to play it again.                        5               ' MR. READY: The video is about 24           I
     8          6                 (Video played.)                                  6 minutes.                                                   ,
                                                                                                                                                        i
                                                                                                                                                            3

      L                                                                                                                                         E
     !          7           Q . You'va seen this whole video. What                 7                 MS. O'DONNELL: The enilre video Is 24      l
                                                                                                                                                        .
     i                                                                       ,I
                                                                                   %                                                            r~


     1          a you've just pointed out, is that typical of the things     2 8
                                                                                       minutes?                                                 :I
     i
     1`
     I          9 you observed throughann?                                  . :                      MR. READY: And I'II allow you to see
     I       10             A . With the folded arms, his weight, the           ,'1o it. Just to be clear, we were watching this on triple
                                                                                   g

     z                                                                            5
                                                                                                                                                        1
             11 hands in the pockets and the shining, yeah-                  : '-11 speed, Whirr is why it's only been a few mlnuies since
                                                                                5
     8       12             Q. In orr words, VII spare you the                  :112 we began, butihls video is abom 24 minlnes,                1


     1        is trouble of watching the rest of this. What we just saw      , 13 BY MR. READY;                                                 F

                                                                                                                                                l
             14 is what you saw in this video that gays you concern?        .' '.14 .           Q . l'rn justifying to underhand. If they       l
     1        is            A , When l saw the video, it just confirmed          '15 had called off this meeting earlier -                      II      i
     fl       us the fad that you could tell that you have a 17-year-old        je              A . When he started coming at Mrs.
             17 student who fs stanlng to get sgiiated because this went 5=17 Hartenstine verbally - not physically, verbally - and             i
     |8                                                                                                                                                  II
              18 on way too long.                                                 18 she snaked getting upset, they should have canceled -»               I
                                                                                                                                                          I
                                                                                                                                                        II
                                                                             8
             .19                  In my professional opinion, Mrs. Lyons         £1B ended the meeting right there and said to Jordan, please
     1       20 and Mrs. Hartenstine should not have entenalned him           s 20 go home and we can talk abom this tomorrow, we'll have
     1
     .r
     E       21 for this long. They should have stopped the meeting          I  =21 Dr. Shank, Mr. Bedder, your parents - let's sit down and
     T:




     l
     I
             22 and asked him to reconvene it at another time when it        . 22 have a discussion about vMatyour concerns are.                I
                                                                              l
     l
     I£1     23 was much calmer heads.
             24             Q . l take ii il's the crossing the arms,
                                                                              J
                                                                                  23                 lr would not have escalareuro the
                                                                                  Q24 point where a leedrer would have felt threatened and
                                                                                                                                                        |
                                                                                                                                                        I
                                                                                                                                                        i
                                                                              I
             25 it's the - that's what caused you to - you think means        i
                                                                                 25 disrespected because it would have been done ln- like       I
                                                                                                                                                !I
         a
                                                                        77                                                                79
                                                                                                                                                I
     8
     )
                1 they should have called off the meeting at that point?           1 Vinny's, his was done in like two minutes." 7hay           i
                2           A . When B student starts verbally coming at           2 parted, they disagreed, they agreed to disagree, lnnny
     3
     4
                3 a teacher andrepeatedly asldng the same questions and            3 said thank you, he went home far the evening.
     II
     |          4 don't use - like she says in her statement, you know,       - 4                    This one, as you stated, it went on
      I
     1
     4\         5 just couldn't bdievethat she wasn't upset and                    5 much longer than n should, They tried to give Jordan
     l          e confronted him' [sic] about lt, that she feels that she's        s every opportunity lo understand and hear what they were
     1.
                7 getting lo the point where she's disrespected, we should         7 ielEng him. He was not having it, he was not hearing
     L          8 - educationally, we recommend that we stop the meeting           s   fl. He kept coming bad( at them and coming back at
     I.         9 and reconvene with parents in another - when calmer               9 them. At Mat point, as an educator. you would and the     l
              10 heads prevail.                                               ' 10 oonversaiion.                                                l
                                                                                                                                                I
              11                  This went on for. in my professional            11                 Mrs. Lyons is an advisor, S-he's not
     lt:     12 opinion after watdling the video, running the                 l 12 trained in the same way we are. And MTS. Hartenstlne
             13 Investigation and had that conversion that you                    13 was already vlsibiy upset and didn't know what to do
     E
         .   14 dn not entenaln a student who Is emotional, who is             a 14 because you're the Assistant, you're notthe Director.
             15 upset, who .- that you let it go on for this long.                15                  And when you're like an Assistant
      in
     Q.
              t o You've got to rephrase or redirect them to lot's meet           16 Prlndpal versus a Prindpai, you're waiting end then
     I
      f       17 tomorrow when we've had, what I call, the 24-hour rule           17 dint know what to do and she got upset. But she was
     5.
             18 just to calm down and reset ourselves.                            18 threatened - she felt very threatened and
     3.
     4'      19                   Whether it's adults or whether Fla              19 disrespected, which we do hold students very                       i
     3       20 students - I have the same thing In parent meetings.          . 20 accountable for that.
             21 lfyou're in an IEP meeting and it becomes heated, a               21            Q . So this conversation »- and iii stop the
             22 lot of times we MI reconvene an hour later or                    .22 video at this point. it looks like we're at the end.
     g       23 sometimes the next day so that people have a chance lo, 23 This conversation - this conversation presented a
     s       24 in essence. breathe.                                              24 confusing situation to handle for Ms. Hartenstinebecause
     I
             25             Q . so if this meeting had been celled off            25 of her emotional state?
                                                                        78                                                      D133a     BE
             23 of $3 sheets                                             P39% 77 to BG of 128


                                                                                                          Joint Appendix00259
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page116
                                                                             116ofof186
                                                                                     186                                                                      .




                                                                                                                                              Ii\
                     Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 113 of 181                                                      I
                                                                                                                                              1
                                                                                                                                               r


                                                                                                                                              |F


                                                                                                                                               r


 I
                                                                                                                                               )         I
 1
        1             A. C 88 §%9A8%§1Wi%1%m§914'5"il 0138d,\41'8%9é1»5;" mE 8?t n?§ZnDets2s9emant to you,                                    I          I

 I       2 got emotional - l've worked wIlh Mrs. Hanenstine for         , 2 which you may have already read n. If you want a minute
         3 years, both as a long~terrn sub - I hired Mrs.                   3 to read it, you certainly can.                                  Ii
         4 Hartenstine as a teadler in the School Disln'ct. I've      4     4            A. (Witness revewéd dacurnent.)                      II
'i
         5 been in her classroom. I have seen that Makes a lot        11 5                    (Short recess was taken.)                                  I
 I
-I      6 to get her rattled and upset. .                             i s 6 BY MR. READY:
                                                                                                                                                         I
                                                                                                                                                         II
                                                                                                                                                          I

        7                  When you deal wHh235th graders every          »7              Q. So the question that I was asking is -
        8 day or 5th graders, ten-year olds, I have not seen -             a you've had a chance to revdsw Exhibit 1 - is there
                                                                                                                                              i
 I      9 in all my years of worldng with Mrs. Hartenstine, even        3 9 anything else that Ms. Hanenstine told you that night
:rJ    10 as the color guard advisor for the mardting band over       : 10 that's not reflected In this document that was material
Iis    11 the years. I have never seen a student get to her as        : 11 to your determination of Jordan's discipline?                       1
                                                                                                                                               1
                                                                                                                                                        I
       12 mum as he did that evening.                      .          1 itz              A. My investigation showed that I had a               i        :
                                                                                                                                                        I
                                                                                                                                                        I
 E     13             Q. l'm going to direct our attention to             T13 modem and I needed to, you know, talk to the student
I1     14 Exhibit 2. l'm not sure if IhaI'S what we were just            '14 the next day to get his side of the story, as welI,
                                                                                                                                              1J         J




.8
       15 Iooldng at or not;                                             its 'cause he had already left for the evening -thetwent -.           i
                                                                                                                                               Ii
       16                  But Exhibit 2, this is Bates stamped        i H6 on for, as you stated, 20 minutes, continually the some            i
                                                                                                                                               I!
       17 OVSD 75. This was provided to us by your Counsel in          < it7 questions, intimidating, disrespecting a teacher, who
       to discovery. It is a - and I should say it's 75 and ,          - 1 a then felt threatened to the point where she's in tears In        I
 I     19 76 ... it is a two-page lefter wnltten by Maria Jones to    I £19 from of a student in the hellwey, witnessed by someone            :I
 8     20 you- Do you recognize this document.                         , .20 who had no Imowtedge or information, who confirmed it
       21             A. This was Maria Jones' statement regarding 21 with Mrs, Lyons, that everybody heard and said the same                           l
 E
1      22 what she witnessed in the hallway.                            '22 things, that he had not stopped.                                       x


 E

       23             Q. You reviewed this mar night or the               23                   if he had done what Vinny had done in
 l                                                                                                                                                »




 4     24 fuliowing miming. perhaps?                                      24 Vinny's conversation with Mm. Lyons, asked the                             :Ii
 E
       25             A. I interviewed Mrs. Jones the! night where        25 questions - Vinny was upset, too, or angry or whatever                    II
                                                                                                                                                       :i
18                                                                                                                                                 r



 SL
                                          ..                    81                                                                 83              r




        1 she told"rIieRM1et she        éé§é3liHlth8conversatioN- lNd       1 youwant'to call It - but velyca1mly~said, as to                     I
                                                                                                                                                  I
                                                                                                                                                  I



        2 then, as I normally do, I asked her to follow it up, I            2 whatever it was they talked about, which I don't know
I.
 1      3 need you to put it in writing for me.                             3 the knowledge of that converestton - but than they
it
1       4             Q. Is there anything omhted from this            . 4 agreed to disagree, he walked away, two, three minutes,
,5
 r
  .     5 statement that she had told you that night that was          r 5 went home forthe evening.                                           I
 i                                                                                                                                             1

 1      6 material to your determination of Jordan's discipline?       ` 5                     If Jordan had done the same thing that             I
                                                                                                                                              !        i
        7 You can oertelnly take the time to read it.                  ; 7 evening. asked.whatever ltwas he needed to ask, asked               II
        e             A. (VWtness reviewed document.)                 1: s Ms. Hertenstine - which, lhelieva,-acoording to her,                I
I|~
        9                  What was the question?                           9 was about the lead in the play - that when she didn't
                                                                                                                                               i
       10             Q. Is there anything that was no in this         . 1D get the lead that she thought she should have been                 1
                                                                                                                                               I9
       11 written statement, now that you've read n, that you             11 entitled to, just as he didnt get the lead thathe
I      12 . relied on that night or the next mouing in determining        12 thought he was entitled to, and she said to him, no, l
.1                                                                                                                                             ;
I      13 Jordan Eck's discipline?                                        13 was upset, but then I did my role. If he had said                 1
I|.    t4             A. From Mrs. Jones, Mrs. Jones' statement           14 thank you, we can agree to disagree, have a good night
                                                                                                                                               i
 ii    15 did align with what Mrs. Lyons had told me, as wall as          15 and left, there world be no discipline.                           I
                                                                                                                                               !
 5.                                                                                                                                           !l
       16 what Mrs. Hartenstine had told me. The disrespect, the          16                   The fact that he continued to go on to          I
 I                                                                                                                                             I
 1?    17 threatening nature, the anger, the denohed fists, all of        17 the point where he had a professional staff member in
Ii
 i.    to those pieces were contimwed by Mrs. Jones, Who had next 18 tears and did not stop, so he crossed the line between
       19 to no information on the back story of what had been           219 having an agree to disagree civil conversation to one
       20 going on for the last three months.                             20    where he is agitated and angry towards a start member              \
                                                                                                                                                  l
       21             Q. So to be specific, theres nothing else           21 and continually want on and on and on.

Ii     22 that Mrs. Jones told you that night orally thats not In         2.2            Q. At the end of this second paragraph she            s
                                                                                                                                               I
                                                                                                                                               I

 l!.   23 this written statement that's material?                         23 says' Mrs. Lyons asked Jordan lt he was accusing me of
                                                                                                                                               II
                                                                                                                                               E



       24             A. Not that l remember.                            2 4 lying, He vocalized that he still did not believe me.
       25             Q. And l'll ask you the same question about       ~~25 making me feel like he was calling me a liar about a
 i                                                              82                                                      01348      BE
 3.                                                            Page 81 to £4 of 128                                         24 of $3 sheets
 II                                                                                                                                            1
                                                                                                                                               i

                                                                                                    Joint Appendix00260
                                                                                                                                                     I
                       Case
                        Case5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                                Document86-2 Filed12/05/19
                                                         54 Filed  01/13/20 Page
                                                                             Page117
                                                                                  117ofof186
                                                                                          186
                                                                                                                                                     L.




                           Case 5 19 cv 01873 MAK Document 48-2 Filed 12/03/19 Page 114 of 181                                                       1.




                                                                                                                                           E

                                                                                                                                           II

i
              situation he £4998 §3»98xB%L@$§e44B%t n9aaH9L%v§4611 8!€9 1184%"3Q99éf§.9l9Ih%%8mavb@ I
           2 ago; I felt threatened and disrespected, what should            2 believe, but have an.understandlng that people can coma     i
                                                                                                                                           I
 4         3 Jordan have done in this situation when asked Mis direct     . 3 to a situation and agree to disagree and respect her
 l                                                                                                                                                   |.
 4
           4 question by Ms. Lyons about the veracity of Ms,                 4 decision aM respect her answer.                                       |
                                                                                                                                                     1.
I
=.=
           5 Hanens1Jns's story?                                          . 5                    He may think - In his mind he may                   ....
                                                                                                                                                      ...
 1                                                                                                                                         5.
 4         s            A . The question is»- she asked him a direct          s think she was lying. She tried to be honest and up         II
           7 question. are you calling her a liar, and than he says ne I II T from about this is how deaf wilh it, this is what I          I
 I
 8                                                                                                                                                   5

                                                                       II                                                                            I
                                                                                                                                                     I



           a still does not believe me. Well, Is that. yes, you're      i=
                                                                        1I 8      did when I was in this situation, of he wasn't hearing
                                                                                                                                                     I
                                                                                                                                                     I
                                                                                                                                                     I
                                                                                                                                                     I
                                                                          J

!8i.       9 ca!1lhg her e liar or, no, you're not?                    I 9 anything except his own opinion and his own thoughts.           i         I


 I        10                  He, also, according to the statement -
                                                                          5

                                                                          110             O . So sticking to that opinion and those                   L


                                                                       |l i
                                                                                                                                                      J

                                                                                                                                           8
8        11 he did not say! don't believe you because I feel this       1 211     thoughts and refusing to change his mind is what
 4                                                                                                                                         I
          12 way or because here are the facts to support why l         : Nz uhlmately was his mistake here?
3~       13 don't believe what you're saying.                           n il3             A . No. His mistake was he continued to go        k

,y
.I       14                   But when you have a teacher at this       ' 14 at the teacher on the same Issues over and over and over
                                                                                                                                            i
                                                                                                                                                     9
                                                                                                                                                     I
          15 pointwho Is upset, who is In tears, who's trying to          .15 again in an agitated, angry state In which she felt
1         16 say, yes, l was upset and this is howl handled lt,             is threatened and disrespected to a professional staff         i
          17 like a Ile lesson and trying to educate - because she          17 member for, as you said, 20 minutes, the student did not    i
8.
l         18 Is a teacher - that we all have disappointments in our         1B stop.                                                       I         i
                                                                                                                                           i
i        `19 lives, we ah think that we should get parts or lobs or         19                   Where his mistake was, when he started    I
                                                                                                                                                     :I
          20 solos or whatever that we thought we should have gouen         20 getting angry or upset, he should have been able to
;
          21 that we didnt, it's how we respond to that situation           21 self-regulate hlmsell as a Senior In high school, to        I
E         22 that is critical.                                              22 know that Pm getting upset, l'm getting angry, let's        |
                                                                                                                                           s
                                                                                                                                           a
                                                                                                                                           1
  5:      23                   And at some point you just gotta accept      23 just reconvene - like Vinny did. Vinny was like,                      I
  4.
 !o                                                                                                                                         s    ;
 .l       24 the fact that there are people who make decisions, and         24 let's talk about this later.                                          i
                                                                                                                                                     I
          25 we can agree to disagree with them, but they have their        25            Q . If thst's tme of a Senior in high            I
           .                .,           ,      ,                  85                                                                87
!5.      . - ra{lonalef ..          , .         "- "L l\kk~.                 T"ls&nbI. }sn11Hat~also Vue of Ms. Hanenstine? Ktsome
Il.        2                   And the produdiun team of individuals     ' 2 point she should have said, you know what, l'm upset, l'm               }
                                                                                                                                           |
           3 made the decision to casuhis show In December of2018 ; 3 angry, l'm in tears, let's have this conversation                              I

           4 where he was In a support role, not necessarily the         * 4 tomorrow?                                                               I
                                                                                                                                                     I
 g
 '                                                                                                                                                   I
           5.
              lead role that he thought he was entitled to as B               5           A . Right. But If you watch the video, It                  I



 I..       6 Senior in the Drama Department.                             3 6 took him almost 15 minutes to get her Io the poimwhere         I
                                                                                                                                            i
 I
                                                                                                                                           I
I4         7                   And he could not get his head around
           8 the farm Thai! didn't get the lead at my Senior show
                                                                              7 she's in - crying. mean, she's trying to ernpamlze
                                                                              e with him and get him to understand this Is howl dealt
                                                                                                                                            I

                                                                                                                                            y


           9 and l'm majohng in theatre, and he r:ouldn'l figure of           9 with it. this is how -to try to teach him thauomorrow
                                                                                                                                           i
 1
 1.       10 why and people owed him an apology, which goes back lo 10 can be a new day. He would not stop.                                           i
                                                                                                                                                     :I
 3       11    January of2019 with Mrs. Eeks' conversation.                11           Q . But essentially what you're saying as           I         I
                                                                                                                                           Ii
 Q
 I       12             Q . So what he should have done then, when he 12 they wouldn't stop. but no one stopped ahls conversation.
                                                                                                                                            I
                                                                                                                                            E


         13    was asked if he was accusing Ms. Hanenstine of lying, is    13                 So why is it that Jordan is more
     3
         14   w h at?                                                   , 14 responsible for knowing the point at which this .
 Q
 3"      15                  He Should have refused to answer?             15 conversation should stop than the adults lathe room?          iI
 i
 1*
         16    Should he have said, you know, let's continue this          to           A . 'Cause this was Jordan's requested              Ir

         17    conversation tomorrow when everyone is calmed down?         17 conversation, so they're who to give him the beneM            I
 ii
         18    What do you believe he should have done?                    1B of the doubt and answer his questions and be responsive,      I
         19             A. Professionally, l don't think he should         19 let him speak his mind, do all the stuff to get him to        1
                                                                                                                                            l
         20    have even taken this conversation to the point where you    20 understand, to empathize with him, to try and see a

I
                                                                                                                                                      V
                                                                                                                                            I
         21    have a teacher In tears and, as e 17-year-old Senior,      =21 different point of view so that he can focus on the role      Ir


I        22
         23
               continue to ask the same question and try and tell her
               how she should feel,
                                                                           22 that he was given, and not necessarily the one he thought
                                                                           23 he was entitled to, but he would not - he would not
                                                                                                                                           I
                                                                                                                                            l
                                                                                                                                            r        I

                                                                                                                                                     r
                                                                                                                                                     I
         24                  As a young adult, he should be having         24 give.                                                                  I

 1       25    empathy and understanding that people are going to          25                 And if you*/e worked We Jordan at
                                                                                                                                                     »-
                                                                  85                                                     D135a     BB                2




 |       25 of 53 sheets                                          Page ss u688 of xzs


                                                                                                      Joint Appendix00261
                                                                                                                                            E
                            Case
                             Case5:19-cv-01873-MAK
                                  5:19-cv-01873-MAK Document
                                                     Document86-2 Filed12/05/19
                                                              54 Filed  01/13/20 Page
                                                                                  Page118
                                                                                       118ofof186
                                                                                               186

                              Case 5219-cV-01873-MAK Document 48-2 Filed 12/03/19 Page 115 of 181
                                                                                                                                                             i
z




                  1  all, as I have9Eé3e%%§a°a@8l9¢33fM4%s1D°°"Me"*46- J8499n%&42§411»?mP89En8€»§?. 811138852
                  2  doesn't stop. Like there is a - he has an issue with         , 2              . A . In my 31 years of experience, l've seen
                                                                                                                                                             1
                  3  self-reguiauon.                                                    3 people an tike Jordan did, l've seen people am like
                  4                  So - which Is one of me reasons why                4 Vinny did, very maturely and calmly, and l've seen
                                                                                                                                                             i
II                5  they kept trying to reissue or re-dlscuss or                  t - 5 ModeMs who have gotten, due to - l've seen students
                  6  recommunlcale this is whale we're at and this is my           j 6 Who have had emotional disturbance dlagnoseswho have
|                                                                                                                                                            .l
i                 7  answer, and he couldn't respect the fact that Mrs.              I 7 been - acted of more than Jordan did that night. l                  I
1
                  8  Harlenstine is telling him this Is how I dealt with it,       1 . 8 have seen in 31 years the gamut.
L
I                 9  this is how l felt, this is what 1 did.                       .19               Q . You've seen worse than this?
3
 j               to               . And it was like he wcWdnt take what               10              A . Yes.
1
.s               11  she's saying and listen to it. Ha was listening to               11             Q . I'm going to turn your attention now to
                                                                                                                                                             I
I
I
J:               12  respond and not listening to understand. Does that               12 Eidtibit 30. l'm going to ask you to look at this in
1
1'
                 13  make sense to you?                                               13 conjunction with Exhibit 10, whidi lwlll representto                    i
if               14            Q . Sure, I understand what you're saying.             14 you Exhibit 10 is just the suspension notice for Jordan.                I
    s
                 15 Ye a h .                                                           15             A. Witness complies.)
                 18                  Let me mm to Exhibit 2. There's a                 16             Q . l'll give you a moment to find those.
                 17   couple comments here I Justwantto call your attention         ` 17              A . Oh, the re4errals7                                     Ii
L
 s               18   to.                                                           . 18              Q . Correct.
                 19                   Ym looking at Page 2 of this document         , 19              A . Okay,                                                  i
 E                                                                                                                                                               I
                 zo   And, actually, let me go straight tothe last sentence:        I be              Q . So the referral for discipline - and I
    5.           21   In my daily Irrteradions with studaMs, l have not seen        ; at believe in the conversation, also, you told Jordan that
                                                                                                                                                                 i
                                                                                                                                                                 r

    g            22   this tevat of anger and tack of awareness of others'             22 this was a Level 3 suspension.
                 23   feelings.                                                         23            A . II could be 2, 3 or 4. Level 2, 3 or 4's
    i            24                   You interactwith a lot of students, as            24 are all suspendabla levels. I don't live - In my world,
                                                                                                                                                                  i
                 25   does ms. Jones. Based on your review of this                      25 I live on the behavior. I done live by levels. like I
    I                                                                                                                                                            II
                                                                     ,       89                                                                   91
                                                                             .L
    8
                   " situation, do you agree with that statement?                         l -. done memorize that this is a Level 3 or B Level 4. I
                  2                   MS. O'DONNELL: obiemw the form. Do                  2 know Levels 2's, 3's and 4's are all suspendable                     1
                                                                                                                                                                 .
    1             3 you agree that she wrote an Do you agree that she                     3 offenses.                                                            E
                                                                                                                                                                 I
     l
     If
     t~
                  4 felt that way?                                                        4           Q . You're aware thatJord8n was given B
    I             5 BY MR. READY:                                                     I 5 Level 3 suspension forthls, though; correct?
    I             6             Q . Sure. l'II rephrase. Do you agree that                e           A . Yeah. But it still - lt could have been
    !             7 you have not seen - that you have not seen this level of               7 a Level 2, and it still would have been a suspension.
                  e anger and Iadc of awareness of others feelings in                      8           Q . SO l want to look at the Code.of Conduct
     I            e students on a day-to-day basis?                                    i 9 here, and I'll turn to - l'lI tum lo what is Page 3 of
     I           10             A . Maria has or I have?                               f 10 this document. ovsn 850 is the Bates stamp. And the
     I
        !~       11             Q . You.                                                   1 page before that and this page lists the Laval 3
                 12             A . oh, I've seen lots - l've seen It in a              12 offenses.
        8
        E        13 5th grader l'm riealing with right now. Pve seen - I                113                   And so I won'i belabor the point. Do
        i        14 deal wit iv students all the time literally from                     14 you see his offense in this Level 3 list, as we look at
        I
                 15 6-year-olds to 18~yeer-olds. Ideal with adults all the               15 in now.
        1        18 time.                                                                15            A . And Level 2 is also a suspendable-level
         8
                 17             Q . Ms. Jones says here that she has never               17 offense, so you could have it in Level 2, you could have
         E
         E

                 18 seen this level of anger and lack of awareness of others'            18 in a Level 3. He did threaten a teacher verbally, as the
        1
        I                                                                                19 teacher put in to her statement. He was dlsrespedful.
         I
                 19 feelings.
         I;
         II      20                    So I guess l'm wondering - and, of             , 320            Q . And the - .
         ii      21 course. you probably have more contact with students                Q21            A . Ana this 1551 is -
                 22 than Ms, Jones.                                                     :22            Q . The threat to the teacher was what?
            .
            E
            @=
                 23              A , Yes. I do.                                      : 23              A . ltwas verbal, and we just went over all
         1;                                                                              24 that In Mrs. Hartenstine's slalernent.
         ii      24              Q. You personally, though, you wouldn't
         1                                                                               25
            1:
                 25 agree that you've not seen thls level of anger or lack of                          Q . There's nothing else to add in regards to
            Ii                                                                 90                                                        0135a     ez
                                                                                                                                           26 of 53 sheets
            L                                                               Page B9 to 92 of 128


                                                                                                                  Joint-Appendix00262
                                                                           Case                                                                                                                                                           I
                                                                            Case5:19-cv-01873-MAK
                                                                                 5:19-cv-01873-MAK Document
11'! n.....gg1nmm1mmIIII1!ll:rl11Ir fl11If=fm1rll1[l: .II 1l'1llMII11:'1'll'rl'l1lmll1l1wl rl1
                                                                                                    Document86-2 Filed12/05/19
                                                                                                             54 Filed  01/13/20 Page
                                                                                                                                 Page119
                                                                                                                                      119ofof186
                                                                                                                                              186
                                                                                                                                                            "1TFfl1HM1H'llIIWHlll11T'ff lfHMIH1Hll   'HWMIWM

                                                                                                                                                                                                                                  Ii
                                                                                    Case 5 19 cv 01873 MAK Document 48-2 Filed 12/03/19 Page 116 of 181                                                                           l
                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                  ¢


                                                                                                                                                                                                                                          iI
                                                                                                                                                                                                                                  [       |,


                                        1 the content6?E¢%4l§é%?n9éi'Ré§»L%J*0£H8tvD°°""'e"*45-4 ,§;9é'd%§L%»€£%9ns.mpnq9gd,4nQ lv8'oBhave a parent                                                                               N
                                                                                                                                                                                                                                  1


                                        2          A. These levels are examples. They're not      2 present,                                                                                                                      3




                                                                                                                                                                                                                                          l
                                        3 all-encompassing lists.                                 3                And, according to policy, in the first                                                                         L
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                  !
                                        4                So If you're Vying to pinpuinl           4 three days the infomlal hearing 6oesn'1 kids In until
                                        5 something In a particular list, you could have          5 after day three. So l said in bring Mrs. Eck in, !'m                                                                          I
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                  I
                                        s something listed in Level 2.that can be, due to the     s good with this; she can hear everything I have to say.                                                                        I       r
                                                                                                                                                                                                                                  l
                                        7 actions of the student, be in Level 3.                                        ;
                                                                                                                                    1   Y             And Halked him through how he could                                         |I
                                                                                                                                    1
                                                                                                                                                                                                                                   I      ).
                                   s                  So when you're loolnlng at it, you'fe                                             s have responded differently, how perception is a lot of                                          i
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                          I

               I;                   s looking at a disruption. You're looking at,
                                                                                                                            L       I

                                                                                                                                        9 times reality with people because you she a situation
                                                                                                                                                                                                                                          I



               ii                 10 considering - it could be - to use the kid word today
                                                                                                                                    i


                                                                                                                            : 510 and l see a sduation, and we can see the same thing
               1
                ~.i.
                                  1 t it bullying of a teacher 'cause he didnt stop, he kept                                      end think of it two different ways. n has to do with
               1
                J                 12 repeatedly going at it with the some questions.            12 prerequisite knowledge that we bring to the event
               Ii                 13                   You're looldng at insubordination    . 513                  And then he admitted that he did. And                                                                          l
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                          I
                                  14 because he wasnt like calming down. She was trying to . 114 he's like, Ithinkthls is for the best. And than he                                                                               i


                3
                                  is calm him down, and he wouldn't.                            .15 went into a whole discussion about all these people                                                                                   I
                                                                                                                                                                                                                                          5
                g..
                                  is                   You're looking at - there's multiple  : 816 that were going to quit the show and all of his friends
                                                                                                                            es

                                                                                                                                                                                                                                          4
                                                                                            '1.
                                  17 places, and this list does not have every inlradlon     . 17 are gonna quit, and What was l going to do about that.
                                                                                                                                r


                                                                                                                            .
                3                  to that is going to be listed because 81ere's no list       .18                  I said, that's my problem, that's why l
                P;                                                                          II I                                                                                                                                  5
                                  19 under the sun illB\'s going to list every possible        Q19 sit in the dlair, that's why I am ultimately
               1    i
                                  20 instance that a student could have, and thats why 2's,    .'20 responsive. Because if they quit the show, than I                                                                                     iI
                                                                                                                                                                                                                                          I
               I                  21 3's and 4's are all suspendablelevel offenses.             21 either have Lu recast the show, or! have to cancel the                                                                                 !
                I
                1
                                                                                                                                                                                                                                  i       I
                3                 22                   So Mr. Becker put it as e Level 3     . 22 show. I said, but that is my job.             .                                                                                 l       i
                i
                                  23 'cause l said when l met wilh Mrs. Eek and Jordan I         23                 We are three weeks out from the show -
                                                                                                                                                                                                                                  i
                                  24 said it could be -what level offense lt Is. l'm
                    K

                                                                                                24 this was not the weekend before the show as one of the
                                                                                                                                                                                                                                  I!
                                                                                                                                                                                                                                  E


               1                  25 like, yeah, lt could be two levels - Level 2, Level a,      25 documents portrayed - and that that's my problem if                                                                           1

               !                                       ,, _                          93                                         ,.                                                                                      95
                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                             11           i
                E                                                                                                                                                                                                                  I
               1                 "i'1""l3lSt lhlsis what iflSfana me 1§emeé43ayM                 1                                         they did, and mu give them opportunity.
                I.
                                    2 because you disrespected a teacher and that she felt   : 2                                                         I explained to him that I would he                                       1
                12
                                                                                                                                                                                                                                  I'      ,I

                                   3 threatened.                                             , 3                                           meeting with the cast because his girlfriend, Haley,                                   !


                                   4                 And he agreed that - his statement was  ' 4                                           already knew that he was removed from the show before                                          I
                                                                                                                                                                                                                                      I   I
                                   5 something to the elfedof that, l understand how she         5                                         the cast meeting, whldi is why she was so agitated and                                             E




                                    6 could feeiihat way, I was angry, l was upset,              6                                         making noises and pounding her book bag on the ground                                          II
                                                                                                                                                                                                                                          s


                                    7'               And I said to him - l said to him then      7                                         and tapping her fool very loudly when was trying to
                E
                                   a why didnt you just go home and talk to them later?          a                                         speak                                                                                  I
                                   9 And that's when he said, well, Dr. Markley said we          9                                                  Q. We -
                I   g.
                                  10 should come to rehearsal and talk about it.               10                                                   A. May I finish?                                                              ;
                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                   I

                                                                                                                                                                                                                                  l


                                  11                 So when - and I said, do you              11                                                   Q . Yeah, we'll get to that in lust a second.                                 i
                                                                                                                                                                                                                                          I
                 E                                                                                                                                                                                                                        Ji
                                  12 understand that when you're already angry and upset how 12                                                     A . Can Hinish my thought- finish what
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                          I
                                  to that oommunlnmlon style is different, tone of voice,     . 13                                         I'm saying, please?                                                                     :
                                                                                                                                                                                                                                   L      I
                                                                                                                                                                                                                                          I
                    E
                                                                                                                                                                                                                                  II
                                  14 perception, body language? 1 demonstrated,dend1ed         14                                                   Q . Let me -
                                                                                                                                                                                                                                  I
                                  15 fists, folded arms. He's like, yes, I can understand     i15                                                         MS. O'DONNEl.L: Let her finish, Joel.                                   !
                                                                                                                                                                                                                                          r


                                  1 6 t ha t .                                                 16                                                         MR. READY: l'm going to object. I
                                  17                 it's Ihe same way when J said, you        17                                          understand. Ws non-responsive.                                                          i
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                  iI
                                  18 know, because of your behavior and the ongoing Issues I     s                                                        I understand what you're saying. We                                     I
                                  19 have to remove you from the show. And his quote to me 19                                              will come bad< to that, and 1 will give you a dance to                                         :
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                  I       I

                                   20 was, thal's for the best, so he knew.                                                                talk about that.                                                                       I
                                                                                                                                                                                                                                  !
                                  21                           And we also knew that morning he had                                                       MS. O'DONNELl; No, no. Just let her
                                  22           already secured counsel, so we knew where this was                                   .22    finish. You can .--
                                  23            going at like 7:30, B o'r,Iodclllat momlng because Mrs.                              23                   THE WITNESS: l'm sill! talking about                                    i
                                                                                                                                                                                                                                          f
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                  r
                                  24            Eck had already communicated thalthey were seeking                                   24    my conversation with Jordan. So I explained to him and
                                  25            counsel, which is why I agreed - 'cause normally on                                 '25    meanwhile - and he admitted to what he had done. He                                    I
                                                                                                                                                                                                                                  1
                                                                                                               94                                                                                              01:a73   96
                               27 of 53 sheets                                                                  Page 93 to 96 of 128
                                                                                                                                                                                                                                  I       1
                                                                                                                                                                                                                                  II
                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                   s
                                                                                                                                                                          Joint Appendix00263                                     I
                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                  I
                                    Case
                                     Case5:19-cv-01873-MAK
                                          5:19-cv-01873-MAK Document
                                                             Document86-2 Filed12/05/19
                                                                      54 Filed  01/13/20 Page
                                                                                          Page120
                                                                                               120ofof186
                                                                                                       186
                                                                                                                                                                                              i
                                    Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 117 of 181

                                                  0


                        1 admilied ma?8Qi8é8\881§lle9i&§3§a84y l$4e!88l%Hf3E"* 6-11 Fried 182549, 09en9s 4 8 2 1 8                                                      1                     I
E



:
                        2 mm he was raising his voice.                               i2                  A. I was not there. 1 was in Executhie                         E
                                                                                                                                                                        i                                  I
                                                                                                                                                                                              K
E
I
                        3               I never said Thai he lunged or came at          3    Session.                                                                                         l ,
i

    2


                        4 her, Jordan is very good- he's a good actor, and he           4                Q. Who did you hear this from?                                 \                                  1
                                                                                                                                                                                                           1
I
                                                                                                                                                                                                           8
    I

    \
                        5 embellishes thlngs as actors do.                       -       5               A . I! was In the investigation that I talked                                        II I
    I                                                                                                                                                                   i
                                                                                                                                                                                               II
    i

                        6          .    But he admitted that day - I had the             6 - as  I  lust slaked, with Mrs. Lyons, Mrs. Jones and Mrs.                   L

.:
    i
                                                                                                                                                                        l
                        7 statement oom Mrs. Hanensiine laying on Mr. Bedders           7    Hartenstine.
i
1                                                                                                                                                                       E



                        a desk in front of him. And Mr. Becker vas sitting               8                     MS. O'DONNELLt it's in Exhibit 2-                        I
                                                                                                                                                                        I
                                                                                         9                      THE WITNESS' And it's Exhibit 2.                        I
                        s behind his desk, we were stliing in front of his deck.                                                                                        I
I:I                                                                                »;
                                                                                   I*.10 BY MR. READY:
                       10 Mrs. Eck was on the - doses! to the door, Jordan was                                                                                              E



                       11 in the middle, and lwas on the other side of Jordan.        111                Q. Okay,                                                                                 I
                                                                                   .,                                                                                   I
                                                                                      812                A  . So - and than »- so I had talked in him                   I
                       12                 I said, it's right here if you want to                                                                                        !
                       13 read the statement. And he was like, no, that's okay,
                                                                                      »
                                                                                       13  J
                                                                                             about     anger   and calming down and how you should have
                                                                                           I
        E              14 I know what I did; I can understand why she would be         44    Donduded        - with Jordan the next day ... how we could do                 l
                                                                                                                                                                            I
        4                                                                              '15   it different.    we  talked     about perception.                              I
        i              15 upset.
        Q              16 BY MR. READY:                                                 1e        .             I actually     stood up at one point and                    l
                                                                                                                                                                            l
    in                 17          Q . is your testimony here today that you            17 demonstrated if I stood therewith folded arms and
    i
    .Il 4
                       1a showed him - offered to show him -                            to clendted fists and shilling mywelght, how would you                              I
     r                                                                                  19    fear? He said, I can understand.
    8?                 19          A. I offered to show him.                                                                                                                I

        3                                                                               20                       The statement from Mrs. Hanenstine was                                           Il
                       20          Q . - that you offered to show him the
        1                                                                               21    laying    on  Mr,  Beckets desk directly in from of Mr,
        .3             21 statement of Ms. Hartensline and Thai he declined and
                       22 said I know what did?                                         22    Eck    n-. in front of Jordan. And I Said, ii's right                             I..
                                                                                                                                                                                l
                                                                                                                                                                                                      l1
        1                                                                                                                                                                       I
                       23          A . Yes. He's nntgulngtoiellyou that                 23 there, do you want to read it? And he's like, no,                                                          :
                                                                                                                                                                                                      I
            8          24 because It doesn't support the narrative, be it was           24 that's okay,                                .                                                              II
        i'              26 laying on Mr. Beckets desk right in from! of him. He         25                Q.     1 want    to   turn your attention to Endtlbtt
                                                                                                                                                            59
            !
            1:
                       -x . »         ,    .              . ""      . ,.         .97* n..r __.                  . . ..»,.---,_.       nu



                         1       in oppbrtunllyto explaln Why he b5h3vé21lih'é Wéyhe - TG'
            g
        !!               2 did, His answer to me was, 1 w8s angry, I was upset they 2                    A. (Witness complies.)                                                 E                     i
                         3 didn't he her.                                                 3              Q  . This Is an e-mail from you to Mr. Backer.                          .
                                                                                                                                                                                :.
            8            4                 And that's when the who's thing in             4               A.    CurraN.                                                          i
            I            5 leaving the auditorium that night, the night before,      .    5               Q.     And you said -this was sent, it looks
                         B that it was from - and the investigated [sic] shows             s like.  March    21  st, 7:37 in the mouing,
        I,h,             7 dhal this - the Investigation - when I was doing the           7
                                                                                           8
                                                                                                          A .    Um-hum-
                                                                                                          Q . That's cuffed?
                                                                                                                                                                                I
                                                                                                                                                                                I

             [i           a Investigation on Wednesday that - when they leilihe
                         9 , Board meeting Thai night, the public comment - because        a              A. Correct.
                        10 when public comment is dosed .-1 don't know If you do       ,10                Q . And you said this WH! be 8 three-om. I
             T
             g          11 Board Meetings or not but most of the public leaves          11      assume    that means a three-day suspension?
                                                                                                                                                                                 I                     1
             I
             |          12 alter public comment. They don't always stay for the          12               A . Correct.
             =
                                                                                                                                                                                 i
                        13 Board meeting because there really kinda boring.              13               Q.     And ha will be ou1 of the shovsfl                               I>
             :                                                                                                                                                                    iL
             sI         14                 But than the Board said to them that          14               A.     Correa
                                                                                                                                                                                     3
                        15 May »-when they - when I said earlier they will take        L15                Q. So that decision had been made that
             l
             1          1e it under advisement, they will take - they heard what       116     mouing    before   you had a chance to meet with Jordan;                           i
                                                                                                                                                                                 Ir
                                                                                                                                                                                     I



                        17 people said, they will discuss it, and then they left,       ,17    Correa?
                                                                                                                                                                                  E
                        18 than they - the parents stayed in the hallway and they        18               A . I - at this point in time, I was
                1
                         je -. the ldds went badt to rehearsal.                           19    mentoring     Mr. Bedder as a new High School Prln8paI. I
             I.         20                 And then Jordan was already still angry        20   was  calling   discipline decisions on multiple students,
                l
                        21 and upset. So -and after the conversation with Mrs,            21    not  just this  student.
                1
                i~      22 Lyons. Ms. Hartenstina and Ms. Jonas on the way out, he 822                            Going into the meeting with Jordan,
                         23 was stating - and l don't remember to who, off the top      :23
                                                                                        '       based   on   the infraction, on the intimidation and                                 |:
                1~                                                                       24      disrespect   of e  teacher, is generally a three-day out.                            II
                  22
                         24 of my head - but the fact that this is not over;                                                                                                           IL.
                  i*
                         25 they'ra going to get more people.                            925                      Because   Mr. Becker comes from a
                                                                                98                                                           013Ba   100
                                                                                                                                                      28 of 53 sheets
                                                                                     Page 97 m'00 of 125


                                                                                                                            Joint Appendix00264                                          iI
                                                                                                                                                                                         I
                                                                                                                                                                                         l
                   Case
                    Case5:19-cv-01873-MAK
                         5:19-cv-01873-MAK Document
                                            Document86-2 Filed12/05/19
                                                     54 Filed  01/13/20 Page
                                                                         Page121
                                                                              121ofof186
                                                                                      186

                        Case 5:19-cv~01873-MAK Document 48-2 Filed 12/03/19 Page 118 of 181


        1 different sch§§§I1§&§n§\(9Q§< ' %          tr88€UMeNt4 °'11 8'.*89g%%(§8'8§udl'D%98m,%8a98          aecke say
        2 stance on disrespect to a teacher, our procedure here      2 something - 'cause 1 asked him, are all the students
        3 is a thee-eay. So l don't know of he knew that or          3 here? And l said, how many do we have? And he said,
        4 didn't know that, so I was being dearer my                 4 like 50 and Haley said, no, 49 because Jordan had already
        5 communication.                                                  5 let, he wouldn't at the meeilng.
       a                  \f Jordan had - and one of the things           s               And then she -» they all- I had
       7 that happened In the meeting whh Jordan, even though          !| 7 everybody get sealed, and then l began to talk anno
                                                                       1
        B It was a threeday on, because he was honest and calm         \
                                                                          8 how much we respetned their yolce at the meeting last
        9 and mature in the meeting with him and his mother and           9 night and rehearsals and the expeaetiuns.
      to Mr. Becker, ewhy l made the decision not to ref ova             10               Haley's sitting otto the - on the
I                                                                     M
E     11 him from Honor Society or fully remove him fTom Drama        °'§11   end seat on the let, on the center section of the
i     12 Club.                                                        r 12 auditorium, tapping her foot, banging her book bag,
      13                  New, hence, he wasn't ever removed as       = 13 rolling her eyes. Sol did whats called teecherwalt
      14 President because Mr. Becker did not do the ~» a                2t4 time where you remain quiet and you welt for kids to
      15 reelection or Drama Club meeting, so he really                ` 215 settle down, end then she would settle down.
      16 actually retained that title even though i said he           1£16                  Then I would go to speak again, and
      17 would be removed as President and still in Drama Club,       'l 17 then she was dlsmptive again and tapping and banging
L
      18 Which means he was able to wear the colors of the            1' it e her book and rolling het eyes and restless end shltling
i!.
      19 Theatre Deparwnent for graduation. Thes'e's like a cord      . 19 stuff and slamming stull. And then I would look at
      20 that they wear with their cap and gown.                      i 20 her, which Is - we cal! it the teacher look, l'm sure
      21       .          And he stayed in Honor Society because         21 you remember that from school - and than she wouldn'l
      22 of the way he did handle himself and the fact that he         22 stop, and eventually lsald, do you want lo leave? And
 i    23 owned his behavior and his anger and the (act that he         23 she's like, yes.
II    24 didn't stop.                                                  24                 So she gets up, slams her stuff, yells
      25                  So I was able to lessen the consequence      25 I quit and goes slamming on, threw her book bag
                        .       ,                              101                                         .           .      1 os
      "`1 because on a suspension yBii'rlé'nérI3ré¥l3Trerno17edffom   | 1 abalnst the door on the lower end of the eudiiorium
        2 National Honor Society. It's one of the rules.                2 lhatthe door flew back, slammed against the concrete
        :s                But as Superlmendem,l do have                 3 wall. Kids stoned to cry because she made such a
        4 override Rights for that. And because ofxhls                     4 disruption, and I looked at mr. Becker, and l said you
        5 siiualion and trying lo balance all sides of it and his       5 wlll deal with that before you leave.
        6 communication and understanding In that meeting, was        , 6                  And that lwenl on talking. about we
        7 able to pull beck some of the other pieces that would         7 need to be positive, and we need to come together, and
        8 have been In play.                                               s the show needs to go on and having theatre and the
        9           Q. fwantto go with you to a discussion               9 gossip stops and kinda resetting expectations.
      10 abom the meeting that happened In the au¢1iton'um whh          10           Q. Before Haley quit, you said if anybody
      11     the school show team.                                      11 doesn't like what we've laid out here, you can quit.
      12              A. Okay.            ,                             12     .      A. You can quit, please let Mrs. Lyons know,
      13              Q. you called that meeting and had them all       13 talk to your parents, you have 48 hours, don't - you
      14     come down?                                                44 know, n will not reflect negatively.
      15              A. Correct. as I was lnstruaed to Oo, yes.        15                 I understand, haying been in meaue.
      16              Q. And you announced to them at that time         15 711ey know l'm theatre, they know l'm music, l'm very
      17     that Jordan had been suspended?                            17 active In theatre and music - or was very amlve in
      18              A. No.                                            1a theatre and music here.
      19              Q. You did not?                                   19                 And than - so that l hadn'l put that
      20              A. I did not. Haley did.                         520 out because that was one of the things, If you don't
      21              Q. Haley had tcfd other students?                821    want to participate in the show - there are kids that
 E
 I=   22              A. Haley had told other students because If       22    dint like Newsies. its a very different show, l
      23     Jordan was not in school, then Haley wouldn't be in       :23    done know if you lmowthol. That show is not a
      24     school. And Haley wanted to he with Jordan 'cause mom      24    classic, you know, Fiddler on the Roof or a Brigadoon
i     25     took - Mrs. Eck took Jordan home because, as Ives          25    that were kind of the '40s level big showela& it was
                                                           102                                                                    104
      29 of 53 sheets                                        page 101 :aim Df 128


                                                                                                      Joint Apper1dix00265
                    Case
                     Case5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                                             Document86-2 Filed12/05/19
                                                      54 Filed  01/13/20 Page
                                                                          Page122
                                                                               122ofof186
                                                                                       186
                                                                                                                                                                  I,
                      Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 119 of 181                                                                         ;


 i
 3
           1 veld aiHeren@ase 5:19-cv-01873-MAK Document 416-11 ,g!l9,l§,4,l2a¥{4%d8§§fa *§r9§%9er,tatIons for
 \
           2          Q. At Thai point, when you said if you have             s 2 rehearsal and academics and here's your communication,
           3 a problem you can quit, you also than at that point.         .I 1; 3 and lfyou have questions, cnncams. you come see me,                             !
I          4 based on Haley's actions of putting books or moving
                                                                          I
                                                                              . 4 you'II see me around, open rehearsals, your parents are                         1
1                                                                                                                                                                 E
 E
           5 thin s around, you said you look like you're ready to             5 welcome, all the stuff that, you know, needed to
4                                                                              6 articulate to the students to let them know 1h81 they
s          6 leave. Do you recall that?                                                                                                                           8
 a
 |
           7           A , No, do nor.                                         7 were heard, they were understood. and that was on top
=s         a           Q . You don't recall saying to her, you look             B of it, and I would be, you know. addressing things.                             l
 é
 I
           s like you're ready to leave so you can go now?                      9 '          Q. You also wld a student not to make any
 5
          10           A. No, I dint                                           =10 other negative statements about the show or Mrs. Lyons.
'I
          11          Q . When you said to -                                  :11            A. They were not supposed to be gossiping.                           1

          12           A,   Adjust said - I did say to her, Ilka              ,12 l didn't say the nsgatlve statements. My thing was that
          13 when she was banging herstuff, I looked at her and aM            :13 you can't be starting rumors or gossiping. lr they had
          14 like, do you want to Reeve? And she's like, yas, and     z 514 negative things to say - they were also told if they had                              i
*%
 I
          15 that's when she got up and made this hugo scene on the 1. 15 concerns or questions, they were to come directly to me.                                I
 E

          16 way out. That's what I sold.                               16            Q. lwantto fast forward to the night after
                                                                                                                                                                  g
8
E
                                                                                                                                                                  i
L         17                   I didn't say you look like you warn to   47 the school show at the alter-pany. You're aware at this
i         18 leave. lust said, do you wamto leave? Because it           18 point of the statements that Jared made at the after-
 *Q                                                                                                                                                               ;
 i.       19 was vary obvious, and she's on her phone - and I would     19 party, correct?                 -
          20 assume teaing Jordan »- that she was vying to get out      20            A. As lam today?
     1
          21 of the meeting.                                            21            Q. Yeah, as you sit here today you're aware;
          22                   And with the disruption that she was     22            A. As [sit here today, yes. I didst al
 Y                                                                                                                                                                  l
;7
          23 causing during the times I was trying to speak to the      23 The lime, bm -                                                                           I
I         24 cast, I iinaily looked and her, amer trying to             24            Q. When did you team aboutthem?                                             IIg
          25 redirect two or three times, run Ilks do you luslwant      25            A. Probably from Grace Benin's mom.
 1                                    |     |                 ..1.9§,.,         ,_   ,                            ..   ,., . ».,   ,,           . 197
 II        1 " xo go, like do you wam u> leave? Ami s!1e's like, yes,  j 1           Q§"'IAnd You heard thane used lliépiirblirlaie
 :.
 I
 3
           2 and than she yelled and went out the door. Thats what       2 language and, also, that he said anybody who has a                                     i
                                                                                                                                                                  l
 i         3 I said.                                                     3 problem with Mrs. Lyons will have to Desi with me or that                              I
 8
           4             Q . When you spoke to Mr, Becker and load him   4 l'Il come after them?
 ?
 1         5 Io deal with that, you also tolrl him to suspend Haley?            5                A.    Thats what Ms Benin had said.
 L

 9         e           A . For one day because he asked me, what do             6                Q.    Did you Investigate those comments at
II
 I:
           7  you want me to do? I said, well, thalwas a dlsmptlon              7 ail?                                                                            i
                                                                                                                                                                  i
 L         8  whllO the Superintendent is spealdng; that's a onaday             B                A.
                                                                                                 went back to Mrs. Lyons to answer the                            E
 ii3       g  suspension.                                                       9 questions max Mrs. Bartln had sent me, and l had talked                         I
                                                                                                                                                                  i
 s.       10           Q . Was this after tale students had dispersed         Ja to Mrs. Becker - Mr. Becker, and lraiked to a few                                W


 8,       11  after the meeting?                            .                 ?11 students and - aboutwhat went on, who! didn't Qv on,                            r




 g
          12           A. They probably were waiklng out. I dow!              12 and there was confllc\mg Information on that.
 Ii       13 remember. We were standing In the ph. He and I stepped           ` 13          O. Did you takto Jared?
 I        1 4 back.                                                            14            A, No, I did not.
                                                                                                                                                                  j
 5
     g    45                 The kids were - some up them were                 15            Q. Did you speak - did Mrs. Lyons - had
 l        16 crying, trying to get themselves together. Because               ,16 she witnessed those statements?
          17 when she left In her anger, men that kinda put some of           *17           A. I don't recall,                                                    2
                                                                                                                                                                  K




 II       18 our other students over the Was or over Me 10p 'cause             18           Q. l'm going to give you a document. I
 Le
          19 they were still - you know, kids in the room that are               9 don't believe this was in our binders. so give me just a
 l:.      20 Jordan fans or Jared fans, so you're still tlylng to              20 moment.
 ;If      21 bring them together to leave their differences at the             21                 I received this from Counseiand may
          22 door, to come together, put a show together, you know,           22 have received it previously, but Vt! give you copies
     I
     Il   23 the whole adage the show must go on.                              za of these. !'in going to make this Exhibit 31. We
                                                                                                                                                                  1
     ii   24                 But once she left, ltwus so dismptlve            $24 didn't have this in the original binder, so l'll add It                         i
     12
          25 that that kind of - I had to re-focus them all again             F25        now for Exhibit 31 .                                                     E
     !                                                                                                                                  01403
                                                                  106                                                                            108
     I
                                                                 Page 105 :Dice oll128                                                          30 of 53 sheets

     1
                                                                                                                Joint Appendix00266
                                                                                                                                                        I
                      Case
                       Case5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                               Document86-2 Filed12/05/19
                                                        54 Filed  01/13/20 Page
                                                                            Page123
                                                                                 123ofof186
                                                                                         186                                                                      I
                                                                                                                                                                  I

                                                                               Hlm1.1"lmmm1rmmm"Tlll1r


                          Case 5 19 cv 01873 MAK Document 48-2 Filed 12/03/19 Page 120 of 181                                                                     I

                                                                                                                                                            1
                                                                                                                                                            i
          1               %§§8=       1M&M4%84M"t                                      -% Filed 1825%y0EW»A% %8é§.a¢w                                       i
8
i
I
          2 (indlcaling)?                                                               2                A. Yes.           ,                                      I
                                                                                                                                                                  :r

                                                                                                                                                                  Il
          3           A. (No response.)                              13             Q . Why did you not agree to meet at any
                                                                                                                                                              i   l
                                                                                                                                                            II
..        4           Q . am sorry, let me be more clear. There      : 4 paint with Mrs. Harlene?                                                            Ie
 c
          5 are two pages here. These were provided by your Counsel.    5           A. well, it wasn'llhat I <$ldn't agree at
a                                                                                                                                                                 4


1.        6 The second page of text messages is what Fm referring    . 6 any time, (was not meeting with her In her heated                                        I

                                                                                                                                                                  I
                                                                                                                                                                  I


I;                                                                                                                                                          Ii
35
         7 xo. Do you reoognlze these (indicating)?                     7 stale. Mrs. Hanllne i6 not a resident otthe District.                                   II'.
1§

g
         e           A. The first page I don't. I don't know       v    8 She lives in Muhlenberg School District
i
         9 what that is. The second page, yes. This was the text  :' i 9                 Her primary custodial parent is her
9
        10 message that I received at 10:21 on Sunday, the 14th.      E10 father, whose address was Main Street. 'Cause If a
3
q                                                                                                                                                                 II
        11           Q . Ana I assume this Is the only             . ,111 studanfs living in Muhlenberg, obviously, there not
I       12 communication mar you received from Mrs. Lyons or anyone M2 our student.                                                                         a
                                                                                                                                                                  I
                                                                                                                                                                  I
                                                                                                                                                                  r

        13 about the - that led to your dedslon about Vinny to be  5 Irs                 So If she's lMng with her mother,
!=      14 removed?                                                                     14 Mro, according to Mrs Ed<, was not e fit mother, then            II
g                                                                                                                                                                 i
i       15        A.           To send him home?                                  3    ~15 would meet with her. But if a parent is hot, then                      l
        16        Q.           Corretx.                                                gt6 she needs to calm down before we have a meeting with             I
                                                                                                                                                            r

I       17           A. Yeah, because hwas obvious to me from
        1a Mrs. Lyons' team that we were gonna have an issue.
                                                                                    ='1? all parties because It would not help at that
                                                                                     318 penicutar time, on 4r2/2019.
                                                                                                                                                            I
                                                                                                                                                            I
                                                                                                                                                            I

i       19                Ami the toot that I wee not at the set                  1* no            Q . And you never did meet with Me Hertline,
                                                                                                                                                            f
                                                                                                                                                            I
                                                                                                                                                                   f

                                                                                                                                                                   I
                                                                                                                                                                   I
                                                                                                                                                                   I


g.      20 slrike between Mrs Lyons and Meteyer parents and                       I 20 did you?
                                                                                  IJl
                                                                                                                                                                   I
                                                                                                                                                                   I
                                                                                                                                                                   I
                                                                                                                                                                   I
                                                                                                                                                                   I



g       21 Vlnny that actually - when I sold In my text, if he                    4..21
                                                                                  i
                                                                                                   A. No, *cause after Haley dross to quit the
                                                                                                                                                                  1
I,      22 shows just send him home, was as mum to promo Vlnny                     » .22 show, there was no otherissue with Ms. Hemline.                    I
11      23 than having an issue with Mrs. Lyons because the show                  . 23             Q . DId you ever meet with Haley about any of
                                                                                                                                                            i


3       24 was over. Vlnny did eadremety well in the show. He's                      124 the disdplinery action taken against her?
I9
                                                                                                                                                             J


        25 a good amer.                                                            . 25            A . No. My interacdonswith Haley for most                 l
 8
 3§;:                                                                              ,    t `Of the ShoW Was beSi8
          1                    And 16ii"h"l~8;"l5ésea on what - and 'i had .                                             en she came Ink my otfrce to
 Ii       2   not known al that point what happened the night                           2 get snacks.                                                             I
                                                                                                                                                             l
 I        3   before - that to send Me kid home. Having done                            3         Q . There was an lncldenl In which Jordan was
  3       4   theatre, he's prohabiy exhausted. They were up at!                        4 reported for not letting Haley eat. Are you familiar              i
                                                                                        5    with this?                                                     l
          5   night doing the cast party, celebrating as they shnuki,
  i                                                                                     6              A. There was an allegation from Ale>ds Henry
                                                                                                                                                            i
I
 E
          6   just go home and rest.                                                                                                                              I
!                      Q . So there Was no other conversailon with                      7    at Kun own that was transmitted verbally to Mrs. Lyons,
                                                                                                                                                                  I
          7
iI        8   Mrs. Lyons other than whats contained here; borrow'                       s    who then called me about the conoem. r mstwtth Jordan,
 1.
 i
         9                A.   Correct.                                                 9    with Mrs. Cambria, Director of student services, to just
i*T


    E
        10                Q.   Abeu: that?                                             to    see what is up.
                                                                                                                                                                   I
        11                A.   Rfghl                                                   11                   It was one of those meetings where I                  i
        12                Q.   You Md nm at any poem meet with Vinny                   12    had to took into II. butt had reason to believe Mere                 i
                                                                                                                                                             1
        13    about the decision, did you?                                              13 was nothing to it
        14            A.      No.                                                       14           Q . Mrs. Lyons said she did not report that
        15            Q . l'm going to ask you to look at                               15 to Chlldl.lne. Dld you?
        16    E><hlbn 27, whim Is In your binder.                                       16           A . No, because there was nothing there to
        17                    This is an e-mail Main between you and                    17 report. That would have been inappropriate for me to              i
                                                                                                                                                             II
        18    Mn Becker. I'll point you down to the bottom of the                       18 report It to ChlldLlne.                                          II
                                                                                                                                                              I
        19     page.                                                                    19                 ftwas Alexis Henry, who Wes e college            I
                                                                                                                                                             E


        20                     At the vsmy bottom, aauaity. of this                     20  student, talking to a student and lt get lost in                 5



                                                                                                                                                             J


        21     Mst page - this appears to be an e~rnal1 from you -                     '21 translation so it was vague, but there was no eWdenee
        22     ii says: I understand e meeting wil not be helpful.                      22  to that.
        23     And this is in response Io a request from Haley                         '23           Q . 1 want to tum to Exhibit 29, There are
        24     Hanllne's mom to meet.                                                   24 several paragraphs here. l'm going to look al whats
        25                A.    Correct.                                                25 labeled No. 2. And down at the bottom of this it says
                                                                    110                                                                 0141a 112                 I
        31 of $3 sheets                                                  Page 109 to 112 of 128
                                                                                                                                                            I
                                                                                                                                                            I
                                                                                                                    Joint Appendix00267
                                     Case
                                      Case5:19-cv-01873-MAK
                                           5:19-cv-01873-MAK Document
                                                              Document86-2 Filed12/05/19
                                                                       54 Filed  01/13/20 Page
                                                                                           Page124
                                                                                                124ofof186
                                                                                                        186
                                                                                                                                                                        i
                                     Case 5:19-cV-01873-MAK Document 48-2 Filed 12/03/19 Page 121 of 181                                                                ;
                                                                                                                                                                        I
                                                                                                                                                                        Il

                                                                                                                                                                        I
                                                                                                                                                                                          i
                        1 that Mrs. L,,(.2@s¢e.9&98QxaQ4%@.4)szm;l@ct4§~e"f 5+ sy€9aa318§l49 e;§9@ 145 of 218
li                      2 me bad< up.                                                        2                   I couldni contim it to take any                        II
:I
                         3                The second sentence here' His                       a Normal dlsdpllnary action on It, but I did not talk to
3
I                        4 15-minute speech included phrases like - excuse my                 4 Jared.
 E
                         s language - bltdwes be bitches AnN dnnl mess with                   5            Q. I understand, of course, you'fe a                             |
 E
                                                                                                                                                                            i
                         B Lyons; she will take you down .                                    6  Defendant  in this lawsuit, but what do you want from the                  9
:                        7                 And down - further down n says that                 7 outcome of this lawsuit?
T#                       a Mrs. Lyons - she - stood behind him nodding her head                B                  MS. O'DONNELL: ohjwson m the form.                                      :
 I                                                                                                                                                                           l
                         9 In agreementwith his toxic and inappropriate remarks.          `* 9                    MR. READY: What rio you want at the
 s
 1I                    10 you want on to say that this speech should have been       IL  'g   t0   outcome   of this lawsuit, thats the form you ohlect to?                  1

 .1                    11 stopped.                                                       iI n                     ms. O'DONNELLZ Yeah. What do you
                       12           . A. correct, because I - It that did occur       i i12 want? She wants motto be a Defendant,
 I                     to as the way lt was - and mrs. Lyons explained to me when £13 BY MR. REMIDY:
                                                                                      ;1                                                                                     IE               I


 3
 of:                   14 I took mrs. Bertln's questions - this was done in an            414               Q . Is that a fair summary?
                       i s email - and told Mrs. Lyons and Mr. Becker thatl need En!        ~5
                                                                                                            A. l'm just »- l'm doing my job to the best                          E



                       to responses to these conoems expressed by a stud- - by a '16 of my ability. I assume Whoever the Judge is In this                                        I

                                                                                                                                                                                              1
     II,               17 parent, that! want responses in writing, Which is my         'l 117 case will decide that.                                                             l




                        to normal protocol, especially when you're gathering           1.1'to               Q . Did you have conversations with Mrs.
                       19 information from several ponies because you don't want x 1.      .19    Lyons  at any ma about how to balance sWdanis - these
     11
     l
       \
                        zo to get it mixed up or lost in translation, that there was     _29       three students or any students free speech rights versus
                                                                                                                                                                                 I
                                                                                                                                                                                 E
     +                                                                                                                                                                           I
                                                                                                                                                                                 II
     2
                       21 an fnconslstency on where mrs, Lyons was at this time             21 the other concerns about their behaver?                                            E           II
     I
                                                                                         5
                                                                                                                                                                                  i
                       22 between who said whet                                          : 22               A . Can you clarify your question?                                    8
                                                                                                                                                                                  I
      8                                                                                  1
                                                                                         8 23               Q . yeah, sure. Did you ever supervise or
                       23                   But what i was telling Ms. Benin at             r?

     E                                                                                   I
                        24 this time was basically if any ofthls -what she said             I.24 train Mrs. Lyons about how to balance the first amendment
                                                                                             g.

      8
                        25 happened, lt isnt correct and the adults should stop          I 5 rights of the students to disagree with a teacher versus
     I                                                                                   i
                                                              .                  113          :                             .          .     _          115

     I                   1
                         2
                                                                            ,,
                                               I have hence, since this time, also
                                                                                    - ..             1 the concerns that you've expressed that led to their
                                                                                                     2 suspension?                                        .
      I,                 3    addressed with Mrs. Lyons for mis years show. since                    3          A. l had conversations wuh Mrs. Lyons
                         4    the Board ata approve het an In September to do this               ' 4 throughout, as I stated, from January to April about what                        i
                                                                                                                                                                                     IE
         4
                          s   '19/'20 musical and the fall play, that any kind of                    5 I called the three P's. She needs to he pole, she                              E
                         6    Senior speeches needed to be more supervised fur                       6 needs to be professional, and she needs to be positive.
                         7    content, language, Mal this was appropdata -                           7                She needs to let them speakthelr mind
                          B   Inappropriate.                                                         8 and not take lt personally, as any professional; that
                         9                      And thal's why Mrs. - I guess Mrs-                    9 students are students and they are immature, and they
      !    I


           Ito
                        10    Lyons for the last three years has given an opportunity               1D don't have me worldly experiences that you do when
           I            11    at the cast party, after ths final show of the musical,             Q11 you're out of college and work in the real world, and
           1
           l            12    for the Seniors to talk to the underclassmen.                         12 that we need to help educate them an the proper way to
           1
           |=
                                                                                                    13 communlcme.                                                                                 i
                        13                      But what she describes here and having
           E
                        14     worked with Mrs. Benin over the years her daughter                 , 14        \       Be I also Ialketito her about there
               8                                                                                                                                                                     I
                        15     was a Senior last year - to know that I have not found             2 15 are lines that you don't cross with a student. They                           I
               g.
               it       t6     that what she said to - to not be credible, and had I              : 16 l:an't be disruptive, they can't be disorderly, they
                        1?     known it earlier or known like the day after or been                 17 can't use language, they can't, you know, intimidate,
               4;
               l        18     able to conflml n, the show would go on, it would have               1B threaten or disrespect, but they need to learn how -
               1;
               £        19     been dealt with.                                                     19 and Seniors in high school, for the most part, have                            I


               I;        20                      Bm l do not tolerate language, nor do              20 teamed those skllts.
               g        21      f tolerate disrespect, that al should have been                      21          Q. J may have one or two other questions.
               i                                                                                   .22 l'm lust going take a quick look.
                         22     stopped.
                         23                      But l could not - l had information to              23                But jet me just ask you, is there                                           I

                         24     showlhat either Mrs. Lyons was within proximity, then                24 anything that! have asked you about that you wanted to
                         25     there was other Information that said that she was off               25 add anything additionally to your answer orthought you
                   3                                                                  114                                                     O142a    116
                                                                                                                                                      32 of 53 sheets
                                                                                     Page 113 this o1'1ZB
                   2

                                                                                                                              Joint Appendix00268
                    Case
                     Case5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                                             Document86-2 Filed12/05/19
                                                      54 Filed  01/13/20 Page
                                                                          Page125
                                                                               125ofof186
                                                                                       186
                                                                                                                                                                i
                                                                                                                                                                I
                       Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 122 of 181
                                                                                                                                                    !
       1 didnl ge\ thé38139¢'§ib9iH9l'83pl*a-lt?;Mi>8:wD°°"Me"t 415 41 9W%Y9'%849§n%?n3f 218                                                                .
                                                                                                                                                    ;:
       2         A.     i\hh'lk that the biggest place of this                      2                  And I think Ws very difficult for            i
       3 goes back to the fact lhax'Jnrdan did not get the lead in    3                   Jordan, who has had several leads In the musicals as an   I,
       4 the musical that he felt he was enlhlad to. He was           4                   underclassman, to understand why he didn't get the lead   I'a

      5 looking from Jan- - from his room's own - mmhefa own          5                 that was cast by a production team, not by one                          I
                                                                   l
      6 admission and his mmher's - through January through his 6                         Individual,
      7 removal In March of the show, which he stated was for the ' 7                                  And what was interesting to me, as we        ¥
                                                                                                                                                     i

      8 best, that he did not understand orwould not accept do     ' a wenuhrough this process, Is that up until January,                           1=
                                                                                                                                                     r          I
                                                                 fl                                                                                  |
      9 he wasn't the lead.                                      Q'I ' 9 2019 Jordan and Mrs. Lyons got along vasywell. There                        L
                                                                                                                                                    1.
                                                                 I
     1o               And at one point he also was trying to       910 were no complaints.                                                              s




     11 intimidate Jared to get him to quo so he thought he      ' i11               There were some complaints over the                            ii




      12 would be the lead in the musical. There are at least                  1 112 years about rehearsals running late, especially coming
                                                                                                                                                    I
      13      two documented incidences where Jared had met with               i i t 3 into the week of the show because they're trying to          L

     14 people, Guidance and myselii about quitting the show                      14 practice as much as they can.
     15 and just giving Jordan what he wants. He hence, as you                 3 t5               Jordan would go around calling Mrs.
     i s know, did not and up quitting the show-                               , 216 Lyons mom. He would reach on, hang out in the                              I
                                                                                                                                                                I
                                                                                                                                                    1,
                                                                                                                                                                .|
     17                You're dealing with high school                           917 theatre. Theyware helping.                                     1.
      18      teenagers, who are 17 years old, who think that high                '1 B              Mrs. Lyons was going to take the                1           1



      19      school Is the and all, be all, as we all did when we             .
                                                                               7 919   Senlor students to Disney to - there's a theatre             |
                                                                                1r
      20 were in high school; You know, you don't see life past                  20 program mm they have at Disney world -- in the fall
                                                                                                                                                                I
I     21      n till you get out and you rellecl back.                             21 Which, hence, didnt ha pen because the music trip to                      I|

      22                      l think the other piece that you didnl             '22
                                                                               'I3 Disney is this year - and to help them build their               I
      23      address today is the far that n was Mrs. Eck who                    23 resumes.                                                       l
                                                                                f:
      24      actually gave us information about Jordan's mental                 .24                Be she was helping anlculate him to
                                                                                                                                                                II
      25      health and anger issues in February of 2019 that led to                  community theatres and working with him In other                          II
                                                                                                                                  __    119         iI
                                  .                    ..        117 .
       54                                                                                                                                           j
            ""ziie ~l§§uanca of, under ciind#lh¢ -~ l'm n6f'§Uie of     " -fplaces. And It wasn'l unllnhe time he didn't get the
                                                                                    1
       2 you're famlllur with Child Find or IDEA - that lfwe                        2
                                                                             lead in the musical then. all of a sudden, un: he have
                                                                                                                                                    I
       3 get any Information Matleads us 10 believe that s                          3
                                                                             an these Issues,                                                       I           1

       4 student has a learning disability or emotional                             4      So If he had all these Issues and he's
       5 disability or autism or intellectual disability, that               been in the musical - he's been In the theatre program
                                                                                    5
       6 we are required under Federal lawto issue a notice of                      6
                                                                           for three and a half years, where were the concerns?                                  i

       7 an educational placement or recummandatlon for testing .        7 And I could never gear answer for that.
       B which we did on the students based on Mrs. Eck telling          e            Q . You memloned that he Med to lntlrnluata                               i
       9 us about Jordan's anger issues at home and - which              9 Jared - I think those were the words that you used -
      10 happened Ni February of2019.                        ,      I 10 out of the schools lead or into withdrawing.
                                                                    !
      11                 And then after some of the other              17              A. To quiring. Correzzt
      12 explosions with Haley and her emotional s1ab!l- -             12              Q . What did he do to intlmlriate him? Do you                I           I
                                                                                                                                                                I
      13 instability and, as It was stated by Haley's mother to        as know?
                                                                                                                                                                lI
I     14 Mrs. Cambria, that thats why we issued them because,                         A n was the division cffriends. And as I
s                                                                      14
      15 In today's world, even afters student graduates, then         15 said. with managers they - you know, kids are kids am
      18 we some - mm urge of coming back against Me public           ;16 1hey're gonna lake sides wah their friends .
      17 school system for failure to Identify and offering            17                  And then the friend groups - in                                      i
                                                                                                                                                                I
      18 compensatory education, those conversations were              18 today's world, you know, they Rio B lot of social media                               !
f
1.    19 documented -they were to the over 1100 documents that 19 and outside of school stuff an at has nothing to do with
      20 you received »- that there were reasons for why we took       2 0 us; that Jared ihoughtthat if-they could all be        .
i     21 the actions that we ant.
      22                 lthlnk that there's e lot to this case
                                                                       21 friends again if he just qultthe musical.
                                                                       22                  He didn'z understand that once you                                    I
                                                                                                                                                                II
l
I     23 that has to deal with teenagers being teenagers and           23 open, what I call Pandora's box, and you santo have
      24 understand - not understanding life beyond high               24 Issues with relationships and you'ra not -._ the kids
      25 school, that we don't always get what we want In life,        25 aren't mature enough to work through those, you can't
                                                                11a             L                                    D143a      120
     33 of 53 sheets                                                  page 117 :Mao of 128                                                          1
                                                                                                                                                    l
                                                                                                                                                    I
                                                                                                                                                    r
                                                                                                                                                    I
                                                                                                                Joint Appendix00269                 |
                               Case
                                Case5:19-cv-01873-MAK
                                     5:19-cv-01873-MAK Document
                                                        Document86-2 Filed12/05/19
                                                                 54 Filed  01/13/20 Page
                                                                                     Page126
                                                                                          126ofof186
                                                                                                  186

                                                                                                                                                                        I
                               Case 5:19-cV-01873-MAK Document 48-2 Filed 12/03/19 Page 123 of 181                                                                      Ii                  i1


                                                                                                        Page 147 of 218
                                                                                                                                                                          ..
                   1 put the @en8%§8éa49§%%a9&Q8§1 m%uu9%ume"*44 m34%8"&1/25/19                                                                                         1e
|                  2 make it all better until they were willing to sit down   2                  When I got - Maria came to - Maria                                      I                  i
                   3 and pm the past in me past.                              3 Jones    came   to getmeto go to the audNorlum and me -                                  I
1r                                                                                                                                                                       .
                                                                            E 4 after  the  meexlng   to speekwith the Directors, walked                                 I
Y                  4                 But mostlmmatufe 17-year-olds are not
l                                                                             5 into the  ahemath    of  a negative situation, an61hst he
I|                 5 deveWpmentally at a capablliiy lu be able to do then.                                                                                                  r
                                                                                                                                                                            i

                   6 There are a tot of adults that can'i do that.            s was   - this is kind of my  summary to what happened that
                   7'                Arm that Jordan kept Eller him about,    7 night,                                                                                                      i
                    B you know, let me do one show, let me do an understudy,             a                       He accused her of tying, which we spoke                    I               3
8
,E
                    9 let me do mis, and lust kept going after - like I                  9        about earlier, because Mrs. Hanenstite was not                             E
                                                                                                                                                                            I
                   10 need a dance w be the lead, I need a chance Io be the             10        speaking up. ArM then the statement that this is not                      II
 8
                                                                                      =11         over, getting more people to come forward. When I
iI                 11 lead.
                   12                  And Jared got Io the pdnl, when I met            12        walked in, the teacher was visibly upset and crying and
                                                                                                                                                                                             I
                                                                                                                                                                                             II

                   13 with - as I stated earlier, when I met wlth him and            §'313        did admin to me that she was feeling threatened.                              i

                   14 his mother, that Jared was like maybe I should lust            E§14                        Because I knewthatl had, as I stated
                   15 quit and then he can have what he wants because they             .=is       earlier and is In documentation, Mrs. zackon's                                I
                                                                                      ~';16       Involvement with Mrs. Eck, I was trying very hard to be                                       i
    I              16 were friends at one point.                                      Q                                                                                                         i
                                                                                       8 17       responsive to the Board's request for information as to                       i
     %             17      .         And then a casting decision, made by a                                                                                                     1
                                                                                      '.Q18       what was happening. Our Drama Department Is very                              i
    I              1B production team of people and not en individual, then
                   19 broke up e friendship that had been for years. And               ,̀ 419     strong hare and very much supported by the community,
     E                                                                                                                                                                                          I
     I
                   zo then that friendship can't - has not been able - I                , L20     that there were a lot of rumors and gossip and things
    !                                                                                                                                                                                             E
    .T
     I:            21 don't know where they are today, but at least coming            e
                                                                                           121     going on throughout the smelt town that we all Ive and                                       i
     .!
                                                                                                                                                                                 I
         I         zz through April of that last year was not gonna be In a                l522 work In - or work in, ldon'tllve here, but - so                                  i
                                                                                      . 23                                                                                       l
                                                                                      :!
                   23 repairable place.                                                           that they were aware et night so that the communication                        1

                   24           Q. Were you aware before the fruit video               3 24 dldht get out In front of me.
                   25 incident-l realize you have a lot of students that you             25          Q In the second lull paragraph it says:                                                      1


     I                                                     121                                                                                  123
     1                                                                               .. 4-1 Studeriis are angle with him for his actions when he
     ; ' 1 deal with.
     l    z          A. Um-hum.                                                           2 returned to the auditorium airer he left the Board
     I
     1                                                                                    3 meeting. what does that mean?
          3          Q. In fact, how many students are in the
       4                                                                                  4          A. Well, he was - as i staked earlier, when
     I    4 School Dism'r:l, roughly?
      {§                                                                                  6 he spoke at the Board meeting, he spoke very well. When
       g. 5          A. DlsUic:t-wide, we were about 1637 last
                                                                                          6 he want back to the auditorium, through the        ,
      II  6 year.
                     7           Q. So a lot of students. Were you aware                  7 invasiigation, he went In front of the cast, thanked them
                                                                                                                                                                                                    i
                     8 that Jared was allergic w fruit before this inddem?                    B for supporting him. And it was all about him and his
                9           A. That wouldn't be knowledge that I would                        9    rote in the musical and his leadership in the Drama Club
          .4:
           t:. 10 have.                                                                     10     and thank you for supporting me against Mrs. Lyons and -
          I
               11                 MR, READY: lhave no further questions                      11    before the rehearsal, I guess, got back under Way.
          i    12 aphis time.                                                                12                    And the kids were upset because the
          Is 13 BY MS. O'DONNELL'                                                          ; 13    others that came back from the Board meeting must have
          1
          1    14            Q. I would like you to take a look at                         ;14      just folded right into rehearsal, and they at whatever
           i 15     Exhibit No. 4 - 24, l'm sorry - 24.                                      15     they were doing at rehearsal that night, which I don't
               16            A. Which one?                                                   to    know what that is.
           3
            I
               17
             134             Q. 24.                                                         '17                And according to Jordan>'s words, as I                                P
                                                                                                                                                                                                      i
               is            A. (Witness complies.)                                          18 stated earlier, that this is not over, And then l do                                 !
                                                                                                                                                                                     II .

               19            Q. And lake a look at it quickly to refresh                    ,19 state that because -» you know, that lwlll take care
                20 your recollection.                                                       820 of II because of what - the rest of it that came on
                                                                                            121 through the investigation of the treatment of a
            I 21             A. (Witness reviewed document.)                                                                                                                         I
            1 22             Q. And Indicate whalihe purpose or tm                          22 professional staff member.
                23 e-mall was.                                                              23         Q. When you say, but I will take care of lt,
                24           A. This was an e~mail from me to the Board                       24 you said, butt will and his role in lt. Do you see
            if                                                                                25 that?                                     0144a
                25 at 11:39 on the night 0f»- I thlnk il's the Board
            I,
                                                                          122               .                                                         124
              IN
                                                                               Page 121 u="xz4 of me                                                  34 of 53 sheets
                                                                                                                                                                                       r



              Q.
                                                                                                                          Joint Appendix00270
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page127
                                                                             127ofof186
                                                                                     186

                       Case 5119-CV-01873-MAK Document 48-2 Filed 12/03/19 Page 124 of 181                                                          i
                                                                                                                                                    1




       1               A, , c889§19-¢v~01873-mAK Document46 11                                 1 m5i1r?g9rPa9%11§n8lu28srup1ion \hat
       2               Q. And you said do, even knowing that, at                    z is being mused.                                               I
                                                                           al                                                                       i
       3 least two of the Board members were very supportive of                     3               um READY: Thank you for your time.
                                                                           'a
       4 Jordan. Dld you think that was going to be an Issue?              a*4                      MS; O'DONNELL~ Okay, Uzsnke Vary mud.
                                                                                                                                                    E




       5          A. i knew It was going to be an Issue with                        5               (Whereupon, the deposition oondudsd at          I
       e the two Board members who think that hs should have                          12:45 u'dud< p.m,)                                            I
       7 goUan the lead In the music just becauaa of who he is                                                                                      I
                                                                           1

      B    and what his aspirations were beyond high school. But            L
                                                                              B .
                                                                           »1
                                                                            1
      9    hay were not present when it was ousted, and I still -             9
     10    and they did not understand, and I don't know if ihsy            10
F

1    11    understand no this point, manhunt show Was cast by a                                                                                     1
1.
                                                                                                                                                    1
     12    group of individuals, not by an Individual person.                                                                                       l
                                                                                                                                                    i
     13             Q. Well - but you said you would end his                   13
     14 role In it. Did you have U19 authorttytoend his role                   14
      15 iN the -                                                              15
     . 16         A, Yes. I was granted authority to do what                . 16
      17 I needed to do to make sure that die show ehher waht on,              17
     1B It didn't go on; If penpia were disruptive Dr not, doing               18
     19 what they need to do In rehearsal or disruptive to Me                  19
     20 rest d die 70 some people, than I had the authority in                 20
                                                                                                                                                    I
     21 whldi to remove student from lt. lust as we would an                - 21                                                                    !
     22 athletic team.                                                         22
     23                If somebody is not showing up to                        23
     24 rehearsals - or to precdoes or not paifunning and not                j 24
     25 dorn what they need to do, lhey're removed from the                    25
                                                               125                                                                     127
       1 alhlaiic man, This exuauurriazlar activity is the                 ~'       .1

                                                                                - 2
       2 same way. It is a privilege, not a right.
                                                                                   3         I, Lori A. Dliks, U19 ufiioer boforawhum
       3               MS. O'DONNELI..: Those are all the
                                                                                    the daposhion of DR. TRACY SHANK was taker du hereby
                                                                                    4                                                               I
                                                                                                                                                    »
       4 questions | have.                                                          sanity that DR. TRACY SHANK, Me witness whose
                                                                                    5                                                               i
                                                                                                                                                    I
       5 BY MR. READY:                                                            6 bastimony appears in ha forogning deposition, was duly
      6            Q. Two quid( questions. Did you send this                      7 sworn by me on november 14. 2019, and that Me
      7 e-mail here in Exhibit 24 to anyone dlhar than the Board?                 B Uanaoibad dapnshinn of said \nlihless la B Grus :card
                                                                                  g of the tesdmnny given by had swat de prooasdlngs are
      8            A. No. Thafx what All - thats my group
                                                                                 10 herein recorded fully and awurately up the but of my
      9 list for U19 Board, la Ali.                                              11 ability; Wat! am neither attorney nor counsel for,
     10            Q . Sure. Second, you Tnen§or\ed students                     12 not related to any ofilia parties to the action in
     41 were angry whh him. VV1ich students?                                     13 Whldi dlis deposition was taken; and, further, that I
     12            A. Just cast students.                                       .14 am not B relative of any attorney or counsel employed
     13            Q. VVI1k=h coat sludenw or whsrs did you hear                45 by the parties hereto or tinandelly Interested In this
                                                                                 16 an on .                                                             1

     14 swat? Did a student appmada you, or was It just                          17
I                                                                                                                                                   r
                                                                                                                                                    1

1    15 something that a tsadter told you, perhaps?                              18              'A     LoriDiliié I
     18          A, No. I think it was spiders 01st were In                      19                   Lori A. Dnkg
     17 the auniwrlum, but I can't remember Who, Burl in tell
     t8      you it vaunt Jared, iwasnt Jordan, it want Haley,
                                                                                    20
     19     it wasn't Vinny.                                                        21                    PA Court Reporter
I    20                   I would imagine it was like Connor                             Notary Public In and for the Cammonweahh of Pennsylvania
     21     Alexander. There are some other student that I worked                   22
     22     doseiy with because of other educational need, not                      23                 My Commlsaivn sxplrss
     23     behavioral. There's 8 lot of high sdiool student& 81st                                      Novambsr 29, 2023
                                                                                    24
I    24     I work dosaiy with for other reasons.
     25                   They were just huafreted with the                     is                                             0145a
                                                               126                                                                     128
     35 of 53 sheets                                               Page 125 £6128 of us

                                                                                                                 Joint Appendix00271
                                                         Case
                                                          Case5:19-cv-01873-MAK
                                                               5:19-cv-01873-MAK Document
                                                                                  Document86-2 Filed12/05/19
                                                                                           54 Filed  01/13/20 Page
                                                                                                               Page128
                                                                                                                    128ofof186
                                                                                                                            186
                                                                                                                                                                                               I
                                                         Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 125 of 181                                                                   E



                                                                                                                                                                                               1I


                                                                                                                                                     Page 184 of 218
                                                             Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19
3                                                                                                                                                                                              I                              1




                                                                                                                                                                                        ..
                                                                                                                                                                                      .l ' A
                                                                                                                                                                                               i
                                                                                                                                                                                               I                              i
                                                                                                                                                                                               1   1
                                                                                                                                                                                                                              I
..|
                                                                                                                                                                                                   i
 I.
                                        g       .                                                                                                                                                  ii
 1

!                                                            In.
                                                                                                                                                                                                                              1
                                                                                                                                                                                                                              :
.e
                                                         I                                                                                                                                         !
                                                                       Wednesday, Marsh 20. zuw                                                                                                    I.
ii
                         r

                                                                       Dr. Shank,                                                                                                                   II
                        I                                                                                                                                                                            I
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              I
                                                                       AJ apprcxilnulcly 10:00pm on Wudnasduy March 20, 2019, .furan Sum asked to spade pxlvatnly                                    !                        I
                                                                                                                                                                                                                              I



 i    Iii
                         I.
                         l.                                            who Mm, Stacy Ly<=na at (he conclusion of relwarsal, Shu asked than along wlrh Mis. Marla

                                                                       Jones bethere an a witness to the wnvarntion, Jordan dice notobjgum lo myself of Mrs, Inner
                                                                                                                                                                                                       !
                                                                                                                                                                                                       :
                                                                                                                                                                                                       iI
                                                                                                                                                                                                        1
                                                                                                                                                                                                        l
                                                                                                                                                                                                                                  II
                                                                        being prennnx during the wnvefsutlnh I
                                                                                                                                                                                                                                  II
                             r
                             \.
      2                      I
      .I                                                                The majority of the eunvwsutiun was balween Mrs. Lyon: md Jordan. Aroma point, Jordan
                                                                        lund II me and said "Weil you're awfully quit, don't you have anyzhlng to my ,.." In welsh I                                     3
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                         l
                                                                                                                                                                                                         L
                                                                                                                                                                                                                                  i
       IQ
                                                                        r¢pli~cl "I amjusl list¢n3ng." He preomlad to quutian My own Feelings about u uimilu ultumtinn                                   E

                                                                                                                                                                                                                                  |
       g                                                                wlu)n1"was In high school buck In 'ZOD9 that! openly shared with B11 fife outback In January
       I=
       ..                                                               uboul when laudilluned far 'the lauding xnlc and did not iNtl-is pntf. He told mrihat 'n» "lust
        IE

                                                                        uouldn'c Hsulievc that Wusn'Lupact Ana wunt¢& to be comforted about not §'u1n8 the lwdlng part                                   i
        l;                                                                                                                                                                                               i
                                                                        thai 1 nudltloncd fur" in which I responded. "Yes, l was upset, hurl MMe peace with the                                             1
           a                  i
                                                                        decision, muds sun: my friend that I was up against was okay ARM wry huxttbi things Were wall
                                            v       ..
                              E                                         about her, no-ved on, and had I gnu! show." Mn. Lyons asked Jardin if he was accusing ms of
          II                                                                                                                                                                                                 E


                                                                                                                                                                                                             i
                                                                        lying, He vocalized that he still did not bnllnva mc, making mc Emf like: he was eulllng mn a liar
            1
            I                                                                                                                                                                                                E
            1                                                            abba sliunzlon he Wwe nothing about timlhnppunud 10 years age. I f=l: thxealonad and
            1
            I|:
                                                                         Lllsrupwuvisd .
            8
            if
                                                                                                                                                                                                             l                         I
                                                                         Thu lack ofrcrpccr that Jordan has shown towards me as a dedicated teacher, sea>s:anl direawr,                                                                II
                                  it
                                                                                                                                                                                                             I                          I
                                                                                                                                                                                                                                        i
               l
                                  I
                                  4                                      and vo' untenr to this program and district! WIN not be lolvraied any longer.                                                       I
                                   '.
                                                                                                                                                                                                             I
                                   Ii                                    Keapwlfully,                                                                                                                                                  L




                                                                                                                                                                                                                 J
                                                                                                                                                                                                                 i

                                                                         Abngalo Hurlcnsline                                                                                                                     I

               5                                                                                                                                                                                                 I



               I
                                                                         581 Gide Malherhuias Tunchct                                                                                                                E
                1
                                                                         Awlsiani Dlrculor, OVHS Drama Dcpartrnunt
                   !~                                                    Band Maloxulte Director, OVMS marching Lynx                                                                                                                    I
                                                                                                                                                                                                                                        l
                   3:                                                                                                                                                                                                                   I.
                   or



                                                                                                                                                                                                                     I


                   E
                                                                                                                                                                                      !:                             1
                    II                                                                                                                                                                                               Ir
                    IE                                                                                                                                                                   Ir                          5

                     t
                    I
                     I                                                                                                                                               r    .                                          II
                     I                                                                                                                                                                                                I
                     1
                     1
                     I                                                                                                                                           ovso 000000074
                    l3                                                                                                                                                        D179a
                     lL
                      If                                                                                                                                                                                                 II


                        I                                                                                                                                      Joint Appendix00272
                      Case
                       Case5:19-cv-01873-MAK
                            5:19-cv-01873-MAK Document
                                               Document86-2 Filed12/05/19
                                                        54 Filed  01/13/20 Page
                                                                            Page129
                                                                                 129ofof186
                                                                                         186

                                      Case 5:19-CV-01873-MAK Document 48-2 Filed 12/03/19 page 126 of 181                                                                                                                                                                     I.




     ,,»,                                                                                                                                            l we   W w e .........................
                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                          r               . ........................... . ..........................             ..........
                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                              I       I
                                                                                                                                                                                                                                                         .g                           1



                                             I                                                                                                                                                                      i                                                         l
                                            »
                                                 I

     L,
                                   1                                                                                                                                                                                 I
                                                                                                                                                                                                                     ¢
                                                                                                                                                                                                                                                                              y
No#
.~

                  r
                      -       \$                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                              I
              |                                      Following the truard meeting, I was in the main hallway outside the Marary waiting to dean Up the board                                                                                                 I                I       I
                                                     room and pay away iapiops once exeuutiva session was flnldwed. A cunodlan called me use: to him and                                                                                                                      !i
                                                     said mrs. Lyons had requested another adult be present In t§1e audllorlum. told him would go and see                             I
                                                                                                                                                                                                                                                                                      i


                                                     as any assistance was needed. When l got there, students were leaving the auditorium and Mrs. Lyons,
                                                     Ms. Hartenskeln, and Jordan End and Vinny liarrlnl were walking up the slap; into the hack of the music                                                                                                                  i
                                                                                                                                                                                                                                                         I                    ;
                                                     hallway, When lasknd If: could be of any assistance, jourdan walked away and vlnnv spoke pa Mrs.                                                                                                                         1
                                                                                                                                                                                                                                                                              I        I

                                                     LVcms and ms. Harlensteln. 1 Offeled tostayto provide a neutral party, as Vinny was visibly upset. Mrs.                                                                                                                  1
                                                                                                                                                                                                                                                           \
                                                                                                                                                                                                                                                         I                             i
                                                     Lyons said l should stay, vinny spoke to Mrs. Lyons staling that he was upsotwlth things andreas not                                                                                                 I

                                                                                                                                                                                                                                                             l                l
                                                                                                                                                                                                                                                                                      1
                                                     sure what he wanted to saw and wanted to say he lmsw she wntked hard, but maybe didn't know how                                                                                                                          I
                                                                                                                                                                                                                                                                              Il1     I
                                                     to nalkto rtuclents since she was on: a lenser. He said he was hurt when she "nailed him out" in front                                                                                                                   I.
                                                     ufother students. Mrs. Lyons acknowledged his feelings and asked If any teachers ever corrected a
                                                                                                                                                                                                                                                                              2
                                                                                                                                                                                                                                                                              \       I
                                       ~.
                                                     student In front Ufthelf peers. He said no. Vinny seemed conflicted In what he was thinking and Uylng                                                                                               I
                                                                                                                                                                                                                                                         1                            5
                                                     to say, and seemed unsure of what hewanced to see changed in the drama program. Vinny erldad up                                                                                                     1                            !
                                                                                                                                                                                                                                                         i
                                                     thankfng Mrs. Lyons for lists nlng to him and left,
          |

                                                                                                                                                                                                                                                                                       IL
                                                     Mrs. Lyons went so :be steps to seal? Jordan wanted to speakwith her and Ms. Hartehstlne, Jordan did                                                                                                                               I
                                                                                                                                                                                                                                                         I                        s     I
                                                                                                                                                                                                                                                                                        r
                                                     some mc Me harlwayand again I offered to stayers a neutral party. Jordan appeared anew. Both Mrs.                                                                                                   J                            I
                                                                                                                                                                                                                                                                                      .l
                                                                                                                                                                                                                                                         I
                                                     Lyons nndivrdan lnlrlully appeared tense. Jordan told Mrs, Lyons he was Sisappufnbed in decislvns she
                                                     had made and things she had say, mrs. Lyons acknowledged Jurdan's fsellnzs and ills right &0 have
                          \
                                                     those Ieellngs. Ma lynns stated she was dlnppolnxed in .aptinnswrdan and some okherdrama club                                                                                                                            I
                                                                                                                                                                                                                                                                                I
                                                     student; have made. Mrs, Lyon: spoke to ioruan about how people an disagree ovarthlhgs, but canto                                                                                                                        III
                                                                                                                                                                                                                                                         F                     II
                                                     move froward together Wward s ccrnmcn goal. she spvku to him aboutlluw two people can perceive
                                  3                                                                                                                                                                                                                      I

                                                     blue same l\1.farmatinnln a different way. Mrs Lynn; appeared lass tense. Jordan appeared tense and                                                                                                 .



                                                     angry, with dennlsed flss and heed shaking whenevefsumethlng wassald. that he did notate with.                                                                                                                               |
                                                     Jordan repeatedly :aid he wanted things to change, but could not my spaclhcally what. Mile: than                                                                                                                             4
                                                     rehearsals were not stnrttne on time. Mrs. Lyons said that wmstfmes students vanna get iv the
                                                                                                                                                                                                                                                                                  i
                                                     rehearsals at Una scheduled start lime, but thatit Would be a goal for all students and staff to start                                                                                                                           i


                                                     rahea'rsals UD tlrne. Jordan again brougllt up thathe was not speaklrag our because he was not given the                                                                                           |
                                                     lead role in ha play. Mrs. Lyonssuld that sawed to be the Uma when the problems stated, Jordan                                                                                                    I1
                                                                                                                                                                                                                                                        ;
                                                     accused Ms. Hanenstlne of Iylng armaklng up e story run she ball told the can about a tlme.M1en she
                                                     had nor gotten reload parzbuther best friend had, tumvrs were clrwlatlng abautwhvher Mend had
                                                     gotten the part, and Ms. Hanensxlne reached outtn had friend because she cared about her and                                                                                                                                 8




                                                     supponsd her. Jordan said "Who would do that? Why would you ootvrantW be comloned if you                                                                                                                                 lr
                                                                                                                                                                                                                                                                                  r
                                                     didn't gel the part? who would not Want to be 1:0mlotted?" ltwas evldentlvrdan could lmlv lhlnk of
                                                     hlmselfalthls time and not other parties. Mn. Harkunstlna was vlslblv upset and tearful thatlordan                                                                                              i
                                                                                                                                                                                                                                                     1
                                                     accused her ofmaklng this up. Mrs. Lyons asked Jordan If he did not see how he had made Mo                                                                                                      r
                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                     s

                                                     Hartensllna upset with his accusatlotls, but Jordan did not seem to care about how his words and
                                                     actions made other people feel. l'le old at one point to Mrs. Lyons/'l was going to hang yououtto dry,                                                                                                                   i
                                  r                                                                                                                                                                                                                                           I
                                                     1 feallywas,"and "1'm not saying that they have to him you but," Jordan sold he was not W r: bow to
                                                     move forward and Mrs. Lyons suggested being calm, wmlngto rehearsals wllhs calm atthuda. Breellns                                                                                                                        i
                                                     the other students and apologizing to them, Rea :hlng A hand out to them and asldng them to wuril
                                                     together with him. Jordan said he had a lot vfhomeworkto do and nodded at usaod left.                                                                                                        i                                   IIr
                                                                                                                                                                                                                                                  §                                   I
              J                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                               I
                              f
                                                                                                                                                                                                                                                                              Ii
                                                                                                                                                                                                                                                                              I

                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                 l                                    I



                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                I

                                                                                                                                               OVSD 009000075                                                                                                                 i
                                                                                                                                                                                                                                                                              l




                                                                                                                                              Joint Appendix00273
                                                                                                                                                                                                                          I
                                                                                                                                                                                                                          II
                          Case
                           Case5:19-cv-01873-MAK
                                5:19-cv-01873-MAK
                                  1lmlmmm         Document
                                                   Document86-2 Filed12/05/19
                                                            54 Filed  01/13/20 Page
                                                                                Page130
                                                                                     130ofof186
                                                             ~'1=~l='n"I"n11w~'nm1lrnln1lnm"'
                                                                                             186                                                               w
                                                                                                                                                                                                                        II
                                                                                                                                                                                                                         Ii
                                                                                                                                                                       I IMWWWWWWWEIIII        I11 ii            ii
                                                                                                                                                                                                                         II

                                 Case 5 19 CV 01873 MAK Document 48-2 Filed 12/03/19 Page 127 of 181                                                                                                    I
                                                                                                                                                                                                        r
                                                                                                                                                                                                        !
                                                                                                                                                                                                        I


        l!-n-1~l                                              ,l,,,,, ,,,                                                                                               1                                               r'
                                                                                                                                                                                     'au
                                                                                                                                                                   v


                                                                                                                                                                                                        12
                                                                                                                                                                                     z..                I.
                                                                                                                                                                                     \
                                                                                                                                                                                     I                  I
                                                                                                                                                                                     I
                                             . .-                                                                                                                           |        >
                                                                                                                                                                                           :                               I
                                             ..                                                                                                                                                                         :I
                            _        A   "                                                                                                                                                                               II
                                                                                                                                                                            .i                                            II
                                                                                                                                                                                                                       :
                                                                                                                                                                                                        1

                   u
                       ,v"44 .
                            *l.                                                                                                                                                      g                  L;
                                                                                                                                                                                                        I              II
                                                    When Intent down the hallway to the duors.outsld» the auditorium, Jordan, Ws parents, Vinny F¢*ri11*»                                               lj
                                                    Rafael Forsyth, and Haley Hartilne were standing there. They asked wif they would find outxhe results                                               Ii
                                                    of the e/ecurtve sasslnn. I told them no amen would in taken this evening. 'they asked If acbinn would                                              II
                                                                                                                                                                                     I.*
                                                    be taken, when would 11 be take n? told them acton Hlamiwould go on n board agenda and the next                                  I
                                                    board meeting was on April 10"', Ana that board and committee meetings are open to the publtcand the
                                                                                                                                                                                                             1
                                                    schedules are posted online, or they can call my nxtenslnn to ask about Meeting dates/times..VinNy
                                                                                                                                                                                                                        f
                                                    Fertizzl than asked me If Mrs. Zeckon was in (he school building at any time dudnmhe school day. ltoid                                              i
                                                    hun that board members are like n1"n8¢memhers of the pobllc and community and lfthev wanted to
                                                    some to any of the schools, Lhey would need to schedule that with the building principal, Vinny said he                          1                                 :
                                                                                                                                                                                                         x


                                                    would contact mrs. zeckon outside of school. lashed him If he knew how to contact her and he nodded»                                                | \            :
                                                                                                                                                                                     I                       r
                                                                                                                                                                                                                       :I
                                                    l fold them all board members names and addresses are public Information and he nodded. Jordan                                   g                   l
                                                    tamed to me and bald "l'rn going to gel more people. W ell get mute people. This fsn'tover." Jordan
                                                                                                                                                                                     i                  I
                                                                                                                                                                                     r                                 I
                                                    appearednngry, sleflngai me when he said thus.,                                                                                                     4              iI
                                                                                                                                                                                                        5              I




                                                    I am a support staff member and not an aducatqn bull was concerned Mththeanger and Ia<zk.af
                                                    empathy I ubsarved In Jordan. Whenever something was said th8t he did not agree with, there Was                                                      II


                                                    head shaking and clenching of fists. He appeared that I! he did rotgut what he wanted, he wnuid not be                                                   I
                                                    satisfied, no matter what accG»mmvdatJo1)s or lesuurses could be otfvred. In my daily lnteraWnns with                            I                      :
                                                                                                                                                                                     I                                 r
                                                                                                                                                                                     1                       1
l                                                   students, I have rat Sean this level of anger and lack if awareness of athefs feelings,
                                                                                                                                                                                     I                   4
                                                                                                                                                                                         I
                                                                                                                                                                                         \
                                                                                                                                                                                         l
                                                                                                                                              Marla 8. Jones
        sv*
    | [ :
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                      |




                                                                                                                                                                                                         Ir
                                                                                                                                                                                                         |

                                                                                                                                                                                                        Ii
                                                                                                                                                                                                         E
                                                                                                                                                                                                        :
                                                                                                                                                                                 I                      II
                                                                                                \
                                                                                                                                                                                                                      I

                                                                                                                                                                                     I
                                                                                                                                                                                                                      II
                                                                                                                                                                                                                       II
                                                                                                                                                                                                                        I
                                                                                                                                                                                                        i
                                                                                                                                                                                                                      :

                                                                                                                                                                                                                      I
                                 I




    I    r




                                                                                                                                               oven 080000076                                           I




                                                                                                                                              Joint Appendix00274
                              Case
                               Case5:19-cv-01873-MAK
                                    5:19-cv-01873-MAK Document
                                                       Document86-2 Filed12/05/19
                                                                54 Filed  01/13/20 Page
                                                                                    Page131
                                                                                         131ofof186
                                                                                                 186

                                            Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 128 of 181                                                                             T
...................................................

               .i
                                                                                                                                                                                        I
                                                      Case 5:19-cv~01873-MAK - Document 41~2' Filed 11125/19 Page 21i of 22                                                        .»

                                                                                                                                                                                            L




                                                                                                                                                                                            II
                                                                                                                                             r                                     I_

                                                                                                                                             No. 2ND                                        I
                                                                                                             SECTION!       PUPILS
                                                                                                                                                                                   4
                                                                                                            TITLE:          s"n11>8I~1'r BXFRES SION)
                                                                                                                            DISTRIBUTION AND POS :mo
                                                                                                                            O F MA TE RI A L S
                                                        OLEY VALLEY
                                                                                                             ADDPTBD: Novcmbnr 17, 1999                                                     l
                                                        SCHOOL DISTRICT                                                                                                                     f
                                                                                                            RE V I S E D:   October 11, 2006                                   i            5
                                                                                                                            May no. 2016                                                    I




                                                                                 220. STUDENT EXQRESBIONJDISTM8uTIQN AND POSTING OF
                                                                                                     NIATBRLALS

                                                         1, Pmposa        The right ofpublio school students to Freedom of speech is guaranteed by the
                                                                                                                                                                                            i
                                                             'I881c 22    Constitution of the United Stains Ami the constitution of the Comnumwcalfh, The                      I
                                                             Sao, 12.9    Board rnspaoM the right ofstudenta to express themselves In word or symbol and in
                                                                          distribufu and post mufmals in mas dnsignatuf forposting as a part of that                           I
                                                                          expression. The Board also rewgmiwea that exerclse of that right must be limited by
                                                                          Thu iiistricVs respmnsibiliiy iomaininln an orderly school nrxvirnhnmt am1u> protect
                                                                          the tigh$8 fail members cfthe school oonnmunity,

                                                                          MY policy addresses student expression in general. and distribution andyasting
                                                                          afmatedals that are not part of d3s¢Iiot-spansoreé aciiyidos, Materials sought to
                                                                          be disuributsci or posted is pan of the cumbuiar or extranurriculaf programs of
                                                                          111s dlsulct shall be regulatnd BE part ofthc school 65st:§o1's educational program.                3
                                                                                                                                                                                            I
                                                         2. DoEnltluxls   Distribuiiou - studvuts handing non-school mntoziols *Lo o't31ors on aohool pmpwty or                             II
                                                                           Ounriug school-sponsored events; phw'mg upon dos&, on or in loolcas; or ougngiog in                              I
                                                                          any Dfhor mnnncr of dolivnry ofnon»schoo1 toatorlals W o§1ora while on sobool                   l
                                                                                                                                                                          I
                                                                          pmporiy or during school iimotions. Whoa mall, tem messaging or viper                           1
                                                                          tacbnnlogisal delivery is used as n mums to distributing or aocossing non achnul
                                                                                                                                                                           i
                                                                          malexiais via use of school equipment or virile on schohi pxopaty or at whoop
                                                                          functions, it shall be govnmed by Huts policy: OH-campus or afar hows distribution,
                                                                          lnniudiuglechnolngical diswlbudon, that discs url likely to runtedally 01'
                                                                                                                                                                          I
                                                                           substaniinliy iniezferu with time educational process, including school mztivilies,            I
                                                                          school Work, or discipline and order on sabot pxopbrty or at schnul functions;                  3
                                                                          threatens marinus human to: tea school or community; cncouragnsimlawful entivdly; or            I
                                                                                                                                                                          I
                                                                          lnterferos with uuDther's lights is aisu covered by this policy.

                                                                          Exp ression - verlvul, written or swnuboliv representation or connsmuuWinn

                                                                          Non-school Materials any printed or written materials meant for posting or
                                                                          general distzibu¢iolL to others that are not pre-pared as part nfthc cunécular or
                                                                          extraourriwlar -program of the district, iooluding bntoot 1imI1ed to fliers, invitations,
                                                                          announcements, pexnphhsts, posters, Interact bulletin boards, personal web alms and
                                                                          the like.

                                                                                                                                                                      I
                                                                                                                                                                      i
                      r                                                                                                                                               _|
                                                                                                                j I
                                                                                                 Page I of 51
                                                                                                                            I8IT                                      In
                                                                                                                                                                       I
                                                                                                                      r

                                                                                                                                         Iovsn 000000801
                                                                                                                                   'as


                                                                                                                                                                      I
                                                                                                                                                    A 000000208
                                                                                                                                                                      8

                                                                                                                                           Joint Appendix00275
riv-ll I                        II III   II     _ II II II I I      I

                    Case
                     Case5:19-cv-01873-MAK
                          5:19-cv-01873-MAK Document
                                             Document86-2 Filed12/05/19
                                                      54 Filed  01/13/20 Page
                                                                          Page132
                                                                               132ofof186
                                                                                       186
                                                                                       MFFM'W


                                                                                                                                                                                                                             r'
                     Case 5:19-(;v»01873-mAK Document 48-2 Filed 12/03/19 Page 129 of 181
                                                                                                                                                                          I                                             1
                                                                                                                                                                                                                        Ir
                                                                                                                                                                                                                        I

                                                                                                                     II IIILl llll.llllll""' II il ,II1111111111111W , , , ,   1 l lH                                             i
            I
                                                                                                                                                                                                   l. l                           I
                        Case 5:19-                                                                             F'age 3 ._ O 4 <>                                                                                 LII.
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  4
                                                                                                                                                                                                                        I
                                                                                                                                                                                                                 »,'
                                                                                                                                                                                                               s Zu

                                                                                                                                                                                                               I        2
                                                                                                                                                                                                               | - ~r
                                                                                                                                                                                                               1
                                                                                                                                                                                                                        I

                                                                                                                                                                                                           I                      E
                                                                                                                                                                                                                        Il           l
                                                                                                                                                                                                            i                     i
                                                                                                                                                                                                                                  II
                                                                                                                                                                                                           II                      II
                                                                                                                                                                                                           I.           E
                                                                                                                                                                                                                        I           II
           .1" .               220, STUDENT B
                    4                                       SIONXDISTMBUTION AND POSTING OF MATERIALS »?g, 2
                                                                                                                                                                                                           I...         i         IIi
                                                                                                                                                                                                                                   I
                                                                                                                                                                                                           ;.,
                                                                                                                                                                                                           |»           Ii         II
                                                                                                                                                                                                                                    I
                                                                                                                                                                                                           I
                                                   Posting publicly displaying non school matcrinls OD school prbpcrty or at a
                                                   school-sponsored events, innluMng but not IianltedW u@¢ing auohmaierl'als in
                                                   walls, soon, bulletin bonds, onsets, the outside oflocknra; on ziishiet-sponsored or
                                                                                                                                                                                                                        i
                                                   student wcbsiinm through diMdnt-ovmed technology and the Ilks,
                                                                                                                                                                                                                        !
                                                                                                                                                                                                                        l
                                                                                                                                                                                                                        1
                           3. Authority            Students have tea right to express 'thcmsralvesunless such exqnessionis likely to or                                                                                  I

                              Tit1s22              docs materially or substantldly 'mtorfcm waif the eduoadonnl proizcss, Suphuding
                                                                                                                                                                                                       I
                                                                                                                                                                                                                         |.
                                                                                                                                                                                                                         1,
                                                                                                                                                                                                                         I
                              Stu, 12.9            svhoul ac6vI1les, school woric, or disuiplmn and otdrr on suhooi prnperiy or it school                                                                                I
                                                                                                                                                                                                                         II
                                                                                                                                                                                                                                  II
                                                                                                                                                                                                                                  1
                                                   timoiions, tktreatwts serlmls harm to the school or wmznunity, snconrages unlawful                                                                                     II

                                                   notiyity, or interferes with an»1iler's rights,                                                                                                 I
                                                                                                                                                                                                   !                              I
                                                                                                                                                                                                                                  I
                              BC 51 J              SUtdcM exprussinn that scams on school propmy or at so:hool~sponsored cvcrnx is
                              Title 22             fully gnvamcd by this policy, In addidnn, Dif campus Ur Mer hours expression is
                              Sec, 12,2, 12.9      govenwd by this policy if loc stndwt expression involved constitute: xmprotectud                                                                ;.
                                                   axpreasion as stated 'nth is policy and provided the 08'-campus or aflnr hours
                                                                                                                                                                                                   I
                                                   sxprcasinn does or is rely to mntsrially or substantially ixateiow with Thu                                                                     I
                                                                                                                                                                                                                         |
                                                   sdu1:aliona1 prowess, 'moludfng school actlvitios, school wnxk, or discipline and nrdur                                                                 D
                                                                                                                                                                                                                         s
                                                   on school propmy or at school flmoiions, threaten: serious harm to the school or                                                                1 4 3

                                                                                                                                                                                                   3       s    I
                                                                                                                                                                                                                        II
                                                   ooouumuity, oncouxsges unlawful activity, or interferes with a10othor's rights,                                                                                       Il
                                                                                                                                                                                                                         E
                                                                                                                                                                                                                         s
                i             SC 510
                              T i d e2 2
                                                   The Board slxallrequiro the! disOibuiionundpoWng ofnon-school maforiafs Gcezur
                                                   only at 'Chu places and during the tims sctforth in written adMuistrativc regulations,
                                                                                                                                                                                                  1'
                              Sec, 12.9            Such regulations or proucdurus shall be written to porn ii the nrdn-fly npsration of
                                                   Soho 015, wbila Iwogllzing the Elghta it smdenis Io cngago 'm protnmod exprcsdon.
                                                                                                                                                                                                                             r    I
                                                                                                                                                                                                  ;F                              i
                                                                                                                                                                                                  I
                                                   Unotoleqtzd 5'tudc211_EzpressiDn
                                                                                                                                                                                                                                  1


                                                   The Board reserves the right to designate and prohibit Mnnifesiation of student
                                                                                                                                                                                                  *;                     I
                                                   expression 'has are not protected by the right of free exprnsalon beoausothoy violnie
                                                                                                                                                                                                                            E
                                                   Zhu rights of uthnxs or whens such expression is liknlyiu or docs mniurially or
                                                                                                                                                                                                                         E
                                                   substantially interfere refth school adtivid es, school work, or discipline and order on                                                       8                      I
                                                                                                                                                                                                                         I
                                                   school property or at school functions including but not lfruitedtoz                                                                                                  I
                                                                                                                                                                                                                         :
                                                                                                                                                                                                                         r
                                                                                                                                                                                                                         II
                                                   L. Libs! of any spccI5cpurwn or persons.

                                                   2. Advocating the use or advertising the availability of any substance Cr material
                                                       flint may rsasunably be believed to sonstiWtn B dire and serious danger to
                                                       the health or welfare of students.
                                                                                                                                                                                                                         II
                                                                                                                                                                                             I|
                              Title Z2             3, Using obscwu, lewd, vulgar or profane language - whathvr vuzbnl, whiten or
                                                                                                                                                                                            rI
                              See. 12.2                sym'bo]io.
                                                                                                                                                                                            I
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                  II
                                                   4, Inciting vinlencm; advocating use offmcc; or uncuuxagingvinlatiou of
                                                                                                                                                                                                                                   I
                                                       federal, state, or municipal law, Board policy o r disidnt rules or TD» mins.-a.                                                                                           I
                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                         it       i
                                                                                                                                                                                                                                  i
                                                                         Pug¢2 D1'5                                                                                                                                               I

                                                                                                                  DVSD 000000802




                                                                                                                                  A        000000209                                    »



                                                                                                                                                                                                                         I|
                                                                                                                    .Joint Appendix00276                                                                                 L
                                                                                                                                                                                                                         L


                                                                                                                                                                                                                         i
Case
 Case5:19-cv-01873-MAK
      5:19-cv-01873-MAK Document
                         Document86-2 Filed12/05/19
                                  54 Filed  01/13/20 Page
                                                      Page133
                                                           133ofof186
                                                                   186

    Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 130 of.181


             Case 5:19-cv-01873-MAK Document 41-2 Filed 11/25119 Page 213 of 223
                                                                                                                                         1.
                                                                                                                                              I




                                                                                                       x
                                                                                                                                              I
                I
         I
                                                                                                                                              I
                     220. STUDENT EXPRESSIQNIDISTRIBUTXON AND POSTING OF MA'12IUA1.S . Et, 3                                                  II
                                                                                                                                        I     1




                                   >, Are likely to or do materially or substantially interfere wliixtlno edunntiunnl
                                       precess, 'including school Bntlvilies, schoui work, or disnipllnn and nxdcr DD
                                       school property or it school funuiions, thr¢atzn.serio*as human To Thu suhuul or                 |r
                                       community, annouragc unlawful activity, or interfere with another tights.

                                   6. Violating Written echoul district adnudniairntiyv regulations or proccdxues on
                                       tone, plane and manner for posting and dishibuuon of othorwiwe prvtwicd
                                       wqarassion,
                                                                                                                                              I
                                                                                                                                        g
                                   Spontaneous student exprssslon whicix is otherwise proteclcd speech is not
                                   pmh1'hit¢d by this section.                                                                      I
                                   Dlscipiirm For Engazzinzz In Unnruimfed Bxptasdon.                                                l

                                   The Boarciruaewaa (height in prohibit the posting or distribution ofnon-school                    3
                                   math-iais containing unprotected expression and to prohibit students from engaging
                                   inothcr unprotected student expression, as well as to stop wuprMeofvd shrdcnt
                                   mcptossion when it Domes. The Board reserves the :ight to discipline studanis for                F
                                    engaging 'mxmproicsld mcprcsslon. Whnro such expression news off campus and
                                                                                                                                    I
                                   away Eom school fnmotions, an undorstnnding between unprotected expression and
                                   a substantial and matcriul dlsrupltlon Dflho aohoolprogruxn must bo ea'rnlolishod»
                                                                                                                                    9

                                   DO t1.I1nrHon OflNou-School Mawtiais

                4. Delegation of   The Board roquixesllmt swdonts who wish to didriOutc or post non-achool
                Responsibility     muWiuls on school property shall su1>m5'c them one (1) day in advance ofplannd
                                   disinlbU5oo Dtposling to Igor: b11ilr5§ngp:iJ:olpal or dnsignae, who 8IMK ibnwvard u
                    Title 22       copy to the Snpatiniendent.
                    Sec. 12.9
     D
                                   Ifiho non-sahool maiexids contain unprolccivd expression as stated imhispolicy,              |I
                                                                                                                                 I
                                   Thu buildlug prindgal or dcsigucc shall notify the students that Lhcymay not post or
                                   distM»utnthsn:aXznals bwausetim materials nonslitute a violation ofBD8rd policy.

                                   Itnotics is not giwh during the period between submission and the Hma for the                I
                                   planned disY1'1"Dution orpostismg, students may proved with Um planed dlstributlvu           I
                                   or posting, prov1'6ecI Hwy ooruply wiNd; wnweu ndnnxnisraative regulations or
                                   procedures on Lime. place andmammer of posting or dis11ibuti=>n of non-sohool
                                   mutzriais,
                                                                                                                                J
                                                                                                                                x
                                   Sbndeuts Who post or dlstdbuta non-schvol xnnturials in uunlplianoe with this
                                   provision may still inn ordered to 683.95 such distzlbutioniftha mateliials are later
                                   found to be unprotemed expression lmderthis policy.

                                   Students who disidbizte prinivd matodais shall bo a 9sensible for clearing my Hint

x
                                                                                                  I
                                                          P3853 of5
                                                                                                                            I
                                                                                                      OVSD 000000803
                                                                                                                            F
                                                                                                                            |




                                                                                                                            f

                                                                                                              A 000000210   g


                                                                                                      Joint Appendix00277
                                                Case
                                                 Case5:19-cv-01873-MAK
                                                      5:19-cv-01873-MAK Document
                                                                         Document86-2 Filed12/05/19
                                                                                  54 Filed  01/13/20 Page
                                                                                                      Page134
                                                                                                           134ofof186
                                                                                                                   186                                                                                                                    I


IIFIII!!!MH llmllll'mmI mmlp   lllllll1IMIIIf1lllmli~'ll "rl:! lrl I .InllllrII1llI1IIIIIIII..ll.llII1lII.lllllIl                                                                                                   ,,       \
                                                                                                                                                                               mm                                                             Ill IIIIIIIIIIIIIIIIIIIIIIIIIIIII

                                                                                                                                                                                                                                                                    II
                                                             Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 131 of 181                                                                                                                                     i
                                                                                                                                                                                                                                                                     ;»
                                                  ................................................   ........
                                                     l


                                                                              Case 5:19-cv-01873 MAK                          Documenr"é11~2              étiéd 118819 Page 214 Of 223                                                    :W
                                                                                                                                                                                                                                                                     9




                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                      I


                                                                                                                                                                                                                                                                     8             I

                                                                                                                                                                                                                                                                    I

                                                                                                                                                            I                                                                     I                                 I
                                                                                                                                                                                                                                                                    I              i

                                                                          I
                                                                                                 I                                                                                                                               I                                                 1

                                           . u\ , "1
                                                                                                                                                                                                                                                                    1
                                                                                                       Z20. STUDENT BJCPRBSSLONIDISTRIBUHQN AND POSTING OP MATERIALS ~Pg. 4                                                                                         I

                                                                                                                                                                                                                                                                     i
                                                                                                                      that rssults 6om their audvlty and shall soh¢dulc the events that they do not miss
                                                                                                                     instructional Lima themselves.
                                                                                         I                                                                                                                                                                          1

                                                                                                                     Posting0fNon~ScltooL Materisle
                                                                                                                                                                                                                                                                     iI
                                                                                                                                                                                                                                                                     !I
                                                                                                                     If a school building lass an Ana whnxe individuals an alluwod top9s'1 non-sshool                                                                              I
                                                                                                                     Mawrials, students May post such items as wc11, if 1i1c materials do not 9Dn*91it1.MD
                                                                                                                     unprotected uxpressionknd the items arc submitted for prior reviewing the same                               I

                                                                                                                     xnannm as ifthu students WD1lt going to distxibulc sham.

                                                                                                                                                                                                                                      .` \
                                                                                                                     Such materials shall be officially da§sd, and the dish&c/L may remove the materials
                                                                                                                     within ten (1 D) days ofpnsting or other ruauonable time us stated In Lhe
                                                                                                                                                                                                                                                                     I
                                                                                                                     adnm'1isiraliv¢ regt action or pxowdurcs xclnling so Po sig.                                                                                    I



                                                                                                                     Review Of Student Exnrosslon
                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                     1|           I
                                                                                                                      School officials slnalhxot cvnsof or reside! man-school rnnizrials or other student                    !
                                                                                                                      vsxpzcssion for the sole reason that it is nridcal <>f1he school or iS adnnixxisirntion, or
                                                                                                                    . bccauso Bun views espoused urn tmpopdar nr may make people unoomfvrtablc,
                                                                                                                                                                                                                             g.                                       l
                                                                                                                                                                                                                                                                      e
                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                     1r
                                                                                                                     Student-lniilnted :vii pious uxpressienis penuaalssibi e and shall not be prohibited
                                                                                                                     oxaopt as to tiinc, plane and manner ufdislribution, my the mrpmssinn involved
                                                                                                                     violates sonawther part afthly policy, 8.8. because it is indupcudently de§:rnu5md no                   I
                                                                                                                                                                                                                             E
                                                                                                                     be unptotcctrd expression under Lbn standards and de8nitions of this policy.
                                                                                                                                                                                                                                                                         7



                                                                                                                     Thu review for unprotntstedoxpressinn shall Be :reasonable andnnl oaloulaied to
                                                                                                                                                                                                                             1\                                      I
                                                                                                                     delay di skiblrtion.                                                                                    I
                                                                                                                                                                                                                              i                                      I
                                                                                                                     Appeal uf.thc revlewsfs deoisionmay be made 10 Ma Supedntendsnt and li-lenla the                        I
                                                                                                                     Boarmi, 'm scoordaxwe with Board pohoy and district regulalionx or procedures.                          I
                                                                                                                                                                                                                             !                                       :
                                                                                                                                                                                                                                                                                  I
                                                                                                                     The Suyer3nt¢nd=n1 shall assist the building principal in ddwxumining the dcsipaaiion                   1                                       I
                                                                                                                                                                                                                                                                         I

                                                                                                                                                                                                                             {-                                       E
                                                                                                                     ufthe places and truss non~suho01 Makorials may be ¢Hstr1buted in each school                                                                   !:
                                                                                                                                                                                                                             E
                                                                                                                     building. Ssh daslgpntioué may tnkc iMo uocuwnt maintenance ufthcs flaw of
                                                                                                                     student tlai§c 1l:r<7Ug}19utt11e sohaol and shall limit dish-ibuiion otnvo-school
                                                                                                                     materials 'in non-instruationai 'H.mcs.                                                                                                                      I

                                                                                                                     Disciplinary action maybe detumxined by the admixiisfrulvrs for students who
                                                                                                                     dislributu orpost nothsohool materinis in Violation c>fthis pnliuy and cilstziot                 Iv
                                                                                                                     xegulailnns or pxovoduxas, or who contissus the rnsnifestedion of \mplotecxed                    E                                               I
                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                     !I
                                                                                                                                                                                                                                                                                  1




                                                                                                                     nxprcsslon ates: pbcson iN authority oxdexs that they assisi, Disciplinary uuiious                                                              I            ii
                                                                                                                     shall be inuludnd in the disciplinary Code of Student Conduct                                   If                                              l
                                                                                                                                                                                                                                                                         I




                                                                                                                     The; Board pulley and any adminisuWivu regulations or procedures wrlften 10                     1~\                                             1
                                                                                                                                                                                                                                                                                  ,

                                                                                                                    I | Ilament this policy shall be referunvad insludant handbooks so that
                                                                                                                                                                                                                     IIZ                                                          I
                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                       i
                                                                                                                                            Pages oII5                                                               l   g
                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                     I:
                                                                                                                                                                                                                         I                                            II
                                                                                                                                                                                       DVSD 0 0 0 0 0 0 8 0 4        !
                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                     1
               I
                                                                                                                                                                                                                     II
                                                                                                                                                                                                                    e I
                                                                                                                                                                                                                    Il
                                                                                                                                                                                                                    F                                                    f
                                                                                                                                                                                                                                                                         i

                                                                                                                                                                                                  A   000000211                                                       I
                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                        Joint Appendix0027B                                                          :I
       Case
        Case5:19-cv-01873-MAK
             5:19-cv-01873-MAK Document
                                Document86-2 Filed12/05/19
                                         54 Filed  01/13/20 Page
                                                             Page135
                                                                  135ofof186
                                                                          186                                                          l

           Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 1:32 of 181


                Case 5:19-CV-01873-MAK Document 41-2 Filed 11125119 Page 215 of 22



                                                                                                                                 II
                                                                                          I                                       II
                                                                                                                                           i

                 I
            \


is  .am
                      220. STUDHWT EQRESSION/'DISTRIBUTION AND POSTWG OF MATERIALS ._ Pg.~ 5


                                    stndnnis can access them rbr ilrther infonmsion.                                                       i

                                    Rnfarenwsr
                                                                                                                                           I
                                    School Code - 24 P.S. Svc. $10, 511

                                    Stat: Board ufEducatlon Regrdatioms - 22 PA Code Sec. 12.2, 129
                                                                                                                                 I


                                                                                                                             I1


                                                                                                                             E
                                                                                                                             J




                                                                                                                         i

                                                                                                                             3
                                                                                                                             I




                                                                                                                     I   I




                                                                                                                         §
                                                                                                                         I




_    '>.
-      1
                                                         PHg¢ S of 5

                                                                                              OVSD 000000805         I




                                                                                                                    II
                                                                                                      A 000000212
                                                                                                                     I
                                                                                                                     )
                                                                                                                    I
                                                                                              Joint Appendix00279
                                                                                                             I                                         I


.w
                       Case
                        Case         5:19-cv-01873-MAK Document
                          llllllllllll 5:19-cv-01873-MAK
                              l   r u l wwu mww
                                                         Document86-2 Filed12/05/19
                                                                  54 Filed
                                                   w n n w IW W W , , " "
                                                                            01/13/20 Page
                                                                                      Page136
                                                                                           136".of
                                                                                                 ofHerr
                                                                                                     186
                                                                                                "11 186 1 1nnmn" llH'l' ii lllwul I IH i"' I


                       Case 5:19-CV-01873-MAK Document 48-2 Filed 12/03/19 Page 133 of 181                                                                                                              |
                                                                                                                                                                                                        1




                            Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 page 193 of 218
     g                                                                                                                                                                                                  E
     l                                                                                                                                                                                                  !

                                                                                                                                                                                                        E
     !                                                                                                                                                                                                                          E




                   I                                                                                                                                                                                    1
     Ia
      E
      4
      i|
                                                                                                                                                                                                                                I




     F
                                                                                                                                                                               No. 233

     I\                                                                                                                         SECTION:             PUPILS
     .*


     i                                                                                                                          TITLE:               SUSPENSION Aw: EXPULSION                           1


     1
     L
     ;=
               i                    OLEY VALLEY                                                                                 ADOPTED          Noyvmber 17, 1999                                      i
                                                                                                                                                                                                        !
                                                                                                                                                                                                        !
                                                                                                                                                                                                        3
                                                                                                                                                                                                                                IIi

     ll
     .l        i                    SCHOOL DISTRICT                                                                             RBYJSRD:             July 14, 2004
                                                                                                                                                     May l B, w e
               I                                                                                                                                                                                        I
     4
     2/
                                                                                                                                                                                                        a
     in
     :I
                                                                                                                                                                                                        I
     If
                                                  .--,,». - --              ,_...»_r     .»-v. -4,                    .v                                                                                !
     4'L                                                                                                                                                                                                                            1
                                   ~?a'6+`
                                                                                                                 133. SUSPENSION MUD BX?ULS [ON
          t
                                                                                                                                                                                                            I:i
      3'       |                                                                       The Board recognizes that cxolusion li'0m the aducutlonal program of do schools,                                      :
               .
               s                        1. Purpose
      3:       I
                                                                                       whether by suspension or expulsion, is the most severe sanction that can be imposed                                  I
     I
     1.


      is
                                                                                       on ashrdent und of: that cannot be 'mlpuseci withvurduu prnuass. The Board shall
                                                                                       def mc and publish the types of oiénses that would lead to exclusion Eom school-
                                                                                       Bxolusions affecting students with diuubilities shall be governed by applica E state                                                         I
     r
     I                                                                                 and fedora! law and regulations.
               »




         2                                                                                                                                                                                                                          i
     I                                                                                 The Board may, nHcr 4 prupcr lzcadng, suspend a sludant for such Tim: as it deems                                      a
         4                                                                             uecessnry or may pemuanendy expel a student.

      8I
                                        Z, Guldclincs                                  `€xalu§iul1.8tQni §ch'¢§¢8l~~SID.8J&l§lL;E1.                                                                          1
         {
                                                                                                                                                                                                    i         T
                                                                                                                                                                                                              I
                                                                                                                                                                                                              I


                                                                                       The principal or person Lu of-Largs ufdw school may suspend my student For                                   1
         ii                             3. Delegation of                                                                                                                                            3
                                                                                                                                                                                                              I
                                                                                                                                                                                                              I




                                            Respufxsibility                            disobedlsnce or misconduct for a prod nfnnn (L) to Nan (LD) consuuutiw days and                                        I
                                                                                                                                                                                                              1




      II                                                                               shall ixnmediuely 1otity the suspeusionto Um parent guardian and the
         k
                                                                                       SupcrWsndcnt In writing when the sludnnt is suspended,
         if                                 SC 1318
      If                                    Tltie 22                                   No swdvnt may be suspended without notice of to: reasons For which 5/hs Is
                                                                                       suspended and an opportunity re be heard on his/her ilwn behalf baforc the school                                          i
         *.§                                $00. 12,6
         g                                                                             00a1u1 who holds the auihonty to telnsiale the student, Prior notice is not required
                                                                                       Where it is vlunr hut the 119611117 aafoty, or welfare of loc school population is
                                                                                                                                                                                                                  J



         r
                                                                                       threatened. Suspensions may not run consunrnivcly beyond the (en-schoo[~dny Elmo
     ;I.                                                                               period.
                                                                                                                                                                                                    i                                 1


                                            Tito 22                                     When the suspension exceeds three (3) stool days, the student and parunl/guardian
         E
                                            Sec, 12.7                                  :hail bl: given the wpvrhfnity for un infomul hearing wf1.lL the dcsignaMd school l                                        I1        _


         t                                                                             uf5G{al. Such hearing shall lake place as soon as possible after the suspmslon, and
         3                                                                             Hn: dlsm'cl' shall offer to hold it within lheiirst time (5) days of the suspcnslon.                                       !
                                    l

                                            SC 13 L8                                     Informal lmariugs under this provision shall be conduotnd by Ion designated school
                                    1
                                            Tlllv zz                                   ' ot1iciaJ(s)
         1
         L                                  Sec. 12.6, 12.8
         :
         5                          I                                                  gpuwQa@;u?'Qf»8m§¥9W§
         i                                                                                                                                                                                                        I                     i
                                                                                                                                                           ,.»,1.....   .,.
         I                                                                                                                                                                                      »


                                                                                                                                                                                                                  8
         1                                                                                                                                                                                                        r
                                                                                                                                                                                                                      t

         II

                                                                                                                 Page l off                                                                                       i
         I
         !l                                                                                                                81         P!!
                                                                                                                                            1186 I
                                                                                                                                                                   Q?

                                                                                                                                                                                                                  I
                                                                                                                                                                               OVSD 0 0 0 0 0 0 8 0 6             i                     |
         is                                                                                                                                                      £1.83
                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                        ;

         I.:
                                                                                                                           U

                                                                                                                                                                                             O18Ba

         I3
         1i-                                                                                                                                                                                                          i
                                                                                                                                                                                                                      I|,
                                                                                                                                                                              Joint Appendix00280
                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                        I.
                                                                                                                                                                                                                                        !
                     Case
                      Case5:19-cv-01873-MAK
                           5:19-cv-01873-MAK Document
                                              Document86-2 Filed12/05/19
                                                       54 Filed  01/13/20 Page
                                                                           Page137
                                                                                137ofof186
                                                                                        186

                      Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 134 of 181
                                                                                                                                                                 I
4
    1
    I.
                         Case 5:19-cv-01873-MAK Document 46~1 Filed 11125/19 Page 194 of 218
iI
1                                                                                                                                                                i
I
_;
8
8
1
8
 3
I
31
QU
 O                                                                                                                                                               I
pa
 :
 i                                                                      233. SUSPENSION AND EJ-:rur.slon - Pg, 2                                                 i
  I
  1                                                                                                                                                              Il
:l
                                                                                                                                   I
1
 *a
                                                   """`       "°IH1¢lpu¢¢m ¢£_&I'¢,¢4£'det=ii1¢h¢m-mg I, to P  | 81;-;mraancwgnm'.m4
                                                              i circumstances nlrrnundlng ll1¢ event lundiugtu the auapnnslon, m show why We                     I
                                                              II student should noter: suspended. and to discuss ways Io avoid future offenses.
                                                                                                                                                             a
                                r       I                                                                                                                   ,I
             9                          r
                                                              1                                                                                            .w
                                                              »v   M44Rwv&§9?Iliiiv'5*Hlii§ur§='E~ui;E\IIbHifii'4#Iifiw48
II                          .


                            | 1i
                            | 4
                               II
                                                              |1
                                                              Lr
                                                                                                                                                        I
                                                                        1. The student and parenrfguardim-1 shall be given written Ilodce of do reasons l
                                                                                                                                                            4
                                                                                                                                                                 ii
                                                                                                                                                                  l

                                J                                          For the suspension.
                                I                             I         2. The student and the parent/guardian shall receive suf6cianl notice up the time        i
                                                                             and place of 818 infurrnalhcaring.
                                                              q r.    -~3,.-Th: suzdemmav quesiicn anY wimewes present aWu: infliumxal hearing                   i
                                                                       4. The shldmwtmuy spank and produce wimuaes who may speak at the inforrual
I        *1
                                                                           hearing,

I        i
          1
          E
          I
                            I
                                            2 Pa. C,S.A,
                                            Sec, Up( etseq
                                                              i         5, The: school district shall of&rto hold the Imlformal hearing within (Ive (S)
                                                                             days of the suspension. Delay of such hearing shall not del&y the student's
                                                                             return to school.
                                                                                                                                                                 1
                                                                                                                                                                 l
         |                                                                                                                                                       i

.z                                          Title 22
                                            Sea. 22.6, 12.8
                                                              ' .E.#c_c1nsMEi:oai1'¥§'5l8lss:=.1}1»i§»FI1urx!*331al:'=rl;iisli~*
                                                              I
                                                                                                                                                            I
                                                                                                                                                            1
                                                                                                                                                            a    I
         r                                                         No studnnl may receive an in-school suspension without notice of the reasons for
*z
         ;'I,                                                      which s/he iS suspaWed and an opporruMty re be head prior lo the time the
                                                                   suspension becomes e3'ec!ivu The parent/guardian shall be Informed of the
II                          I
                                                                   suspenslun notion by the school,

I                                                                  Should Lha 1n-school susputwion .exceed an (10) consnnutiveaahool days, the
                                                                                                                                                                 E
                                                                                                                                                                 1
                                                                                                                                                                 I
1
                                                                   student and parent/g*ualdian shall be of8=rvd m informal how-ing with thcbuilding             II
I                                           2 Pa. C.S.A.           principal. Such hearing shall take place prior to the elzyeMh day of the in-school
¥:                                          Sec. 101                aspersion. The procedure shall be the turn as the procedure for informal hearings
la
                                I                                 'held in corlnwlion with out-0f-school suspensions.
         z

I                                                                 'Tile Misirict shall pxuvide for the xtudnnfs education during the period of In-school

I
83
                                                                   suspension.
                                                                                                                                                            r
                                                                  =li:£r:u15a$u'n'
                                    r
25                                                             . Exp ulslon is anulusinan Eom school by L'lc Board &>r n period orooedtrlg ten (10)
I                                                             ;-~i¢ii$i§L=un1if'i£'§oHo6L~i}i»9sa. T414 Bourd.3Hli£y §ei¢1¢lwy§4:&om...d1=u'_§§=§ Io11%_         iI
i
{I
I
!lt
1
                                                                                                                                                                 l
                                                                                                                                                                 l
i
 1?
.1

1
V
Q'
I

                 I
                                                                                              Page 2 of 5



                                                                                                                                        oVso 000000807

                                                                                                                                                     meta




                                                                                                                                       Joint Appendix00281
                            Case
                             Case5:19-cv-01873-MAK
                                  5:19-cv-01873-MAK Document
                                                     Document86-2 Filed12/05/19
                                                              54 Filed  01/13/20 Page
                                                                                  Page138
                                                                                       138ofof186
                                                                                               186
                        I



                            Case 5:19-CV-01873-MAK Document 48-2 Filed 12/03/19                                  Page 135 of 181



                               Case 5:19-cv-01873-MAK Document 46-1 Filed 11125119 Page 195 of 218
I

II
 \
4'
'l

.i

II                      I
I!                                                       233. SUSPIENSIONAND EXPULSION pg. 3
l                                                  m~9=§m'¢f»Jrws'¢aa§¢a~€éh»¢r>'W-,¢ir§@heu1¢w:.¢w@¢iHtS'11**s-#4H¢1l#>K1»'  91I _..4 1
.I
                                                  8shd1*bu mxpcilad without an oppcriunily for & formal hearing before a duly
1                                                                                                                                       3
                                                                                                                                       ,r
 I
                                                  :authorized ccnnmince of th: Board, and upon act! on taken try she Board Mer do
 1                                                                                                                                           l
                                                   hearing.                                                                                      5
 8                  I
51
                                   i
'l                                                 aixnutslon' Elgzurlmzsg                                                                       .1.
                                                                                                                                                 I
    1               1                                                                                                                            1
                    I                             »'A formal hearing shall be: required in all expulsion unions.
Z!                                                                                                                                           I   9

 'a                                               'Thu Eannal hearing shall ubscrvu das duo process fequitemonts of:                             1

    l1                                                   \tutiiicatiou of the charges In writing by <:ert{5ed mail to the Stu¢em"s               I
                                                                                                                                                  ,

                                                   =1
     I
     5                                            harem/guardian.                                                                                 1
                                                                                                                                                     I

    3                                                                                                                                                I
     E
                                                  .'2. At Inns! ihncc (3) days' nolluc of the time and plane of lhc hearing, which shall
                                                                                                                                                     I
                                                                                                                                                     pa




                                   '|               include a wpy of rhos policy, lmeaflng proscdurcs, and modus of do right to
    :I.
                                   if              .nepfescnistion by legal counsel. Astudant may request the rcschcdui'mg of the
                                   aL                                                                                                                ;
                                                    hearing when s/he dcmonslz~alos good cause for an extension,

     8.
                                                   3.     The hearing scoWl be private misss the student or paranVguardian nqussts a
     I.
     1.                                                                                                                                               E

     I.
         I                                        I public huullrlg.                                                                                  1
     l                                                                                                                                           J
                                                    4.    Rcprawntation by counsel Ur the punam'9iguardian's expense arui                        |
                                                                                                                                                          i
     1                                              parent/guardian may amend 1hv Jlem'ng,                                                       1
                                                                                                                                                 II
     8                                                                                                                                           3
                                                    5,    Disclosure oEtho names of wirnesses against the student and copies nfwritien                    §




     8
     {                                              statements or affidavits.

         8                                          6.    The right to request such wiMssscs against the student appear in person and
         1.
         1.                                         answer qucsiions or be cross-cxnmincd.
         1
         ;=
                                                    7.    'l'h: right Lo testify and prcsentwiulesscs on Me smciunt's bchnlf.
         Ir
          I
                                                    8, A wrilum or audio :word shall be kept of the hvnxin8 and u copy made uvullnbl
                                                    to the atudcut at the stud:nt's expense, or at run charge if the student is indigent.

                                                    9, The hear fug shall be lucid within fnisen [15) suhoul days oflhc notion of
          5,                                        charges, unless a delay is mutually agreed to by both parties Ol' is delayed by:

          1                                        .L  The necl For laboratory reports §'oxn law enforcement agencies.
                                                   .b. Evaxuadons or other court or admlniwative proceedings are pending due to a
                                                       h=moenr's invoking his/'ner rights under xhc Individuals with Disabiiltica
          8
              I                                    I      Eduuaiinn Act (IDEA).
              8
              1                         I          .0, Delay is necessary due to do condttiorl or best interests of the vitim in cases o
              r
              \
                                       ,ir                ' Vcnilc or criminal court involytng sexual assault or serious dandify injury.                  I
              les
              Et.


              i                                                              Page 3 055
              ¥
              1

              2                                                                                                         DVSO 000000808
              1

                                                                                                                                           01901




                                                                                                                     Joint Appel'ldix00282
                                                                                                                                                                                                                           I

                      Case
                       Case5:19-cv-01873-MAK
                                     5:19-cv-01873-MAK Document
                                                        Document86-2 Filed12/05/19
                                                                 54 Filed  01/13/20 Page
                                                                                     Page139
                                                                                          139ofof186
                                                                                                  186
                      umflr 1"II`I'll lrflll    I1. l ll1hl   .|   ...... -..n.
                                                                                                                                                                                  mIn
                                                                                                                                                                              I -| ,    11=1p»\-.,=\»,-11                  i
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                  Ls.      l. ,

                            Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 136 of 181                                                                                                                            ,..-
                                                                                                                                                                                                                  i

                                                                                                                                                                                                                  I

                                 Case 5:19-cv-01873-MAK D o c u m en t 4 6 -1 Filed 11/25/19 Page 196 of 218                                                                                                      I

                                                                                                                                                                                                                  !..      I
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           I

                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           I

                                                                                                                                                                                                                  i
                                                                                                                                                                                                                  !.~
                                                                                                                                                                                                                           1,
                 w e
'II              `-

                                                                                                     233. SUSPENSION AND EJCFULSION . Pg. 4
                                                                                                                                                                                                                           1
 i                                                                                        ....-.___ .=-m..
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                  , ...    E
 Q                                                                                                                    .. |..   ..~ .                                                                  I           n
 i                                                                                                                                                                                                                         l
                                                                                              ~l0. Notice of a right to appall the results of the hearing abd! be provided to the                     I


                                                                                              student with the expulsion dwiaion.                                                                                 i
        I
 2      1.
        II
 3
                                                                                              -1idiu(i1k:§1kii3I1.§
                                                                                                                                                                                                                           Ii

;
        I
                                                                                                  A written udjudivation shall be lsaued air the Board has aged to ups! a student.                    J
                                                                                                                                                                                                                  s..
                                                                                                                                                                                                                  |. . .
                                                                                                                                                                                                                           !I
                                                                                                                                                                                                                  l.       :
 8.
                                                                                                  The adjudication may include additional conditions or sanctions.                                    I\
                                                                                                                                                                                                                  |

                                        I
 g
                                                                                              ,;\¢¢1x;8;l.,'wsaifs;§1'~waav »>i.-t1»»§»     a1=¢f»*»§<1 v¢»¢¢3v.@»s1¢
                             I                                                    a

 9:                                                                                               Students serving m out-of-school suspension rust rnaka up missed axers and work,
 g
                                                                                                  and shall be pcrxnlttvd to complain assiyunenis pursuant to whsbliahed guidelines.                              .
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                  I
 I:
                                                                                                Student who are facing in expulsion bearing must be placed in their normal classes                                I.       a
                                                                                                                                                                                                                           I


                                                                                                                                                                                                                  I        I
                                                                                                                                                                                                                           l



    I                                                                                         if the formal hearing is not had within the ten-day suspension,                      l
    :   I
                                                                                                                                                                                                                  i
                                                                                                                                                                                                                  lj .
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           1.
 g                                                                                            Ll' it is al possible: to hold the Ibnual hearing within the First ton [ ID) school days,               J                    A


        R
                                                                                                                                                                                                                           l
                                                                                               the school district maycxclude such a student from class for up to tivo (5) additional
        u                                                                                     ~- Eileen (is) total -school days i£ she: an informal bearing, lt Is determined that
 I.     a                                                                                                                                                                                                                   \
        1
                                                                                              Me studen.t's presence in his/her normal class would constitute a du-cat to the hcnlth,
1                                                                                                                                                                                                                 I
I3                     f.                   »
                                                                                              safely, and wclhre of olhcrs .
                                                                                                                                                                                                      I
                                                                                                                                                                                                                            I
                                                                                              Any further cxcluslon prior in u formal hearing may be only by mutual agmzmczzr,                                             I
                                                                                                                                                                                                                           I
II                                                                                            'Such student: shall be given alternative education, which may include home study
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           I
I1                                                                                            A
                                                                                                                                                                                                                  1
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           II

 3

 :z
                                                                                               Students may nm participate in any school activities during the period of suspcnsion.
                                                                                              .Further, students are not pernllmecl on any school propcny at any Lime during Lhc                                  i
 §:
                                                                                               period ofsuspmslon, exneptto confer with Me administrator, or no pick up or deliver
                                                                                                                                                                                                      I

                                                                                                                                                                                                                  I
                                   ii       •                                                  ww-k assignments at u Emf designated by the miminisuator. Student may lose
                                            1                                                                                                                                        I
                                                                                               school privileges in addition to the suspension depending upon the severity of the                                           l
                                            »
                                                                                              .G1Tc17so.
                                                                                                                                                                                                                            I
1'                                          I                                                                                                                                                         D
                                                                                                                                                                                                                           !
                                    |
                                                                                      n                                                                                                                                    !I
 I.          \                                                                            I                                                                                                       I   s                    I
                                                                                                  \11endal1w3»bw{ Work Aa¢r5mu@wl»                                                                    \


I                                           :

                                            ;

                                                                                              'Students who are under sevnntccn (17) years of age are still subject to compulsory
                                                                                                                                                                                                  1I
                                                                                                                                                                                                      l
                                                                                                                                                                                                          I

                                                                                                                                                                                                                           I|
                                                                                                                                                                                                      r
                                                                                                                                                                                                                            I
                                                                                      I
                                                                                               school attendance oven though expelled and shall bo provided un equuullun.
                                                                                                                                                                                                      1
                                                                                                                                                                                   Ir
                                                                                                                                                                                                                           I
 £2                                                                                      The pureul/guardian has loc initial responsibility of providing the required eduwtlon
'E                                                                                       and shall, within thir1~y (30) days, sun-dt cvldencc to the school that the roquircd
                                                                                                                                                                                                                           I
 g                                                                                    I rduuntloa 15 being provide or that they are unable to do so. If the parentlgunrdlan is I                                           r .

                                                                                      ~i
                                                                                         unable to pro vide for Thu required education, the school district shall, within ton (10)                            r
                                                                                                                                                                                                                           ;
                                                                                         school days ofreceipc of the pa.rent's/guardian's notification. mum provision for the                                    iI.      i.
 1                                                                                       student's cducuiion.                                                                                                              !
ii
 IE
 Ii:
  a
  I                                                                                                                                                                                                                        g.
  I                                                                                                                                                                                                               | .
  I                                                                                                                            Page 4 of5                                                                         i.
I


                                                                                                                                                                OVSD 000000809
                                                                                                                                                                                                                  E
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           2

                                                                                                                                                                                                                           ;
                                                                                                                                                                                       O191a                               I .

                                                                                                                                                                                                                  I        |."
                                                                                                                                                                                                                           !
                                                                                                                                                                                                                           ;
1
                                                                                                                                                              Joint Appendix00283
                                                                                                                                                                                                                  l
                                              .
                                              .
                                              .
                                              .                                           ..
                                              .
                                              .
                                              ..                                           ..                                                  .
                                                                                                                                               .
                                                                                          ...
               Case
                Case5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                        Document86-2 Filed12/05/19
                                                           01/13/20 Page
                                                                     Page140
                                                                          140ofof186
                                                                                  186
                                              .                                                                                                .
                                                                                                                                               ..

                                                 54 Filed                                 .                                                    .
                                                                                                                                               .




W                                                                           vnmmnu   VMMIIIIMl   llllllM'MMMM
                                                                                                                                                    r

                  Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 137 of 181


    |               Case 5219-CV-01873-MAK Document 46-1 Filed 11125/19 Page 197 of 218



    4
    3

                                                                                                                                                    ;
                                                                                                                                                     .
           r
    8                                              233, SUSPENSION AND sxruusxow 4 Pg, S                                                            I
    1
                                                                                                                                                    I|
    s                                        Tkie Baird may pxcwlde an ¢d&xc4t{8nlm1 :>r°s1°t9° to ,the stideni §??1H(¢<ll;§ralYupun


    I                                        expulsion and May waive the thmy30-day pa:-iod, at Hs dis:rctlon.

                                             Students With DEsabiliEcs
                                                                                                                                        I
                                             A shldwzt with a disability shall be ptoVilIad adusnticnul services as enquired by state
    g'
                                             and fudvxul laws and rvgularions and Bond pollcw.
                               I                                                                                                           l        ~I
    iI'                                  'The Superintendent or designee shall develop administrative regulations w
    z                                    -implement this policy which lnciudc:
    I                          >




    ;i                                             1      Publication ala Code of Student Conduct, in accordance with Board pulisy '
                                                        un student disviplmc.
                                         4

    !                                              2.


                                                   3.
                                                          Pronudures tits: ensure due process when a student is being dcprivud of the
                                                        right to attend school
                                                          Regulations tngarding student r-:cords which require that records it'
                           4
                           i

    1                                                   dlsulpfmnry suspension be lnnintuined 'm accordance with Board policy on
    E                                    1              student rncu fda.                                                                           i.
                                                                                                                                                    I
                                                                                                                                                    I
                               J                   1.     The name of a Mldent who has been disuiplmud shall not become part of                     1
    §                                    I              The agenda DT minutes of a public meeting, norpnrr of any public record of'                 II
    1                                    Y




    3.                                                  the Board. Such students may in designated by code,
                                                   5.     Any student who has been expcfled may apply For readmission to scion I
    8'    .~""\        I
                                                        upon such cundiUvns us may lx imposed by the Board.

    1                                i       Trsnsfzzr Students

    f                                        A1-ry stucirant requeng permission to transfer Bom author school while serving Hn
                                             unfdxisbsd suspension and/or expulsion imposed Of that suhoul entity must appear,
    9                                        with H parrot/guardcan, at 1 Formal hcmn'g bufoxe the Board, or committee thereof
    f                                        to determine the legitimacy of the imposed suspension or expvlsion.The Board
                                             reserves the right to continue or modify Thu ofcisting suspension or expulsion and
    8                                        lmpme condillons for l student's admission to dlstricwporated schools or program.




    I
    3
                                                                                                                            al.




    I
    I
    e

          .4*\~
    4                                                                Pngv s oE5                                                                     L



    5




                                                                                                                 OVSD 000000810
    II
                                                                                                                                   01923
    I
    I
    I
    I                                                                                                           Joint Appendix00284
                                                                                  Case
                                                                                   Case5:19-cv-01873-MAK
                                                                                        5:19-cv-01873-MAK Document
                                                                                                           Document86-2 Filed12/05/19
                                                                                                                              01/13/20 Page
                                                                                                                                        Page141
                                                                                                                                             141ofof186
                                                                                                                                                     186
                                                            i                                                                                                                                                                           i
                                                                                                                                                                                        I                                               I

                                                                                                                    54 Filed
............................................................................................................................................
                                                   w                  nl':fr~.~                                                              ........................................
                                                                                                                                                                                        r'= l !"'w n m 1 m 1 1 1 ~"'   ~.=-»
                                                                                                                                                                                                                                                                                                                         WW!   I

                                                                                                  Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 138 of 181
                                                                                                                                                                                                                                                                                                                          i
         |                                                                                                                                                                                                                                                                                                                1

                                                                                                                                                                                                                                                                                                                          i
         I
         1
                                                                                                                                                             I I
                                                                                                                                                                                                                                                     F i l mI 11.11-P5419
                                                                                                                                                                                                                                                            II   I  l            of 218
         I*
         1
         1
         \
         i                                                                                                                                                                                                                                                                                                | i'                 II
           s
                                                                                                                                                                                                                                                                                                              i
                                                                        5, Comply with all local, slate and fedsxal laws.                                                                                                                                                                                                 I
         E
                                                                        6, Excraiwpmpcr care whezi using dl facilities and cquipmunt.
                                                                      a 7, Aftcnd school daily and be on time fur all classes and other =sMol iixncduns,                                                                                                                                                  .'.                  |
                                                                                                                                                                                                                                                                                                          b}. L

         3
         s

         F
         1
                                                                        & lvrake up work and 8ssemznents -when ibwni dion swhnoi,
                                                                                9, Pursue satisfactorily to cvmplutc She cmlrsos of study preaurilaudby Cumnanouwenlth and Ulay Valley 8011001 DieU-ict authorities,
                                                                                                                                                                                                                                                                                                          1.
                                                                                                                                                                                                                                                                                                              l           I    I
                                                                                   . RzpoN acculatsly in smdeml media.
                                                                                1 1. Not use obscene Jaxxgvage in qmdcut media nr on whom] prcmisns,
         8
                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                          1
        n                                                                                                                                                                                                                            ovgg Qon1cQn' colxnuclt ,                                                                 I

       ,a
        f
                                                                                                                                                                                                                                                                                                              4
                                                                                                                                                                                                                                                                                                              k.
                                                                                                                                                                                                                                                                                                                          !
       .I                                                                       CODE OF CONDUCT
         1                                                                                                                                                                                                                                                                                                    T

                                                                               'iiiI5;;kihllQi~'mid513i3véa,
                                                                                     or     .¢.;*¢lQ                                      BYQI    . 59 . rules.!f!.r=
                                                                                                                                     to dev¢11:¥*r¢:nwn»b1o        and guwxvnm . rg&..¢g:
                                                                                                                                                                                    rvMirgiuaxg alu§onL Q    4»?»,t*'9
                                                                                                                                                                                                         vondwfl  3`!>fp§§IF!*§84T>'*1f                                                                       4
                                                                                                                                                                                                                                                                                                              n           I
                                                                             =¢&M8twL                              u                       I
                                                                                                                                             eM                      nMuii I                              1@l§in¢iM418'h
                                                                                                                                                             &ii\d03'§5Thn81'&iltc.'5i811iii:§6&l6nl,musQ ii§iF1H1E'l8i1& m 1 f i 6 a            m                                                        IN
                                                                                                                                                                                                                                                                                                              !=
                                                                                                                                                                                                                                                                                                               4
                                                                                                                                                                                                                                                                                                                L

                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                          I    i
         is                                                                    of the rights nfs'lu5.énh1 tbrebc e an education. Rucenlrbjands have validated this need and emphasized Thu absoluWuecesslty for ruasunabic                                                                              la                I
         {=
                                                                               mm and regulation that gov cm gtudnnt conduct, Thu: can bona exccllnncc in edNuulinn Without an orderly instructional environment,                                                                                     :A' .               1    i
             8                                                                 Teachers must Ba able to Izucxh and Shxdsnls Must be able to learn in an rmlwironmentthst is Ben fromwndua disruption. This 81466111 Coda of                                                                           .w                  I
                    1                                                          Conduct is 'mleniied to be a ales: and understandable message of the cxiHcal nature °f this mission,
                                                                                                                                                                                                                                                                                                                               1



     I                                                                         of SHE o1m12'TEl=. Ilotrns CONDUCT
                                                                     In some oircwlmstunccs, oE-ai1o or a8¢r-hozus uondust may suhjcot umdonts 10 wheel discipline. Whether sohqul .discipline will be imposed
                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                                                                                           l

                                                                                                                                                                                                                                                                                                                    21    [
        4                                                         -depnndvnn-wheilxcr-then1iscondnWcuuswdisruptiulrofiHa~1vas()nnhiy-Fnzuse¢nltI;.~t|1ni*dlsmptina-mu3*resq1:;Hi¢;:$qhm1-oHorcsceabl¢
                                                                                                                                                                                                                                                                                                                               J




         E
                                                                                                                                                                 school p19¢>¢.itJi .Qr..t;qulp::penf or by involving Soho of uslivitics or
       II
        .I
                                                                               l41¢u§               ;¢ l M5 i n e8
                                                                                        3¢4,¢-,-J-¢,.»v--'-4)¢**» .
                                                                                                                         , MY 1114 schqnl '=w=u4144££x.bxu£§us
                                                                               =3I41X1.=l8§.lg>1141443 t>3gD.s9hQ0l1*'@14¢
                                                                                                                        zI                  904     -wraqqréiéf
                                                                                                                                   `.ri1i3'f;1w§11sea» ebb
                                                                                                                                                              at
                                                                                                                                                                ;;;4§1nding3)iit nn:1Imi1e4 to c.f)ndun11xt§Hzing venous forms it
                                                                                                                                                                               ;»L:           :            _                   -44
                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                               I


                                                                                                            -':~

                                                                .. ""=!8r1l:E46!lIh§=T(in¢1iid5iii* parking kqwwised fdfiuhuél ¢v§5tlln:b;'g¢§3§g5gQ 'Hahau111QIj§y,,J§:¢§i§nPi§;ij§1i i'§)I§£ air dbt'I.1'9'{f¥§d;to: nhlotln                                                                       ={
                                                                                                                                                                                                                                                                                                     r.
                                                                                                                                                                                                                                                                                                     :J
                                                                                                                                                                                                                                                                                                      *.
                                                                --Bold# and plddng lots as wall as other: 'hcilities.'puldn,g areas am such events as 111¢ prom and gra.dua&on, uonouncis, fun nights; Nic..                                                                                          .v\
        8;
                                                                                                                                                                                                                                                                 »                                                        l    Il
                                                                               0v1i§'s1t11§13n:r 1:o1$E*&"rl.i>'1~i'fi'iJdi"""                                                                                                                                                                                            l    I
        !.                                                                    This Coda of Shlclrrnt Conduct Du'Him:s the mica and ruguintlons that arc dos{@¢d to maintain la.stu.rldard of' r:o:1duG€ If the auhanlx of Has                                                                                             I
                                                                                                                                                                                                                       _,._ ,, ,_,,., .-,_                                                                                I
                                                                              Distript-'Hain publication is ln¢Bnd=d~1u ncp9nu9}i:sh1i:o-folluwdngpurpulus."-' --===
                                                                                                  1                IL1D£§t8Ihe lagalxgqxllle el1tlljtI1§£g§1l,IL@1N_l2,3[;»l-oE TTUJQZZ of thnkauuaylwn 8;§.¢4§;3l,l9hi q\11n:3 that the Disirinl adopt d
                                                                                                                                                                                                                                                                                                          ;
                                                                                      »,                            of student conduct and disW'blltn cupids to both student and parents. I( also men the requiremuuis o£A&$26_n£_l?2iAs it reiarcs to
                                                                      1
                                                                                                 *~.,_-pnsscssiozrofingeapnus and:hmSafe Schools%d11n'Liv1;:é14n;cc;n;;)ly:!\31jI'¥1§':lHs:p1oxrision;Ms StudeuLr8o&n.0fGonduut will he inoiudvd
                                                                                                      m u aoziaensnit tTQif1W:'i¢91i smrdeac                          iii also §9£v9J3b16T>3lih&'§bh5;~1 rvv¢bv1t¢:~
                                                                                                 2    It establiahas*'natiunal stnndaxd ofbélnvlnr Um: is expected otstudeMs fn nchieviugtha'(>bj~cudvo of providing a safe vtwixoaamnnX for
                                                                                                        4                                                                                                                                                                                                                 I


                                                                                                      Lhe pursuit ufknvwledgo.                                 '                                    ""
        g
                                                                                                 3 s It helps pucparo students for iifr. in a acmWraiic sticky whew olluplsd lawn gVvnm and mninlain u measure of pxotectiou and scnurfiy                                                                 I
                                                                                                                    for oitlzma within who 8-amvwork of &ccdum.                                                                                                                                'n
                                                                                                                                                                                                                                                                                                      T:

                                                                                  .=Gbd¢:M488ea           £¢&¢s(is et <1   mg! 1'
                                                                                                                       is dS¢d"          s£;4§{c¢ 5 . . i ; W H£481= &~&I§£§ 9 s ,f   @ a 8 v;8_1wtwa.¢Q2§                                    §&§                                                                  ,
                                                                              a"§a=1§78'm"Ea@'1'3¢ia118-~uuaaE(aa1,                                ""
                                                                                                                                                    "
                                                                                                        . s o i n 7 4 1 4 - 14 " 6 ;13§1 bm¢»m¢5»¢nma»=18f31a5,eaa¢T3.ae*,aH§§¢a
                                                                                                                                                                       P                        ~3"é6a£€
                                                                                                                                                                                  e~me?*t¢»1azi@»»3'r¢.¢                                                                                              lr
                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                      a

                                                                              pnsitlve leamInglulilnuate In the schCbls nfibe DlsU-Mis dependen! upon the provision of a bonlroiied anviroiiment free from undue Lntrrfcrence                                                                         g,


                                                                              or disruption. To acct-mplishihis objective, four ntfiicnl eleanenia suns: exist:
                                                                                                                                                                                                                                                                                                                               I
       !
                                                                                   I . 'Mc Baird-ot School Directors and Adnninisvation musk dcterm'm= 1116 rules and regulations that apply to student induct, the
                                                                                         pansltivs for violation: md the rights and responsibilities of individuals vvi9:iu the syslanz.
                                                                                   2 . Stool pemsonnd mustbn familiar with Hut akuoturu of the systnru and woxlc diligently 10 inaistupun proper behavior my guide

        E
                                                                »         .. ,
                                                                             ., ,$118P1824-to§é1*i§§é.j[l§8iSiail§}jn..*,. . * ,          --= J .. 1 ,- - .  . 7"1 2' - 4 , "         . -. , , , '       .                                                                                --=-
                                                                         3- Sbadehts mustbu nwnw of rules and regulstiona and be wfl&'m8 to asmmac ruspunsibility for Thai: bslwrior,                        .
                                                                         4 . Yarvnts must be familial: withlhe nana audmguladons nndbv yelling to suppurttha suhoollm the uliemptto provide a pmdumivc
                                                                            , _ 4;/119585 for1BMIQQ-
        *
                                                                   `IE"?"31:o§S11:annxT136i5ifEEE~33"1§t"€E
                                                                -:=.388=3838                                              {ci`1)"r36i33?§?6"-     4"MbWvnndw@m5un'b'£3'§'=Ti1?i'£%@?3I1=,;g;1E=Nt§;.' 15i9'¢f8.Iii4£9'Qp.H5059' *
       I                                                        -='a%5§4ka1111a1é§§id-shoulé-4-be-intesprsteéas-arnfeli-iniusixfe-suq6;;l4{i4&is1
                                                                                                                                                                                                                                                                                                                               I
                                                                              Level 1 - A¢lion(s), which 'mlrrferc vldth orderly operation 01019 classroom or schuoi. Seriousness of the violatdan may require - . ,
        g                                                                                                                                                                                                                                                                                                  I
                                                                              inlHnh'0n of discipline at H higherlevcl as deemed appropriate by the Adlnnimistraiion. Disciplinary Options are examples of alternatives                                                                                   a
                                                                                                                                                                                                                                                                                                                                E




                                                                              and should not be inierpreked as an all-lncluslvv sequential lint.                                                                                                                                                                                l




        I                                                               lufra¢tiun(s):
                                                                                 Abusive 1anguagc                                                                                                                                                                                                                              1

                                                                                 Deatruutivc behavior                                                                                                                                                                                                 r
        l.                                                           J           Chcmting and/or plagiarism
                                                                     ;»                                                                                                                                                                                                                             I .
                                                                             u   Classroom disturbanoo
                                                                                                 -n               Diswspectflll speeciwr action
         t                                                                                                        Fnilum to follow uatnbfwbed prooeduns                                                                                                                                                                        II
                                                                                                                  Fnllurc to aubmitrcquircd note
                                                                                                 9                 Livering                                                                                                                                                                         4 ,



        I                                                                                                          UnUuthurizwrl us: of elcuircuic device
         I
         I
         i                                                                                                                                                                                                                                                                             D20Ba
         I
                                                                                                                                                                                                                                                                             OVSD   000000848                                  III
        !


       I 4.


                                                                                                                                                                                                                                                                            Joint Appendix00285
lrr: n




         111111111.
                                        Case
                                         Case5:19-cv-01873-MAK
                                              5:19-cv-01873-MAK Document
                                                                 Document86-2 Filed12/05/19
                                                                          54 Filed  01/13/20 Page
                                                                                              Page142
                                                                                                   142ofof186
                                                                                                           186
                                          Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 139 of 181                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                   I                J




                                                                                                                                                                                                                                                                                                   3!-,
                                                                                                                                                                                                                                                                                                   i                i
                                                    CW .   lll I .    r »4 C
                                                                     "J                 .:        al .VI l.r        r-n.Ir1'1["l.*'1t"H PM
                      E
                      \
                                 F                                             I-   .
                                                                               ~V11p1        'I                                                            I
                                                                                                                                                                     F a r ? 21.4 9 i 2 l 8 ~
                                                                                                                                                   l=ilpd m/?9L19~~~~..,                                                                                                                               i       i
                                                                                                                                                                                                                                                                                                               F


                      I
                            *4

                      L                                                                                                                                                                                                                                                                            5
                                          u        Repeated la1&1ncssto school/class
                      3
                      r
                      1i4                          Violation of acceptable use policy
                                                                                                                                                                                                                                                                                                   II
                      :)    .V            up       W riting in bolo or on dusk                                                                                                                                                                                                                     I'

                                      V -          Dress cod¢ Vinlalbn                                                                                                                                                                                                                             1


                      I
                      1
                                     Disciplinary0ption(s):
                                                   Bshavlor cuuhnwt                                                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                                       .r-'
                                                                                                                                                                                                                                                                                       ,,.
                      I                            Parent contact                                                                                                                                                                                                                                  r
                      'I                     Cu n fereu w
                                                                                                                                                                                                                                                                                                   »       ,
                      II                1.   Telchur duten80u
                                                                                                                                                                                                                                                                                              ,.   ;.
                       Y                                                                                                                                                                                                                                                                           s
                       I                    Detention
                      E'                                                                                                                                                                                                                                                                           E
                                             Lass ufdzassloom Privilsgos
                      9
                      \                      Verbalreprimnnd                                                                                                                                                                                 ,_..»t~          v
                                                                                                                                                                                                                                                                                      J;. .        a

                                        » " Loss nfnntwoxk pdvilogca
                                                                                  s                                                                                                                  4,-IL v          :w vi                                                           .r           !
                      ii
                      8;
                                     Pmseduru[s]:
                                                                                                                                                                                                                                                                                       [:-
                                                                                                                                                                                                                                                                                        J
                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                   1

                                            sc8ffmembermny nsslgn teanhur detention and/or Wninvt Thu PB1enVg"B1'0iu11
                      i:                     Studnnk may be xdeuzrnd For disciplinary nvllon                                                                                                                                                                                           1
                      1,                     A ccnfzrzncemuy be rcquimii Wncccssn
                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                       I;
                                                                                                                                                                                                                                                                                       I                       i
                                            Dwumnntntiun will bo maintained for fufuxe mfexennn
                      I;                                                                                                                                                                                                                                                                                       i
                       I3                                                                                                                                                                                                                                                                                      iI
                            ~1" 41.-Mfcl2           Actions whose irnqrlwcy or aurinumess disrupt the orderly rap aeration of the do ssrnnm or-suhuul.~Serlnus1eas of the 'violation -                                                                                                ;.
                                                                                                                                                                                                                                                                                                               i
                                           :4h'qlhli€éIniti4tit>¥4 UI' 6i5.9ipl1I1,4 at ag=iz4'=r 19v8138 &u§g3¢d 4pnr9H§iH to !?x theA4v4i1HI=4r#8»n,Pts=12Hn».»3-Dp9°4§. are 4z@mH!94_,                                                                                         ,1.
                                                                                                                                                                                                                                                                                                   I
                                                    E"-'J`
                                a£»1t¢w»9T\?638E%T! sw1i1=1iP¥=b¢ Ia;e;~pr¢1z=a.ns »nM»M9mieQWWL um                                        "'3 11                           .                                                                      -                                   4
                                                                                                                                                                                                                                                                                                   i
                            .-In8uslion(u).:,.~= .          i..';,._- .~..       . -.. - .                          ~- - -                                     g                **                                                                -....a                                                       i
                      5                                                                                                                                                                                                                                                               v
                                                                                                                                                                                                                                                                                                   g
                      E
                            *-"""- .=,»._., g=;ojj3    a4*e3; "-'5f unum<)d d=19e1 L mxsvvnawul _ ,.          ""~.,                                                     r            a».         '    _   . 4»   *   1. »     b


                      l                             .l1~slwit=z
                      1                                                                                     I
                                                                                                                    L
                                  a -1.     Cutiing class, study halL,»a¢11vi1y parlor -             ;..;..

                            -.-»__ . _L            He school
                                                8Tu'l'lua8   . and}or.1':£l¥t.iii8.more
                                                                     _ ¢i'****=s         than one
                                                                                       ..l¥9.,. H e, cl is                        ... , i _,- ,.                   .                                                                                       41 ,:|   '-.;;=,,. .     :r             1
                                                                                                                                                                                                                                                                                                   J
                      3              of        Y             .he=.4          181 to =lt111=ti= contbét¢ or~wi» ¢41wf¢xuaW ¢b1.a¢a.wué¢
                                               .;D!¢¢iipg4§r¢ib1¢hs4<i4¢Ht¢M,.M¢5¢                                                                                                                                                                                                ..T
                                                                                                                                                                                                                                                                                    all            I
                                                                                                                                                                                                                                                                                                                    1
                                                Distvpiive behavior on school property, the properties bordering the school on the school hos, or at a bus stop.
                      8
                      T                  .--~»>F§Hi1§ar{a§3aQHi4 aie4él@a¢u4%i418£. :._..                                 .                   ..            :4-1=-~»:. _ .       ,, 7.                                                                                             .I
                                                        Un                                                                                                                                                                                 , . . ,,
                                                                                                                                                                                                                                        n .».
                                        . . v:, HariiiéMnutfbulljfiibg :of other pétsuauS,. 'v-1,                                   ., _   -»»...~.                                                                      »~... ,-                                      r '¢=»'


                            .,»  .                Horseplay or pushing (nu hanna intended or inBiotcai)                                        >
                                                                                                                                                                                         'I |.       ...,- *-."`1.                                                          I     ,v.
                                                                                                                                                                                                                                                                                                   5
                                           ».            1u:nu1br1:iz»ed§rua                                                                                                                                                                                                       Jq              .8
                                                  Izupprnprinte use ufeicotronio devices                                                                                                                                                                                          I                ,
                                                                                                                                                                                                                                                                                   J

                      I      ,.~4                            )
                                                                   u. nf- r.»,,                                                                                                                                                                                                    .'
                             4.                 '.IT.sz:}¢o:dnN4Mlon---11-.-.
                      !:
                      8
                                                Lying     .
                                                                                                               .»-.-_»
                                               "T4°f 41*°99VTW44§£§%94*l                                                                                                                                                            9        .v
                      I:
                      l                                                                           s    nu-.                                   e-.-4 .          >.=,.
                                                                                                                                                                  '-,                      74'
                                                                                                                                                                                            »~ *-r               -n_.,
                                                                                                                                                                                                                 _n.
                                                                                                                                                                                                                   Q
                                                                                                                    : . L
                      11             D15¢1p@    Iihnry 'o         5438       '»=-==::
                      T                      -      A113"HvuJr0ptiB1° option Boy Laval 1
                      2.
                      §'                           Rcfenal Ku outside 18nnl;-y                                                                                                                                                                                                                         v

                                                                                                                                                                                                                                                                                   f
                                            .4      Change daily slzizlnduln
                      I;                           Parental confmannu
                                                    Detention                                                                                                                                                                                                                                      l
                      IE                           S4iMdo.t4W:"
                                                    in .11\*<3.4                        :
                      13
                                      .J .`.
                                                          , 1" ,        .                 l4.    ;      or..,        "           .. '
                                                                                                                                                                                                                                                                                                   E

                                                    s       iproiaafion (No paN clpaiinn in exUwanrnxsiculara' o nun-riuula.F aotivllies)
                                                                                                                                                                                                                                                                                                   9
                       g                    -       Stlspon-sion                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                   1

                                     Procod\.ug;(s}...                .       .L                                                                                 -1-.~.~, ; ~ -                                                                                            "'»
                      E                     J bll}1!Jo.;}t§ :one Oéiéfotifodrox
                      I                     l.
                                                                                  4w41s s pt w 4v»i4;
                                                        oiooeosmfon wiilba maiatuinndiozfatlmxa-n¢fcrense.                  _                                                           r                                                                               ,-~-
                                             to     T135 adlnninistratnr may co4nfkrcnco WM the stlldant, to8chur, and witnesses.
                      3                     »      Every attempt will be made to cuniact the parc=nb'glwldiau regarding the infraction 11118 'Lbs diamlplin¢ rendered.
                      3                            In cases of 6'IJup acted injtu-9,' é»*bryat1c1Ja}3*l will be n:18de lo assistiime student with prupar nledicaTF€allnu1&1i§y sadlicd medical                                                                                                     I
                                                                                                                                                                                                                                                                                                   I
                                                   professionals and psxcnlslgusxdisns will be 00111-wted.                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                   I

                      5              Lavas __ includes offenses ugninsf persons or property or offenses whoso consequences may endnugar the health, safety, or welfare of
                      g              self or others in the Suhonl. I.eye13 offenses may result In the notilicntiun outlaw enforcement agendas (PA code Sec'Hon 1317).
                      r
                      I      l         'rlousness ul' the vinlu Dull may require initiation of discipline at a higher level as dean-nad upproprluts by the Adrninistrulion.                                                                                                                        I
                      3              Jisclplinary Opens are examples of :alternatives and should not be Interpreted as an a]1»1nc1us1ve sequential list,
                                                                                                                                                                                                                                                                                                   i
                                     l1uEractinn(s):                                                                                                                                                                                                                                               !
                      gin
                                               cnndnnation ofunmodl1ied LweI 2 misbchuvior                                                                                                                                                                                                         §
                                               Hazin g
                                               Obscene and/or thrnatuning calls or massages
                                              Possession of iknworltn, smoke bombs, ate.
                      i                                                                                                                                                                                                                                                                            i
                      I;                                                                                                                                                                                                                      02095
                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                           OVSD 000000849                                                                          1
                      l
                      i
                      11
                                                                                                                                                                                                     Joint Appendix00286
                                                                                                                                                                                                                                                                                                   E
                          Case
                           Case5:19-cv-01873-MAK
                                5:19-cv-01873-MAK ,Document
                                                    Document86-2 Filed12/05/19
                                                             54 Filed  01/13/20 Page
                                                                                 Page143
                                                                                      143ofof186
                                                                                              186
                                                    ylvw                                                   111111 llllll
                                                                                                                           vnnlwllmmnnmmllmn wnnnIll
                                                                                                                                                  nwnmmrrnn                                                                                                                                                                    l l ll l lllllIII llllIIIIl i1
                                                                                                                                                                                                                                                                                                                                                '»
                                                                                                                                                                                                                                                                                                                                                ll "
                             Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 page 140 of 181                                                                                                                                                                                                                                                 II
                                                                                                                                                                                                                                                                                                                                                  |




                                                                      JMS A Jeff                      l"1f"IJmit              44               '
                                                                                                                                           F r i f IzI r i w
                                                                                                                                                           I                    § M 9
                                                                                                                                                                                                       Paq e 215 of 218
                                                                                                                                                                                                       .                  | .   ,.   ,, ..,.   al.. ,, ,,...    ,    ,, ,.
                                                                                                                                               ,- .       , 1 .l                                .,-.                        "
\                                                                                                                                                                                                                                                                                 _ ,   »                                                                       L
5
                                                                                                                                                                                                                                                                                                                                                I

l
go


1            J
                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                               II               i
                                                                                                                                                                                                                                                                                                                                                                I
L                            -»      Smoldng and/or vlclaiiun of tobaccnpolicy
  l                                                                                                                                                                                                                                                                                                                                             l               !
4                                    S ludent to student assault/battery or physical atiauk (no injury 'lammed -intent to hem)                                                                                                                                                                                         r
 1
                                     Tampa;-ing with Rte uxtln8ulshnr ox other emergency equipment
                                                                                                                                                                                                                                                                                             r:                     l                           I               i
                                                                                                                                                                                                                                                                                                                                                                I
  t
iI»                                  Fatty tlw8 (Ovvr$200)                                                                                                                                                                                                                                                                                      F
                                     S cxunl rnisuondunr of any nature
                                                                                                                                                                                                                                                                                                                                                t
             1
                             no
                                     Threatening Bnolllcf student (VerlI7aI, vrdltcn, or Inviting)                                                                                                                                                                                                                     rf.
             |
I                            u
                             -
                                     Vandalism (major)
                                     Gambling
                                                                                                                                                                                                                                                                                                                       z
                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                !I
                                                                                                                                                                                                                                                                                                                                                I               I
                      Discipline Optlon(s):                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                I
8                         -    Any appropriate dlsoiplbnary option sum proceeding 901195                                                                                                                                                                                                                                                        g
                                                                                                                                                                                                                                                                                                                                                I
5                                                                                                                                                                                                                                                                                                                                               4
                                     S \ l 8 p c n9 l D D
                                                                                                                                                                                                                                                                                                                    I,                          1
3                            y,      Pnssihle expulsion                       _                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                             ./
                             -       Refelirél to law éhtorcuiziéni agén€yj;q'd}9r.dishiot justice
                                                                                                                                                                                                                                                                                                                           e                    .
\                     E r oc c d u r s { s ) 1                                                                                                                                                                                                                                                                                                  !
;l                                                                                                                                                                                                                                                                                                                                              I.
1;
                                      Stmluntumecy bo nfvrrcd to: disciplinary action.                                                                                                                                                                                                                                 M
                                                                                                                                                                                                                                                                                                                                                1               I
                             41
                                     Dosumoniation v/111 Br, mninW incd for future nafcrenw,
                                      The zdminis8atnr may r;uMcreuoc wit¥1 the student, teanhcr, and witxwasex.
                             s       Every attenunpt will be madefn contnut thopareuf/guaxdianrngurd'mg the infraction and the discipline reudcrcd.
                                     In cam of suspected injury, every attempt willbe undo w assist the student we proper1nedic0111'm.&nant by certified mndiW                                                                                                                                                      ii
                                                                                                                                                                                                                                                                                                                     IL
                                                                                                                                                                                                                                                                                                                    1| .,
                                     pm&ssiunAls and pnsrents/guar8ians will be unladed.                   -......,.,..,      |.            .              ,o                                                                                                                                      .   n

                                     R=<=1I*9!ID=4,°fp1°14°.vW-914¢<'°f9.9§*uf.6.4.f1;==B1=8                                       -4..                            . r..                                               ..,»,,,~ ,:                                                                                                               E
f
                                  v "°~R&&=ifa)-:»§ 6;lv?€1?'\8Tn'8m¢nr
                                                                 o      # g o 8 ¢ H andtdr'3iadivFrn&§ia&htc""
                                                                                    in                                                                                                                                                            ,                                                                                             I
1                                                                                                                                                                                                                                                                                                          I
I                                                                                                                                                                                                                                                                                                                                               I
I        .            Lei / e1'¥I    ,w¢3~wé§w""w@af¢                in                                                                                                       We
                                                                                                          e+r§ew¢§4»»18ka:=z»~4r@-ff.,;§a§i3§.¥»a@1=n.@=¢i8e.q-4ac%¢1<at1;¢§¢.#i§,                                                                                                                                                                              i
E                     ¢1il¥bnILa
                               Gavel 4 lnfrauaons artery serious and mayrequira a4u1»nls¢.~nllv4aem»;wyhivlx May' tnaull am i¢0nI11l~5Ll*-411:r¢n1v424l»f'M¢r»
                                                                                                                                                        ,      *A
                                                                                                                                                                                                                                                                                                                   =3                                           i
i.
                      student from school andlnr subsequent action by the Board of School Directors. -Level 4 discipline infraéitinns maybe repk)r¢é9 to Aw                                                                                                                                                         ~I                                          :
                                                                                                                                                                                                                                                                                                                                                                I
                   enf0r¢¢I¥1en{p.f8c§.gl3.
                    :J      -4-Ea             _ sw1u u s;;¢ss.g [1;»e                         a»1uuo4¢njy¢¢gl»ii-¢m1uuuw»f8u4§1meat a111qyeu£I_gh§1'1eve1 »s.aeBmed1u§"w rlngiwy;                                                                                                                                   i
                                                               1                              %~8 Hiwnles' :of 4gqsa=n a1i¢e¢na=qho.u1u'ngr?p¢8.Qf¢@T*;944-;5ivIu8i¢f4'§eqaungz1.;i.n:
                                                                                                                                                                                                                                                                                                                    I
                  =¢\la;,AT{;I11hiq§_:8§§;:§=.Di§h1§i;¢'a °                                                                                                                                                                                                                                                         rr                          |
                                                                                                                                                                                                                                                                                                                                                I
I
8
                      In &aot 1b b (8): `
                                 -    Continwiolz-ofunarnoditleé'
                                                                                                                                                                                                               " .ii? .. ,                                                                  al                                                  i

                                                                                                                                                                                                                                                                                                                   1
         .            .                                                        /.1
                                                                                              -   -   »                                                                                                                              ..»».-                    ..,-1-1                                                 t
                 '1
                                                                                .». >.L
 9           -4                   »-,81»:=11z=.i1m§=2=1
                                       C ' Mfulse ulnuns
                                                                                          *
                                                                                                                                                                                        v       C.'~                                                                - 51
1                                                                                                                                                                                                                                                                      11                        -.l.,_~
                                                                                                                                                                           -r       <
 g                                                                                                                                                                                                                                                                                                                                               i
                                      E M U ! ! - ' i b li
 I.
 i~                         ~~       FumiskmlnglseUisag/pass:-.ssion/under the influence of n Comxolled substance                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                 g


 i
 \2
                              2* ,   Jlulizmidationz Ethn5u,R.aaia1                  -                                                                                                                                                                                                                                                          !II.
                                      H 3 C :imQ
:r                                   MM&ious H°u.rassm'3nt
                                                                          "-                                i n.                                               =._                                         911 a   :                  J

                                     Pirysisnl altzxnk on a rluffmnmber
iE
                                                                                                                                                                                                                                                                                                                       9
                              n      Possessiunfusafhinsfer ofweapuns {P.S.C.13-13l7.2)                                                                                                                                                                                                                                I
                                     Rcaklesx Bndnngcring
Il                                    Ro5bBIy                *VI
                                                                                                                                                                                                                                                                                                               .Fa
                                                                                                                                                                                                                                                                                                                go
                                                                                                                                                                                                                                                                                                               .L

 I
 E
                              4.
                                      Sexual Haras s m ent
                                      SaxuaLO8ens f-s      . -.       , 1 , , ..        r,¢~~»                                                                             K
                                                                                                                                                                                4
 z
 r                                    Student to swdsnt assault/'oaL1a.'y ox physical attavlc {in;iury ltlu\1ned)
 tV                                                                                                                                                                                                                                                                                                                                             I
                                      Terroriatio Threats
                                      Threatening sc.hoD uiHc4a3B{fauu§ty/stn§ ,, _ .
                              |-
                                                                                           |                                      ':_     '.                       _..-..>                                                                                                                  ,__.»Z2-

 1%
                                     19a'Ett?EKlL4oap19)p:sa1k,3ot»§1';§1¢n xu9¢rly»
                                                                   fig ..                                        r...                                 D                                     *                                                                                 ,             .;'.               I                                 1
                                                                                                                                                                                                                                                                                                                                                 I
                                     Use oiirewods, smolm bombs, et.
                                                                                                                                                                                                                                                                                                                                                                i
 l                                   Other nudnuinduts ooMmittred it school or school-rclaiud eris
                                                                                                                                                                                                                                                                'r                                                                               :              i
                      Disciplinary Optionfér
                                                                                                                                                                                                                                                                                                                                                lI
                          u.   An appropn'a§e disciplinary response frompruceeding groups                                                                                                                                                                                                                                                       I
                          1    Expulsion by thoBonrd of 50h001 Directors                                                                                                                                                                                                                                                                        :

                          ..   Appropxfate placement up student at an altunsrlve school
                      PIOU5d\\II5B'.
 !~
                                      Student msylbc zvfcncd for disnlplinuaj/antiQ11,
1                             -4     Documentation will be maintained for fulum refoienca,                                                                                                                                                                                                                     L
                                                                                                                                                                                                                                                                                                               |;
    z                         u      The administzutor may contcranoo with the shxdant, teacher, and wiuaesscs.
                                     Every attempl oil! be made to contact thsparnnt/guardian rc8arding the in8~anh'nn anti the dianipllne rendered.                                                                                                                                                           I\
    g
                                     In cases ofsuspcoted haivty. wary attempt will be :nude to assist the stud¢ntwrt°h l>r<>1>==r medical tmntmentby cenifi ed medical                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                               IL                                               i
                                     professionals nndparnntx/guardians vnllbo wntnotad.                                                                                                                                                                                                                       l,
    8                         W      Restitution of prnpany and/or Wat of damages                                                                                                                                                                                                                              •


                                                                                                                                                                                                                                                                     0210;
                                                                                                                                                                                                                         DVSD 000000850
 lr
    Q8



                                                                                                                                                                                                                   Joint Appendix00287                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                 8
                                  II                                                                                                                                                                               ...I
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page144
                                                                             144ofof186
                                                                                     186
                    l.ll H1111111 iI 11111 II 11 "f""'v'mmnIIIIfl=" lIMIII IIMIIII1IIII 11                               ............................'lI 1   l ill lll ...........................................................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                     w ;w »                 www 1                                    ................................................
                                                                                             Inm l m m m rl nm nnnm nm                                                                                                                                                                                                                                                                                                                                                                                                                                  III ilIIIIII I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        iI
                      Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 141 of 181                                                                                                                                                                                                                                                                                                                                                                                                                                                               F



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _,v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                       U
                                       "1r3,l3
                                                                                                                                                                                                                                              In                                                                                                                                                                                                                                                                                                                 i
E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8    1
I
J

4
         r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    al
E

3
                       ,p           Referral 10 law enforcement agencies and/or district magistrate.     ,                                                                                                                                                                                                                                                                                                                                                                                                                                              ¢.               i
I
1
                                    Complcto stalenxbnla try student and sluHwilncssus or Lhasa ropuNing 086nu5 shall be given to adnniznistralor.                                                                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E               I
1        l             . -v         A complot and nccwalo wriiivn report submilbd to the Supedntondcni within 48 hours of ac £noid¢=nL                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F
                                    If appropriate, Thu Supnxintondcnt shall :ooomnxend fLu§1nr sotinn in the Board of School Dixcutoxs.                                                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .

E                 EMOVA1, OF PRIVILEGES                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ]i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              II                                         I
                 mldnnis many have school privileges revoked for violating the OVHS Code of Conduct. These privileges include but am notlimkud to                                                                                                                                                                                                                                                                                                                                                                                                                        II
 I               axtacun-ir:u1;r (athlatlc and non-athletic), school sponsored activities, graduation, baccaiamvate, nclnoul social wants, lnuluding dances, prom,                                                                                                                                                                                                                                                                                                                                                                                                        I
 :               Rod/or pnsitiws ofleudershlp in clubs and oitat school mgzininiions.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I:




I                TEACW ER DXTENTION                                                      ,              ..              ,
                 Teachers may nssfm aludvnta to afht school duteolion as an nlfoxnuiive to administrative déténtions, Asslgn'mg Icnalms will monitor studehln 1,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .\ c,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I, .»



l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        iI
                                                                                                                                                           '» ... o f
                 in hiélhux 6]au8f6o xmlil he lam? than 2:50 PM, The voucher assigning the Heir don must glacé one-day 1i5llco 10 the hkiudunt, the                                                                                                                                                                                                                                                                                                                                                                                                      g

                 pnrunt/guanifan, and administration,
¥
I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             J



9                DETENTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l

            To unxiain cases, a student may be tcquircdUi iunmin Mat the Dnnvlusion Dfthu normal Bshoui day $'orin§a::lious of school rcgulnkions,                                                                                                                                                                                                                                                                                                                                                                            I
3           Detention is held shun 2'45 PM und!3:45 PM under the supervision of s slzEmenlher, Students will Doll adnuittnri lie. Stbdentsvnly also                                                                                                                                                                                                                                                                                                                                                                                                      11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          <1
            serf: their dctentionu during any regularly scheduled delmtton prior to 1114 autuul assigned day. Time indolenliou is to be spent working
II
in
            oonstnxotivuly.                                                                                                                         -=' '        V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             A




lI       .
                        Ifhomowork is oulpylUtu students may mud8ppxspnntn mammal Qui must :most the approval of ihn instructor J
                     'TI§fo;"%'?§E1T'be410 to
               --_-.SdnnW
                                                  use ntoléoironio ticwqvn 44454; slwplng or d1=*111p\1li=3i>lrTR)r#~ sixnxngdniqhfims
                                shall sMall:nro aha supnrvisvrplwss     thenrwiUaout qusstidh.--                .h""§a
                                                                                                                 . . g*':';' . .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I



g
                         ,                              I. L
         .»                                                                    @=ipu=i¢e#~" . °==~-                                                                                                                                                                                                                                                                                                                                                                                                                       4
                  ~=    Guly fol the: Las it anemsrgency or wlfh ad1nfsm(w=.              Finn;shiiU avs.Wenrl\eali¢W¢ii upr1d&v8
                                                                                                                            e dv l:s*Ir;3r=t1"dr=l1=n¢i0n
                                                                                                                                    ii:                   curly.                                                                                                                                                                                                                                                                                                                                                          gr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 |

            Students who fail to serve th sir nssiguxed ainlinistrn1:1ve detnntinn shall be assigned a Saturday detention,                                                                                                                                                                                                                                                                                                                                                                                                                                                       1

                                                                                                                                                                                                                                                                                           I       ,    w        ~»m .
                                                                                                                                                                                                                                                                                                                                                                                                                               """lI'»T
|
§                sArtmDA.\k IHETENHON 1                                                                                                                      - in                                                                                                                                                                                                                                                                                                                                                                                            I.
            A sbzdnmt Maybe wquirud M attend a Sam                   3M%£%9 infzaarions ii 91: disciplinazynudc. 011 kbs duy(s) B            ; in assigned n Saturday
         -dNazriionrhvorsh=~ls-tofoportioihnH§gh-School~1c>bBy-'ny~8:6€:*&IdrBn16Eiion'd11-baba!éiom-9100-AM-to-l~}:30A§y[_'                                 - . .um-f -..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i

fe                                                              S'elHQu14€fwlieHnil.
                 1, sliidasl5fi'=ata§8iEii¢'e'8i's;¢;ur>&-3e¥run;                                                       __ ._* _                                                                                                                                                                                                                                                                                                                                                                                                                             r

                        Studnois who vi laW 1h8 mies for Situ. day 't Uon $8.411 be mnbv it innmcdxatnly and th lr paivnlsbr guurdxans ska§l be ooutacWd                                                                                                                                                                                                                                                                                                                                                                   11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           'J
          x            %MsnaMM¢1c#b4lH@ V9éQ                    M4=J ¢3t15!5¢aE.sLunpn=Jsiun bcginnzixaginumediatulyfupon thc- nuxtrcgulnrly sshsdallnd achoo 8:13,                                                                                                                                                                                                                                                                                                                                                       i: ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                 3. Pnlluru to éftend Saturday dctéli18001 shall rc~1ult'm a parent wnfexeuce with the high whop) Bdmhulstrutlon and i1mne:diaW suspension.                                                                                                                                                                                                                                                                                                                                                                l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |.                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I


i                    418;-shzdeut-doq55;1Qi4§1l;i5nd the-assigned Sstun-day-deteNiiun,               nsgignaé'otur(1'}day-pf-stlspensiun,-¢§B1den»ls~wil¥no% b.                                                                                                                                                                                                                                                                                                                                                             \                                .
l                       eligible for Pam-Hciparinza in ski? cxha-oun°1cnlar activity aM] the day near the suspension bas bam amrved.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I


II
I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                 4, Absence 89111 Snivrday delenliuml due to Massa Drilnuiiy emergency must be dou1Man1nl3 aniprwiously approved bythe                                                                                                                                                                                                                                                                                                                                                                                                                       8               II
                        admuinislralion. A doqtor'sno!s in required for absences due to iilnass, SiLldunl5&dilh excuse& notessha11J:c~usigne:Ltr> thnnext
                                                                                                   €38
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !

             an                        snbcdululi Sa                                                                                             I-                        in_                                                 11                            n                  I.             .                     65                                                            az.-:_              no'                                       r--===                   n -                                                                                J


                 SU s PEN SIo N
                 Sludcnxs who arc :ruspcmried shall be required to complelv course wok asaigncd to lhvan éuxing their suspension. The luuohnrs shall pwvide                                                                                                                                                                                                                                                                                                                                                             4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        3
I,               assignments, but i! is the sl9dent's responsibifilyto mize errzuuscmauts to compete thwso asslgnmsnrs. Anaagemenfs to pick up the                                                                                                                                                                                                                                                                                                                                                                       t'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1

I8l1             ass1gggoen&,;g;g_!o he made by contuotingils guidance o§§_e. Assigned wotkmustjg compictudby ihc Rims the sLudVn£I¢l\1HlB to school                  _,
                 xmlosé éénothE?3ear\l.ine is specliied OD the issigmmenr. Stixiieuis will be given 1 daiiur 68 of OSS 10 makeup any tents/qulzzba that ob6i&é8E
             _   du:ing4b°pexdod-tb4Mudeot.was4uspm&ed.._ _                     _.. ... .._     .      -             , .,,. . _ _. . , . . . y.. _ ,_ , , . .. . ,. .

                 Students who are serving a suspension will uotpadicipate in o<>¢\u'ril:u1ar Ur extzncurrlculu activities. Any Dlay Valley student suspended at
                 the BCTC may also be placed on au8ponsion&om Oley Va11oyH1gh Svhnol.
                                                                             F                      ..                                        .:» ,<~       r.-
 E               EXCLIrSrUN3'1fI101VrBC13ODL                   -,h ,.
                 Suspension Suspension ii: asevwcn udnninistxativo disuiplinaxy action (imp is taken only when: (Ll milder fonts ofdisulplinary notion have.

I                iaeenhwffackive in correcting the atuéunts behavior, (2) the student *aoxnmiW a vlolatfon Bauod~wiih3n the Bova! II, IHJV ulnsslicativn or (31
                  the studaN rsprnscnin an immodlate danger to him/hofaelf or Lu the scho()l vnmmuniry, During the period of the susmafsuslon, Thu student'
                  1, Must My at hams during mgularsninol hours. Student may not go [0 work Dr :on elands,
    9
                  2. Student must has swvmvlsedby B11 arlult during the :in of the suspension.                  -
                  Suspemsionis exviusiou &omschoolfo: a period off to 10 conswutivq whoa; days; suspensions will bumped by the Admhnintratium No                                                                                                                                                                                                                                                                                                                                                                        8.                                                       1

                 shxclznt shall be sup ended until the student has bean informed of the Masons for Lhe suspension and given an opportunity to respond An
                 nttumpt will be Mario to notify parents of the Student on the duythn suspeusiunis Lmposed. The parents will also be noliEed 'm wdtlng wilha
 LI

I
                    ~py forwarded to the SuporiMondenfs : or
    3.             -mfr»rmaI Hearing - When Lev suspcnslon enaouds three (3) shoo] dnyfs, The student and the pnrcnle will be given Mc opportunity For am
    l            Infonnual fouling befog the building adminislrnior. The hvuziug shall in oH'cted to be hold within the Ural five (5) days of the saspvnaicn. The

!                p\1rpnss of 11113 inibxmal hearing is to unable the student and the paroot to meat with the appropriate school D§oia1 'lo explain the circumstances,
                  surrounding the ever for which the an dam is being Suspended or to show why the suzdnnt should not be suspended. The Informal hearing is
                 ininndnd10 bring forth all relevant ixdbmxation regsning the went for which the student may bo suspended and to encourage the sludvaL'a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 II


                 parents to meet with the adminlstratw to discuss ways to avoid future o8onses.


                                                                                                                                                                                                                                                                                                                                                                                        oven 00036'6%51


                                                                                                                                                                                                                                                                                                                                                                          Joint Appendix00288
               Case
                Case5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                        Document86-2 Filed12/05/19
                                                 54 Filed  01/13/20 Page
                                                                     Page145
                                                                          145ofof186
                                                                                  186                                                                                                                                        i


                                                                                                                                                                                                       "',lllllll\


                  Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 142 of 181                                                                                                                     I
                                                                                                                                                                                                          I



                                      n                ~~n.1M' '9.u[M'l.f)
                                          rl ..57.\,,11.
                                                1 . 1




;i~                                                                                                                                                                                                       I
                                                                                                                                                                                                          I
                                                                                                                                                                                                                         i
                                                                                                                                                                                                                         !
 i
r2
»          Due Process Requirements - 'Be folIovring due process rcqxzlremeuts ala to be ob mud in regard nu the Mammal hearing:                                                                           E


                                                                                                                                                                                                                         i
f
                                                                                                                                                                                                           I




'.         1. Noliication r>€,t]u: reasons for the suspension shall M given in wrying Io parer or guardians and the student.                                                                  s
                                                                                                                                                                                                           I
                                                                                                                                                                                                           r
       l 2. Suf§cinn1 Notice of the the and plow of the Snfbunal hearing shall be given. 'nm lniormnl hoaxing will take pines within the ftrsl. Eve (5)                                    11
                                                                                                                                                                                                           I
                                                                                                                                                                                                           I
                                                                                                                                                                                                           I
                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                          I
                                                                                                                                                                                                           \ ..
;g         day: oft ho suspension.
I                                                                                                                                                                                          p
                                                                                                                                                                                           ;.
l          3. A studenthas the right in question any vrimcm present at the raring.                                                                                                         |;
                                                                                                                                                                                                           8
!       '      A student bus the right 11: spank and pméuw wiiuoma on hlsfher own behalf.                                                                                                  r
                                                                                                                                                                                           ..v
        ` Jd'e¢ts of Suspnnsfuxw The following Effects of Suspension apply:                                                                                                                fy..
                                                                                                                                                                                                           i
                                                                                                                                                                                           I[~"r
!I .                 1`. Assessment: and School Work; Shxdvnis shnil have the rcsponslbiliiy to make up nsssssmauis and workndsscd during the pen'o&
           of the suspension and shall be penmitzod la complain Ihvso sssignmaulv within 5uideKnos established by the S¢hoolAdulinislrn1icn,                                                 I
4
                                                                                                                                                                                                                         i
a                    Z, Schnul Activities: Students may notpartlaipnte 'm any school activities during th: upwind of suspension. SiudonU are not psmxhWd                                   1
                                                                                                                                                                                           |'.=»-
           on any school property at my time during the putin at suspension, except up confer with. Ion adminislminn or to pick up ordcliver work                                                          I
           assignments at Mime desiwsled by the adlninish'ator.                                                                                                                            |i"             I
           "'        3; Loss bf]*rivile2éS: SH1dén!'.v 1>buld1osc 8631603 iiiiwiilSgbs foIloWln§thu kusbhilalu'ii depending upon the Wvedty bf H16 bfferiéc. The                                           !r
                                                                                                                                                                                                           I
           type and longkh oflosi pdvileges is to be delnmzixmdby Administration.                                                                                                                         I
                                                                                                                                                                                                           I
                                                                                                                                                                                                  1
           Exp vision - is oxolusivn Bom school imposovi by the Board of Svhoolbiruutors for a period exceeding ion. suhvoi days and m8ybo permanent
                                                                                                                                                                                      a.
                                                                                                                                                                                              n
                                                                                                                                                                                                  D
                                                                                                                                                                                                          I
                                                                                                                                                                                                          I,
           expulsion &sir\ the school rolls. A11 expulsions wqldrr: elthox snésgrcnmsnt andWsi-nr of Hcnring and an Agreement for Expulsion signed by                                 v
                                                                                                                                                                                                  4:
                                                                                                                                                                                                           I

          s the student, psLrcnts(s) and Suhoo] Board or sprint formal heading bufoxo a ccmmitico of the Board of SahooiDiructors or s duly uulhodzed                                 .: >
           committee of the bani or s qudiiiad hearing axamincr zsp]>0'micd by Thu baud. Wlllen the humming is cundustmiby s cnnnnuiitov of thsbssrd of                                                    !             I
                                                                                                                                                                                                           I
I          s hnadng examiner, s msinrity vote of the entlra school board is Xuquircd to expel s. student. The formal honing will be suhudulsd during the
           Srst ten days of the suspension. Ifni is imptzasible to schzdulo shearing during this tan day period, the studsntmsy be returned to school
                                                                                                                                                                                           »               I
                                                                                                                                                                                                           g             II
                                                                                                                                                                                                                         I
           gcndlng&n henrmg Students wig sin] is than LI -y=8rs_o£a8sa:1-» § ctXolixe Compo Jory Soho lAM Dans Lsws»cvo0.thougly14p B e                                                                    l
 s               4.
                                                                                                                                         . 4 4 9, : M W
           ?ff1T91'3§3i51?T°s>»»sibi1l?*f.°wt.°Wiw'»?*i@?€1il9f)ftwviev%>??1i'1i@T@5lW=»*'§swe4ii5?sW§@Ilii l§1id&5tzQldT5j;dI?¢¥*§1L499l*ql
                                                                                                                           R                                                          ,'f»                           I

lgo    _»tutoring' onthrough H31
                                  is
                                                    _         . _ . as..               ..
                                   . ateznnte edu¢stinnaiptbgramfsp'§;o§*&i'bythe-fDisN8ct. . . If the parents or guardians are unable to provide &1=
                                                                                                                                                  thsrequired-,  .          5 ,
            educ H04 4@r,mu
                        4?                                      to m»@ w s ¢ t¢@Hwww»»»w¢.° 9 Q@1ws
                                 f i'2iHil itilirx'slHy» §i4hl84W                                                                 ¢:b@¢4(                  @ef9v                                           1

                                                                                                                                                                                                           ;

           \u¢»==° it
           .             forw2¢@v1s>11~ax=¢'iE'-¥¥¥iEi3§>»r§'1>=s:w1¢h@¢1=.wv@I$l4i4l-r;w¢11f2u@sn1&sfw»>xxs~i¢Qn¢)v#81E5*v?4x¢@»                        u m                          'v
            provided, tba District will ccazltavt the parbnh Ifmhvn eftbrts are no! productive, the Distrlurbu the option so pxoxdde soma sltemm
                                                                                                                                                                                                           I
            eduuadmxal program or take nation in accordance WMA chapter 63 of              Twenilu Act (42 PA. C.S. 6301-6308) »                                                                           !
g.         FurmnlHearlng - 'Illa following dun process procedures are up b'¢ Dbshrve6Jwll11 regard no #ho formal heaiog:                                                                                   i
            1. Noti5catiDn of the charges shut! be sent to the sludcnfs parents or guardian by ceNiiicd mall of coming: dalivexy.                                                                          :
in
1'                                                                                                                                                                                    3                    Ii
       --&§otin=u§,l1\e»-tirNq-ailxhglacao*pf-thb=l:Lnuiug~:unrunbb¢given,                                                                                                            z

I
l
          ..
           ,3JIh¢i¥eOrin       an .. .g a 'mprivana unless the student
               1 8 9 4 §I=k11<l$O;h6Jd
              1u»f1==..g                                            .
        -- 4;¢13g.a'sLig;1ea:u;8'¢ha§;8»§;*at>'¢rapfupnmaby boiinsel' .
                                                                          or
                                                                           , parent requests
                                                                                     ,,.~-     abubllc hearing,
                                                                                               -,          .n        . . . , ...             11
                                                                                                                                                                                                           IE
                                                                                                                                                                                                            II
                                                                                                                                                                                                           1
I      or      MY :9lxidOat~ bOy: ihO&1g!iE to Bo proaemtod with~1he names of-wimenoos 8gainst-ihbstudent and copies of81o ah:tu01oo18~anda&davils ofthose-
 1          witnesses.                                                                                                                                                                    1
1:                                                                                                                                                - A _ " 7 " " ..,» - v! . ,,,..
            6: The gluduot has the zig hl to nquosi that any-uxwil9§@c:ues§@§gu;§T4;gmrge1n-m¢1sswesques§{ons-er%9 mss-menmkxod.                                                      .-I"
1.                                                                                                                                                                                     g.
            7. Thasi§zdi=184;bmslheJighLto.1»stifyand present witnesses on visor lzwr own bshnifl                     , e                                                             L
            8. A rccWd must 'go kept <>f1h5 hearing, either by a swnogrupher or by iapwecordcr. The shxéunl iscntitlzd, nth): or her own expense, to u                                Jn                   |
                                                                                                                                                                                      r
                                                           * .,.
                                                                                                                                                                                                           e
                                                                                                                                                                                                           s
g         §;,T1j§§§'Q§C          $1411b h81éW¢aih;=i3==¢1i¢¢; HaygZ6{§1&»nd3E?§§1]5njpE@o      éhgrges, unless mutually agreed to by boihpadics. HODdl1ES ,                                                i

I         bz'§'TH6::                                    .         »                  `. 44                              - 1 a- - Q       =:r >-=                                                           I
                    c1Ef8"iledft§wT;"~?bf L9é'%u5@§aa&f"Ré
                                                       rLW!n3§~ptT?t'5Qde"1'2€B§E§).§9§1§'                                                                                                                 3

¥;                                                                                                                                                                                                         1
           WBcre the shzdant disa§reos wilh'che results of the hearing, re¢<>urs'6 So Nailable in the appropriate com of the Commbnwealth. Notice of A                                                     1
                                                                                                                                                                                                           L
                                                                                                                                                                                                           \
           right Io nppeai the rcsul1.s of nhnadng shnJl be provided to the student with the sxpdsion dwisiozm
           The Board ofschool Dfnsotoa has dcEn¢d to: types of oiensus that Golrld Iced to uxolusion 6'om school, Thcsn o8lenses may turbo the Holm of
!£8        suspension or oxpillsion and include but un: nM limited to ion following:                                                                   '1-                                                           I
           1, EnsubuMinatiou or dotyiug school authuriiitssj                                                                                                                                                   J



           7 Destruutionurwi11fuLdafal:ing.of snhoolproper¢)z,_. _.,_-                                                     .. .r*                           .
                                                                                                                       19'
I          3, Hazaxdous o1m§Iit1I'6ri:k¢d use ufvehioles;
           4, Use, possession or distnlbulion of dangerous drugs or drug~Izla1=d paraphernalia as deilmcd in the Dangerous drugs, Device and Cosmerius
                                                                                                                                                                                                           I
                                                                                                                                                                                                           I



E:
1          Act;
           S, Use, pussussivn or5is¢n'8uilvn of '1ovkMkc' drags daEncd as anon-conuoiled substance that has a stimulant or Depressant of-Ezcton
1          Inmnnns and xesbmbles a onntrolled substance in appearanoa;
E           6. Use, possession or dis1ribu(ion of anabolic steroids as dofmod in Act93 of 1989 ;                                                                                                           i
 5         7. Use, possession. or disln'bullQn of alcoholism Bwemgcs,
!~
           8. Use, possession or disLribu!ion weapons or f'm:work.s;
I.
I       'r 9, Fighting or physical assault,                    »    -:.:.- ~~ .4 ¢
                                                                                         TI
                                                                                                                                               .,; -v,
                                                                                                                                      . la.». .....,.
                                                                                                                                                                                                           i



I          ID, T heir
L
 5:         IL Gambling;
           12. Use ofprbfana Iangvege or obscunclunguage or gestures;
I1                                                                                                                                                                                                         i
 i      » '1, Disorderly, vicious, illagel or immoral conduct;                                                                                                                                                       |
                                                                                                                                                                                                                     1
        » . r. Pwdstcni or sevarn h8numnvnt, 'mtimida¢ion, vxkuriion nrbuilying;
                                                                                                                                                                                                           i
..
3
           LS. Paxdcipailon 'm or mpon.u'bility for causing dnmagn, dusNuztion or vandalism to District property or Io the Psxsenal property of Dish-ict                                                   E
          cmployons, whether on or oischoul premises,
IE
          16, Verbal orphysical assault dimmed Luwaid uDisU'ict smpioyes, either in or oischool premises;
i         17. Violation of anylooui, sols or federal law, as appropriate;
          IB. Persistent Violation Qf Soho al rules and xegulalitme or an accumuiution ofxnlnor offensae;                                                                           ,:'
                                                                                                                                                                                    "3                     1
                                                                                                                                                                                      1
                                                                                                                                                            02121
                                                                                                                                                                                     is
                                                                                                                                                                                                           Q

                                                                                                                                         OVSD       000000852                         r
                                                                                                                                                                                     ,»                    7

                                                                                                                                                                                      ~.                   rI
                                                                                                                                                                                                           E




                                                                                                                                     Joint Appendix00289
....................................................................
                                                                                       Case
                                                                                        Case5:19-cv-01873-MAK
                                                                                             5:19-cv-01873-MAK Document
                                                                                                                Document86-2 Filed12/05/19
                                                                                                                         54 Filed  01/13/20 Page
                                                                                                                                             Page146
                                                                                                                                                  146ofof186
                                                                                                                                                          186
                                                                                ...................................................................................................................
                                                                                   II.                                                                                                 . if       MMITIIIIIHIIITI 1 IH ImnII1m1n.lmln nnmlm
                                                                                                                                                                                                                                            .................................................................... ...............................................................................................
                                                                                                                                                                                                                                                                                                                                v                M                                                                 .........   ............    .............. .................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            11 ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r lllMMI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               L
                                                                                             Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 143 of 181                                                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i
                   I\
                                              1                                                                                                                                                                                                                                                                                                             E 521 R
                                                                                                                                                                                                                                                                                                                                                                  r mf? T19
                   8                                                                                   \.»3§H"""'"j"";n---
                                                                                                                J - | - u -- =1 'F .         ..
                                                                                                                              9=~373""D:E.°l1V-*I-~-=~§,\3.,-.....-,                                                                      ,n                        1           .411m<1.1w5¢1@
                                                                                                                                                                                                                                                                                            I


                                                                                                                                                                                                                           - ul       I I .'- II                "to 1'p-ll...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I




                 I                                                              19. Bxwssive unexcused absence or tardiness by a student not subject to compulsory attendance laws;
                                                                                20. Possession, use or distWautinn of my weapon as d.eHncd by ArN 16 of 1995 to include, but rot be limited 10, my knife, wiiins insuuauent,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E               i
                                                                                cutting Mol, nunohuk, Brenna, shotgun, riilu and any atlas: tool, insUunneui or hnplemsnt capable of ihflictihg serious bodily 'injury,                                                                                                                                                                                                                                                                        !               8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  , 9                          s               l
                                                                                21.Pc>ssession or url: of any inwndiaxy devices in lnoksd but not limited to lighters urmatohos;                                                                                                                                                                                                                                                                                  {1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .. ,                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  at
                  I                                                             22. Terron'st 'Threat/BomB Threat; and                                                                                                                                                                                                                                                                                                                                            u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      s                        1
                                                                                 "». Possession, un or wish-i\>utiun of any replica or 'Iook~aliko' weapon aS dc5nod in Schnnl Board Policy,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                iI             |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I                         F              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I                        :               4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                CONTACTHW GLAW ENFORCEMEN-r AGENCIES
                  ~r                                                            The Board of School Directors has Bitablishcd a pvlioy wilh regard no oomautw1'1h law unforoomnnl agencies involving diavipliue as u result of
                                                                                activities occurzhig on nuhuolpwuperty or at B school Avant Some cxamplas flaw enforcement contact are an follows: Police assis(wu<:e will be                                                                                                                                                                                                                                      1 \                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :2
                                                                                requested whnna person. fails to respond w B request to leave the prnmnisvs, when any person in creating a diaturiannce and $31319 b respunfi to
                 I I
                                                                                requests to copse and desist or when my action threatens the health, safety of welfare ofauy person. The police will also be contacfsd when any
                                                                                person other than péliee r>$ceis Axe i:il§oséi>isid136E a 8an§§'olEsli'°wEhp68.IP6liuh 'willbé coznfééied for idéntiioabiun ofnnbutmncné a£13
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  in |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      lm;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3              I
                                                                                assistant in the invasliguiivn of all wrioluticns of the Dangerous Drugs, Device and Cosmoiics Ant {Purdon's Pennsylvania Statuioa, 35 P.S .
                   E
                                                                                Sections '1 BD-101 through780-144) or drugs, including 'Lhasa whluh fall under the "look alike" category. Policy may also be cvnfsnWil For case#                                                                                                                                                                                                                                                                               :
                   i.                                                                                                                                                                                                                                                                                                                                                                                                                                                l                                         i
                                                                                ofvorOal orphysicnl assault or vlolaaon of IoOal, slats or fcdural law depending on theacxiousness of We lnoident, Vioiiznn8 of violations of                                                                                                                                                                                                                                                                                  I
                       in;
                                                                                local, stale and ibdexal law maychooac to Els oharzes under those statutes imlopondeni ofsohnol disciplinaryaorlons. Sohool personnel are ._                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I|
                                                                                ufcen asked. why they do not £16 charges for some Qeclic student dlsciplinnxy incidents. While lllu schoolilas broad discretion in student                                                                                                                                                                                                                                        18
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               II

                 I
                   in                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                disoipl Ins matters, the school does not havejtzzisdiotlon to 51a charges in all lnoidents. The police anMnr the Dlsulot Attorney will Make Thai
                                                                                decision amer an incident report is liledby the school.                                     .
                                                                                                                                         .La                                                        ,,                           - ;
                       g                                          »                                                                                                                                                                                                                                      -~l,,., 4-
                   3
                                                                                School ofivluls have She auth rlty to lawfully svaroh aiué mis or81uu'Ji81o11g>§{'p3s {;jEaji.@dJll5g .Lp6Ro£s, tn,&¢M'H s¢M81u% i1§l¢.§                 9-»-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                   *.

                   8
                                                                                                                                                                                  "'hw~=li4>'==»L*t1
                                                                                ¢!és=iFf%§'4" Ei'1!-'8%.I?wJ>4v1tpe=v1ftv» .1=M14I4e» ,4.Q_41s2=p@Té#44»Inxea,.&vd;»w4=?4t4 , _..u,      1:     9. 49H&o1:                        . 9 441. _._
                                                                                                                                                                                                                          9, 4 I§eru»34r>
                                                                                                                                                                                                      . Q " 8£=Ib?33j§suf0'l83¢                                                                                                                                         ..                                                                                                                      r
                                                                                   1941iV9i%iH%IHi§>i1;ii7ahr8r6lS4runst>hab1.~=11spie&i411-.9ihUEi=;s;5lue¢'=(5l2.111i4g1o.'H£ gggtéhgd ¢¢q:»1UaSprphjb.us=§¢s@nu4i4q(1x=141£ria41i.&1v>(>uIH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l
                                                                                pus: a lhiuut to the hcnllh, safely and wuIi%:1a 61" the s¢hooI pépulaliczn. or widens: that thehifms been dviolaflun of the law, BauM pbJioy, Br
                   8                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .1
                   'I                                                           school rules, The scope and extent of scarchns mustbe ruastmablc in Lulutlon to the nnturc of the suspected evidence, conlz1'aha:ml DI daugnous
                   1;                                                           material and tm 03: ggoundn for uuapecxtlngfbnt it Muy'hz founxi In tea plnua nr thing being searched.                   J
                   ;'                                    u
                                                                                                                                                                                                                                                                                                                                                                                                                                              _.   |
                                                                           'f                                          -4.. "               .                                     9                           ». _ .».\--1.                       I                                                   _~.                                              .\     , |         .,.' ,.'..~.             T.                vi a ' - -                                   ¢_                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                      , ,
                                                                                         m     ,.',                 | 'V                                                                                                                                                                                                                                                                                                                                          38

                   I                                                   I                                                                                                swuum%Emsm4L;er,w§                                                                                                                                                                           ..                            ,               .. --..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .?
                                                                  '..
                                                                                Students am uxpcmd to pay up] dcbls in a timely munmsr.                                                 '         "'                                                                                                                                                                                                                                                              J
                   ;                                                            The Oley VHliu7Sd:oo1'8is'uiut W f£i&       é§&6Mo&d%1n1W&nk!puen!s of debts/r>b!igations. Dcbtslobligutions 'Include but are not                                                                                                                                                                                                                                                 8,K
                                                                       limlird to textbocflrs, tncisnolngy, athletic imifbrins, n*ud ohhcr district Dwnnd supplies and ®quip1unn&»
                   2                                                   In the event the! a siudenthas n Baht, the student may Kose prlvHegcs 'muIudIz1g but not limited to Self h'ip=, prom, dl1113¢s, graduation, Eeid
                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f
                       8                                          4-;==§§é9§3I . npennb8es7M=Ad diiionally, a student with debi/obligaiigmg¢w§§7gg%7luceive tlzeimliploma :mil the dzbt/olblig8iion has bean paid. These-                                                                                                                                                                                                                                                                          i
                       I
                       It
                       r1                                              aeBv~aB15' 'Asians iziWiilbi miydiabvals ' "etQ '~MBGTCQ=
                                                                                                                         E.                        ,     ._           .                                   ., ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1`
                                                                                  . 8 ..         _. |      .        ,_ ~~ »,       I.IEn    Mt0f§'8ua¢s7»aa=3w, and a¢b bHg»§3n5 owed Fha Sxzporil-1iiJeN''s
                       I
                                                                           oE3ca. To.: list will by for any midcnt who has a debt/obligation over $25,                                                                                                                                                                                                                                                                                                            l~
                       1.                                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                           The &1pexin1cn,dent's ofilia willibrward the Lufunnaliun to the svhuoi solicitor who oil! sums a "demand furpaymsnt icttnr" to the                                                                                                                                                                                                                                                     I;
                       z
                       I                                                  parunts/z\2uI1i.ians of Mdanfs informing them that lheyhavo 10 days lo pay or litigation willbv Bled                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  4,

                   I                                                   . `I11mSupl=r§nt=~ndnn1L\;.oMce_wi11untifgpbrmlldingadministraxnnsx/hen_1hn\a&ers_hav bnmmailcd.whdx:&1 will begintbe 10~day window,
                                                                           After 10 days, the building adsnixnlshutors will oomplstn B "Civil Complahxt Form" for each student with B dchtlubljgation w11IoI1 will result in                                                                                                                                                                                                                                   9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                           ilmg mnmall ¢1alnns court. Qopius-ebibs8l.u;lg-»9l}1oul<Lbe sezrl19 M§vheo1 wiiozlon
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                For DebtslObliga1ions AccrUed After May 1*:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                       i..
                       i»
                                                                                Inaddilinn to the alive pxoaadues, if a dobtlnbligatlon oocuzs after May Pa, the disUiotwill contscl the pareulslguurdians lo inform them of
                                                                                the deb+Jab1igatlon. Puonls/guardians will be gibbon Eve business days in repay the dn'l>t/obligation prior 'to their :mme bring sent to Tim
                        l'                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r
                                                                                Supcri11!a11dant's 0886, The list will be bi* EnY7(8t a9l§t»§'1io has B debt/obligatioN nvcr $25.                         .""      """'                                                                                                                                                                                                                                       4I
                       1                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                       I                                                                                                                                                                                                                                                                                   , _. . _. _» , _.                                                                                                                                 ;z
                        1
                                                                                                                                                                                                                                   'i'nA1v,sr6'1;i~r6nT                                                                                                                                                                                                      -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     II
                       E                                                        SCHOOL BUS                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                Means a motor vebiule um Is dnsigncd to cm-y elnveu (1 L) passengers or more, including the driver, and is vssd forth transportation of                                                                                                                                                                                                                                                                               I
                       !¥                                                                                                                                                                                                                                                                                                                                                                                                                                     1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l
                                                                                Pru-pzinnary, primnxy or secondary snhucl students to Ur frompubliu, pn'vale orparocbial achoohs or wants rnlnicd to such schools nr school-                                                                                                                                                                                                                                                                         Ir
                        !
                                                                                xelotcd activities.                                                                                                                                                                                                                                                                                                                                                           ;                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    II
                        I.                                                                                                                                                                                                                                                                                                                                                                                                                                    .i I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I1
                       Il.
                                                                                SCHOOL vnznicnx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                        8=
                                                                                    'cans an motor vahiclo, except B motorcycle, designed for zanying no more than ten (10) passengers, 1m>1ud'mg ion driver, and usual fur 1115
                                                                                -.:anspoxlalion ofpreprixnnry, primary, or secondary ssbool studwrs while rogiktered by or xmdnr soniract to the suhwl dlstriszt. Thu term
                        i                                                       includes vehicles havingchaxtorud, group and party rights under the Pennsylvania Public Utility Commission and used for the tranaponation of                                                                                                                                                                                                                                  I
                        1~
                        1
                        4                                                       svlwnl children.
                        I
                        i

                                                                                TRANSPORTATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                             i'"
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -L                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                             8                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                                                    oven 000o°8%5a                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I




                                                                                                                                                                                                                                                                                                                                                            Joint Appendix00290
                              I
    Case
     Case5:19-cv-01873-MAK
          5:19-cv-01873-MAK Document
                             Document86-2 Filed12/05/19
                                      54 Filed  01/13/20 Page  147I ofof186
                                                          Page147        186                                          r
                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                      !I
                                                                                                                                                                                                                                                                                                                                       I


                                                                                                                                                                                                                                                                                                                                            ,
        Case 5:19-cv-01873-MAK                                              Document 48-2 Filed 12/03/19 Page 144 of 181

                                                                                                                                          ............
                                                                                                                                                         .........................................................................
                                                                                                                                                                                                                                     ....................................................................


                    case 5:19 cv-D1873 MAK Document 41-2 Filed 11/25/19 Page 205 of 223
                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                   3
                                                                                                                                                                                                                                                                                                                 '-x _   L
                                                                                                                                                                                                                                                                                                                 `f?:    i

                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                             L
                                                                                                                                                                                                                                                                                                                         E

                                                                                                                                                                                                                                                                                                                         i
., ,,   ,,, l               ,,                                                                                                                                                                                                                                                                                           l


                                                              I                                                                                                                                                                                                                                                          r




                                                                                                                                                                                                                                                                                                             E                        III


                                     r
                                                                                                                                                                                                                                                         5                                                   ~
                                                                                                                                                                                                                                                                                                             l~
                                     »
                                         I                                                                                                                                                                 i                                                                                                 II"
                    9I
                    I                                                                                                                                                                                       \
                                                                                                                                                                                                            I
              ,~"
                                                                                                                                                                                                                                                    .
          |                                  Fol[owlng W iiunrd mzcllng, JWas In to; math hallway uutslnle the flbruy wulttng to de-1n up Thu bond
                                                                                                                                                                                                                                                    I                                                                                  J


                                             to nm and put awaylaplaps Anne euseutive sesslnn was nnlxhei A euvladlan called Me We! to Nm and                                                                                                                                                                    ~:?

                                             said Mis. Lyons be requested wnnthar adult be prewenrlnthe nudltvrlltrn, I tolls Nm lweuid in and sum
                                                                                                                                                                            F

                                             Ifahy asslnsnm was needed. When I got thee, studenlswew leaving Thu \udlto dum and Mrs. Lyons,                                                                                                                                                                                           I
                                             M s, Hantenneln, and Jordan Eck and Vlnhy Fnrl}1zlI www walking up the slaps' IM the back be the murlc                                                                                                                                                                      I            I
                                              hallway. When! asked lf could be of up usslNance, loran Wéikad way and balmy spoke \0 Mrs.                                                                                                                                                                                 1i           4
                                              Lyons and Ms, He nensuwlm l offered WE any to provides neutral party, is Vinny Was visibly upset. Mtg,
                                              Lyons old I shvuldstay. Vinny spvhto Mn. Lyons so King that he was upsit wlzh thlngssnd was hot                                                                                                         I                                                                  I
                                             .sure what Ne vented to ray. and wared to ray he knew :fun works hard, bvzmaybs dfdrfl know how                                                                                                          l
                                                                                                                                                                                                                                                                                                              . 15'                   I
                                              to talk to nUlfenlssincs she was Nun teacher. Ha :aid he was hurtvrhen she "called hlmnW In front                                                                                                     I                                                       1-V32
                                                                                                                                                                                                                                                                                                              ."                      II
                                              of line: stud's, Mis. Mus aclunvwled8ed Ha faalngs nndasked Haw teachers her corrected a                                                                                                                                                                       F           r
                                             student Inllmhl of their peers, He bald no. Vlhny seemed mn1ll¢t!5 In What he was zhinklns and Wins
                                             to say, and seemed unsure of What he wanted no :be changed In Thu dramsprvgrzm. Vlnnyvnded up                                                                                                        :
                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                             i        l
                                             thanking Mrs. Lyons far ilstenlng to him and Ielt.                                                                                                                                                   I                                                                          3

                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                             9..
                                                                                                                                                                                                                                                                                                            .| '
                                             mrs, Lyon: went w the .VW-ps to see WE ran wanted to xpBBll who hnrand Ma, Hartensllna, Jwriian did
                                                                                                                                                                                                                                                                                                             . .
                                             wma mu:1hu hallway and again iulwed to my as u neurrei party, Juman appeared           am       Both Mrs.                                                                                              |
                                                                                                                                                                                                                                                                                                              "4 r
                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                             E

                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                             I
                                             Lyons and Jordi n lnltlaily 2ppzurv& kehse. Juvdan told M Is. Lyons he wus dire ppuhuled In deu1§\Dn\ slw                                                                                                                                                         -a
                                                                                                                                                                                                                                                                                                                  4          I
                                                                                                                                                                                                                                                                                                                  v
                                             had made and Mugs she had said. Nlfs.Lyuns acknoWledged0>n1»n's ieelwgs and Ms might lo have                                                                                                                                                                        .1

                                                                                                                                                                                                                                                                                                             . , ~.
                                             those feallngs. Mrs. Lyons meed she Was dlsappulntvd in aqinnsloldan and mme othvtdrami club
                                             studanta have Nada. Mrs. D/om spoon no Joninn awl hnwpnple in dlxaeuee over things, but can to
                                                                                                                                                                                                                                                     f
                                             move forward together toward n common goal. Shesyuku to him abouthvw two v=Qp¥¢ 9? WWW'                                                                                                                                                                        s
                        >                                                                                                                                                                                                                           II                                                                       I
                                             the same lniorrnatlanln i* dIHera:1t way, Mrs. lyvns appeared less tense. lvWSN spp'§8r¢d tanks and
                                                                                                                                                                                                                                                                                                                                       I
                                             anew, mM ulenrhad 1Js1s and head sbaldtvi whenevrrsnmethlhg was said char be did J1ol Bgrze yal'th,                                                                                                                                                                         :
                                 I                                                                                                                                                                                                                                                                                       1
l                                            Jordan yep nkedlysald he wanted things to change. but uouid not so; specifically What, other than                                                                                                                                                                           I:           II
                                             rhea fsnls were nu! szarlihg on time, Mrs. Lyons .WH Thai spnwmlMu sllldvhts xzanllut M to cb:                                                                                                                                                                                  Il
                                                                                                                                                                                                                                                                                                        8
                                                                                                                                                                                     l                                                                                                                                       F
                                             rehearsals at the sduedulM start Uma, but that R would her gualfor all sWdentsand off to start
                                             rahed?sals an urns. Jordan again brought Op that he was run speaking our because he was hot given the                                                                                                                                                                           ;I
                                                                                                                                                                                                                                                                                                        1                     |\
                                             lead rule in the Qlay. Mn. icons said that seemed Lu he the lira when the problem: rtarlrd. Jordan                                                                                                                                                                               Il
                                             aceusad Ms. Hanenstina of lying or making up s Mona :bar she had :o}d the cast about a time when she                                                                                                                                                       I
                                             had nu: gokien the land pan but herbast friend had, Wrnvrs were drcMatlng shout why berfNuna had                                                                                                                                                      '4/l                               I

                                             molten the Pam and Ma, Ha rnnwne raaahed out to hcrirlund basausa she mad abouthnrand                                                                                                                                                                                               3

                                             supported her. Jordan said "Who would do that? Why wauldyau not want In be cuminftad ltyau                                                                                                                                                                 E=
                                             dldn'tgettha pan? Who would nos want to hs aarnfar'(ad?" 1: was evident InMan Eula vow lhlnk of                                                                                                                                                           i.
                                                                                                                                                                                                                                                 I
                                             himself al :ba Huns and nut other purUas. Ms. Har-wnstlna was yislbrr Upset and tearful thazlordan '                                                                                              i                                                                                 3
                                                                                                                                                                                                                                                                                                                                      !
                                             aroused her of making :Ms up. Mn. Mus asked Jordan If he did not Ne how he had mads MY
                                                                                                                                                                                                                                               I 1_
                                                                                                                                                                                                                                                                                                             I                        I[
                                             Hartanstinc Upsatwhh his annumiuns, but Jorrian did not seem lo care about how hWwords and                                                                                                                                                                                          \~
                                             nations mad: olhar people Baal. Ha said as one palnl to Mrs. Want, "I wusvlna to hanxVbfl own to dry,                                                                                                                                                                               1
                        I
                                             I really was." and 'Vm notsaylng that they have to fire you bus." Jaraan said he was pol turn how to                                                                                                                                                      |{ ' .
                                             move farwurdand Mrs. Lyons suggested bring calm, cumMl to rahaarsels with B calm aWnude. llrsetlng
                                                                                                                                                                                                                                                                                                                             I
                                             the other students ahdwologlzlnz to (ham, rea chihg a hand but to them and asldng ham to wok
                                                                                                                                                                                                                                                                                                       |.-:
                                             tagetharwith him Jarrian old he Nad a Ink of horrrawork to do and nodded at us and law.                                                                                                           Il                                                         iv                          II:
                                                                                                                                                                                                                                               I                                                       .f `
                                                                                                                                                                                                                                              lI                                                         |*
          I                                                                                                                                                                                                                                                                                                                            i.
          *         v
                        I                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                                                                                                                       r


                                                                                                                                                                                                                                                                                                                                       I
                                                                                                        I
                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                 I                                                                                                                           ;

                                                                                                                                                                                                                                            I
                                                                                                                                         OVSD 000000076                                                                                                                                                                               :I
                                                                                                                                                                                                                                                                                                                                       !I


                                                                                                                                                                                                                                                                                                                                       L
                                                                                                                                                                                                                                                                                                                                       |.
                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                      A 000000202                                                                                                                 i
                                                                                                                                                                                                                                                                                                  .r
                                                                                                                                                                                                                                                                                                                                 II



                                                                                                                                                 Joint Appendix00291
                                                                                                                                                                                                                                                                                                                                 l
       Case
        Case5:19-cv-01873-MAK
             5:19-cv-01873-MAK Document
                                Document86-2 Filed12/05/19
                                         54 Filed  01/13/20 Page
                                                             Page148
                                                                  148ofof186
                                                                          186

                                                                                                                                                                                                                                                                                                1     I
                                                                                                                                                                                                                                                                                                      I
                   Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 145 of 181                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                |
    ............................................................
                                                                                                       TL
                                                                                                                                                                                       ......   .....................................................................
                                                                                                                                                                                                                                                                                     I
                                     Case 5:19 cv 01873,MAK Document 412                                                                                                                                                                                                                '.,
                                                                                                                                                                                                                                                                                      r -.: .
                                                                                                                                                                                                                                                                                     in
                                                                                                                                                                                                                                                                                       : *I




                                                                                                                                                                                                                                                                                     FZ
                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                L
                                                                                                                                                                                                                                                                                                r     I
                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                E
                                                                                                       up -»-..                                                                                                                                                                                       i


                                                                                                                                                                                                                                         F.
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                          I
                                                              | £7I
                                                                                                                                                                                                                                          x                                         Iz                I
                                                                                                                                                                                                             I                           . .I
                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                      I
                                          r
                                          \
                                                  J       8                                                                                                                                                                                                                                     I     S
                                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                  f                                             l
                                                                                                                                                                                                                                                                                                l
            1                                                                                                                                                                                                                                                                                         J


                                                                                                                                                                                                                                                                                                Et
                               I1*- '\
                                                                                                                                                                                                                                         l
                           1
                                              r                       When l Want clown the hilly to the Dow uutfldu Thu uudltonun, Jurdan,hlspa1enmVlhny Fu\'(f11i,                                                                                                                                  I

                                                                      naval Fvtsytly and MaiSy Harfhnu were s&a1\dln1 Mhura. The asked me Lf Bev would had of: \h= results                                                                                                          r                 I
                                                                                                                                                                                                                                                                                    c           ll
                                                                      of1$1¢ uxenuxwu lbssibh- llnld ihkm no "nun Woilld In Laban Qhlnvenlng, They asked If aniionwuului                                                                                                            I
                                                                                                                                                                                                                                                                                                I
                                                                      helullan, when would II be taken? told :hem acton Iivmswvuid co an a board azqhdv shi the qsxt
                                                                      board Meeting Was in April :0'*l and Max beard and commlitee maellhgs its open to the pullllnand 1h¢                                                                                                                      I

                                                                      ichedulas aw posted onNne, m they wh caN my extension in up alumni mzetlna dar=s]t'mvs. Vlnhy                                                                                                                                   I

                                                                      Fefrhzl than asked Ma WMM. Yaakov was in the xuhoul building at any ilmu turing the schmzlday. HoW
                                                                                                                                                                                                                                                                                                i|
                                                                      hlhwihak board members are like other members of the public and community and If they Waning UP                                                                                                               1           II
                                                                      num: to any of 811: Skhubli, :he would needer schedule mat with the butlrilng prlnzipd, Vfnnysald hs                                                               Il                                         ! .,
                                                                                                                                                                                                                                                                                                !
                                                                      would fLD!1lal:i Mrs. Za :Ron Du tilde nhuhuul. llskad him fine kNow how/to wnml he1 aNd he nodded.                                                                                                                       I
                                                                                                                                                                                                                                                                                                 I
                                                                      I Cold t h e m a ll board mm-nbbfs n a m : a nd addresses are p u b li c information a nd h e nodded. Jordan
                                                                      turned In ma and said "Pm gains In get >>wnpeop)a, Will Bal more purple, 7b1s l:n'tnV§r,' in;-dan
                                                                                                                                                                                                                                                                                                T

                                                                      appeared angry, no oh; at meighen he said 1hls,
                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                      I

                                                                      lam a support stuff Member and vi: m erlucslor, buWvm cunnetnzdw$\Y»1h& anzvr ahd lack of
                                                                      empathy I observed in Gordan, Wheneversomethlng was said that he did not agree wltla, Thurs was                                                                                                                           Ii
                                                                      head shaking and clunchln: offlsu He uppeatzd that or hndid nMgni whathevnnlnd, he Wadi our be
                                                                      sawed, no matter what sncommodatinns or runurtns mould be vtlarea. in my daily Inzera Vtlonswiih                                                                                                          E               1
                                                                      student, Jhave not rain zhls IWBI of anger and Jack vllumrvnnss utoths1*s feelings.                                                                                                                       I                3
                                                                                                                                                                                                                                                                                                      |
                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                              »                                                 !
                                      I
                                                                                                                                                                         Math Mona!                                                                                                             I
                             II
                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                     I                                                                                                      I
                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                !Il
                                                                                                                                                                                                                                                                                                 :I
                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                            >

                                                                                                                                                                                                                                                                                9



                                                      J
                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                II

                                                                                           I
                                                                                                                                                                                                                                                                            I                   !
                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                iI
                                                                                                                                                                                                                   I                                                        I
                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                 _l
                                                                                                                                                                                                                                                                                                      i

                                                                                                                                                                                                                                                                            Iv
                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                            n
                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                            a                         I
                                                                                                                                                                                                                                                                                                Ii
                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                        1                       !
                              \                                                                                                                                                                                                                                         1                        T
                                                                                                                                                                                                                                                                        J
                                   up '
                                                  I                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      II
                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                        |                        I    i
4
           'E


                                                                                                                                                                                                                                                                                                 Z
                                                                                                                                                                          usu 000000076
                                                                                                                                                                                                                                                                                                III
                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                        Ir                      l
                                                                                                                                                                                                                                                                        f
                                                                                                                                                                                                                                                                        I                       f
                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                      A 000000203                                                                                               g
                                                                                                                                                                                                                                                                                                E




                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                            Joint Appendix00292                                                                                                 i
11lFu1




                     Case
                      Case5:19-cv-01873-MAK
                           5:19-cv-01873-MAK Document
                                              Document86-2 Filed12/05/19
                                                       54 Filed  01/13/20 Page
                                                                           Page149
                                                                                149ofof186
                                                                                        186                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                    Ir

                      Case 5:19~cv~01873-MAK Document 48-2 Filed 12/03/19 Page 146 of 181                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                    i


                                                                                                                                                                                                                                                                               Mw
                           Case 5:19-Cv-01873~MAK. Document 41~2 Fried 11/25/19 Page 207 of 223                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                           ,|   F
                                                                                                                                                                                                                                                                                    :               .i
                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                    :               |i
                                                                                  l                                                                                                                                                                                                 |Ii             .
                                                                                                                                                                                                                                                         *                 'I


                       a                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                           i        Iil


                                                                                                                                                                                                                                                                                    |
                                                                                          OLEY VALLEY maxi scnooz                                                                                                                                                                   ,L
                                                                                                                                                                                                                                                                                    mg,
                                                                                                                                                                                                                                    r                                                           I
                 \                                                                        DISCIYLINE REFERRAL FORM                                                                                                                                   I

                                                                                                                                                                                                                                                             I            !, I
                            `sn=d»utN=1n=~ _] IM                          !.:¢:v;»¢u;»8.                                       )     Gmds: __                DM: } f 9 1 H ° r                                                                                             :r
                                                                                                                                                                                                                                                                           "L

                                                                                                                                                                                                                                                                           %

                                R41*orring Telchar: 4-..--n                                                                           Pwrlnd/Chrs:                                                       -1                                              s
                                                                                                                                                                                                                                        »



                            '1'in14 vflnuldent'                  1l'8>D                   Luuukfun uflncldaat:                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                          i
                            Ochers Involved: UNoL¢ Evwra Qstnff Mrenohormb'ubMmv¢[]Und<n-vwn QOHw1                                                                                                                                                                        I.        I               n
                                                                                                                                                                                                                                                                          8
                            '{§§">'j»'{'~2'rr;y§' ~y;~= " g& " . 1 " m- + > ; L :
                              .»=' l;~¢'"- *Y=§.& ,8? 9188? »\ ,. . ;'-~¢r»u1~,                                                                  ?"'€'-l<88%§ii¥6I'9XF»{KF*?"°IW7:                                                                       r
                                .` -4 -¢?IQvn1l%1§;§,B£»&d»i1n§1:!.49('5..=:§&iJ'                                                                        d ' I
                                                                                                                                                 L"-J Kikrav1§l»n.iiJi_H191»31si?ti3L»_a)
                                                                                                                                                                          H181B'» War .                                                              I                    I
                                D      B up ldixcunduui                                         D       Avoid adult dlteo1lvW3                    n Vu-bllW lm!ng                                                                                                         I
                                U       Csf¢¥¢riaMisuond11u1
                                                                                                                                                                                                                                                                        J
                                U      Acadamis D!sh¢nd¢§aChvJiu3                               U D1¢i€e px-f conflict                               D Fhone Call in Punnt/Guardian                                                                                    DJ
                                                                                                                                                                                                                                                                        |
                                U       Class }vH4condnut                                                                                                                                                                                                              1.
                                                                                                                                                                                                                                                                       I\
                                                                                                                                                                                                                                                                                        I

                                D      Cut Class                                                0       Avon: laskluvdviiy                           U Can£:r=nc= wElh parenliGu irdian
                                       Cui Solano!                                                                                                                                                                                                   r                    »
                                       Fzlluxa to Sgrva Dslauilnn                               0 ' Un k l m w u                                     0 Lunch DvlnnZion
                                       D)s1nspocVTnsuhordlmliun                                                                                           Dim(sl Assigned: ._.                                    s
                                                                                                                                                                                                                                                                      :
                                       pndluipatlng/lncldng a Disturb1awu                       0       Olamln null mnenllon                                                                                                                                          I                  r
                                                                                                                                                                                                                                                                                         s
                                       Dress COde Vlbfntian                                                                                          o ABM Snbwl Dsxentionr
                                 _     For¢»ry                                                  D       Ob!z¥nltnms,&oh isles                            Duta(s) Asslpued'                                                                                                              I.
                                                                                                                                                                                                                                                                                        >
                                                                                                                                                                                                                                                                                        !
                                0      Handbook Vlwlnlion                                                                                                                                                                                                                               E
                                0      Inappropriate Dbyut                                      0       Domain pm annmlor)                           U 8n11ud¢vI)e1nuf1nn;                                                                                                              !
                                                                                                                                                                                                                                                                                        i,
                                U      Mngpropriuiu l,¢ogung°lCwnu\1¢ar/Gcatvrv                                                                           Dot¢{»w) Asslghcdr                                                                                          3
                                0      MY Clue W lt7vau1ponthslnn                               D       0 \ h : r'                                                                                                                                                    I

                                D      Left School W ith unirmniW on                                                                                 of: ni'SuhooI suspension (Oss)

         a
                                D
                                D
                                D
                                       Lair. to Clip: {0n4 lam lm sumeaksrj
                                       Law iv Snhonl (Dx4* lnle PW sM-b=t=1')
                                                                                                                                                 P( D'wt=(=l Aaslglsnd;                                  3_8
                                                                                                                                                                                                                                                    I                 II
                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                        I



                                U
                                       mnlaiia Duvlcn Vluhllun
                                       Abuse cffanz
                                                                                                                                                     D Removal &onlDlstri¢rT:anq)er:aMan
                                                                                                                                                         l>al=(a) Assigund:                                                                                          i
                                o      Publi: Display ufMitwlun
                                EJ Retdml 'u 9uvpcrale wldw Bnbbul Rule                                                                          'G 1.0»» °n=flv4lol;~{l)r                   '
                                                                                                                                                                                                                                                    E                I
                                                                                                                                                                                                                                                                     ;3
                                U TedW vlogy Vmnlnilbn                                                                                                                                                                                                                s                  Ii
                                D Uxzslts Pact-Ina                                                                                                   0 Bv1)uvivrCon'8rlu1
                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                          i
                                E! Assault my Student
                                0 Asszulr an So-vi?                                                                                              4
                                                                                                                                                     0 Tl=l8:ri] to School Cmlnwclor                                                                                                    1
                                                                                                                                                                                                                                                                                         I
                                D zlgm                                                                                                                                                                                                                                                   II
                                o T hru?                                                                                                             0 other'                                                                                                                           I
                                                                                                                                                                                                                           |                                                             8
                                D The&
                                                                                                                                                                                                                           4
                                U Bu l l yi n g
             l                  3  Vandalism
                                                                                                                                                                                                                                                                                         E
                                C1 D tugIklnohoi Vlolntlun                                                                                              Disnlplihz Code:                                                                                                                 !

                             U W wpvn Vivlnii-on
                           | 0 Tobuuw Violation                                                                                                                                                                                                                                          .E
                                                                                                                                                                                                                                                                                          3
                           Xnuldontbztnil Tlarratlvu (Colupl-:hd by RefarringI~'ncul1yJs11Ill*-Imbex-)                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                          i

                                                                                                                                                                                                                                                                                        I
                                                -W '            to          mi~é             v"-"
                                                                                                              'Y€I Ii"1--9                  .L_        9 14- I)                      *1                                                                                    \
                                                                                                                                                                                                                                                                                          II
                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                           |
                                                                                                                     uv    4»-,.-¢ -_4-                           -

                                                                                                                                                                                                                                                I
                                                       ( 1 - f.w= = ' >
                                                                                                                                                                                                                                                i                                                   5
                                                                                                                                                                                                                                I                                                                   I
                                          Adm i:v'21r:¢I>r Snal                                                                                          DEW          ;"5 l&L8__                                                                                                                    i
                      u'                                                              v             I    no


                                                                                                    ". -Q g,i"`                            .r,           '    I
                                                                                                                                                                      - l""
                                                                                                                                                                                 r
                                                                                                                                                                                          Ag..'»r;f.:
                                                                                                                                                                                        \, Fr
                                                                                                                                                                                                        'i,f:~* 2 -81
                                                                                                                                                                                               ,'l*¢ . or;'_. IT   `>                       1
                                                                                                                                                                                                                                                |»

                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                      I |',»     W   Y        4   I    !   »
                                                                                                                                                                                                                                                                                         :I         I
                                     . '§ n.t€ 8 Q l    ..t.S*5=,T§.9i§89413 .i                                                                                       F . r : .,?..:.,
                                                                                                                                                                      -z ":..»  i1.4;i,r£1;i1=.=§.sl.
                                                                                                                                                                                       I .; J2? » ~~*} .1,;~
                                                                                                                                                                                                        .*'E3
                           iI                                                     J
                                                                                               -¢~
                                                                                                _  ,. §*,'                         :,§' .§;.* g1 in
                                                                                                                                     $148§4§'§4»i)
                                                                                                                                                               J*            * p ¢Z;1,,e.f'».=£' "' s                 " at, i                                                             -         i,
                                 1 '-E'8£4&!1¥~;¢L 4     .n :                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                            I                                             8
                           SEW 7/12/18
                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                       DVSD 000000485
                                                                                                                          ,l                                                                                                                                     i


                                                                                                                                                                                                                                                                                         Iix
                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                  A 000000204
                                                                                                                                                                                                                                                                 I.
                                                                                                                                                                                              Joint Appendix00293                                                                         f
                                                                                                                                                                                                                                                                                          r
                                                                r

                                                                     Case
                                                                      Case5:19-cv-01873-MAK
                                                                           5:19-cv-01873-MAK Document
                                                                                              Document86-2 Filed12/05/19
                                                                                                       54 Filed  01/13/20 Page
                                                                                                                           Page150
                                                                                                                                150ofof186
                                                                                                                                        186                                                                                                                                                                                                                                                                                                                                                                                                                                  :
..   ..   iIi'l1'l1~1:rrl1I                         .........   ...........                             ...............I1 r......................................................................................................................................................................................... .........................................................................................................................   ......................
                     ........... ................
                                                mnr mm 1 " HMM lr lm            m IN r um                                      . 1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      11'1\ 'm l l nrM M M   q fm m q .I HE m   m :l1llllMM1l1.:'lrllll   .


                                                                              Case 5 19 CV 01873 MAK Document 48-2 Filed 12/03/19 Page 147 of 181
                                                                              .......................    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .......................   ............


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         F




                                                                                          Case 5:19-cv~01873-mAK Document 41-2 Filed 11f25/19 Page 216 of 223
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        : I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ig I                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i                   f



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I            3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1                         \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I       , Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1                 To
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             8


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I                 ! In
                                                                                   From: Chris Becker                                                                                                                                                                                                                                                                                                                                                                                                                                 E                 l
                                                                                  ,To: Dawn Cambric; Tracy Shank                                                                                                                                                                                                                                                                                                                                                                                                                      I                 L.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l, I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |.
                                                                                  ITC: AnnMarie Borovik                                                                                                                                                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ~i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                  \ do' 311912019 3:41 PM                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                   Subject' Meeting Notes.., .                                                                                                                                                                                                                                                                                                                                                                                                                                     ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .i

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I    IL E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                 II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                         !
                                                                                      Meeting Nolasa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                       I was alerted last night around 9 PM by. Dr. 5 to con¥1eI:t wl\h Ann matte In the morning.                                                                                                                                                                                                                                                                                                                                                                                   e=L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      |.     4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I


                                                                                     Ann Marie and s connected this morning in review #he student Incident report,   .                                                                                                                                                                                                                                                                                                                                                                i                 ,l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I



                                                                                     We went to the scheduled £EP meeting together scriedulad at 7130 am and also was told \hat                                                                                                                                                                                                                                                                                                                                                                    r                  t


                                                                                     Jared's mom            `
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :                    *


                                                                                     was with Mrs. Snyder. We went To rh.e meeting and said we would have that meeting                                                                                                                                                                                                                                                                                                                                                                             _I                        I



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I        it               I



                                                                                     at about 7:50 am In mY office. MoM was OK with the Walt Uma.                                                                                                                                                                                                                                                                                                                                                                                        3         f        i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                         1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1

                                                                                      At 7:50 am,,Ann Marie, }are,Jarad's mother, and 1 Met to review the incldant,                                                                                                                                                                                                                                                                                                                                                                               I.    I;

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      »

                                                                                      So few Was the big focus and take away of the meeting. )are's mom ago mentlvned thawaxed                                                                                                                                                                                                                                                                                                                                                        I                 li'
                                                                                       thought Mrs. Eck was                                                                                                                                                                                                                                                                                                                                                                                                                                       !.        1; »

                                                                                       In the parking lot at the dance studio last night as he Was leaving. The dance studio is located                                                                                                                                                                                                                                                                                                                                                            1                 :
                                                                                       Cloe to Prlcelown Road, We also discussed that last night a meetihg occurred wide Stacy Lyons
                                                                                       to                                                                                                                                                                                                                                                                                                                                                                                                                                             II                Ia  L


                                                                                     Qjscuss the teceht events and a plan moving Forward.                                                                                                                                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   \        I   r

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I


                                                                                       We took the foliowlhg actions steps during the meeting'                                                                                                                                                                                                                                                                                                                                                                                                                               II
                                                                                       1). Mom will be calling Central Berks police may to keep the lntldqnt on Wie.                                                                                                                                                                                                                                                                                                                                                                                    II Ii                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     |.
                                                                                       2> Jared spoke about his decision to continue with the play (video Idea was discussed from                                                                                                                                                                                                                                                                                                                                                                           1

                                                                                       Monday evening).                                                                                                                                                                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                       3). Jared also spoke about whathl5 ehd gal-na Is. He mentlcaned- no siding amping friends.
                                                                                       drama, and making the play the best It can be                                                                                                                                                                                                                                                                                                                                                                                                               l        i                i

                                                                                       4)..We also spoke about the profess we follow as a scl1ool..that We wuufd be talking tojordan,
                                                                                       etc. Jared understood and knows he has 2 trusted adu'lts Ianthe room to report two if an Incident
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !}

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                       or drama Would occur today or any day in school. The meeting ended alter that discussion .                                                                                                                                                                                                                                                                                                                                                              I            I



                                                                                      At e conclus}on of this MesE}l'1Q~ Ann Marie and ballad down and met w) Jordan. We spoke to                                                                                                                                                                                                                                                                                                                                                     >


                                                                                     .Jo roan about the following Items:                                 '                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                      Work release~ He needs To report, If for some reason he does boothe needs to come to the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4        I                II
                                                                                       1'r\a117 o&Ice to discuss.                                                                                                                                                                                                                                                                                                                                                                                                                              f
                                                                                      We asked him abouttbe recent drama and incidents regarding the play. Ha mentlormed he                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ' II
                                                                                      wanted to talk 'Co Dr.S and about 6-7 other students Were planning in do that today, When we                                                                                                                                                                                                                                                                                                                                                             l

                                                                                      me ntloned Dr. S was not available, we told him to see Deb and a schedule would be reviewed.                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                       He spoke to Ann Marie about a nota book situation yesterday that she hahdlad. With Haley. He                                                                                                                                                                                                                                                                                                                                                I1
                                                                                      was also stated 2-3x about wantlngjared to get the help that he needed. He also mentioned
                                                                                    .- atjared Was seen on a snap that video showing his middle tlnger. He rnentionedan example                                                                                                                                                                                                                                                                                                                                                                                 |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 »




                                                                                    ' of a dance off that occurred at the MS 'production this weekend which was the focus of that snap                                                                                                                                                                                                                                                                                                                                                         +<


                                                                                      chat video.                                                                                                                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I

                                                                                                                                                                                                                                                                                                                                                                                                                                                    OVSD 000000595
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  J            r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  z

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |i

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             A 000000213                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                         Joint Appendix00294
                                                                                           Ill! -IlllI
                                                                                                                                                                                                                :
                                        Case
                                         Case5:19-cv-01873-MAK
                                              5:19-cv-01873-MAK Document
                                                                 Document86-2 Filed12/05/19
                                                                          54 Filed  01/13/20 Page
                                                                                              Page151
                                                                                                   151ofof186
                                                                                                           186
                                                                                                                                                                                                           1    |
                                              Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 148 of 181
                                                                                                                                                                                                           5
                                                                                                                                                                                                           r
                                                                                                                                                                                                           E
.......... ........................................................   ....   ...........
             » ,             - . . . , . . . . .,                                                                                                                                                          t




                                                              Case 5:19~cv 01873 MAK Document 41 2 Filed 11/25/19 Page 217 of 223                                                                      .
                                                                                                                                                                                                           |I
                                                                                                                                                                                                            I
                                    >
                                                                                                                                                                                               I! .        I
                                                                                                                                                                                                           Ii
                                                                                                                                                                                                           '.




                                                                                                                                                                              r.
                                                                                                                                                                                               !           F




                                                                                                                                                                                                                1
                                                           Ann Marie & I around 10:45 am railed OFF. SMITH from Contra! Berks to lie the school's incident                                                       II
                       |.-'.an"     l                     report with The notes above. We spoke about the incident holes from above. off. smith was vi                                                          !I
                                                          thankful that We gave him the loads up). He also was told that the play and spedflc partsin the                                                         I:
                                                          Dlay have caused this tension among the students since Winter 2019,                                                                                      I
                                                      I

                                                          About 1 hour iater...a represenbatlve of central barks ponce and .Iared's morn came to the
                                                          pmgresslons otflca to fill out the incident report from about                                                  I.                                l
                                                                                                                                                                         L "g                  I
                                                          }1'4S»<12I.8D PM today,                                                                                         o|
                                                                                                                                                                                                           8
                                                                                                                                                                         1
                                                                                                                                                                         i,.
                                                          Mrs, Eclc called Mr. Becked's p}wone line around 1:30 PM tiwis afternoon, I will be calling her back           :
                                                                                                                                                                                   4
                                                                                                                                                                                                           i     I
                                                          with a witness (Ann.Marle) later tad ay.                                                                        4



                   s

                                                                                                                                                                                                           i
                                                          At 2:59 PM~ we made that phone call.                                                                                                             i
                                                                                                                                                                                                           4
                                                          Mom asked thatwhatever Is going on- she wants to be present.                                                                                     I
                                                                                                                                            r
                                                          She is really upset about him bel:-lg questioned .                                                                                                    :
                                                          Ann Marie & both spoke about tlwe revi&W of the notes above from Jordan's office vlslm today.                  I
                                                                                                                                                                         I                                       i
                                                                                                                                                                         I                                       |
                                                          Social Media conversation occurred. Mom and Jordan has this talk often.                                                      I
                                                                                                                                                                                                   8
                                                                                                                                                                                                   I
                                                                                                                                                                                                           I
                                                          word an was accused of"abuse" by to-me drama director In the past,                                         !!                            !
                                                                                                                                                                                                           i
                                                                                                                                                                                               I
                                                          Moro requested again that when he 55 qu¢sUoned~ a parent needs to be present,
                                                          Klds are tired of Stacy, Mom want onto the Idea of favoring I. student over another.                                                             I
                                                                                                                                                                     I                                     i
                                                          Conversation ended at 3;15 PM. '                                                                           III I
                                                                                                                                                                     I
                                                                                                                                                                     1                         I:_
                                                                                                                                                                                                I
                                                                                                                                                                                                           1
                                                                                                                                                                                               1            J
                                                                                                                                                                         '.
                                                           Mr, Chris Becker
                                                          " '1rIclpal
                                                          'vey Va1lev`Hlgh 5choD1
                                                           610-987-4100 x6o03                                                                                                                  !           r
                                                                                                                                                                                                           3
                                                                                                                                                                                               8
                                                          @oleyvaslevHs                                                                    I                                                               8
                                                                                                                                                                                               l           I
                                                                                                                                                                     I                                     I
                                                                                                                                                                     I
                                                                                                                                                                     1
                                                                                                                                                                     I                     !               Il
                                                                                                                                                                                                            l

                                                                                                                                                                 I
                                                                                                                                                                     s

                                                                                                                                                                     )                     I               I

                                                                                                                                                                                               J
                                                                                                                                                                                                           i
                                                                                                                                                                                                           i     I

                                                                                                                                                                                               I
                                                                                                                                                                                                           I
                                                                                                                                                                                               i
                                                                                                                                                                     r

                                                                                                                                                                     l

                                                                                                                                                                                                           I
                                                                                                                                                                                               \           l
                                                                                                                                                                                                           l
                                                                                                                                                             L
                                                                                                                                                                                                                 r



                                                                                                                                                                                               s           i
                                                                                                                                                                 >



                                                                                                                                                                 I
                                                                                                                                                                 s                                         1
                                                                                                         L                                                       I
                                                                                                                                                                 1                                         1
                                                                                                                                                                 g                         I
                                                                                                                                                                 ;                         !.
                                                                                                                                                                                                           i
                                                                                                                                                                 I
                                                                                                                                                                                                           i
                                                                                                                                                                                           E
                                                                                                                                                                                           I
                                                                                                                                                                                           I
                            a. -I                                                                                                                        I
                       lx
                        L



                                                                                                                                                                                           ;               8
                                                                                                                                                                                                           I
                                                                                                                                                                                                           |
                                                                                                                                          DVSD 000000898
                                                                                                                                                                                           I




                                                                                                                                                                                                            r


                                                                                                                                                     A   000000214                                         4




                                                                                                                                                                                           I
                                                                                                                                           Joint Appendix00295
                                                                                                                                                                                                           r
                             Case
                              Case5:19-cv-01873-MAK
                                   5:19-cv-01873-MAK Document
                                                      Document86-2 Filed12/05/19
                                                               54 Filed  01/13/20 Page
                                                                                   Page152
                                                                                        152ofof186
                                                                                                186
                                                                                                                                                                                                                I


                                          Case 5:19-cv-01873-MAK Document 48-2 Filed 12103/19 Page 149 of 181                                                                                                   I


                                                                                                                                                                                                                l
                                                                                                                                                                                                                |
..............   ...........................   ...................................................
                                                                                                         1
                                                                                                     I



                                                              Case 5i19-cV-01873-MAK Document 41-2 Filed 11125119 Page 218 of 223                                                           i

                                                                                                                                                                                            i                   1

                                                                                                                                                                                            L| I
                                                                                                                                                                                                            r
                                                                                                                                                                                                            I
                                                                                                                                                                                       I;

                                                                                   r                                                                                                                            l

                                    q                     Frou-31 Tracy Shank
                                                                                                                                                                                       l~
                                                                                                                                                                                                            I
                                                                                                                                                                                                                II
                                                          TomMI                                                                                                                                                 I
                                                          Date: 3{Z0}Z019 l1'39 PM
                                                            ~b.]ecK: FY: @ tonight
                                                                                                                                                                                   I
                                                                                                                                                                                   II
                                                                                                                                                                                                M
                                                                                                                                                                                                    I           I




                                                                                                                                                                                                        i
                                                             lwentto the auditorlmwrwnight after the musting In speak with the Directors only to walk Into Khe afnrmaih of a
                                                             negative 5ltlmtlon whzcebyjordan was spaaklng tithe cas: thanking them f¢)r supporting him and helping Nm gas                  ,j                  I

                                                          Wings changed He then verbairy accosted tHe asslnaht dfrentor and accused hero Wing and fol speaking UP and                                           I
                                                          than tlosad with " this is nu( Ivar and I viii be getting mom people m Wma furward"1'nn teacher Was visible
                                                          upset, crying, and felt threatened byhltn, The teacher nssud the words "wrbalIy,attackad"                                    i
                                                                                                                                                                                   I            8               l


                                                                                                                                                                                   I .I         l»
                                                             i am obtaining the statements fromthn teacher andwltnessad by Marla and the Weacbu,                                                                I
                                                                                                                                                                                                                I


                                                                                                                                                                                                                I
                                                                                                                                                                                                r

                                                             I aM going 'in Issue discipline regarding tnmghu situation and depending in what the Itsy at the knvestigatlon                         ?            v
                                                                                                                                                                                                                I
                                                              weals tomorrowJol'dan may have )ust finished his Test rehearsal tonight. Students arc angwwlth him for Ms                3        4!
                                                             actluns when he rewrited to the auditorium after he left the Board meet)n9.                                           l
                                                                                                                                                                                   I
                                                                                                                                                                                                    I
                                                                                                                                                                                            I!
                                           +                 According to 1vrdar='; own words, "this I: not over" bull will end his role in lt.                                              1:

                                                                                                                                                                                                Et
                                                             We w\l1 run the process oh the morning.                                                                                                    I



                                                          Thank you for your support and understanding fn a very difficult sltuatlm,                                                         II                 I       I

                                                                                                                                                                                                                r

                                                                                                                                                                                       g            II
                                                                                                                                                                                             I
                                                      ,in
                                                    .n                                                                                                                                              I
                                                      l
                                                                                                                                                                                   I
                                                                                                                                                                                                                    s
                                                                                                                                                                                   I
                                                                                                                                                                                   1            I                   :



                                                                                                                                                                                                I

                                                                                                                                                                                            1
                                                                                                                                                                                            I

                                                                                                                                                                                   I


                                                                                                                                                                                                I




                                                                                                                                                                                            L


                                                                                                                                                                                   J



                                                                                                                                                                              .I
                                                                                                                                                                                            I
                                                                                                                                                                                   I                                i


                                                                                                                                                                                   t
                                                                                                                                                                                   )
                                                                                                                                                                                   I
                                                                                                                                                                                             z                  I
                                                                                                                                                                                            |
                                                                                                                                                                                   1I
                                                                                                                                                                                            Il                  1
                                                                                                                                                                                            I|
                                                                                                                                                                                             I

                                                                                                                                                                                            I
                                                         v




                                                                                                                                                                                   !
                                                                                                                                                                                   :
                                                                                                                                                                                            I
                                                                                                                                                        uvsu 000000898                      1


                                                                                                                                                                                                                I




                                                                                                                                                                    A 000000215

                                                                                                                                                         Joint Appendix00296
                                    I                                       I
                                             Case
                                              Case5:19-cv-01873-MAK
                                                   5:19-cv-01873-MAK Document
                                                                      Document86-2 Filed12/05/19
                                                                               54 Filed  01/13/20 Page
                                                                                                   Page153
                                                                                                        153ofof186
                                                                                                                186
.Lil
             ..l"'=1m\1=r~'.rl1nnmn www                                                                                           llllrII11III lIIIII Ill IMII,lllIIII llllIIII                                              llll;                                                                         iv w e w
       111
                                                                                                                                                                                                                                             lnnllnl" IHIMIlflllllllllllllW' m
                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                           n

                                                                                                                                                                                                                                                                                                           »



                                                     Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 159 QQ181
                                                                                                                     ............................................................................................................................
                                                                                                                                                            .
                                                                                                                                                                                                                                                                                              !lllllllll
                                                                                                                                                                                                                                                                                                                        I
                                                              Case 5:19-cv-01873-MAK Document 41-2 Filed 11125119 Page 219 of 223                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                               4
                                                                                                                                                                                                                                                                                               5           I
                                                                                                                                                                                                                                                                                               2.
                                                                                                                                                                                                                                                                                               I
                                                      \
                                                                                                                                                                                                                                                                                               I           E
                                                               \        L                                                                                                                                       .                                                                                          L            i


                                                                                                                                                                                          o                                                                                          iI                                 l
                                                          checker i l Re: Phone Call 3/Z5/19                                                                                                                            3/26/2019 Page 1                                                              4

                                                                    -




                                                                                                                                                                                                                                                                                                    l;
                                                                                                                                                                                                                                                                                                                        *.
                                                 I                                                                                                                                                                                                                                                                      I

                                                          iron Chris Becker <cbecker@ovsdpa.org>                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                           I            ii
                                                                                                                                                                                                                                                                                     J                     3
                                                                                                                                                                                                                                                                                                           I
                                                          To' Tiacv Shanlc                                                                                                 I                                                                                                          i                    F
                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                            >
                                                                                                                                                                                                                                                                                     !I
                                                          ,    Sta1:Y Lyons                                                                                                                                                                                                                                    8
                                                                                                                                                                                                                                                                                      l
                                                          Date: 3/25/2029 5;37 PM                                                                                                                                                                                                    I9                    IE
                                                          Subject: Re: Phone Call 3/25/19
                                                                                                                                                                                                                                                                                                           I\           s



                                                          My Impression is that she is mad at al} of Us for everyone that has transpired recently, She wi!!                                                                                                                                                             i




                                                          need some time tO Cahn down                                                                                                                                                                                                                      I|
                                                                                                                                                                                                                                                                                     P
                                                                                                                                                                                                                                                                                                            a
                                                                                                                                                                                                                                                                                                           I
                                                          We can aN set down wlt\1 her or call In the show term depending on everyones avaIIabllity....

                                                          Chris Becker                                                                                                                                                                                                           II                                      i
                                                                                                                                                                                                                                                                                 I                                      I!
                                                          Principal           .                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                        e
                                                          Cloy Valley High School
                                                          Sent from my lPhor1Q                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                     \        J
                                                          >~ Dn Mar 25, 2019, at 5:33 PM, Tracy Shank <T5bankr@ovsdna,ornu» wrote,                                                                                                                                               |
                                                                                                                                                                                                                                                                                  r           i                E
                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                               .l       I
                                                                                                                                                                                                                                                                                                                        I
                                                           >                                                                .
                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                        I
                                                          .> I hope that the *truth will soon come out..                                                                                                                                                                         E                             i
                                                           >                                             .                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                               I
                                                          >
                                                                                                                                                                                                                                                                                                               iI
                                                                                                                                                                                                                                                                                                                3



                                                          >>>> Stacy Lyons 03125119 17:22 pM >>>
                                                                                                                        I                    \

                                                          > Met me know If you need anyt¥slng from me,
                                                                                                                                                                                                                                                                                              E

                                                          >
                                                          > Oh - an interesting nugget. So The Repro's claim that I caused thelr son to quit Culiege 2 years                                                                                                                                  i1
                                                                                                                                                                                                                                                                                              E                l
                                                                                                                                                                                                                                                                                                               I
                                                          In They were going to pull Sam ill was not fired...
                                                          >        .                    .       '
                                                          > Sam is still attending rehearsals,
                                                                                        ,      Mrs Repkc emalfecf me today regarding a raffle basket to cover                                                                                                                             3                     I
                                                                                                                                                                                                                                                                                                               II
                                                          the fundraising requirement for Sam and,... on Friday We had our cast and family movie night, Sam                                                                                                                                                     1       I
                                                          attended MTH his younger bn9ther Aaron. If l'm such art awful person then why are you putting                                                                                                                                   I                             !
                                                                                                                                                                                                                                                                                          !
                                                          your youNgest sun lh my caren[l{l                       '                                                                                                                                                              I        I.                    1
                                                          :>           |                                                                                                                                                                                                         g                                          I
                                                                                                                                                                                                                                                                                 7
                                                                                                                                                                                                                                                                                          II'                           I
                                                          > They had a great time and Aaron en]oyai3 the movie and sitting wliiw Sam, Jared and others-.                                                                                                                         }
                                                          >                                                                                                                                                                                                                      }        |.
                                                          >                                                                                                                                                                                                                               I                             II:
                                                                                                                                                                                                                                                                                                                         II
                                                                                                                                                                                                                                                                                          Ir
                                                          >                                                                                                                                                                                                                               I                         r
                                                                                                                                                                                                                                                                                                                    F
                                                          >>>> Chris Becker 03/25/19 15:43 Pm >>>                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                          s                     I
                                                          > Hello:                                                                                                                                                                                                                                              |


                                                          >
                                                          >                                    .                                                                                                                                                                                                                    i       E

                                                          'P' wanted to aiertyuu that I spoke to HH mother this morning around 7:10 am.                                                                                                                                                                                 !I
                                                          > it was a conversation that was over 10 minutes. I have been busy throughout the day but felt
                                                          *r*e need to emalia everyone and document my notes.
                                                                                                                                                                                                                                                                                          1                                 r
                                                          4




                                                          >                                                                                                                                                                                                                               I
                                                          > At the beginning of our conversation'                                                                                                                                                                                                              I
                                          Rx .
                                                          > she was a lltble bothered about the suspension and wordier that I used last week,                                                                                                                                                                  I        |
                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                        I

                                                                                                                                                                                                                                                      I                                                         |
                                                                                                                                                                                                                                                                                          i|
                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                    oven DDODOD9D7
                                                                                                                                                                                                                                                                                          I
                                                                                                                                                  llllll NI IIII
                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                          i                    li       :i

                                                                                                                                                                                                                                                          A       000000216

                                                                                                                                                                                                                          Joint'Appendix00297
                                                                                                                                                                                                                                                                                                                    1
                                    Case
                                     Case5:19-cv-01873-MAK
                                          5:19-cv-01873-MAK Document
                                                             Document86-2 Filed12/05/19
                                                                      54 Filed  01/13/20 Page
                                                                                          Page154
                                                                                               154ofof186
                                                                                                       186     I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                'ml llllrli            rl'rI.vlll11glI ..... 1 ""' ill ..........................................................................................................................................................................................................................................               I'l1lllll
                                                                                                                                  nnmmnmm                                     . I"'! ! ! . . .
                                                                                                                                                                                                                                                                                                                                                                                                  y                                                                     ll:lg                      HI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }.:.
                                                Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 151 of 181
............. m ........................................................ .... ..............................
                                                                                                                           .............................................................................                ............



                                                                     Case 5Z19~c.V-01873~MAK Document 41-2 Filed 11125/19 Page 220 of 223                                                                                                                                                                                                                                                                                                                     rl ,.                         L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                              v

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                              |'.                           [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                   ,                                                                                                                                                                                                                                                                                                                                          L.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1           i
                                                                                                                                                                                                                                                                                                                                                                                                              | II l
                                                                                                                                                                                                                                                                                                                                                                                                              IIN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                                                                 3,
                                                            checker - Re: Plwoqe Call 3/25 /19                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                        3126/2019* Page 2                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                              I                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                            > But than the conversation we nt quickly into afklng for a me en'ng with the two of you,,,.                                                                                                                                                                                                                                                         r


                                                            >r Throughout the phone call~ Mom and her emotions were calm, loud, and crying,                                                                                                                                                                                                                                                                                                                                                             I
                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                           >                                                                                                                                                                                                                                                                                                                                                  I
                                                           > IW notes Include:                                                                                                                                                                                                                                                                                                                                   I                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I


                                                           >
                                                            >                                                                                                                                    i                                                                                                                  _                                                                                                                                     1 , :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             S

                                                           7 She used the Word "staff bulfytng' about the play, cast Meeting lastwaek (Looking at her                                                                                                                                                                                                                                                            2
                                                                                                                                                                                                                                                                                                                                                                                                                 /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                           daughter while speaking), and a recent food conversation with another student and not getting                                                                                                                                                                                                                                                                                                      \.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                           parent nonf1catlon.                                       .                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ! I
                                                                                                                                                                                                                                                                                                                                                                                                                                                          1,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                                           >                                                                                                                                                                                                                                                                                                                                                                                              |.                                 l


                                                           > Talked about the board meeting and how someone said they were affected Z years after leaving                                                                                                                                                                                                                                                                                                                                    I          i

                                                                                                                                                                                                                                                                                                                                                                                                                 F
                                                           the HS.                                                                                                                                                                                                                                                                                                                                               |
                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                                                                                                 \
                                                           >                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                                 E


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                           >              x                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                           > She is avaliabie anytime to meet by' may need to be "caftned down" during our meeting.                                                                                                                                                                                                                                                                                                       1                                  l
                                                           Menthnried maybe the students dad would be there and Wally be involved?                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                                                                                                                                                 s
                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                              2


                                                            >                                                                                                                                        .                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                              I                                           8
                                                                                                                                                                                                                                                                                                                                                                                                              l
                                                           >                                                                                                                                                                                                                                                                                                                                                                                              1

                                                           > mentioned a student was one of Mrs. Lyons's Is a "Pet weasel"
                                                           >~ ,                           o
                                                                                                        ¢
                                                           >        .                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        II
                                                           r~ `-flentlonecl had daughter is iii and medlclhe Is networking.
                                                           s                                                                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I

                                                           >~                                               .                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                          J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                           > Men'dot~»ed her»niaughter's GPA and how she is a good student but was upset about the                                                                                                                                                                                                                                                                                                        1

                                                           attendance Ietrar that was recently sent home (10 day for 18-19 school year)
                                                           >
                                                            >                                       ,                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             [

                                                            > As one point- I talked about moving forward over the last 45-SD days of school- she said this                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3
                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                            worl't be over because lawyers will be ltwolved,                                                                                                                                                                                                                                                                                                                                                                                 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l



                                                            >                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                            >
                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                            > I believe [have everything documented and wanted to keep everyone on the same page.                                                                                                                                                                                                                                                                                                         9
                                                            >                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                            >                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                            > Thank you,
                                                            >                                                                                                                                                                                                                                                                                                                                                I


                                                            >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                            >                                                                                                                                                                                                                                                                                                                                                                                                                                E


                                                            >- Mr. Chris Becker                                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r
                                                            > Principal                                                                                                                                                                                                                                                                                                                                                                                   9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             s

                                                            r 'Dley Valley High School                                                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                               »
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r

                                                            4 l$10-987-4100 X6903                                                                                                                                                                                                                                                                                                                                                                     J



                                                            > @OleyValleyHS
                                                            >                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             4




                                                                                                                                                                                                                                                                                                                                                                                                                                                     !                                       l
                                                                                                                                                                                                                                                                                                                                                                                                                                                     iI
                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f
                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :


                                                                                                                                                                                                                                                                                                     OVSD 000000908                                                                                                                                   |                                      8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I


                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,                                        l


                                                                                                                                                                                                                                                                                                                                            A 000000217                                                                                              3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                      »
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l

                                                                                                                                                                                                                                                                                                                                                                                                                                                     .|
                                                                                                                                                                                                                                                                                                          Joint Appendix00298
we
                                         II                                                                                                                                                       I
                        Case
                         Case5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                 Document86-2 Filed12/05/19
                                                          54 Filed  01/13/20 Page
                                                                              Page155
                                                                                   155ofof186
                                                                                           186                                                                                                    5

                                                                                                                                                                                                  :
                                                                                                                                                                                                  I
                                                                                                                                                                                                  I
                          Case 5:19-CV-01873-MAK Document 48-2 Filed 12/03/19 Page 152 of 181                                                                                             II
                                                                                                                                                                                                  I
         o

                                                                                                                                                                                          i..     i
                                                                                                                                                                                                  I
                                                  ..........................................   ..................................................
                                                                                                                                                                                                  l

                                                                                                                                                                                           I
     4                                                                                                                                                                               F
                                                                                                                                                                                           F
                                                                                                                                                                                   I


                        From: Chris Becker
                                                                                                                                                                                     D
                                                                                                                                                                                          I       L
                                                                                                                                                                                                  I
                                                                                                                                                                                                  I,
                                                                                                                                                                                                  I
                                                                                                                                                                                                  I
                                                                                                                                                                                                  |.
                        To: Dawn Gambria; Tracy Shank
                                                                                                                                                                                     s

                                                                                                                                                                                          ii      I
                  i    .F-C: ANnMarie Borovik                                                                                                                                      l
                      '. ate: 3/19/2019 3:41 PM                                                                                                                                    I
                                                                                                                                                                                                  ;
                        Subject: Meeting NDtes....                                                                                                                                   I            I
                                                                                                                                                                                                  >
                                                                                                                                                                                     I            5


                                                                                                                                                                                                  1

                       Meeting Notes:
                                                                                                                                                                                   i      I



                       I was alerted last night around 9 PM by Dr. S to connect with Ann Marie in the morning.
                                                                                                                                                                                          I
                                                                                                                                                                                          ;
                      Arm Marie and I connected this morning to review the student Incident fepsrt.                                                                                  i    I
                                                                                                                                                                                          !I
                                                                                                                                                                                                  k
                                                                                                                                                                                                  I

             Vi       We went to the scheduled 1EP meeting tcvgather scheduled at 7~30 am and also was told that                                                                           I
                                                                                                                                                                                           E        i
                      Jared's mom            .                                                                                                                                     l9
                                                                                                                                                                                                  III
                                                                                                                                                                                                    I
                      was with Mrs. Snyder. We went to the meeting and said we would have that meeting                                                                                            II
                                                                                                                                                                                   \
                      at about 7'50 am In my office, Mom was OK with the Walt time.
                                                                                                                                                                                                  I
                                                                                                                                                                                                  I
                                                                                                                                                                                          1
                                                                                                                                                                                          1
                       As 7:50 am,.Ann Marla, Jared, Jared's mother, and 1 memo tevlew the Incldenz.                                                                                              I
                                                                                                                                                                                                  I
                       Safety was the big focus and take away of the mee'clrlg. Jared's mom also mentioned thatjared                                                               |
                                                                                                                                                                                                  N
                                                                                                                                                                                                  1



                       thought mrs. Eck was
                                                                                                                                                                                                  l

                                                                                                                                                                                    v

                       In the parking lot at the dance studio last night as he was leaving. The dance studio is located
                                                                                                                                                                                   :I
                       club to Pricetown Road. We also discussed that last night a meeting occurred with Stacy Lyons                                                                Ia     i
                       to                                                                                                                                                            Ir    i
                                                                                                                                                                                   !
                      .glscmlss the recent events and 3 plan moving forward.                                                                                                          I   I:
                                                                                                                                                                                           I
                                                                                                                                                                                           J
                      We took the following actions steps during the meeting:                                                                                                                     I
                                                                                                                                                                                                    i
                      1). Mom will be calling Central Berks police today to keep the incldgnt on file,                                                                                            !I
                      2). Jared spoke about his decision to continue with the play (video idea was discussed from                                                                                  I
                                                                                                                                                                                                   Ii
                      Monday evening).                                                                                                                                                             II

                      3). Jared also spoke about what his end game Is. He ment10ned~ no siding among friends,
                      drama, and making the play the best it can be,
                      4). We also sp oI(e about the process we follow as a school,.that we would be talking to Jordan,                                                         II
                      etc. Jared understood and knows he has 2 trusted ad ults in the room to report too if an Incident                                                         ||
                      or drama would occur nodal/ or Amy day in school. The meeting ended airer that discussion .                                                                          !
                                                                                                                                                                                             l
                                                                                                                                                                                           II      I.
                                                                                                                                                                                            II
                                                                                                                                                                                             rL
                       At -the conclusion of this meeting- Ann Marie and 1 called down and met w/ Jordan, We spoke to                                                                         F
                       Jordan about the following Items:                                      .
                       Work release- He needs xo report. of for some reason he does not..he needs to came to the
                       main office to discuss.                                                                                                                                                    l
                       We asked him about the recent drama and incidents regarding the play. He mentioned he                                                                                      ,,.
                       wanted to talk to Dr,S and about 6-7 other students were planning to do that today. When we                                                             0
                                                                                                                                                                               I           I       .
                                                                                                                                                                                                   .
                       mentioned Dr. 5 was not available, we told him to see Deb and ,a schedule would be reviewed.                                                                        Ii      ...
                        He spoke to Ann Marie about a note book situation yesterday that she handled with Haley. He                                                           >
                                                                                                                                                                              1
                                                                                                                                                                                                    I
                                                                                                                                                                           !
                                                                                                                                                                                                  II
                        was also stated 2-3x about wanting Jared to get the `help zlnat he needed. He also mentioned
                                                                                                                                                                          I
                                                                                                                                                                                                   II
                                                                                                                                                                                                    :
                      ' atjared was seen on a snap chat video showing his middle tonger. He mentlcned an example
                      "of a dance off that occurred at the MS production this weekend which Was the focus of that snap
                       chat video,                                                                                                                                                                I
                                                                                                                                                                                           n
                                                                                                                                                                                                  I..
                                                                                                                                                                                           :



                                                                                                                                                                                           E




                                                                                                                                                     OVSD 000000895
                                                                                                                                                                          I
                                                                                                                                                                          :


                                                                                                                                                    Joint Appendix00299                            f
        ....                                                                                                                                                                                                                        I
         ..                                                                                                                                                                                                                                                             |
                                      Case
                                       Case5:19-cv-01873-MAK
                                            5:19-cv-01873-MAK Document
                                                               Document86-2 Filed12/05/19
                                                                        54 Filed  01/13/20 Page
                                                                                            Page156
                                                                                                 156ofof186
                                                                                                         186                                                                                                                                                            :

                                                                                                                                                                                                         '1   fI   'r1


                                       Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 153 of 181                                                                                                                                                              I
                                                                                                                                                                                                                                                                        i



                                        .........   .................................................................................................................................................
                                                                                                                                                                                             ,W ;,, ,,


                                                                                                                                                                                                                                                   I I
                                                                                                                                                                                                                                               llllIIIII
                                                                                                                                                                                                                                                            [
                                                                                                                                                                                                                                                        H
                                                                                                                                                                                                                                                   iI .
                                                                                                                                                                                                                                                            iI
                                 checker                Re: Phone Call 3125/19                                                                                                                                             3/26/2019 Page 2                 I
                                                                                                                                                                                                                                                            i           Ii
                                                                                                                                                                                                                                                                        I.
               a'                                                                                                                                                                                                                                                       l
               .         L                                                                                                                                                                                                                                               3
               ='l4'10r
                  J1's 1°        > But then the conversation wen: qulckfy into asking for a meeting withihe two of you....                                                                                                                         I
                                                                                                                                                                                                                                                            r           s


                                 > Throughout the phone cal!~ Mom and had emotions were calm, loud, and crying.                                                                                                                                             iI          I
                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                        II
    4                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                            II1         I
                                 >
0       s
                                                                                                                                                                                                                                                   3          |         1
    l
                                                                                                                                                                                                                                                   I
                                 > My notes include:                                                                                                                                                                                               J
                                                                                                                                                                                                                                                                            l

                                                                                                                                                                                                                                                            II
                                 >                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                             I          I
                                 >
                                 > She used the word "staff bullying" about the play, cast meeting last week (Looking at her                                                                                                                                i
                                                                                                                                                                                                                                                   I        |
                                 daughter while speaking), and a recent food conversation with another student and not getting                                                                                                                                          i
                                 pare it notification,                                                                                                                                                                      .                                           I
                                                                                                                                                                                                                                                                        i
                                 >
                                 > Talked about the board meeting and how someone said they were affected 2 years after leaving
                                                                                                                                                                                                                                                            ]
                                 the HS.                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                            I
                                 >
                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                   r        1
                                                                                                                                                                                                                                                                            i
                                 >             |
                                 > she is available anytime to meet but may need to be "calmed down" during our rneeging.
                                 Mentioned maybe the students dad would be there and finally be Involved?
                                 >'
                                                                                                                                                                                                                                                   I                        i
                                 >                                                                                                                                                                                                                 I
                                 > Mentioned a student was one of Mrs. Lyons's is a "Pet weasel"
                                 >-
                                                        L



                                 >-                                                                                                                                                                                                                              s



                                       entioned her daughter is H1 and medicine is not working,                                                                                                                                                                 s


                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                             J




                                 >                                                                                                                                                                                                                           i


                                                                                                                                                                                                                                                                    .


                                 > Mentioned her daughter's CPA and how she is a good student but was upset about the                                                                                                                              r
                                                                                                                                                                                                                                                             I




                                 attendance letter that was recently sent home (10 day for 18-19 school year)
                                 >
                                 >'                                                                                                                                   .
                                 > At one point- I talked about moving forward over the last 45 -50 days of school- She said tllls,                                                                                                                          II
                                                                                                                                                                                                                                                              r
                                 won't be over because lawyers will be involved.
                                 >
                                 >
                                 > I believe have everything documented and wanted to keep everyone on the same page.
                                                                                                                                                                                                                                                             |
                                 >                                                                                                                                                                                                                           I
                                 >                                                                                                                                                                                                                           IIi
                                 > Thank you,                                                                                                                                                                                                  \
                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                               9
                                                                                                                                                                                                                                                             1
                                 >                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                             1

                                 >
                                 >
                                 > Mr, Cllrls Becker
                                 > Frlnclpal.
                                 r Oley Valley High School
                                 f 610-987-4100 X6003
                                 > @OleyValleyHS
                     331 5
                     . Ler *9,
                                 >
                 l        }g




                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                II
                                                                                                                                                                                                                          OVSD 000000908


                                                                                                                                                                                                                         Joint Appendix00300
                                                                                                                                                               §
               Case
                Case5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                        Document86-2  Filed12/05/19
                                                 54 Filed   01/13/20 Page
                                                                      Page157
                                                                           157ofof186
                                                                                   186
                Case 5:19-cv-01873-MAK Document 48-2 Filed 1-2/03/19 Page 154 of 181                                                                      .
                                                                                                                                                          .....
                                                                                                                                                          ..
                                                                                                                                                          ..
                                                                                                                                                         I.
                                                                                                                                                          ...
                                                                                                                                                           ..
                                                                                                                                                            ..
                                                                                                                                                             ..
                                                                                                                                                             ..
                                                                                                                                                                         .
                                                                                                                                                              ....
                                                                                                                                                               .....
                                                                                                                                                                ..
                                                                                                                                                                 ..
                                                                                                                                                                 ......
                                                         @£E"9TW'§'9¥9¢~vg¢!¢==
                                                           c2-114. ~**\-f 4. WTiP\ <--rpim      *- , -
                                                                                             91Lv8§4     :   U1"@U          -       § =;;et                      ...
           subpar             Need your help                                                                                                                      ....
           m r.;              2919-08-19 15:32:51                                                                                                                  ...
                              Ouwnlnad         .                                                                                                                   ...
           From'              Ster¢yL3rons'          -                                                                                                              .....
           ToICc:             keliyandsl'mw£rncorlr8d@ael-con1                                                                                                           .
                                                                                                                                                                    ......
                   ...VieW* M853 e» .                                                                                                    l                               ..
                                                                                                                                                                     ...
                                                                                                                                Q
                      _   -
           HE Shawn,                                                                                                                                                  ...
                                                                                                                                                                       ...
           1 need your help. Iva spent the Iast2 months shkzlding the kids from some very horribia stuff happening behind the
           scenes with a student and his mcthen unfortunately the situation Las escalated Tb the Para thatlilis student posted                                         ....
           something againstthe other student and policy were called in This mother and her son graMme lined and in the                                                   ...
                                                                                                                                                                            ...
       1



           mothers words 'she is going m destroy me' - all of this because her son was nay mst as Jack.
                                                                                                                                                                          ....
           I have been worldng closely vdih Dr Shank and the administration sinoé January. This parent has made filers with Mrs                                           ....
           Zadcon on the school board. 'Huts is hasping to fuel the are.            .                                                                                     ..
                                                                                                                                                                           ...
           Dr Shank let me know today that this parent is planning on attending The school board meeting tom arrow night at7pm in                                          .
           the HS library.                                            `                                              .                                                 ...
           I am reaching out to ask any and all parent that believe 'u-Lthis progranrl and students 8121 lows the program to please                              ...
           show up to show your support. We are in jeopardy of Easing this program.                                                                              ...
                                                                                                                                                                 ...
            Any questions feel 6'ea to ml me 61 O-621 -6688
                                                                                                                                                                  ...
                                                                                                                                                                    ..
                                                                                                                                                                     ..
                                                                                                                                                                      ...
            Stacy Lyons                                                                                                                                                ..
            Director
            OVHS Drama Department
            5lygr5@Qvsdpa.org
4           610-921-5588 (G)
o
3
1-9-


o>
'o
(D
3
Q:
><
O
O
o
OO




                                                                                                                                                   -"1




                                                                                                                                              |i                                  1
                          Case
                           Case5:19-cv-01873-MAK
                                5:19-cv-01873-MAK Document
                                                   Document86-2 Filed12/05/19
                                                            54 Filed  01/13/20 Page
                                                                                Page158
                                                                                     158ofof186
                                                                                             186                                                                          I
                      Case 5:19-cv-. 01873-m AK Document 48-2                                        Filed 12/03/19 Page 155 of 181                                       1

                                                                                                                                                                          I
                                                                                                                                                                          1
                          .-- .-..- .-W-w_,                .u         pwlllwt                       5.lQ"1EdP9F\°@9'     {7' .$HQ£1 &9"8%.. X99 ..
                                                                              FE -- - l6i3=3ud§é°@§li¢§l¥> ,s1»<»~K181919. )E`rllr
           ..-- -- an 4:-. u *-           ¢ mo-:>1o§@{ie1umut¢»8qsp11a&;1a>l             -' 'TB»4 P-?@uQ.5;i'> _w`Qn1ll6éaé..* >w°v                          .o

                     ...a?             °" <\u0=1'ls2w6@u!l1<1*f> use Lrnr..                   =§     ;d¢      'm1 ;s4      a§ .>4ale .:.......
                                                                                               &,lg'¢dp£AO@9IU&$>' ,.mrQ£1599919. )I9'€
I
           ':'* 958 .»="7'§8
                                                                                                                                                                          I
                      <1eu'1s2:»\uo:1@ ea6@1u=>=1§=» .r8"6Gf4=s 1a1I-UU9 r..                        .814'   P8l\5@SlI9K1$> 8819&159948-n )'I£"9                           l
                     n • l==1='=»=='l.             uenpsez- ..£|31w4°s wept               ' ' `        o    wm@wWs> ,quoin RMS., sea
                                                                                                                                                                               I
                            .    ¢nw w             omw¢w £591595 Esafai,                         @,.m¢=»@===°4=> _suo.&1 £9.49. mc
                                                                                                                                                                               I


                           n- sum       ooqe£@60g0\rep|9[>- .avnuus war..                     vu&1o1'dpiAQ@i4U°5I'> ,,=uo£'I Kwxs. }{8'€
                                4ii*ww@86b» 4824                        14-11120.                 <é36-=dp4n°@4=§l°iis> _=-.uokz mus. are                                 .I
            up our-             wuo      " <11@°=1°1°'2@&vIW1@-.znmr-rduvu:u' ' "             ' -.&8;;;¢,;;,,°@,u¢;,,, 49.1081 £9884 }{8`€                                I

                      m'ooqd@ppmowowBun> .a>r»=*1d0>i
                                              ' "     uouxeugg                        " ..          &L1g-adpsA9i@i\i95ls> 4.081 £9318 >1LI€
                     .A         -='11*3=="I\.F\'~'5@s194s'91'P'219>- ..91912919219.                 .<E.ID'P5P94°@l9°"°RI8* .(auO£15'J4S-»- H9€
                          <wo=1':r==w6@wd1@x1=u¢w> ..1=1d1@>1194423.                                 _.5.*O'¥dD¥1\g@;0£IS> ,,suo£1 £      8» )l9l€
                                      w$u8v@ L0zusumnJ6> .sum-uilea '=kw.
                                                                      "'              "' "'     `    <5I0..¢9i,0@§uQ§|s>- 5SUQ51 ROWS .)'lL"3
                                        4Lu00 1§eu1B@a;poqesqs       1p0H 1g;a=8,
                                                                               ""'     ' "     ` `.¢§_m-¢¢p¢4g@sub£1s>       ,su<1A'l 5=1¢1=s...)I9l€
              'uiéé==1w=>©9zaa=<=~F> .ueuasrwal nlwcl '9`B=11*-=5====~r.                                ¢    pm\@wp£lW ,suoiq 521419. >I.9'a .
              »\.-              .4 °< ww'ww!@s:      .,»   - iv .a15@n2w Jeer.. "             ` w "4514-dpg5           $Uo£IS> suki      898- » ) ' l L' €

                                      u 4@3   iJ¥3©LimwQ9? .alum E919 *s farra..              .a n
                                                                                                     ¢B1o'n8p;\=D@$\i°*§l"' _suakl 1912494 )-l8l€
    L
    O        "'o>pua49ugs11L9» ..9IE!***0Dl394-\d 9841499 9 wdsuqo.
    3
    :-1-
    >
    'O
    'O
    m
    3
    Q.
    X
    O
    O
    of
    O
    _A
                                                                                                                                                                  _.m _

     I
..m1.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l
        ..                                                                                           Case
                                                                                                      Case5:19-cv-01873-MAK
                                                                                                           5:19-cv-01873-MAK Document
                                                                                                                              Document86-2 Filed12/05/19
                                                                                                                                       54 Filed  01/13/20 Page
                                                                                                                                                           Page159
                                                                                                                                                                159ofof186
                                                                                                                                                                        186
             ....................................................................................................................... ........................................................................................................................................................................................................... . . . . . . . . . . I I ...................................................................................................   ....... ...........       ........................   llllllllIIli



                                                                                                        Case 5:19-CV-01873-MAK Document 48-2 Filed 12/03/19 Page 156 of 181
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r
                        F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                        l
                                                                                                                    Case 5:19-cv-01873-MAK Document 46»1 Filed 11/25119 Page 185 of 21B                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i
                        3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                        I
                        r
                                                                                                  ...           .      ,»..,.                                                                                                                                                                                                                                  .,           ,                                                                                                                                                          l
                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         u,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                       r
                       c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1           r
                                                                                                                                                  A                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        II                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        II
                       I                                                                                            Fron3:Trauyshank
                                                                                                                    To: All       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I

                       !I                                                                                           Date: 3/20/2019 11:39 PM                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        III               i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I




                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                        II                                                                                            ~llJect: FYI @ tonight                                                                                                                                                                                                                                                                                                                                                                                                              E    I
                          j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 JI           3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                       .(!t                                                                                         l¥W6Hf=¢¢ ¢I\='.aw                                                   a&'u.iH£§nEgl§¢?%;.§4=...¢i19vf¢.4=§uLe.lnH .']1                                                                                                                                       4                       ";s§nl%t¢walm/atsf»a.1f=M                                                                                                                         I    i

                                                                                                                                                                                                                                                                                          t                                                            '°a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "I
                                                                                                                                                                                                                                                                                      ,
                       :zJ                                                                                                        a. .-. *'~-~ W ' `?8v
                                                                                                                    nsmnlw »nui8°1w1,'rihiT5                        »4'.§838»¢                   'llI1y~ vrgr.         §§h1M3 M1           "li                                                                                                                                                                                                                                                                                                            :I
                                                                                                                                                               9
                                                                                                                                                                                      -I \l¢ a; $1   . 491         *            .  r e, hiM
                                                                                                                    im151n98
                                                                                                                      i'           . I »*lm                 6sw¢anwsi1¥            w%
                                                                                                                             dwanaeiiiii"!§I&.Ii§¥fe?1ial!lGi1#8l¢6%§68§hé"iis?1:¥anE n   , . . | ~... 94      .. r1'.
                                                                                                                                                                                                          1434.49        .~=>
                                                                                                                                                                                                                          a L.'Uwe                                                                                                                                                                                                                                                                                                                        i
                       4
                                                                                                                                                                                                                                                                                                                                                                                                                                                       a{¢aw
                       I                                                                                             then closed with II this 15 nut uvcr and lwni 1»= gating            -'g% .i8$ua'ssM8d                         yislbtg;                                                                                                                                                                                                                                                                                                               4
                            8                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                    upset, crying. and felt threatannd by him. The teacher used the Words "verbally attack=d".                                                                                                                                                                                                                                                                                                                                            i
                            4
                                                                                                                    I aM chaining the statements from the teacher and witnessed by Marla and the teacher.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i
                            4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ! I
                            .1,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          II
                            ||                                                                                      I am gvlng to Issue d[E¢iBlI6é;ragardlng tonlghxs situation and depending on whiz the rest of the lnvenigatlon                                                                                                                                                                                                                                                                                                        II
                            1                                                                                       reveals 'tomorrow J0ri1338i8.r'n"§§)ihave just finished his last rehearsal tonight. Student are angry refth hlrn For his                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                    actions when he returned tithe auditorium after he left the Board meeting.
                            ;1'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                            =|
                                                                                                                    Afmrdlng :Q Jordan's. own words, "this is not her* bull viii end his role In to.                                                                                                                                                                                                                                                                                                                                                      i    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                 II
                            1;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                    Wu will run the process In the morning.                                                                                                                                                                                                                                                                                                                                                                                               I     II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                               I
                              lx
                                \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         g      I
                             |.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              iI                II
                             lI                                                                                     Thank you for your support and understanding In a very difficult sltuatlurl.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I            E     II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i
                             3               I
                                             I
                                             1
                             8               Il
                                              iI
                                 g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r




                                 *




                                 g
                                 ~
                                 I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I


                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                 :.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                 F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I


                                 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I

                                 1
                                 I1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                     E

                                 E

                                 13
                                     t:
                                     I                                                                                                                                                                                                                                                                                                                                                                                         P

                                     L
                                                                            V
                                     1.
                                     I:
                                     I
                                     1.                                                                                                                                                                                                                                                                                                                                                                                                                        1


                                     s
                                     3.
                                     !.                                                                                                                                                                                                                                                                                                                                                                                                                            OVSD 000000838                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1I
                                     I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     D1BDa                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          |
                                     I.I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I

                                     Ii.
                                         I
                                         I                                                                                                                                                                                                                                                                                                                                                                                                                  Joint Appendix00302
                       Case
                        Case5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                                Document86-2 Filed12/05/19
                                                         54 Filed  01/13/20 Page
                                                                             Page160
                                                                                  160ofof186
                                                                                          186
ru                                                                                                                                                                                                          1111111


                                                                                                                                                                                                            I
                         Case 5:19-cv-01873-MAK Document 48-2 Filed 12103/19 Page 157 of 181
     q


     i                     Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 186 of 218                                                                                                              I
     i
     I
     I                                                                                                                                                                                                      I
     I                                                                                                                                                                                         I
     g
                                                                                                                                                                                                        1   I
     Ag
     11
     I
     1
     I                   checker - Re: Fwd: Statement 4                                                                                                        3/2152019 Page 1                             I
     I                                                                                                          I.-»   u
     I
     I
                         From: Tracy shank
     I                   To: Chris Becker                                                                                                                                                               |
                                                                                                                                                                                                            I

     I                   , :e: 3/21/2019 7:37 AM                                                                                                                                                        6
     I
     I1                  Subject: Re: Fwd: Statement                                                                                                                                                .I4
     Ix
     2.
                         This will be a 3 out and he will be out of the show based on his behavior last nightalTet' the board
          r    r
                         m tg.
               8
               l


     I
               I
               f

               |                                                                                                                                                                                            I
      l                                                                                                                                                                                        Q*           I
      r                                                                                                                                                                                                 3   8
      I                  >>> Chris Becker 03/21119 07:34 AM >>>                                                                                   S.    8%u~5                                           i
                         I printed this and will see Marla this am as well...                                                                                                                               1
     i?

                                                                                                                                                                 "}M     vow'
      l.                 Mr. Chrls Becker                                                                                            ii up, :S           FU    or/                    »1
     !
               1
                         Principal
      8        I
      1        I         Obey Valley High School
      I
      K
                         510-987-4100 x5003                                                                al
      I                  @OieyValleyH5
         t                                                                                                                                                                    I                         5

         I     1                                                                                                                                   I                                                 )

      :        I
                                                                                                                                                                                                    ,I
                                                                                                                                                                                                    1.
               \

         E               4 > Tracy Shank 3/21/2019 7:27 AM >>>
         g
         f
                         You need no get a statement from Maria as well. She will be In by 830,
         i               We w1II run Ifs Issue today.
          *.   I
                                                                                                                                                                                                                II
               I                                                       . "F .                                     3 I8,It9                             4.1
                                                                                                                                                        iv      999 aw
          I    I                                             ~           cml                                                                                              1                                     II
                                                                                                                                                                                                                1
         !     i
                                ;                                0+                  /Vv*~2°J
          I                                 wu-                                                                                                                                                     I

                                                                                                                                                        »N-4 I-qmK/
                                                                                                                                                                 ¢4!~
                                    I
                                                                                                                                             is                                            I
                                                                                                                           095
                                                                                                                                                                Lw *5
                                                                      £305 I                                                                                                                                     v




                                                                                                                                                                         I 1nuns-.!
                                        I   '.   u




                                                                                                                                         ,-
                                                  a-."'          (Ltwew 04 €*'*'*'C5                                                                   0`~"t;f.~»*»l~¢

                   A
                                                                        --____;,_,.\g,-i I
                                                                                                  4    u
                                            .r
                                                                                                                'uI                                          WW 10 f""'*
                                                     tA 84                                        »..                      E

                                                                 04 [Q5">n4                                                            u.H
                                                                                                                                                              ovsn 000006899
                                                                                             |   HUT                           111


                                                                                                                                                                                      DtB1a




                                                                                                                                                             Joint Appendix00303
                                Case
                                 Case5:19-cv-01873-MAK
                                      5:19-cv-01873-MAK Document
                                                         Document86-2 Filed12/05/19
                                                                  54 Filed  01/13/20 Page
                                                                                      Page161
                                                                                           161ofof186
                                                                                                   186

                                Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 158 of 181                                                                                                                                                                     I
                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                        r                                        i
i                                                                                     Page 187 of 218
                                  Case 5:19~cV-01B73~MAK Document 46-1 Filed 11/25/19
                                                                                                                                                                                                                                                                        I
ix                                                                                                                                                                                                                                                                                                  !I

 ,4
  s                                                                                                                                                                                                                                                                 |
                                                                                                                                                                                                                                                           II II1 Ill
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                        Ii.                         I
i.                                                                                                                                                                                                                                                                        I
I.                                                                                                                                                                                                                                                                                                  i
 z                                                                                                                                                                                                                                                                                                  I
                                                                                                    OL PAY Y.~4.LLEY RIGH SCHO OL
-;                      »                                                                           1>1scn>L1nE REFERRAL FORM                                                                                                                                                                       H
L                           |
g
                                    Studwl N.11u2' )v»¢»~                                                                               06814. (Q                   Dlkl ¢8in I                        ..._ .                                                               4
,l                                                                                                   a
                                                                                         4
3                                                                                                                                        Pirlu=HC1ls4: .._Ql§\.._                                  ¢'.41.('-Z
                                    Roferrinz ]'e3vl1¢l-1 l=l:fr1-l4f'&*';¢.

                                    TlX:1B QfLl\»}[dunt'               _aw W "                      `LoonlI0f¥oFyncld:mt!                           9149                                           44-min-
                                                                                                                                                                                                                                                                                                     i


 3

 I                                  Dthers I rlvolvedl M h l o n a       Et:             Ejs¢n&' D]lnnc5wr                    OSulastitxMx Mlinknw n joe" _                                    .                                                                            I
                                                                                                                                                                                                                                                                            »
                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                     I


 l                 I
                                   1.            *Le.;"sv,§f¥l)a=il»l¥?»\'~n*.§3v'6\i§.»
                                                                  95441 .:hP£;*I5""i':
                                                                                                          F
                                                                                                              ,1|.            W    a .n
                                                                                                                                      'M
                                                                                                                            . - v.4@a''l
                                                                                                                                           R
                                                                                                                                                            8
                                                                                                                                                                    " 39
                                                                                                                                                                 .l. N
                                                                                                                                                                       ..
                                                                                                                                                                           .u
                                                                                                                                                                  _,,3rc~»§;e1»°m Ag.»:iia>u~.a¥i  'Vi 4%
                                                                                                                                                                                                                                                                              I

                                   ;»-           .ta4M§\8»Mi*iA..°fli11M1ivf~¥.- -
                                    Q            Wmm               '                                                 m'v*ar>4m\su;;w'3 e .                        aw es i wwfae
                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                     If
                                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                       ,Ii
                                                                                                                                                                                                                                                                                                         g



                                    |.. D r:£=1e»in Mlscunmlllct                                           It
                                                                                                         : ..                                           in                                                                             1.

I
                                                                                                            ,.O      incite pour ¢nnHInr                          "bond Call la l>arnnL!G\uurc§1sn                                                                                                               L
                                       U A»:ad=mlc Di¢hon»sty'Cl\<nl'n;                                     .
                                                                                                             I                                                                                                                                                                                                   L



                                      .»U Class -xHs.:ond1l¢t
                                                                                                                  E A'/cld it/actlvlxy                  I ,K Cuufrreuca w1&\ ParaumVMiardlan
     i                              . D Bur Class
                                      9.8 C-ut S::hon\
                                                                                                                                                        1.                                                                                  .                                 i

                                                                                                                                                                   '.nnrh I'lrfnn\i;yh
     s
     I
                                   .,»'D Flillbrn to Saws 1)»t¢:ninn                                      J
                                                                                                                  U Unknown
                                                                                                                                                        IF'           Dntc(.:) Asnignsd'
                                                                                                                                                                                                                                                                              !I
                                                                                                                                                                                                                                                                               I|
                                   2"-.D Di.w:uupe=1/1l>au bun)}n n'lon                                                                                                                                                                                                        ;
                                   .1'D Pud:Ipl\\hlyTx\d':lng a Difhu'hs.~u:a                             1D          Obmln adult urtcrltlun
                                                                                                                                                                                                                                        l
     3
     L
     r\
     »
     I
                   i
                   ,I
                                          Dress Hindu Vmlsk-nl
                                                                                                                  U DhLaif.(*anl:/scrivlxlca
                                                                                                                                                        re         Alter Sehran. Deaanlinu'
                                                                                                                                                                     Dntnlsi Assigned- _                      . _
                                                                                                                                                                                                                                                                               Il
     3:
                   5
                                    *i*8 Furgnry                                                                                                                                                                                                                                                                 I

     :I                                                                                                                                                                                                                                                                         e
                    i               41 o Handhuok V'ulr$cn
                                    " I U Inupprcprintc Ohjui.                                                    n Ohtailm p:urn=\-=ntio.1
                                                                                                                                                                                                                                                                               I1
     .l
                                   |D     InapplnpriWe Lunpngn'Co¢r.l:ell':vG==>n1i¢
                   I
                   1               kg U Look (Hass Without Pvnnissinn
                                                                                                                                                                   -'>u!nES:l\aul Suspsuion((JSs
                                                                                                                                                                                                                                                                                  I



          I        r'              ~`l F! Left Szhonl \V:t'rlnurP¢nullxlnn
                                    ' C J Lntu10 Clilss (Of 4"\ hnv parumester)                                                                                       Da'=(u) A»=siy\ed=q,13g4_a
          u
                    r                   0 Late to Sulauul (One* lam in' Junzmvr)
          I                             0 Mobile Duvinn Viniallvll
                                                                                                                                                                   lemovul worn DIs1riur Emnspn Minn

                                   4. E1 Abuse e»f?as;                                                                                                               T)atc(s} Assigned' _                     .
                                                                                                                                                                                                                                                                                    I
          'i                       1v. U Public Display of,-kffrctlon
                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                    i
                                                                                                                                                             O                                                                                                                      r
                                   i: U luizsal to Cmvpcrliu with School Kula                                                                                                                                                                                                       r


          1                             o    Technnlo37 vlnlamaon                                                                              _'
                                                                                                                                     a"554\*' I"'1 0
          l                         'Lu Unsafe Pmnllcn
                                                                                                              i                @~~»<~'                  I
          1                         I U Aaaialllr on 9n1am1
                                    - D      Assuulrow stuff                                                                                  ...'ii' I U          Ilefurmi re Sdluul Cauolwlvr                                             t
          8                                                                                                I                                                                                                                                             I, 4
                                                                                                                                                                                                                                                                                      l
                                        D    wg hl                                                        58                                                                             61695                                                                                        l
          E
          I
          l.
                                    Q £1
                                             Thrnlt
                                        19 .~' El
                                               ,
                                                                                                           1
                                                                                                           I                                                        mJ 43é
                                                                                                                                                                   1Jl'1l:r:

                                                                                                                                                                                               -
                                                                                                                                                                                                                    .                                                                 |

                                                                                                                                                                                                                                                                                        I
          I                                          fin;
                                        81       .i 1\in' lszu                                                                                                                                                                    *,.,l           1

                                        CJ Drug,'A.isnhcl Ylumivn                                                                                       "L         i»ls¢>19a~e@u¢4=
                                                                                                                                                                                               ~~=~»-»-             ,                       iI
                                                                                                                                                                                                                                            I
                                        O F9'=J>f><>n Vioimyion                                               ?                                                                        p Ir'l '                                             I                                           Il



         l
                                                                                                                                                        .I iOL)»4""...gr-                                                                            I
                                                                                                                                                    .                                              4+~n.v.
                                                      .. v.. -so : " :
                                    1. 8.*.Tn¥me1;»> M.iv4uf5uri                  .";;r"-.""      -    -  --*-     .   ,.#J n
                                    I1l::ld.>>nt DuEni"Na null*rz [C6l11[ilelcld h'3'Rle'tI:1'1"£ng F'aculW:'F5t:3 H'MuQ?l:
                                                                                                                                                        4
                                                                                                                                                                                R.."
                                                                                                                                                                                                                                                                                        Ia
                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                .-
                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                        I..
                                                                                                                                                                                                                                                                                                             i
              8                                                                                                                             L--v.
                                                                                                                                                                                                                                                                                            F

                                                                                                                                                                                                                        . . \ _, . . . _. -, . .                                            i



                                                                                                                                                                                .\      '. n                                                                                                i




              i
                                                                                                                                                                                                                                                                                            I


                                                                                     L
                                                                                 ... |       t
                                                                                                                                                                                                                                                                                                9
                                                                                                                                                                                                                                                 i                                          I
                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                               ;. *"   1.    4,

                                                                                                                                                                                           Guldurmcg
                                    | _r' En<er.ir;ls1 H»¢hvr;'?l=L>9
                                                                                                                                                                                                                                                                                                r
                                    - . ,-,..,
                                          ..
                                    l*=r\                                                        ,,:"",.- .».          .A W


               I
                                    r;u;v7: lm B
                                                                                                                                                                                                                                                                                            iI
                                                                                                                                                                                                                                                                                            I!
               3                                                                                                                                                                          I 0VS0                  000000804                                                                     I

               3                                                                                                                                                                                                                                 0182s
               I                                                                                                                                            s

               I
               I                                                                                                                                                                                                                                                                                2



                                                                                                                                                                                                                                                                                                I
               3
               l
                                                                                                                                                                                               Joint Appendix00304                                                                              I
                                                                                                                                                                                                                                                                                                                               \



                                 Case
                                  Case5:19-cv-01873-MAK
                                       5:19-cv-01873-MAK Document
                                                          Document86-2 Filed12/05/19
                                                                   54 Filed  01/13/20 Page
                                                                             I         Page162
                                                                                            162ofof186
                                                                                                    186          IIIWHWUHIWIWIIIUNIW            1       II UWIMNIH
                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                               II
                                 Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 159 of 181
                                                                                                                                                                                                                                                                                                             L




{
                                                                                       Page 188 of 218
\                                  Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                             l                 I
I
 I
!I                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                             i
 I                                                                                                                                                                                                                                                                                                       .
 I
 I                                                                                                                                                                                                                                                                                                  I.
 I                                                                                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                                                                                  I                            I
2                                                                                                                                                                                                                                                                                                 U
                                                        I                                                                                                                                                                                                                                                                      Il
I                        I,
                                   I
                                                                                                        I    OLEY VALLEY HIGH SCHOOL
                                                                                                                                                                                                                                                                                                  _.v        I.l
                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                               I

3
                                                                                                             DISCIPLINE REFERRAL FORM
Ii                                                                                                                                                                                     L                                                                                                                         I

'I                                         Studunl Name:                   WD- /W          E`¢a4~______                         .j        .".           Grade;J                    ..         Da1r1        3l9l)I¢l
;
'i                                         Referring Tuuhbrl ;J;*12£49~_$?1 QL. I                                      ~;11:r»'WL.                        Period/Clsasr                                                                                                                          ,n
                                                                                                                                                                                                                                                                                                                 I
                                                                      per'\                                                                                                                                                                                                                      1.
                                           Time DffNvvnll                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                             "I
                1
                                           Others Involved: UNM: Qeors                             Qu# Mnachsr Qsnhsnsuu E`]Unknuwn Mozhsr
                .
                *                                                                                                                                                                                                                                                                                                l                 II
     I                                                                                                      ,v
                                                                                                                 u»                                                                    r.,!-*' _      .1       ..    Ur     I   U.   i QE:
                                                                                                                                                                                                                                                                                             IL



                                                                3:
                                                                                                                  H
                                                                                                                                                                             I"
                                                                                                                                                                             :".6 'I °. r m¢ra1Fi"u 4nmm4 ""¢i!»\l1=~
                                                                                                                                                                                                                                                    .|',.
                                       , D EMC "1"
                                               ggijii:"`                                   .        .                              `°'iwM=1au41jr:a¢4ni.l§8\"            >
                                                                                                                                                                                   [35 verbal Wamlrsz                                                | ,.r                                                                         I
    l                                       D
                                            cafsuria MlxcundlIci
                                         D AcndemiuDl:honrstyIChui!ng                                                          0     Incise pour conflict
                                                                                                                                                                         1.


                                                                                                                                                                              4
                                                                                                                                                                                   0        ¥}10rW C111 iN Pnfunb'GUur1Iiun                                                                                      i
                                                                                                                                                                                                                                                                                                                                   I


    3
    I
                                       L


                                         D Chu Mixcmdznut
                                         U Cut Clue
                                                                                                                       >



                                                                                                                               D Avoid Mductiuily
    1                                  . D Cut Sulwol
                                                                                                                                                                              Q

                                                                                                                                                                              I
                                                                                                                                                                                            Cnnfwnmgw w1ll§1 Pllr¥11bIG'Jxrdlin
                                                                                                                                                                                                       f        3*
                                                                                                                                                                                                                            Ur, 9"                  'T'
     £1                                £ 0 Fgilurs tuservs Dunnmtun                                                                  Unk.~1own                                .;U Lun=h                    =a1£n9            +
                                                                                                                                                                                                                                                                                                                 i
                                       §"13l§!<i;l5§8l{p¢;  IW!
                                                sw@I=1M1@»~4nw-l194                                                                                                                            Dlla(s) »\ss11zn¢M,~.                 al ~r.                                                                      I
                                           D         Pu>tlci§s'Ing]Tncl\iug |\ Dishwh nnua                                     D Uhmin dull skirndnn                          |l                                                                                                                                 1


                                            0  Dzoan Cody Vlnlztivn                                                                                                                U        Afar Snhwl Dvnntloam                                     |                                       I
                                                                                                                                                                                                                                                                                                                     v

                a
                                           l:1 Fnrgsq-                                                                         0 Obtain Imstnuxivlrlua                                        Del:(s) Airllgnudi
                                                                                                                                                                                                                                                                                          1I
                1
                                           E3 Hsndbonk Vlnlaalun                                                                                                                                                                                                                         :'
                                           U Inippmpzlnta Object                                                               0 Obzuin peer dtbrdon                 1I 4                   Snurdny DvXctionz


    l           i
                                           D Tn1pprzzpriih LmguagcfcnmnanVuamm
                                            0 I.0!kClul WI&pwplmlulm
                                            D        Lc8 School Wll5out Pumhaiarz
                                       l D I.9¢ In Clip (on 4* II!!! per                                             ,, 'z
                                                                                                                           I
                                                                                                                               5 Uth»r:.,.              . ..             I    II
                                                                                                                                                                                             Data) A.s4!gn¢a:

                                                                                                                                                                                            Dal uESvhooI8lup=ns1"}§'[.Q§) _.. _
                                                                                                                                                                                             Dllta(a) Mslgned                  I 882=&>
                                                                                                                                                                                                                                                                                         49
                                                                                                                                                                                                                                                                                         I


                        so""`\         ,~ 0 Llu»xhs¢huul(onA'l»wr¢=M
                                                  in Scow                .1hl?déi*89                                  K 11
                                                                                                                                                                              z
                                                                                                                                                                              !



     3
                3
                                                                                                                                                                                            Rqmnvhl Hom Distal TranwpoNatiun
                                       ! D Mubilnbwica Viululim                                                                                                              Ii                                                                          3
                                         U Abuse »§==            ,                                                                                                                           D ate(\) Furlgnnd; .                                                                                                    I

                                           U
     3              I
                                           u
                                           o
                                                 -;».a1+l1-"9 .
                                                          lm
                                                 iguiiiuifqgyicvMn1ara
                                                                                     aanluu
                                                                                                                                                                                                                                                                       ,4%rf.1I .                                    [l
                                                                                                                                                                                                                                                                                                                      rI



                                        o        !;n§v4§,.mss!°4
                                        o
                                       ID        A    II   >to                                                                                                                     re
                                                                                                                                                                                   *J       Kvfvzrn' to Suhvo' Cullnsulor
                                        5        -a4,qs»1Q§~_.=»n.:§tg1;
                                                                                                                                                                              ;l
                                           .D 111m                                                                                                                                 p( Other:
                                           o 'in                                                                                                                              I                       in .
                                                                                                                                                                                                      WO   ,1 .~
                                           D                                                                                                                             r
     5                                                         .4                                                                                                                                                         ,.,                   P    .4.                                                              l
                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                      l                                                               F
                                           o                ..                                                                                                                                                                                                                       I
                                       AD        .      gawk 9l1hllgl                                                                                                    ¢s'                Discipiiae Cuds'                                                                                                          :

     z                                     0 W nngnn vi»lul¢m                                                        -.i
                                                                                                                                                                         If                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                      i
     l.                                1.8
                                       " In       '          u.                     ll- u                 .
                                       1iiT:13an'i:¢aI1 nui-z;I1v¢ (C»8§l1\»d' by Ifnkrrlng rmlwsliffmsiabufy .-
                                                                                                                                                                                                           I                                          .In
                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                         l                          .I

     l                                                                                                               '._,
         *z
                                                                                                                                          I                                        .           ~--J
                                                                                                                                                                                                                                                              .
         ii=                                                                                                     I
                                                                                                                 :Wi
                                                                                                                                      .J.n1                    1     _                                                                 ,~ ,.                      r.
                                                                                                                                                                                                                                                                                                                         I
         I;                                                                                                                                                                                                                                    _;"-
                                                                                                                                                                                                                                                . I          "w                                                       :
                                                                                                            Lv"-'~l<                                                                                                                                                                                                   I

                                                                     .»                                                                             l2'§si;Hi                     \.
         EE




         II1\
         1
         9.
                                       I   ,.'
                                                     4.49 ,¢,1=»s»'..=a,»4g$i.E»;4
                                                           ?5¢
                                           .. ;i*..I¥¥1E=Ji£

                                       9 .9 w1 2 n 8
                                                                                 P   |   .,,~-:-
                                                                                               I
                                                                                                                                                     '59\8§&§ "



         |»
          :
                                                                                                                                                                                                                                                                                                                                        .I
                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                        II
                                                                                                                                                                                                                                                                                                                           r             I
                                                                                                                                                                                                                                                                                                                                         II
                                                                                                                                                                                                                                                                                                                                          .I




                                                                                                                                                                                                                     Joint Appendix00305
                                              I


w
                        Case
                         Case5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                 Document86-2 Filed12/05/19
                                                          54 Filed  01/13/20 Page
                                                                              Page163
                                                                                   163ofof186
                                                                                           186
                                                                                                                                                          .lllllllll

                                                                                                                                                          !.

                                                                                                                                                 l.       i
                                                                                                                                                          I.

              [t67?FW§l   )9ra¢y §ha6»k - Re: Ferriz                                                                                    Page i


                                                                                                                                                 I

                           From:             Tracy Shank
                           To:               sIyons@ovsdpa.org,                                                                                      9    iI
                           Date:             312412019 mos PM                                                                                        r,    I
                           Subject*          Re' Ferrizzi                                                                                            q
                                                                                                                                                     l


                           I would try to develop an understudy for him so when he pulls the week of the show Tor aHectWe are                             ¢

                           ready
                                                                                                                                                 !
                                                                                                                                                     1
                                                                                                                                                 I
                           >>$ Stacy Lyons D3/24/19 22:56 PM >>>} do - would prefer ihatwe make the change this week instead
                           of the week of the show when he decides to act up
                                                                                                                                                 I Ii
                                                                                                                                                 E
                                                                                                                                                 i
                           >>> Tracy Shank D3/24/19 40:53 PM >>>                                                                                 i
                           Have a back up plan for Vinnie's park.
                                                                                                                                                          I
                           if this Is anything like Use rest of the year, he will continue to push the line as far as he cah.                    I        I
                                                                                                                                                 I
                                                                                                                                                 I        i
          >


                                                                                                                                                          i
                                                                                                                                                 i
                           >>> Stacy Lyons 03124/19 22:48 PM >>>Thanks for the Intel
                                                                                                                                                 =

                                                                                                                                                 g




                           >>> Tracy Shank 03/24/19 10:45 PM >>>                                                                                          .n
                                                                                                                                                           (
                           Chl'§SI                                                                                                               I
                                                                                                                                                 I

                           Please speak with Vinnie and have him bring In the contrail,                                                          1
                                                                                                                                                 s
                                                                                                                                                  I
                                                                                                                                                 I


                           I? his behavior becomes problematic let Chiis know and we will address Et.

                           l do understand from a source that wishes to remain anonymous that he s reporflng dlrectiy to 'two Ward
                           TT1EMb8TS.

                           Vinnie has been know to ease drop on conversations with ms, my office, Katie and other Teachers.
                                                                                                                                                 i.
                           Dr S


                           >>> Stacy Lyons 03/24/19 22:38 PM >>>Hi Tracy and Chris,
                           I hope you had a good weekend.
                                                                                                                                                 1
                           @Chris - thank you again for coming along to our Readhwg Eagle field trip. Ilwas great getting to Know
                           you and I hope you en)oyed spending time with the drama kids. "They truly had a great day!                                     i


                           I think Abby and Chris would agree that based on some of the behavior we saw from Vinny Ferrizzi we
                           may have a mole In our midst, It was apparent that at one point he was irylng to ease-drop on our
                           conversation. The kids are also being very cautious. l will continue to keep a dose eye on this behavior,
                                                                                                                                                 l
                           In the beginning of earl play or musical] have the kids and parents sign a contract, This is something                F




                           that I started using a year ago not because of discipline Issues but in address commitment Issues. !
    r                      always have some stragglers in completing the form and this show was not dlfferent Ewes emailing the
                           cast members and their parents into February and reminding them at rehearsals.                                                 I
    ~\.            II
              -4           I received signed contracts from all of the cast members with the sxcepfbn of Vinny. I have giver. him the




                                                                                                                  Joint Appendix 00306
                                                                                                                      OVSD 000000958
                        Case
                         Case5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                 Document86-2 Filed12/05/19
                                                          54 Filed  01/13/20 Page
                                                                              Page164
                                                                                   164ofof186
                                                                                           186
|   PM   m
                        ....   .................................   ...............   .................................................................................................................................................................................................................................................................................   .............................   .......

                                                                                                                                                                                                                                                                                                                                                                                                                               I.




                  5110120195 Tracy thank .. Re' Ferrizzi                                                                                                      J.
                                                                                                                                                                                                                                                                                                                                                                                                                   W    r


                                                                                                                                                                                                                                                                                                                                                                                                                           I


                                     form twice, emailed Si 6 iirnes to both he and this parents Vinny indicated several times that he forgot the
                                     form and wou*d bring II 'in with everything going on ihava not emailed Vinny and his patents recently I
                                                                                                                                                                                                                                                                                                                                                                                                                        Il
                                     would like lo request that Vinny and his parents sign 1h6 attached before he 5 allowed to relurr lo the
                                     stage. 11 is on'y Farr to the other cast members.

                                     ltnink I would feel more comfortable if you were able Io help me get the signed contract from Wray Is                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                     This something you can help me W I1h7

                                     I have connected wzlh several female directors through a group that my daughter runs in DC and have                                                                                                                                                                                                                                                                                       I
                                     received other examples of contracts that they have deve'oped over time in their own programs. I'll be                                                                                                                                                                                                                                                                            I
                                     looking at revamping the attached 'or end future prodrlctions - l"l have you review and approve before
                                      implementing.                                                                                                                                                                                                                                                                                                                                                                            I

                                        and you
                                                                                                                                                                                                                                                                                                                                                                                                                        iI
                                      Stacy




                                      Stacy Lyons
                                                                                                                                                                                                                                                                                                                                                                                                                        IIl
                                      Director                                                                                                                                                                                                                                                                                                                                                                           I
                                      OVHS Ora no Department
                                      s3yons@ovsdpa.org
                                      610-621-6588 (cl


                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                       |II
             ,f




                                                                                                                                                                                                                                                                                                                                                                                                                        I




                                                                                                                                                                                                                                                                                                                                                                                                                        I

                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                        I




                                                                                                                                                                                                                                                                                                                                                                                                                        I




                                                                                                                                                                                                                                                                                                                                                                                                                       I

                                                                                                                                                                                                                                                                                                                                                                                                                       II

                                                                                                                                                                                                                                                                                                                                                                                                                       \



                                                                                                                                                                                                                                                                                                                                                                         Joint Appendix 00307
                                                                                                                                                                                                                                                                                                                                                                             DVSD 000000959
                Case
                 Case5:19-cv-01873-MAK
                      5:19-cv-01873-MAK Document
                                         Document86-2 Filed12/05/19
                                                  54 Filed  01/13/20 Page
                                                                      Page165
                                                                           165ofof186
                                                                                   186
                                                     nr           nmvlnmmnnnnnmmm     nnmmnmlm   w
                                                                                                                                                                                                    will
                                                                                                                                                                                                r
                     Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 162 of 181

é'

r                             Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 191 of 218
4
                               1I   P                                                                f
                                                                                                                                                                                          I?

                                                                        ,. r                                               w w ll-11-v»iov
                                                                                                                                                      .       in   ""-1* "".4 I           E
                                                                                                                                                                                                i
                    Kava o/ze1.9) Mai, shbélii Fyl .
1
                                                                 ,..»   .      *m v      .»_             »..--1.   -*---4--174   1 _._       - he         I                       P4§31         i
2
                                                                                                                                                                                                I
                                                                                                                                                                                          ;
v
                                        From:             Tracy Shank
i
I                                       To;               An.ovvposTzovsDDom
I                                       BC                1*/l.Ionas@ovsdpa_.urg
g                                       Data*             3/24/2019 15:52 PM                                                                                                                    I
I                                       SublurX:          Fyl                                                                                                                             I


!
3
                                        Musical rehearsals went much better this weekend.
                                        Only Iwo students f ave removed themselves from the show, One I rem:ved because of' his behavior and                                                    I
                                                                                                                                                                                                |
I.                                      his glrltrlend than qui.
                                                                                                                                                                                                e
                                        The 3rd siudentwho is and has been problematic, Vlnnle F. Is acllng out and beginning lo undermine

l                                       other cast members, ease drop on conversanons, and not [allow dtrecifons, init cuntlnms lwlll address El.
                                        The utherstudsnta are beginning to complain abou* his nagatMiy and immatutlly                                                                           I
i5                                                                                                                                                                                        i.
                                                                                                                                                                                          ,r

 E
I
E          I

I   1

                                                                                                                                                                            4
                                                                                                                                                                                          1l
           i                                                                                                                                                                               Jn
                                                                                                                                                                                          I
i          |I   -A   I                                                                                                                                                                    3
                          I
i           \




1
                                                                                                                                                                                                I.
Q




    1
    lI
    2
    s
    1.
                                                                                                                                                                                                II
     F          1
     l                    4

     3.              v'
     Q.

                                                                                                                                                                                                    \
     E
     I

                                                                                                                                                                                                r


     I                                                                                                                                              ovso 000000960
                                                                                                                                                                        D1B6a
     I
     II4                                                                                                                                                                                         II
                                                                                                                                                                                                II
                                                                                                                                              Joint Appendix00308                               1
                        Case
                         Case5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                 Document86-2 Filed12/05/19
                                                          54 Filed  01/13/20 Page
                                                                              Page166
                                                                                   166ofof186
                                                                                           186
                WI n   In       mum   MIII MM



                            Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 163 of 181                                                                                  r

                                                                                                                                                                                 I
                                                                                                                                                                                 I
                                                                                                                                                                                 P


                                     Case 5119-cV-01873-MAK Document 46-1 Filed 11/25/19 Page 192 of 218                                                                         II

                                      v *\ .   1.


                                                                                                                                                                        3
                                                                                                                                                                                 I
                                                                                                                                  I                 |   11w

8                           I (5fi0/1019) Tma              ydimk - Musical   _.4.       ,.   ._....,,   4-no ..-a-l WE    ,J   \`-A    ..-\ ._._¢                 "QM            I.
I


I                                                                                                                                                                                I-
I
                                                                                                                                                                                 I
1
I
                            \
5\                                                  Pram:            Tracy Shank                                                                                        1
                                                    To:              All;
                                                    CC:              Jms@bmf1aW,r=om,                                                                                    I
1                                                   Date:            4i141201 B 10 34 ANI
                                                    Subjacl'         Musical
                                                                                                                                                                        f.       III
E
            l                                       Justin FY' -
            l                                       The mualoal went very well. An s shows ware ouLstand3nQ.
3
3
                                                    Then Mast night V*nnle F was very negative with me cast and crew staking he took notes on everything I              !
                                                    someone is going down, and there Is going to be a 'big law suit `.
!'                                                                                                                                                                      .I
                                                    S§uupnts and parents were very upse1..,,set spike Is today so! have instructed Stacy that lf Vinnle shows
                                                    vplusl send him home.                                                                                               f
                                                                                                                                                                        1
g                                                                                                                                                                                    v

                                                                                                                                                                                     I

    f
I
lI
I
    1                                                                                                                                                                                    ..........


I   L       I
                                                                                                                                                                             *
                                                                                                                                                                                      I
                                                                                                                                                                        S
            i



1
    II                                                                                                                                                                  l
    g.
    I
    I
    1
    I
    l
     |.I
                                                                                                                                                                                      l
     1
     I
     E      I
        E



                                                                                                                                                                         i            I
                                                                                                                                                                         f           IJ
                                                                                                                                                                        1l4
                                                                                                                                                                        1,



                                Ix                                                                                                                                                       r




                                                                                                                                          OVSD 000000936
                                                                                                                                                              D157a
                                                                                                                                                                                         I




                                                                                                                                       Joint Appendix00309
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '|
                                         Case
                                          Case5:19-cv-01873-MAK
                                               5:19-cv-01873-MAK Document
                       .......... . . . . . . . .
                                                                  Document86-2 Filed12/05/19
                                                                           54 Filed  01/13/20 Page
                                                                                               Page167
                                                                                                    167ofof186
                                                                                                            186
                                                    . . . . .1.................... . . ....... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    III
                                                                                                                                                                                                                                                                                    .......................... fIg[ll
                                                                                                                                                                                                                                                                                                                  ...............................................................                                                                 ...........
                                                                                                                                                                                                                                                                                                                                          n                            V
                                                                                                                                                                                                                                                                                                                                                                                    wnmmmm.....................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r
                                                       Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 164 of 181                                                                                                                                                                                                                                                                                                                                                           I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I




                                                                                 Case 5:19-cV-01873-MAK Document 46-1 . Filed 11/25/19 Page 198 of 218                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
J
If                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2



 i
.e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  J
 !

i                                                                         From: Chris Becker
*E
r
E
                                                                          To: Tracy Shank                                                                                                                                                                                                                                                                                                                                                                              I    4

                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
8                                                                         PC: Dawn Cambria                                                                                                                                                                                                                                                                                                                                                                                          i
I
                                                                            Jie: 4/2/2019 9:56 AM                                                                                                                                                                                                                                                                                                                                                                            I

I
g                                                                         Subject: Re: HH Phone call 412/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
J_

:l
r                 I
                  r                                                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
1
1
                  I
                  1
                                                                          Thanks. Iwi!! continue to work hard and put our students first.
.i

it
                                                                          I hope you have a good day,                                                                                                                                                                                                                                                                                                                                                                       !
,.

I                                                                         Back to art Imervlewsf
Is u
                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :I




I.
                  I


I                                                                         Mr. Chris Becker
                                                                          Principal
                                                                          Oley Valley High school
                  !I                                                      610-987-4100 X6D03
 i                                                                        @O*gyvahyl~m9
                   \

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                f
                   |


                  1.
                  I                                                      >>-> Tracy shank 4/2/2019 9'53 AM >>;>2»
                  1                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                  :n                                                     It Is much bigger than thls...but that is for me to handle.                                                                                                                                                                                                                                                                                                                                        l

                  c
                  i                                                                                                                                                                                                                                                                                                                                                                                                                                                         i
    3                                                                  1 need you to keep running the iwigh school and get the tasks accomplished that will he us                                                                                                                                                                                                                                                                                                           s

    Ii                                                                     forward for students,                                                                                                                                                                                         .
     8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i
     1
     I
     !=
    I
    1
                                                                          >>> Chris Becker 04;ozl19 09:43 AM >>>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
     E
                                                                          Thanks for undersxandlng, .                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                             ~I'rlorwesterday a n d an at t empt t o
    I                                                                      1          r e a l l y b e l i e v e t h i s is c c rrriifjq
                                                                           challenge our dlsclpllne§~d=IsI35s4tlops'                                                                                                                                                                                                                                                                                                                                                        I
     I
     e
     1;                                                                    mr. Chris Becker                                                                                                                                                                                                                                                                                                                                                                                 i
     1?
                                                                           Principal                                                                                                                                                                                                                                                                                                                                                                                        I
     I1                                                                     Obey Valley High School
     L                                                                     610-987-4100 xsooa                                                                                                                                                                                                                                                                                                                                                                               I
                                                                           @OleyVal1&yHS                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r



                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !

                                                                            >>> Tracy Shank 4/2/2019 9:41 AM >>>
                                                                             understand.                                                                                                                                                                                                                                                                                                                                                                                     r



     1                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             s

          I                                                                A meeting wIkI not be helpful.
         II                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l
          i                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :
          i                                                                                                                                                                                                                                                                                                                                          |
         E                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
     !I                                                                                                                                                                                                                                                                                                                                                                                                    i87?775?
                                                                                                                                                                                                                                                                                                                                                                                                                                              ,DVSD 000000918               I
         g,                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
         a                                                                                                                                                                                                                                                                                                                                                                                                                                                                  iI
         I                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                mesa
         E
         i

              1
          E
                                                                                                                                                                                                                                                                                                                                                                                                                                             Joint Appendix00310            l        1
     Case
      Case5:19-cv-01873-MAK
           5:19-cv-01873-MAK Document
                              Document86-2 Filed12/05/19
                                       54 Filed  01/13/20 Page
                                                           Page168
                                                                168ofof186
                                                                        186
                                                                                                                                    I.
                                                                                                                                    1l
         Case 5:19-CV-01873-MAK Document 48-2 Filed 12/03/19 Page 165 of 181                                                        i
                                                                                                                                    I

              Case 5:19-cv-01873-MAK Document 48-1 Filed 1:u25/19 Page 199 of 218

                                                                                                                                     I
                                                                                                                                    Il
                                                                                                                              ~l:



                                                                                                                                    i

.
          Once the strident has met of! the requirements for graduaticn they may graduate early.~
                      ii                                                                                                            g

            -> Chris Becker D4/D2/19 09:38 AM >>>                                                                        I          1

          Thanks...1 printed the email and have my handwrltxen notes In the folder.

              just spoke to Dawn a Few moments ago...                                                                               1
                                                                                                                                     8


          My conversations with Mom have been very heated towards us and Stacy.
          The original request was to me at with all three of us, Now- my Impression
          Is that she wants to meet with you or you and I However, the conversation today
          did not glue me the feeling whatsoever a Meeting would be cordial and helpful,
                                                                                                                     I
                                                                                                                    I I
                                                                                                                       l
          Mr, Chris Becker                                                                                                1          f
                                                                                                                    I
          Prlnclpai                                                                                                 I
                                                                                                                                     i
          Olav Valley High School                                                                                     I
                                                                                                                     1
          610-987-4100 545003
          @OleyValleyHS
                                                                                                                                     1
                                                                                                                                     I




         >>> Track Shank 41212019 9:33 AM >>>
         There Is nothing that needs to be done.
    Ag
          "    ~curnant your conversations; don't meat alone, and focus on the positives


          >>>- Chris Becker 04102/19 08:17 Am >>>
          [wanted to type notes/quotations from my morning conversation this morning w/ HH Mother ..


          ?83 am-                                                                                                   n
          "Dr. Shank threated my dau9hter,..suspenslol1 was level 3 o1'fense.,..Nry daughter is not violent...      .¥.
                                                                                                                     \
              want lo speak to the board about the level 3 o%"ense...then Dr. Shank...                               r



                                                                                                                                     Il
          "I proud of you people foriuuilying my daughtet...f1ke the special education oaper'¢vork,.~,~,,
          "Don't understand what Is going on at your school letter Is rediculous....She is an
          A student"

          "Can my daughter just grad uale HOW?"       "No.,we dun's have the authoflly to just graduate
          students"

            . are It away and I will go away".."
          "This is bullying my daughter""                                                           .
         '"l don't care how much it takes,..so figure It out if you want me to go away in 2 months,J'



                                                                                           ovso 000000911
                                                                                                                                     1

                                                                                                            0194a                    l




                                                                                           JoimAppendix0031 1
                                                          .
                                                          .
                                                          .
                                                          .
                                                          .
                                                          .

                                 Case
                                  Case5:19-cv-01873-MAK
                                       5:19-cv-01873-MAK Document
                                                          Document86-2 Filed12/05/19
                                                                             01/13/20 Page
                                                                                       Page169
                                                                                            169ofof186
                                                                                                    186
                                                          .
                                                          .

                                                                   54 Filed
                                                                                                                                                       ~ ..
                                                                                                                                                            ,
                                                                                                                                                       r


                                  Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 166 of 181                                                  :
                                                                                                                                                       !g..

                                    Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 200 of 218
 g

 j
                                                                                                                                                       I
 I
;I
;
                                                                                                                                                       i
                                                 -.,,v.
                                                                                     I   ,.,
                                                                                                   ..   .   ,          . ,,.   'v
                                                                                                                                                       Ii
                                                                                                                                                  in    l
                                                                                                                                                        L               i
I                                                                                                                                                      :I
II                                                                                                                                                                      I
 E
 s


IIi
.4
                                                                                                                                                                        J
                                                                                                                                                       I
                                                                                                                                                       l
                                   Stacy Lyons- Lies about parents, record needs to be stt'a!ght...dlscusses board Meeting once                  i
                                   again... »                                                                                                    .3.
                                                                                                                                                                        I
                                                                                                                                                                        !
 E
 2
 s



II
 L

                                   We can talk tomorrow about how to proceed....£ will stop and visit Dawn later this morning as                       Il
                                   well..,.                                                                                                                I
                                                                                                                                                                        J


 1
             l
             I                                                                                                                                             iI
 3                                 Thanks.,                                                                                                                II
 4                                                                                                                                                         l            4
                                                                                                                                                                        1
                                                                                                                                                 \
 !                                                                                                                                               I                          r

                                                                                                                                                 I         g
                                                                                                                                                                            l
 Iii                               Mr. CMS Becker                                                                                                          I

 I           i
                                   Princlpaf          "
                                   O1eY Valley High School
                                                                                                                                                           1

                                                                                                                                                           g
                                                                                                                                                                          i
                                                                                                                                                                        I.ii
                                                                                                                                                                          i,
                                                                                                                                                                           .
                                   610-987-4100 X6003
     1                             @OleyVaNeyHS
     5
     3
                                                                                                                                                                        I
     1
     1                                                                                                                                                     I            J



     I
     1.
                                                                                                                                                           !            3


     1,                                                                                                                                                    8
                                                                                                                                                            i

                                                                                                                                                               E
                                                                                                                                                               I
                                                                                                                                                               I




      Is
      x.                                                                                                                                                       I
                                                                                                                                                               I|
      s
      1                                                                                                                                                        J


      g
      i
             Ii
      I i        g
                                                                                                                                                               iI
      E:     g,                                                                                                                                                E
                                                                                                                                                               i
      t :        I                                                                                                                                             E




                                                                                                                                                               1


         9
         I
         1
         E
                                                                                                                                                                L
         I
         \
                                                                                                                                                                i       II
                                                                                                                                                                .II
         I

      I  I
                                                                                                                                                               I1       I


      l.3
      1                                                                                                                                                        Ii
                                                                                                                                                                i

                                                                                                                                                                        II
                                                                                                                                            v.
                                                                                                                                                                         .I


                                                                                                                                                                   4
                     4*¢8*f&8`
                                                                                                                                                                    8

                                                                                                                                                                   E



                                                                                                                                                                iI
                                                                                                                                                                        L




                                                                                                                ovso 000000912
                                                                                                                                                                   I
                                                                                                                                    01958                               I
                                                                                                                                                                :       I
                                                                                                                                                                1
                                                                                                            l
                                                                                                                                                                        i


                                                                                                                Joint Appendix00312
                                        Case
                                         Case5:19-cv-01873-MAK., ......=-
                                               5:19-cv-01873-MAK          Document
                                                                           Document86-2  Filed12/05/19
                                                                                    54 Filed   01/13/20 Page
                                                                                                         Page170
                                                                                                              170ofof186
                                                                                                                      186
                                                                                                                     ,_ ¢.,



                                       Case 5:19-cv-01873-MAK      Document     48-2 Filed 12103/19  Page 167 of 181
                                                                                                    _.___.._..._--

                                                                                                                                                                                                                                                                                     ("'
                                                                                                                                                                                                                                                                                     T'
                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                                -   I                                o
                                                                                                                                                                                                                                                                                     .8
                                                                                                                                                                                                                                                                                     oC
                                                                                                                                                                                                                                                                        C)           GJ
                   Jordan Eck, Haley Hartline. Vincent t-arizzi {Flaintif§s) vs Sta cy Lyons, Individually and aS Employee of Dley Valley School District                                                                                                               9)
                                                                                                                                                                                                                                                                        fn
                                                                                                                                                                                                                                                                                      D.
                                                                                                                                                                                                                                                                        CD            Q.
                   Fespunse DocumenL5 1                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                        S-U
                                                                                                                                                                                                                                                                                     <:
                                                                                                                                                                                                                                                                                     -4-t
                                                                                                                                                                                                                                                                        I-*           :
                   Amended Complain; 17-35: Rex: Communications with Jared off, UVHS Facilities - March 19 and March 20, 2019                                                                                                                                           9°            O
                                                                                                                               1i1 FM             bam-I 9       4   5 iht 8s                    so nu.                              is; HE              1;
                                                                                                                                                                                                                                                                        O            °"J
                    1 1&7.118ll LIE                  Q Z IP N                         uni 4"        a   5*1¢1l"g8:
                                                                                                                                                                                                                                                                         $
                                                                                                                               . vs"-=-5                        <                               1; l k :                                                                O
                     <                                s.' 4 8 15 :
                                                                                                                                                                                                 -151
                                                                                                                                                                                               -)&I`¢d r,
                                                                                                                                                                                                                                                                         P*
                                                                                                                               .Jihad :                                                                                                                                  oo
                                                     Mr c d                                                                                                                                                                                L


                                                                                                                                                                                               up
                                                                                                                                                                                                                                                                        'P
                                             Ii.; [ve $5303                                                                                                                                                                                                             ;
                                         'L`u»: Ina 15, Y'Ht# "M                                                                                                                                                                                                        >
                                                                                       h¥*»¢-5                                   :we                                 Auditorium                                                                                         7:
                                      4.=.=} .=< *
                                                                                            ii
                                        éE`.c:
                                                                                      'i' 1"52"1_                                                                              .       2       . 4:         ~4                                          i
                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                                        O
                                      4r1§8'§
                                      . ,.NFl?8
                                                                                          J r~ .
                                                                                                                     81
                                                                                                                                                                               J
                                                                                                                                                                               ~..4~:.»».4 a'§$§18
                                                                                                                                                                                                            .kg
                                                                                                                                                                                                            JW                                                          o
                                                                                                                                                                                                                                                                        C
                                      E5 '      F
                                                                                         . 4
                                                                                                                     or
                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                        3
                                                                                                                                                                                                                                                                        m
                                                                                                                     51                                               Also kids in fmntof
                          Of give me a mm                                                                                                                                                                                                                               =s
                                                                                                                                                                      Auditotiumln lobby                                                                1
                                                                                                                                                                                                                                                                         »-| -



                                          To-,:_ 9:!3 18 .'
                                                                     'I   'Rf                                                                                         OK                                                                                                 iv
                                                                                                                                                                                                                                                                         i-*                I
                                                                                                                                                                                                                                                                                            I
                                                                                                          Of
                           You good Fm in the back?                                                                                                                            1-Vi        t                      Fr-_ -1

                                                                                                                                                                                                                                                                         11
                                                                                                           'I"J'\are are kids in Ihe lobby                                                                                                                               iv
                                         mad, 99.41 801 52:8 PM                                            area                                                                                                                                                          D.
                                                                                                                                                                                                                                                                         1-=
                                                                                                                                                                      Carl wil! be down l'm tied up                                                                      P*
                                                                                                           There are all kinds of kids                                am                                                                                                 l\J
                                                                                                           around they are having jazz                                                                                                                                   U1
                                                                                                           PFHCUCQ                                                                                                                                                        |-\
                                                                                                                                                                                                                                                                          (D
                                                        l.~ ....._ ....
                                                                                                                                                                                   1   I

                                  81                                                                                                                                                                                                                                      '0

                                           898                                  Ii'                              V        Y   ®c~~@          1
                                                                                                                                             J;             4         »            ma Q                                     4f"r.
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                      \\
                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                          m
                                                                                                                                                                                                                                                                         LQ
                                                                                                                                                                                                                                                                          in
                                                                                                                                                                                                                                                                I         to
                                                                                                                                                                                                                                                                          o
                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                           -A
                                                                                                                                                                                                                                                                    I      I\J
~.
                                                                                                                                                                                                                                                                           P*
                                                                                                                                                                                                                                                                           o>

         1
     o   it                                                                                                                                                                                                                                                         L




     8
     u
     m
                          1
              l~1w1 9*

                                                                                                                                                                                                                                       ¢.,.,_
                                                                                                                                                                                                    . .. lsr-

                                                                                                                                                                                                                        1




                                                                                                                                                                                                                                                                                 I
                                           Case
                                            Case5:19-cv-01873-MAK
                                                 5:19-cv-01873-MAK Document
                                                                    Document86-2 Filed12/05/19
                                                                             54 Filed  01/13/20 Page
                                                                                                 Page171
                                                                                                      171ofof186
                                                                                                              186
                                                                                                                                                                                                    I
                                           Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 168 of 181                                                                                      |i
                                                                                                                                                                                                    I.s
                                                                                                                                                                                                    1.
                                                                                                                                                                                                    I I>                 1
                                                                                                                                                                                                       I
                                                                                                Page 209 of 218
                                            Case 5:39-cv-01873-MAK Document 46-1 Filed 11/25/19                                                                                                     it
                                                                                                                                                                                                    i.
:l
2
                                                                                                                                                                                                    II
                                                                                                                                                                                                    'l                   I
                                                                                                                                                                                                                          l
                                                                                                                                                                                                                         II
i                                                                                                                                                                                                   I

1
3
I
:i  _

                                                                                                                                                                                                                         r
                                                                                                                                                                                                                         I
    E                                                                                                                                                                                                                    I
    8                                                                                                                                                                                                   L                !
                                                                                                                                                                                                        I
                                                                                                                                                                                                                         I
El                                     r                                                                                                                                                                                 I
                                                                                                                                                                                                                         :
                                                           1;                                                                                                                                           r                I
                                                            FH
"i                                                          U
.1
                                                            L.                                                                                                                                                           i
                                                            up                                                                                                                                                           I
                                                           .E                                                                                                                           I'z
:i
 4                                          FJ              4.4
                                                            D                                                                                                                                                            9
 2                                           L:
                                            .u             44
                                             Vu             RJ
     E                                      in             3
                                                           3
                                             c:
                                             U             .is
                                            .rL)           E                                                                                                                                            !~
                                            'or            8>                                                                                                                                           1.1
        I                                    87             :C                                                                                                                                          T'
        l.                                  E
                                            J*             '>
                                                                                                                                                                                            l

                                             >-             4-                                                                                                                                                   i
        I                                                   to
                                             _.Ty          J;
        8l
                                            :J
                                            I..-
                                                           s-
                                                            W
                                                                                                                                                                                                            M
                                                                                                                                                                                                            w
                               I
        I
        t
                                              'D
                                              Lu
                                              m
                                                           3D                                                                                                                                               [

                                                                                                                                                                                                             l
                                                                                                                                                                                                                         :
        g.                                    >             Q                                                                                                                                                5:
            ~: :                             _Q             E                                                                                                                                               ! I|          ;
                                              D.            m
            3                                               4-                                                                                                                                              I! I          i
             I                                E
                                             l_J
                                                            G
                                                            o                            --n l                   i                                                                                                        I
                                                                                         .,»           4-&t~3¢'~5,l-                                        a                                               it
                                               vi          *to                                I                                                                                                                           i
                                                            U              13
                A
                                                                                                         '-Ww. A951 .,                                                                                      1
                               I               re           kJ                                                                                                                                                   I        :
              1
                                             ~o             US             go             'al          Ag u          I                                                                                      to   Ir       ;
                                                                                                                                              3>~
                                                                                                                                                                                                            F
                                               5            08
                                                            :.                          *u. ,
                                              iv                                         ..'                                                    m           ";                                              r
             E

             g
                                             .r             8                                                                                 ME                                                            |r
                                             'To
            i
             E
                                               :1
                                              kg             8"
                                                                                                                                       * ::
                                                                                                                                       _
                                                                                                                                       Ln
                                                                                                                                       o
                                                                                                                                              ET                                                            r
                                                                                                                                                                                                            i

             8.
             Q                                2.            3                                                                          am  ;8_                                                              I
                                                                                                                                                                                                            I


                                                                                                                                       3w .c. . U
                                              'U                                                                                            I
                                                            -6                                                                                  » (6

                Q;
                                              5
                                              vi
                                              c
                                                            8
                                                             L.                                                                  |15
                                                                                                                                        :
                                                                                                                                        o
                                                                                                                                       z 0
                                                                                                                                           on
                                                                                                                                                co
                                                                                                                                              ,28
                                                                                                                                              <9


                                                                                                                                                _up
                                                                                                                                                   E        9    f

                                                                                                                                                                 'n

                                              9             2
                                                                                                                                                            a
                                                                                                                                              an                                                                |.
                                                                                                                                 -6
                                              v-J
                                              6-
                                                            'C
                                                             c                                                                   U      up     c o #                                                            8:
              l                                              re
                                                                                                                                 CJ            D - cv                                                           1,
                                               to            AS
                                                            ::v
                                                                                                                                 9
                                                                                                                                 |'
                                                                                                                                        9
                                                                                                                                        5)    `U-01
                                                                                                                                               QD
                i                             4-1
                                              VI                                                                                        cg
                                                                                                                                              4.98          _r                                                  1

                1                              un           n
                                                            m
                                                                                                                                 5.3

                                               :~
                                                                                                                                                                                                                              i
                 4
                 ¢
                                                             4
                                                             D
                                                                                                                         r. 7)
                                                                                                                         411                      3*
                                              5             .c                                                                                                                                                                E
                                                             1:
                                   I          E
                                              L"
                                                             3                                                                                                                                                  :
                    8
                                              9-             C
                                                             9.
                                                                                                                                                                                                                !I            I
                                                                                                                                                                                                                              I
                                              or;
                                                             I-'
                                                             m
                                                                           N
                                                                            1                                                                                                                                   !             i
                    1                         _n
                                              I-»
                                                             .u
                                                             a
                                                                           4
                    l
                    r                         'LJ             5             PA
                                              u.                            iv
                    I                                         E
                                                                            \-
                    3                                                                                                                                       to
                    i.                          3            U
                                                              3                         .,l       .v                                                         9

                    I
                    I
                                               ;4            +  -»
                                                              >-(
                                                                                  *'I
                                                                                                                                                                                                                 :I
                                                                                                                                                                                                                 I.
                                              :=-            alU_P
                                                                                  ,Ag

                                                                                                                                                            8
                                                                                                                                                                                                                 i
                     E                          at           JO.
                    I1                         c

                     E
                                              'E
                                              I
                                               m 9
                                                   re

                                                   13
                                                             r»_
                                                             1'°l
                                                             PM
                                                             *Z
                                                                 I                                                                                      I
                                                                                                                                                            9
                                               >r :          '73
                                                                                   3
                                               it                                                                                                                     4




                    I.                          an 3
                                               I. 8
                                              .be Q          U
                                                              a.
                                                                 E
                                                                 D
                                                                                   :1
                                                                                  pa
                                                                                                                                                                                                I

                                                LJ w         ~c             w
                                               .JJ A             U          0
                                                             E ng
                                                     C
                                                C    o                       'é
                                                g    Cl.              E
                                                                             c                                                                                                                                                i
                                               "U
                                                L    n           BJ
                                                                            ,3
                                                c>   0                as    QV                                                                                                                                   I            :I
                                               -\    M                E                                                                                                                                          I            I
                        :,                                                                                                                                                                                       I
                         l                                                                                                                                                                                                    iI
                        i;|.                                                                                                                                                                                      l
                                                                                                                                                                                                                              II
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              II
                                                                                                                                                                                                                               .
                         I:                                                                                                                                                                                       IL
                         !.                                                                                                                                                                                                    I
                         ;                                                                                                                                                                                        i            .I
                         3
                         L                                                                                                                                                                                       II             .
                                                                                                                                                                                                                                i
                                                                                                                                                                           O204a
                                                                                                                                                                                                                  1

                                                                                                                                                                                                                  I

                                                                                                                                                                                                                     i
                                                                                                                                                                                                                     4
                                                                                                                                                        J o i n t Ap p e n d i x0 0 3 1 4
                                                                                                                                                                                                                     i
                                                                                                                                                                                                                     l
                           Case
                            Case5:19-cv-01873-MAK
                                 5:19-cv-01873-MAK Document
                                                    Document86-2 Filed12/05/19
                                                             54 Filed  01/13/20 Page
                                                                                 Page172
                                                                                      172ofof186
                                                                                              186

                                                                                                                                                                                                                  I| . .
                                 Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 169 of 181                                                                                                              I
                                                                                                                                                                                                                  II
                                                                                                                                                                                                                  I


                                  Case 5:19~cv~01873~MAK Document 46-1 Filed 11/25119 Page 183 of 218
                                                                                                                                                                                                                  I
                                         . Yu:
                                                                                                                                                                                                              C
i                                                                                                                                                                                                                 i
IL
3.                          II                                Central Berks Regional Police Commission
                            .                                                       2147 Perklumen Avenue, Reading, PA 19606
                            L
                                                                                                                                                                                                                   i
g                                                                                   510-779-1100 (Oflioe) 610-779-T1 as (Fax)
                                                        II                                                                                                                                                                 I
I                                                                                       COMMISSION MEME§R5                                                                                                                 :.
                                                                                                                                                                                                                   l        Ii
2                                                                     Jos/7 Nowot&rs/c'. Chapman, John Theodossiou, Vice-Chairman                                                                                           ,

§                                                                     James Cocuzzs, Todd Ws{ksJ, Thomas stanton. James Oswald
 f                                                                                                                                                                                                                 l
I                                                                                           .RqvntI*5- }{,{Q\WRé§5¢"ns896rm
                                                                                                                                                                                                                   r



                                                                                                                                                                                                                   E
                                                                                                                                                                                                                           1

 a
.1
I.i                                1l/I5r19
                                                                                                                                                                                                                           J




  I
 Cr

1                  8.              Joel A Ready, Eat.                                                                                                                                                                      I
                                                                                                                                                                                                                           1
1                  I
     I             5
                                   8500 Alhuluwll Pike, Suite 3
                   I
                   I               Blalldon,PA 19510                                                                                                                                                              I
                   I
 in                                                                                                                                                                                                               I        .
    F
                                   Dorr Mr, Rcudy:                                                                                                                                                                 7-      :
                                                                                                                                                                                                                   i       I

                                                 Thank yell &w contacting Central Berks Rugiuna) Police Department wiz): your requnxt fur information                                                             I
                                                                                                                                                                                                                  !I
                                    pursuum Lu one remsylvanlu tugm- l'o~14..nDw law.                                                                                                                              1


 !                                           We nzcuived a requcai t%<nn you for a cord of any polio: reports, notes, re calls, emergency or non-
    1 ¥
                                    onwrgcncy in regard lo Jordan Eck, Haley, Hartlitlc, &Jol* Vlncznt Ferrlzzi. Your request Is denied for fhc lbllowlng
                                                                                                                                                                                                                           i

     I                              ruasans, as lacrnaiuerl by Section 708 ofllw Au,
                   I                                                                                                                                                                                               I
      8                                                                                                                                                                                                            |
     1.            T                         Th: Central Burk: Reglonnl Police Dcp5ir{i?1é'r8"l\:\s denied your request, lnecause no much record, regarding                                                        ! "
                       l            any DF the persons listed on or hclwccn the dates }i§£¢_'&,-;¢xisls within the Cc11tral Brrka Regional Police Dnpnrtmrrnl.                                                     I
     ;,'
      l=


                                            You have II right to appeal this demul oflinformatl'on in wrIt(ng to Erik Am sou\ Exacutivn Direchar, OHio
      4
      s                             of Open Records, Commonwealth Keystone Building. 400 North Street, 4"' Floor, I-Iarrishurg, PA 17120;
                       1
                                                                                                                                                                                                                  I
     II                                          For criminal records uLICcnrm1 Burks Regional Polfuc appeal co the Diszrivl Atfnmvy ,TDM Adams, Sorviots
                                                                                                                                                                                                                  g
                       Y            Cl:ntnr5"' Floor, 633 Cmnt Street, Reading, PA 19601.
                       1
      a.                                         ;-IF        {:]&I)>§Jj..1 Hlé ill 'gngwiI=°,yn11 »51\»s=1=a.*1e»;¢.s=r=<i1§|!iiii 11'i.|Ji1.£¢{iiii¥§§ d8§él =£{1'iaII¢ nu\IIh1.1z Idl11c:§51c»1i1i i91& z
                                                                           E'
      =.,
          F
                                   M.=M.M9VQMi                     $13 :~E'¢=:x1¢n      'fl51   k"'l¢=u:e 11ot¢ rhul a copy of your original Right to-Know request and 1h18                                         l
          8                        =<!§nibiI l¢i;9g31m»411'4§'lii'1_lII£i§81 ii'iKuJI~`8LlII        iu1§l£ €1'l=¢:-1i»¢>ni3;¢ -4411»i:QQ=§14I41xQsJ;A¢¢8:!i,=l='IiL~z4*ié¥a=?3?1¥ii?l\Y'l1l9¢¥¢i2¢r3               II
                                                                                                      ..!r
          g.                        is a public 1'85 i51r1:nNI1=n§t!Iia;.sse.:§Qli+9}F1.I1¢.§1;.iM9n[§H19 ;4g§E:'€¥él2<dCi1i¢s guys r9qp.85s1. Visual l,M¢=@t§®4iE=@ i'iejnR6¢¢tt19
      i                                             few.
                                    wubsitc at l$M§:I!4Qnhk4wL"
                                                                                            a¢
                                                                                     4apl§IQ.§ 438:
                                                                                                             .                              »       Qs..                ...!1°'*'a41,19
                                                                                                             hgij in [liri1'5ul5iii1='3n.lla iI1g8~if1a-1IE.¢'g§; tk-aw'l=n9§~!1g9k\i@1f4L§5;$1iu'=i3f
                                                                                                                                                                                                                   Il
      1.
      I                            pleas: call .(8]b1§di,u¢t[8;:v?l1*4.0Pbi: Qygords Offiour. Plwsu he iulv1snd that-.th14,c.i:11'e3pundQ1ip9=5w;)I.-sgryq~,tpQIE
                                   duh; record with our office 85 permitted by law.
          lF.                                                                                                                                                                                                      :
                                   Raspecttb1}y,                                                                                                                                                                   I
           E                                                                                                                                                                                                       I
           If                      Claudia Hurwitz
          9                                                                                                                                                                                                        i
          |:                       Open Ilecordu Dffiuer                                                                                                                                                           IJ
                                   2147 Pcxidomen Avenue
          L                        Reading, PA 19606
          of                       bi()-779-l100
          E'

          I
          E

          i                                                                                                                                                                                                            E

                                                                                                                                                                                                                       i
                                                                                                                                                                                                                           :I
                                                                                                                                                                                                                            I

           D                                                                                                                                                                                                           r
           l
           s  1=
                                                                                                                                                                                                                      I
              1=
              |:                                                                                                                                                                                                      E
                                                                                                                                                                                                                      I.
           1;
              E
                                                                                                                                                                                                                   I!
              l,
              I;                                                                                                                                                                                                   I


                                                                                                                                                                                                     01783
                                                                                                                                                                                                                   i
                                                                                                                                                                                                                   I

                                                                                                                                                                       Joint Appendix00315
                        Case
                         Case5:19-cv-01873-MAK
                              5:19-cv-01873-MAK Document
                                                 Document86-2 Filed12/05/19
                                                          54 Filed  01/13/20 Page
                                                                              Page173
                                                                                   173ofof186
                                                                                           186

                            Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 170 of 181
1

 r
                                  "Gaia 5.13 LV BE 07: t.1.'=.1: Document BE 1 re *IU25J1.9 Perm 'in of '71 p
E                                                                                                                                                            l.
                                                                                                                                                             up

 I                                                                                                                                                       1
                             |                                                                                                                           QM
 \
|,                 iv       Fr   Jr
1     h
                                                                                                                                                          V
|
P
s


:                                                                                                                                                        II
r
1     .
          s
                                                                                                                                                                   I
                                                                          4

                                                                                                                                                                    r
 1
                                                                                                                                                                   'J
'{                                                                  DLEY VALLEY SCHOOL.DlS7RlCT
                                                                                  Oley, Pahtlsy§vanla
                                                                                                                                                               'la
                                                                                                                                                             in

                                                     AGREEMENT OF 1:0-CURR1CU1AR/EXrRA~CURR1CULAR ASSIGNMENT
f


E
                                                                                                                                                         l
I
!                                                                                                                                                        IA
1
                                  We Board of School Directors of the Oley Valley School District and Stacy LVotlq hereby enter into                     I\
                                                                                                                                                         1
                                                                                                                                                         I
                                  the foHowlng agreement:
1
1
I'i
                                  -Stacywan5 shall serve as the HS Pla\}.Diréciar for the2D1§~2019,school year..                                         r
                                                                                                                   L       II
g.
l                                                        Base 5alary`                                       $2485.00
4
4
Y                                                        Years of Seyvlce [4 Years)                           $;50,00
I
                                                         Total §alSry                                       .$2s3§.t;Q                                             _.I

                                                                                                        g      P
                                                                                                                   1
E                                                                                                                                                        9




3                                 The stipend shall be paid a.ccordI:1g to the attached pay form option selected (please return the pay
                                                                                                                                                         P.;
I.        A                       form with your selected pay option along with» this agreement Iettérto the Athletic Office).
                        1                                                                                              I        l
      %~»
          I
                                                                                                                                                         L
                                  By sighing this agreement, the above-mentioned employee agrees to the following responslbilltieg*                      i

3                                                                                                                                                        i.
1                                         a. To properly care for, use an d store as equipment assoulatgd with the activity.
i
                                          b. Vo properly request and care for all District facilities used by the actMty.
                                                                                                                                                        II
g                                                                                                                                                        J
                                          c, To properly supervise students partlcipatfng in the actMty.
                                                                                                                                                         |
                                          d. To snrlazy adhere to the policies and guidelines as outlined in the Building
8
5'                                            Handbook, District policy handbook, and job descriptlori.
                                                                                                                                                         .I
                                                                                                                                                         r


                                          e. To complete any additlunal duties that are assignedlay the Prlnclpal and/or                                .f
                                              Athletic Dlrigctor for no)n~contragt    ersonnel orly.)                                                   .4 *..
g                                                                                                                                                  L.
1
1                                 This agreement must be renewed annually bythe Oiey3/glley School .Board.
                                                                                                                                                        I
I
g


l
I
                                  Employee signature'
I                                                                             ¢

I                                                                                                                                      4



I                                     €93£f?fl><!_

I
8.
I             .4



I
          F                                                                                                                                                   .l




E         I




E
l                                                                                                                                                             C

1                                                                                                                                                       1*
                                                                                                                                                               |
                                                                                                                                           o205=
                                                                                                                                DVSD 000000857
 \
 a
 I
                                                                                                                       Joint Appendix00316
                                                                                                                                                I
                     Case
                      Case5:19-cv-01873-MAK
                           5:19-cv-01873-MAK Document
                                              Document86-2 Filed12/05/19
                                                       54 Filed  01/13/20 Page
                                                                           Page174
                                                                                174ofof186
                                                                                        186
                                                                                                         Mil   "I'IW[H'HI1'                         llll llilllll lllllllHIIill I .
                                                                                                                                                                        I
                                                                                                                                                                       !I
                      Case 5;19~cv-01873-MAK Document 48-2 Filed 12/03/19 Page 171 of 181

                                                                                                                                                                                          I
I                                                                                                                                                                       ll
                        Case 5:19~cv-01B73~MAK Document 46-1 Filed 11/25/19 Page 211 of 218                                                                             I
                                                                                                                                                                       i""
                                                                                                                                                                                      I


                                                                                                                                                                       II
                                                                                                                                                                        I             I
                                                                                                                                                                                      i
                                                                                                                                                                        L
                                                                                                                                                                                      I
                                                                                                                                                                        r
                                                                                                                                                                                      I !
                                                                                                                                                                        |
                                                                                                                                                                                      |I  \
                                                                                                                                                                                       .:
                                                                                                                                                                        i
                                                                                                                                                                                         I
                                                                                                                                                                        I
                                                                                                                                                                                         I

i                                               CORNERSTQN18                                                                                                            8
                                                                                                                                                                                      J .I
                                                                                                                                                                                      1

                                                                                                                                                                                       i
                                                                                                                                                                                         I
                                                                                                                                                                                         I
                                                                                                                                                                                          i

                                                                                                         M
                                                                                                                                                                                       I
                                                                                                                                                                                      IIE


                                                                                    F
                                                                                                                                                                        1
i                                                                                                                                                                                     'i
I.
I                                                            8500 Allentown Pike, Suite 3
1              i                                                 Blander, PA 19510                                                                                      E




I              i
               4
                .
               1J

                       Hon. Mark A. Kearney
                                                                                                                        November 21, 2019                                   r




                                                                                                                                                                            E
                                                                                                                                                                                      I
                                                                                                                                                                                      l.
                                                                                                                                                                                      I
               ll                                                                                                                                                       F

'I                     U.S. District Court for the Eastern District of Pennsylvania                                                                                                       I

Ii                     Room 6613 US. Counbouse
                       601 Market St.                                                                                                                                   Ii
                                                                                                                                                                                      l
                                                                                                                                                                                          J

                       Philadelphia, PA 19106
1                                                                                                                                                                                     i
                       Sharon M. O'Donnell, Esquire
    EI
                       Marshall, Dennehey, Wamcr, Coleman 86 Goggin
                       100 Corporate Center Drive, Suite 201
                                                                                                                                                                        i
    EI=
               II      Camp Hill, PA 17011

    E                         Re      Submission of Video Evidence on Summary Judgment                                                                                                i;
                                                                                                                                                                            r



    E                                 Jordan Eck, at al. v. Oley Valley School District, Case No.: 5:19-CV-1873
    1;
    1                                                                                                                                                                       »
    8                  Dear Judge Kearney:
    iz         I
    if

    2                          On behalf of Plaintiffs in the above-referenced case, kindly reécive by this correspondence                                                  I
                                                                                                                                                                                      i
    1:                                                                                                                                                                      !
    1.
    I'
                       the enclosed thumb-drive containing true and correct copies of Videos that were produced for the                                                     III
    L.                 record' (1) a Snapchat "fruit video" (20 seconds) and (2) Obey Valley High School surveillance
    E
                       video (April 20, 2019-24 minutes, 40 seconds), and (3) extracts of the forgoing surveillance
                       video, limited to portions that were addressed by Defendant Tracy Shank during her deposition (1                                                     a

                i
                       minute, 17 seconds).
                I9
                 \
    I
     T           F
                 I             Your Honors review of the torgoillg videos is requested for purposes of Plaintiff Jordan
                 \
                       Eck's Motion for Partial Smnrnary Judgment, contemporaneously f3}ed with the Court. Pl ease have
     {                                                                                                                                                                      Ii
                       your Honor's staff contact my office if my technical glitches are encountered and the same need                                                      I
                                                                                                                                                                            I
                       to be resubmitted,

     !                                                                    Very truly yours,                                                                                           1


        8                                                                 CORNERSTONE LAW FIRM, LLC
        i
    I                                                                                                                                                                    .I

                                                                                        do, E§81lIIB
                                                                          i@¢ai£¥§563 for Plaintiffs
         a
                                                                                                                                                                            ;
         Ia

                                                                       -r             |,..
                                                                                       H     ,   ...,,                .._._ ,   ._..-    l
         E
         of
         ;.                                    8500 .\Ilentmvn I-'i]re 1 Said: 3 . Blundon, Penz1ag.lv11l1il 19510
          I
          I
                                            p/iow 6I.0:926.7B75 fax 434393010054 '- lm:¥@crl'll\cr:iln11u1'1w.us
          I
          I                                                                                                                             02053
          1
                                                                                                                                                                                      I
          E
          go




         I!                                                                                                                                                                 L




                                                                                                                   Joint Appendix00317
                                              Case
                                               Case5:19-cv-01873-MAK
                                                    5:19-cv-01873-MAK Document
                                                                       Document86-2 Filed12/05/19
                                                                                54 Filed  01/13/20 Page
                                                                                                    Page175
                                                                                                         175ofof186
                                                                                                                 186
                                                                                                                                                                                                                                                           \

                                                                                                                                                                                                                                                           l
                                              Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 172 of 181

i                                                                                        Filed 11/25/19 Page 212 of 218                                                                                                                                    I
                                                    Case 5:19-cv~01873-MAK Document 46-1
                                                                                                                                                                                                                                                               l
;                                                                                                                                                                                                                                                              I\
 a
                                                                                                                                                                                                                                                               n
                                                                                                                                                                                                                                                               s                             il
!I                                                                                                                                                                                                                                                             I
'\                                                                                                                                                                                                                         I                                   i                             1.
                                                                                                                                                                                                                                                                                             |
.l                                                                                   Z
                                                                                                                                                                                     r
                                                                                                                                                                                                                                                               l                             !
 r
¢
s
 n
01
 €
 i                                                                                                                                                                                                                                                                                           I
 Ir 0

                                                                                                                                                                                         in
                                                                                                                                                                                                                                                                   .i . .
                                                                                                                                                                                                                                                                   i                         l1
    Ir                                                                                                                                                                                                                                                             .
     s                                                                                                                                                                                                                                                             l
 'l                                                                                                                                                                                                                                                                I

                      •I                                                                                                                                                                                 ,..
                                                                                                                                                                                                         I.,
                                                                                                                                                                                                         4.
                                                                                                                                                                                                                                                                   !i
                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                              i
     5                                                                                                                                                                                                                                                                                        i
     \.
    .>                i
     o
                      |.
     g..                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                    |                             !
     J   11


     .!.l                                                                                                                                I                                                                                                                              e
                                                                                                                                                                                                                                                                                                  I>
     :t
                                                                                                                                                                                                                                                       I
                                                                                                                                             I                                                                                                                          I

                                                                                                                                                                                                                                          ..8- 1

                       I                                                                                                                                                                                                        s,,                                                               I
         4
         l=                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                ! .*_ .
          e                                                                                                                                                                                                                                                             .g.
          2                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                         l
          l
                                                                                                                               I
                                                                                                                                                                                                                                                                        I,
                                                                                                                                                                                                                                                                        I                         I
          g                s                                                                                                                                                                                                                                            i                         I
                           1.




              L
                                                                                                    4                          ¢..                                                                                                                                          i
                                                                                                                                                                                                                                                                            I
              E
              )                                                                                                                                                                                                                                                                                       II
                            ',
                                                                                                                                                                                                                                                                                                       I


          I   5
                                I
                                I                                                                                                                "    ~:.=.
                                                                                                                                                                                                               go


                                                                                                                                                                                                        . \ .'._
                                                                                                                                                                        1
              r
              a                                                                                                    5       | ;.
              I=                                                                                                   in.   fig
              p                                                                                     •      .-..*.;,~.*.
                                                                                                                                                                                              :€;!<:a
              i                                                                    .... 31.»*~§¢»¥=:3"*'~é;                                      ,
                                                                                                                                                                                               'as'
                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                       I
                                                                                                                                   v 24                                                                                                                                         E


                                                                              u.                                        97? g,I*
              I
                                                                                                                                                                                                                                                                                !
                                                                            ...0
                                                                              ¢                                          3';l" `4
                                                                                                                   - '.* ... 8% : r »


              l                                                         -
                                                                 .-._'a,,»v*-a'¢
                                                                                         .,..,|-,_

                                                                                            -i=,*8-"1
                                                                                                       . a', §.'*.*-?I=.5

                                                                                                           .
                                                                                                  $»" .. ';""`s- ..
                                                                                                                   : ¥ : . ._.2: a ,
                                                                              r; -¢:=.;.l;.§.-; .211 =. ..4"'?=1_,. ' 9- 8.
                                                                                                                       "=    'In~*i
                                                                                                                                     .
                                                                                                                                      »$ g
                                                                                                                                         •o 4 *_
                                                                                                                                          %,;`» r '
                                                                                                                                                              8
                                                                                                                                                                                                                                                                                                           I


                  *.¥                                                 41: .,.
                                                                      .». ,:.,.
                                                                  :-$§l.|l";*.                     . *"                4* ,,         p
                                                                                                                                                                  .14       9   1
                                                                                                                                                                                    "5



                                                                     -$T.;.,?...
                                                                         * °
                                                                  §="°.,£_'
                                                                   9 93_     {~. . 0                                     "£;             . 4 4 :as
                                                                                                                                                                                                                                                                                    i                      I
                                                                 ' " 1»' 1i"
                                                                          * \
                                                                             . n              to
                                                                                              4         ; . .. ,       . ¢;=l1"
                                                                                                                           *         .4      *`

                                                            .g                                                         ¥1§'*8
                                                                       ?'"* »=»§< * 43                                                           41
                                    ~=.

                  l                                                                                                    4'e. ! »{ .3,in
                                                                                                                                                      *,, '                                                                                        1
                                                                                                                                                                                                                                                                                                           I


                                                                                                                                                                                                                                                                                    il
                  l                       \   -..
                                                                                                                                                                                                                    .,.~
                                                                                                                                                                                                                                                                                                               i


                                              ;"' .
                   Il
                    Il
                   1                                                                                               .
                     I,                                                                                 "': -                                                                                                                                                                                                  I
                     g.
                     :                                                                                                                                                                                                         02079
                                                                                         1.
                     !I
                                                                                                                                                                                                                                                                                        .i




                                                                                                                                                                                              Joint Appendix00318
                                                                      i   I                                                                                                                                         II
                       Case
                        Case5:19-cv-01873-MAK
                             5:19-cv-01873-MAK Document
                                                Document86-2 Filed12/05/19
                                                         54 Filed  01/13/20  Page176
                                                                            Page  176ofof186
                                                                                          186
         my "MiMI"" l1mn"'.'l 11 I lll 1 VIMM M;
                                                                                                                                                                        lllll llll lll ill II: lll llllllllllIIII lillll
                                                                                                                                                                                                            ii
                                                                                                                                                                                                            1
                                                                                                                                                                                                                           i
                              Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 173 of 181                                                                                                           E,
                                                                                                                                                                                                            I'i:

z
                                                                                                                                                                                                                           i
                                         Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 201 of 218                                                                                                               !
;
 Y                                                            l                                            .
                                                                                                                                                           "   mud
i
I                                                                                                                                                              74                                           I
 I                                                           Case 5:L9~cv~01B73~MAK Document 18 Filed OB/14/19 Page 1of7                                                                                    II
III                                                                                                                                                                                                         IL             i
                                                                                                                                                                                                                           I
                                                                                                                                                                                                             i;I
1                                                                                                                                                                                                                          l
                                                                                                                                                                                                              I
E
                                                                                                                                                               I                                              I
                                                                                                                                                                                                              |
                                                                                                                                                                                                              I
I                                                                     IN THE UNITED STATES DISTRICT COURT                                                                                                     I
                                                                                                                                                                                                                I
                                                                                                                                                               8;
l                                                                   FOR THE EASTERN DISTRICT 01= PENNSYLVANIA                                                                                                21
                                                                                                                                                                                                             I!            i
                                                                                                                                                               13                                            I             I

I                                      JORDAN EEK, HALEY HARTLINB,
                                       and VINCENT FERRTZZI,
                                                                                                                                                               't
                                                                                                                                                                                                             Ii
                                                                                                                                                                                                             r
                                                                                                                                                                                                             ~l
                                                                                                                                                                                                             t,

                                                                                                                                                                                                             8I            I
                                                                                                                                                                                                                           I
                                                             Pldntiffs                                                                                                                                      I
                                                                                                                                                                                                             is
                                                                                                                                                                                                                           I
                                                                                                                                                                                                            I:             I
                                                                                                                                                                                                            I!
~!                                                     v.=
                                                        \
                                                                                                               NO.: 5:19-CV-1B73~MAI'{
                                                                                                                                                               3
                                                                                                                                                               4
                                                                                                                                                                                                            I
                                                                                                                                                                                                             I             I
 1                                                                                                             }lay TR¥AI,DEMANDED                             .r.
                                                                                                                                                                |
                                                                                                                                                                                                                           I


                                                                                                                                                               y
 8                                      OLBY VALLEY SCHOOL DIS'I'N1C.T:                                                                                                                                                    I

If                                      TRACY SI-IANI<, individually in& as                                                                                    4
                                        Superintendent of the Oliy' Valley Sn-.1-xoul
.L                                      Dis Ltiut; CHRISTOPHER M. BECKER,
                                        Individually and as Principal of Oleg Valley                                                                            1
                                                                                                                                                               s\
 I                                      High Sch col; my STACEY IXONS,                                                                                          |r
                                                                                                                                                                l
                                                                                                                                                               11                                                          Ii
                                        individually and is employee of Olney Valley
II                                      High School,                                                                                                                                                         I             J


                                                                                                                                                               Y
 !                                                                                  Dcfnndnnnz.
                                                                                                                                                                                                              s
                                                                                                                                                                                                                           i

I                                                                                                              3.6£§§'§G!3NEEI§1§N@}                            L
                                                                                                                                                                                                              E

                                                                                                                                                                                                              i
                                                                                                                                                                                                             Ii
                                                                                                                                                                                                                           i



 t                                                                                                                                                              r


                                                                                                                                                                                                                           :



I
                                                                                                                                                                                                                           |
                                        The parties hereby submit the joint report of an attorneys' conference held on Wednesday,                               T
                                                                                                                                                                                                              i
 y                                                                                                                                                                                                            I
                                        August 7, 2019, as required by the Court's Order of Friday, July 26, 2019, and state the                                i                                            !I


    £1                                                                                                                                                              »

1
i
I
                                        following.                                                                                                                                                                         1

r
I.
 I
                                                   1   ?rHe.;@a;aw:§p*=1z:tu-4§¢zipri3ti.4s1a"Hf1a=<§1 s

 ;

                                                       By the P!ainti;Es1Each Plaintiffis a furmér studonl and :went graduate of the Obey
                                                                                                                                                                                                                           i

                                        Valley School District, and were involved with e high school drama club under the leadership
 i                                                                                                                                                                                                           l
!                                       of a teacher, Defendant Stacy Lyons. On March 19, 2019, having learned that Flaimitfs intended
 9Z                                                                                                                                                             c
                                                                                                                                                                >                                                          i
                                                                                                                                                                                                                           !I
II.                                     to speak against her at a forthcoming School Board nteeiing, Mrs. Lyons sent a defamatoly e-
                                                                                                                                                               .s
                                                                                                                                                                s


 rs                                                                                                                                                             i
                                                                                                                                                               ,\
                                                                                                                                                                 r                                                         ,

 1                                     Mai] to solcct students and their parents assvcialcd with the drama club. She falsely asscded that                      _gJ
                                                                                                                                                                P

 i                                                                                                                                                             8
                                                                                                                                                               I

                                                                                                                                                                                                              I            III
 8                                      Plaintiff Jordan Eck had violent tendencies of such an extent that "the police were called in," and
 I                                                                                                                                                                                                            I            I
 lI                                                                                                                                                             s
                                                                                                                                                                s
  I                                     She asked -for persons to speak 'm het support at the School Board meeting. Defendant Lyons also                       *Q




 ;
  81
                                                                                                                                                               iE




  I                                                                                                                                                            1
  II                                    asserted in the e-mall, "I have been working closely with Dr. Shank and the administration since                       !                                             I
                                                                                                                                                               r                                             i
    4
                                                                                                                                                                J
                                                                                                                                                                                                             3
                                                                                                                                                                f
                                                                                                                                                               I,
                                                                                                                                                                                                                l



                                                                                                                                                  01965

                                                                                                                                                                                                               i
                                                                                                                                                                                                              I:

                                                                                                                                         Joint AppendixO0319
                                      i              I                  i                                                       I
              Case
               Case5:19-cv-01873-MAK
                    5:19-cv-01873-MAK Document
                                        Document86-2   Filed12/05/19
                                                 54 Filed    01/13/20 Page
                                                                       Page 177ofof186
                                                                           177      186

                Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 174 of 181                                                                 l.
                                                                                                                                                    i


,I
8
 8                 Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 202 of 218                                                              l
                                             _
I                                                                                                                                   .1.                           :
                                                                                                                                     | ~,                        !I
3
s                             Case 5:19-cv-01873-MAK Document 18 Filed 08/14119 Page 2 of 7                                             s
                                                                                                                                        \
                                                                                                                                                                  I
c

8
                                                                                                                                                    I
|a                                                                                                                                                               I
                                                                                                                                                    I
*.
i                                                                                                                                                   I
                                                                                                                                                    i             :
                                                                                                                                                                 II
i\                 January," i.e,, Defendant Tracy Shank, the Superintendent, concerning Plaintiff Jordan Eek and                   .I
                                                                                                                                                                  l
                                                                                                                                                             2
                                                                                                                                                                 l
1                                                                                                                                   v

                   his mother, At a publicly held School Board meeting the next day, Qu March 20, 2019, Plaintiffs                                                I
8                                                                                                                                                                II
                                                                                                                                                                 II
                   intended to share their viewpoints about Ms. Lyons' poor leadership of the drama club. The                                       g.
I
.I
;{
                                                                                                                                                    I            2
l                  SchooI Board restricted FluinliHs' speech, claiming it would be "chsractor assassination," while                 83
                                                                                                                                        I
3
                                                                                                                                                    !
3                 perrniviing other persons to speak tiworubiy of Defendant Lyons.                                                                  I
                                                                                                                                                    1
     I                                                                                                                                              F
                                                                                                                                                    r

I.31                      Iinmcdiutely after the School Board, Plaintiffs returned 'to the high school for 2L drama                                              i
                                                                                                                                                    I
3
                                                                                                                                        *I                       I
I                  club rehearsal. Mrs, Lyons placed the premises on Ioolcdown "tor their safely,".louk3ng ha doors
                                                                                                                                                                 i
                                                                                                                                                     i
i                                                                                                                                                   i1
                                                                                                                                                         .
 g
 g
 i                 so Plaintiffs could not enter, and began intezxo gazing each student as to what was said about her                   ."                       I
 E:
                                                                                                                                        .Iw                      i
                                                                                                                                                    a            1
                                                                                                                                                                 I
 g
 4                 at the School Board meeting, She eventually unlocked the doors so Plaintiffs couldjoill them.
II        r
                  Flaimiff Tordan Eclc asked to sped with Mrs. Lyons privately. She was uncomfortable about that
          r                                                                                                                                         ;            i


Ii
                                                                                                                                                    2            I
                   and asked for two other staff members, Maria Jones and Ms. Hurtenstine, to be present for the                                N
                                                                                                                                            *'.
                                                                                                                                                    g
          1                                                                                                                                 4

                                                                                                                                            I
                                                                                                                                                    1


E                  conversation | They stood in ex hallway. Jordan told Mrs. Lyons that they should patch things o</sr                  i.                       I

!ig                Ami work together for the upcoming school play,
                                                                                                                                        1
                                                                                                                                                    I
 I                         The next day, Dr. Shank and Defendant Christopher M. Becker. the high school principal,
                                                                                                                                                    l
                                                                                                                                                    i
                                                                                                                                                    I
iI                 called Jordan it() the ofiics and imposed a three-day out-of sc11o01 suspension, The allegation
                                                                                                                                        i;
                                                                                                                                        I
                                                                                                                                        J,
                                                                                                                                         L.
 1                                                                                                                                      1
                                                                                                                                            >.

                   was that, the previous evening, Jordan "lunged at" Ms. Hartenstine. The allegation was false, and                    .X :L        I
 8
 1                                                                                                                                                  !s
 I                                                                                                                                                  I
                   Jordan was not permitted to present any witnesses in his favor, Furthermore, the conversation
                                                                                                                                                    1
 4                                                                                                                                                                J



 L                 with Mrs. Lyons, Ms, Jones, and Mrs, I-Iarten9Flns occurred 'm the presence of a school security

     4             camera, and there was no indication that Shank and Baolccr had reviewed it. The thro-day
     IE                                                                                                                                             I
                   suspension coincided with Thu school play, thereby excluding Jordan From participating in IL                                     I

 I                         That same day, m approximuteiy 10:00, Dr. Shmndc and Mr. Becker held a meeting with
                                                                                                                                                    2
                                                                                                                                                    I


                   Plaintiffs Haley and Vinny and the rest of the drama club. Dr, Shank told the group, but staring
     s
      1                                                                                                                                             I
     Ii            directly at Haley, that ifnnyona has a pro blemn with Mrs, Lyons, they could '°1.f:ave right now,"                               I
     r
                                                                                                                                                                 I
     !
     1
                                                                                                                                                    II
                                                                                                                                                     I
     3




                                                                                                                                                    3


                                                                                                                        01979


                                                                                                                                                    i
                                                                                                                                                    E
                                                                                                    Joint Appendix00320
              .
              .
              .    .
              .
              .   ..
              .
              .   ..
              .

                  Case
                   Case5:19-cv-01873-MAK
                  ..

                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                              01/13/20 Page
                                                                        Page178
                                                                             178ofof186
                                                                                     186
              .


                                                    54 Filed
                   .




                                                                                                                                                       I         II
                           Case 5:19-cV-01873-MAK Document 48-2 Filed 12/03/19 Page 175 of 181
                                                                                                                                                       I
                                                                                                                                                       II
                                                                                                                                                       I
 E                                                                                                                                                     I

                             Case 5:19-cv~01873~MAK Document 46-1 Filed 11/25r'19 Page 203 of 218                                                      II
 5
 1

 I                                                                                                                                           " 4-ui    I
                                          Case 5:19-cv-01873-MAK Document 18 Filed OB/14/19 Page 8 of 7                                                II
i                                                                                                                                                      s

 .i                                                                                                                                            :.      f
                                                                                                                                                       l.
 1                                                                                                                                                               i
                       I
    II
     c
 E,                          Haley took that invitation, went to the school comxselor and obtained excusal to go home. She
.;»
                                                                                                                                                       I         |
 I
.1
                             later received in the mail au out-of-school suspension, rairoactivu to her excused cave, asserting
                                                                                                                                                       I         I
 1
                                                                                                                                                       Il
                             that she oommittod a Level 3 violation , These violations include conduct such as "'I"hrcatening
                                                                                                                                                        I
    Q                                                                                                                                                  I1        1
 I
 1
                             another stud cut (verbal, written of Lnoitlng)" and "obsocnc nndfor tllrealnnIng calls or messages"                        T

                                                                                                                                                        i

 1
                                                                                                                                                        I



J
                             and the like.
                                                                                                                                                        I


4                                                                                                                                                       5
                                                                                                                                                        I        I|
J


                                       Finally, altar this sclwni musicni ran on April 13, 2019, 'where was a cast and crew party                 I
                                                                                                                                                       I|
                             afterwards. At that party, Mrs. Lyons gathered all the students and, in their presence, spoke to
 I                                                                                                                                                               I

 4                           Plaintiff Vim ay negatively about his having spoken against fer at the School Board meeting.                       8
                                                                                                                                                *
                                                                                                                                                        I
                                                                                                                                                         I
                                                                                                                                                         I
                                                                                                                                                        II
                                                                                                                                               ,I

                                                                                                                                                  l.
                             Later that morning, the drama club students returned to the school for a War-down and clean-up                       l.
                                                                                                                                                                 II
 883:                                                                                                                                                   II
    3,                       event. As That eveiut, Mrs. Lyons informed Vinny that she spoke with Dr. Shank and decided it                                       I
    I
    y                        was best Fm- everyonYs safety if he immediately left the premises, and she had him ascoMzd ofT                             l        Ii
                             the premises by Ashlee meal.                                                                                               II
    3                                                                                                                                                    E

I   1
    I
                                       Consequently, within 24 hours of having spoken against Mrs, Lyons, Plahlliffs Jordan                             I1
                                                                                                                                                        I|
                                                                                                                                                        I
    8
    If                       and Haley were suspended and removed from the school play and, shortly alTer.. Vinny was given
     |\
      z'
     1.
     3                                                                                                                                                           I
    II                       9 de facto suspension by being ¢xcludcd from the school premises. Play-niftls allege retaliation for                                I


                                                                                                                                                        I
                                                                                                                                                        1
                             Exercising their First Amendment rights under the UB, Consiitution, among other grounds for                       .1
                                                                                                                                                4
                                                                                                                                                                 l


                             relief,
 I
      E


        I
                                       by. jc   ¢3§i8ilM§:,*...Each P1aintIE is former shldcm and rocco grudunlo of the Obey
                                                                                                                                                  \
                                                                                                                                                       I||
        g.,                                                                                                                                   :é
                                                                                                                                                        !
                             Valley School District. Each Plaiwltiff was a very good student and enjoyed cxtracurricuhn                       4                  I
                                                                                                                                                                 I
                                                                                                                                                                 I
        12
                                                                                                                                              1:

        t                                                                                                                                     I1
        1.
        g:
                             aclivities. Plaintiffs Boy and Femrizzi Were both aodve in the drama club. Defendant Stacey                       -3
                                                                                                                                               l
                                                                                                                                               ,V

                                                                                                                                               4
    1
        l                    Lyons was and remains the cmwent Chair of the Drama Club, Umeatre director and student                                     i        ||
        l
        g=

                             advisor, During the Plaintiffs' last yea; at €heDistrict, Defendant Lyons held auditions for the
        p
                             musical, "Newsies," Although P!aintiflfEck had his hear! set on do lead, he was not chosen for                             :
                                                                                                                                                            E
                                                                                                                                                                 I|
        i'                                                                                                                                     !~       II
                                                                                                                                                        I
                                                                                                                                                            Le

                                                                                                                                                            s
        1
        1                                                                                                                                      3
        l.
        1;
        Ii                                                                                                                                     8,
                                                                                                                                               :            Il
        ii                                                                                                                          D'19Ba
        I
                                                                                                                                                                 i

                                                                                                                                                            ,
                                                                                                                                                            .
                                                                                                                Joint Appendix00321                         I

                                                                                                                                                         z
                                                                                                                                                        .r
                                                                        Case
                                                                         Case5:19-cv-01873-MAK
                                                                              5:19-cv-01873-MAK Document
                                                                                                 Document86-2 Filed12/05/19
                                                                                                          54 Filed  01/13/20 Page
                                                                                                                              Page179
                                                                                                                                   179ofof186
                                                                                                                                           186
                        .......................................................................................................................................................................................
IM =" =o r mmmn1 nlrnm"                                 II                                                                                                                                                        l l l l 11   we~vv»ll   111111111111   ,,   ' H 1" Ii                                    ,
                                                                                                                                                                                                                                                                                                               ,M
                                                                                                                                                                                                                                                                                                               i           i
                                                                                                                                                                                                                                                                                                               1,
                                                                                Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 176 of 181
                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                               I
                                                                                           case 5:19-cv-01873-MAK Document 451 Filed 11/25/19 Page 204 of 218                                                                                                                                                              I
                                              -».ac                                      . _--                            ~;, ..._ ._e~»,                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                  x.           I




                g                                                                                                                   case 5119-cV-01873-MAK Document 18 Filed 08114f19 Page 4 of 7                                                                                                              i




                4
                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                                                                                  8            i
                                                                                                                                                                                                                                                                                                               E




                1

                1                                                                                                                                                                                                                                                                                 3
                                                                                                                                                                                                                                                                                                               I           i
                 I                                                                                                                                                                                                                                                                                                 l

                 5                                                                           .that part, but rather, aumhcr part Ms, Lyons felt he was better suited to perform, Plaintiff Eck                                                                                                    s

                 e
                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                               I           I

                                                                                               was very outspoken about his disappo'lntmenl with Defendant Lyons' choice and between
                 g                                                                                                                                                                                                                                                                                             E
                 I                                                                                                                                                                                                                                                                              ..! .          !           8


                                                                                              himself and his mother brought the matter to the School Board during a public meeting, Ahead                                                                                                       ,!'                       !



                 3
                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                           II
                               1                                                              of that meeting, Dcfcndani Dr. Shanlc, tb: Supcrint¢ndcu1; of Schools, leaned uEPlaintiftll3ck's                                                                                                                 1
                               s

                              1                                                                                                                                                                                                                                                                                P           f
                ,|
                                                                                                                                                                                                                                                                                                               i
                               I                                                              ilttcntions, as well as those of his mother and Plaintiffs Hartline and Ferrizzi, both ofwhorn were
                     I                                                                                                                                                                                                                                                                                                     .E
                                                                                                                                                                                                                                                                                                                                 8
                                                                                              ckJst: friends with Flaintiff lick. 'Mose intentions were to disnradit and humiliate DefondaM                                                                                                                                !


                                                                                                                                                                                                                                                                                                                           I
                     :                                                                                                                                                                                                                                                                                         1
                     rx                                                                                                                                                                                                                                                                                                    f .
                                                                                                                                                                                                                                                                                                                           |



                                                                                              Lyons at We public acting, and to cast doubt on her ability to nm and direct the Drama Club,                                                                                                                                 i Y




                     I                                                                                                                                                                                                                                                                                                           J




                                                                                             Defendant Shank interceded and strongly encouraged Plaintiffs not to disparage Defendant
                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                               II          :"i
                                                                                                                                                                                                                                                                                                                E
                 E
                 I                                                                            Lyons in public and to present support for the :musical and for Defendant Lyons' direction ofit                                                                                                                               I:
                                                                                                                                                                                                                                                                                                                            I
                 !                                                                                                                                                                                                                                                                                             I           1.
                                                                                                                                                                                                                                                                                                                           w
                 I                                                                                                                                                                                                                                                                                             I
                 3            I                                                               and of them. Unfortunately, the I'1ainti8ls did nofhwd the advice of Dr. Shank and spoke out                                                                                                                                     |
                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                               II
                                                                                              against Defendant Lyons.                                                                                                                                                                                          :

                in                                                                                                       Following the Board Meeting, a closed rehearsal was held during which time Defendant
                                                                                                                                                                                                                                                                                                       f       :
                                                                                                                                                                                                                                                                                                               I


                 9;
                 8                                                                            Lyons spoke with some crflhe members of time play, and some of them discussed wilt they saw
                                                                                                                                                                                                                                                                                                               J
                                                                                             and heard at the board meeting which Lyons did not attend. Eventually, Flaimiff Bukjojned the                                                                                                                     E
                                                                                                                                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                                                               i,
                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                               I
                                                                                              rcbcarsal and £1 decision was muds to go folwurd in solidarity to the production, if not lo inch
                     g

                     8                                                                        ot h er .
                 I
                 l   E                                                                                                   Letting go of emotions becnmc irnpossiinlc and not long a8erw0rds, ?laintiH Eck became                                                                                                i
                                                                                                                                                                                                                                                                                                               L
                 I                                                                                                                                                                                                                                                                                             I
                     s
                     1                                                                        insubordinate and aggressive towards one of his teachers; Dcfcndzmt Becker, the building
                 l
                 !'
                                                                                             principal, had sulptsrvixinn over Lhasa mowers and escalated them to the Superintendent for
                                                                                                                                                                                                                                                                                                               l       .

                     2                                                                                                                                                                                                                                                                            r            .l
                                                                                                                                                                                                                                                                                                  J
                     E                                                                        disposal, Flaintiff Hartline became insubordinate to Dr. Shank during a meeting when Dr. Shank                                                                                                      a
                                                                                                                                                                                                                                                                                                   l           I
                                                                                                                                                                                                                                                                                                  4

                     I                                                                        admonished the students for their emotional uprising and strc tingly suggested that they learn In
                                                                                                                                                                                                                                                                                                   E




                     1
                     L                                                                        cooperate with their drama nib director; and Plaintiff Ferrizzi, was simply unwelcome by all
                                                                                                                                                                                                                                                                                                                           i
                     1;                                                                                                                                                                                                                                                                                                    !



                     g_
                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                               J


                     E
                     1.

                     g;
                     !
                                                                                                                                                                                                                                                                                                                           f



                     I
                     i

                                                                                                                                                                                                                                                                                                               I




                                                                                                                                                                                                                                                                                    01993

                                                                                                                                                                                                                                                                                                                           t



                                                                                                                                                                                                                                                                          Joint Appendix00322
                                                                                                                                                                                                                                                                                                                           |
                        I                               I
               Case
                Case5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                        Document86-2 Filed
                                                 54 Filed  01/13/20 Page
                                                          12/05/19   Page180
                                                                          180ofof186
                                                                                  186

                 Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 177 of 181
                                                                I
 Ia
                   Case 5:19-cv-01873-MAK Document 46-1 Filed 11/25/19 Page 205 of 218
 1                                                                                ,<L.                              ~>*--      _
 iu
 (


  Ir
                               Case 5:19-cv-O1BI/3-MAK Document 18 Filed 08/14119 Page 5 of 7
  .
  I
.8I
  J


 ,1
 F
                   those who supported the drama club director and the production and he was quietly escorted off
 .I
                                                                                                                                   ~I

                                                                                                                                   *1
                   the set during clean~up by some patents.
 8

  4                         Plaintif& Eck and Hartline were given 3 day suspensions for their lnsolcnt belxaviors                  l
 I                                                                                                                                 I
I
=l                 toward the professional and adminl'strative stuff Those suspensions have given :is to their                     in
1!                                                                                                                                  J
 l.
 L
 4                 uausss of action sounding in alleged first amendment retaliation, among others. P1a'mtH'f

                   Ferrizzi's cause of action arises Rnm his escorted walk from the Newsies stage following the
     I
 r§II-             play and during clean up.                                                                                        'i
                                                                                                                                    8

I                                         2.                        .JPi.C,i1l3                                                     }*


F
I                                8» Plaintiffs were students at the Obey Valley High School.
                                                                                                                                    8
                                                                                                                                    1
                                                                                                                                            I

 Ig
                                 b, Piaintiifs worn involved in the High School drama club, and Mrs, Lyons was a
  !,                                 teaslxerhaving responsibility and oversight of the drama club.
  1.I
  ll_      4
                                 B. Mrs. Lyons was a teacher and employee of the Oleg Valley High School,

  8                              d. Christopher M. Becker was the principal of the Oley Valley High SchooL

                                 c. Dr. Tracy Shank was the Superintendent of the Oliy Valley School District and ex
                                                                                                                                        I.
                                          oyficfo member of the Oley Valley school Board.                                               !
  12                                                                                                                                    1\

  I                                                                                                                                     1:
  4.                             E. Plaintiffs spoke agdnst Mrs. Lyons at a publicly held School Board meeting on                       V
     4.
     .P
                                          Marsh 29, 2019.
       .                                                                                                                                    ::
  F.
                                 g. Plaintiffs Jordan and Haley received written, out-of-school suspensions and were               1
 ;                                        excluded from the school play.
  1                                                                                                                                 5
  I                                                                                                                                51
  S:                             h. Plainti3 Vinny iccaivcd a de facto suspension In the nalurs of being directed to                1
     I.                                                                                                                             I
                                           leave school prenuises and excluded From a drama club event.                            1.
  I                                                                                                                                JL
                                                                                                                                    l
     g
  I                    3. INFORMAL DISC?_QVBRY
     I                                                                                                                             3
                                                                                                                                    1
  1                         Voluntary disclosures pursuant to Rule 26(a)(1 XA) have been exchanged.                                     F




                       4.   in        IégnaI14a@§ai¢nr¢¢n85.
                                                                                                                                    I.
     I                                                                                                                             in
                                               1   |..
                                                                                                                                    i.
     4
     1
                       5. DIS
                          12
                             C8 WEZRY<r(9:fEE=;4KBn £13
                                        1  \
                              l,,,J.,.,.__.»a- r,_l -
                                                                                                                                    L
                                                                                                                                        c
     I
     I
     s
                                                                                                                                        l~

      i


                                                                                                                                    if
      1
                                                                                                                                   ii
                                                                                                                                   ii*"
                                                                                                                                   I.
                                                                                                                       O2DDa




      I
                                                                                                          Joint Appendix00323
                  Case
                   Case5:19-cv-01873-MAK
                        5:19-cv-01873-MAK Document
                                           Document86-2 Filed12/05/19
                                                    54 Filed  01/13/20 Page
                                                                        Page181
                                                                             181ofof186
                                                                                     186

                   Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 178 of 181                                                        I

    .l                                                                                                                                    at
    1
    |                 Case 5:19~cv-01873-MAK Document 46-1 Filed 11/25/19 Page 206 of 218
    g                                                                                                                          .re .
    f
    I                           Case 5119-cV-01873-MAK Document 18 Filed 08/14/19 Page 6 of 7                                             II;
    4



                                                                                                                                          i
                                                                                                                                               i
    I                                                                                                                                I
                             BRI tHc.I'4§I'nliPEs:'P1ainti& will serve 'mten'og stories, reqmmsts for produaion, and                      1~
    i'
    2:                       request; for admission upon each Defendant For liability and damages information, for
    I.                                                                                                                         5
                                                                                                                               L .i

    E
                                                                                                                               1
                                                                                                                                8
                                                                                                                                          i
                             video of the alleged inrzidcut in the haLlway between Jordan and Ms. Hartenstine, and will              i
    81                                                                                                                         2.4        To
                             depose sash name Plaintiff no
                                                         8 cash named Defendant, any parent with knowledge of                             is
                                                                                                                               Pi         I.
                                                                                                                                \.
    I                                                                                                                                     :
                             the facts and circumstance as averred in the Amended Complain; Additionally, Fiaintiffs            I4        i
                                                                                                                                l
    5                                                                                                                                     I
             )I                                                                                                                           I


    i
                                                                                                                               cl-          .
              J
                             may depose the School Board concerning the publicly-held meeting on March 20, 2019,                I
                                                                                                                                          H



    5        r
                             By ion Dc1'c:\dgnts Defendants wail serve intern-ogaton'os and request for production of
                                                                                                                                     1,
    Ii                                                                                                                                    I!

    1.                       documents upon each Plaintiff for liability and damages intomrnatiun and will depose each
                                                                                                                                          1
                             Flnintiff :md any parent with lcnowlcdge of the Facts and circumstances surrounding each
    2                                                                                                                                      i
    ii

    1:
    1..
                             Plaintiff' s behavior loading 11p to the suspensions,
                                                                                                                                          I
    3                   6, ELEC memo :D1§6(9vFi§3{
    g
    11
                             No issues. Defense counsel represents that the high schools security camera footage has
    l=

    I                        been-p1esewed, as relating to the allcgarimns in the Amended Complla'lnt whether or not

    1                        Plaintiff Jordan "lunged at" Ms. Hartenstine, This footage will be provided in manner
    i                        viewable on an ordinary computer.
                                                                                                                                          i
                                                                                                                                           J




    I                   7.                  TN.535»DISor:Le
    I                        The poNies do not intend We use expert wlmess testimony at trial,
    I
                        8 ,SETTLPMIQNI 08\$£E£»l8
                                                                                                                                           E


                             The parties have already had preliminary discussions about the parameters of any future
                                                                                                                                           l
                             settlement, Plaintlffexpects to have H demand to Defendants' counsel in the KIEEI' Mme.


    E                   9.   TRIAL.

                                                                                                                                          I
9




                                                                                                                                           i
         I                                                                                                                                 i
         8

        ;
        I
        g
        I                                                                                                                                 I
                                                                                                                       D2D1H              i
                                                                                                                                          i
                                                                                                                                          I
         3


                                                                                        I
                                                                                                        Joint AppendixOO324
               Case
                Case5:19-cv-01873-MAK
                     5:19-cv-01873-MAK Document
                                        Document86-2 Filed12/05/19
                                                 54 Filed  01/13/20 Page
                                                                     Page182
                                                                          182ofof186
                                                                                  186                                                                    II
                                                                                                                                                          I
                                                                                                     ,                                         lllli.l


                    Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19 Page 179 of 181

3

                      Case 5:19-cv»01873-MAK Document 46-1 Filed 1U25/19 Page 207 of 218
                                     _                                                                                                        II
4
                                                                                                                                    1
                                                                                                                                             1i
                                                                                                                                             1           I
1
                                                                                                                                               ,
                                  Case 5.19-cv-01873-MAK Document 1.8 Filed 08/14/19 page 7 or 7                                             I
                                                                                                                                             i
I
I                                                                                                                                            I
E
E
                                                                                                                                             l           Ii
I(                                                                                                                                                       I
 f                         Plaintiff counsel has planned vacation from October 16 to November I, and a trial 8o:n                       I
                                                                                                                                        l
                                                                                                                                             I


 i                                                                                                                                           ll
 g                         November I to 5, 2019. Defendants' counsel has planned vacations for February and
ii                                                                                                                                                       i
                                                                                                                                                         I
31~:

                               September, 2020.                                                                                              |,
 8                                                                                                                                      l
,I
                                                                         I
                                                                                                                                             3            J




                         10.                       4?i3fp40 is B E =w=rrHIMGISTRATE JLDGB,                                      .                        I
           L
           \                                                                                                                    .̀.           I          !
                                                                                                                                i                        I
 in                            The parties have no objection to Judge Hefflay's involvement with the case,                      [.
                                                                                                                                        1


 g                       11. OTHER MATTERS                                                                                              i
                                                                                                                                        T
                                                                                                                                              1

                                                                                                                                        23                i
 5                                                                                                                                                       !I
                               Signed waiter ofservico of the summons for Defendant Christopher M. Becker has bccu
                                                                                                                                              i
I          1
                                                                                                                                    I
                                                                                                                                              L
11                             requested but has net yet been returned, Pending befor: the Courtis Defendants' Rule
                                                                                                                                    t
                                                                                                                                              il
                                                                                                                                              I
I                              12(b)(6) motion to dismiss.                                                                      1
I,         4


           1
           f                                                                                                                                  i.
F
           L
                                                                                                                                :            !E          II
                                                                  SUBMITTED BY:
4                                                                                                                                             i

           I
                               CORNERSTONE LAW FIRM, LLC                     MARSHALL DENNETTEY WARNER

i|.
                                                                             COLEMAN & GOGGIN, P.C.
                                                                                                                                              I
                                                                                                                                               [:




                               BY'lf2;ToeYl=§..i&Ui1g~            ,. ,       BY s1*8liiirtal8_Ig! .GJ D§1nggl£                      r
                                                                                                                                               I




                                         Joni A, Reakiyg E§dilii'é ..                Sharon M T) ]3onnc1], Esqmra
 I.                                      Attomoy ID 321966                           Attorney ID#79457                              ;,
                                                                                                                                     e
                                         8500 Allentown Pike                         100 Corporate Center Drive
                                                                                                                                              I
 Il                                      Suite 3
                                         Brandon, PA 19510
                                                                                     Suite 20 I
                                                                                     Camp Hi11, PA 17011
                                                                                                                                              I          .L



                                         (610)926-7875                               (717) 651 -3503                                           E




    I                                                                                                                                         l
    ;.                                                                                                                                        I9
    2                                                                                                                               J
                                                                                                                                              I
    I
    L                                                                                                                                                    IIi
    1.                                                                                                                                        i
    I                                                                                                                                         t
                                                                                                                                    I
     i.
                                                                                                                                    K;
                                                                                                                                              5
                                                                                                                                    I,        E
                                                                                                                                              ?
                                                                                                                                                          I

                                                                                                                                              I

                                                                                                                                i;
     13
     I
     I:                                                                                                                                       I
                                                                                                                                              I
     I.                                                                                                                             3
     a
     1
     I
     s
                                                                                                                                              I
       E
     I                                                                                                                                         r         i
     ,.f
                                                                                                                                J             i
                                                                                                                                I

                                                                                                                                    4
                                                                                                                      02029         Y

                                                                                                                                              i          1
                                                                                                                                               E


                                                                                                                                              I
                                                                                                                                                ir
                                                                                                                                              :!|
                s
                                                                                                          Joint Appendix00325                  l
           Case
            Case5:19-cv-01873-MAK
                  5:19-cv-01873-MAK Document
                                     Document86-2  Filed12/05/19
                                              54 Filed   01/13/20 Page
                                                                   Page183
                                                                        183ofof186
                                                                                186
          Case 5:19-cv-01873-MAK Document 48-2 Filed 12/03/19  Page 180 of 181




Subjedz
Data:
              Need your help .
              2019-0a-19 15:32:51
              Download
                                                                                                                .m
From:         Stacy Lyons'         .
T-ulCC`       kallyandsNawl1cor\rad@aaLcom
                                                                                                                          1
I _
Hi Shawn,

1 need your help. !'ve spent the last2 months shielding the kids from some very horrible stud happening behind the
scenes with a student and his mol fen Unfortunately the situation has escalated to the pdf!! that Mis student posited
something against the other susdent and police were walled in. This mother and her son want mered and in the
mothers words "she is going to destroy me' .. all of this bemuse her son was not mst as Jack-

 I have been working doseky with Dr Shank and the adn1Inisfra:tion since Jan nary This parent has made friends with Mrs
 Zaekon on the school board. This is helping to fuel the fire.

 Dr Shanklet me know today that this parent is planning on attwding the school board meeting tomorrow night at 7pm in
 the HS Library.                                                                                         .

 l am reaching outta ask any and all parents that believe in this program and students that love the program to please
 show up to sl-law your support. We are in Jeopardy of losing this program.

 Any questions iesl free up call me 610-S21 -6588


  Stacy Lyons
  Director
  OVHS Drama Department
  s13/ons@ovsdpa.ot'g
  610-621-6588 (c)




                                                                                                           Joint Appendix 00326
Case
 Case5:19-cv-01873-MAK
      5:19-cv-01873-MAK Document
                         Document86-2 Filed12/05/19
                                  54 Filed  01/13/20 Page
                                                      Page184
                                                           184ofof186
                                                                   186

                                                                                                                                                                                       i
Case 5:19-cv-01873-MAK Document 48-2 Filed 12103/19 Page 181 of 181                                                                                                                    I
                                                                                                                                                                                                                             I
                                                                                                                                                                                       F
                                                                                                                                                                                       i
                                                                                                                                                                                   L
                                                                                                                                                                                       i

                                                                                                                                                                               i       i
                                                                                                                                                                                       !
                                                                                                                                                                                           a

                                                                                                                                                                                                                             I
                                                                                                                                                                                                                             I

                                                                                                                                                                                           I
                                                                                                                                                                                           )
                                                                                                                                                                                                                         z
                                                                                                                                                                                           r



                                                                                                                                                                                                                             >




                                                                                                                                                                                                                             I



                                                                                                                            l                    |                                         i
                                         l§§§§§                   I        I
                                                                                                                            88                                                             i



                               I3l1lll3III' 1 a
                                                              I

     I
                                              g       4

                                                                  59                          we                            8 'We'                                                                                           1


                                                                                                                                                                                                        .



                                                                                                               r'iii?3.
                                                                                                                                                                                               1


                                                                                                                                                                                               l

                                     3883,                                                                        38
                                                    !9;444338
                                                         -in
                                          l       .                                                                                                                                            e
                                         ;l"'¢                                                                                                                                                                           I
                                                                                                                                                                                                                             i

              'be                   39   ,I
                                                                                                                                                                                               I



                                                  iris
                                         .~i D
         a                                                                                                                                           'A
                                                                                                                                                         -
                                                                                                                                                                                               |
                                                                                                                                                                                               1                             i
         w_            q
                           '                                                                                         ~z'~2
                                                                                                                                                     to
                                                                                                                                                     -4                                                                   I
                                                                                                                                                                                                                         :.
                                                                                                                     o Io            '5                                                                                   1



                                                                                                           5 §813
                           i        3                                                                                                                         \
                                                                                                                                                                                                i                            I
                                                                                                                                                                                                                             I


                                                                                                                i..
                                                                                                                                                                                                   E
                                                                                                                                                                                               II

                   s                3 4                                                                                                                                                                                      I
                                                                                                                                                                                                   Il                    ii'I



                                113                                                                                                                       :
               8888%                                                                                                                                              'g                               I                         I.
                                                                                                                                                     a s
                                                              3 39                                                   553'9%

                                l
                                                                       9
                                                                       o
                                    Q
                                    a                                                                          8v
                                                                                                               9
                                                                                                                                                 I
                                                                                                                            .                    Q
                                                                                                                         ,           I           l
                                                                                                      I                  l
                                                                                                                      v8 I
                                                                                                                                         £936
          8j@§                      4                                                  s          99
                                                                                                  o  5o    I

                                                                                                               9*                          85
                                                                                                                                                                                                        i


          g?                        5                                                  354 8  I   D-
                                                                                                                      .a.                  "°s"
          8                         8%
                                    .8'
                                                                                       is
                                                                                           ;
                                                                                                  kg.
                                                                                                           83 2
                                                                                                               €.'
                                                                                                                                         3 Q m
                                                                                                                                                     Qw
                                                                                    8* Q                                                                           m
          3
          8
          9
               r




                               g.
                                    Ag

                                    .Q.
                                               34
                                                . 34
                                              358
                                                    z                              12. Mu
                                                                                                      8
                                                                                                      3.
                                                                                                           4

                                                                                                           388,
                                                                                                                      g
                                                                                                                                2' 8~ 2
                                                                                                                                             g §<Q3.1,                                                      I


                                                                                                                                                                                                                             :


                                 §
                                                                                                                                                                                                                             I
                                                                                                                                                                                                                             I
                   9
                   °§ ®3 5 . 1| 9.-
                                                                                                      8.   4 , kg'__.
                                    .I                                             1

                                                                                       6              (B
                                                                                                           88                   Ld (@                    -4
                                                                                                                                                                   8                                        r
                                                      .
                                                                                                                    9at 8                                              I




                                                      Ill;
                       3 3 ,.n
                            13                            :
                                                                                       3
                                                                                       1-2.                @9=                  .8 5'
                         v so
                                                                                                           m 8 ~8 1
                                              3                                    .81
                                                                                                                                    88                                                                          I



                                    38 3 3
                                                                               v
                                                                                                                                                                                                                :
                   :
                                                                                                                      3                                   g
                   M


                                                                                   E
                                                                                       ©              83   i s3                     @3       v   ;        v        5°
                   r
                   I
                                         V
                                                                                        8
                                                                                                      v    iv                   18       L
                                                                                                                                                                           1


         al

         5
                                                 9                                 |    8         ,
                                                                                                                                    3                I                                                          i
                                                                                                                                                                   I'\
                   1
                   4                                                           I
                                                                                   I
                                                                                        3                                       s
                                                                                                                                                                   p
                                                                                                                                                                   r


                                                                                                                                                                                                                    i



                                                                                                                                                                                                                    I


                                                                                                                                                                                                                    |
                                                                                                                                                                                                                    1
                                                                                                                                                                                                                    |


                                                                                                                                    Joint Appendix 00327
                                                                                                                                                                                                                     i
                                                                                                                                                                                                                    :E
                                               .
                                               .
                                               .
                                               .
                                               .
                                               .
                   Case
                    Case5:19-cv-01873-MAK
                                             I .
                         5:19-cv-01873-MAK Document
                                            Document86-2 FiledI12/05/19
                                                     54 Filed   01/13/20 Page
                                                                          Page185
                                                                               185ofof186
                                                                                       186                                                                                                                        II


                                                                                                                                                                                                           I
12/03/2019             08138                                                                                                   (FAXI                                       p \ D02/003
                                                                                                                                                                                                           E, ,


                                                                                                                                                                  23-19-02024
   Central Berks Regional PD                                                                                                                                                   03/19/2019                  I
   Incident Report Form                                                                                                                       Department information                                       I      II
                                                                                                                                                                                                           E
                                                                                                                                                                                                           E
                                                                                                                                                                                                           E
 Primary O!ficor: JEREMY 8. §MlTl-l                           JSS
                                                                                                                                                                                                           i      I
    Juvonllo Involved          Investigation           Video Avallabl8                                               Gang Reiatad                                      Paperless                           I      I
                                                                                                                                                                                                           :
    Domestic Related           suspects                Bias crime                                                    Aocldont                                          Administrative                      I      I
                                                                                                                                                                                                                  !
    Alcohol Itwalved           Arrests Mads            Drugs lnvolvod                                                Ready for DA! Prooeeutor                          Alarm Aotlvgwd
Log Number            lncldon NumDQf        lo Nlfmbor         one Number                                            U                                                                                            Ii
                                                                                                                                                                                                                  l
2a-19-02021           4747
Ino!4ent'l'ypo      Nero                                     Dlapatoher                                               8our¢a                       Dlalrlcl                SteWs
Dopartinsnt Iniormatlon                                                                                                 BERKS                        OL                                                           |
Itwldont Data I Times
Onto Received          Day ReO'd        Rove       Dtup   And        Bled
                                                                                   lnoldon!8ccurnd At or Bvtwo on
                                                                                    Eaelisnf Data and Tlma
                                                                                                                                          I   lotasl Dole and Time
08/'i912019            Tuesday          1044       1047   1047       was                                                                                                                   .
                                                                                                                                                                                                                  i
Dlspoalllon      COMP                                               Cleared by Exeepifon                                                                                                                          I
c o m p L e l so                                                                                                                                               Suspended
       lenrenco                                                                    I
                                                                            ccur Ste               0         leaf la1o u v        ounce
                                                                                                                                               v
                                                                                                                                                     Oman rattle 666 U                    HT Count
                                                                                                                                                                                                           l
                                                                                                                                                                                                                  I


L00 MIM!                                                                                                                                                           lnWawllon
 17 JEFFERSON ST                                                                                                             Cross Street
 OLEY pA 19847                                                                                                                                                                                                    i
                                                                                                                             GAS Loo x                          GPS Lan Y
Municipality' Oi.BY tWP                                                                                                                                                                                    ,':    II
Business Name                                                                                                                                                                                                      II
                                                                                   Pramise C069                                                                              Anion Veluo
                                                                                                                                                                                                                    I

Gaps                                                                               Weather                                                                                                            I(
                                                                                                                                                                                                           I
                                                                                                                                                                                                      E
                                                                                                                                                                                                      I    x
Modus oporandl Goding                                                                                    Vin Um:                                                                                                  II
                                                                                                                                                                                                      !
    Emfy:                                                                                          Property:                                                                                          I
                                                                                                                                                                                                      E
                                                                                                                                                                                                      s    I

         Exit:                                                                                            Ana:                                                                                                    s
                                                                                                                                                                                                      i           I
                                                                                                                                                                                                                  l
 Method;                                                                                      Time of Day:

   ~¢              A   an       so                        4   ..¢    »..-.~l »<».. _ II l*1          v               unnnun 1l2\\1\(fII N 1           |    I ill m KI IM O " It I | .    u I
                                                                                                                                                                                                      I           i


  Gsilst I Compialnsnl Type                                                                                                                                                                                       I
                                          Normal                Anonymous                       Hangup                       Rofuaod EJ
  RF.SI>r)NUING I INVOINEU IJNHS, CWFIIIERS, 'I'IIVlE5
          I FEin            '|; T'1T11l1
                            Joann M- JOHN8DN                                              JMJ
         Una number          .llltbf l \ 14re: l O r )                                                       |   BH I a| c     | ¢r4)


   COMMENTS I NARRATIVES
                            Jznumv a. SMITH                                                     Jas
                                                                                                         I
Tliia                                                                                                                                                                                                 Il
                                                                                                                                                                                                      !
OEPTINFO                                                                                                                                                                                              II          I
Nllntlvl Crulad By! Blanton Dil.                                                              o u m a | ' i :.     Ransviw Upward Sy I upon On                                          0a1191201 n   i
                                                                                                                                                                                                      l
                                                                                                                                                                                                                  II
JEREMY 8. SMlTH                                                                                                    JEREMY 8. SMITH                                                                                I
                                                                                                                                                                                                      E
lwwadva /crowd by Mppzovnd Dub
                                                                                                                                                                                                                  i
                                                                                                                                                                                                      I


   off Jeremy Smith #116                                                                                                                                                                              g
                                                                                                                                                                                                                  :
   3/19/2018 @ 1261hl'8                                                                                                                                                                               I
                                                                                                                                                                                                      I
                                                                                                                                                                                                      r
           I received a phone detail to contact Anne Merle Borovlk. the guidance counselor for the school, about an                                                                                   E
                                                                                                                                                                                                      E

                                                                                                                                                                                                                  I
                                                                                                                                                                                                      I
              23 -19-02021               0a/1912019            E] APPROVED BY:
                                                                  APPHOVED ON*
                                                                                                                                                                                PAGE 'I
                                                                                                                                                                                                      !           II
        [RF 1.e



                                                                                                                                                          Joint Appendix00328
                                                                                                                    .




              |                                           I                          ..                        .


                                                                                     ...
                                                                                                                    .




                                                                                 I
                                                                                                               .




             Case
              Case5:19-cv-01873-MAK
                   5:19-cv-01873-MAK Document
                                      Document86-2 Filed12/05/19
                                                         01/13/20 Page
                                                                   Page186
                                                                        186ofof186
                                                                                186
                                                                                                                    .
                                                                                     ..                        .




                                               54 Filed
                                                                                                                .




                          ...
                                                                                                                                 II
                                                                                                                                 |.
                                                                                                                                 n.

                                                                                                                                 10                    i:

                                                                             (FAX)                     p .003/' 003                           !            I
12/03/2019    08:39
                                                                                                                                                       .I
                                                                                                                                                        I

                                                                                                    23-19-02021
  Central Berks Regional PD                                                                              0311912018
                                                                                                                                 ;"'I

                                                                                                                                              i
  Incident Report Form                                                                     Department lniormation                             l
                                                                                                                                                       i
                                                                                                                                              I
                                                                                                                                              I|.
  Incident between two students. she advised me that there was a Snapchat video MvoMng a student named
  Jared. She said another student, Jordan, posted the video of Jared and added comments about certain
  fruits. She said Jared to allergic to the fruits that were mentioned to the post. She said there has been some
                                                                                                                                 i                     II
  animosity between Mem because Jared get the lead In the school play and Jordan did not. She did say that
  Jarad's mother wee aware of the Incident and was going to contact police at her leisure. Borovlk also                          i
  mentioned that Jurden'a mother was seen in the parking lot of e deuce etudto that both mates attend even
  though .lord: n was not present.                                                                                                8
                                                                                                                                  \           I
                                                                                                                                 iI                    iI
                                                                                                                                 !                     I
      At the time of the report no reports have been made regarding the above lnformauon.                                         a
                                                                                                                                                       J
                                                                                                                                 II
                                                                                                                                  ll
     Nothing further                                                                                                             I II                  I
                                                                                                                                  I :
                                                                                                                            I      ,I
                                                                                                                                    i                  II
                                                                                                                                                       E




                                                                                                                                      1
                                                                                                                                  ! '

                                                                                                                            1
                                                                                                                                  11
                                                                                                                                               i
                                                                                                                            Q     I |                  I.
                                                                                                                            i     i
                                                                                                                            1     l|.
                                                                                                                            I9
                                                                                                                                  :
                                                                                                                                   c:
                                                                                                                                              l
                                                                                                                                      II..
                                                                                                                            I
                                                                                                                            l         I



                                                                                                                            I lI
                                                                                                                            g                           z




                                                                                                                            I
                                                                                                                            i
                                                                                                                            1
                                                                                                                            E


                                                                                                                            9

                                                                                                                            I
                                                                                                                            iI                    i
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                            I
                                                                                                                            z          5|
                                                                                                                            I
                                                                                                                                               I
                                                                                                                                       'l
                                                                                                                                       .'|
                                                                                                                                                  II    II
                                                                                                                            E                      i     I
                                                                                                                                                       II
                                                                                                                            L

                                                                                                                            I                     I
                                                                                                                            Il
                                                                                                                            :             U I
                                                                                                                                          ¢
                                                                                                                                          •
                                                                                                                            s


                                                                                                                            la         .
                                                                                                                                          \
                                                                                                                                          v            I
                                                                                                                                          I1
                                                                                                                                       ;
                                                                                                                                       v


                                                                                                                            i                     I
                                                                                                                                                  I
                                                                                                                                                  !
                                                                                                                            i                     1
                                                                                                                            1                     I
                                              APPROVED BY:                                                              2
                                                                                                                            I
                                                                                                                            l                     l     i
        23»49-0202'1      93/19/2019                                                                      PAGE
                                                                                                                                           3:1
   IR?1.o                                     APPROVQD ON:                                                                                i.
                                                                                                                                          1
                                                                                                                                          i
                                                                                              Joint Appendix00329
